                               Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 1 of 187
              57536           Federal Register/Vol. 83. No. 221/Thursday, November 15, 201(I/Rules and Regulations

              DEPARTMENT OF THE TREASURY                 DATES:  Effective datec These regulations             C. Scope of Religious  Exemptions ancl
                                                         are effective on January 14, 2019.                         Requirements for Exempt Entities (45
              Internal Revenue Service                                                                              CFR 147.132)
                                                         FOR FURTHER INFORMATION CONTACT:           Jeff       D.  Plan Sponsors in General (45 CFR
                                                         Wu, at (301) 492 —4305 or                                 147.132(aj(1)(ij prefatory text)
              26 CFR Part 54                             market reform C«?cms.hhs.gov for the                  E. Houses of Worship and Integrated
              [TD-9840]
                                                         Centers for Medicare sc lvledicaid                       Auxiliaries (45 CFR 147.132(a)(1)(i)(A))
                                                         Services (CMS), Department of Health                  F. Nonprofit Organizations (45 CFR
              BIN      1545-B N92                        and Human Services (HHS); Amber                           147. 132(a)(t)(i)(B))
                                                         Rivers or Matthew Litton, Employee                    G. Closely Held For-Profit Entities (45 CFR
              DEPARTMENT OF LABOR                        Benefits Security Administration                          147.132(a)(1)(i)(C))
                                                         (EBSA), Department of Labor, at (202)                 H. For-Profit Entities That Are Not Closely
              Employee Benefits Security                 693-8335; William Fischer, Internal                      Held (45 CFR 147.132(a)(1)(i)(D))
              Administration                                                                                   I. Other Non-Governmental Employers (45
                                                         Revenue Service, Department of the
                                                                                                                  CFR 147.132(aj(l)(i)(E))
                                                         Treasury, at (202) 317-5500,                          J. Plans Established or Maintained by
              29 CFR Part 2590                             Customer Service Information:                          Objecting Nonprofit Entities (45 CFR
                                                         Individuals interestecl in obtaining                      147.132 (a) (1)(ii))
              RIN      1210-AB83                         information from the Department of                    K. Institutions of Higher Education (45 CFR
              DEPARTMENT OF HEALTH AND
                                                         Labor concerning employment-based                         147.132(a)(1)(iii))
                                                         health coverage lave s may call the EBSA              L. Health Insurance Issuers (45 CFR
              HUMAN SERVICES
                                                         Toll-Free Hotline, 1-866-444-EBSA                         147.132(a) (1)(iv))
              45 CFR Part 147                            (3272) or visit the Department of Labor's             M. Description of the Religious Objection
                                                         website (aviv. dol.gov/ebsa).                            (45 CFR 147.132(a){2))
                                                         Information from HHS on private health                N. Individuals (45 CFR 147.132(b))
              [C MS-9940-F2]                                                                                   O. Accommodation (45 CFR 147.131, 26
                                                         insurance coverage can be found on                       CFR 54.9815 — 2713A, 29 CFR 2590.715—
              R   IN   0938-AT54                         CMS's website (wavcv.cms.gov/cciio),
                                                                                                                   2713A)
                                                         and information on health care reforTn                P. Definition of Contraceptives for the
              Religious Exemptions and                   can be found at rvivw.HealthCare.gov.
              Accommodations for Coverage of                                                                      Purpose of These Final Rules
                                                         SUPPLEMENTARY INFORMATION:                            Q. Severability
              Certain Preventive Services Under the                                                            R. Other Public Comments
              Affordable Care Act                        Table of Contents                                     1. Items Approved as Contraceptives But
              AGENCY: Internal Revenue Service,          I. Executive Summary ancl Background                     Used To Treat Existing Conditions
                                                             A. Executive Summary                              2. Conmients Concerning Regulatory
              Department of the Treasury: Employee           1. Purpose                                           Impact
              Benefits Security Administration,              2. Summary of the Major Provisions                3. Interaction With State Laws
              Department of Labor: and Centers for           a. Expanded Religious Exemptions to the         IV. Economic Impact and Paperwork Burden
              Medicare Ik Medicaid Services,                    Contraceptive Coverage Requirement             A. Exerutive Orders 12866 and 13563—
              Department of Health and Human                b. Optional Accommodation                             Department of HHS and Department of
              Sen ices.                                      3. Summary of Costs, Savings and Benefits            Labor
              AC11ON: Final rules,
                                                                of the Niajor Provisions                       1. Need for Regulatory Action
                                                            B. Background                                      2. Anticipated Effects
                                                         II. Overview, Analysis, and Response to               a. Removal of Burdens on Religious
              SUMMARY:    These rules finalize, with
                                                                Public Comments                                   Exercise
              changes based on public comments,              A. The Departments'uthority To                    b. Notices When Revoking Acconnnodated
              interim final rules concerning religious          Manclate Coverage and Provide Religious            Status
              exemptions and accommodations                     Exemptions                                     c. Impacts on Third Party Administrators
              regarding coverage of certain preventive       B. Availability and Scope of Religious               and Issuers
              services issued in the Federal Register           Exemptions                                     d. Impacts on Persons Covered by Neivly
              on October 13, 2017. These rules               C. The First Amendment and the Religious
                                                                                                                  Exempt Plans
              expand exemptions to protect religious            Freedom Restoration Act
                                                                                                               i. Unknown Factors Concerning hnpact on
                                                             1. Discretion To Provide Religious
              beliefs for certain entities and                  Exemptions                                        Persons in Newly Exempt Plans
              individuals whose health plans are             2. Requiring Entities To Choose Between
                                                                                                               ii. Public Cormnents Concerning Estimates
              subject to a mandate of contraceptive             Compliance With the Contraceptive                 in Religious IFC
              coverage through guidance issued                  Manclate or the Accommodation Violated         iii. Possible Sources of Information for
              pursuant to the Patient Protection and            RFRA in Many Instances                            Estimating Impact
                                                             a. Substantial Burden                             iv. Estimates Based on Litigating Entities
              Affordable Care Act, These rules do not                                                             That IVIay Use Expanded Exemptions
              alter the discretion of the Health            b. Compelling Interest
                                                            D. Burdens on Third Parties                        v. Estimates of Accommodated Entities
              Resources encl Services Administration,                                                             That May Use Expandecl Exemptions
                                                             E. Interim Final Rulemaking
              a component of the L.S. Department of          F. Health Effects of Contraception and            vi. Combined Estimates of Litigating and
              Health and Human Services, to maintain            Pregnancy                                           Accommodated Entities
              the guidelines requiring contraceptive         G. Health and Equality Effects of                 vii. Alternate Estimates Based on
              coverage where no regulatorily                    Contraceptive Coverage Manclates                  Consicleration of Pre-ACA Plans
              recognized objection exists. These rules   III. Description of the Text of the Regulations       viii. Final Estimates of Persons Affected by
              also leave in place an "accommodation"            and Response to Additional Public                Expanded Exemptions
              process as an optimial process for                Comnients                                      B. Special Analyses —Department of the
              certain exempt entities that wish to use       A. Restatement of Statutory Requirements            Treasury
                                                                of PHS Act Section 2713{a) and (a)(4) (26      C. Regulatory Flexibility Art
              it voluntarily. These rules do not alter          CFR 54.9815-2713(a)(1) encl (a)(1)(ivj, 29     D. Paperwork Reduction Act— Department
              multiple other federal programs that              CFR 2590.715 — 2713(a)(1) and (a)(1)(iv).        of Health and Human Services
              provide free or subsidized                        and 45 CFR 147.130(a)(1) and (a)(1)(iv))       1.   Wage Data
              contraceptives for women at risk of            B. Prefatory Language of Religious                2. ICRs   Regarding Self-Certification or
              unintended pregnancy.                             Exemptions (45 CFR 147.132(a)(1))                   Notices to HHS ({3 147.131{c)(3))




Exhibit   1                                                                                                                                                JA-0000001
                            Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 2 of 187
                            Federal Register/Vol. 83. No. 221/Thursday, November 15, 2018/Rules and Regulations                         57537

                3. ICRs Regarding    Notice of Availability of   2, Summary of the Major Provisions  provision describing the religious
                   Separate Payments for Contraceptive                                               objection for entities. That provision
                   Services ((I 147.131(e))                      a. Expanded Religious Exemptions to
                                                         the Contraceptive Coverage                  specifies that the entity objects, based
                4. ICRs Regarcling Notice of Revocation of                                           on its sincerely held religious beliefs, to
                   Accommoclation ($ 147.131(c)(4))      Requirement
                                                                                                     its establishing, maintaining, providing.
                5. Submission of PRA-Related Comments       These rules finalize exemptions          offering, or arranging for either:
                E. Paperwork Reduction Act—Department    provided in the Religious IFC for the       coverage or payments for some or all
                   of Labor                              group health plans and health insurance contraceptive services; or. a plan, issuer,
                F. Regulatory Reform Executive Orders    coverage of various entities ancl           or third party administrator that
                   13765, 13771 and 13777                individuals with sincerely held             provides or arranges such coverage or
                G. Unfunded Mandatee Reform Act          religious beliefs opposed to coverage of payments.
                H. Federalism                            some or all contraceptive or sterilization     The Departments also clarify language
              V. Statutory Authority                     methods encompassed by HRSA's               in the exemption applicable to plans of
                                                         Guidelines, The rules finalize              objecting individuals. The final rule
              I. Executive Summary and Background        exemptions to the same types of             specifies that the individual exemption
              A. Execut/ve Summary                       organizatons and inclividuals for w;hich ensures that the HRSA Guidelines do
                                                         exemptions were provided in the             not prevent a willing health insurance
              1. Purpose                                 Religious IFC: Non-governmental plan        issuer offering group or individual
                                                         sponsors   including a church, an           health insurance coverage, and as
                 The primary purpose of this rule is to integrated auxiliary of a church, a
              finalize, vvith changes in response to                                                 applicable, a willing plan sponsor of a
                                                         convention or association of churches,      group health plan, from offering a
              public comments, the interim final         or a religious order: a nonprofit
              regulations with requests for comments organization: for-profit entities; an           separate policy, certificate or contract of
                                                                                                     insurance or a separate group health
              (IFCs) published in the Federal Register institution of higher education in
                                                                                                     plan or benefit package option, to any
              on October 13, 2017 (82 FR 47792).         arranging student health insurance          group health plan sponsor (with respect
              "Religious Exemptions and                  coverage; and, in certain circumstances, to an individual) or indiviclual, as
              Accommodations for Coverage of             issuers and individuals. The rules also     applicable, who objects to coverage or
              Certain Preventive Services Under the      finalize the regulatory restatement in the payments for some or all contraceptive
              Affordable Care Act" (the Religious        Religious IFC of language from section      services basecl on sincerely held
              IFC). The rules are necessary to expand    2713(a) and (a)(4) of the Public Health     religious beliefs. The exemption adds
              the protections for the sincerely held     Service Act.                                that, if an individual objects to some but
              religious objections of certain entities      In response to public comments,          not all contraceptive services, but the
              and individuals. The rules, thus,          various changes are made to clarify the     issuer. and as applicable. plan sponsor,
              minimize the burdens imposed on their intended scope of the language in the            are willing to provide the plan sponsor
              exercise of religious beliefs, with regard Religious IFC. The prefatory language to or inclividual. as applicable, with a
              to the discretionary requirement that      the exemptions is clarified to ensure       separate policy. certificate or contract of
              health plans cover certain contraceptive exemptions      apply to a group health plan insurance or a separate group health
                                                         established or maintained by an             plan or benefit package option that
              services with no cost-sharing, a
                                                         objecting organization, or health           omits all contraceptives, and the
              requirement that was created by HHS        insurance coverage offered or arranged
              through guidance promulgated by the                                                    individual agrees, then the exemption
                                                         by an objecting organization, to the        applies as if the individual objects to all
              Health Resources and Services              extent of the objections, The
              Administration (HRSA) (hereinafter                                                     contraceptive sess ices.
                                                         Departments acid language to clarify
              "Guidelines" ), pursuant to authority      that, where an exemption encompasses        b. Optional Accomtnodation
              granted by the ACA in section              a plan or coverage established or              These rules also finalize provisions
              2713(a)(4) of the Public Health Service    maintained by a church, an integrated       from the Religious IFC that maintain the
              Act, In acldition, the rules maintain a    auxiliary of a church, a convention or      accommoclation process as an optional
              previously created accommoclation          association of churches, a religious        process for entities that qualify for the
              process that permits entities with         order, a nonprofit organization, or other exemption. IInder that process, entities
              certain religious objections voluntarily   non-governmental organization or            can choose to use the accommodation
              to continue to object while the persons    association, the exemption applies to       process so that contraceptive coverage
              covered in their plans receive             each employer, organization, or plan        to which they object is omitted from
              contraceptive coverage or payments         sponsor that adopts the plan. Language      their plan, but their issuer or third party
              arranged by their health insurance         is also added to clarify that the           administrator, as applicable, will
              issuers or third party aclministrators.    exemptions apply to non-governmental arrange for the persons covered by their
              The rules do not remove the                entities, including as the exemptions       plan to receive contraceptive coverage
              contraceptive coverage requirement         apply to institutions of higher             or payments,
              generally from HRSA "s Guidelines. The education, The Departments revise the              In response to public comments, these
              changes being finalized to these rules     exemption    applicable to health           final rules make technical changes to
              will ensure that proper respect is         insurance issuers to make clear that the the accommodation regulations
              afforded to sincerely held religious       group health plan established or            maintained in parallel by HHS, the
                                                         maintained by the plan sponsor with         Departtnent of Labor, and the
              objections in rules governing this area of which the health   insurance issuer         Departtnent of the Treasury. The
              health insurance and coverage, with        contracts remains subject to any            Departtnents modify the regulations
              minimal impact on HRSA's decision to       requirement to provide coverage for         governing vvhen an entity, that was
              otherwise require contraceptive            contraceptive services under Guiclelines using or will use the accotnmodation,
              coverage,                                  issuecl under $ 147.130(a)(1)(iv) unless it can revoke the accommoclation and
                                                         is also exempt from that requirement.       operate under the exemption. The
                                                         The Departments also restructure the        modifications set forth a transitional




Exhibit   1                                                                                                                                 JA-0000002
                              Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 3 of 187
              57538           Federal Register/Vol. 63. No. 221/Thursday, November 15, 201(l/Rules and Regulations

              rule as to when entities currently using  sooner than the first day of the first plan                             issuer. Likewise, the rule adds pre-
              the accommodation may revoke it and       year that begins on or after 30 days after                              existing "reliance" language deeming an
              use the exemption by giving 60-days       the date of the revocation,                                             issuer serving an accommodated
              notice pursuant to Public Health Service     The Departments also modify the                                      organization compliant 1vith the
              Act section 2715(d)(4) and 45             Religious IFC by adding a provision that                                contraceptive coverage requirement if
              CFR 147.200(b), 26 CFR 54.9815—           existed in rules prior to the Religious                                 the issuer relies reasonably and in goocl
              2715(b). and 29 CFR 2590.715 — 2715(b),   IFC, namely, that if an issuer relies                                   faith on a representation by an
              The modifications also express a general reasonably and in good faith on a                                        organization as to its eligibility for the
              rule that, in plan years that begin after representation by the eligible                                          accommoclation and the issuer
              the date on which these final rules go    organization as to its eligibility for the                              otherwise complies with the
              into effect, if contraceptive coverage is accommodation, and the representation                                   accommodation regulation, and likewise
              being offered by an issuer or third party is later determined to be incorrect. the                                deeming a group health plan compliant
              administrator through the                 issuer is considered to comply with any                                 with the contraceptive coverage
              accommodation process, an                 applicable contraceptive coverage                                       requirement if it complies with the
              organization eligible for the             requirement from HRSA's Guidelines if                                   accommodation regulation.
              accommodation may revoke its use of       the issuer complies with the obligations                                3. Summary of Costs, Savings and
              the accommodation process effective no under this section applicable to such                                      Benefits of the Major Provisions
                         Provision                                      Savings and benefits                                                      Costs
              Restatement of statutory lan- The purpose of this provision is to ensure that the regu- We est(mats no costs from finalizing this part of the
                guage from section            latory language that restates section 2713(a) and          rule.
                2713(a) and (a)(4) of the     (a)(4) of the Public Health Service Act mirrors the
                Public Health Service Act.    language of the statute. We estimate no economic
                                              savings or benefit from finalizing this part of the rule,
                                              but consider it a dersgulatory action to minimize the
                                              regulatory impact beyond the scope set forth in the
                                              statute.
              Expanded religious exemp-     Expanding religious exemptions to the contraceptive We estimate there will be transfer costs where women
                tions.                        coverage requirement will relieve burdens that some        previously receiving contraceptive coverage from em-
                                              entitles and individuals experience from being forced      ployers will no longer receive that coverage where
                                              to choose between, on the one hand, complying with         the employers uss the expanded exemptions. Even
                                              their religious beliefs and facing penalties from failing  after the public comment period, we have very limited
                                              to comply with the contraceptive coverage require-         data on what the scale of those transfer costs will be.
                                              ment, and on the other hand, providing (or, for indi-      Ws estimate that in no event will they be more than
                                              viduals, obtaining) contraceptive coverage or using        $ 66.9 million.
                                              the accommodation in violation of their sincerely held We estimate that, where entitles using the accommoda-
                                              religious beliefs.                                         tion revoke it to uss the exemption, the cost to indus-
                                                                                                         try of sending notices of revocation to their policy
                                                                                                         holders will be $ 112,163.
              Optional accommodation        Maintaining the accommodation as an optional process We estimate that, by expanding the types of organiza-
                regulations.                  will ensure that contraceptive coverage is made            tions that may uss the accommodation, some entities
                                              available to many women covered by plans of em-            not currently using it will opt into it. When doing so
                                              ployers that object to contraceptive coverage but not      they will incur costs of $ 677 to send a self-certifi-
                                              to their issusrs or third party adrninlstrators arranging  cation or notice to their issuer or third party adminis-
                                              for such coverage to be provided to their plan partici-    trator, or to HHS, to commence operation of ths ac-
                                              pants.                                                     commodation.
                                                                                                        Ws estimate that entities that newly make uss of the
                                                                                                         accommodation as the result of these rules, or their
                                                                                                         lssusrs or third party administrators, will incur costs
                                                                                                         of $ 311,304 in providing their policy holders with no-
                                                                                                         tices indicating that contraceptive coverage or pay-
                                                                                                         ments are available to them under the accommoda-
                                                                                                         tion process.



              B.   Bnckground                                           individuals and entities that object to shor(ion);
                                                                        Consolidated Appropriations Act of 2018. Div. H,
                Over many decades, Congress has                         Sec. 507(d) (Departments of Labor. HHS. and             legislation enacted on such issue should include a
              protected conscientious objections,                       Education, and Related Agencies Appropriations          'conscience clause'hich provides exceptions for
              including those based on religious                        Acij, Public Law 115-141, 132 Stat. 348. 764 (Mar.      religious beliefs and moral convictions."); id. at Div.
                                                                        23, 2018] (pro(ac(ing any "health care professional,    I, (Department of State. Foreign Operations, and
              beliefs, in the context of health care and                                                                        Related Programs Appropriations Aci) (protecting
                                                                        a hospital. a provider-sponsored orgmuzaiion, a
              human services including health                           health nudntenance organization, a health               applicants for family planning funds based on their
              coverage. even as it has sought to                        insurance plan. or anv other kind of health care          religious or consclenbous comm(buon( io offer
              promote anrl expand access to health                      facility. organization. or plan'n objecting to          only natural family planninv,"): 42 U,S,C. 290bb-36
                                                                                                                                (prohibiting the s(atutory section from being
              services.'n 2010„Congress er1acted the                    alx&rtion for any reason); id. ai Div. E, Sec. 726lc)
                                                                        (Financial Serxdces and General Government              construed to require suicide-related treatment
                                                                        Appmpriations Act) (protecting individuals svho         services for youth where the parents or legal
                'ee, for exoll1 p)e, 42 U.S.C. 300a-7 (protecting       object to prescribing or providing contraceptives       guardians object based on "religious beliefs or
              individdals and healua care entities from being           contrary to their "re) ig(ous beliefs or moral          moral objections'): 42 U.S.C. 290kl — 1 (protecting
              required to provide or assist sterilizaiions,             comdciions"); id. at Div. E, Sec. 808 (regarding anv    the religious character of organizations participating
              abortions, or other lawful health services if it svould   requirement for "the provision of contraceptive         in certain programs and the religious freedmn of
              violate their "religious beliefs or moral                 coverage by health insurance plans" in the District     beneficiaries of the programs); 42 l.!.S.C. 300x— 65
              convlcilons ]; 42 U.S.C. 238n (proiecdng                  of Columbia, "it is the intent of Congress that any     (protecting the religious character of organizations




Exhibit   1                                                                                                                                                                      JA-0000003
                              Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 4 of 187
                              Federal Register/Vol. 83. No. 221/Thurscjay, November 15, 2018/Rules and Regulations                                                               57539

              Patient Protection and Affordable Care    discretion to require that certain group                               regulations, the Departments defined
              Act (PPACA) (Pub. L. 111-148) (March      health plans ancl health insurance                                     the scope of pertnissible exemptions
              23, 2010). Congress enacted the Health    issuers cover celqain women'                                           and accommodations for certain
              Care and Education Reconciliation Act     preventive services, in addition to other                              religious objectors v, here the Guidelines
              of 2010 (HCERA) (Pub. L. 111-152) on      preventive services required to be                                     require coverage of contraceptive
              March 30, 2010, which, among other        covered in section 2713. Congress                                      services, changed the scope of those
              things, amended the PPACA. As             granted that discretion to the Health                                  exemptions and accommodations, and
              amended by HCERA, the PPACA is            Resources and Services Administration                                  solicited public comments on a number
              known as the Affordable Care Act          (HRSA), a component of the U.S.                                        of occasions. Many individuals and
              (ACA).                                    Department of Health and Human                                         entities brought legal challenges to the
                The ACA reorganizes, amencls, and       Services (HHS). Specifically, section                                  contraceptive coverage requirement and
              adds to the provisions of part A of title 2713(a)(4) allows HRSA discretion to                                   regulations (hereinafter, the
              XXVII of the Public Health Service Act    specify coverage requirements, "with                                   "contraceptive Mandate," or the
              (PHS Act) relating to group health plans respect to women, such additional                                       "Mandate" ) as being inconsistent with
              and health insurance issuers in the       preventive care and screenings... as                                   various legal protections, including the
              group and inclividual markets. The ACA provided for in comprehensive                                             Religious Freedom Restoration Act, 42
              adds section 715(a)(1) to the Employee    guiclelines supported by" HRSA's                                       U.S.C. 2000bb-1 ("RFRA"). Several of
              Retirement Income Security Act of 1974 Guidelines.                                                               those cases v,ent to the Supreme Court.
              (ERISA) and section 9815(a)(1) to the        Since 2011, HRSA has exercised that                                 See, for example, Bunvell v. Hobby
              Internal Revenue Code (Code), in order    discretion to require coverage for,                                    Lobby Stores, Inc.. 134 S. Ct. 2751
              to incorporate the provisions of part A   among other things, certain                                            (2014); Zubilc v. Bunvell, 136 S. Ct. 1557
              of title XXVII of the PHS Act into ERISA contraceptive services,'n the same                                      (2016).
              and the Code, and to make them            time period, the Departments of Health
              applicable to group health plans ancl                                                                               The Departments most recently
                                                        and Human Services (HHS), Labor, and                                   solicited public comments on these
              health insurance issuers providing        the Treasury (collectively, "the
              health insurance coverage in connection Departments" ) have promulgated                                          issues again in two interim final
              with group health plans. The sections of regulattons to gllide HRsA In exerctstng                                regulations with requests for comments
              the PHS Act incorporated into ERISA                                                                              (IFCs) published in the Federal Register
                                                        its discretion to allow exemptions to                                  on October 13, 2017: the regulations (82
              and the Code are sections 2701 through those reclullen'tents, Including issuing
              2728.                                                                                                            FR 47792) that are being finalized with
                                                        encl finalizing three interim final
                 In section 2713(a)(4) of the PHS Act   regulations prior to 2017.4 In those                                   changes here. and regulations (82 FR
              (hereinafter "section 2713(a)(4)"),                                                                              47838) concerning moral objections (the
              Congress provided administrative              The references in this document to
                                                                        "-
                                                                                                                               Moral IFC), which are being finalized
                                                                      "contraception," "contraceptive." "contraceptive         with changes in cotnpanion final rules
              and the religious freedom of inclividuals involved      coverage," or "contraceptive services" generally         published elsewhere in today"s Federal
              in the use of government funds to proride               include all contraceptives, sterilization, and related   Register.
              substance abuse services): 42 U.S.C. 604a               patient education and counseling, required by the
              (protecting the religious character of organizations    Women's Preventive Guidelines, unless otherrvdse           In the prealnble to the Religious IFC,
              and the religious freedom of beneficiaries involved     indicated. The Guicbelines issued in 2011 referred       the Departments explained several
              in the use of government assistance to needy            to "Contraceptive Methods and Counseling" as             reasons why it was appropriate to
              fanrilies); 42 U.S.C. I395w-22(j)(3)(B} (protecting     "[ajll Food and Drug Administration approved
              against forced counseling or referrals in               contraceptive methods. sterilization procedures,         reevaluate the religious exemptions and
              Medicare+Choice (now Medicare Advantage)                and patient education and counseling for all women       accommodations for the contraceptive
              managed care plans rvith respect to objections based    with reprocluctive capacity." https: /rvrm«.hrsa.gavl    Mandate and to take into account the
              on "moral or religious grounds" ); 42 IJ.S.C.           rvamens-gal delineslindex.html. The Guidelines as        religious beliefs of certain employers
              1396a(w}(3 I [ensuring particular Federal larv does     amended in December 2016 refer, uuder the header
              not infringe on "conscience's protected in state        "Contraception," to: "the full range of female-          concerning that Mandate. The
              larv concerning advance directives}; 42 I J.S.C.        controlled U.S. Food and Drug Administration-            Departments also sought public
              1396u— 2(bj(3) (protecting against forced counseling    approved contraceptive methods, effective family         comment on those modifications. The
              or referrals in Medicaid inanaged care plans with       planning practices, and sterilization
                                                                                     procedures.'contraceptive                 Departments considetvd, antong other
              respect to objections based on "moral or religious
                                                                                       counseling. initiation of
              grounds" ); 42 U.S.C. 5106i (prohibiting certain        contraceptive use, and follow-up care (for example,      things, Congress's history of providing
              Federal statutes from being construecl to require       management, and evaluation as rvell as changes to        protections for religious beliefs
              that a parent or legal guarcliau provide a child any    and removal or discontinuation of the contraceptive      regarding certain health services
              medical service or treatment against the religious      method}," and "instruction in fertility awareness-       (including contraception, sterilization,
              beliefs of the parent or legal guardian}: 42 U.S.C.     based methods, including the lactation amenorrhea
              2996f(b) (protecting objection to abartion funding in   method." https://uamuhrsa.gov/rvomens-guidelines-        and items or services believed to
              legal services assistance grants based on "religious    2016/index.htarh                                         involve abortion); the text, context, and
              beliefs or moral conrdctions"): 42 U.S.C. 14406            'ote, however. that in sections under headings        intent of section 2713(a)(4) and the
              (protecting organizations and health provdders from     listing only two of the three Departrnerrts, the tern&   ACA; protection of the iree exercise of
              being rcx[uired to inform or counsel persons            "Departments'enerally refers only ta the two             religion in the First Amendment and, by
              pertaining to assisted suicide): 42 U.S.C. 18023        Departments listed in the heacling.
              (blocking any requirement that issuers or exchanges        "Interim anal regulations on July 19, 2010, at 75     Congress, in RFRA; Executive Order
              must cover abortion}: 42 U.S.C. 18113 (protecting       FR 41726 (July 2010 interim final regulations);          13798, "Promoting Free Speech and
              health pierre or health providers from being            interim final regulations amending the Julv 2010         Religious Liberty"'May 4, 2017):
              required to pravide an item or service that helps       interim final regulations on August 3, 2011. at 76       previously submitted public comments;
              cause assisted suicide); see also 8 U,S.C. 1182(g)      FR 46621; final regulations on February 15, 2012.
              (protecting vaccination objections by "aliens" due      at 77 FR 8725 (2012 final regulations); an advance
              to "religious beliefs or moral convictions"); 18        notice of proposed rulemaking (ANPRM) on March           80 FR 41318 (July 2015 final regulatious); and a
              U.S.C. 3597 (protecting objectors to participation in   2'I, 2012, at?7 FR 16501: proposed regulations on        request for information on July 26, 2016, at 81 FR
              Federal executions based on "moral or religious         February 6, 2013, at 78 FR 8456; final regulations       47741 [RFI), which was addressed in an FAL)
              convictions"); 20 I.J.S.C. 1688 (prolubiting sex        on Julv 2, 2013, at 78 FR 39870 (}ulv 2013 final         clocument issued on January 9. 2017. available at:
              discrimination law to be used to require assistance     regulations); interim final regulations on August 27.    h tt psc//rramr do I gov/s iles/defa u Itlfileslehsa/a hout-
              in abortion for anv reason); 22 U.S.C. 7631(d}          2014. at 79 FR 51092 (August 2014 interim final          ehsa lour-activities/resource-cen ter//aqslaca-part-
              (protecting entities from being required to use HIV/    regulationsj; proposed regulations on August 27.         36.pdf arrd h ttpsr//rrs&w.cms.gov/CCIIO/Resources/
              AIDS funds contrary to their "religious or moral        2014. at 79 FR 51118 (August 2014 proposed               Fact-Sheets-and-FArcls/Do rrar Ioacfs/A CA-FA&gs-
              objection" ).                                           regulations); final regulations on Julv 14. 2015. at     Partse 1-9-17-Final pdf




Exhibit   1                                                                                                                                                                           JA-0000004
                              Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 5 of 187
              57540          Federal Register/Vol. 83. No. 221/Thursc[ay, November 15, 2018/Rules and Regulations

              and the extensive litigation over the                   A. The Depatqments'uthority To                     collectively, to administer these
              contraceptive Mandate.                                  Mandate Coverage and Provide                       statutes.o
                 After consideration of the comments                  Religious Exemptions                                  Where it applies, section 2713(a)(4)
              and feedback received from                                                                                 requires coverage without cost sharing
              stakeholders, the Departments are                          The Depaitments received conflicting for "such additional" women'
              finalizing the Religious IFC, with                      conunents on their legal authority to              preventive care and screenings "as
              changes based on comments as                            provide the expanded exemptions and                provdded for" ancl "supported by"
              indicated herein.s                                      accommodation for religious beliefs.               Guidelines developed by HHS tllrough
              II. Overview, Analysis, and Response to
                                                                      Some commenters agreed that the                    HRSA. When Congress enacted this
              Public Comments                                         Departments are legally authorized to              proydsion, those Guidelines did not
                                                                      provide the expanded exemptions and                exist, And nothing in the statute
                 We proviclecl a 60-day public                        accommodation, noting that there was               mandatecl that the Guidelines had to
              comment period for the Religious IFC,                   no requirement of contraceptive                    include contraception, let alone for all
              Ivhich closed on December 5, 2017. The                  coverage in the ACA and no prohibition types of etnployers Iaith covered plans,
              Departments receivecl over 56,000                       on providing religious exenlptions in              Instead, section 2713[a)(4) provided a
              public comment submissions, which are                   Guidelines issued uncler section                   positive grant of authority for HSRA to
              posted at rnsiv.regulations.gov.e Belolv,               2713[a)(4). Other commenters. holvever, develop those Guidelines, thus
              the Departtnents provide an overview of                 asserted that the Departments have no              delegating authority to HHS, as the
              the general comments on the final                       legal authority to provide any                     administering agency of HRSA, and to
              regulations. and address the issues                     exemptions to the contraceptive                    all three agencies, as the administering
              raised by commenters.                                   Mandate. contending. based on                      agencies of the statutes by wh)ch the
                 These rules expand exemptions to                                                                        Guidelines are enforced, to shape that
              protect religious beliefs for certain                   statements in the ACA's legislative
                                                                      history„ that the ACA requires                     development. See 26 I.I.S.C. 9834; 29
              entities and individuals lvith religious                                                                   U.S.C. 1191(c), 42 U.S.C. 300gg—92. That
              objections to contraception whose                       contraceptive coverage. Still other
                                                                      commenters contended that the                      is especially true for HHS, as HRSA is
              health plans are subject to a mandate of                                                                   a component of HHS that was
              contraceptive coverage through                          Departments are legally authorized to
                                                                      provide the exemptions that existed                unilaterally created by the agency and
              guidance issued pursuant to the ACA.                                                                       thus is subject to the agency's general
              These rules do not alter the discretion                 prior to the Religious IFC, but not to
                                                                      expand them.                                       supervision, see 47 FR 38,409 (August
              of HRSA, a component of HHS, to                                                                            31, 1982). Thus, nothing prevented
              maintain the Guidelines requiring                          Some commenters v, ho argued that               HRSA front creating an exemption flxlm
              contraceptive coverage where no                         section 2713(a)(4) does not allo@, for             otherwise-applicable Guidelines or
              regulatorily recognized objection exists.               exemptions said that the previous                  prevented HHS and the other agencies
              These rules finalize the acconunodation                 exemptions for houses of worship and               from directing that HRSA create such an
              process. which was previously                           integrated auxiliaries. and the previous           exemption,
              establishecl in response to objections of               accommodation process, la ere set forth               Congress did not specify the extent to
              religious organizations that were not                   in the ACA itself, and therefore were              which HRSA must "provide for" and
              protected by the original exemption, as                 acceptable while the expanded                      "support" the application of Guidelines
              an optional process for any exempt                      exemptions in the Religious IFC were               that it chooses to adopt. HRSA's
              entities. These titles do not alter                     not. This is incorrect. The ACA does not authority to support "comprehensive
              multiple other federal programs that                    prescribe [or prohibit) the previous               guidelines" involves determining both
              provide ftee or subsidized                              exemptions for house of worship and                the types of coverage and scope of that
              contraceptives or related education encl                the accommodation processes that the               coverage. Section 2714(a)(4) requires
              counseling for wonlen at risk of                        Departments issued through                         coverage for preventive services only
              unintended pregnancy,'                                  r:gulations." The Departments,                     "as provided for in comprehensive
                                                                      therefore. find it appropriate to use the          guidelines supported by [HRSA]." That
                   The Department of the 1'reasury and the Internal   regulatory process to issue these                  is, services are required to be included
              Revenue Service (IRS) published proposed and                                                               in coverage only to the extent that the
              temporary regulations as part of the joint
                                                                      expanclecl exemptions and
              rulemaking of the Religious IFC. The Departments        acconlmodation, to better address                  Guidelines supported by HRSA provide
              of Labor and HHS published their respective rules       concerns about religious exercise.                 for them. Through use of the word "as"
              as interim final rules saith request for comments                                                          in the phrase "as provided for," it
              and are finalizing their interim final rules. The          The Departments conclude that legal             requires that HRSA support how those
              Department of the Treasury and IRS are finalizing       authority exists to provide the expancled services apply—that is, the manner in
              their proposed n~ulations.                              exemptions and accommodation for                   which the support will happen, such as
                 e Sec'egutauans.gai't lit tps:II
              uni a.regulations.gov/seorchRssults?rpp=25&so=
                                                                      religious beliefs set forth in these final         in the phrase "as you like it," » When
              DESCb stz=postedDate& po=0&cind=1 Zss 7C                rules. These rules concern section 2713 Congress means to require certain
              05,371 17-12 '37C05 97Cl 7&dktid=CMS-2014 "0115         of the PHS Act, as also incorporated into actlvltles to occtlr in a ceI'taul nlannel',
              and ht tpsii'/i~~nv res ulati onsgov/docl et            ERISA and the Code. Congtvss has                   instead of simply authorizing the agency
              Rroivser?rpp=256 so=DESCtrsb=commentDue                 granted the Departnlents legal authority, to decide the manner in which they vvdll
              Date g pa= 7525 & dc 1=PS &D=IRS-201 70016. Some of
              those submissions included form letters or                                                                 occur, Congress knows how to do so.
              attachments that, svhile not separatelv tabulated at    and Child Health Block Grants, 42 U.S.C. 703: 42   See, e.g., 42 U.S.C. 1395x (" The
              re@stations.gav, together included cainments from,      U.S.C, 247b — 12: Title XIX of the Social Security
                                                                                                                         Secretary shall establish procedures to
              or is ere signed bv, hundreds of thousands af           Act. 42 U.S.C, '1396, et seq.; the Indian Health
              separate persons. The Departments reideived all of      Service, 25 U.S.C. 13, 42 U.S.C. 2001(a), and 25   make beneficiaries and providers aware
              the public comments and attachments.                    U.S.C. 1601, et seq.: Health center grants, 42 U.S.C.
                'ee.    for example, Familv Planning grants in 42     254b(e), (g). (h), and (i); the NIH Clinical Center, 42     s 26 1..1,S.C. 9833; 29 U,S.C, 1191c: 42 U,S,C,
              U.S.C. 300 et seq.: the Teenage Pregnancy               U.S.C, 248; and the Personal Responsibility               300gg-92.
              Prevention Program, Public Lais 112 — 74 ('125 Stat     Education Program. 42 U.S.C. 713.                           'e See As (usage 2). Oxford Engli sh Di cti unary
                                                        I
              786, 1080); the Healthy Start Program, 42 L...
              254c— 8; the Maternal, Infant. and Early Childhood
                                                                        s The ACA also does not require that
                                                                      contraceptives be covered under the preventive
                                                                                                                                Online (Feli. 2018) (" [u)sed to indicate liv
                                                                                                                                comparison the ivay something happens or is
              Home Visiting Progrann 42 U.S.C. 711; Maternal          services provisions.                                      done").




Exhibit   1                                                                                                                                                                      JA-0000005
                           Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 6 of 187
                          Federal Register/Vo]. 83. No. 221/Thurst]ay, November 15, 2018/Rules and Regulations                                           57541

              of the requirement that a beneficiary         is appropriate that  HRSA... takes into      of elnployers since the Guidelines were
              complete a health risk assessment prior       account the effect on the religious          adopted, During prior nilelnakings, the
              to or at the same time as Iuceiving           beliefs of [employers] if coverage of        Departments also disagreed v,ith
              personalized prevention plan services.")      contraceptive services were required in      commenters who contended the
              (emphasis added). Thus, the inclusion         [their] group health plans." Id.             Departments had no authority to create
              of "as'" in section 300gg-13(a)(3), and its   Consistent with that longstanding view,      exemptions under section 2713 of the
              absence in similar neighboring                Congress's grant of discretion in section    PHS Act, or as incorporated into ERISA
              provisions, shows that HRSA has been          2713(a)(4), and the lack of a specific       and the Code. and who contended
              granted discretion in supporting how          statutoly mandate that contraceptives        instead that we must enforce the
              the preventive coverage Inandate              must be covered or that they be covered      Guidelines on the broadest spectrunl of
              applies— it does not refer to the timing      without any exemptions or exceptions,        group health plans as possible. See, e.g.,
              of the promulgation of the Guidelines.        supports the conclusion that the             2012 final regulations at 77 FR 8726.
                 Nor is it simply a textual aberration      Departments are legally authorized to           The Departments'nterpretation of
              that the word "as" is missing from the        exempt certain entities or plans from a      section 2713(a)(4) is confirmed by the
              other three provisions in PHS Act             contraceptive Mandate if HRSA decides        ACA "s statutory structure. Congress did
              section 2713(a). Rather, this difference      to othenvise include contraceptives in       not intend to require coverage of
              mirrors other distinctions within that        its Guidelines.                              preventive services for every type of
              section that demonstrate that Congoress          The conclusions on which these final      plan that is subject to the ACA. See, eg.,
              intended HRSA to have the discretion          rules are based are consistent with the      76 FR 46623. On the contrary, Congress
              the Agencies invoke. For example,             Departments'nterpretation of section         carved out an exemption from PHS Act
              sections (a)(1) and (a)(3) require            2713 of the PHS Act since 2010, when
                                                                                                         section 2713 (and from several other
              "evidence-based" or "evidence-                                                             provisions) for grandfathered plans. In
              informed" coverage, while section (a)(4)      the ACA was enacted. and since the
                                                            Departments started to issue interim         contrast, grandfathered plans do have to
              does not. This difference suggests that
                                                            final regulations implementing that          comply with many of the other
              the Agencies have the leelvay to                                                           provisions in Title I of the ACA—
              incorporate policy-based concerns into        section. The Departments have                provisions referred to by the previous
              their decision-making. This reading of        consistently interpreted section             Administration as providing
              section 2713(a)(4) also prevents the          2713(a)(4)'s grant of authority to include   "particularly significant protections."
              statute from being interpreted in a           broad discretion regarding the extent to     (75 FR 34540). Those provisions include
              cramped way that allows no flexibility        which HRSA will provide for, and             (from the PHS Act) section 2704. Ivhich
              or tailoring, and that would force the        support, the coverage of additional          prohibits preexisting condition
              Departments to choose between ignoring        Xvonlen s preventive care ancl               exclusions or other discrimination
              religious objections in violation of          screenings. including the decision to        based on health status in group health
              RFRA or else eliminating the                  exempt certain entities and plans, and       coverage; section 2708, which prohibits
              contraceptive coverage requirement            not to provide for or support the            excessive waiting periods (as of January
              from the Guidelines altogether. The           application of the Guidelines with           1, 2014); section 2711, v,hich relates to
              Departments instead interpret section         respect to those entities or plans. The      lifetime and annual dollar limits:
              2713(a)(4) as authorizing HRSA's              Departments defined the scope of the         section 2712, which generally prohibits
              Guidelines to set forth both the kinds of     exemption to the contraceptive Mandate       rescission of health coverage; section
              items and services that will be cover.d,      when HRSA issued its Guidelines for          2714, which extends dependent child
              and the scope of entities to which the        contraceptive coverage in 2011, and          coverage until the child turns 26: and
              contraceptive coverage requirement in         then amended and expanded the                section 2718, which imposes a
              those Guidelines will apply.                  exemption and added an                       minimum medical loss ratio on health
                 The religious objections at issue here.    accommodation process in multiple            insurance issuers in the individual and
              and in regulations providing                  rulemakings thereafter, The                  group health insurance markets, and
              exemptions from the inception of the          accommodation process requires the           requires them to provide rebates to
              Mandate in 2011, are considerations           provision of coverage or payments for        policyholders if that medical loss ratio
              that. consistent with the statutory           contraceptives to participants in an         is not met. (75 FR 34538, 34540. 34542).
              provision, permissibly inform what            eligible organization's health plan by       Consequently, of the 150 million
              HHS, through HRSA, decicles to provide        the organization's insurer or third party    nonelderly people in America with
              for and suppoit in the Guidelines, Since      administrator. However, the                  employer-sponsored health coverage.
              the first rulemaking on this subject in       accommodation process itself, in some        approximately 25.5 million are
              2011, the Departments have consistently       cases, failed to require contraceptive       estimated to be enrolled in
              interpreted the broad discretion granted      coverage for many lvomen, because— as        grandfathered plans not subject to
              to HRSA in section 2713(a)(4) as              the Departments acknowledged at the          section 2713." Some commenters assert
              including the power to reconcile the          time —the enforcement mechanism for          the exemptions for grandfathered plans
              ACA's preventive-services requirement         that process, section 3(16) of ERISA,        are temporary, or were intended to be
              lvdth sincerely held views of conscience      does not provide a means to impose an        temporary, but as the Supreme Court
              on the sensitive subject of contraceptive     obligation to provide contraceptive          observed, "there is no legal requirement
              coverage —namely, by exempting                coverage ml the third party                  that grandfathered plans ever be phased
              churches and their integrated auxiliaries     administrators of self-insured church        out." Hobby Lobby, 134 S. Ct. at 2764
              from the contraceptive Mandate. (See 76       plans. See 80 FR 41323. Non-exempt           n.10.
              FR at 46623.) As the Departments              employers participate in many church           Some commenters argue that
              explained at that time, the HRSA              plans. Therefor, in both the previous        Executive Order 13535's reference to
              Guidelines "exist solely to bind non-         exemption, and in the previous
              grandfathered group health plans and          accommodation's application to self-           » Kaiser Fatuity Foundation 8 Health Research 8
              health insurance issuers with respect to      insured chulv:h plans, the Departments       Educational Trust, "Employer Health Benefits. 2017
                                                                                                         Annual Survey." Henry I Kaiser Family Foundation
              the extent of their coverage of certain       have been choosing not to require            (Sept. 2017), http VEfites.tr//orStattnchinen ttReport-
              preventive services for women," and "it       contraceptive coverage for certain kinds     Ea t pl oyer flee I th -Ben e/i ts-An n not-Su tveyso I 7.




Exhibit   1                                                                                                                                                  JA-0000006
                          Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 7 of 187
              57542       Federal Register/Vo[. 83. No. 221/Thursc[ay, November 15, 2018/Rules and Regulations

              implementing the ACA consistent with            Several other commenters assertecl        appropriate to maintain the exemptions
              certain conscience laws does not justify     that the exemptions in the Religious IFC     created by the Religious IFC to avoid
              creating exemptions to contraceptive         are too narrow and called for there to be    instances vvhere the Manclate is applied
              coverage in the Guidelines, because          no mandate of contraceptive coverage.        in a may that violates the religious
              those laws do not specifically require       Some of them contended that HRSA             beliefs of certain plan sponsors, issuers,
              exemptions to the lvlandate in the           shoulcl not include contraceptives in        or individuals. The Departments do not
              Guidelines, The Departments, however,        their women's preventive services            believe the previous exemptions are
              believe these final regulations are          Guidelines because fertility and             adequate, because some religious
              consistent with Executive Orcler 13535.      preg11ancy are generally healthy             objections by plan sponsors and
              Issued upon the signing of the ACA,          conditions, not diseases that arm            individuals mere favored with
              Executive Order 13535 specified that         appropriately the target of preventive       exemptions, some mere not subjected to
              "longstanding Federal laws to protect        health services. They also contended         contraceptive coverage if they fell under
              conscience... I'enlaIn intact. including     that contraceptives can pose meclical        the indirect exemption for certain self-
              laws that protect holders of religious       risks for vvomen and that studies do not     insured church plans, and others had to
              beliefs f'rom certain requirements in        show that contraceptive programs             choose between the Mandate and the
              health care contexts. While the              reduce abortion rates or rates of            accommodation even though they
              Executive Order 13535 does not require       unintended pregnancies. Some                 objected to both, The Departments wish
              the expanded exemptions in these rules,      commenters contended that, to the            to avoid inconsistency in respecting
              the expanded exemptions are. as              extent the Guidelines require coverage       religious objections in connection with
              explained belo1v, consistent v1 ith          of certain drugs and devices that may        the provision of contraceptive coverage,
              longstanding federal laws that protect       prevent implantation of an embryo after      The lack of a congressional mandate
              religious beliefs, and are consistent with   fertilization, they require coverage of      that contraceptives be covered, much
              the Executive Order's intent that the        items that are abortifacients and,           less that they be covered without
              ACA mould be implemented in                  therefore, violate federal conscience        religious exemptions, has also informecl
              accordance with the conscience               protections such as the Weldon               the Departments'ecision to expand the
              protections set forth in those lams.         Amendment. see section 507(cl) of            exemptions. And Congress's decision
                 The extent to v, hich RFRA provides       Public Law 115 — 141.                        not to apply PHS Act section 2713 to
                                                              Other commenters contended that the       grandfathered plans has likewise
              authority for these final rules is
              discussed below in section II.C., The        expanded exemptions are too broad. In        informed the Departments'ecision
              First Amendment and the Religious            general. these commenters supported          whether exemptions to the
                                                           the inclusion of contraceptives in the       contraceptive Mandate are appropriate.
              Freedom Restoration Act.                     Guidelines„contending they are a                Congress has also established a
              B. Availability and Scope of Religious       necessary preventive service for women.      background rule against substantially
              Exemptions                                   Some said that the Departments should        burdening sincere religious beliefs
                                                           not exempt various kinds of entities         except where consistent with the
                 Some commenter& supported the             such as businesses, health insurance         stringent requirements of the Religious
              expanded exetnptions and                     issuers, or other plan sponsors that are     Freedom Restoration Act. And Congress
              accommodation in the Religious IFC,          not nonprofit entities. Other.               has consistently provided additional,
              and the entities and individuals to          commenters contended the exemptions          specific exemptions for religious beliefs
              which they applied, They asserted the        and accommodation should not be              in statutes addressing federal
              expanded exemptions and                      expanclecl, but should remain the same       requirements in the context of health
              accommodation are appropriate                as they were in the July 2015 final          care and specifically concerning issues
              exercises of discretion encl are             regulations (80 FR 41318). Some              such as abortion, sterilization, and
              consistent with religious exemptions         commenters said the Departments              contraception. Therefore. the
              Congress has provided in many similar        shoulcl not expand the exemptions, but       Departments consider it appropriate, to
              contexts. Some further commented that        simply expand or adjust the                  the extent we impose a contraceptive
              the expanded exemptions are necessary        accommodation process to resolve             coverage Mandate by the exercise of
              under the First Amendment or RFRA.           religious objections to the Mandate and      agency discretion, that we also include
              Similarly, commenters statecl that the       accommodation. Some conunenters              exemptions for the protection of
              accommodation was an inadequate              contended that even the previous             religious beliefs in certain cases. The
              means to resolve religious objections,       regulations allover ing an exemption and     expanded exemptions finalized in these
              and that the expanded exemptions are         accommodation were too broad, and            rules are generally consistent with the
              needed. They objected to the                 said that no exemptions to the Mandate       scope of exemptions that Congress has
              accommodation process because it mas         shoulcl exist, in order that contraceptive   established in similar contexts. They are
              another method to require compliance         coverage would be provided to as many        also consistent vvith the intent of
              with the Mandate. They contended its         women as possible.                           Executive Order 13535 (March 24,
              self-certification or notice involved           After consideration of the comments,      2010), which was issued upon the
              triggering the very contraceptive            the Departments are finalizing the           signing of the ACA and declared that,
              coverage that organizations objected to,     provisions of the Religious IFC without      "[u)nder the Act, longstancling federal
              and that such coverage flowed in             contracting the scope of the exemptions      laws to protect conscience (such as the
              connection vvith the objecting               encl accommodation set forth in the          Church Amenclment, 42 U,S.C. 300a— 7,
              organizations'ealth plans. The               Religious IFC. Since HRSA issuecl its        and the Weldon Amendment, section
              commenters contended that the                Guidelines in 2011, the Departments          508(d)(1) of Public Lam 111 — 8) remain
              seamlessness cited by the Departments        have recognizecl that religious              intact" and that "[n]umerous executive
              between contraceptive coverage and an        exemptions from the contraceptive            agencies have a role in ensuring that
              accommodated plan gives rise to the          Mandate are appropriate. The details of      these restrictions are enforcecl,
              religious objections that organizations      the scope of such exemptions are             including the HHS."
              would not have mith an expanded              discussed in further detail below. In           Some commenters arguecl that
              exemption.                                   general. the Departments conclude it is      Congress's failure to explicitly include




Exhibit   1                                                                                                                                   JA-0000007
                            Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 8 of 187
                           Federal Register/Vol.       I13.   No. 221/Thurstjay, November 15, 201IJ/Rules and Regulations                              57543

              religious exemptions in PHS Act section         entities, and should not be construed to             these final rules to revoke the
              2713 itself is indicative of an intent that     prohibit procedures. But those                       contraceptive Mandate altogether, such
              such exemptions not be included, but            comments mistake the
                                                                       Departments'osition.                        as by declaring that HHS through HRSA
              the Departments disagree. As noted                         The Departments are not                   shall not include contraceptives in the
              above, Congress also failed to require          construing the Church Amendments to                  list of women's preventive services in
              contraceptive coverage in PHS Act               require these exemptions, nor do the                 Guidelines issued under section
              section 2713. And the
                        commenters'rgument
                                                              exemptions prohibit any procedures.                  2713(a)(4). Although previous
                          mould negate not just these         Instead, through longstanding federal                regulations mere used to authorize
              expanded exetnptions, but the previous          conscience statutes, Congress has                    religious exemptions and
              exemptions for houses of worship and            established consistent principles                    accommodations to the imposition of
              Integrated auxiliaries. and the indirect        concerning respect for religious beliefs             the Guidelines" coverage of
              exemption for self-insured church plans         in the context of certain Federal health             contraception, the issuance of the
              that use the accommodation. Where               care requirements. Under those                       Guidelines themselves in 2011
              Congress left so many tnatters                  principles, and absent any contrary                  describing what items constitute
              concerning section 2713(a)(4) to agency         requirement of lam, the Departmettts are             recommended w;omen's preventive
              discretion, the Departments consider it         offering exemptions for sincerely held               services, and the update to those
              appropriate to implement these                  religious beliefs to the extent the                  recommendations in December 2016,
              expanded eventptions in light of                Guidelines otherwise include                         did not occur through the regulations
              Congress's long history of respecting           contraceptive coverage.'"" These                     that preceded the 2017 Religious IFC
              religious beliefs in the context of certain     exemptions do not prohibit any                       and these final rules. The
              federal health care requirements.               services, nor do they authorize                                     of which women's
                                                                                                                             Guidelines'pecification

                 If there is to be a federal contraceptive    employers to prohibit employees from                 preventive set~ ices were recommended
              mandate that fails to include smne — or,        obtaining any services. The Religious                were issued, not by regulation, but
              in the views of some commenters, any-           IFC and these final rules simply refrain             directly by HRSA, after consultation
              religious exemptions. the Departments           from imposing the federal Mandate that               w ith external organizations that
              do not believe it is appropriate for us to      employers and health insurance issuers               operated under cooperative agreements
              impose such a regime through                    cover contraceptives in their health                 with HRSA to consider the issue, solicit
              discretionary adntinistrative measures.         plans mhere compliance mith the                      public comment, and provide
              Instead, such a serious imposition on           Mandate would violate their sincerely                recommendations, The Departments
              religious liberty should be created, if at      held religious beliefs. And though not               decline to accept the invitation of some
              all. by Congress, in response to citizens       necessary to the Departments" decision               commenters to use these rules to specify
              exercising their rights of political            here, the Departments note that the                  whether HRSA includes contraceptives
              participation. Congress did not prohibit        Church Amendments explicitly protect                 in the Guidelines at all, Instead the
              religious exemptions under this                 entities and that several subsequent                 Departments conclude it is appropriate
              Mandate. It did not even require                federal conscience statutes have                     for these rules to continue to focus on
              contraceptive coverage under the ACA.           protected against fecleral mandates in               restating the statutory language of PHS
              It left the ACA subject to RFRA, and it         health coverage.                                     Act section 2713 in regulatory form, and
              specified that additional women's                  The Departments note that their                   delineating what exemptions and
              preventive services mill only be                decision is also consistent with state               accommodations apply if HRSA lists
              required coverage as provided for in            practice. A significant majority of states           contraceptives in its Guidelines. Some
              Guidelines supported by HRSA.                   either impose no contraceptive coverage              commenters said that if contraceptives
              Moreover, Congress legislated in the            requirement or offer broader exemptions              are not removed from the Guidelines
              context of the political consensus on           than the exemption contained in the                  entirely, some entities or individuals
              conscientious exemptions for health             July 2015 final regulations." Although               with religious objections might not
              care that has long been in place. Since         the practice of states is not a limit on the
              Roe v. Invade in 1973, Congress and the                                                              qualify for the exemptions or
                                                              discretion delegated to HRSA by the                  accommodation. As discussed below,
              states have consistently offered religious      ACA, nor is it a statement about vshat
              exemptions for health care providers                                                                 hotvever, the exemptions in the
                                                              the federal government may do                        Religious IFC ancl these final rules cover
              and others concerning issues such as            consistent with RFRA or other                        a broad range of entities and
              sterilization and abortion, mhich               limitations or protections embodied in
              implicate deep disagreements on                                                                      individuals. The Departments are not
                                                              federal law, such state practices can                aware of specific groups or individuals
              scientific, ethical, and religious (and         inform the Departments'iew that it is
              moral) concerns. Indeed over the last 44                                                             whose religious beliefs would still be
                                                              appropriate to protect religious liberty             substantially burdened by the Mandate
              years „Cony ess has repeatedly                  as an exercise of agency discretion.
              expanded religious exemptions in                                                                     after the issuance of these final rules.
                                                                 The Departments decline to adopt the                 Some commenters asserted that HRSA
              similar cases, including to contraceptive       suggestion of some commenters to use
              coverage. Congress did not purport to                                                                should remove contraceptives from the
              deviate from that approach in the ACA.            le The Departments note that the Church            Guidelines because the Guidelines have
              Thus, me conclude it is appropriate to          Amendments are the subject of another, ongoing       not been subject to the notice and
              specify in these final rules, that, if the      fulenlaklng pl'ocess. See Vl'otectlng Statutorv      comment process under the
              Guiclelines continue to maintain a              Conscience Rights in Health Care; Delegations of     Administrative Procedure Act. Some
                                                              Authority. 83 FR 8880 (NPRM Jan. 88, 2018j. Since    commenters also contended that the
              contraceptive coverage requirement, the         the Departnlents are not construing the
              expanded exemptions will apply to               Anlenlhnents to lertuue the relllpous exl.mptlons,   Guidelines should be amended to omit
              those Guidelines and their enforcement.         we defer issues regarding the scope. interpretation, items that may prevent (or possibly
                 Some commenters contended that,              and protections of the Amendments to HHS in that     dislodge) the implantation of a human
              even though Executive Order 13535               rulemaking.                                          embryo after fertilization, in order to
                                                                ls Sse Guttmacher Institute. "Insurance Coverage
              refers to the Church Amendments, the            of Contraceptives', The Guttmacher Institute JJune   ensure consistency tvith conscience
              intention of those statutes is narrow,          ll. 8018j, httpsryn1nvguttmacher.orgistate-poiicri provisions that prohibit requiring plans
              should not be construed to extend to            explore/insurance-cavemge-contraceptives.            to pay for or cover abortions.




Exhibit   1                                                                                                                                              JA-0000008
                            Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 9 of 187
              57544        Federal Register/Vol. 83. No. 221/Thurstjay, November 15, 201ti/Rules and Regulations

                 Whether and to what extent the                     most appropriate approach to resolve          a compelling interest to deny religious
              Guidelines continue to list                           these concerns is to expand the               exemptions, that there is no less
              contraceptives. or items considered to                exemptions as set forth in the Religious      restrictive means to achieve its goals, or
              prevent implantation of an embryo„ for                IFC and these final rules, while              that the Manclate or its accommodation
              entities not subject to exemptions and                maintaining the accommodation as an           process do not impose a substantial
              an accommodation, and what process is                 option for providing contraceptive            burden on religious exercise.
              used to include those items in the                    coverage. w, ithout forcing entities to          For the masons discussed below, the
              Guidelines, is outside the scope of these             choose between compliance with either         Departments believe that agencies
              final rules. These rules focus on what                the Mandate or the accommodation and          charged with administering a statute
              religious exemptions and                              their religious beliefs.                      that imposes a substantial burden on the
              accomn1odations shall apply if                            Comments considering the                  exercise of religion under RFRA have
              Guidelines issued under section                       appropriateness of exempting certain          discretion in determining whether the
              2713(a)(4) include contraceptives or                  specific kinds of entities or individuals     appropriate response is to provide an
              items considered to be abortifacients.                are discussed in more detail below.           exemption from the burdensome
                 Members of the public that support or              C. The First Amendme~t and tAe
                                                                                                                  requirement, or to merely attempt to
              oppose the inclusion of some or all                   Religious Freedom Restoration Act
                                                                                                                  create an accommodation that would
              contraceptives in the Guidelines, or                                                                mitigate the burden, Here, after further
              1vdsh to comment concerning the                           Some commenters said that the             consideration of these issues and review
              content of, and the process for                       Supreme Court ruled that the                  of the public comments, the
              developing and updating, the                          exemptions to the contraceptive               Departments have rletertnined that a
              Guidelines, are welcome to                            Mandate, 1vhich the Departments               broader exemption, rather than a mere
              communicate their views to HRSA, at                   previously provided to houses of              accommodation, is the appropriate
              tveflwomancamOafuwa.gov.                              worship and integrated auxiliaries. were      response.
                 The Departments conclude that it                   mquired by the First Amendment. From             In addition, vvith respect to religious
              would be inadequate to merelv attempt                 this, comtnenters concluded that the          employers, the Departments conclude
              to amend or expand the accontmodation exemptions for houses of worship and                          that, without finalizing the expanded
              process instearl of expanding the                     integrated auxiliaries are legally            exemptions, and therefore requiring
              exemption. In the past, the Departments authorized, but exemptions beyond                           certain religiously objecting entities to
              had stated in our mgulations and court                those are not, But in Hobby Lobby and         choose between the Mandate, the
              briefs that the previous accommodation Zubik, the Supreme Court did not                             accommodation, or penalties for
              process required contraceptive coverage decide whether the exemptions                               noncompliance— or requiring objecting
              or payments in a way that is "seamless" previously provided to houses of                            individuals to choose between
              with the coverage provided by the                     vt, orship and integrated auxiliaries were    purchasing insurance with coverage to
              objecting employer, As a result, in                   required by the First Amendment, and          which they object or going without
              significant respects, that previous                   the Court did not say the Departn1ents        insurance—the Departments would
              accommodation process did not actually must apply the contraceptive Mandate                         violate their rights under RFRA.
              acconunodate the objections of many                   to other organizations unless RFRA
                                                                                                                  1. Discretion To Provide Religious
              entities, as many entities with religious prohibits the Departments from doing                      Exemptions
              objectiotrs have argued, The                          so. Moreover. the previous church
              Departments have attempted to identify exemption, which applied automatically                          In the Religious IFC, vve explained
              an accommodation process that would                   to all churches whether or not they had       that even if RFRA does not compel the
              eliminate the religious objections of all             even asserted a religious objection to        Departments to provide the religious
              plaintiffs, including seeking public                  contraception, 45 CFR 147.141(a), is not      exemptions set forth in the IFC, the
              comment through a Request For                         tailored to any plausible free-exen:ise       Departments believe the exemptions are
              Information, 81 FR 47741 (July 26,                    concerns. The Departments decline to          the most appropriate administrative
              2016), but we stated in January 2017                  adopt the view that RFRA does not             response to the religious objections that
              that we 1vere unable to develop such an apply to other religious organizations,                     have been raised,
              approach at that time/ta The                          and there is no logical explanation for          The Departments received conflicting
              Depaitntents continue to believe that,                hotv RFRA could require the church            comments on this issue. Some
              because of the nature of the                          exemption but not this expanded               commenters agamed that the
              accommodation process, memly                          religious exetnption, given that the          Departments have administrative
              amending that accommodation process                   accommodation is no less an available         discretion to address the religious
              without expanding the exemptions                      alternative for the former than the latter.   objections even if the Mandate and
              would not adequately address religious                    Commenters disagmed about the             accommodation did not tdolate RFRA.
              objections to compliance with the                     scope of RFRA's protection in this            Other commenters expressed the bedew
              Ivfandate. Instead, ave conclude that the             context. Some commenters said that the        that RFRA does not provide such
                                                                    expanded exemptions and                       discretion, but only allows exemptions
                 «See Departments of Labor, Health and Human        accommodation are consistent vvith            when RFRA requires exemptions. They
              Services, and the Treasury. "FA0s About               RFRA. Some also said that they are            cm1tended that RFRA does not require
              Affordable Care Act Implementation Part 36," (Ian.
              9. 2017). https://w~rw,dot,gov/sites/default/files/
                                                                    required by RFRA, as the Mandate              exemptions for entities covered by the
              ebsa/about-ehsa/our-activities/resource-center/faqs/ imposes substantial burdens mt                 expanded exemptions of the Religious
              aca-part-36pdf and https//a~vrncmsgov/CC110/          religious exercise and fails to satisfy the   IFC, but that subjecting those entities to
              Resources/Fact-Sheets-and-FAQs/Dorm loads/ACA- compelling-interest and least-restrictive-           the accommodation satisfies RFRA, and
              FAQs-Part36 1-9-17-Final.pdf I "the conunents
              reviewed by the Departments in response to the RFI tneans tests imposed by RFRA. Other              therefore RFRA provides the
              indicate that no feasible approach has been           commenters. however, contended that           Departments with no additional
              identified at this time that svould resolve the       the expanded exemptions and                   authority to exempt those entities.
              concerns of religious obiectors, while still ensuring accommodation are neither required by,        Those commenters further contended
              that the affected women receive full and equal
              health coverage, including contraceptive              nor consistent w;ith, RFRA. In this vein,     that because, in their viev;, section
              coverage" ).                                          some argued that the Departments have         2713(a)(4) does not authorize the




Exhibit   1                                                                                                                                             JA-0000009
                          Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 10 of 187
                           Federal Register/Vol. 83. No. 221/Thurs(jay, November 15, 2018/Rules and Regulations                                     57545

              expanded exemptions, no statutory               Hobby Lobby—neither RFRA nor the         litigation over the accommodation).'6
              authority exists for. the Departments to        ACA prescribes the remedy by which       Some commenters agreed the religious
              finalize the expanded exemptions.         the government nntst eliminate that            objections could not be satisfied by
                 As discussed above, the Departments    burden, where any means of doing so            amending the accotnmodation without
              disagree vvith the suggestions of         v, ill require departing from the ACA to       expanding the exemptions, because if
              commenters that section 2713(a)(4) does   some extent (on the view of some               the accomniodation requires an
              not authorize the Departments to adopt    commenters, with which the                     objecting entity's issuer or third party
              the expanded exemptions. Nevertheless,    Departments chsagree, that section             administrator to provide or arrange
              the Departments note that the expanded    2713(a)(4) does not itself authorize the       contraceptive coverage for persons
              exemptions for religious objectors also   Departments to recognize exceptions).          covered by the plan because they are
              rest on an adclitional, independent       The prior administration chose to do so covered by the plan, this implicates the
              ground: The Departments have              through the complex accommodation it objection of entities to the coverage
              determined that, in light of RFRA, an     created, but nothing in RFRA or the            being provided through their own plan,
              expanded eveinption rather than the       ACA compelled that novel choice or             issuer, or third party administrator.
              existing accommodation is the most        prohibits the current administration           Other commenters contended the
              appropriate administrative response to    from employing the more                        accommodation could be modifiecl to
              the substantial burden identified by the  straightfoitward choice of an                  satisfy RFRA concerns without
              Supreme Court in Hobby Lobby. Indeed,     exemption much like the existing and extending exemptions to objecting
                                                                      —
              &~4th respect to at least some objecting                                                 entities, but they did not propose a
                                                        unchallenged exemption for churches,
              entities, an expanded exemption, as       After all, on the theory that section          method of modifying the
              opposed to the existing accommodation,    2713(a)(4) allows for no exemptions, the
                                                                                                       accommodation that woulcl, in the view
              is required by RFRA. The Departments                                                     of the Departments, actually address the
              disagree with commenters who contend
                                                        accommodation also departed from
                                                        section 2713(a)(4) in the sense that           religious    objections to the
              RFRA does not give the Departments                                                       accommodation.
              discretion to offer these expanded        employers were not themselves offering            In the Departments'iew, after
              exemptions.                               contraceptive coverage, and the ACA            considering all the comments and the
                 The Departments'etermination           did not require the Departments to             preceding years of contention over. this
              about their authority under RFRA rests    choose that departure rather than the          issue, it is appropriate to finalize the
              in part on the                            expanclecl exemptions      as the  exclusive   expanded exemptions rather than
                             of the interests served by
                            Departments'eassessment




                                                        method to satisfy their obligations under merely attempt to change the
              the application of the Mandate in this    RFRA to eliminate the substantial              accommodation to satisfy religious
              specific context. Although the            burden imposed by the Mandate. The             objections. This is because if the
              Departments previously took the           agencies'hoice to adopt an exemption accommodation still delivers
              position that the application of the      in addition to the accommodation is            contraceptive coverage through use of
              Mandate to objecting employers was        particularly reasonable given the              the objecting employer's plan, issuer, or
              narrowly tailored to serve a compelling existing legal uncertainty as to whether third party administrator, it does not
              governmental interest, as discussed       the accommodation itself violates              addtess the religious objections. If the
              below the Departments have now            RFRA. See 82 FR at 47798: see also             accommodation could deliver
              concluded, after reassessing the relevant ificci v. DeStefano, 557 U.S. 588, 585         contraceptive coverage independent and
              interests and for the reasons stated      (2009) (holding that an employer need          separate from the objecting employer's
              below, that it does not. Particularly     only have a strong basis to believe that       plan, issuer, and third party
              under those circumstances. the            an employment practice violates Title          administrator, it could possibly address
              Departments believe that agencies         VII's disparate impact ban in order to         the religious objections, but there are
              charged with administering a statute      take certain types of remedial action          two problenis with such an approach.
              that imposes a substantial burden on the that would otherwise violate Title VII's        First, it would effectively be an
              exercise of religion under RFRA have      disparate-treatment ban). Indeed, if the       exemption, not the accommodation as it
              discretion in determining whether the     Departments had simply adopted an              has existed, so it would not be a reason
              appropriate response is to provide an     expandecl exemption from the outset-           not to offer the expanded exemptions
              exemption from the burdensome             as they did for churches— no one could         finalized in these rules. Second,
              requirement or instead to attempt to      reasonably have argued that doing so           although (as explained above) the
              create an accommodation that would        was iniproper because they should have Departments have authority to provide
              mitigate the burden. And here„ the        invented the accommodation instead.            exemptions to the Mandate, the
              Departments have determined that a        Neither RFRA nor the ACA compels a             Departments are not aware of the
              broader exemption rather than the         different result now based merely on           authority, or of a practical mechanism,
              existing accommodation is the             path dependence.                               for using section 2713(a)(4) to require
              appropriate response. That                                                               contraceptive coverage be provided
              determination is informed by the             Although the foregoing analysis is
              Departments'+assessment of the            independently sufficient, additional             "See RFI, 61 FR 47741 (July 26, 2016J;
              relevant interests, as ta ell as by their support for this view is provided by the Departments of Labor. Health and Human Services.
              desire to bring to a close the more than  Departments'onclusion, as explained            and the Treasury, "'FAQs, About Afforitable Care
                                                        more    fully below,  that an  expanded        Act Iniplementation Part 36." (lan. 0, 2017l. https://
              five years of litigation over RFRA                                                       anrm.dol.sar!sites!Cefaultlfileslehsa/about-ehsa/
              challenges to the Mandate.                exemption is required by RFRA for at           our-activities!resource-center!faqslaca-part-36 pdf
                 Although RFRA prohibits the            least some objectors, In the Religious         and https.//wnvw.cntsgoi"/CCIIO/Besourceslpact-
                                                        IFC, the Departments reaffirmed their          Shee ts-and-FA Cis/Do tvn loads/A CA -FA Qs-Part 26 2-
              government from substantially                                                            6-17-Final.pdf (" the comnients revieived by the
              burdening a person's religious exercise   conclusion     that there is not a  vt ay to   Departments in response to the RFI indicate that no
              where doing so is not the least           satisfy all religious objections by            feasible approach has been identified at this time
              restrictive means of furthering a         amending the accommodation, (82 FR at that would resolve the c;oncems of religious
                                                                                                       objectors. ivhile still ensuring that the affected
              compelling interest— as is the case with 47800), a conclusion that was confirmed women receive full and equal health coverage.
              the contraceptive Mandate, pursuant to    by   some   commenters    (and  the  continued including contraceptive crn erage"j.




Exhibit   1                                                                                                                                             JA-0000010
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 11 of 187
              57546       Federal Register/Vol. 83. No. 221/Thursfjay, November 15, 201fl/Rules and Regulations

              specifically to persons covered by an       interest, and was not the least restrictive     certain non-exempt religious entities to
              objecting employer, other than by using     means of achieving such an interest.            choose bete, een complying with the
              the employer's plan. issuer. or third       Other commenters contended that                 Mandate, complying with the
              party administrator, which would likely     requiring compliance either with the            accommoclation, or facing significant
              violate some entities'eligious              Mandate or the accommodation did not            penalties. Various entities sincerely
              objections. The Departments are aware       violate RFRA, agreeing with some courts         contended. in litigation or in public
              of ways in which certain persons            that have concluded the accommodation           comments. that complying with either
              covered by an objecting employer might      does nat substantially burden the               the Mandate or the accommodation was
              obtain contraceptive coverage through       religious exercise of organizations since,      inconsistent with their religious
              other governmental programs or              in their view, it does not require              observance or practice. The
              requirements, instead of through            organizations to facilitate contraceptive       Departments have concluded that
              objecting enip layers'lans, issuers, or     coverage except by submitting a self-           withholding an exemption from those
              third party adininistrators, and we         certification form or notice, and               entities has imposed a substantial
              mention those elsewhere in this rule.       requiring compliance was the least              burden on their exercise of religion,
              But those approaches do not involve the     restrictive means of advancing the              either by compelling an act inconsistent
              accommodation, they involve the             conipelling interest of providing               with that observance or practice, or by
              expanded exemptions, plus the access        contraceptive access to v, omen covered         substantially pressuring the adherents to
              to contraceptives through separate          by objecting entities'lans.                     modify such observance or practice. To
              iiieaiis.                                     The Departnients have examined                this extent, the Departments believe that
              2. Requiring Entities To Choose             further. including in light of public           the Court's analysis in Hobby Lobby
              Between Compliance With the                 conunents, the issue of whether                 extends, for the purposes of analyzing
              Contraceptive Mandate or the                requiring compliance with the                   substantial burden, to the burdens that
                                                          combination of the contraceptive                an entity faces when it opposes, on the
              Accommodation Violated RFRA in                                                              basis of its religious beliefs, complying
              Many Instances                              Mandate and the accommodation
                                                          process imposes a substantial burden on         with the Mandate or participating in the
                 Before the Religious IFC. the            entities that object to both, and is the        accommoclation process, and is subject
              Departments had previously contended        least restrictive means of advancing a          to penalties or disadvantages that would
              that the Mandate did not impose a           compelling government interest. The             have applied in this context if it chose
              substantial burden on entities and          Departments now reaffirm the                    neither. See a/so Sbarpe Holdings. 801
              individuals under RFRA: that it was         conclusion set forth in the Religious           F.3d at 942. Likewise, reconsideration of
              supported by a compelling government        IFC, that requiring certain religiously         these issues has also led the
              interest: and that it was, in combination   objecting entities or individuals to            Departments to conclude that the
              with the accommodation, the least           choose between the Mandate, the                 Mandate imposes a substantial burden
              restrictive means of advancing that         accommodation, or incurring penalties           on the religious beliefs of an individual
              interest. With respect to the coverage                                                      employee who opposes coverage of
              Mandate itself. apart from the              for noncompliance imposes a
                                                          substantial burclen on religious exercise       some (or all) contraceptives in his or her
              acconunadation, and as applied ta           uncler RFRA.                                    plan on the basis of his or her religious
              entities with sincerely held religious                                                      beliefs, and would be able to obtain a
              objectioiis, that argument was rejected     a. Substantial Burden                           plan that omits contraception from a
              in Hobby Lobby, which held that the             The Departments concur with the             willing employer or issuer (as
              Mandate imposes a substantial burden        clescription of substantial burdens             applicable), but cannot obtain one solely
              and was not the least restrictive means     expressed recently by the Departnient of because the Mandate requires that
              of achieving any compelling                                                                 employer or issuer to provide a plan
                                                          Justice:
              governmental interest. See 134 S. Ct. at                                                    that covers all FDA-approved
              2775-79. In the Religious IFC, the              A governmental action substantially         contraceptives, The Departments
              Departments revisitecl its earlier          burdens an exercise of religion under RFRA
                                                          if it bans an aspect of an adherent's religious disagree with commenters that contend
              conclusions and reached a different                                                         the acconiniodation did nat impose a
                                                          observance or practice, compels an act
              view, conclucling that requiring            inconsistent with that observance or practice„ substantial burden on religiously
              compliance through the Mandate or           or substantially pressures the adherent to      objecting entities, and agree with other
              accommodation constituted a                 modify such observance or practice.             commenters and some courts and judges
              substantial burden on the religious             Because the gavermnent cannot secand-       that concluded the accommodation can
              exercise of many entities or individuals    guess the reasonableness of a religious belief  be seen as imposing a substantial
              with religious objections, did not serve    or the adherent's assessment of the             burden on religious exercise in many
              a compelling interest, and was not the      connection between the government mandate instances.
              least restrictive means of serving a        and the underlying religious belief, the
              compelling interest, so that requiring      substantial burden test focuses on the extent   b. Compelling Interest
              such compliance led to the violation of     of governmental compulsion involved. In            Although the Departments previously
                                                          general, a government action that bans an
              RFRA in many instances. (82 FR at                          adherent's  religious observance took  the position that the application of
                                                          aspect of an
              47806).                                     ar practice. compels an act inconsistent with the Iviandate to certain objecting
                In general, commenters disagreed          that observance or practice. or substantially   employers was necessary to serve a
              about this issue. Some commenters           pressures the adherent to modih such            compelling govermnental interest, the
              agreed with the Departments, and with       observance or practice. will qualify as a       Departments have concluded, after
              some courts, that requiring entities to     substantial burden on the exercise of           reassessing the relevant interests and, in
              choose betw;een the contraceptive           religion."                                      light of the public comments received,
              Mandate and its accommodation                   The Mandate and accommodation               that it does not. This is based on several
              violated their rights under RFRA,           uncler the previous regulation forced           independent reasons.
              because it imposed a substantial burden                                                        First, as discussecl above, the
              on their religious exercise, did not           'o See Federal Law Protections for Religious structure of section 2713(a)(4) and the
              aclvance a compelling government            Lihertv. 82 FR 46668. 46666 (occ 26. 2617).     ACA evince a desire by Congress to




Exhibit   1                                                                                                                                    JA-000001 1
                               Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 12 of 187
                                 Federal Register/Vo]. 83. No. 221/Thursf]ay, Noveinher 15, 2018/Rules and Regulations                                  57547

              grant a great amount of discretion on the plans, and HHS's and DOL's lack of                           Third. the Departments now believe
              issue of vrhether, and to v,'hat extent, to authority under the PHS Act or ERISA                    the administrative record on which the
              require contraceptive coverage in health to require TPAs of those plans to                          Mandate rested was —and remains—
              plans pursuant to section 2713(a)(4).       provide such coverage, led to significant insufficient to meet the high thresholcl
              This informs the                            disparity in the requirement to provide                 to establish a compelling governmental
                           of vrhether the interest in    contraceptive coverage among nonprofit interest in ensuring that women covered
                              Departments'ssessment




              mandating the coverage constitutes a        organizations with religious objections                 by plans of objecting organizations
              compelling interest, as doing so imposes to the coverage.                                           receive cost-free contraceptive coverage
              a substantial burden on religious              Third party administrators for some,                 through those plans. The Mandate is not
              exercise. As the Departnlent of Justice     but not all. religious nonprofit                        narrowly tailored to advance the
              has explained, "[t]he strict scrutiny       organizations were subject to                           governnlent s Interests and appeal's both
              standard applicable to RFRA is              enforcement for failure to provide                      overinclusive and underinclusive. It
              exceptionally demanding," and "[o]nly contraceptive coverage under the                              includes some entities where a
              those interests of the highest order can    accommodation, depencling on whether contraceptive coverage requirement
              outweigh legitimate claims to the free      they aclminister a self-insured church                  seems unlikely to be effective, such as
              exercise of mligion, and such interests     plan. Notably, many of those nonprofit                  religious organizations of certain faiths,
              must be evaluated not in broad              organizations were not houses of                        which, according to commenters,
              generalities but as applied to the          worship or integrated auxiliaries. Under primarily hire persons who agree with
              particular adherent." "                     section 3(33)(C) of ERISA, organizations their religious views or make their
                 Seconcl, since the day the               whose employees participate in self-                    dedication to their religious v(ews
              contraceptive Mandate came into effect insured church plans need not be                             known to potential employees who are
              in 2011, the lviandate has not applied in churches so long as they are controlled                   expected to respect those views, The
              many circumstances. To begin, the ACA by or "share[] common religious bonds                         Mandate also does not apply to a
              does not apply the Manclate, or any part and convictions with" a church or                          significant number of entities
              of the preventive services coverage         convention or association of chulxhes.                  encompassing many employees and for-
              requirements, to grandfathered plans.       The effect is that many similar religious profit businesses, such as grandfatherecl
              To continue, the Departments under the organizations were being treated                             plans. And it does not appear to target
              last Administration provided                differently v;ith respect to their                      the population defined, at the time the
              exemptions to the Mandate and               employees receiving contraceptive                       Guidelines were developed, as being the
              expanded those exemptions through           coverage based solely on whether                        most at-risk of unintended pregnancy,
              multiple rulemaking processes. Those        organization employees participate in a that is, "women who are aged 18 to 24
              rulemaking processes included an            church plan.                                            years and unmarried, vrho have a low
              accommodation that effectively left            This arrangement encompassecl                        income, who are not high sChool
              employees of nlany non-exempt               potentially hundreds of religious non-                  graduates, and who are members of a
              religious nonprofit entities without        profit organizations that were not                      racial or ethnic minority." ln Rather
              contraceptive coverage, in particular       covered by the exemption for houses of than focusing on this group, the
              with respect to self-insured church         worship     and integrated auxiliaries. For             Mandate is a broad-sweeping
              plans exempt from ERISA, Under the          example,     the Departments were sued by requirement across employer-provided
              previous acconunodation, once a self-       two large self-insured church plans-                    coverage ancl the individual and group
              insured church plan filed a self-           Guidestone and Christian Brothers,'"                    health insurance markets.
              certification or notice, the                Guidestone is a plan organizecl by the                     The Department received conflicting
              accommodation relieved it of any            Southern     Baptist   convention        that covers    comments on this issue. Some
              further obligation with respect to                                                                  commenters agreed that the government
                                                          38,000 employers, some of which are
              contraceptive services coverage. Having exempt         as chluches or integrated                    does not have a compelling interest in
              done so, the accommodation process          auxiliaries,    and   some     of which are not.        applying the Mandate to objecting
              would generally have transferred the                                                                religious employers. They noted that the
              obligation to provide or arrange for
                                                          Christian    Brothers     is a plan that covers
                                                                                                                  expanded exemptions will impact only
              contraceptive coverage to a self-insurecl Catholic churches and integrated                          a small fraction of women otherwise
              plan's third party administrator (TPA).     auxiliaries    and   has   said   in litigation  that
                                                          it covers   about    500   additional     entities      affected by the Ivlandate and argued that
              But the Departments recognized that                                                                 refusing to provide those exemptions
              they lack authority to compel church        that  are  not  exempt      as  churches.    In
                                                          several other lav, suits challenging the                vrould fail to satisfy the compelling
              plan TPAs to provide contraceptive          Mandate,     the                Administration          interest test. Other commenters,
              coverage or levy fines against those                          previous
                                                          took  the   position    that   some   plans             however, argued that the government
              TPAs for fafling to provide it, This is                                                             has a broader interest in the Mandate
              because church plans are exempt from        established     and   maintained       by  houses    of
                                                          vrorship    but  that  included      entities  that     because all women should be
              ERISA pursuant to section 4(b)(2) of                                                                considered at-risk of unintended
              ERISA. Section 2761(a) of the PHS Act       were not integrated auxiliaries, were
                                                          church    plans   under     section    3(33)  of        pregnancy. But the Institute of Medicine
              provides that States may enforce the                                                                (IOM), in discussing whether
              provisions of title XXVII of the PHS Act ERISA and, thus, the Government "has                       contraceptive coverage is needed,
              as they pertain to health insurance         no authority to require the
                                                                      plaintiffs'PAs
                                                                  to  provide    contraceptive       coverage     provided a vel& specific clefinition of
              issuers, but does not apply to church                                                               the population of women most at-risk of
              plans that do not provicle coverage         at this time." Roman Catholic
                                                          Archdiocese       of X.  K   v. Sebeli   us, 987  F.    unintended pregnancv.ao The
              through a policy issued by a health                                                                 Departments       believe it is appropriate to
              insurance issuer. The combined result       Supp.    2d  232,  242   (E.D.N.Y.      2013).
                                                                                                                  consider the government's interest in
              of PHS Act section 2713's authority to
              remove contraceptive coverage                  "The Departments take no viev'n the status of
                                                          particular plans under the Panplovee Retirement           » Institute of Medicine. "Clinical Preventive
              obligations from self-insured church        Income Security Act of 1074 (ERISAI, but simply         Services for Women: Closing the Gapa" at 102
                                                               make this observation for the purpose of seeking to   (2011).
                ir lrf. at 40670.                              estimate the impact of these final rules.               :old




Exhibit   1                                                                                                                                                 JA-0000012
                            Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 13 of 187
              57548          Federal Register/Vo]. 83. No. 221/Thursc]ay, November 15, 2018/Rules and Regulations

              the contraceptive coverage requirement                 implementation of the ACA, many              employers'eligious objections to the
              using the definition that formed the                   v, omen   were able to access                contraceptive Mandate.
              basis of that requirement and the                      contraceptive methods at love or no cost        Some commenters contended that
              justifications the Departments have                    through publicly funded fainily              obtaining contraceptive coverage from
              offered for it since 2011. The Mandate,                planning centers and Medicaid;               other sources could be more difficult or
              by its own terms, applies not just to                  existence of these safety net progratns      more expensive for women than
              women most at-risk of unintended                       may have dampened any impact that the        obtaining it from their group health plan
              pregnancy as identified by the IOM, but                ACA could have had on contraceptive          or health insurance plan. The
              applies to any non-granclfathered                      use. In addition, cost is not the only       Departments do not believe that such
              "group health plan and a health                        barrier to accessing a full range of         differences rise to the level of a
              insurance issuer offering group or                     method options," and "[t]he fact that        compelling interest or make it
              individual health insurance coverage."                 income is not associated with use of         inappropriate for us to issue the
              PHS Act section 2713(a). Similarly, the                most other methods [besides male             expanded exemptions set forth in these
              exemptions and accommodation in                        sterilization and withdrawal] obtained       final rules. Instead, after considering
              previous rules, and the expanded                       through health care settings may reflect     this issue, the Departments conclude
              exemptions in these rules, do not apply                broader access to affordable and/or free     that the religious liberty interests that
              only to coverage for women most at-risk                contraception made possible through          w;ould be infringed if vve do not offer the
              of iinintenclecl pregnancy, but to plans                                                            expanded exemptions are not
              where a qualifying objection exists                    programs such as Title X."
                                                                                                                  ovetTidden by the impact on those who
              based on sincerely held religious beliefs                 Fifth, the Departments previously         will no longer obtain contraceptives
              inthout regarcl to the types of women                  created the accommodation, in part, as       through their employer sponsored
              covered in those plans. Seen in this                   a way to provide for payments of             coverage as a result. This is discussed in
              light, the Departments believe there is a              contraceptives ancl sterilization in a way   more detail in following section, II.D.,
              serious question vv bather the                         that is "seamless"'dth the coverage          Burdens on Third Parties.
              administrative record supports the                     that eligible employers provide to their
              conclusion that the Mandate, as applied                plan participants and their beneficiaries.   D. Burdens on Third Parties
              to religious objectors encompassed by                  (80 FR 41318). As noted above, some            The Departments received a number
              the expanded exemptions. is narrowly                   commenters contended that                    of comments on the question of burdens
              tailorecl to achieve the interests                     seamlessness between contraceptive           that these rules might impose on third
              previously identified by the                           coverage and employer sponsorecl             parties. Some commenters assertecl that
              government. Whether and to what                        insurance is important and is a              the expanded exemptions ancl
              extent it is certain that an interest in               compelling governmental interest, while      accomtnoclation do not impose an
              health is advanced by refraining from                  other commenters disagreed, Neither          impermissible or unjustified biirden on
              providing expanded religious                           Con~ass, nor the Departments in other        third parties, including on women who
              exemptions is discussed in more detail                 contexts, have concluded that                might not otherwise receive
              below in section II.F., Health Effects of              seamlessness, as such, is a compelling       contraceptive coverage with no cost-
              Contraception and Pregnancy.                           interest in the federal government's         sharing. These included commenters
                 Fourth, the availability of                         clelivery of contraceptive coverage. For     agreeing with the
              contraceptive coverage from other                      example, the preventive services                            in the Religious IFC,
                                                                                                                                 Departments'xplanations




              possible sources— including some                       Mandate itself cloes not require             stating that unintended pregnancies
              objecting entities that are 14 illing to               contraceptive coverage and does not          were decreasing before the lvlandate was
              provide some (but not all)                             apply to grandfathered plans, thereby        implementecl, and asserting that any
              contraceptives. or from other                          failing to guarantee seamless                benefit that third parties might receive
              governmental programs for Iow-income                   contraceptive coverage. The exemption        in getting contraceptive coverage does
              women—detracts from the government's                   for houses of worship ancl integrated        not justify forcing religious persons to
              interest to refuse to expand exemptions                auxiliaries, and the application of the      provide such products in violation of
              to the Mandate. The Guttmacher                         accommodation to certain self-insured        their beliefs. Other commenters
              Institute recently published a study that                                                           disagreed, asserting that the expandecl
              concluded, "[b]etiveen 2008 and 2014,                  church plans, also represents a failure to
                                                                     achieve seamless contraceptive               exeinptions unacceptably burden
              there were no significant changes in the                                                            women who might lose contraceptive
              overall proportion of women who usecl                  coverage. HHS's Title X program
                                                                     provides contraceptive coverage in a         coverage as a result. They contended the
              a contraceptive method both among all                                                               exeinptions may remove contraceptive
              women ancl among women at risk of                      way that is not necessarily seaniless
                                                                     with beneficiaries'mployer sponsored         coverage, causing women to have higher
              unintended pregnancy," and "there was                                                               contraceptive costs, fewer contraceptive
              no significant increase in the use of                  insurance plans. After reviewing the
              methods that mould have been covered                   public comments and reconsidering this       options, less ability to use
              under the ACA (most or moclerately                     issue, the Departments no longer believe     contraceptives more consistently. more
              effective methods) during the most                     that if a woman ivorking for an objecting    unintended pregnancies,-'-'irths spaced
              recent time period (2012— 2014)                        religious employer receives                  more closely. and workplace, economic,
              excepting small increases in implant                   contraceptive access in ways that are        or societal inequality. Still other
              use,"" In discussing why they did not                  not seamless to her employer sponsored       commenters took the view that other
              see such an effect from the Mandate, the               insurance, a compelling government           laws or protections, such as those found
              authors suggested that "[p]rior to the                 interest has nevertheless been               in the First or Fifth Amendments,
                                                                     unclermined. Therefore the Departments       prohibit the expanded exemptions,
                » M.L. Kavanautth et al., Contraceptive method       conclude that guaranteeing                   which those commenters view as
              use in the United States: trends and characteristics   seamlessness between contraceptive              r Some commenters attempted to quantify the
              betsveen 2008. 2012 and 2014, 97 Contraception 14.     access and employer sponsored
                                                                                                                     &


              14-21 (2018k available at http:!!                                                                   costs of unintended pre~nancy, but failed to
              rnrnrocontmceptionjournal.orS!nrticle!SDD10-           insurance cloes not constitute a             persuasively estimate the population of women that
              7824( 1 7 (304 78-X!pd f.                              compelling interest that overrides           this exemption mav aft'ect.




Exhibit   1                                                                                                                                                    JA-0000013
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 14 of 187
                          Federal Register/Vol. 83. No. 221/Thursday, November 15, 2018/Rules and Regulations                                    57549

              prioritizing religious liberty of            ultimately benefit, notwithstanding any             Government could decide that all
              exempted entities over the religious         expanclecl exemptions —including                    supermarkets must sell alcohol for the
              liberty, conscience, or choices of women     through grandfathering of plans, the                convenience of customers (and thereby
              who would not receive contraceptive          previous religious exemptions, and the              exclude Muslims with religious
              coverage where an exemption is used.         failure of the accommodation to require             ob]actions fton1 owntng sttpel'nial'kets),
                 The Departments note that the             delivery of contraceptive coverage in               or it could decide that all restaurants
              exemptions in the Religious IFC and          various self-insured church plan                    must remain open on Saturdays to give
              these final rules, like the exemptions       contexts.                                           employees an opportunity to earn tips
              created by the previous Administration,        In addition, the Governnlent is under             (and thereby exclude Jews with
              do not impermissibly burden third            no constitutional obligation to fund                religious objections from owning
              parties. Initially, the Departments          contraception. Cf. Harris v. McRae, 448             restaurants)." Id.
              observe that these final rules do not        U.S. 297 (1980) (holding that, although               YVhen government relieves burdens
              create a governmental burden: rather,        the Supreme Court has recognized a                  on religious exercise, it does not violate
              they relieve a governmental burden. The      constitutional right to abortion, there is          the Establishment Clause: rather, "it
              ACA did not impose a contraceptive           no constitutional obligation for                    follows the best of our traditions,"
              coverage requirement. HHS exercised          government to pay for abortions). Even              Zorach v, Clauson, 343 U.S. 306, 314
              discretion granted to HRSA by the            more so may the Government refrain                  (1952). The Supreme Court's cases
              Congress to include contraceptives in        from requiring private citizens, in                 "leave no doubt that in commanding
              the Guidelines issued under section          violation of their religious beliefs, to            neutrality the Religion Clauses do not
              2713(a)(4). That decision is what created    cover contraception for other citizens.             require the government to be oblivious
              and imposed a governmental burden,           Cf. Rust v, Sullivan, 500 U.S. 173, 192-            to impositions that legitimate exercises
              These rules simply relieve part of that      93 (1991) ("A refusal to fund protected             of state power may place on religious
              govertunental burden. If some third          activity, vv ithout more, cannot be                 belief and practice." Board of Educ. of
              parties do not receive contraceptive         equated w;ith the imposition of a                   Kiryas Joel Village Sch. Dist. v. Grutnet.
              coverage from private parties who the        'penalty'n that activity."), The                    512 U.S. 687, 705 (1994). Rather, the
              government chose not to coerce, that         constitutional rights of libetty and                Supreme Court "has long recognized
              result exists in the absence of              privacy do not require the government               that the government may (and
              governtnental action —it is not a result     to force private parties to provicle                sometimes must) accommodate religious
              the government has imposed. Calling          contraception to other citizens and do              practices ancl that it may do so w;ithout
              that result a governmental burden rests      not prohibit the government from                    violating the Establishment Clause."
              on an incorrect presumption: that the        protecting religious objections to such             Corporation of the Presiding Bishop of
              government has an obligation to force        governmental mandates. especially                   the Church of Jesus Christ of Latter-Day
              private parties to benefit those third       where, as here, the mandate is not an               Saints v. Amos, 483 U.S. 327, 334 (1987)
              parties and that the thircl parties have a   explicit statutory requirement.» The                (quoting Hobbie v. LlnemploITnent
              right to those benefits. But Congress did    Departments do not believe that the                 Appeals Contin'n of Fla., 480 U.S. 136,
              not create a right to receive                Constitution prohibits offering the                 144—45 (1987)). "(T)here is room for
              contraceptive coverage from other            expanded exemptions in these final                  play in the joints bete, een the Free
              private citizens through PHS Act section     I'Ilies.                                            Exercise and Establishment Clauses,
              2713, other portions of the ACA, or any        As the Department of Justice has                  allowing the government to
              other statutes it has enacted. Although      observed, the fact that exemptions may              accommodate religion beyond free
              some cotnmenters also contended such         relieve a religious adherent from                   exercise requirements, without offense
              a right might exist under treaties the       conferring a benefit on a third party               to the Establishment Clause." Cutter v.
              Senate has ratified or the Constitution,     "does not categorically render an                   l1'iikinson, 544 U.S. 709, 713 (2005)
              the Departments are not aware of any         exemption unavailable," and RFRA still              (internal quotation omitted). Thus, the
              source demonstrating that the                applies.-'4 The Departments conclusion              Supreme Court has upheld a broad
              Constitution or a treaty ratified by the     on this matter is consistent with the               range of accommodations against
              Senate creates a right to receive            Supreme Court's observation that RFRA               Establishment Clause challenges.
              contraceptive coverage from other            may require exen1ptions even from laws              including the exetnption of religious
              private citizens.                            requiring claimants "to confer benefits             organizations from Title VII's
                 The fact that the government at one       on third parties." See Hobby Lobby. 134             prohibition against discrimination in
              time exercised its administrative            S. Ct. at 2781 n.37. Here. no law                   employment on the basis of religion„see
              discretion to require private parties to     contains such a requirement, but the                Amos, 483 U.S. at 335 — 39; a state
              provide coverage to benefit other private    Mandate is derived from an                          property tax exemption for religious
              parties, does not prevent the                administrative exercise of discretion               organizations, see IValz v. Tax Comm'n
              government from relieving some or all        that Congress charged HRSA ancl the                 of City of¹w    I'orle, 397 U,S. 664„672—
              of the burden of its Iviandate, Otherwise,   Departments with exercising. Burdens                80 (1970); and a state program releasing
              any governmental coverage requirement        that may affect third parties as a result           public school children during the
              would be a one-way ratchet. In the           of revisiting the exercise of agency                school day to receive religious
              Religious IFC and these rules, the           discretion may be relevant to the RFRA              instruction at religious centers, see
              government has simply restorecl a zone       analysis. but they cannot be dispositive.           ZoIIIch, 343 I.],S. at 315.
              of freedom where it once existed. There      "Otherrvise, for example, the                         Before 2012 (when HRSA's
              is no statutory or constitutional obstacle                                                       Guidelines went into effect), there was
              to the government doing so, ancl the           zs See. for
                                                                         example. Planned Parenthood Ztriz.,
                                                                                                               no federal women's preventive services
              doctrine of third-party burdens should       inc. v. Am. Ass'n of Pro-Life Ohstetririans e       coverage mandate imposed nationally
              not be interpreted to itnpose such an        Gynecologists. 267 P.Sd 181, 106 ]Ariz. Ct. App.    on health insurance and group health
              obstacle. Such an interpretation Ivould      2011] l" [A] vvoman's right to an ahortion or to    plans. The ACA did not require
                                                           contraception does not mnnpel a private person or
              be especially probletnatic given the         eutity to facilitate either.").                     contraceptives to be included in HRSA's
              millions of w;omen, in a variety of            '-'ee Federal Lave Protections for Religious      Guidelines, and it did not require any
              contexts, whom the Mandate does not          Lihertv. 82 FR at 40670.                            preventive services required under PHS




Exhibit   1                                                                                                                                         JA-0000014
                          Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 15 of 187
              57550       Federal Register/Vol. 83. No. 221/Thursday, November 15, 201ti/Rules and Regulations

              Act section 2713 to be covered by           from the expanded exemptions, but they    Solely for the purposes of determining
              grandfathered plans, Many States do not     did not adequately demonstrate that       whether the rules have a significant
              impose contraceptive coverage               such impacts would occur. and they did    economic impact under Executive Order
              mandates, or they offer religious           not explain whether, or to what extent.   12,866, and in order to estimate the
              exemptions to the requirements of such      they were impacted by the other kinds     broadest possible impact so as to
              coverage mandates — exemptions that         of instances mentioned above in which     determine the applicability of the
              have not been invalidated by federal or     no federal mandate of contraceptive       procedures set forth in that Executive
              State courts. The Departments, in           coverage has applied to certain plans.    Order, the Departments propose that the
              previous regulations, exempted houses       The Departments find no legal             rules will affect no more than 126,400
              of worship and integrated auxiliaries       prohibition on finalizing these rules     v;omen of childbearing age vtho use
              from the Mandate. The Departments           basecl on the speculative suggestion of   contraceptives covered by the
              then issued a temporary enforcement         an impact on state or local governments. Guidelines, and conclude the economic
              safe harbor allowing religious nonprofit    and we disagree with the suggestion that impact falls well below $ 100 million. As
              groups to not provide contraceptive         once we have exercised our discretion     explainecl below, that estimate assumes
              coverage under the Mandate for ahnost       to deny exemptions —no matter how         that a certain percentage of employers
              two additional years. The Departments       recently or incompletely—we cannot        v;hich clid not cover contraceptives
              further expanded the houses of v orship     change course if some state anrl local    before the ACA will use these
              and integrated auxiliaries exemption        governments believe they are receiving    exemptions based on sincerely held
              through definitional changes. And the       indirect benefits from the previous       religious beliefs. The Departments do
              Departnrents created an accommodation       decision.                                 not actually know that such entities will
              process under which many vvomen in             In adclition, these expanded           do so, however, or that they operate
              self-insured church plans may not           exemptions apply only to a small          based on sincerely held religious beliefs
              ultimately receive contraceptive            fraction of entities to which the         against contraceptive coverage. The
              coverage. In addition, many                 Mandate would otherwise apply—those Departments also explain that other
              organizations have not been subject to      with qualifying religious objections.     exemptions unaffected by these rules
              the Manclate in practice because of         Public comments did not provide           may encompass many or most women
              injunctions they received through           reliable data on how many entities        potentially affected by the expanded
              litigation, protecting them from federal    would use these expanded religious        exemptions. In other words, the houses
              imposition of the Mandate, including        exemptions. in which states women in      of worship and integratecl auxiliaries
              under several recently entered              such plans would reside, how many of      exemption, the accommodation's failure
              permanent injunctions that will apply       those women would qualify for or use      to require contraceptive coverage in
              regardless of the issuance of these final   state and local government subsidies of certain self-insured church plans, the
              I'ilies.                                    contraceptives as a result, or in which   non-applicability of PHS Act section
                                                          states such women, if they are low        2713 to grandfathered plans, and the
                Commenters offered various                income, v;ould go without
              assessments of the impact these rules                                                 permanent injunctive relief many
                                                          contraceptives and potentially                         litigants have received against
              might have on state or local                experience unintended pregnancies that religious
                                                                                                    section 2713(a) f4), may encompass a
              governments. Some commenters said           state Medicaid programs would have to large percentage of women potentially
              that the expanded exemptions v;ill not      cover, As mentioned above, at least one affected
              burden state or local governments, or       study. published by the Guttmacher                   by religious objections, and
              that such burdens should not prevent                                                  therefore many women in those plans
                                                          Institute, concluded the Mandate has
              the Departments from offering those         caused no clear. increase in              may not be impacted by these rules at
              exemptions. Others said that if the                                                   all. In addition, even if 126,400 vvomen
                                                          contraceptive use; one explanation
              Departments provide expanded                                                          might be affected by these rules. that
                                                          proposed by the authors of the study is
              exemptions, states or local jurisdictions   that women eligible for family planning number constitutes less             than 0,1o/o of all
              may face higher costs in providing birth    from safety net programs were already     women in the United States.-'" This
              control to women through government         receiving free or subsidized              suggests that if these rules have any
              programs. The Departments consider it       contraceptive access through them,        impact on state or local governments, it
              appropriate to offer expanded               notwithstanding the    Mandate's  effects will be statistically de minimus. The
              exemptions, notwithstanding the             on the overall market. Some               Departments         conclude that there is
              objection of some state or local            commenters who opposed the expanded insufficient evidence of a potential
              governments. The ACA did not require        exemptions admitted that this             negative impact of these rules on state
              a contraceptive Mandate, and its            information is unclear at this stage;     and local governments to override the
              discretionary creation by means of          other commenters that estimated           appropriateness of deciding to finalize
              HRSA's Guidelines does not translate to     considerably more individuals and         these   rules.
              a benefit that the federal government       entities would seek an exemption also        Some commenters contended that the
              ov;es to states or local governments. We    admitted the difficulty of quantify1ng    expanded exemptions would constitute
              are not aware of instances where the        estimates.                                unlawful sex discrimination. such as
              various situations recited in the              In the discussion below concerning     uncler section 1557 of the Affordable
              previous paragraph, in v;hich the           estimated economic impacts of these       Care Act, Title VII of the Civil Rights
              federal government has not imposed          rules, the Departments explain there is   Act of 1964, Title IX of the Education
              contraceptive coverage [other than          not reliable data available to accurately Amendments of 1972, or the Fifth
              through the Religious and Moral IFCs).      estimate the number of women who          Amendment. Some commenters
              have been determined to cause a             may lose contraceptive coverage under     suggested the expanded exemptions
              cognizable injury to state or local         these rules, and the Departments set
                                                          forth various reasons why it is difficult   "'U.S. Census Bureau, "Quick Facts: Population
              governments. Some states that were                                                    Estimates, Julv 1. 2017" (estimatinS 525,710,178
              opposed to the IFCs submitted               to know how many entities will use        persons in the U.S., 50. Sn/n of which are female),
              comments objecting to the potential         these exemptions or how many women        available at h t tps //usveccensus gnv/rf uickjactslfnct/
              impacts on their programs resulting         will be impacted by those decisions.      table/US/PST04521 7.




Exhibit   1                                                                                                                                             JA-0000015
                           Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 16 of 187
                            Federal Register/Vol. 83. No. 221/Thurscjay, November 15, 2018/Rules and Regulations                                      57551

              would discriminate on bases such as        country will be affected by these                         because the programs were not intended
              race, disability. or LGBT status, or that  expanclecl exemptions.ae In this context,                 to absorb privately insured individuals.
              they would disproportionately burden       the Departments do not believe that an                    Some commenters observed that
              certain persons in such categories.        adjustment to discretionary Guidelines                    contraceptives may be available through
                 But these final rules do not            for w;omen's preventive services                          other sources„such as a plan of another
              discriminate or draw; any distinctions     concerning contraceptives constitutes                     family member and that the expanded
              on the basis of sex, pregnancy, race,      unlawful sex disclimination. Otherwise,                   exemptions will not likely encompass a
              disability, socio-economic class, LGBT     anytime the government exercises its                      very large segment of the population
              status, or otherwise, nor do they          discretion to provide a benefit that is                   otherwise benefitting from the Mandate.
              discriminate on any unlawful grouncls.     specific to women (or specific to men),                   Other commenters disagreed, pointing
              The expanded exemptions in these rules     it would constitute sex discrimination                    out that some government programs that
              do not authorize entities to comply with   for the government to reconsider that                     provide fan1ily planning have income
              the Manclate for one person, but not for   benefit, Under that theory, Hobby Lobbv                   and eligibility thresholds, so that
              another person, based on that person'      itself, and RFRA (on which Hobby                          women earning certain amounts above
              status as a member of a protected class.   Lobby's holding was based), which                         those levels would need to pay full cost
              Instead they allo1v entities that have     provided a religious exemption to this                    for contraceptives if they were no longer
              sincerely helcl religious objections to    Mandate for many businesses, would be                     covered in their health plans.
              providing some or all contraceptives       cleemed discrimit1atory against women                        The Departments do not believe that
              included in the Manclate to not be         because the unclerlying women "s                          these general considerations make it
              forced to provide coverage of those        preventive services requirement is a                      inappropriate to issue the expanded
              items to anyone.                           benefit for women, not for men. Such                      exemptions set forth in these rules. In
                 These coinmenters'ontentions about      conclusions are not consistent with                       addition, the Departments note that the
              discrimination are unpersuasive for still  legal doctrines concerning sex                            HHS Office of Population Affairs,
              aclditional reasons. First, Title VII is   cliscrimination,                                          within the Office of the Assistant
              applicable to cliscrimination committed        It is not clear that these expanclecl                 Secretat& for Health, has recently issued
              by employers, and these rules have been    exemptions will significantly burden                      a proposed regulation to amend the
              issued in the government"s capacity as     women most at risk of unintended                          regulations governing its Title X family
              a regulator of group health plans and      pregnancies. Some commenters                              planning program. The proposed
              group and individual health insurance.     observed that contraceptives are often                    regulation would amend the definition
              not an employer. See also In Re Liniott    readily accessible at relatively low cost.                of "low income family"— individuals
              Pnc. R.R. Emp't Practices Litig., 479 F.3d Other commenters disagreecl. Some                         eligible for free or low cost
              936, 940 —42 gc n.1 (8th Cir. 2007)        objected to the suggestion in the                         contraceptive senrices —to include
              (holding that Title VII "does not require Religious IFC that many forms of                           women who are unable to obtain certain
              coverage of contraception because          contraceptives are available for around                   family planning services under their
              contraception is not a gender-specific     $ 50 per month and other forms, though                    employer-sponsored health coverage
              term like potential ptvgnancy, but rather they bear a higher one-titne cost, cost a                  due to their employers'eligious beliefs
              applies to both men and women" ),          similar amount over the duration of use.                  or moral convictions (see 83 FR 25502).
              Second, these rules create no disparate    But some of those commenters cited                        If that regulation is finalized as
              impact. The vton1en's preventive           sources maintaining that birth control                    proposed, it could further reduce any
              services mandate under section             pills can cost up to~$ 600 per year (that                 potential effect of these final rules on
              2713(a)(4), and the contraceptive          is. $ 50 per month). and said that IUDs,                  women's access to contraceptives. That
              Mandate promulgated under such             v,hich can last three to six years or                     proposal also demonstrates that the
              preventive services mandate, already       more,zv can cost $ 1,100 (that is, less                   government has other means available
              inures to the specific benefit of          than $ 50 per month over the duration of                  to it for increasing women's access to
              women —men are denied any benefit          use), Some commenters said that, for                      contraception. Some of those means are
              from that section. Both before and after   lower income women. contraceptives                        less restrictive of religious exercise than
              these final rules, section 2713(a)(4) ancl can be available at free or low cost                      imposition of the contraceptive Manclate
              the Guidelines issued under that section through government programs (federal                        on employers w, ith sincerely held
              treat women's preventive ser1rices in      programs offering such services include,                  religious objections to providing such
              general, ancl female contraceptives        for example„Medicaid, Title X,                            coverage.
              specifically, more favorably than they     community health center grants, and                          Some commenters stated that the
              treat male preventive services or male     Temporary Assistance for Needy                            expanded exemptions would violate
              contraceptives.                            Families (TANF)). Other commenters                        section 1554 of the ACA. That section
                 It is simply not the case that the      contended that many women in                              says the Secretarv of HHS "shall not
              government's implementation of section employer-sponsored coverage n1ight not                        promulgate any regulation" that
              2713(a)(4) is discriminatory against       qualify for those programs, although                      "creates any unreasonable barriers to
              women because exemptions are               that sometimes occurs because their                       the ability of individuals to obtain
              expanded to encompass religious            incomes are above certain thresholds or                   appropriate medical care," "impedes
              objections. The previous regulations, as                                                             timely access to health care services,"
              discussed elsew;here herein, do not           ssBelou, the Departments estimate that no mote         "interferes with communications
              require contraceptive coverage in a host than 126,400 svomen of childbearing age svill be            regarding a full range of treatment
              of plans, including grandfathered plans, affected    by the expanded exemptions. As noted            options between the patient and the
                                                         above, this is less than O.ls!2 of the over 165 million
              plans of houses of worship, and-           svomen in the United States. The Departments              provider,*'restricts the ability of health
              through inability to enforce the           previously estimated that, at most 120.000 women          care providers to provide full disclosure
              accommodation on certain thircl party      of childbearing age svould be affected by the             of all relevant information to patients
              achninistrators—plans of many religious expanded
                                                         47,822 84.
                                                                      exemptions. See Religious IFC, 82 FR
                                                                      —
                                                                                                                   making health care decisions," "violates
              non-profits in self-insured church plans.     "-'ee. for exemple. Planned Parenthood, "IUD."         the principles of informed consent and
              Below, the Departments estimate that       ht tps:irumwvptannedporenthood.orgrlenrnibirth-           the ethical standards of health care
              few 1vomen of childbearing age in the      con trolli ed.                                            professionals," or "limits the




Exhibit   1                                                                                                                                              JA-0000016
                          Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 17 of 187
              57552       Federal Register/Vo]. 83. No. 221/Thursr[ay, November 15, 2018/Rules and Regulations

              availability of health care treatment for      below. consistent with longstanding          Section 9833 of the Code. section 734 of
              the full duration of a patient's medical       federal laws to protect religious beliefs.   ERISA, and section 2792 of the PHS Act
              needs."'2 I LS.C. 18114. Such                     In short, the Departments do not          authorize the Secretaries of the
              commenters urged, for example. that the        believe sections 1554 or 1557 of the         Treasury, Labor„and HHS (collectively,
              Religious IFC created unreasonable             ACA, other nondiscrimination statutes.       the Secretaries] to pronlulgate any
              barriers to the ability of individuals to      or any constitutional doctrines, create      interim final rules that the~y determine
              obtain appropriate medical care.               an affirmative obligation to create.         are appropriate to carry out the
              particularly in areas they said may have       maintain, or inlpose a Mandate that          provisions of chapter 100 of the Code.
              a disproportionately high number of            forces covered entities to provide           part 7 of subtitle B of title I of ERISA,
              entities likely to take advantage of the       coverage of preventive contraceptive         and part A of title XXVII of the PHS Act,
              exemption.                                     services in health plans. The ACA's          which include sections 2701 through
                 The Depatqments disagree v ith these        grant of authority to HRSA to provide        2728 of the PHS Act and the
              comments about section 1554. The               for, and support, the Guidelines is not      incorporation of those sections into
              Departments issued previous                    transformed by any of the laws cited by      section 715 of ERISA and section 9815
              exemptions and accommodations that             conunenters into a requirement that,         of the Code. The Religious and Moral
              allowed various plans to not provide           once those Guirlelines exist, they can       IFCs fall under those statutory
              contraceptive coverage on the basis of         never be reconsidered or amended             authorizations for the use of interim
              religious objections, The Departments,         because doing so would only affect           final rulemaking. Prior to the Religious
                                                             women's coverage or would allegerlly         IFC, the Departments issued three
              which administer both ACA section
              1554 and PHS Act section 2713, did not         impact particular populations                interim final rules implementing this
              conclude that the exemptions or                rlisparately.                                section of the PHS Act because of the
                                                                Members of the public have widely         needs of covered entities for immediate
              accommodations in those regulations            rlivergent views on whether expanding
              violated section 1554. Moreover. the                                                        guidance and the weighty matters
                                                             the exemptions is good public policy.        implicated by the HRSA Guidelines,
              decision not to impose a governmental          Some commenters said the exemptions
              mandate is not the "creation" of a                                                          including issuance of new or revised
              "barrier,'" especially when that mandate
                                                             would burrlen workers, families. and the     exemptions or accomtnodations. (75 FR
                                                             economic and social stability of the         41726; 76 FR 46621; 79 FR 51092). The
              requires private citizens to provide           country, and interfere with the
              services to other private citizens. Nor, in                                                 Departlnents also had good cause to
                                                             physician-patient relationship. Other        issue the Religious IFC as interim final
              any event, are the exemptions from the         commenters disagreed, favoring the           rules, for the reasons discussed therein.
              Mandate unreasonable. Section 1554 of          public policy behind expanding the              In any event, the objections of some
              the ACA rloes not require the                  exemptions and arguing that the              commenters to the issuance of the
              Departments to require coverage of, or to      exemptions would not interfere with the      Religious IFC as interim final rules with
              keep in place a requirement to cover,          physician-patient relationship, For all
              celtain services, including                                                                 request for comments does not prevent
                                                             the reasons explained at length in this      the issuance of these final rules. These
              contraceptives, that was issued pursuant       preamble, the Departments have               final rules are being issued after
              to HHS's exercise of rliscretion under         determined that these rules are good
              section 2713(a)(4), Nor rloes section                                                       receiving and thoroughly considering
                                                             policy. Because of the importance of the     public conunents as requested in the
              1554 prohibit the Departments from             religious liberty values being               Religious IFC, These final rules
              providing exenlptions for burdens on           accommodated, the limited impact of          therefore comply with the APA's notice
              religious exercise, or, as is the case here,   these rules, and uncertainty about the       and comment requirements.
              from refraining to impose the Ivfandate        impact of the Manrlate overall according
              in cases where religious exercise would        to some studies, the Departments do not      F. Health Effects of Contraception and
              be burdened by it. In light of RFRA and        believe these rules will have any of the     Pregn an cy
              the First Amendment, provirling                drastic negative consequences on third          The Departments receiverl numerous
              religious exemptions is a reasonable           parties or society that some opponents       comments on the health effects of
              administrative response in the context         of these rules have suggested.               contraception and pregnancy. As noted
              of this ferlerally manrlated burden,                                                        above, solne conllIlenters suppol'terl the
              especially since the burrlen itself is a       E. Interim Final Rulemaking
                                                                                                          expanded exemptions, and others urged
              subregulatory creation that does not              The Departments received several          that contraceptives be removed from the
              apply in various contexts. Religious           comments about their decision to issue       Guidelines entirely, based on the bedew
              exemptions from federal mandates in            the Religious IFC as interim final rules     that pregnancy and the unborn children
              sensitive health contexts have existed in      with requests for comments, instead of       resulting from conception are not
              federal laws for decarles, anrl President      as a notice of proposed rulemaking.          diseases or unhealthy conditions that
              Obama referenced them when he issued           Several comlnenters asserterl that the       are properly the subject of preventive
              Executive Order 13535 [March 24,               Departments had the authority to issue       care coverage. Such commenters further
              2010), declaring that, under the ACA,          the Religious IFC in that way, agreeing      contended that hormonal contraceptives
              "longstanding Federal laws to protect          that the Departments had explicit            may present health risks to women, For
              conscience (such as the Church                 statutory authority to do so, good cause     example, they contended that sturlies
              Amendment, 42 U,S.C. 300a— 7, and the          unrler the Administrative Procedure Act      show certain contraceptives cause or are
              Weldon Amendment, section 508(d)(1)            (APA), or both. Other commenters held        associated Ivith an increased risk of
              of Pub. L. 111 — 8) remain intact," and        the opposite view, contending that there     depression,aa venous thromboembolic
              that "[n]umerous executive agencies            was neither statutory authority to issue
              have a role in ensuring that these             the rules on an interim final basis, nor        '" Commenters cited Charlotte Weasel Skovlund
              restrictions are enforced, inclurling the      good cause under the APA to make the         et al., "Association of Hormonal Contraception with
              HHSio While the text of Executive Order        rules immediately effective.                 Depression.'8 /4iWA Psychiatry I 154, 1154
                                                                                                          (published online Sept. 88. 2016) ("Use of
              13535 does not require the expanded               The Departmelits continue to believe      hormonal contraception, especially among
              exemptions issued in these rules, the          legal authority existed to issue the         adolescents, was associated with subsequent use of
              expanded exentptions are, as explained         Religious IFC as interim final rules.        antidepressants and a first diagnosis of depression,




Exhibit   1                                                                                                                                              JA-0000017
                             Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 18 of 187
                              Federal Register/Vol.              (13.   No. 221/Thursc)ay, November 15, 2010/Rules and Regulations                                                      57553

              disease.zn fatal pulmonary embolism. "                    breast, cen ical, and liver
                                                                               cancers.-'"'ome                                               disease," Some commenters said that
              thrombotic stroke and myocardial                                  commenters also observed that                                pregnancy presents various health risks.
              infarction (particularly anhong women                     fertility awareness based methods of                                 such as blood clots, bleeding, anemia,
              mho smoke, are hypertensive. or are                       birth spacing are free of similar health                             high blood pressure, gestational
              older),ah hypertension,az HIV— 1                          risks since they do not involve ingestion                            diabetes, and death, Some comtnenters
              acquisition and transmission, and                         of chemicals. Some conunenters                                       also contended that increased access to
                                                                        contended that contraceptive access                                  contraception reduces abortions.
              suggest(ng depression as a potential adverse effect       does not reduce unintended pregnancies                                  Some commenters said that, in the
              of hormonal contraceptive use." j.                        or abortions.                                                        Religious IFC„ the Departments made
                  "Cnmmenters cited the Practice Committee of                                                                                incorrect statements concerning
              the Ahnerican Society for Reproductive Medicine.             Other conunenters disagreed, citing a
              "Hormonal Contraception: Recent Advances and              variety of studies they contend shorn                                scientific studies. For example, some
              Controversies," 82 Fertilib and Sterility S20, S26        health benefits causecl by, or associated                            commenters argued there is no proven
              (2004): V.A. Van Hylckanha et al., "The Venous            with, contraceptive use or the                                       increased risk of breast cancer or other
              Thrombotic Risk of Oral Contraceptives. Effects of
              Estrogen Dose and Progestogen Type: Results of the        prevention of unintended pregnancy.                                  risks among contraceptive users. They
              MEGA Case-Control Study." 339 Brit. hMed, j.              Commenters cited, for example, the                                   criticized the Religious IFC for citing
              339b2921 (2009); Y. Vinogradova et al., "Use of           2011 IOIVI Report's discussions of the                               studies, including one previewed in the
              Combined Oral Contraceptives and Risk of Venous           negative effects associated with                                     2011 IOM Report itself (Agency for
              Thromboembolism: Nested Case-Control Studies
              (Jsing the QResearch and CPRD Databases," 350             unintended pregnancies, as mell as                                   Healthcare Research and Quality Report
              Brit. Med. j. 350h2135 (2015) (" Current exposure to      other studies. Such commenters                                       No.: 13 —E002 —EF (June 2013) (cited
              any combined oral contraceptive was assnciated            contended that, by reducing unintended                               above)), discussing an association
              with an increased risk of venous thromboembolism                                                                               between contraceptive use and
              ...compared with no exposure in the prevdous              pregnancy, contraceptives reduce the
              year."); 8. Lidegaard et al.. "Hormnnal                   risk of unaddressed health                                           increased risks of breast and cen ical
              contraception and risk of venous thromboehubolism:        complications, low birth weight,                                     cancer, and conclucling there are no net
              national follow-up study." 339 Brit. Med. J. b2890        preterm birth, infant mortality, and                                 cancer-reducing benefits of
              (2009): M. de Bastos et al., "Combined oral
              contraceptives: venous thrmnbosis," Cochrane              maternal mortality.'-'-'ommenters also                               contraceptive use. As rlescribed in the
              Database Svst. Rev. (no, 3, 2014). CD010813. doi:         said studies show contraceptives are                                 Religious IFC, 82 FR at 47804, the 2013
              10.1002/14651858.CD010813.pub2, available at              associated with a reduced risk of                                    Agency for Healthcare Research and
              b ttps:,"'I i mmv or bi. n Jrn. nih.gnv/                  conditions such as ovarian cancer,                                   Quality study, and others, reach
              pubmedytermf 24590565; L.J Havrilesky et al., "Oral                                                                            conclusions with which these
              Contraceptive User for the Primary Preventinn of          colorectal cancer, and endometrial
              Ovarian Cancer," Agency for Healthcare Research           cancer,'"'nd that contraceptives treat                               commenters appear to disagree, The
              and Quality, Report No. 13-E002 —EF Hune 2013).           such conditions as endometriosis,                                    Departments consider it appropriate to
              available at https;Ilordhive.ahrq.gov/research/           polycystic ovarian synclrome, migraines,                             take into account both of those studies,
              jf adings/evidence-based-reports/ocusetp.h tmh and                                                                             as well as the studies cited by
              Robert A. Hatcher et al., Con tmceptii'e Technology
                                                                        pre-menstrual pain, menstrual
              405-07 (Ardent Media 18th rev. ed. 2004).                 regulation, and pelvic inflammatory                                  commenters who disagree with those
                  'e Commenters cited N.R. Poulter, "Risk of Fatal                                                                           conclhtslons.
              Pulmonary Embolism with Oral Contraceptives."             ht tps:/!ihhshicschefl cei)ai ly.corn!releases/201)110/                 Some commenters further criticized
              355 Lancet 2088 (2000].                                   111003195253.htai.                                                   the Departments for saying tmo studies
                  "Conunenters cited O. Lidegaard et al..                  "Commenters c(ted "Oral Contraceptives and                        cited by the 2011 IOM Report, mhich
              "Thrombotic Stroke and Myocardial Infarction with         Cancer Risk" (Mar. 21. 2012. National Cancer
              Hormonal Contraception," 366 X. Eng. j. Med. 2257,        Institute (reviesved Feb. 22, 2018), https: //                       asserted an associative relationship
              2257 (2012) (risks "increased by a factor of 0.9 to       hshnv cancer gov/about-rancerlca uses-proven tinn                    between contraceptive use and
              1.7 vvith oral contraceptives that included etlunyl                                           es-fart-s)ieet; L.J
                                                                                                            'isklbormonesloral-cnntrarepth   decreases in unintended pregnancy, did
              estradiol at a dose of 20 pg and by a factor of 1.3       Havrilesky et al., "Oral Contraceptive User for the                  not on their face establish a causal
              to 2.3 hvith those that included ethinvl estradiol at     Primary Prevention of Ovarian Cancer," Agency for
              a dose of 30 to 40 jhg"): Practice Committee of the       Healthcare Research and Quality, Report No. 13-                      relationship between a broad coverage
              American Society for Reproductive Medicine,               E002 —EF (June 2013], available at https;Il                          mandate and decreases in unintended
              '"Hormonal Contraception"; lv(. Vessey et al.,            archive.nhrq.gnv/research/findings!evidence-based-                   pregnancy. In this Inspect, as noted in
              "Mortality in Relation tn Oral Contraceptive Llse         reports/nrusetp.btm I: S.N. Bhupathiraju et al.,                     the Religious IFC,s" the purpose for the
              and C(gars(to Smoking." 362 Lancet 185, 185-91            "Exovenous hormone use: Oral contraceptives.
              (2003): WHO Collaborative Study of Cardiovascular         pastmenopausal hormone therapy, and health
                                                                                                                                             Departments'eference to such studies
              Disease and Steroid Hormone Contraception.                outcomes in the Nurses'ealth Study." 106 Am. j.                      was to highlight the difference betm een
              "Acute lvfyocardial Infarction and Combined Oral          Pub. Health 1631, 1631-37 (2016]; The World                          a causal relationship and an associative
              Contraceptives: Results of an International               Health Organization Department of Reproductive                       one. as mell as the difference betmeen
              Multicentre Case-Control Study." 349 Lancet '1202.        Health and ResearCh. "The Carcinogenicitv of
              1202 — 09(1997); K.M. (."urtis et al., Cnmbined Oral      Combined Hormonal Contraceptives and C:nmbined                       saying contraceptive use has a certain
              Contraceptive Use Among Women With                        Menopausal Treathnent", Worlii Health                                effect and saying a contraceptive
              Hypertension: A Systematic Revdew, 73                     Organization (Sept. 2005]„bttp:/Iimmvnvhn.int/                       coverage mandate (or, more specifically,
              Contraception 73179, 179-88 (2006); L.A. Gillum et        reprnductii e)health/topics/ageinglcncs hrt                          the part of that mandate affected by
              al., "Ischemic stroke risk with oral contraceptives:      statement.pd/; and the American Cancer Society,
              A meta analysis," 284 /AjvIA 72, 72 — 78 (2000),          "Knowah and Probably Human Carcinogens,"                             certain exemptions) will necessarily
              available at ht tps:/Iimmv.n rbi.elm.nib.go vlpu bm ed/   American Cancer Societv (rev. Nov. 3, 2016),                         have (or negate, respectively) such an
              10872016; and Robert A. Hatcher et al..                   bttpsh//whvw.cancer.org/cancer/cancer-causes!                        effect.
              Contraceptive Technology 404-05, 445 (Ardent              geo arabia fo!kn ohva -an d-probable-h am ah i-                        Commenters disagreed about the
              Media 18th rev. ed. 2004).                                carcinogens.utah).
                '' -Commenters cited Robert A. Hatcher et al.,             ss Citing, e.,g.. Conde-Agudelo A, Roses-Bermudez                 effects of some FDA-approved
                                                                                                                                             contraceptives on embryos. Some
              Contraceptive Technology407, 445 (Ardent Meiua            A. Kafury-Goats AC. Birth spacing and risk of
              18th rev. ed, 2004).                                      adverse perinatal outcomes: a meta-analhvis, lAMA
                  "Commenters cited Ranee Heffron et al.. "Use of       2006:295:1809 — 23, and fohn Hopkins Bloomberg                          sz Citing, e.g., id., and American College of
              Hormonal Contraceptives and Risk of HIV-'I                Public Health School of Health, Contraception Use                    Obstetricians and Gynecologists, Conunittee on
              Transmission: A Prospective Cohort Study," 12             Averts 272.000 Maternal Deatlhs Worldwdde,                           Health Care for Underserved Women. (2015,
              Lancet jnfecrious Diseases 19, 24 (2012] ("Use of         https /lhhhvhh.jbsph.edulneivs/neivs-releases/2012/                  Jamiary). Conunittee Opinion Number 615: Access
              hormonal contraceptives was associated with a tsvo-       ahmed-contraception.btml.                                            to Contraception. As discussed below, to the extent
              times increase in the risk of HIV-1 acquisition by           ssCiting, e.g., Schindler, A.E. (2013). Non-                      that contraceptives are prescribed to treat ex]st(ng
              women and HIV-1 transmission fronh hsnmen to              contraceptive benefits of oral hormonal                              health conditions, and not for preventive purposes,
              men."'j; and "Horhuonal Contraception Doubles HIV         contraceptives. Internatinnal Journal of                             the Mandate would not be applicable.
              Risk, Study Suggests," Science Daily(oct. 4. 2011).       Endocrinology and Metabolism, 11 (1). 41-47.                            »82 FR at 4/803-04.




Exhibit   1                                                                                                                                                                                 JA-0000018
                              Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 19 of 187
              57554            Federal Register/Vol. 83. No. 221/Thursrjay, November 15, 2018/Rules and Regulations

              commenters agreed with the quotation,                   sincere religious objections to providing                 this discussion, while other commenters
              in the Religious IFC, of FDA materials:»                contraception coverage on this basis.                     disagreed. Commenters who supported
              that indicate that some items it has                    The Supreme Court has already                             the expanrled exemptions cited these
              approved as contraceptives may prevent                  recognized that such a view can form                      and similar sources suggesting that
              the implantation of an embryo after                     the basis of a sincerely held religious                   denying expanded exemptions to the
              fertilization. Some of those commenters                 belief under RFRA.SO Even though there                    Mandate is not a narrovvly tailored vvay
              cited additional scientific sources to                  is a plausible scientific argument against                to advance the Government'6 interests
              argue that certain approved                             the view that certain contraceptives                      in reducing teen pregnancy, and
              contraceptives may prevent                              have mechanisms of action that may                        suggesting there are means of doing so
              implantation, and that, in some cases,                  prevent implantation. there is also a                     that are less restrictive of religious
              some contraceptive items may even                       plausible scientific argument in favor of                 exercise.sz Some commenters opposing
              dislodge an embryo shortly after                        it—as demonstrated, for example, by                       the expanded exemptions stated that
              implantation. Other commenters                          FDA's statement that some                                 school-based health centers provide
              disagreed with the sources cited in the                 contraceptives may prevent                                access to contraceptives, thus increasing
              Religious IFC and cited arlditional                     implantation and by some scientific                       use of contraceptives by sexually active
              studies on that issue. Some commenters                  studies cited by commenters, The                          students. They also cited studies
              further criticized the Departments for                  Departments believe in this context we                    concluding that certain decreases in
              asserting in the Religious IFC that some                have a sufficient rationale to offer                      teen pregnancy are attributable to
              persons believe those possible effects                  expanded religious exemptions with                        increased contraceptive
                                                                                                                                          use,a'any
              are "abortifacient."                                    respect to this Mandate.                                             commenters opposing the
                 The objection on this issue appears to                  The Departments also received                          Religious IFC misunderstood the
              be partially one of semantics. People                   comments about their discussion of the                    Departments'liscussion of this issue.
              disagree about whether to define                        uncertain effects of the expanrlerl                       Teens are a significant part, though not
              "conception" or "pregnancy" to occur                    exemptions on teen sexual activity. In                    the entirety, of women the IOM
              at fertilization, when the sperm and                    this respect, the Departments staterl,                    identified as being most at risk of
              ovum unite, or days later at                            "tVith respect to teens, the Santelli and                 unintended pregnancy. The
              implantation, vvhen that embryo has                     Melnikas study cited by IOM 2011                          Departments do not take a position on
              undergone further cellular development,                 observes that, between 1960 and 1990,                     the empirical question of whether
              travelled down the fallopian tube, and                  as contraceptive use increased, teen                      contraception has caused certain
              implanterl in the uterine wall. This                    sexual activity outside of marriage                       reductions in teen pregnancy. Rather,
              question is independent of the question                 likewise increased (although the study                    we note that studies suggesting various
              of what mechanisms of action FDA-                       rloes not assert a causal relationship).                  causes of teen pregnancy and
              approved or cleared contraceptives may                  Another study, vvhich proposed an                         unintended pregnancy in general
              have, It is also a separate question from               economic model for the decision to                        support the Departments'onclusion
              whether members of the public assert,                   engage in sexual activity, stated that                    that it is difficult to establish causation
              or believe, that it is appropriate to                   '(p]rogranrs that increase access to                      between granting religious exemptions
              consider the items "abortifacient" —that                contraception are founrl to decrease teen                 to the contraceptive Mandate and either
              is, a kind of abortion, or a medical                    pregnancies in the short run but                          an increase in teen pregnancies in
              product that causes an abortion—                        increase teen pregnancies in the long                     particular, or unintended pregnancies in
              because they believe abortion means to                  run.'4'ome commenters agreed with                         general, For exatnple, a 2015 study
              cause the demise of a post-fertilization                                                                          investigating the decline in teen
              embryo inside the mother's borly.                          «'"Although many of the required, FDA-                 pregnancy since 1991 attributed it to
              Commenters referenced scientific                        approved methods of contraception work by                 multiple factors (including but not
                                                                      preventing the fertilization of an egg, four of those     limited to reduced sexual activity,
              studies and sources on both sides of the                methods (those specifically at issue in these cases)
              issue of whether certain contraceptives                 mav lmve the effect of preventing an alreaclv             falling welfare benefit levels, and
              prevent implantation. Commenters anrl                   fertilizeil egg from developing any further by            expansion of family planning services in
              litigants have positively stated that                   inhibiting its attachment to the uterus. See Brief for    Medicaid, with the latter accounting for
                                                                      HHS in No. 13 —354. pp. 9-10, n. 4; FDA, Birth            less than 13 percent of the decline). and
              some of them view certain                               Controh Medicines to Help You." Hobby Lobby. 134
              contraceptives as abortifacients, for this              S. Ct. at 2762-63. "The Hahns have accordingly
                                                                                                                                concluded "that none of the relatively
              reason. See cr/so Hobby Lobby, 134 U.S.                 excluded frnm the group-health-insurance plan they        easy, policy-based explanations for the
              at 2765 (" The Hahns have accordingly                   offer to their employees certain contraceptive            recent decline in teen childbearing in
                                                                      methods that they consider to be                          the United States hold up vetvy well to
              excluded from the group-health-                         abortifacients.... Like the Hahns. the Greens
              insurance plan they offer to their                      believe that life begins at conception and that it
                                                                                                                                careful empirical scrutiny."44 One
              employees certain contraceptive                         wnuld violate their religion to facilitate access to
                                                                      contraceptive drugs or devices that operate after          "- See Helen Alvare. "No Compelling Interest:
              methods that they consider to be                        that point." Id, at 2765-66.                              The 'Birth Control'andate and Religinus
              abortifacients.").                                         "Citing I.S. Santelli 8c A.I. Melnikas. '"Teen          Freedom," 58 (rill. L Rpv. 379, 400-02 (2013)
                 The Departments do not take a                        fertility in transition: recent and historic trends in     (discussing the Santelli 8 Melnikas study and the
              position on the scientific, religious, or               the United States," 31 Ann. Rev. Puh. Henlth 371,         Arcidiaconn studv cited above, and other research
                                                                      375 — 76 (2010), and Peter Arcidiacono et al., Habit       thai considers the extent to which reduction in teen
              moral debates on this issue by                                                                                     pregnancv is attributable to sexual risk avoidance
                                                                      Persistence ancf Teen Sex; Could Increased Access
              recognizing that some people have                       to Con CrclcPptlon HavP. (lluntPllclPcl ConsPqUPncPs      rather than to con(recept(on access).
                                                                      for Teen Pregnancies? (2005), available at httpl!!           "'ee. for example. Liniiberg L.. Santelli I.,
                "-   FDA's guide "Birth Control: Medicines To Help    public. econ. duke.edu/-psarcidi/addictedl spdf.           "Understanding the Decline in Adolescent Fertility
              You. speclfles that various apprnvec!                   Sep also K. Buckles fc D. Hungerman, "The                  in the Uclited States, 2007-2012," 59 /. Adolescent
              contraceptives. including Levonorgestrel, L)lipristal   Incidental Fertility Effects of School Condom              Health 577 — 83 (Nov. 2016), https://doi.org/10.1016!
              Acetate, and WDS. Cvork mainly bv preventing            Distribution Programs," Net 1 Bureau of Econ.             j.jadohc alth.2016.06.02»; see also Conuuent of '111e
              fertilization and "may also Cvork... by preventing      Research YVorking Paper No. 22322 ()une 2016),             Colorado Health Foundation, submission ID CMS-
              attaclunent (implantation) to the wonlb (uterus)" of    available at h t t p 1!! cmmcin her. org!pa pars!w22322    2014WI 15 — 19635, cmcw.regu!Otions.gov (discussing
              a human embryo after fertilization, Available at        ("access to condoms in schools increases teen              teen pregnancy data from Colorado).
              blips/lccscsscfda.gcrv/forconsumers/hyaudif'ncp/        fertility by about 10 percent" and increased                 ss Kearney MS and Levine PB, '"Investigating
              forwom en!freepuhli cali ons!ucm 313215.htm.            sexually transmitted infections).                         recent trends in the U.S. birth rate." 41 I. Health




Exhibit   1                                                                                                                                                                     JA-0000019
                              Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 20 of 187
                              Federal Register/Vol. 83. No. 221/Thurs((ay, November 15, 2010/Rules and Regulations                                                               57555

              study found that during the teen                              As the Departments stated in the                   effective to more effective methods, and
              pregnancy decline between 2007-2012,                       Religious IFC, we do not take a position              that it was "unclear" whether this
              teen sexual activity was also                              on the variety of empirical questions                 Mandate impacted contraceptive use
              decreasing."'* One study concluded that                    discussed above. Likewise, these rules                because there was no significant
              falling unemployment rates in the 1990s                    do not address the substantive question               increase in the use of contraceptive
              accounted for 85% of the decrease in                       of whether HRSA should include                        methods the Mandate covered,"'hese
              rates of first births among 18-19 year-                    contraceptives in the women'8                         commenters also noted that. in the 29
              old African Americans."" Another study                     preventive services Guidelines issued                 States where contraceptive coverage
              found that the representation of African-                  under section 2713(a)(4). Rather,                     mandates have been imposed
              American teachers was associated with                      reexamination of the record and review                statewide,sz those mandates have not
              a significant reduction in the African-                    of the public comments has reinforcecl                necessarily lovvered rates of unintended
              American teen pregnancy rate.4 One                         the Departments'onclusion that                        pregnancy (or abortion) overall."3 Other
              study concluded that an "increase in the                   significantly more uncertainty and                    commenters, however, disputed the
              price of the Pill on college campuses                      ambiguity exists on these issues than                 significance of these state statistics,
              ...did not increase the rates of                           the Depaitnlents previously                           noting that of the 29 states with
              unintended pregnancy," 48 Similarly,                       acknowledged tvhen we declined to                     contraceptive coverage mandates, only
              one study from England found that,                         extend the exemption to certain                       four states have laws that match the
              where funding for teen pregnancy                           objecting organizations and individuals.              federal requirements in scope. Some
              prevention was reduced, there was no                       The uncertainty surrounding these                     also observed that, even in states with
              evidence that the reduction led to an                      weighty and important issues makes it                 state contraceptive coverage rnandates,
              increase in teen pregnancies,4" Some                       appropriate to maintain the expanded                  self-insured group health plans might
              commenters also cited studies, which                       exemptions and accommodation if and                   escape those requirements, and some
              are not limited to the issue of teen                       for as long as HRSA continues to                      states do not mandate the contraceptives
              pregnancy, that have found many                            include contraceptives in the                         to be covered at no out-of-pocket cost to
              women who have abortions report that                       Guidelines, The federal government has                the beneficiary,
              they were using contraceptives when                        a long history, particularly in certain                  The Departnlents have considered
              thev became pregnant.sn                                    sensitive and multi-faceted health                    these experiences as relevant to the
                                                                         issues, of providing religious                        effect the expanded exemptions in these
              Econ. 15 — 29 (2015), available at https://                exemptions from governmental                          rules might have on the Mandate more
              llnosv.sciencedirect.corn/scienceinrticle/nbs!pii/         tnandates. These final rules are                      broadly. The state mandates apply to a
              S016762961 5000041.
                 os See, fnr                                             consistent vvith that history and with                very large number of plans and plan
                             example. K. Ethier et al., "Sexual          the discretion Congress vested in the                 participants, notwithstanding ERISA
              Intercourse Anlnng High Schonl Students— 29
              States encl United States Overall, 2005 — 2015." 66        Departments for implementing the ACA.                 preemption, and public commenters did
              CDC Morb. Mortal. Itmy Report 1393, 1393— 97 (Jan.
                                                                         G. Health and Equality Effects of
                                                                                                                               not point to studies sho~ing those state
              5. 2018), available at http 1iidx. doi, orv!1 0.15585/                                                           mandates reduced unintended
              mm ur.mm66'5152a1 (" Nationwide. the proportion            Contraceptive Coverage Mandates                       pregnancies. The federal contraceptive
              of high school students who had ever had sexual
              intercourse decreased signiftcantly overall....").            The Departments also received                      Mandate, likewise, applies to a broad,
                 «Colen CG, Gpronimus AT. and Phipps MG,                 cotnments about the health and equality               but not entirely comprehensive, number
              "Getting a piece of the piet The economic lxxml of         effects of the Mandate more broadly.                  of employers. For example, to the extent
              the 1990s and declining teen birth rates in the            Some commenters contended that the
              I lnited States," 63 Social Science 6 Med. 1531-45
                                                                                                                               that houses of worship and integrated
              (Sept. 2006), available at ht tps:li                       contraceptive Mandate promotes the                    auxiliaries may have self-Insured to
              Ilovsvsciencedfrect.corn/science/articfelpii/              health and equality of women,                         avoid state health insurance
              S02 7795 36'06002057C                                      especially low income women and                       contraceptive coverage mandates or for
                 or Atkins DN and Will'ins VM, "Going Beyond
                                                                         promotes female participation and                     other reasons„ those groups are, and
              Reading, Writ(ng, and Arithmetic: The Effects of
              Teacher Representation on Teen Pregnancy Rates,"           equality in the workforce. Other                      have been. exempt from the federal
              23 f. Pub, Admin. Research e Theory 771 — 90 (Oct.         commenters contended that there was                   Mandate prior to the Religious IFC. The
              1. 2013). available at https:,'!academic.oup.coal/         insufficient evidence that the expanded               exemptions as set forth in the Religious
          j part/article-abstmct!23/4!77l/9636'74.                       exemptions would harm those interests.                IFC and in these final rules leave the
                "'.   Collins 8 B. Hprchbein, "The hnpact of             Some of those commenters further                      contraceptive Mandate in place for
              Subsidized Birth Control for College Women:
              Evddence from the Deficit Reduction Act," LL M'ch.         questioned whether then. was evidence                 nearly all entities and plans to wh]ch
              Pop. Studies Ctr. Report 'I 1 — 737 (May 2011),            that broad health coverage ntandates of               the Mandate has applied. The
              available at httpsl//wavacpsc isrumich.edulpubsl           contraception lead to increased                       Departments are not aware of data
              pdfyrrl 1-737 pdf (" [l]ncrease in the price of the Pill
              on college campuses... did not increase the rates          contraceptive use. reductions in                      showing that these expanded
              of uniutended pregnancy or sexrtal)y transmitted           unintended pregnancies, or reductions                 exemptions would negate any reduction
              infections for most women "}.                              in negative effects said to be associated             in unintended pregnancies that might
                 'o Sep D. Paton L. Wright, "The effect of
                                 no
                                                                         with unintended pregnancies. In
              spending cuts on teen prpgnancv," 54 l. Heolth             particular, some commenters discussed                   » Kavanaugh, 97 Contraception at         14 — 21.
              Econ. 135, 135-46 (2017}. available at ht tpsl!!
                                                                         the study quoted above, published and                   s'ep Guttmacher Institute. "Insurance Coverage
              unvsv.scipncedirect.corn/science/article/nbs/pii/                                                                of Contraceptives'June 11. 2018); Kaiser Fanuly
              SOI 6762961 7304551 (" Contrary to predictions             revised by the Guttmacher Institute in                Foundation, "State Requirements for Insurance
              made at the time of the cuts, panel data estimates         October 2017, concluding that through                 Coverage of Contraceptives," Henrv J Kaiser Family
              provdde no evidence that areas wh)ch rpxlucpd              2,014 there vvere no significant changes              Foundation (Jan. 1. 2018), https: ylvunv.fcff.org/
              ex pelul iture the mnst have experienced relative                                                                other/state-indlcntoristate-requirements-for-
              increases in teenage pregnancy rates. Rather,              in the overall proportion of women who                IllsulY111cp;covpl'nge-nf-collttucpptl1'eslycnirpnt
              expenditure cuts are associated with small                 used a contraceptive method both                      Timefram a=0& sortltfodef=olo 7Bo!o22c olid"'o 221
              reductions in teen pregnancy rates").                      among all women and among tvomen at                    Io 22Loca 6 on ': o22. qo 22sol4",o 22:;:o 22asc,o 22'o 7D.
                  o Commenters cited, for example, Guttluacher
                                                                         risk of unintended pregnancy, that there                  ss Sep Michael J. New, "Analyzing the Impact of
              Institute, "Fact Sheet: Induced Abortion in the                                                                  State Level Contraception Mandates on Public
              United States" (Jan. 2018) (" Fifty-one percpllt of        was no significant shift from less                    Health Outcomes," 13 Ave Maria L. Bev. 345 l2015),
              abortion patients in 2014 were using a                                                                           available at httpsVavemarialalv-law-rpviprn
              contraceptive mpthnd in the mnnth they became              urnv guttmacher nrg/sites/clefault!filesifactshPPt/   avemnrialallcedulContent."artich s/
              pregnant"), available at https://                            induced abortion.pdf;
                                                                         f'b                                                   vATIli2.nelv.final.0809.pdf.




Exhibit   1                                                                                                                                                                          JA-0000020
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 21 of 187
              57556       Federal Register/Vol.     f13.   No. 221/Thurst]ay, November 15, 201ti/Ru]es and Regulations

              result from a broad contraceptive            v, omen  delay or forego health care                provision of those protections to
              coverage mandate.                            overall under the ACA 84 and that.                  preserve religious exercise in this health
                 Sonle comnlentBrs expressed concel'n      according to studies, coverage of                   care context as an appropriate policy
              that providing exemptions to the             contraceptives without cost-sharing has             option, notwithstanding the widely
              Mandate that private parties provide         increased use of contraceptives in                  divergent effects that public
              contraception may lead to exemptions         certain circumstances. Some                         commenters have predicted based on
              regarding other medications or services,     commenters also argued that studies                 different studies they cited. Providing
              like vaccines. The exemptions provided       show that decreases in unintended                   the protections for religious exercise set
              in these rules, however, do not apply        pregnancies are due to broader access of            forth in the Religious IFC and these final
              beyond the contraceptive coverage            contraceptives. Finally, some                       rules is not inconsistent with the ACA,
              requirement implemented through              conlmenters argued that birth control               and brings this Mandate into better
              section 2713(a)(4), Specifically, PHS Act    access generally has led to social and              alignment with various other federal
              section 2713(a)(2) requires coverage of      economic equality for v, omen.                      conscience protections in health care,
              "imlnunizations," and these exemptions          The Departmelits have reviewed the               some of which have been in place for
              do not encompass that requirement. The       conunents, including studies submitted              decades.
              fact that the Departments have               by commenters either supporting or                  III. Description of the Text of the
              exempted houses of worship and               opposing these expanded exemptions.
              integrated auxiliaries I'rom the             Basecl on our review, it is not clear that          Regulations and Response to
              contraceptive Mandate since 2011 did         merely expanding exemptions as done                 Additional public Comments
              not lead to those entities receiving         in these rules will have a significant                 Here, the Departments describe the
              exemptions under section 2713(a)(2)          effect on contraceptive use and health,             regulatory text set forth prior to the
              concerning vaccines. In addition,            or workplace equality, for the vast                 Religious IFC. the regulations from that
              hundreds of entities have sued the           majority of women benefitting from the              IFC, public comments in response to the
              Departments over the implementation of       Mandate. There is conflicting evidence              specific regulator text set forth in the
              section 2713(a)(4), leading to two           regarding whether the Mandate alone, as             IFC, the Departments'esponse to those
              decisions of the U.S. Supreme Court,         distinct from birth control access more             comments, and, in consideration of
              but no sinlilar wave of lawsuits has         generally. has caused increased                     those comments, the regulatory text as
              challenged section 2713(a)(2). The           contraceptive use. reduced unintended               finalized in this final rule, As noterl
              expanded exenlptions in these final          pregnancies, or eliminated workplace                above, various members of the public
              rules are consistent with a long history     disparities, where all other women'                 provided conunents that were
              of statutes protecting religious beliefs     preventive services were covered                    supportive, or critical. of the Religious
              from certain health care mandates            without cost sharing. Without taking a              IFC overall, or of significant policies
              concerning issues such as sterilization,     definitive position on those evidentiary            pertaining to those regulations, To the
              abortion anrl birth control.                 issues, however, we conclude that the               extent those comments apply to the
                 Some commenters took issue with the       Religious IFC and these final rules-                follovt ing regulatory text, the
              conclusion set forth in the Religious        'ichh merely withdraw the Mandate's                 Departments have responded to them
              IFC, which is similar to that asserted in    requirement from what appears to be a               above. This section of the preamble
              the 2017 Guttmacher study, that "[t]he       small group of nevsly exempt entities               responds to comments that pertain more
              role that the contraceptive coverage         and plans —are not likely to have                   specifically to particular regulatory text.
              guarantee played in impacting use of         negative effects on the health or equality          A. Restatement of Statutory
              contraception at the national level          of vs omen nationwide. We also                      Requirements of PHS Act Section
              remains unclear, as there vsas no            conclude that the expanded exemptions
              significant increase in the use of                                                               2713fa) and (a)(4) (26 CFR 54.9915-
                                                           are an appropriate policy choice left to
              methods that would have been covered         the agencies under the relevant statutes,           2713fa)(1) and (a)(1)(iv). 29 CFR
              under the ACA." They observed that                                                               2590.7l 5-2713(a)(1 ) and (a)(1)(iv), and
                                                           and, thus, are an appropriate exercise of           45 CFR 147.130(a)(1) and (a)(l)(iv))
              more women have coverage of                  the Departments'iscretion.
              contraceptives and contraception               Molwover, we conchlde that the best                  The previous regulations restated the
              counseling under the Mandate and that        way to balance the various policy                   statutory requirements of section
              more contraceptives are provided             interests at stake in the Religious IFC             2713(a) of the PHS Act, at 26 CFR
              without co-pays than before. Still other     and these final rules is to provide the             54.9815 — 2713(a)(1) and (a)(1)(iv), 29
              commenters argued that the Mandate, or       expanded exemptions set forth herein,               CFR 2590.715 — 2713(a)(1) and (a)(1)(iv),
              other expansions of contraceptive            even if certain effects may occur among             and 45 CFR 147.130(a)(1) and (a)(1)(iv).
              coverage. have led women to increase         the populations actually affected by the            The Religious IFC modified these
              their use of contraception in general, or    employment of these exemptions. These               restatements to more closely align them
              to change from less effective, less          rules will provide tangible protections             with the text of PHS Act section 2713(a)
              expensive contraceptive methods to           for religious liberty, and impose fewer             and (a)(4).
              nlol'8 effective, Irtol'8 expensive          governmental burdens on various                        Previous versions of these rules had
              contraceptive methods. Some                  entities and individuals, some of whom              varied from the statutory language. PHS
              commenters lanlented that exemptions         have contended for several years that               Act section 2713(a) and (a)(4) require
              would include exemption from the             denying them an exemption from the                  group health plans and health insurance
              requirement to cover contraception           contraceptive Mandate imposes a                     issuers offering coverage to provide
              counseling. Some commenters pointed          substantial burclen on their religious              coverage without cost sharing for "such
              to studies cited in the 2011 IOM Report      exercise. The Departments view the                  addititulal preventive care and
              recommending contraception be                                                                    screenings not described in paragraph
              included in the Guidelines and argued          s4CitinS, for example, Adelle Sitmnons et al.,    (1) as provided for in comprehensive
              that certain women will go without           "The Affordable Care Acb Promoting Better Health    guidelines'" supported by HRSA. In
                                                           for Women." Table I, Assistant Secretary for
              certain health care, or contraception        Planning and Evaluation liune 14, 2018). httpsry    comparison, the previous version ef
              specifically. because of cost. They          ospehhsgovlsF stsmifilesipdfi2050SStrt Ctt 8'omen   regulatory restatements of this language
              contended that a smaller percentage of       ReolthfssueBrief pdf.                               (as drawn from 45 CFR 147.130(a)(1)




Exhibit   1                                                                                                                                          JA-0000021
                          Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 22 of 187
                           Federal Register/Vo]. 83. No. 221/Thursr]ay, November 15, 2018/Rules and Regulations                             57557

              and (a)(1)(iv)) stated the coverage must       acknowledges that the Departments            paragraph (c) set forth a definition, and
              include "evidence-informed preventive          have decided Guidelines issued under         paragraph (d) discussed severability.
              care and screenings provided for in            section 2713(a)(4) will not be provided      The prefatory language to
              binding comprehensive health plan              for or supported to the extent they          g 147.132(a)(1) stated that HRSA's
              coverage guidelines supported
                     by"'RSA.                                exceed the exemptions and                    Guidelines "must not provide for or
                       The Religious IFC amended this        accommodation set forth in 45 CFR            support the requirement of coverage or
              language to state, parallel to the             147.131 and 147.132. Previous versions       payments for contraceptive services" for
              language in section 2713(a)(4). that the       of the regulation placed that limit in 45    the health plan or coverage of an
              coverage must include "such additional         CFR 147.130(a)(1), but did not reiterate     "objecting organization," and thus that
              preventive carw and screenings not             it in r] 147.130(a)(1)(iv). To clearly set   HRSA "will exempt" such an
              described in paragraph [a)(1)(i) of this       forth the applicability of the exemptions    organization from the contraceptive
              section as provided for in                     and accommodation, the Departments           co~verage requirments of the Guidelines.
              comprehensive guidelines supported             adopt as final the Religious IFC             The remainder of paragraph (a)(1),
              bv" HRSA.                                      language, which included the language        which is discussed in greater detail
                 These rules adopt as final, without         "subject to r3(s 147.131 and 147.132" in     below, describes what entities are
              change, the provisions in the Religious        both l) 147.130(a)(1) and                    included as objecting organizations.
              IFC amending 26 CFR 54.9815—                   g 147.130(a)(1)(iv), Because these final        This language not only specifies that
              2713(a)(1) and (a)(1)(iv). 29 CFR              rules adopt as final the Religious IFC       certain entities are 'exempt," but also
              2590.715 — 2713(a)(1) and (a)(1)(iv), and      language which includes the                  explains that the Guidelines shall not
              45 CFR 147.130(a)(1) and (a)(1)(iv). In        exemptions and accommodation in both         support or provide for an imposition of
              this way, the regulatory text better           Q 147.131 and 147.132, and not just in       the contraceptive coverage requirement
              conforms to the statutory language. In         rt 147.131 as under the previous rules,      to such exempt entities. This is an
              paragraph (a)(1) of the final regulations,     the Departments correspondingly              acknowledgement that section
              instead of saying "must provide                included references to both sections in      2713(a)(4) requires women's preventive
              coverage for all of the follow;ing items       this part.                                   services coverage only "as provided for
              and services, and may not impose anv              Some commenters supported                 in comprehensive guidelines supported
              cost-sharing requirements... with              restoring the statutory language from        by the Health Resources and Services
              respect to those items and services:".         PHS Act section 2713(a) and (a)(4) in        Administration." To the extent the
              the regulation now tracks the statutory        the regulatory restatements of that          HRSA Guidelines do not provide for. or
              language by saying "must provide               language. Other commenters opposed           support, the application. of such
              coverage for and must not impose any           doing so, asserting that Guidelines          coverage to certain entities or plans, the
              cost-sharing requiretnents... for— ".          issued pursuant to section 2713(a)(4)        Affordable Care Act does not require the
              By eliminating the language "coverage          must be "evidence-informed" and              coverage. Those entities or plans are
              for all of the following items and             "binding," The Departments disagree          "exempt"'y not being subject to the
              services," and "with respect to those          with the position that, even though          requirements in the first instance.
              items and services," the Departments do        Con~ass omitted those terms from             Therefore, in describing the entities or
              not intend that coverage for specified         section 2713(a)(4), their regulatory         plans as "exempt," and in referring to
              items and services will not be required,       restatement of the statutory requirement     the "exemption" encompassing those
              but we simply intend to simplify the           should include those terms. Instead, the     entities or plans, the Departments also
              text of the regulatinn to track the statute    Departments conclude that it is more         affirm the non-applicability of the
              and avoid duplicative language.                appropriate for the regulatory               Guidelines to them,
                 By specifying that paragraph (a)(1)(iv)     restatements of section 2713(a)(4) to           The Departments wish to make clear
              concerning the women's preventive              track the statutory language in this         that the expanderl exemption set forth
              services Guidelines encompasses "such          regard. namely, "as provided for in          in (3 147.132(a) applies to several
              additional preventive care and                 comprehensive guidelines supported by        distinct entities involved in the
              screenings not described in paragraph          [HRSA] for purposes of 'hat paragraph.       provision of coverage to the objecting
              (a)(1)(i) of this section as provided for in                                                employer's employees. This explanation
                                                             B. Prefatory Language of Religious
              comprehensive guidelines supported by                                                       is consistent with how prior regulations
              the Health Resources and Services              Exemptions (45 CFR 147.132(aj(1/)            have worked by means of similar
              Administration for purposes of section            These final rules adopt as final, with    language. When sections g 147.132(a)(1)
              2713(a)(4) of the Public Health Service        changes based on comments as set forth       and (a)(1)(i) specify that "[a] group
              Act, subject to $ (s 147.131 and 147,132,"     below, the regulatory provision in the       health plan," "health insurance
              the regulatory text also better tracks the     Religious IFC that moved the religious       coverage provided in connection with a
              statutory language that the Guidelines         exemption from 45 CFR 147.131(a) to 45       group health plan," and "health
              are for "such additional" preventive           CFR 147.132.                                 insurance coverage offered or arranged
                 for"'nd
              services as HRSA mav "provide[]
                   "support[]." This text also
              eliminates language, not found in the
                                                               In the previous regulations, the
                                                             exemption stated, at g 147.131(a), that
                                                             HRSA's Guidelines "may establish an
                                                                                                          by an objecting organization" are
                                                                                                          exempt "to the extent" of the objections
                                                                                                          "as specifiecl in paragraph (a)(2),'" that
              statute, that the Guidelines are               exemption*'or the health plan or             language exempts the group health
              "evidence-informed" and "bincling,'"           coverage of a "religious
                                                                    employer,"'efined                     plans of the sponsors that object, and
              Congress did not include the nord                       as "an organization that is         their health insurance issuers in
              "binding" in PHS Act section 2713, and         organized and operates as a nonprofit        providing the coverage in those plans
              did include the words "evidence-based'"        entity and is referred to in section         (whether or not the issuers have their
              or "evidence-informed" in section              6033(a)(3)(A)(i) or (iii) of the Internal    own objections). Consequently, with
              2713(a)(1) and (a)(3), but omitted such        Revenue Code." The Religious IFC             respect to Guidelines issued under
              terms from section 2713(a)(4). In this         moved the exemption to a new                 g 147.130(a)(1)(iv) (and as referenced by
              way, the regulatory text better comports       (s 147.132. in which paragraph (a)           the parallel provisions in 26 CFR
              with the scope of the statutory text. This     discussed objecting entities, paragraph      54.9815 — 2713(a)(1)(iv) and 29 CFR
              text of paragraph (a)(1](iv) also              (b) discussed objecting individuals,         2590.715— 2713(a)(1)(iv)), the plan




Exhibit   1                                                                                                                                     JA-0000022
                          Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 23 of 187
              57558        Federal Register/Vol. tl3. No. 221/Thurs(jay, November 15, 201(i/Rules and Regulations

              sponsor, issuer, and plan covered in the       prior to the Religious IFC. Specific                  exempt entities could cause additional
              exemption of tj 147.132(a)(1) and              entities to which the expanded                        operational burdens for plans that have
              (a)(1)(i) would face no penalty as a           exemptions apply are discussed below.                 existing processes in place to handle
              result of oniitting certain contraceptive         The exemptions contained in                        exemptions. Other commenters,
              coverage from the benefits of the plan         previous regulations, at ts 147.131(a). did           however, favored including a self-
              participants and beneficiaries. However,       not require exenipt entities to submit                certification process for exempt entities.
              while the objection of a plan sponsor (or      any particular self-certification or                  They suggested that entities might abuse
              entity that arranges coverage under the        notice, either to the government or to                the availability of an exemption or use
              plan, as applicable) removes penalties         their issuer or third party administrator,            exempt status insincerely if no self-
              from that plan's issuer, it only does so       in order to obtain or qualify for the                 certification process exists, and that the
              for that plan— it does not affect the          exemption. Similarly, under the                       Mandate might be difficult to enforce
              issuer's coverage for other group health       expanded exemptions in ts 147.132, the                without a self-certification process.
              plans where the plan sponsor has no            Religious IFC did not require exempt                  Some commenters asked that the
              qualifying objection. Ivlore infolTnation      entities to comply with a self-                       government publish a list of entities that
              on the effects of the objection of a health    certification process. We finalize that               claim the exemption.
              insurance issuer in (3 147.132(a)(1)(iii) is   approach in this respect without                         The Departments believe it is
              included below.                                change. Although exempt entities do not               appropriate to not require exempt
                 The exemptions in ti 147.132(a)(1)          need to file notices or certifications of             entities to submit a self-certification or
              apply "to the extent" of the objecting         their exemption, and these final rules do             notice. The previous exemption did not
              entities'incerely held religious               not impose any new notice                             require a self-certification or notice, and
              convictions. Thus, entities that hold a        requirements on them, existing ERISA                  the Departments did not collect a list of
              requisite objection to covering some, but      rules governing group health plans                    all entities that used the exemption. The
              not all, contraceptive items would be          require that, with respect to plans                   Departments believe the approach under
              exempt with respect to the items to            subject to ERISA, a plan document must                the previous exemption is appropriate
              which they object, but not w;ith respect       include a comprehensive summary of                    for the expanded exemption. Adding a
              to the items to which they do not object.      the benefits covered by the plan and a                self-cetqification or notice to the
              Some commenters said it was unclear            statement of the conclitions for.                     exemption process vvoulcl impose an
              whether the plans of entities or               eligibility to receive benefits. Uncler               additional paperwork burden on exempt
              individuals that religiously object to         ERISA, the plan document identifies                   entities that the previous regulations did
              some but not all contraceptives would          what benefits are provided to                         not impose, and would also involve
              be exempt from being required to cover         participants and beneficiaries under the              additional public costs if those
              just the contraceptive methods as to           plan; if an objecting employer would                  certifications or notices were to be
              which there is an objection, or whether        like to exclude all or a subset of                    reviewed or kept on file by the
              the objection to some contraceptives           contraceptive services, it must ensure                government.
              leads to an exemption from that plan           that the exclusion is clear in the plan                  The Departments are not aware of
              being required to cover all                    document. Ivloreover, if there is a                   instances where the lack of a self-
              contraceptives, The Departments intend         reduction in a covered seta ice or                    certification under the previous
              that a requisite religious objection           benefit, the plan has to disclose that                exemption led to abuses or to an
              against some but not all contraceptives        change to plan participants." Thus,                   inability to engage in enforcement. The
              would lead to an exemption only to the         where an exemption applies and all (or                Mandate is enforceable through various
              extent of that objection: That is, the         a subset of) contraceptive services are               mechanisms in the PHS Act, the Code„
              exemption would encompass only the             omitted from a plan's coverage.                       and ERISA. Entities that insincerely or
              items to vt hich the relevant entity or        otherwise applicable ERISA disclosure                 otherwise improperly operate as if they
              inclividual objects, and would not             documents must reflect the omission of                are exempt would do so at the risk of
              encompass contraceptive methods to             coverage in ERISA plans. These existing               enforcement under such mechanisms.
              which the objection does not apply. To         disclosure requirements serve to help                 The Departments are not aw,are of
              make this clearer, in these final rules,       provide notice to participants ancl                   sufficient reasons to believe those
              the Departments finalize the prefatory         beneficiaries of what ERISA plans do                  measures and mechanisnis w;ould fail to
              language of ts 147.132(a) with the             and do not cover.                                     deter entities from iniproperly operating
              following change. so that the final rules         Some commenters supported the                      as if they are exempt. Moreor'er, as
              state that an exemption shall be               expanded exemption's approach which                   noted above. ERISA and other plan
              included, and the Guidelines must not          maintained the policy of the previous                 disclosure requirements governing
              provide for conttaceptive coverage, "to        exemption in not requiring exempt                     group health plans require provision of
              the extent of the objections specified         entities to comply with a self-                       a comprehensive summa'f the
              below."                                        certification process. They suggested                 benefits covered by the plan and
                 The Departments have made                   that self-certification forms for an                  disclosure of any reductions in covered
              corresponding changes to language              exemption are not necessary, could add                services or benefits, so beneficiaries in
              throughout the regulatory text, to             burdens to exempt entities beyond those               plans that reduce or eliminate
              describe the exemptions as applying "to        imposed by the previous exeniption,                   contraceptive benefits as a result of the
              the extent"'f the objection(s).                ancl could give rise to religious                     exemption will know whether their
                                                             objections to the self-certification                  health plan claims an exemption and
              C. Scope of Religious Exemptions and
                                                             process itself. Commenters also stated                w;ill be able to raise appropriate
              Requirements for Exempt Entities (45           that requiring an exemption form for                  challenges to such claims. As a
              CFR 147.132)                                                                                         consequence, the Departments believe it
                In 45 CFR 147.132(a)(1)(i) through (iii)       'a See. for example. 29 U.S.C. 1022. 1024(bl. 20    is an appropriate balance of various
              and (b), the Religious IFC expands the         CFR 2520.102-2, 102 — 3, a 104b — 3(d}, and 29 CFR    concerns expressed by commenters for
                                                             2590.7't 5-2715. See also 45 CFR 147.200 (requiring
              exemption to plans of additional entities      disclosure of the "exceptions, reductions, and        these rules to continue to not require
              and individuals not encompassed by the         limitations of the coverage," including youp health   notices or self-certifications for using
              exemption set forth in the regulations         plans and youp and individual issuers].               the exemption.




Exhibit   1                                                                                                                                              JA-0000023
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 24 of 187
                          Federal Register/Vol. 83. No. 221/Thurs([ay, November 15, 2018/Rules and Regulations                                     57559

                 Some commenters asked the                 between exempt entities and their                    fluv, due to various rulemakings and
              Departments to add language indicating       issuers or third party administrators.               court orders, Overall, concerns raised by
              that an exemption cannot be invoked in           Regarding the Religious IFC's                    some public commenters have not led
              the middle of a plan year, nor should it     expansion of the exemption to other                  the Departments to consider it likely
              be used to the extent inconsistent with      kinds of entities and individuals in                 that offering these expanded exenlptions
              laws that apply to, or state approval of,    general, conunenters disagreed about                 will cause any injury to the uniformity
              fully insured plans. None of the             the likely effects of the exemptions on              or operability of the health coverage
              previous iterations of the exemption         the health coverage market. Some                     nial'k et.
              regulations included such provisions,        commenters said that expanding the
                                                                                                                D. Plan Sponsors in General (45 CFR
              and the Departments do not consider          exemptions would not cause
                                                           complications in the market, while                   147.132(a)(1)(i) Prefatory Text)
              them necessary in these rules. The
              expanded exetnptions in these rules          others said that it could, due to such                  With respect to employers and others
              only purport to exempt plans and             causes as a lack of uniformity among                 that sponsor group health plans, in
              entities from the application of the         plans or permitting multiple risk pools.             ti 147.132(a)(1)(i), the Religious IFC

              federal contraceptive coverage               The Departments note that the extent to proldded exemptions for non-
              requirement of the Guidelines issued         which plans cover contraception under governmental plan sponsors that object
              under section 2713(a)(4). They do not        the prior regulations is already far from to coverage of all, or a subset of,
              purport to exempt entities or plans from     uniform. Congress did not require all                contraceptives or sterilization and
              state laws concerning contraceptive          entities to comply tadth section 2713 of             related patient education and
              coverage. or laws governing whether an       the PHS Act (under which the Mandate counseling based on sincerely helcl
              entity can make a change (of whatever        was promulgated) — most notably by                   religious beliefs. The Departments
              kind) during a plan year. The rules          exempting yandfathered plans.                        finalize the prefatot& text of
                                                           Moreover, under the previous                         Ii 147.132(a)(1)(i) without change.
              governing the accommodation likewise                                                                  The expanded exemptions covered
              do not purport to obviate the need to        regulations, issuers were already able to
              follow otltertvise applicable rules about    offer plans that omit contraceptive~or any kind of non-governmental employer
              making changes during a plan year.           offer only some contraceptives —to                   plan sponsor with the requisite
                                                           houses of worship and integrated                     objections, stating the exemption
              (Below, these rules discuss in more                                                               encompassed "[a] group health plan and
              detail the accommodation and when an         auxiliaries; sotne commenters and
              entity seeking to revoke it tvould be able   litigants said that issuers were doing so. health insurance coverage provided in
                                                           These cases where plans did not need                 connection with a group health plan to
              to do so or to notify plan participants of                                                        the extent the non-governmental plan
              the revocation.)                             to comply with the Mandate, and the
                                                           Departments'revious accommodation sponsor objects as specified in
                 Commenters also asked that clauses        process allowing coverage not to be                  paragraph (a)(2) of this section." For the
              be added to the regulatory text holding      provided in certain self-insured church sake of clarity, the expanded
              issuers harnlless where exemptions are       plans, together show that the                        exemptions also stated that "[sjuch non-
              invoked by plan sponsors. As discussed       importance of a uniforln health coverage governmental plan sponsors include,
              above, the exemption rules already           system is not significantly harn)ed by               but are not limited to, the following
              specify that, where an exemption             allowing plans to omit contraception in entities." followed by an illustrative,
              applies to a group health plan„ it           some                                                 non-exhaustive list of non-governmental
              encompasses both the group health plan             contexts."'oncerning
                                                                               the prospect raised by           organizations whose objections qualifv
              and health insurance coverage provided       commenters of different risk pools                   the plans they sponsor for an
              in connection with the youp health           between men and women, PHS Act                       exemption. Each type of such entities,
              plan, and therefore encompasses any          section 2713(a) itself provides for some             and comments specifically concerning
              impact on the issuer of the                  preventive services coverage that                    them, are discussed below.
              contraceptive coverage requirement           applies to both men and women, and                       The plans of governmental employers
              with respect to that plan, In addition, as   some that would apply only to women.                 are not covered by the plan sponsor
              discussed below, the Departments are         With respect to the latter, it does not              exemption in t3 147.132(a)(1)(i). Some
              including, in these final rules, language    specify v,hat. if anything, HRSA's                   commenters suggested that the
              from the previous regulations protecting     Guidelines for women's preventives                   expanded religious exemptions should
              issuers that act in reliance on certain      services could cover, or if contraceptive include government entities. Others
              representations made in the                  coverage would be required. These rules disagreed. The Departments are not
              accommodation process. To the extent         do not require issuers to offer products             aware of reasons why it would be
              that commenters seek language offering       that satisfy religiously objecting entities appropriate or necessary to offer a
              additional protections for other             or individuals; they simply make it legal religious exemption to governmental
              incidents that might occur in                to do so. The lvlandate has been                     employer plan sponsors tvith respect to
              connection with the invocation of an         imposed only relatively recently. and                the contraceptive Mandate, We are
              exemption, the previous exemption            the contours of its application to                   unaware of government entities that
              regulations did not include such             religious entities has been in continual             would attempt to assert a religious
              provisions, and the Departments do not                                                            exemption to the Mandate, and it is not
              consider them necessary in these final          ssSee alsa ReaI7(lternarives v. Sec'pc fIep't of  clear to us that a governmental entity
              rules, As noted above, the expanded          Health S Human Serve., 867 P.3d 338, 389 (3d Ctr.    could do so. Accordingly, we conclude
              exemptions in these final rules simply       2017) ()orden, l,. concurring in part and dissenting that it is appropriate for us to not further
              remove or narrow the contraceptive           in part) (" Because insurance companies would offer
                                                           such plans as a result of market forces. doing so    expand the religious exemption to
              Mandate contained in and derived from        would not undernune the government's interest in     include governmental entities in the
              the Guidelines for certain plans. The        a sustainable anrl functioning market.... Because    religious plan-sponsor exemption,
              previous regulations included a reliance     the government has failed to demonstrate why            Nevertheless, as discussed below,
                                                           al)owing such a system (not unlike the one that
              clause in the accommodation                  allowed wader choice before the ACA) would be        governmental    employers are permitted
              provisions, but did not specify further      unworkable. it has not satisfied strict scrutiny."   to respect an individual's objection
              details regarding the relationship           (citation and internal quotation marks omitted)).    under 147.132(b) and, thus. to provide
                                                                                                                    bg




Exhibit   1                                                                                                                                            JA-0000024
                                  Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 25 of 187
              57560               Federal Register/Vo]. 83. No. 221/Thursr[ay, November 16, 2018/Ru[es and Regulations

              health coverage wdthout the objected-to      Departments respond above. Notably,           when this regulation text exempts a
              contraceptive coverage to such               this exemption exempts "a religious           plan "established or maintained by" a
              individual. Where that exemption is          order," and not merely "the exclusively       house of worship or integrated
              operative, the Guidelines may not be         religious activities of any religious         auxiliary, such exemption will no
              construed to prevent a willing               order." In addition, section                  longer "be determined on an emplayer
              governmental plan sponsor of a group         6033(a)(3)(A)(i) specifies that it covers     by employer basis," but will be
              health plan from offering a separate         churches, not merely "the exclusively         determined on a plan basis— that is, by
              benefit package option, or a separate        religious activities" of a church. Some       whether the plan is a "plan established
              policy. certificate or contract of           religious people might express their          or maintained by" a house of worship
              insurance, to any individual who             beliefs through a church, others might        or integrated auxiliary. This
              objects to coverage or payments for          do so through a religious order, and still    interpretation better conforms ta the text
              some or all contraceptive services based     others might do so through religious          of the regulation setting forth the
              on sincerely held religious beliefs.         bodies that take a different form,            exemption—in both the prior regulation
                 By the general extension of the           structure. or nomenclature based on a         and in the text set forth in these final
              exemption to the plans of plan sponsors      different cultural or historical tradition.   rules. It also offers appropriate respect
              in g 147.132(a)(1)(i), these final rules     Cf. Hosanna-Tabor Evangelical                 to houses of worship and their
              also exempt group health plans               Lutheran Church and School v.                 integrated auxiliaries not only in their
              sponsored by an entity other than an         E.E.O.C., 665 U.S. 171, 198 (2012) (Alito     internal employment practices, but in
              employer (for example, a union, or a         and Kagan. JJ., concuning) {" The tenn        their choice of organizational form and/
              sponsor of a multiemployer plan) that        'minister's commonly used by many             or in their activity~ of establishing or
              objects based on sincerely held religious    Protestant denominations to refer to          maintaining health plans for employees
              beliefs to coverage of contraceptives or     members of their clergy, but the term is      of associated employers that do not
              sterilization. Some commenters objected      rarely if ever used in this way by            meet the requirement of being integrated
              to extending the exemption to such           Catholics, Jew,s. Muslims, Hindus, or         auxiliaries, Under this interpretation,
              entities, arguing that they could not        Buddhists.'*), For the purposes of            houses of w;orship would not be faced
              have the same kind af religious              respecting the evercise of religious          with the potential of having to inclucle,
              objection that a single employer might       beliefs, w;hich the expanded exemptions       in the plans that they have established
              have. Other commenters supported the         in these rules concern, the Departments       and maintained, coverage for services to
              protection of any plan sponsor with the      find it appropriate that this part of the     which they have a religious objection
              requisite religious objection. The           exemption encompasses religious orders        for employees of an affiliated employer
              Departments conclude that it is              and churches similarly, without limiting      participating in the plans.
              appropriate, where the plan sponsor of       the scope of the protection to the               The Departments do not believe there
              a union, multiemployer. or similar plan      exclusively religious activities of either    is a sufficient factual basis to exclude
              adopts a religious objection using the       kind of entity. Based on all these            from this part of the exemption entities
              same procedures that such a plan             considerations, the Departments finalize      that are so closely associated with a
              sponsor might use to make other              rS 147,132(a)(1)(i)(A) without change,
                                                                                                         house of w orship or integrated auxiliary
              decisions, that the expanded                                                               that they are permitted to participate in
              exemptions should respect that decision         Moreover, the Departments also             its health plan but are not themselves
              by providing an exemption from the           finalize the regulatory text to evempt        integrated auxiliaries. Additionally. this
              Mandate,                                     plans "established or maintained by" a        interpretation is not inconsistent with
                                                           house of worship or. integraterl auxiliary    the operation of the acconunodation
              E. Houses of IVorship and Integrated         on a plan, not employer, basis, Under
              Auviliaries (45 CFII 147.132(a)(1)(i)(A))                                                  under the prior regulation when. with
                                                           previous regulations, the Departments         respect to self-insured church plans,
                 As noted above, the exemption in the      staterl that "the availability of the         hundreds of nonprofit religious entities
              previous regulations, found at               exemption or acconunodation [was to]          participating in those plans were
              g 147.131(a), included only "an              be determined on an employer by               provided a mechanism by which their
              organization that is organized and           employer basis, which the Departments         plan participants vvauld not receive
              operates as a nonprofit entity and is        ...believe[d] best balance[d] the             contraceptive coverage through the plan
              referred to in section 6033{a)(3)(A)(i) or   interests of religious employers and          or third party administrator.s~
              (iii) of the Internal Revenue Code of        eligible organizations and those of              Therefore, the Departments believe it
              1986, as amended." Section                   employees and their depenrlents." (78         is most appropriate to use a plan basis,
              6033(a)(3)(A)(i) or (iii) of the Code        FR 39886 (emphasis added)). Therefore,        not an employer by employer basis, to
              encompasses "churches, their integrated      under the prior exemption, if an              determine the scope of an exemption for
              auxiliaries, and conventions or              employer participated in a house of           a group health plan established or
              associations of churches," and "the          worship's plan— perhaps because it was        maintained by a house of worship or
              exclusively religious activities of any      affiliated with a house of warship —but       integrated auxiliary.
              rail~ious                                    was not an integrated auxiliary or a
                                                                                                         F. Nonprofit Oq;anizations (45 CFII
                    order."'ice

                       Religious IFC expanded the          house of warship itself, that employer
              exemption to include, in                     was not covererl by the exemption, even       1 47. 1 32(a)(1)(i)(B) )

              g 147.132(a)(1)(i)(A), plans sponsored by    though it was, in the ordinary meaning           The exemption under previous
              "[a] church, an integrated auxiliar& of a    of the text of the prior regulation,          regulations did not encompass nonprofit
              church, a convention or association of       participating in a "plan established or       religious organizations beyond one that
              churches, or a religious order." Most        maintained by a [house of worship]."          is organized and operates as a nonprofit
              commenters did not oppose the                Upon further consideration. in the            entity and is referred to in section
              exemptions continuing to include these       Religious IFC, the Departments changed        6033(a)(3)(A)(i) or (iii) of the Cade. The
              entities, although some contended that       their view on this issue and expanded         Religious IFC expanded the exemption
              the Departments have no authority to         the exemption for houses of warship           to include plans sponsored by any other
              exempt any entity or plan from the           and integrated auxiliaries. Under these
              Mandate, an objection to which the           rules, the Departments intend that,               see supra at Il.A.3.




Exhibit   1                                                                                                                                   JA-0000025
                           Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 26 of 187
                           Federal Register/Vo]. 83. No. 221/Thurst]ay, November 15, 2018/Rules and Regulations                                           57561

              "nonprofit organization,"                    grounds to refuse to extend the                      employers indicating that the
              rt 147.132(a)(1)(i)(B), if it has the        exemptions to other nonprofit entities               accommodation satisfied their religious
              requisite religious objection under          with religious objections. Respect for               objections. These final rules leave the
              I'I 147.132(a)(Z) (see rr 147.132(a)(1)(i)   churches does not preclude respect for               accommoclation in place as an optional
              introductory text). The Religious IFC        other religious entities, Among religious            process. Thus, it is not clear to the
              also specified in ts 147,132(a)(1)(i)(A), as nonprofit organizations, the                         Departments that all or most of such
              under the prior exemption, that the          Departments no longer adhere to our                  large nonprofit employers mill choose to
              exemption covers "a group health plan        previous assertion that "[h]ouses of                 use the expanded exemption instead of
              established or maintained     by...    [a]   worship and their integrated auxiliaries             the accomniodation. If they continue to
              church, the integrated auxiliaiq of a        that object to contraceptive coverage on             use the accommodation, their insurers
              church, a convention or association of       religious grounds are more likely than               or third party administratoiw would
              churches, or a religious orcler."            other employers to employ people of the              continue to be requirecl to provide
              (Hereinafter "houses of worship and          same faith mho share the same                        contraceptive coverage to the plan
              integrated auxiliaries.") These rules        objection." (78 FR 39874.) It is not clear           sponsors'mployees through such
              finalize, without change, the text of        to the Departments that the percentage               accommodation,
              Ii 147.132(a)(1)(i)(A) and (B).              of women who mork at churches that                      Given the sincerely held religious
                  The Departments received comments        oppose contraception, but who support                beliefs of many nonprofit religious
              in support of, and in opposition to, this contraception, is lower than the                        organizations, some commenters also
              expansion. Some commenters supported percentage of woman who work at                              contended that continuing to impose the
              the expansion of the exemptions beyond nonprofit religious oiganizations that                     contraceptive Mandate on certain
              houses of worship and integrated             oppose contraception on religious                    nonprofit religious objectors might also
              auxiliaries to other nonprofit               grounds. but mho support                             underinine the Government's broader
              organizations with religious objections      contraception. In addition, public                   interests in ensuring health coverage by
              (referred to herein as    "religious         conunents and litigation reflect that                causing some entities to stop providing
              nonprofit" organizations, groups or          many nonprofit religious organizations               health coverage entirely.."" Although the
              employers). They said that religious         publicly describe their religiosity.                 Departtnents do not knom the extent to
              belief and exeix:ise in American lavv has Government records and those                            which that effect vvould result from not
              not been liinited to morship, that                         groups'ebsites
                                                                       also often reflect those                 extending exemptions. me wish to avoicl
              religious people engage in service and                    groups'eligious
                                                                        character. If a person mho              that potential obstacle to the general
              social engagement as part of their           desires contraceptive coverage morks at              expansion of health coverage.
              religious exercise. and, therefore. that     a nonprofit religious organization, the              G. Closely Held For-Profit Entities (45
              the Departments should respect the           Departments believe it is sufficiently               CFR 147. 2 32(a)(1)(i)(C))
              religiosity of nonprofit groups even         likely that the person mould know, or
              when they are not houses of worship                                                                   The previous regulations did not
                                                           mould knoiv to ask, whether the                      exempt plans sponsored by closely held
              and integrated auxiliaries, Some public organization offers such coverage. The
              commenters and litigants have indicated Departments are not aware of federal                      for-profit entities; however, the
              that various religious nonprofit groups                                                           Religious IFC included in its list of
                                                           laws that would require a nonprofit                  exempt plan sponsors, at
              possess deep religious commitments           religious organization that opposes
              even if they are not houses of worship                                                            tj 147.132(a) (1)(i)(C), "[a] closelv held
                                                           contraceptive coverage to hire a person              for-profit entity." These rules finalize
              or their integrated auxiliaries. Other       mho the organization knorvs disagrees
              commenters did not support the                                                                    ts 147.132(a) (1)(i)(C) without change.
                                                           with the organization's view on                          Some commenters supportecl
              expansion of exemptions to nonprofit         contraceptive coverage. Instead,
              organizations. Some of them described                                                             including these entities in the
                                                                         organizations generally have
              churches as having a special status that nonprofit
                                                           access to a First Amendment right of
                                                                                                                exemption, saying owners of such
              should not be extended to religious                                                               entities exercise their religious beliefs
              nonprofit groups. Some others                expressive association and religious free            through their businesses and should not
              contended that women at nonprofit            exercise to choose to hire persons (or, in           be burdened by a federal governmental
              religious organizations may support or       the case of students, to admit them)                 contraceptive Mandate. Other
              wish to use contraceptives and that if       based   on mhether they share, or at least           commenters opposed extending the
              the exemptions are expanded. it ivould       mill  be  respectful of, their beliefs."a            exemption to closely held for-profit
              deprive all or most of the employees of         In addition, it is not at all clear to the        entities, saying the entities cannot
              various religious nonprofit                  Departments that expanding the                       exercise religion or should not have
              oiganizations of contraceptive coverage. exeinptions mould, as some commenters                    their religious opposition to
                  After evaluating the comments, the       asserted, remove contraceptive coverage              contraceptive coverage protected by the
              Departments continue to believe that an from employees of many lathe religious                    exemption. Some said the entities
              expanded exemption is the appropriate        nonprofit organizations. Many large                  should not be able to impose their
              administrative response to the               religious nonprofit employers. including             beliefs about contraceptive coverage on
              substantial burdens on sincere religious but not liinited to some Catholic                        their employees, and that doing so
              beliefs imposed by the contraceptive         hospitals, notified the Department                   constitutes discrimination,
              hfandate, as well as to the litigation       under the last Administration that they                 As set forth in the Religious IFC, the
              objecting to the same. 1Ve agree with the had opted into the accommodation and                    Departments believe it is appropriate to
              comments that religious exercise in this expressed no objections to doing so. Vt'e                expand the exemptions to include
              country has long been understood to          also received public comments from                   closely held for-profit employers in
              encompass actions outside of houses of organizations of similar nonprofit
              worship and their integrated auxiliaries.                                                            e See, e.g„Manya Brachear Pashman, "Wheaton

              The Departments'revious assertion               "'otably. "the First Amenrlment simply does       College ends coverage amid fight against birth
                                                           not require that every member of a group agree on    control mandate," Chicago Tribune. Iuly 29, 2015;
              that the exemptions mere intenclecl to       every issue in order for the group's policy to be    Laura Bassett, "Franciscan University Drops Entire
              respect a certain sphere of church           'expressive association.' Boy Scouts of Amerfcn v.   Student Health Insurance Plan Over Birth Control
              autonomy (80 FR 41325) is not, in itself, Dote, 530 U.S. 640, 655 (2000).                         Mandate." HuffPost, lvlay 15. 2012.




Exhibit   1                                                                                                                                                   JA-0000026
                             Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 27 of 187
              57562           Federal Register/Vol. 83. No. 221/Thursf[ay, November 15, 201fi/Ru[es and Regulations

              order to protect the religious exercise of company's own profits, and that nothing                        employers covered contraceptives,
              those entities and their owners. The          in principle would preclude them from                       Sonle conlnlenters opposed to lncluchng
              ACA did not apply the preventive              using the salne mechanisms of corporate                     publicly traded entities in these
              services mandate to the many                  decision-making to exercise religious                       exemptions noted that there did not
              grandfathered health plans anlong             views against contraceptive coverage.                       appear to be any knolvn religiously
              closely held as well as publicly traded       They also said that other protections for                   motivated objections to the Mandate
              for-profit entities, encompassing tens of religious beliefs in federal health care                        from publicly traded for-profit
              millions of women. As explained below, conscience statutes do not preclude the                            corporations. These comments support
              Ive are not avvare of evidence sholving       application of such protections to                          our estimates that including publicly
              that the expanded exemptions finalized certain entities on the basis that they are                        traded entities in the exemptions will
              here will impact such a Iatye number of not closely held, and federal law defines                         have little, if any effect, on
              women. And, in the Departments'iew, "persons," protected under RFRA, to                                   contraceptive coverage for women. We
              the decision by Congress to not apply         include corporations at 1 U.S.C. 1. Other                   likewise agree with the Supreme Court's
              the preventive services mandate to            conunenters opposed including publicly                      statement in Hobby Lobby that it is
              grandfathered plans did not constitute        traded companies in the expanded                            unlikely that many publicly traded
              improper discrilnination or an                exemptions. Some of these conunenters                       companies will adopt religious
              imposition of beliefs. We also do not         stated that such companies could not                        objections to offering women
              believe RFRA or the large number of           exercise religious beliefs, and opposed                     contraceptive coverage. See 134 S. Ct. at
              other statutory exemptions Congress has the effects on women if they could,                               2774. Some commenters contended that,
              provided for religious beliefs (including These commenters also objected that                             because many closely held for-profit
              those exercised for profit) in certain        including such employers, along with                        businesses expressed religious
              health contexts such as sterilization,        closely held businesses, would extend                       objections to the Mandate, or took
              contraception, or abortion have been          the exemptions to all or virtually all                      advantage of the accommodation, it is
              improper,                                     enlployel's.                                                likely that many publicly traded
                 Including closely held for-profit             The Departments conclude it is                           businesses will do so. The Departments
              entities in the exemption is also             appropriate to include entities that are                    agree it is possible that publicly traded
              consistent w;ith the Supreme Court's          not closely held within the expanded                        businesses may use the expanded
              ruling in Hobby Lobby, which declared         exemptions for entities hvith religious                     exemption. But while scores of closely
              that a corporate entity is capable of         objection. RFRA prohibits the federal                       held for-profit businesses filed suit
              possessing and pursuing non-pecuniary government from "substantially                                      against the Mandate, no publicly traded
              goals (in Hobby Lobby, the pursuit of         burden[ing] a person's exercise of                          entities did so, even though they were
              religious beliefs), regardless of vvhether    miigion...." unless it demonstrates                         not authorized to seek the
              the entity operates as a nonprofit            that the application of the burden to the                   accommodation. Based on these data
              organization, and rejected the previous       person" is the least restrictive means to                   points, Ive believe the impact of the
              Administration's argument to the              achieve a compelling governmental                           extension of the exemption to publicly
              contrary. 134 S. Ct. at 2768— 75. Some        interest. 42 U.S.C. 2000bb — 1(a) gr (b). As                traded for-profit organizations will not
              reports and industry experts have             commenters noted. the definition of                         be significant, Below, based on lilnited
              indicated that few for-profit entities        "person" applicable in RFRA is found at                     data, but on years of receiving public
              beyond those that had originally              1 U.S.C. 1. which defines "person" as                       comments and defending litigation
              challenged the Mandate have sought            including "corporations, companies.                         brought by organizations challenging
              relief from it after Hobbv Lobby."'"          associations, firms. partnerships.                          the Mandate on the basis of their
              H. For-Profit Entities Tbat Are Not
                                                            societies, and joint stock companies, as                    religious objections, our best estimate of
                                                            well as individuals." Accordingly, the                      the anticipated effects of these rules is
              Closely Held (45 CFR                          Departments'ecision to extend the
              147.132(a)(1)(i)(D))                                                                                      that no publicly traded employers wi]I
                                                            religious exemption to publicly traded                      invoke the religious exemption.
                The previous regulations did not            for profit corporations is supported by                        In the Departments'iew. such
              exempt for-profit entities that ale not       the text of RFRA. The mechanisms for                        estimate does not lead to the conclusion
              closely held. However, the Religious IFC determining whether a company has                                that the religious exetnption should not
              included in its list of exempt plan           adopted and holds certain principles or                     be extended to publicly traded
              sponsors, at g 147.132(a)(1)(i](D), "[a]      views, such as sincerely held religious                     corporations. The Departments are
              for-profit entity that is not closely
                     beld.*'hese                            beliefs, is a matter of well-established                    generally ahvare that, in a country as
                      rules finalize rt 147,132(a)(1)(i)(D] State law with respect to corporate                         large as the U,S„comprised of a
              Inthout change.                               decision-making,eh and the Departments                      supermajority of religious persons,ez
                 Under t'I 147.132(a)(1)(i)(D), the rules   expect that application of such laws                        some publicly traded entities might
              extend the exemption to the plans of          would cabin the scope of this                               claim a religious character for their
              for-profit entities that are not closely      exemption.
              belli. Some commenters supported                                                                          company, or the majority of shares (or
                                                              As to the impact of so extending the                      voting shares) of sonle publicly traded
              including such entities, including            religious exemption, the Departments                        companies might be controlled by a
              publicly traded businesses, in the scope are not aware of any publicly traded                             small group of religiously devout
              of the exemption. Some of them said           entities that have publicly objected to
              that publicly traded entities have                                                                        persons so as to set fetch such a
                                                            providing contraceptive coverage on the                     religious character.ea Thus Ive consider
              historically taken various positions on       basis of religious belief. As noted above,
              important public concerns beyond              before the ACA, a substantial lnajority of                    "'-For example. in 2017, 74 percent of Americans
              merely (and exclusively) seeking the                                                                      said that religion is fairly important or very
                                                                     s" Although the Departments do not prescribe anv   important in their lives, and 67 percent of
               se See Jennifer Haberkorn, '"Two years later, few   form or notification. they hvould expect that suCh   Americans said they believe in God. Gallup,
              Hobby Lobby copycats emerge," Politico I Oct. 11.    principles or viehvs would have been adopted and     "Religion," available at https;//news gnliup.corn/
              2016), ihttp / &hnvtv politicocom/storh;t201 6/10/   documented in accordance with the lahvs of the       poli/1600/reiigiomaspx.
              obnmncnre-birth-can troi-ahaa dnte-enhployers-       jurisdiction under wluch the organization is           "'ee. for example. Kapi tall, "4 Publicly Traded
              229627,                                              incorporated or organized.                           Religious Companies if You'e Looking to Invest in




Exhibit   1                                                                                                                                                           JA-0000027
                             Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 28 of 187
                              Federal Register/Vol. 83. No. 221/Thursr]ay, November 15, 201(l/Ru]es and Regulations                                 57563

              it possible that a publicly traded                    making, generally apply to other               that adopt or participate in such plans
              company might have religious                          nongovernmental employers as well, if          may not be the "plan sponsors." They
              objections to contraceptive coverage.                 they have sincerely held religious             recommended, therefore. that the final
              Moreover, as noted, there are many                    beliefs opposed to contraceptive               rules specify that the exemption applies
              closely held for-profit corporations that             coverage and otherwise meet the                on a plan basis when plans are
              do have religious objections to covering              requirements of these rules. We agree          established or maintained by houses of
              some or all contraceptives. The                       tvith commenters who contend there is          w;orship, integrated auxiliaries, or
              Departments do not avant to preclude                  not a sufficient basis to exclude other        religious nonprofits, so as to shield
              such a closely held corporation from                  nongovernmental employers from the             employers that adopt such plans from
              having to decide between relinquishing                exemption.                                     penalties for noncompliance with the
              the exemption or financing future                                                                    Mandate.
                                                                    J. Plans Established or Maintained by
              growth by sales of stock, which would                                                                    The text of the prefatory language of
              be the effect of denying it the exemption             Ob/ecting Nonprofit Entities (45 GFB           (3 147,132(a)(1), as set forth in the
                                                                    147.132(a)(1 l(ii))                            Religious IFC, declared that the
              if it changes its status and became a
              publicly traded entity. The Departments                  Based on the expressed intent in the        Guidelines would not apply "with
              also find it relevant that other federal              Religious IFC, as discussed above, to          respect to a group health plan
              conscience statutes, such as those                    expand the exemption to encompass              established or maintained by an
              applying to hospitals or insurance                    plans established or maintained by             objecting organization, or health
              companies, do not exclude publicly                    nonprofit organizations with religious         insurance coverage offered or arranged
              traded businesses from protection."4 As               objections, and on public comments             by an objecting organization." We
              a result, the Departments continue to                 received concerning those exemptions,          intended this language to exempt a plat1
              consider it appropriate not to exclude                these rules finalize new language in           and/or coverage where the entity that
              such entities from these expanded                     (3 147.132(a)(1)(ii) to better clarify the     established or maintained a plan was an
              exemptions.                                           scope and application of the                   objecting organization, and not just to
                                                                    exemptions.                                    look at the views or status of individual
              l. Other iVon-Governntental Employers                    The preamble to the Religious IFC           employers (or other entities)
              (45 GFR 1 47. 1 32(a)(1)(i)(E))                       contained several discussions about the        participating in such plan. The
                 As noted above, the exemption in the               Departments'ntent to exempt plans              Departments agree with commenters
              previous regulations, founrl at                       established or maintained by certain           who stated that additional clarity is
              Ij 147,131(a), included only churches,                religious organizations that have the          needed and appropriate in thes~ final
              their integrated auxiliaries, conventions             requisite objection to contraceptive           rules, in order to ensure that such plans
              or associations of churches. and the                  coverage. including instances in which         are exempt on a plan basis, and that
              exclusively religious activities of any               the plans encompass multiple                   employers joining or adopting those
              religious order. The Religious IFC                    employers. For example, as noted above,        plans are exempt by virtue of the plan
              included, in its list of exempt plan                  the Departments intended that the              itself being exempt. Doing so will make
              sponsors at I) 147.132(a)(1)(i)(E), "[a]ny            exemption for houses of worship and            the application of the expanded
              other non-governmental employer."                     integrated auxiliaries be interpreted to       exemption clearer, and protect
              These rules finalize g 147.132(a)(1)(i)(E)            apply on a plan basis. instead of on an        employers (and other entities)
              tvithout change.                                      employer-by-employer basis. In                 participating in such plans from
                 Some commenters objected to                        addition, the Departments discussed at         penalties for noncompliance with the
              extending the exemption to other                      length the fact that. under the prior          Mandate. Clearer language will better
              nongovernmental employers, asserting                  regulations, w,here an entity was              realize the intent to exempt plans and
              that it is not clear such employers                   enrolled in a self-insured church plan         coverage '*established or maintained by
              should be protected. nor that they can                exempt from ERISA under ERISA                  an objecting organization." and make
              assert religious objections. The                      section 3(33) and the accommodation in         the operation of that exemption simpler
              Departments, however, agree with other                the previous regulations v, as used, that      by specifying that the exemption applies
              commenters that supported that                        accommodation process provided no              based on the objection of the entity that
              provision of the Religious IFC. The                   mechanism to impose, or enforce, the           established or maintains the plan. Such
              Departments believe it is appropriate                 accommodation requirement of                   language vvould also resolve the
              that any nongovernmental employer                     contraceptive coverage against a third         anomaly that, under the previous rules,
              asserting the requisite religious                     party administrator of such a plan. As         only self-insured church plans (not
              objections should be protected from the               a result, the prior accommodation              insured church plans) under ERISA
              I fandate in the same way as other plan               servecl, in effect, as an exemption from       section 3(33) were„ in effect, exempt-
              sponsors. Such other employers could                  requirements of contraceptive coverage         but only indirectly through the
              include, for exatnple, association health             for all organizations and employers            Departments'nability to impose, or
              plans."" The reasons discussed above                  covered under a self-insured church            enforce, the accommodation process
              for providing the exemption to various                plan.                                          against the third party administrators of
              specific kinds of employers, and for                     In response to these discussions in the     such plans, instead of being specifically
              their ability to assert sincerely held                Religious IFC, some commenters,                exempt in the rules.
              religious beliefs using ordinary                      including some church plans, supported            We believe entities participating in
              mechanisms of corporate decision-                     the apparent intent to exempt such             plans established or maintained by an
                                                                    plans on a plan basis, but suggested that      objecting organization usually share the
              Faith" (Feb. 7, 2014), http: //n~~nv.nasdart.cour/    adclitional clarification is needed in the     views of those organizations. Multiple
              article/4-publicly-traded-roti ainus-companies i f-   text of the rule to effect this intent. They   lawsuits tvere filed against the
              voure-tookinS-to-invest-intfaith-cnr324665 .          observed that some plans are                   Departtnents by churches that
                e'ee, for esrarnple. 42 U.S.C. 300a-7, 42 U,S.C.    established or maintained by religious         established or inaintained plans, or the
              238n. Consolidated Appropriations Act of 2018.
              Div. H, Sew. 507(dl, Public Lavr 115-141, andid. at   nonprofit entities that might not be           church plans themselves, and they
              Div. E, Sec. 808.                                     houses of worship or integrated                generally declared that the entities or
                es See 20 CFR 2510.3 — 5.                           auxiliaries, and that some employers           individttals participating in their plans




Exhibit   1                                                                                                                                            JA-0000028
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 29 of 187
              57564       Federal Register/Vo]. 83. No. 221/Thurst]ay, November 15, 2018/Rules and Regulations

              are usually required to share their          finalize this language with a change to              an even smaller number receive such
              religious affiliation or beliefs. In         clarify their application, as discussed              coverage from religious schools, and
              addition, because, as we have stated         belotv. and by redesignating the                     from religious or other private schools
              before, "providing payments for              paragraph as rt 147.132(a)(1)(iii).                  that object to arranging contraceptive
              contraceptive services is cost neutral for      These rules treat the plans of                    coverage. Religious institutions of
              issuers" (7S FR 30S77), we do not            institutions of higher education that                higher education an. private entities
              believe this clarification vvould produce    arrange student health insurance                     with religious missions. Various
              any financial incentive for entities that    coverage similarly to the way in which               commenters asserted the importance. to
              do not have religious objections to          the rules treat the plans of employers.              many of those institutions, of being able
              contraceptive coverage to enter into         These rules do so by making such                     to adhere to their religious tenets.
              plans established or niaintained by an       student health plans eligible for the                Indeed. many students who attencl such
              organization that does have such             expanded exemptions, and by                          institutions do so because of the
              objections.                                  permitting them the option of electing to            institutions'eligious tenets. No stuclent
                 Therefore, the Departments finalize       utilize the accommodation process.                   is required to attencl such an institution.
              the text of ts 147,132(a)(1) of the          Thus, these rules specify, in                        At a minimum, stuclents w;ho attend
              Religious IFC with the following             rt 147,132(a)(1)(iii), that the exemption is         private colleges and universities have
              change: adcling a provision that makes       extended, in the case of institutions of             the ability to ask those institutions in
              explicit this understanding, in a new        higher education (as defined in 20                   advance what religious tenets they
              paragraph at Ii 147.132(a)(1)(ii), This      U.S.C. 1002) tvith objections to the                 follow, including whether the
              language now specifies that the              Mandate based on sincerely held                      institutions will provicle contraceptives
              exemptions encompassed by                    religious beliefs, to their arrangement of           in insurance plans they arrange. Some
              Ii 147.132(a)(1) include: "[a] group         student health insurance coverage in a               students wish to receive contraceptive
              health plan, and health insurance            manner comparable to the applicability               coverage from a health plan arranged by
              coverage provided in connection with a       of the exemption for group health                    an institution of higher education. But
              group health plan, vvhere the plan or        insurance coverage provided in                       other stuclents wish to attend an
              coverage is established or maintained bv     connection with a group health plan                  institution of higher eclucation that
              a church, an integrated auxiliary of a       established or maintained by a plan                  adheres to its religious mission about
              church, a convention or association of       sponsor that is an employer.                         contraceptives in health insurance, And
              churches. a religious orcler, a nonprofit       Some conunenters supported                        still other students favor contraception,
              organization, or other otyanizatton or       including, in the expanded exemptions,               but are willing to attend a religious
              association, to the extent the plan          institutions of higher education that                university without forcing it to violate
              sponsor responsible for establishing         provide health coverage for students                 its beliefs about contraceptive coverage.
              and/or maintaining the plan objects as       through student health plans but have                Exempting religious institutions that
              specified in paragraph (a)(2) of this        religious objections to providing certain            object to contraceptive coverage still
              section. The exeniption in this              contraceptive coverage. They said that               allows contraceptive coverage to be
              paragraph applies to each employer,          religious exemptions allover freedom for             provided by institutions of higher
              organization, or plan sponsor that           certain religious institutions of higher             education more broadly. The exemption
              adopts the plan[.]"                          education to exist, and this in turn gives           simply makes it legal under federal law
                                                           students the choice of institutions that             for institutions to adhere to religious
              K. institutions of Higlter Education (45
                                                           hold different views on important issues             beliefs that oppose contraception,
              CFB 147.132(a)(1)(iii))
                                                           such as contraceptives and                           without facing penalties for non-
                 The previous regulations did not          abot%ifacients. Other commenters
              exempt student health plans arranged                                                              compliance that could threaten their
                                                           opposed including the exemption,                     existence. This removes a possible
              by institutions of higher education,         asserting that expanding the exemptions
              although it did, for purposes of the         would negatively impact female                       barrier to diversity in the nation's higher
              accommodation, treat plans arranged by       students because institutions of higher              education system, and makes it more
              institutions of higher education similar     education might not cover                            possible for students to attend
              to the way in which the regulations          contraceptives in student health plans,              institutions of higher education that
              treated plans of nonprofit religious         women enrolled in those plans would                  hold those views.
              employers. See SO FR at 41347. The                                                                   In addition, under the previous
                                                           not receive access to birth control, and             exeinption and accommodation, it ivas
              Religious IFC included in its list of        an increased number of unintenclecl
              exemptions, at rt 147.132(a)(1)(ii), "[a]n                                                        possible for self-insured church plans
                                                           pregnancies would result among those                 exeinpt from ERISA that have religious
              institution of higher education as           women.
              defined in 20 U,S.C. 1002 in its                In the Departments'iew, the reasons               objection to certain contraceptives to
              arrangement of student health insurance      for extending the exemptions to                      avoid any requirement that either they
              coverage, to the extent that institution     institutions of higher education are                 or their third party administrators
              objects as specified in paragraph (a)(2)     similar to the reasons, discussed above,             provide contraceptive coverage, As seen
              of this section. In the case of student      for extending the exemption to other
              health insurance coverage, this section      nonprofit organizations. Only a minority
                                                                                                                            ¹I
                                                                                                                doc um sn tsi    works,'Conti ti ons/Itrhy SHIPs
                                                                                                                ~ttat terpd/. We assmne for the purposes of this
              is applicable in a manner comparable to      of students in higher education receive              estimate that those plans covered 2,100,000 million
              its applicability to group health            health insurance coverage from plans                 students. Data I'rom the Department of Education
              insurance coverage provided in               arrangecl by their colleges or                       shows that in 2014, there were 20,207,000 students
                                                                                                                enrolled in degree-granting postsecondary
              connection with a group health plan          universities.ee It is necessarily true that          institutions. National I:enter for Education
              established or maintained by a plan                                                               Statistics. Table 105.20, "Enrollment in elementary.
              sponsor that is an employer, and               ssThe American College Health Association          secondarv, and degree-granting postsecondarv
              references to 'plan participants and         estimates that, in 2014. student health insurance    institutions. by level and control of institution.
              beneficiaries'ill be interpreted as          plans at colleges and universities covered "more     enrollment level. and attendance status and sex of
                                                           than two million college students nationwide." "Do   student: Selected years, fall 1000 through fall
              references to student enrollees ancl their   You Know Why Student Health Insurance                2020," available at ht tps:/laces.ed,gov/progmms/
              covered clependents." These rules            Matters?" available at https:!'rwvrvacha.org/        rfigestid16/tables/dt16 105.20.aspycurrent=tres.




Exhibit   1                                                                                                                                                        JA-0000029
                            Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 30 of 187
                             Federal Register/Vo].           f13.   No. 221/Thursf[ay, November 15, 201ti/Rules and Regulations                    57565

              in some public comments and litigation                established or maintained by a plan          that, where a health insurance issuer
              statements, some such self-insured                    sponsor that is an employer."                providing group health insurance
              church plans provide health coverage                  Consequently. the Religious IFC's            coverage is exempt under paragraph
              for students at institutions of higher                expanclecl exemptions only applied to        (a)(1)(iii) of this section, the plan
              education covered by those church                     non-governmental institutions of higher      remains subject to any requirement to
              plans. In order to avoid the situation                education, including for student health      provide coverage for contraceptive
              where some student health plans                       insurance coverage, not to governmental      services under Guidelines issued under
              sponsored by institutions with religious              institutions of higher education.            ti 147.130(a)(1)(iv). unless it is also
              objections are effectively exenlpt from               Nevertheless, the term "non-                 exenlpt froIIl that reclulrenlent.
              the contraceptive Mandate, and other                  governmental, vvhile appearing twice            Under these rules, issuers that hold
              student health plans sponsored by other               in 5J 147.132(a)(1)(i) concerning plan       their own objections, based on sincerely
              institutions with similar religious                   sponsors, was not repeated in in             held religious beliefs, could issue
              objections are required to comply with                ti 147.132(a)(1)(ii). To more clearly        policies that omit contraception to plan
              the Manclate, the Departments consider                specify that this limitation was intended    sponsors or individuals that are
              it appropriate to extend the exemption,               to apply to rd 147.132(a)(1)(ii), we         otherwise exempt based on their
              so that religious colleges and                        finalize this paragraph with a change by     religious beliefs, or on their moral
              universities with objections to the                   adding the phrase "which is non-             convictions under the companion final
              Itfandate would not be treated                        governmental" after the phrase "An           rules publishecl elsewhere in today'
              differently in this regarcl.                          institution of higher education as           Federal Register. Likevvise, issuers with
                  The Departments also note that the                clefined in 20 U,S,C, 1002".                 sincerely held moral convictions, that
              ACA does not require institutions of                                                               are exempt under those companion final
                                                                    L. Health Insurance Issuers (45 CFR
              higher education to provide student                                                                rules, could issue policies that omit
              health insurance coverage. As a result,               147.132(a)(f )(I v))                         contraception to plan sponsors or
              some institutions of higher education                    The previous regulations dicl not         individuals that are otherwise exempt
              that object to the Mandate appear to                  exempt health insurance issuers.             based on either their religious beliefs or
              have chosen to stop arranging student                 However, the Religious IFC included in their moral convictions.
              health insurance plans, rather than                   its list of exemptions at                       In the separate companion IFC to the
              comply with the Mandate or be subject                 ts 147.132(a)(1)(iii), "[a] health insurance Religious IFC —the Moral IFC—the
              to the accommodation.er Extending the                 issuer offering group or individual          Departments provided a similar
              exemption in these titles removes an                  insurance coverage to the extent the         exelnption for issuers in the context of
              obstacle to such entities deciding to                 issuer objects as specified in. paragraph    moral objections, but we used slightly
              offer student health insurance plans,                 (a)(2) of this section. Where a health       different operative language. There, in
              thereby giving students another health                insurance issuer providing group health the second sentence, instead of saying
              insurance option.                                     insurance coverage is exempt under this "the plan remains subject to any
                  As noted above, it is not clear that              paragraph (a)(1)(iii), the plan remains      requirement to provide coverage for
              studies discussing various effects of                 subject to any requirement to provide        contraceptive sets ices," the exemption
              birth control access clearly and                      coverage for contraceptive services          stated, "the group health plan
              specifically demonstrate a negative                   under Guidelines issued under                established or maintained by the plan
              impact to students in higher education                g 147.130(a)(1)(iv) unless it is also        sponsor with which the health
              because of the expanded exemption in                  exempt from that requirement[.]" These insurance issuer contracts remains
              these final rules. The Departments                    rules finalize this exemption with           subject to any requirement to provide
              consider these expanded exemptions to                 technical changes to clarify the language coverage for contraceptive services."
              be an appropriate and permissible                     based on public comments, and                Some comnlenters took note of this
              policy choice in light of various                     redesignate the paragraph as                 difference, and asked the Departments
              interests at stake and the lack of a                  ti 147.132(a)(1)(iv).                        to clarify which language applies, and
              statutory requirement for the                            The Religious IFC extends the             whether the Departments intended any
              Departnlents to impose the Ivfandate on               exemption to health insurance issuers        difference in the operation of the tvvo
              entities and plans that qualify for these             offering group or inclividual health         paragraphs. The Departments did not
              expanded exemptions.                                  insurance coverage that sincerely hold       intend the language to operate
                  Finally, the Religious IFC specified              their own religious objections to            differently. The language in the Moral
              that the plan sponsor exemption applied               providing coverage for contraceptive         IFC accurately, and more clearly,
              to "non-governmental" plan sponsors                   services. Uncler this exemption, the only expresses the intent set forth in the
              (s] 147.132(a](1)(i)), including "[a]ny               plan sponsors— or in the case of             Religious IFC about how the issuer
              other non-governmental employer"                      individual insurance coverage,               exemption applies. Consequently, these
              (cg 147.132(a](1)(i)(E)). Then, in                    individuals— who are eligible to             rules finalize the issuer exemption
              ti 147,132(a)(1)(ii), the rule specified that         purchase or enroll in health insurance       paragraph from the Religious IFC with
              the institution of higher eclucation                  coverage offered by an exempt issuer         minor technical changes so that the final
              exemption applicable to the                           that does not cover some or all              language mill mirror language from the
              arrangement of student health insurance               contraceptive services, are plan             Moral IFC, stating that the exemption
              coverage applied "in a manner                         sponsors or individuals who themselves encompasses: "[a] health insurance
              comparable to its applicability to group              object and whose plans are otherla ise       issuer offering group or individual
              health insurance coverage provided in                 exempt based on their objection. An          insurance coverage to the extent the
              connection with a group health plan                   exempt issuer can then offer an exempt       issuer objects as specified in paragraph
                                                                    health insurance product to an entity or (a)(2) of this section. Where a health
                sr See. e.g., Manva Brachear Pashnran. "tyheaton    individual that is exempt based on           insurance issuer providing group health
              College ends coverage amid Bght against birth         either the moral exemptions for entities insurance coverage is exempt under
              control mandate." Chicago Tribune, Iuiy 29, 2015;
              Laura Bassett, "Franciscan University Drops Entire    and indivicluals, or the religious           paragraph (a)(1)(iv) of this section, the
              Student Health Insurance Plan Over Birth Control      exemptions for entities and individuals. group health plan established or
              Mandate," HufIPost, Mav 15, 2012.                     Thus, the issuer exemption specifies         maintained by the plan sponsor with




Exhibit   1                                                                                                                                           JA-0000030
                          Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 31 of 187
              57566       Federal Register/Vo]. 83. No. 221/Thurst]ay, November 15, 2018/Rules and Regulations

              tvhich the health insurance issuer            subjecting the issuers to potential                     claims processors, are under no
              contracts remains subject to any              liability if those plans are not exempt                 obligation under section 2713(a)(4) to
              requirement to provide coverage for           from the Guidelines.                                    provide benefits for contraceptive
              contraceptive services under Guidelines          The Departments reject the                           services, as that section applies only to
              issued under tj 147,130(a)(1)(iv) unless it   proposition that issuers cannot exercise                plans and issuers. In the case of ERISA-
              is also exempt from that requirement[.]"      religious beliefs. First. since RFRA                    covered plans, plan administrators are
                 Some commenters supported                  protects the religious exercise of                      obligated uncler ERISA to follow the
              including this exemption for issuers in       corporations as persons. the religious                  plan terms, but it is the
              these rules, both to protect the religious    exercise of health insurance issuers-                                   that third party
                                                                                                                                  Departments'nderstanding


              exercise of issuem, and so that in the        1vhich are generally organized as                       administrators are not typically
              future religious issuers that may wish to     corporations —is protected by RFRA. In                  designated as plan administrators, and,
              specifically serve religious plan             addition, many federal health cat~                      therefore, 1vould not normally act as
              sponsors would be free to organize.           conscience laws ancl regulations                        plan administrators, under section 3(16)
              Other commenters objected to including        specifically protect issuers or plans. For              of ERISA. Therefore, to the
              an exemption for issuers, Some objected       example, 42 U.S.C. 1395w— 22(j)(3)(B)                   Departments'nowledge, it is only
              that issuers cannot exercise religious        and 1396u— 2(b)(3) protect plans or                     under the existing accommodation
              beliefs, while others objected that           managed care organizations in Medicaid                  process that thircl party administrators
              exempting issuers mould threaten              or Medicare Advantage. The Weldon                       are required to undertake any
              contraceptive coverage for momen.             Amendment specifically protects,                        obligations to provide or arrange for
              Some commenters said that it was              among other entities, pmvider-                          contraceptive coverage to which they
              arbitrary and capricious for the              sponsored organizations, health                         might object. These rules make the
              Departments to provide an exemption           maintenance organizations (HMOs),                       accommodation process optional for
              for issuers if me do not know that            health insurance plans, and "any other                  employers and other plan sponsors, and
              issuers tvith qualifying religious            kind of health care facilit[ies],                       specify that third party administrators
              objections exist.                             organization[s], or plan[s]" as a "health               that have their omn objection to
                 The Departments consider it                care entity" from being required to pay                 complying 1vith the accommodation
              appropriate to provide this exemption         for, or provide coverage of, abortions.                 process may decline to enter into, or
              for issuers. Because the issuer               See for example, Consoliclated                          decline to continue. contracts as third
              exemption only applies where an               Appropriations Act of 2018, Public Lam                  party aclministrators of such plans.
              independently exempt policyholder             115 — 141, Div. H, Sec. 507(d), 132 Stat.
              (entity or individual) is involved, the                                                               M. Description of the Religious
                                                            348, 764 (Mar. 23, 2018).e" Congress
              issuer exemption mill not serve to            also declared this year that "it is the                 Objection (45 CFB 147.132(aj(2jj
              remove contraceptive coverage                 intent of Congress" to include a                           The previous regulations did not
              obligations from any plan or plan             "conscience clause" which provides
              sponsor that is not also exempt, nor will                                                             specify 1vhat, if any, religious objection
                                                            exceptions for religious beliefs if the                 applied to its exemption; however, the
              it prevent other issuers from being           District of Columbia requires "the
              required to provide contraceptive                                                                     Religious IFC set forth the scope of the
                                                            provision of contraceptive coverage by                  religious objection of objecting entities
              coverage in individual or group               health insurance plans." See id. at Div.
              insurance coverage. The issuer                                                                        in t3 147.132(a)(2), as follows: "The
                                                            E, Sec. 808, 132 Stat. at 603. In light of              exemption of this paragraph (a) ta ill
              exemption therefore serves several            the clearly expressed intent of Congress
              interests, even though the Departments                                                                apply to the extent that an entity
                                                            to protect religious liberty, particularly              described in paragraph (a)(1) of this
              are not currently aware of existing           in certain health care contexts, along
              issuers that 1vould use it. As noted by                                                               section objects to its establishing,
                                                            mith the specific efforts to protect                    maintaining, providing, offering, or
              some commenters, allowing issuers to          issuers, the Departments have
              be exempt, at least 1vith respect to plan                                                             arranging (as applicable) coverage,
              sponsors and plans that independently         concluded that an exemption for issuers                 payments, or a plan that provides
                                                            is appropriate.                                         coverage or payments for some or all
              qualify for an exemption, mill remove a          The issuer exemption does not
              possible obstacle to religious issuers                                                                contraceptive sew ices, based on its
                                                            specifically include third party                        sincerely held religious beliefs." These
              being organized in the fftture to serve       administrators, although the optional
              entities and individuals that want plans                                                              rules finalize this description mith
              that respect their religious beliefs or       accommodation process provided under                    technical changes to clarify the scope of
                                                            these final rules specifies that third                  the objection as intended in the
              moral convictions. Furthermore,
              permitting issuers to object to offering      party administrators cannot be required                 Religious IFC. and based on public
                                                            to contract 1vith an entity that invokes                comments.
              contraceptive coverage based on
              sincerely held religious beliefs mill         that process. Some religious third party                   Throughout the exemptions for
              allow issuers to continue to offer            administrators have brought suit in                     objecting entities, the rules specify that
              coverage to plan sponsors and
                                                            conjunction mith suits brought by                       they apply 1vhere the entities object as
              indivirluals, without subjecting them to      organizations enrolled in ERISA-exempt                  specified in t] 147,132(a)(2) of the
              liability under section 2713(a)(4), or        church plans. Such plans are novv                       Religious IFC. That paragraph describes
              related provisions, for their failure to      exempt under these final rules, and                     the religious objection by specifying that
              provide contraceptive coverage. In this       their third party administrators. as                    exemptions for objecting entities tvill
              1vay, the issuer exemption serves to             s ACA section 1553 protects an identically           apply to the extent that an entity
              protect objecting issuers from being          defined group of "health care entities." including
                                                                                                                    described in paragraph (a)(1) objects to
              required to issue policies that cover         provider-sponsored organizations. HMOs, health          its establishing, maintaining. providing,
              contraception in violation of the
                       issuers'incerely                     insurance plans. and "'anv other kind  of...   plan,"   offering, or arranging (as applicable)
                         held religious beliefs, and        from being subject to discrimination on the basis       coverage, payments, or a plan that
                                                            that it does not provide any health care item or
              from being required to issue policies         serrdce furnishing for the purpose of assisted          provides coverage or payments for some
              that omit contraceptive coverage to non-      suicide, euthanasia, mercy killing, and the like.       or all contraceptive services, based on
              exempt entities or individuals. thus          ACA section 1553, 43 U.S.C. 18113.                      its sincerely held religious beliefs.




Exhibit   1                                                                                                                                                  JA-0000031
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 32 of 187
                          Federal Register/Vo]. 83. No. 221/Thursday, November 15, 201tl/Rules and Regulations                               57567

                 In the separate companion IPC to the      structure specifies that it includes an        of a qualifying religious objection.
              Religious IFC — the Moral IFC—the            objection to establishing, maintaining,        Similarly, under the previous
              Departments, at rt 147,133(a)(2),            providing, offering. or arranging for (as      exemption, the plans of houses of
              provided a similar description of the        applicable) coverage or payments for           v;orship and integrated auxiliaries mere
              scope of the objection based on moral        contraceptive services, and it includes        exempt from offering some or all
              convictions rather than religious beliefs.   an objection to establishing,                  contraceptives. but the previous
              but vve used slightly different operative    maintaining, providing, offering, or           regulations did not require issuers and
              language. There, instead of saying the       arranging for (as applicable) a plan,          third party administrators to contract
              entity "objects to its establishing,         issuer, or third party administrator that      mith those exempt entities if they chose
              maintaining. providing, offering. or         provides contraceptive coverage. This          not to do so.
              arranging (as app li cab le) coverage,       more clearly encompasses objections to         K Individua1s (45 CFII 147.132(Ir)J
              payments. or a plan that provides            complying with either the Mandate or
              coverage or paynients for some or all        the accommodation. Consequently,                   The previous regulations did not
              contraceptive services." the paragraph       these rules finalize the paragraph             proidde an exemption for objecting
              stated the entity "objects to its            describing the religious objection in the      individuals, However, the Religious IFC
              establishing, maintaining, providing,        Religious IFC with minor technical             expanded the exemptions to encompass
              offering, or arranging (as applicable)       changes so that the final language mill        objecting individuals (referred to here as
                                                           essentially Illirror lailguage from tile       the "individual exemption"), at
              coverage or payments for some or all                                                        ri 147.132(b). These rules finalize the
              contraceptive services. or for a plan,       Moral IFC. The introductory phrase of
                                                           the religious objection set forth in           individual exemption from the
              issuer, or third party administrator that                                                   Religious IFC mith changes, which
              provides or arranges such coverage or        paragraph (a)(2) is finalized to state the
                                                           exemption "will apply to the extent that       reflect both non-substantial technical
              payments," Some commenters took note                                                        revisions, and changes based on public
              of this difference. and asked the            an entity describecl in paragraph (a)(1)
                                                           of this section objects. based on its          comments to more clearly express the
              Departments to clarify which language                                                       intent of the Religious IFC.
              applies, and whether the Departments         sincerely held religious beliefs, to its          In the separate companion IFC to the
              intended any difference in the operation     establishing, maintaining, providing,          Religious IFC —the Moral IFC—the
              of the tmo paragraphs. The Departments       offering, or arranging for (as                 Departments. at g 147.133(b), provided a
              did not intend the language to operate       applicable)". The remainder of the             similar individual exemption, but me
              differently. The language in the Moral       paragraph is broken into two sub-              used slightly different operative
              IFC accurately, and more clearly,            paragraphs, regarding either "coverage         language, Where the Religious IFC
              expresses the intent set forth in the        or payments for some or all                    described what may be offered to
              Religious IFC about how the issuer           contraceptive services," or "a plan,           objecting individuals as "a separate
              exemption applies. The Religious IFC         issuer, or third party administrator that      benefit package option, or a separate
              explained that the intent of the             provides or arranges such coverage or          policy, certificate or contract of
              expanded exeinptions was to encompass        paynieilts.                                    insurance," the Moral IFC said a willing
              entities that objected to providing or                 commenters obsess ed that by
                                                                   'ome
                                                                                                          issuer and plan sponsor may offer "a
              arranging for contraceptive coverage in      allowing exempt groups to object to            separate policy. certificate or contract of
              their plans, and to encompass entities       "some or all" contraceptives, this might       insurance or a separate group health
              that objected to the previous                yield a cafeteria-style approach where         plan or benefit package option, to any
              accommodation process, by which their        different plan sponsors choose various         individual mho objects" under the
              issuers or third party administrators        combinations of contraceptives that they       individual exemption. Some
              were required to provide contraceptive       wish to cover. Sonic commenters further        commenters observed this difference
              coverage or payments in connection           observed that this might create a burden       and asked mhether the language was
              with their plans. In other words, an         on issuers or third party administrators.      intended to encompass the same
              entity v ould be exempt from the             The Departments have concluded,                options. The Departments intended
              Mandate if it objected to complying          however, that, just as the exemption           these descriptions to include the same
              with the Mandate, or if it objected to       under the previous regulations allowed         scope of options. Some commenters
              complying vith the accommodation.            entities to object to some or all              suggested that the individual exemption
              The language in the Religious IFC            contraceptives, it is appropriate to           should not allow the offering of "a
              encompassed both circumstances by            maintain that flexibility for entities         separate group health plan,'* as set forth
              encompassing an objection to providing       covered by the expanded exemption,             in the version found in $ 147.133(b),
              "coverage [or] payments" for                 Notably, even where an entity or               because doing so could cause various
              contraceptive services, and by               individual qualifies for an exemption          administrative burdens. The
              encompassing an objection to "a plan         under these rules, these rules do not          Departments disagree, since group
              that provides" coverage or payments for      require the issuer or third party              health plan sponsors and group and
              contraceptive services. But the language     administrator to contract with that            individual health insurance issuers
              describing the objection set forth in the    entity or indiviclual if the issuer or third   mould be free to decline to provide that
              Moral IFC does so more clearly, and          party administrator does not wish to do        option, including because of
              restructuring the sentence could inake it    so, including because the issuer or third      administrative burdens. In addition, the
              clearer still. Questions by commenters       party administrator does not wish to           Departments wish to clarify that, where
              about the scope of the description           offer an unusual variation of a plan.          an employee claims the exemption, a
              suggests that me should restructure the      These rules simply remove the federal          willing issuer and a milling employer
              description, in a non-substantive v;ay,      Mandate that, in some cases, could have        may. vvhere otherwise permittecl, offer
              to provide more clarity. The                 led to penalties for an employer, issuer.      the employee participation in a group
              Departments do this by breaking some         or third party administrator if they           health insurance policy or benefit
              of the text out into subparagraphs, and      vrished to sponsor, provide, or                option that complies vrith the
              rearranging clauses so that it is clearer    administer a plan that omits                   employee's objection. Consequently,
              which words they modify. The nem             contraceptive coverage in the presence         these rules finalize the indiviclual




Exhibit   1                                                                                                                                     JA-0000032
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 33 of 187
              57568       Federal Register/Vol. 83. No. 221/Thursfjay, November 15, 2018/Rules and Regulations

              exemption by making a technical              issuers are willing to offer particular       objection if the institution did not wish
              change to the language to adopt the          options in individual cases.                  to do so.
              formulation. "a separate policy,                In addition, Congress has provided           As an example, in one lavt suit
              certificate or contract of insurance or a    several protections for individuals who       brought against the Departments, the
              separate group health plan or benefit        object to prescribing or providing            State of Missouri enacted a law under
              package option, to any group health          contraceptives contrary to their religious    which the State is not permitted to
              plan sponsor (w;ith respect to an            beliefs. SBB for example, Consolidated        discriminate against insurance issuers
              individual) or individual, as applicable,    Appropriations Act of 2018, Div. E, Sec.      that offer group health insurance
              who objects" under the inclividual           726(c) (Financial Services and General        policies without coverage for
              exemption.                                   Government Appropriations Act).               contraception based on
                 Some commenters supported the             Public Law 115-141, 132 Stat. 348„593-
                                                                                                                    employees'eligious
                                                                                                                    beliefs, or against the
              individual exemption as providing            94 (Mar. 23, 2018). While some                individual employees who accept such
              appropriate protections for the religious    commenters proposed to constnse this          offers. See 1VIBIand. 196 F. Supp. 3d at
              beliefs of individuals who obtain their      provision narrowly, Congress likewise         1015-16 (quoting Mo. Rev. Stat.
              insurance coverage in such places as the     provided that, if the District of             191.724). Under the individual
              individual market or exchanges, or who       Columbia requires "the provision of           exemption of these final rules,
              obtain coverage from a group health          contraceptive coverage by health              employers sponsoring governmental
              plan sponsor that does not object to         insurance plans," "it is the intent of        plans Ivould be free to honor the
              contraceptive coverage but is willing        Congress that any legislation enacted on      objections of individual employees by
              (and, as applicable, the issuer is also      sttch Issue shoulcl Inclucle a consctence     offering them plans that omit
              willing) to provide coverage that is         clause'hich provides exceptions for           contraceptive coverage, even if those
              consistent with an individual's religious    religious beliefs and moral convictions".     governmental entities do not object to
              objections. Some commenters also             Icl. at Div. E, Sec. 808, 132 Stat. at 603.   offering contraceptive coverage in
              observed that, by specifying that the        A religious exemption for individuals         general.
              individual exemption only operates           would not be effective if the government        This individual exemption cannot be
              where the plan sponsor and issuer, as        simultaneously ntade it illegal for           used to force a plan (or its sponsor) or
              applicable, are willing to provicle          issuers and group health plans to             an issuer to provide coverage omitting
              coverage that is consistent Ivith the        provide individuals with policies that        contraception, or, with respect to health
              objection, the exemption would not           comply with the individual's religious        insurance coverage. to prevent the
              impose burdens on the insurance              beliefs.                                      application of State law that requires
              market because the possibility of such                                                     coverage of such contraceptives or
              burdens vvould be factored into the             The individual exemption extends to
                                                           the coverage unit in which the plan           sterilization. Nor can the individual
              willingness of an employer or issuer to      participant, or subscriber in the             exemption be construed to require the
              offer such coverage. Other commenters                                                      guaranteed availability of coverage
              disagreed and contended that allowing        individual market, is enrolled (for
              the individual exemption vs ould cause       instance, to family coverage covering         omitting contraception to a plan sponsor
                                                           the participant ancl his or her               or individual who does not have a
              burden and confusion in the insurance                                                      sincerely held religious objection, This
              market. Some commenters also                 beneficiaries enrolled under the plan),
                                                           but does not relieve the plan's or            individual exemption is limited to the
              suggested that the individual exemption      issuer's obligation to comply with the        requirement to provide contraceptive
              should not allow the offering of a
              separate group health plan because           Mandate with respect to the group             coverage under section 2713(a)(4), and
                                                           health plan generally, or. as applicable,     does not affect any other federal or State
              doing so could cause various
              administrative burdens.                      to any other inclividual policies the         law governing the plan or coverage.
                 The Depattments agree with the            issuer offers.                                Thus, if there are other applicable laws
              conlnlentel's who suggested the                 This individual exemption allows           or plan terms governing the benefits,
              individual exemption will not burden         plan sponsors and issuers that do not         these final rules do not affect such other
              the insurance market, and. therefore,        specifically object to contraceptive          laws or terms.
              conclude that it is appropriate to           coverage to offer religiously acceptable        Some individuals con1mented that
              provide the individual exemption where       coverage to their participants or             they welcomecl the individual
              a plan sponsor and, as applicable, issuer    subscribers who do object, while              exemption so that their religious beliefs
              are willing to cooperate in doing so. As     offering coverage that includes               were not forced to be in tension with
              discussed in the Religious IFC, the          contraception to participants or              their desire for health coverage. The
              individual exemption only operates in        subscribers who do not object. This           Deparnnents believe the individual
              the case where the group health plan         individual exemption can apply with           exemption may help to meet the ACA's
              sponsor or group or individual market        respect to individuals in plans               goal of increasing health coverage
              health insurance issuer is milling to        sponsored by private employers or             because it will reduce the incidence of
              provide the separate option; in the case     governmental employers.                       certain individuals choosing to forego
              of coverage provided by a group health          By its terms, the individual               health coverage because the only
              plan sponsor, where the plan sponsor is      exemption would also apply with               coverage available would violate their
              Irdlling; or in the case where both a plan   respect to individuals in plans arranged      sincerely held religious beliefs.ao At the
              sponsor and issuer are involved, both        by institutions of higher education, if       same tinte, this individual exemption
              are willing. The Departments conclude        the issuers offering those plans were         "does not undermine the governmental
              that it is appropriate to provide the        willing to provide plans complying with       interests furthered by the contraceptive
              individual exemption so that the             the individuals'bjections. Because
              Mandate will not serve as an obstacle        federal Iaw does not require institutions       se See also. for example. Itrieionch 100 F. Supp.
              among these various options. Practical       of higher education to arrange such           3d at 1017, and Murch for Life. 128 F. Supp. 3d at
                                                                                                         130. where the courts doted that the individual
              difficulties that may be implicated by       plans, the institutions would not be          employee plaintiffs indicated that they viewed the
              one option or another will likely be         required by these rules to atTange a plan     Mandate as pressuring them to "forgo health
              factored into whether. plan sponsors and     compliant with an individual's                insurance altogether."




Exhibit   1                                                                                                                                              JA-0000033
                          Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 34 of 187
                           Federal Register/Vol. 83. No. 221/Thursrjay, November 15, 2018/Rules and Regulations                             57569

              coverage requirement," 'e because,            package option that omits all              issuer or third party administrator,
              when the exemption is applicable, the         contraceptives, and the individual         Upon doing so, the plan would not
              individual does not want the coverage,        agrees, then the exemption applies as if cover some or all contraceptive services.
              and therefore would not use the               tire individual objects to all             and the issuer or third party
              objectionable items even if they were         contraceptive services."                   administrator would be responsible for
              covered.                                         Some commenters asked for plain         providing or arranging for persons
                 Some commenters welcomed the               language guidance and examples about       covered by the plan to receive coverage
              ability of individuals covered by the         how; the individual exemption might        or payments of those services (except in
              individual exemption to be able to            apply in the context of employer-          the case of self-insured church plans
              assert an objection to either some or all     sponsored insurance. Here is one such      exempt from ERISA, in which case no
              contraceptives. Other commenters              example. An employee is enrolled in        such obligation was inrposed on the
              expressed concern that there might be         group health coverage through her          third party administrator). The
              multiple variations in the kinds of           employer. The plan is fully insured. If    accommodation w,as set forth in
              contraceptive coverage to which               the employee has sincerely held            regulations of each of the Departments.
              individuals object, and this might make       religious beliefs objecting to her plan    Based on each Department's regulatory
              it difficult for willing plan sponsors and    inclucling coverage for contraceptives,    authority, HHS regulations applied to
              issuers to provide coverage that              she could raise this with her employer.    insured group health plans, and DOL
              complies with the religious beliefs of an     If the employer is willing to offer her a  and Treasury regulations applied to
              exempt individual. As discussed above,        plan that omits contraceptives, the        both insured group health plans and
              where the individual exemption                employer could discuss this with the       self-insured group health plans.
              applies, it only affects the coverage of an   insurance agent or issuer. If the issuer      The Religious IFC maintained the
              individual. If an individual only objects     is also willing to offer the employer,     accommodation process. Nevertheless,
              to some contraceptives, and the               with respect to this employee, a group     by virtue of expanding the exemptions
              individual's issuer and, as applicable,       health insurance policy that omits         to encompass all entities that were
              plan sponsor are willing to provide the       contraceptive coverage, the individual     eligible for the accommodation process
              individual a package of benefits              exemption would make it legal for the      under the previous regulations, in
              omitting such coverage. but for practical     group health insurance issuer to omit      addition to other newly exempt entities,
              reasons they can only do so by                contraceptives for her and her             the Religious IFC rendered the
              providing the individual with coverage        beneficiaries under a policy, for her      accommodation process optional.
              that omits all —not just some—                employer to sponsor that plan for her,     Entities could choose not just between
              contraceptives, the Departments believe       and for the issuer to issue such a plan    the Mandate and the accommodation,
              that it favors individual freedom and         to the employer, to cover that employee. but between the lvlandate, the
              market choice, and does not harm              This v ould not affect other
                                                                 employees'lans                        exemption, and the acconunodation.
              others, to allow the issuer and plan                 —those plans would still be         These rules finalize the optional
              sponsor to provide, in that case, a plan      subject to the Mandate and would           accommodation process and its location
              omitting all contraceptives if the            continue to cover contraceptives. But if in the Code of Federal Regulations at 45
              individual is willing to enroll in that       either the employer, or the issuer, is not CFR 147.131. 26 CFR 54.9815 — 2713A,
              plan. The language of the individual          willing (for whatever reason) to offer a   and 29 CFR 2590,715 — 2713A, but the
              exemption set forth in the Religious IFC      plan or a policy for that employee that    Departments do so with several changes
              implied this conclusion, by specifying        omits contraceptive coverage, these        based on public comments.
              that the Guidelines requirement of            rules do not require them to. The             Many commenters supported keeping
              contraceptive coverage did not apply          employee would have the choice of          the accommodation as an optional
              where the individual objected to some         staying enrolled in a plan with its        process, including some conunenters
              or all contraceptives. Notably. this was      coverage of contraceptives, not eruolling who otherwdse supported creating the
              different than the language applicable to     in that plan, seeking coverage             expanded exemptions. Some
              the exemptions under rr 147.132(a).           elsewhere, or seeking employment           commenters opposed making the
              which specifies that the exemptions           elsewhere.                                 accommodation optional. but asked the
              apply "to the extent" of the religious           For all these reasons, these rules      Departments to return to the previous
              objections, so that, as discussed above,      adopt the individual exemption             regulations in which entities that did
              the exemptions include only those             language from the Religious IFC with       not meet the narrower exemption could
              contraceptive methods to which the            clarifying changes to mflect the           only choose between the
              objection applied. In response to             Departments'ntent.                         accommodation process or direct
              comments suggesting the language of                                                      compliance with the Mandate. Sonre
                                                            O. Accommodation (45 CFR 147.131, 26
              the individual exemption was not                                                         commenters believed there should be no
                                                            CFR 54.9815 —2713A. 29 CFR 2590.715—       exemptions and no accommodation
              sufficiently clear on this distinction.       271 3A)
              however, the Departments in these rules                                                     pl'oce ss,
              finalize the individual exemption at             The previous regulations set forth an         The Departments continue to consider
              Ij 147.133(b) with the following change,
                                                            accommodation process at 45 CFR               it appropriate to make the
              by adding the following sentence at the       147.131, 26 CFR 54.9815 — 2713A, and 29       accommodation process optional for
              end of the paragraph: "Under this             CFR 2590,715-2713A, as an alternative         entities that are otherwise also eligible
              exemption, if an individual objects to        method of compliance with the                 for the expanded exemptions —that is, to
              some but not all contraceptive sew ices,      Mandate. Under the accommodation, if          keep it in place as an option that exenrpt
              but the issuer, and as applicable, plan       a religious nonprofit entity, or a            entities can choose. The accommodation
              sponsor, are willing to provide the           religious closely held for-profit             provides contraceptive access, which is
              individual with a separate policy,            business, objected to coverage of some        a result many opponents of the
              certificate or contract of insurance or a     or all contraceptive services in its health   expanded exemptions said they desire.
              separate group health plan or benefit         plan, it could file a notice or fill out a    The accommodation involves some
                                                            form expressing this objection and            regulation of issuers and third party
               -078 FR 39874.                               describing its objection to its plan and      administrators, but the previous




Exhibit   1                                                                                                                                    JA-0000034
                          Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 35 of 187
              57570       Federal Register/Vo]. 83. No. 221/Thurs(]ay, November 15, 2018/Rules and Regulations

              regulations had already put that              find it necessary to add an additional                         guidance further stated that the notice
              regulatory structure in place. These          payment mechanism for the                                      may be provided by the organization
              rules for the most part inerely keep it in    accommodation process.                                         itself, its group health plan, or its third
              place and maintain the way it operates.          If an eligible organization wishes to                       party adniinistrator, as applicable. The
              The Religious IFC adds some additional        revoke its use of the accommodation, it                        guidance stated that. under the
              paperwork burdens as a result of the          can do so under these rules, and operate                       regulation at 45 CFR 147.200(b), "[t]he
              new interaction between the                   under its exempt status. As part of its                        notice of modification must be provided
              accommodation and the expanded                revocation. the issuer or third party                          in a form that is consistent with the
              exemptions: those aim discussed below.        administrator of the eligible                                  rules of paragraph (a)(4) of this section,"
                 Above, the Departments discussed           organization niust provide participants                        and (a)(4) has detailed rules on when
              public comments concerning whether            and beneficiaries written notice of such                       electronic notice is permitted. These
              we should have merely expanded the            revocation. Some commenters suggested                          guidelines still apply under the final
              accommodation rather than expanding           HHS has not yet issued guidance on the                         rules. These rules adopt those
              the exemptions. The Religious IFC and         revocation process, but CCIIO provided                         guidelines.
              these final rules expand the kinds of         guidance concerning this process on                               The guidance further specified that
              entities that may use the optional            November 30, 2017." These rules                                the revocation of the accommodation
              accommodation, by expanding the               supersecle that guidance, anrl adopt or                        would be effective notice on the first
              exemptions and allowing any exempt            modify its specific guidelines as                              day of the first plan year that begins on
              entities to opt to make use of the            explained below. As a result, these rules                      or after 30 days after the date of the
              accommodation, Consequently, under            delete references, set forth in the                            revocation, or alternatively, whether or
              these rules, objecting employers may          Religious IFC's accommodation                                  not the objecting entity's group health
              make use of the exemption or may              regulations, to "guidance issued by the                        plan or issuer listed the contraceptive
              choose to utilize the optional                Secretary of the Department of Health                          benefit in its Summary of Benefits of
              accommodation process. If an eligible         and Human Services.'"                                          Coverage {SBC), the group health plan
              organization uses the optional                   The guidance stated that an entity that                     or issuer could revoke the
              accommodation process through the             was using the accommodation under the                          accommoclation by giving at least 60-
              EBSA Form 700 or other specified              previous rules, or an entity that adopts                       days prior notice pursuant to section
              notice to HHS, it voluntarily shifts an       the acconunodation maintained by the                           2715(d)(4) of the PHS Act (incorporated
              obligation to provide separate but            IFCs, could revoke its use of the                              into ERISA and the Cocle) "''-and
              seamless contraceptive coverage to its        accommodation and use the exemption.                           applicable regulations thereunder to
              issuer or third party administrator.          This guideline applies under the final                         revoke the accommodation. The
                 Some commenters asked that these           rules. This revocation process applies                         guidance noted that, unlike the SBC
              final rules create an alternative payment     both prospectively to eligible                                 notification process. which can
              mechanism to cover contraceptive              organizations that decide at a later date                      effectuate a modifiication of benefits in
              services for third party administrators       to avail themselves of the optional                            the middle of a plan year, provided it
              obligated to provide or arrange such          accommodation and then decide to                               is allowed by State Iaw and the contract
              coverage under the accomniodation.            revoke that accommodation, as well as                          of the policy, the 30 day notification
              These rules do not concern the payment        to organizations that invoked the                              process under the guidance can only
              mechanism, which is set forth in              accommodation prior to the effective                           effectuate a benefit modification at the
              separate rules at 45 CFR 156,50. The          date of the Religious IFC either by their                      beginning of a plan year. This part of the
              Departments do not view an alternative        submission of an EBSA Form 700 or                              guidance is adopted in part and changed
              payment mechanism as necessary. As            notification, or by some other means                           in part by these final rules, as follows,
              discusserl below, although the                under which their third party                                  based on public coinments on the issue.
              Departments do not know how many              administrator or issuer was notified by                           Some commenters asked that
              entities will use the accommodation, it       DOL or HHS that the accommodation                              revocations only be permitted to occur
              is reasonably likely that some entities       applies.                                                       on the first day of the next plan year, or
              previously using it will continue to do          The guidance stated that„when the                           no sooner than January 2010. to avoid
              so, while others will choose the              accommodation is revoked by an entity                          burdens on plans and because some
              expanded exemption, leading to an             using the exemption, the issuer of the                         states do not allow for mid-year plan
              overall reduction in the use of the           eligible organization must provide                             changes. The Departments believe that
              accommodation. The Departments have           participants and beneficiaries written                         proidding 60-days notice pursuant to
              reason to believe that these final rules      notice of such revocation. These rules                         section 2715{d){4) of the PHS Act,
              will not lead to a significant expansion      adopt that guideline. Consistent with                          where applicable, is a mechanism that
              of entities using the accommodation,          other applicable laws, the issuer or third                     already exists for making changes in
              since nearly all of the entities of which     party administrator of an eligible                             health benefits covered by a group
              the Departments are aware that may be         organization must promptly notify plan                         health plan during a plan year; that
              interested in doing so were already able      participants and beneficiaries of the                          process already takes into consideration
              to do so prior to the Religious IFC,          change of status to the extent such                            any applicable state laws. However, in
              kforeover, it is still the case under these   participants and beneficiaries are                             response to public comments, these
              rules that if an entity serving as a third    currently being offered contraceptive                          rules change the accommodation
              party adininistrator does not ivish to        coverage at the time the accommodated                          provisions ftxrni the Religious IFC to
              satisfy the obligations it would need to      organization invokes its exemption. The                        indicate that, as a transitional rule,
              satisfy under an accommodation, it                                                                           providing 60-days notice for revoking an
              could choose not to contract with an            r'ee       Randy Pate, "Notice bv Issuer or Third            accommodation is only available, if
              entity that opts into the accommodation.      Party Administrator frjr Employer/Plan Sponsor of              applicable, to plans that are using the
              This conflict is even less likelv now that    Revocation of the Accommodation for Certain
                                                            Preventive Services," CMS (Nov. 90, 2017), httpsdl             accommodation at the time of the
              entities eligible for the accommodation       nba tv. err t s.So v!'CCIIOli( esourcesIReyul a ti one-an d-
              are also eligible for the exemption. For      GuidoncelDotvnfoadslNotice-issuer-Third-Party-                   rr See also 20 CFR 54.9815-2715(b): 9 CFR
              these reasons, the Departments do not         Entplover-Preventir e.pdf;                                     2590.715 — 2715(b]; 45 CFR 147.200(b).




Exhibit   1                                                                                                                                                              JA-0000035
                             Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 36 of 187
                              Federal Register/Vo]. 83. No. 221/Thurst[ay, November 15, 2018/Rules and Regulations                                               57571

              publication of these final rules. As a                    Department of Health and Human               which an issuer is deemed to have
              general rule. for plans that use the                      Services." On November 30, 2017, HHS         complied with the Mandate where the
              accommodation in future plan years, the                   issued the guidance regarding                issuer relied reasonably and in good
              Departments believe it is appropriate to                  revocation, These final rules incorporate    faith on a representation by an eligible
              allow revocation of an accommodation                      this guidance, with certain                  organization as to its eligibility for the
              only on the first day of the next plan                    clarifications, and state that the           accommodation, even if that
              year. Based on the objections of various                  revocation notice must be provided "as       representation was later deternuned to
              litigants ancl public conimenters. we                     specified herein." The final rule            be incorrect. The Departments omitted
              believe that some entities already using                  incorporates the two sets of diiwctions      this provision from the Religious IFC,
              the accommodation may have been                           for revoking the accommodation               on the grouncls that this provision was
              doing so only because previous                            initially set forth in the interim           less necessary where any organization
              regulations denied theni an exemption.                    guidance in the follovving manner. The       eligible for the optional accommodation
              For them, access to the transitional 60-                  first, designated as subparagprah (1) as     is also exempt. Nevertheless„ in order to
              days notice procedure (if applicable) is                  a "[t]ransitional rule," explains that if    respond to concerns in public
              appropriate in the period immediately                     contraceptive coverage is being offered      comments, and to prevent any risk to
              following the finalization of these rules.                through the accommodation process on         issuers of a mistake or
              In future plan years, however— plan                       the date on which these final rules go       misrepresentation by an organization
              years that begin after the effective date                 into effect, 60-days notice may be           seeking the accommodation process, the
              of these final rules —plans and entities                  provided to revoke the accommodation         Departments have finalizecl the
              that qualify as exempt under these rules                  process, or they revocation may occur        Religious IFC with an additional change
              will have been on notice that they                        "on the first day of the first plan year     that restores this clause. The clause uses
              qualify for an exemption or the                           that begins on or after 30 days after the    the same language that was in the
              accommodation. If they have opted to                      date of the revocation" consistent with      regulations prior to the Religious IFC,
              enter or remain in the accommodation                      PHS Act section 2715(d)(4), 45               and it is inserted at 45 CFR 147.131(f),
              in those future plan years, w;hen they                    CFR 147.200(b),, 26 CFR 54.9815-             26 CFR 54.9815-2713A(e), and 29 CFR
              could have chosen tlie exemption, tlie                    2715(b), or 29 CFR 2590.715-2715(b).         2590,715— 2713A(e). As a result, these
              Departments believe it is appropriate for                 The second direction, set forth in           rules renumber the subsequent
              them to wait until the first day of the                   subparagraph (ii), explains the              paragraphs in each of those sections.
              following plan year to change to exempt                   "[g]eneral rule" that, in plan years         P. Definition of Contmceptives for tlie
              status.za                                                 beginning after the date on which these      Purpose of These Final Rules
                 This change is implemented in the                      final rules go into effect, revocation of
              following manner, In the Religious IFC,                   the acconunodation will be effective on         The previous regulations did not
              the accommodation provisions                              "the first day of the first plan year that   define contraceptive services, The
              addressing revocation were found at 45                    begins on or after 30 days after the date    Guidelines issued in 2011 included,
              CFR 147.131(c)(4), 26 CFR 54.9815—                        of the revocation."                          under "Contraceptive methods and
              2713AT(a)(5),7» and 29 CFR 2590.715—                         The Religious IFC states that if an       counseling," "[a]ll Food and Drug
              2713A(a)(5],                                              accommodated entity objects to some,         Administration approved contraceptive
                The provisions in the Religious IFC                     but not all, contraceptives, an issuer for   methods, sterilization procedures, and
              (with technical variations among the                      an insured group health plan that covers     patient education and counseling for all
              HHS, Labor, and Treasury rules) state
                                                                        contraceptives under the                     women with reproductive capacity,"
              that a written notice of revocation must                  accommodation may, at the issuer's           The previous regulations concerning the
              be provirlecl "as specified in guidance                   option. choose to provide coverage or        exemption and the accommodation used
              issued by the Secretary of the                            payments for all contraceptive services,     the terms contraceptive services and
                                                                        instead of just for the narrower set of      contraceptive coverage as catch-all
                 ' These final rules go inta effect 60 days afier       contraceptive services to which the          terms to encompass all of those
              they are published in the Federal Register. Some          entities object. Sonic commenters            Guidelines'equirements. The 2016
              entities currently usinv, the accommodation may           supported this provision, saying that it     update to the Guidelines are similarly
              have a plan year tliat begins less than 30 days after     allows flexibility for issuers that might    worded. Llnder "Contraception,"'hey
              the effective date of these final rules. In such cases,   otherwise face unintended burdens from
              they may be unable, after the effective date of these                                                  include the "full range of contraceptive
              final rules, to provdde a revocation notice 30 days       providing coverage under the                 methods for women currently identified
              prior to the start of their next plan veer. However,      accommodation for entities that object       by the U.S. Food and Drug
              these final rules will be published at least 60 days      to only some contraceptive items. The        Administration." "instruction in
              prior to the start of that plan year. Therefore.
              entities exempt under these Baal rules that have
                                                                        Departments have maintained this             fertility awareness-based methods,"'nd
              been subject to the accommodatian an the date             provision in these final rules. Note that    "[c]ontraceptive care" to "include
              these final rules are published, that wish to revoke      this provision is consistent with the        contraceptive counseling, initiation of
              the acconunodation, and whose next plan years             other assertions in the rules saying that    contraceptive use, and follow-up care
              start after these final rules go into eB'ect, but less    an entity's objection applies "to the
              than 30 days thereafter. niay submit their 30 day                                                      (for example, managenient, and
              revocation notices after these final rules are
                                                                        extent" of the entity's religious beliefs,   evaluation as well as changes to and
              published, before these Baal rules are in effect, so      because in this instance, iuider the         removal or discontinuation of the
              that they will have submitted the revocation at least     accommodation, the plan participant or       contraceptive method)," vs
              30 dave Iiefare their next plan veer starts. In such      beneficiary still receives coverage or
              cases, even thaugh the revocation natice will be
                                                                                                                        To more explicitly state that the
              submitted before these final rules are in effect. the     payments for all contraceptives, and this    exemption encompasses any of the
              actual revocation will not occur until aBer these         provision simply allows issuers more         contraceptive or sterilization services,
              final rules are in effect. and plan participants will     flexibility in choosing how to help          items, or information that have been
              have been provided i ith 30 days'otice of the             provide that coverage.                       required under the Guidelines, the
              revocation.                                                  Some commenters asked that the
                  s The Department of the Treasury's rule                                                            Religious IFC included a definition at 45
              addressing the acconunadation is being finalized at
                                                                        Departments retain the "reliance"
              26 CFR 54.0615 — 2713A, superseding its temporary         provision, contained in the previous           ra httpsu hruisv hrsn.gavyivomens-guidelines-201 6."
              regulation at 26 LFR 54.0615 — 2713AT.                    accommodation regulations, under             index. html.




Exhibit   1                                                                                                                                                          JA-0000036
                           Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 37 of 187
              57572        Federal Register/Vol. 83. No. 221/Thursf)ay, November 15, 2018/Rules and Regulations

              CFR 147.131(f) and 147,132(c), 26 CFR      of contraceptive methods as a type of                    prescribed for non-preventive, non-
              54.9815-2713AT(e). and 29 CFR              preventive service only when a drug                      contraceptive purposes. As discussed
              2590.715-2713A(e). These rules finalize that FDA has approved for contraceptive                     above, these final rules also do not
              those definitions without change, but      use is prescribed in whole or in part for                purport to delineate the items HRSA
              renumber them as 45 CFR 147.131(f)         such purpose or intended use. Section                    wiII include in the Guidelines. but only
              and 147,132(c). 26 CFR 54.9815-            2713(a)(4) does not authorize the                        concern expanded exemptions and
              2713A(e), and 29 CFR 2590.715—             Departments to require coverage,                         accommodations that apply to the
              2713A(e), respectively.                    without cost-sharing, of drugs                           extent the Guidelines require
                                                         prescribed exclusively for a non-                        contraceptive coverage. Therefore, the
              Q. Severability                            contraceptive and non-preventive use to                  Departments do not consider it
                 The Departments finalize without        treat an existing condition.7" The extent                appropriate to specify in these final
              change (except for certain paragraph       to vvhich contraceptives are covered to                  rules that under section 2713(a)(4),
              redesignations), the severability clauses treat non-preventive conditions would                     exempt organizations must provide
              in the interim final rules, namely. at     be determined by application of the                      coverage for drugs prescribed
              paragraph (g) of 26 CFR 54.9815 — 2713A, requirement section 1302(b)(1)(F) of the                   exclusively for a non-contraceptive and
              the redesignated paragraph (g) of 29 CFR ACA to cover prescription drugs (where                     non-preventive use to treat an existing
              2590.715 — 2713A, and 45 CFR               applicable), implementing regulations at                 condition.
              147.132(d).                                45 CFR 156.122, and 156,125, and
                                                                                                                  2. Comments Concerning Regulatory
              R. Other Public Comments
                                                         plans'ecisions about the basket of                       hnpact
                                                         medicines to cover for these conditions.
              1. Items Approved as Contraceptives            Some commenters observed that                           Some commenters agreed with the
              But I.ised To Treat Existing Conditions    pharmacy claims do not include a                         Departments'tatement in the Religious
                                                         medical diagnosis code, so plans may be                  IFC that the expanded exemptions are
                 Some commenters noted that some         unable to discern whether a drug                         likely to affect only a snlall percentage
              drugs includecl in the preventive          approved           FDA for contraceptive uses            of vvomen otherw(se receiving coverage
              services contraceptive Mandate can also is actuallyby      applied for a preventive or              under the Mandate. Other commenters
              be useful for treating certain existing    contraceptive use. or for another use.                   disagreed, stating that the expanded
              health conditions„and that wonlen use      Section 2713(a)(4), however, draws a                     exelnptions could take contraceptive
              them for non-contraceptive purposes.       distinction between preventive care and                  coverage away from many or most
              Certain commenters urged the               screenings and other kinds of care and                   women. Still others opposed expanding
              Departments to clarify that the final      screenings. That subsection does not                     the exemptions and contended that
              rules do not permit employers to           authorize the Departments to impose a                    accurately determining the number of
              exclude from coverage medically            coverage mandate of services that are                    women affected by the expanded
              necessary prescription drugs used for      not at least partly applied for a                        exemptions is not possible.
              non-preventive services. Some              preventive use, and the Guidelines                          After reviewing the public comments,
              commenters suggested that religious        themselves do not require coverage of                    the Departments agree with commenters
              objections to the Mandate should not be contraceptive methods or care unless                        who said that estimating the impact of
              permitted in cases where such methods such methods or care is contraceptive in                      these final rules is difficult based on the
              are used to treat such conditions„even     purpose. These rules do not prohibit                     limited data available to us, and with
              if those methods can also be used for      issuers from covering drugs and devices                  commenters who agreed with the
              contraceptive purposes.                    that are approved for contraceptive uses                 Religious IFC that the expanded
                 Section 2713(a)(4) only applies to      even when those drugs and devices are                    exemptions are likely to affect only a
              "preventive" cat~ and screenings. The                                                               small percentage of women. The
              statute does not allow the Guidelines to       'he Departments preidously cited the IOM's           Departments do not find the estimates of
              mandate coverage of services provided      listing of existing conditions that contraceptive        large impacts submitted by some
              solely for a non-preventive use, such as drugs can be used to treat (menstrual disorders,           commenters more reliable than the
                                                         acne. and pehdc pain]. and said of those uses that
              the treatment of an existing condition.    "there are ilemonstrated preventive health beaiefits     estimates set forth in the Religious and
              The Guidelines implenlenting this          from contraceptives relating to conditions other         Moral IFCs. Even certain comnlenters
              section of the statute are consistent with than pregnancy." 77 FR 8727 % n.7. This was not.         that "strongly oppos[ed]" the Religious
              that narrow authority. They state          however, an assertion that PHS Act 27IS(aj(4i or
                                                         the Guidelines require coverage of                       IFC conunented that merely
              repeatedly that they apply to                            "contraceptive'iethods
                                                                   when prescribed for an exclusively aon-        "thousands" would be impacted, a
              "preventive" services or care,re The       contraceptive, aon-preventive use. Instead, it was       number consistent with the
              requirement in the Guidelines              an  observation  that such drugs —generally referred     Departments'stimate of the number of
              concerning "contraception" specifies       to as "i:ontrai:eptivesy~also have some alternate
                                                         beneficial uses to treat existing conditions. For the    women who may be affected by the rule.
              several times that it encompasses          purposes of these final rules, the Departments           The Departments'stimates of the
              "contraceptives," that is, medical         clarify here that the reference prior to the Religious   impact of these final rules are discussed
              products, methods, and services applied IFC to the benefits of using contraceptive drugs            in more detail in the following section.
              for "contraceptive" uses. The              exclusively for some non-contraceptive and non-
                                                         preventive uses to treat existing conditions did not     Therefore, the Departments conclude
              Guiclelines do not require coverage of     niean that the Guidelines require coverage of such       that the estimates of regulatory impact
              care and screenings that are non-          uses, and consequently is not a reason to refrain        made in the Religious IFC are still the
              preventive, and the contraception          lrom offering the expanded exemptions provided           best estimates available. Our estimates
              portion of those Guidelines do not         here. Where a drug approved by the FDA for
                                                         contraceptive use is prescribed for both a               are discussed in more detail in the
              require coverage of medical products,      contraceptive use aiul a non-contraceptive use, the      follorwing section.
              methods, care, and screenings that are     Guidelines (to the extent they apply( would require
              non-contraceptive in purpose or use.       its coverage for contraceptive use. Where a drug         3. Interaction With State Laws
              The Guidelines'nclusion of                 approved by the FDA for contraceptive use is                Some commenters asked the
                                                         prescribed exclusivelv for a non-contraceptive and
              contraceptive services requires coverage non-preventive use to treat an existing condition, it      Departments to discuss the interaction
                                                               would be outside the scope of the Guidelines and   between these final rules and state laws
                aid.                                           the contraceptive Mandate.                         that either require contraceptive




Exhibit   1                                                                                                                                             JA-0000037
                            Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 38 of 187
                             Federal Register/Vol. 83. No. 221/Thurs«jay, November 15, 2018/Rules and Regulations                                      57573

              coverage or provide religious                           contraceptives, nor that the Guidelines      economically significant effects ($ 100
              exemptions from those and other                         must force entities rvith religious          million or more in any one year), and
              requirements. Some commenters argued                    objections to cover contraceptives.          an "econonlically significant"
              that providing expanded exemptions in                                                                regulatory action is subject to review by
                                                                      IV. Economic hnpact and Paperrvork
              these rules would negate state                          Burden                                       the Office of Management and Budget
              contraceptive requirements or narrower                                                               (OMB), As discussed belorv regarding
              state religious exemptions. Some                           The Departments have exanuned the         their anticipated effects, the Religious
              commenters asked that the Departments                   impacts of the Religious IFC and the         IFC and these rules are not likely to
              specifv that these exemptions do not                    final rules as required by Executive         have economic impacts of $ 100 million
              apply to plans governed by state larvs                  Order 12866 on Regulatory Planning           or more in any one year, and therefore
              that require contraceptive coverage. The                and Revierv (September 30, 1993),            do not meet the definition of
              Departnlent agrees that these rules                     Executive Order 13563 on Improving           "economically significant" under
              concern only the applicability of the                   Regulation and Regulatory Review             Executive Order 12866. However, OMB
              Federal contraceptive Mandate imposed                   (January 18, 2011), the Regulatory           has determined that the actions are
              pursuant to section 2713(a)(4). They do                 Flexibility Act (RFA) (September 19,         significant rvithin the meaning of
              not regulate state contraceptive                        1980, Pub, L. 96 354), section 1102(b) of    section 3(fl(4) of the Executive Order.
              mandates or state religious exemptions.                 the Social Security Act, section 202 of      Therefore, OMB has revierved these
              If a plan is exempt under the Religious                 the Unfunded Mandates Reform Act of          final rules, an«l the Departments have
              IFC and these rules, that exemption                     1995 (March 22, 1995; Pub. L. 104-4),        provided the following assessment of
              does not necessarily exempt the plan or                 Executive Order 13132 on Federalism          their impact.
              other insurance issuer from state laws                  (August 4, 1999), the Congoressional
              that may apply to it. The previous                      Review Act (5 U.S.C. 804(2)), an«l           1. Need for Regulatory Action
              regulations, rvhich offered exemptions                  Executive Order 13771 on Reducing               These final rules adopt as final and
              for houses of v;orship and integrate«l                  Regulation and Controlling Regulatory        further change the amendments made
              auxiliaries, di«l not include regulatory                Costs ()annals 30, 2017).                    by the Religious IFC, rvhich amen«le«l
              language negating the exemptions in                     A. Executive Orders 12886 and 13563—         the Departments'uly 2015 final
              states that require contraceptive                       Department of HHS and Department of          regulations, The Religious IFC and these
              coverage, although the Departments                      Labor                                        final rules expand the exemption from
              discussed the issue to some degree in                                                                the requirement to provi«le coverage for
              various preambles of those previous                        Executive Orders 12866 and 13563
                                                                      direct agencies to assess all costs and      contraceptives and sterilization,
              regulations. The Departments do not                                                                  established under the HRSA Guidelines,
              consider it appropriate or necessary in                 benefits of available regulatory
                                                                      alternatives and, if regulation is           promulgate«l under section 2713(a)(4) of
              the regulatory text of the religious                                                                 the PHS Act, section 715(a)(1) of ERISA,
              exemptions to declare that the Federal                  necessary, to select regulatory              and section 9815(a)(1) of the Code, to
              contraceptive Mandate will still apply                  approaches that maxilnize net benefits       include certain entities an«l individuals
              in states that have a state contraceptive               (lnchl«Ilng potential econonllc,
                                                                      environmental, and public health and         v;ith objections to compliance with the
              mandate, since these rules do not                                                                    Ivlandate base«l on sincerely held
              purport to regulate the applicability of                safety effects; distributive impacts; and
                                                                      equity). Executive Order 13563
                                                                                                                   religious beliefs, and they revise the
              state contraceptive mandates.'"                                                                      accommodation process to make it
                 Some commenters observed that,                       emphasizes the importance of
                                                                      quantifying both costs and benefits,         optional for eligible organizations. The
              through ERISA, some entities may avoid                                                               expanded exemption applies to certain
              state laws that require contraceptive                   re«lucing costs, harmonizing rules, and
                                                                      promoting flexibility.                       individuals and entities that have
              coverage by self-insuring. This is a                                                                 religious objections to some (or all) of
              result of the application of the                           Section 3(f) of Executive Or«ler 12866
                                                                      «lefines a "significant regulatory action"   the contraceptive and/or sterilization
              preemption and savings clauses                                                                       services that rvould be covered under
              contained in ERISA to state insurance                   as an action that is likely to result in a
                                                                      regulation: (1) Having an annual effect      the Guidelines. Such action has been
              regulation. See 29 U.S.C. 1144(a) (k                                                                 taken, among other reasons discussed
              (b)(1). These rules cannot change                       on the economy of $ 100 million or more
                                                                      in any one year, or adversely and            above, to provide for participation in the
              statutory ERISA provisions, and do not                                                               health insurance market by certain
              change the standards applicable to                      materially affecting a sector of the
                                                                      economy, productivity, competition,          entities or individuals. by freeing them
              ERISA preenlption. To the extent
                                                                      jobs, the environment, public health or      from penalties they could incur if they
              Congress has decided that ERISA                                                                      follorv their sincerely held religious
              preemption includes preemption of                       safety, or State, local, or tribal
              state laws requiring contraceptive                      governments or conununities (also            beliefs against contraceptive coverage.
              coverage. that decision occuned before                  referred to as "economically                 2. Anticipated Effects
              the ACA and rvas not negated by the                     significant"); (2) creating a serious
                                                                                                                   a. Removal of Burdens on Religious
              ACA, Congress did not mandate in the                    inconsistency or otherwise interfering
                                                                      rvith an action taken or planned by          Exercise
              ACA that any Guidelines issued un«ler
              section 2713(a)(4) must include                         another agency; (3) materially altering        Regarding entities and individuals
                                                                      the budgetary impacts of entitlement         that are extended an exemption by the
                 "Some commenters also asked that these final         grants, user fees, or loan programs or the   Religious IFC an«l these final rules,
              rules specifv that exempt entities must comply vvith    rights and obligations of recipients         rvithout that exemption the Guidelines
              other applicable law& concerning such things as         thereof; or (4) raising novel legal or       rvould require many of them to either
              notice to plan participants or collective bargaining
              agreemeuts. These final rules relieve the application   policy issues arising out of legal           pay for coverage of contraceptive
              of the Federal contraceptive Mandate under section      mandates, the Presi«lent's priorities, or    services that they find religiously
              Zzts(a)(4) to qualified exempt entities; they do not    the principles set forth in the Executive    objectionable; submit self-certifications
              affect the applicability of other leave. Elsewhere in
              this preamble, the DepartnIents provide guidance        Order.                                       that rvould result in their issuer or third
              applicable to notices of revocation and changes that       A regulatory inlpact analysis must be     party administrator paying for such
              an entltr'lay seek to alake. rhurng Its plan veer.      prepared for major rules rvith               services for their employees, rvhich




Exhibit   1                                                                                                                                               JA-0000038
                          Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 39 of 187
              57574        Federal Register/Vol. 83. No. 221/Thurscjay, November 15, 2018/Rules and Regulations

              some entities also believe entangles           burdens for issuers and third party         provided coverage for 14 of the 18 FDA-
              them in the provision of such                  administrators due to reductions in use     approved women's contraceptive or
              objectionable coverage; or pay tax             of the accommodation will more than         sterilization methods, 134 S. Ct. at
              penalties, or be subject to other adverse      offset increased obligations for serving    2766).
              consequences, for non-compliance with          the fewer number of entities that will         ~ How many women will be covered
              these requirements. These final rules          now opt into the accommodation. This        by plans of entities using their newly
              remove certain associated burdens              will lead to a net decrease in burdens      exenlpt sta tris.
              imposed on these entities and                  and costs on issuers and third party           ~ Which of the women covered by
              individuals —that is. by recognizing           administrators, Ivho w;ill no longer have   those plans want and would have used
              their religious objections to, and             continuing obligations imposed on them      contraceptive coverage or payments for
              exempting them on the basis of such            by the accommodation. While these           contraceptive methods that are no
              objections from, the contraceptive and/        rules make it legal for issuers to offer    longer covered by such plans.
              or sterilization coverage requirement of       insurance coverage that omits                  ~ Whether, given the broad

              the HRSA Guidelines and making the             contraceptives to exempt entities and       availability of contraceptives and their
              accommodation process optional for             individuals, these final rules clo not      relatively low cost, such women will
              eligible organizations.                        require issuers to do so.                   obtain ancl use contraception even if it
                                                                The Departments anticipate that the      is not covered,
              b. Notices When Revoking                                                                      i The clegree to which such women
              Accommodated Status                            effect of these rules on adjustments
                                                             made to the federally facilitated           are in the category of women identified
                 To the extent that entities choose to       Exchange user fees under 45 CFR 156.50      by IOM as most at risk of unintended
              revoke their accommodated status to            will be that fewer overall adjustments      pregnancy.
              make use of the expanded exemption, a                                                         ~ The degree to which unintended
                                                             wfll be made using the accommodation
              notice will need to be sent to enrollees       process, because there will be more         pregnancies may result among those
              (either by the objecting entity or by the      entities who previously were reluctant      women, which would be attributable as
              issuer or third party administrator) that      users of the accommodation that will        an effect of these rules only if the
              their contraceptive coverage is                choose to operate under the newly           women did not otherlvise use
              changing. and guidance will reflect that       expanded exemption than there will be       contraception or a particular
              such a notice requirement is imposed no        entities not previously eligible to use     contraceptive method due to their plan
              more than is already required by               the accommodation that will opt into it.    making use of its nelvly exempt status,
              preexisting rules that require notices to                                                     ~ The degree to which such
                                                             The Departments'stimates of each
              be sent to enrollees of changes to             number of those entities is set forth in    unintended pregnancies may be
              coverage during a plan year, If the            more detail below.                          associated with negative health effects,
              entities lvait until the start of their next                                               or whether such effects may be offset by
              plan year to change to exempt status,          d. Impacts on Persons Covered by            other factors, such as the fact that those
              lnsteacl of clolng so clurlng the culTent      Newly Exempt Plans                          women lvill be otherwise enrolled in
              plan year, those entities generally will          These final rules will result in some    insurance coverage,
              also be able to avoid sending any                                                             ~ The extent to which such women
                                                             persons covered in plans of newly
              supplementary notices in addition to           exempt entities not receiving coverage      w;ill qualify for alternative sources of
              what they would otherwise normally             or payments for contraceptive services.     contraceptive access, such as through a
              send prior to the start of a new plan          As discussed in the Religious IFC, the      parent's or spouse's plan, or through
              year. Additionally, these final rules          Departments did not have sufficient         one of the many governmental programs
              provide such entities with an offsetting       data on a variety of relevant factors to    that subsidize contraceptive coverage to
              regulatory benefit by the exemption            precisely estimate holv many nomen          supplement their access.
              itself and its relief of burdens on their      would be impacted by the expanded           ii. Public Comments Concerning
              religious beliefs. As discussed below,         exemptions or any related costs they        Estimates in Religious IFC
              assuming that more than half of the            may incur for colitraceptive coverage or
              entities that have been using the              the results associated with any                In the public comments, some
              previous accommodation will seek               unlntenclecl pregnancies,                   conlmentel's a~~ed with the
              immediate I~vocation of their                                                              Departments'stimate that, at most, the
              accomnlodatecl status and notices w;ill        i. Unknown Factors Concerning Impact        economic impact would lead to a
              be sent to all their enrollees„ the total      on Persons in Newly Exempt Plans            potential transfer cost, from employers
              estimated cost of sending those notices           As referenced above and for reasons      (or other plan sponsors) to affected
              will be $ 302,036.                             explained here, there are multiple levels   women, of $63.8 million, Some
                                                             of uncertainty involved in measuring        commenters said the impact would be
              c, hnpacts on Third Party                                                                  much smaller. Other commenters
              Administrators and Issuers                     the effect of the expanded exemption,
                                                             including but not limited to-               disagreed, suggesting that the expanded
                 The Departments estimate that these            ~ How many entities lviII make use of    exemptions risked removing
              final rules will not result in any             their newly exempt status,                  contraceptive coverage from more than
              additional burdens or costs on issuers or         ~ How many entities lvill opt into the   55 million women receiving the benefits
              third party administrators. As discussed       accommodation maintained by these           of the preventive services Guidelines, or
              below. the Departments believe that 109        rules, under which their plan               even risked removing contraceptive
              of the 209 entities making use of the          participants will contimle receiving        coverage from over 100 million women.
              accommodation process lvill instead            contraceptive coverage.                     Some commenters cited studies
              make use of their new exenlpt status. In          ~ Which contraceptive methods some       indicating that, nationally, unintended
              contrast, the Departments expect that a        newly exempt entities will continue to      pregnancies have large pllblic costs, and
              much smaller number (which Ive                 provide without cost-sharing despite the    the lvlandate overall led to large out-of-
              assume to be 9) will make use of the           entity objecting to other methods (for      pocket savings for women.
              accommodation to which they were not           example, as reflected in Hobby Lobby,           These general comments do not.
              previously provided access. Reduced            several objecting entities have still       however, substantially assist us in




Exhibit   1                                                                                                                                    JA-0000039
                          Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 40 of 187
                           Federal Register/Vol. 83. No. 221/Thurs(jay, November 15, 2018/Rules and Regulations                                                   57575

              estimating hovv many v, omen would be         cases will cover 14 of 18 FDA-approved                   contraceptive user fees adjustments, in
              affected b~y these expanded exemptions        women'8 contraceptive and sterilization                  the 2015 plan year, to obtain
              specifically, or among them, hell many        methods.zo See Hobbv Lobbv, 134 S. Ct.                   reimbursement for contraceptive service
              unintended pregnancies would result,          at 2766. The effects of the expanded                     payments made for coverage of such
              or how many of the affected women             exemptions will be mitigated to that                     services for women covered by self-
              would nevertheless use contraceptives         extent. No publicly traded for-profit                    insured plans that were acconlmodated.
              not covered under the health plans of         entities sued challenging the Mandate,                   Overall, while recognizing the limited
              their objecting employers and, thus, be       and the public comments did not reveal                   data available, the Departments
              subject to the transfer costs the             any that specifically would seek to use                  assumed that. under an expanded
              Departnlents estinlate, or instead, how       the expanded exemptions.                                 exemption and accommodation,
              many women might avoid unintended             Consequently. the Departments agree                      approximately 109 previously
              pregnancies by changing their activities      with the estimate from the Religious IFC                 accommodated entities would use an
              in other ways besides using                   that publicly traded companies would                     expanded exemption, and about 100
              contraceptives. The Departments               not likely make use of these expanded                    would continue their accommodated
              conclude, therefore, that our estimates       exemptions.                                              status. We also estimated that another 9
              of the anticipated effect in the Religious      Fourth. HHS previously estimated                       entities would use the accommodation
              IFC are still the best estimates we have      that 209 entities would make use of the                  where the entities were not previously
              based on the limited data available to        accommodation process. To arrive at                      eligible to do so.
              make those estimates. We do not believe       this number, the Departments used, as                       These sources of information were
              that the higher estimates submitted by        a placeholder, the approximately 122                     outlined in the Religious IFC. Some
              various public commenters sufficiently        nonprofit entities that brought litigation               commenters a~oed with the
              took into consideration, or analyzed, the     challenging the accommodation process.                   Departments'stunates based on those
              various factors that suggest the small        and the approximately 87 closely held                    sources, and while others disagreed, the
              percentage of entities that lvill now use     for-profit entities that filed suit                      Departtnents conclude that commenters
              the expanded exemptions out of the            challenging the Mandate in general. The                  did not provide inforlnation that allows
              large number of entities subject to the       Departments'ecords indicate. as noted                    us to make better estimates.
              Mandate overall. Instead, the                 in the Religious IFC, that approximately                 iv. Estimates Based on Litigating
              Departments agree with various public         63 entities affirmatively submitted                      Entities That May Use Expanded
              commenters providing colnment and             notices to HHS to use the                                Exemptions
              analysis that, for a variety of reasons,      accommodation," and approximately
              the best estimate of the inlpact of the                                                                   Based on these and other factors, the
                                                            60 plans took advantage of the                           Departments considered tv, o approaches
              expanded exenlptions finalized in these
              rules is that most women receiving               'By reference to the FDA Birth C)bntrol Cuide's       in the Religious IFC to estimate the
              contraceptive coverage under the              list of 18 birth control methods for women aml 2         number of women affected among
              Mandate lvill not be affected. We agree       for men, lit tps:/liinmv fda.gov/doivnloads/             entities using the expanded exemptions.
              with such commenters that the number          forconsuniers/byaudience//orwoman/                       First, following the use in previous
                                                            lreepublications/ucin51 7406'.Pdf, Hobby Lobby and       regulations of litigating entities to
              of women covered by entities likely to        entities with similar beliefs were not war)ling to
              make use of the expanded exemptions           cover: IUD copper; IM) with progestin: emergency         estimate the effect of the exemption and
              in these rules is likely to be very small     contraceptive (Levonorgestrel); and emergency            accommodation, the Departments
              in comparison to the overall number of        contraceptive (Ulipristal Acetate). See 134 S. Ct. at    attempted to estimate the number of
                                                            2765 — 66. Hobby Lobby was udlling to cover:             vvomen covered by plans of litigating
              women receiving contraceptive coverage        sterilization surgery for women; sterilization
              as a result of the Mandate.                   implant fur women: implantable rod; shot/injection;      entities that could be affected by
                                                            oral contraceptives ("the Pill" — combined pill); oral   expanded exemptions. Based on papers
              iii. Possible Sources of Information for      contraceptives (" the Pill" — extended/continuous        filed in litigation. and public sources,
              Estimating Impact                             use/combined pill); oral contraceptives ("the Mini       the Departments estimated in the
                                                            Pill" — progestin only); patrln vagina) contraceptive
                 The Departments have access to the         ring; diaphragm with spermicide; sponge with
                                                                                                                     Religious IFC that approximately 8,700
              following general sources of information      spermicide: cervical cap with speriniride; female        women of childbearing age could have
              that are relevant to this issue, but these    condom; spermicide alone. ld. Among women using          their contraception costs affected by
              sources do not provide a full picture of      these 18 female contraceptive methods, 85 percent        plans of litigating entities using these
                                                            use the 14 methods that Hobby Lobby and entities
              the impact of these final rules. First, the   with similar beliefs were willing to cover
                                                                                                                     expanded e~xemptions, The Departments
              regulations prior to the Religious IFC        (22.446.000 out of 26.436,000). and "[t)he pill and      believe that number is lower based upon
              already exempted certain houses of            female sterilization have been the two most              the receipt, by many of those litigating
              worship and their integrated auxiliaries      commonly used niethods since 1082." See                  entities, of permanent injunctions
                                                            Guttmacher Institute, "'Contraceptive Use in the         against the enforcement of section
              and, as explained elsewhere, effectively      United States'" (Sept. 2016), https://
              did not apply contraceptive coverage           irovn.guttmacher.org!fact-shest/contraceptive-use-      2713(aj(4) to the extent it supports a
              requirements to various entities in self-      uni tsd-sta/es.                                         contraceptive Mandate, which have
              insured church plans. The effect of              «This includes some fully insured and some            been entered by federal district courts
              those previous exemptions or                  self-insured plans, but it does not include entities     since the issuance of the Religious
              limitations are not included as effects of    that may have used the accommodation by
                                                            submitting an EBSA form 700 self-certification
                                                                                                                     IFC.a's a result, these final rules will
              these rules, which leave those impacts        directly to their issuer or third party administrator.   not affect lvhether such entities will be
              ln place. Second, ln the                      In addition. the Departments have deemed some            subject to the contraceptive Mandate.
                       Departnlents'revious
                         regulations creating or            other entities as being subject to the                   Subtracting those entities from the total,
                                                            accommodation through their litigation filings, but      the Departments estimate that the
              expanding exemptions and the                  that might not have led to cmitraceptive coverage
              accommodation process we concluded            being provided to persons covered in some of those       remaining litigating entities employ
              that ne significant burden or costs           plans, either because they are exempt as houses of
              would result. 76 FR 46625; 78 FR 39889.       worsldp or integrated auxiliaries, they are iu self-        si See, for exaniple. Catholic Benefits A'ss'n l.CA
                                                            insured church plans, or the Departments were not        v. Hargan, No. 5cl4 — cv— 00240-R (W.D. Okla. oriler
              Third, some entities. including some          aware of their issuers or third paitv administrators     filed btar. 7, 2018). and Docdt Coll. v. Bunvel), No.
              for-profit entities, object to only seine     so as to send them letters obligating them to proidde    5:13-cv— 04100 (N.D. Iowa order filed June 12,
              but not all contraceptives, and in some       siicli coverage.                                         2018).




Exhibit   1                                                                                                                                                           JA-0000040
                             Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 41 of 187
              57576          Federal Register/Vol. 83. No. 221/Thurs(jay, November 15, 2018/Rules and Regulations

              approximately 49,000 persons, male and                  referenced above, that 43.6 percent of                 adjustinents. Where the issuers seeking
              female. The average percent of workers                  such women use contraception covered                   adjustinents are separate from the TPAs,
              at firms offering health benefits that are              by the Guidelines, the Departments                     the TPAs are asked to report the munber
              actually covered by those benefits is 60                estimate that 1,150 of those women                     of persons covered by those plans. Some
              percent.aa This amounts to                              would be affected by these final rules,                users do not enter all the requested data,
              approximately 29„000 employees                             Together, this leads the Departments                and not all the data for the 2017 plan
              covered under those plans. EBSA                         to estimate that approximately 6,400                   year is complete. Nevertheless, HHS has
              estimates that for each employee                        women of childbearing age may have                     reviewed the user fees adjustment data
              policyholder, there is approximately                    their contraception costs affected by                  received for the 20'17 plan year. HHS's
              one dependent.aa This amounts to                        plans of litigating entities using these               best estimate from the data is that there
              approximately 58,000 covered persons.                   expanclecl exemptions. As noted                        were $ 38.4 million in contraception
              Census data indicate that women of                      previously, the Departments do not have                claims sought as the basis for user fees
              childbearing age— that is, women aged                   data indicating how many of those                      adjustments for plans, and that these
              15 to 44— compose 20.2 percent of the                   wonten agree with their employers'r                    claims were for plans covering
              general population."4 Furthermore,                      educational institutions'pposition to                  approximately 1,823,000 plan
              approximately 43.6 percent of women of                  contraception (so that fewer of them                   participants and beneficiaries of all
              childbearing age use women'                             than the national average might actually               ages, male and feniale.
              contraceptive methods covered by the                    use contraception). Nor do the                            This number fluctuates fthm year to
              Guiclelines."'herefore, the                             Departments know how many would                        year. It is larger than the estimate used
              Departments estimate that                               have alternative contraceptive access                  in the Religious IFC because„on closer
              approximately 5,200 women of                            from a parent's or spouse's plan, or from              examination of the data, this number
              childbearing age that use contraception                 federal, state. or local governmental                  better accounts for plans where TPAs
              covered by the Guidelines are covered                   programs, nor how many of those                        were also issuers seeking user fees
              by employer sponsored plans of entities                 women would fall in the category of                    adjustments, in addition to plans where
              that might be affected by these final                   being most at risk of unintended                       the TPA is separate from the issuer
              rules, The Departments also estimate                    pregnancy, nor how many of those                       seeking user fees adjustments. The
              that, for the educational institutions that             entities would provide some                            number of employers using the
              brought litigation challenges objecting                 contraception in their plans while only                accommodation where user fees
              to the Mandate as applied to student                    objecting to certain contraceptives.                   adjustments were sought cannot be
              coverage that they arranged—where (1)                                                                          determined from HHS data, because not
              the institutions were not exempt under                  v. Estimates of Acconunodated Entities
                                                                                                                             all users are required to submit that
              the prior rule, (2) their student plans                 That May Use Expanded Exemptions                       information, and HHS does not
              were not self-insured, and (3) they have                   In the Religious IFC, the Departments               necessarily receive information about
              not received pernianent injunctions                     also examined data concerning user-fee                 fully insured plans using the
              preventing the application of the                       reductions to estitnate how many                       accommoclation. Therefore, the
              previous regulations —such student                      women might be affected by entities that               Departments still consider our previous
              plans likely covered approximately                      are using the accommodatimi and                        estimate of 209 entities using the
              2,600 students. Thus. the Departments                   would use the expanded exemptions                      accommodation as the best estimate
              estimate the female members of those                    under these final rules. Under the                     available.
              plans is 2,600 tvotnen.ae Assuming, as                  accommodation, HHS has received                           As noted in the Religious IFC. HHS's
                '-"See Kaiser Family Foundation and Health            information from issuers that seek user                information indicates that religious
              Research anrl Educational Trust, "Employer Health
                                                                      fees adjustments under 45 CFR                          nonprofit hospitals or health svstems
              Benefits: 20i8 Annual Survey" at 62. available at       156.50(d)(3)(ii), for providing                        sponsored a significant minority of the
              http:/",fiies&fj org!attaciiment!Report-Eaiployer-      contraceptive payments for self-insured                accommoclated self-insured plans that
              Heaitli-Benefits-Annual-Survey-2018.                    plans that make use of the                             were using contraceptive user fees
                "Employee Benefits Security Ad)ministration.          accommodation. HHS receives requests                   adjustments. yet those plans covered
              "Health Insurance Coverage Bulletin" Table 4, page
              21. Using Data for the March 2016 Annual Social         for fees adjustments both where Third                  more than 80 percent of the persons
              and Economic Supplement to the Current                  Party Administrators (TPAs) for those                  covered in all plans using contraceptive
              Population Survey. httpsiihwvnv.dol.gov/sites!          self-insured accommodated plans are                    user fees adjustments. Some of those
              default/files/ebsa!researchersidata/Iiealthand-         themselves issuers, and ivhere the TPAs
              welfare/health-in saran ce-coverage-buljeti n-                                                                 plans cover nearly tens of thousands of
              201 6.pdf.                                              use separate issuers to provide the                    persons each and are proportionately
                s" United States Census Bureau. "Age and Sex          paynients and those issuers seek fees                  much larger than the plans provided by
              Composition: 2010'May 2011). available at                                                                      other entities using the contraceptive
              https://iin~nv.census.gov/prod/cen2010/briefs/          female. For the purposes of this estimate. we also     user fees adjustments.
              c2010br-03.pdf. The Guidelines'equirement of            assunie that female policyhol dere covered bv plans
              contraceptive coverage only applies "for all women                                                                The Departments continue to believe
                                                                      arranged by institutions of higher education are
              v ith reproductive capacity." https:/lnnvnv.hrsa.gov/   women of childbearing age. The Departments             that a significant fraction of the persons
              womensguidelines,': also, see 80 FR 40318. In           expect that they would have less than the average      covered by previously accommodated
              addition. studies conunonlv consider the 15 — 44 age    number of dependents per policyholder than exists      plans provided by religious nonprofit
              range to assess contraceptive use by women of           in standard plani . but for the purposes of pmviding
              childbearing age. See, for example. Guttmacher          an upper bound to this estimate, the Departments
                                                                                                                             hospitals or health systems may not be
              Institute, '"Contraceptive Use in the United States"    assume that thev svould have an average of one         affected by the expanded exemption. A
              (Sept. 2016), available at httpsi!l                     dependent per policyholder. thus bringing the          broad range of religious hospitals or
              ivrvn.guttmacher.orgifact-sheet/contraceptive-use-      nmnber of policyholders and dependents back up         health systems have publicly indicated
              united-states.                                          to 2.6,00. Many of those dependents are likely not
                ss See httpsillnnvniguttmacher.orgi fnct-sheet!       to be v omen of childbearing age. but in order to
                                                                                                                             that they do not conscientiously oppose
              contraceptive-use-united-stntes (reporting that of      provide an upper bound to this estinmte. the           participating in the
                                                                                                                                     accommodation,"'ee,
              61,491.766 women aged 15 — 44, 26,809.5550 use          Departments assume they are. Therefore, for the
              wonlen s coiltmceptive nletllocls covered liy tile      purposes of this estimate. the Departments assume                e.g., https://iinvw cha usa,org/neivsrooml
              Guidelines).                                            that the effect of these expanded exemptions on        ivomin ~& 27s-preventive-health-sets ices-final-rule
                "On average, the Departments expect that              student plans of litigating entities includes 2,600    ("HHS has now established an accommodation that
              approximatelv half of those students (1,300) are        svolllell.                                             will allosv our ministries to continue offering health




Exhibit   1                                                                                                                                                                  JA-0000041
                             Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 42 of 187
                             Federal Register/Vol. 83. No. 221/Thurscjay, November 15, 2018/Rules and Regulations                                                       57577

              Of course, some of these religious                       vi. Combined Estimates of Litigating and             plans using the accommodation under
              hospitals or health systems may opt for                  Accommodated Entities                                the previous regulations,
              the expanded exemption under these                          Considering all these data points and               Although recognizing the limited data
              final rules, but others might not. In                    limitations, the Departments offer the               available for our estimates, the
              addition, among plans of religious                       following estimate of the number of                  Departments estimate that 100 of the
              nonprofit hospitals or health systems,                   vromen vrho will be impacted by the                  209 entities that vvere using the
              some have indicated that they might be                   expanded exemption in these final                    accommodation under the previous
              eligible for status as a self-insured                    rules. In addition to the estimate of                regulations will continue to opt into it
              church plan."" As discussed above,                       8,400 woinen of chilclbearing age that               under these final rules and that those
              some litigants challenging the Mandate                   use contraception covered by the                     entities will cover the substantial
              have appeared. after their complaints                    Guidelines, vrho vill be affected by use             majority of persons previously covered
              were filed, to niake use of self-insured                 of the expanded exemption among                      in accommodated plans. The data
              church plan status.ao (The Departments                   litigating entities, the Departments                 concerning accommodated self-insured
              take no view on the status of these                      calculate the following number of                    plans indicates that plans sponsored by
              particular plans under the Employee                      women who we estimate to be affected                 religious hospitals and health systems
              Retirement Income Security Act of 1974                   by accommodated entities using the                   and other entities likely to continue
              (ERISAj, but simply make this                            expanded exemption. As noted above,                  using the accommoclation constitute
              observation for the purpose of seeking to                approximately 1,823,000 plan                         over 60 percent of plans using the
              estimate the impact of these final rules.j               participants and beneficiaries were                  accommodation, and encompass more
              Nevertheless, considering all these                      covered by self-insured plans that                   than 90 percent of the persons covered
              factors, it generally seems likely that                  received contraceptive user fee                      in accommodated plans."'n other
                                                                       adjustments in 2017. Although                        vrords, plans sponsored by such entities
              many of the remaining religious hospital                 additional self-insured entities may
              or health systems plans previously                                                                            appear to be a majority of plans using
                                                                       have participated in the accommodation               the accomniodation, and also have a
              using the accominodation will continue                   without making use of contraceptive                  proportionately larger number of
              to opt into the voluntary                                user fees adjustments, the Departments               covered persons than do plans
              accommodation under these final rules,                   do not knovr vrhat number of entities                sponsored by other accommodated
              under which their employees will still                   did so. JJVe consider it likely that self-           entities, vrhich have smaller numbers of
              receive contraceptive coverage. To the                   insured entities with relatively larger              covered persons. Moreover, as cited
              extent that plans of religious hospitals                 numbers of covered persons had                       above, many religious hospitals and
              or health systems are able to make use                   sufficient financial incentive to make               health systems have indicated that they
              of self-insured church plan status, the                  use of the contraceptive user fees                   do not object to the accomniodation„
              previous accoinmodation rule woulcl                      adjustments. Therefore, without better               and some of those entities might also
              already have allowed them to relieve                     data available, the Departments assume               qualify as self-insured church plans„so
              themselves and their third party                         that the number of persons covered by                that these final rules would not impact
              administrators of obligations to provide                 self-insured plans using contraceptive               the contraceptive coverage their
              contraceptive coverage or payments,                      user fees adjustments approximates the               employees receive.
              Therefor. in such situations, the                        number of persons covered by all self-                  The Departments do not have specific
              Religious IFC and these final rules                      insured plans using the accommodation.               data on which plans of which sizes will
              would not have an anticipatecl effect on                    An additional but unknoJvn number                 actually continue to opt into the
              the contraceptive coverage of women in                   of persons were likely covered in fully              accommodation, nor how many will
              those plans,                                             insured plans using the accommodation.               make use of self-insured church plan
                                                                       The Departments clo not have data on                 status, The Departments assume that the
              insurance plans for their employees as they have         how many fully insured plans have                    proportions of covered persons in self-
              always done.... We are pleased that our                  been using the accommodation, nor on                 insured plans using contraceptive user
              meIllbel's now have an accommodation Jha( will nol       how many persons were covered by                     fees adjustments also apply in fully
              riequire them to contract. proidde, pay or refer for     those plaiis. DOL estimates that, among              insured plans, for which the
              contraceptive coverage.... Jive will work svith our      persons coverecl by employer-sponsored
              members to implement this accommodation."). In                                                                Departments lack representative data.
                                                                       insurance in the private sector, 62.7                Based on these assumptions and
              i.omments submitted in previous rules concerning
              this Mandate, the Catholic Health Association has        percent are covered by self-insured                  without better data available, the
              stated it "is the national leadership organization for   plans and 37.3 peixent are covered by                Departments assume that the 100
              the Catholic healih minislrv, consisting of more         fully insured plans.'" Therefore,                    accommodated entities that will remain
              than 2.000 Catholic health care sponsors, systems,       corresponding to the approximately                   in the accommodation ivill accouiit for
              hospitals, long-term care facilities, and related        1,823,000 persons covered by self-
              organizations. Ctur ministry is represented in all 50
                                                                                                                            75 percent of all the persons previously
              states anil the District of Columbia.'omments on
                                                                       insured plans using user fee                         covered in accommodated plans. In
              ClvfS — 9968-ANPRM (dated Iune 15, 2012).
                                                                       adjustments, we estimate an additional               comparison, the Departments assume
                 » See, for example, Brief of the Catholic Health      1,084,000 persons were covered by fully              the 109 accommodatecl entities that vrill
              Association of the 1Jnited States as Amicus Curiae       insured plans using the accommodation.               make use of the expanclecl exemption
              in Support of Petitioners, Advocate Health Care          This yields approximately 2,907,000                  vill encompass 25 percent of persons
              Network, Nos. 16-74, 16-86, 16 — 258, 2017 WL            persons of all ages and sexes whom the
              371934 at *1 (1J.S. Gled Ian. 24. 2017) ("CHA            Departments estimate were covered in
              members have relied fur decades that the 'church                                                                e'he data also reflects a religious university
              plan'xemption container( in" ERISA.).                                                                         using the accommodation that has publicly affirmed
                                                                         ee "Health Insurance Coverage Bulletin"'able       the accommodation is consistent vrith its religious
                 se Sep. fir(ps:IIivlilv.flunclscanheahlnolglslresl
                                                                       3A, page 14. 1Jsing Data for the March 2016 Annual   viesvs, and (svo houses of svorship (ha( are using the
              defaultlfilesl                                           Social and Economic Supplement io the Curreut        acconunodation despite already qualifying for the
              2015,'o20employeeeg 20benefi tl'o20booklet.pdf: see.     Population Survey. https:llnsiev,dol,gorlsiresl      previous exeanption. We assume for the purposes of
              for example, ifoman Catholic Archdiocese of X,F.         defaulrlpleslebsalresearchersldatalhealth-and-       this estimate these three entities will also continue
              v. Sebelius. 987 F. Supp. 2d 232, 242 (E.D.N.Y.          u elfarelheafth-insurance-coverage-bulierin-         using the accommodation instead of the expanded
              2013).                                                   2016.pdf.                                            ex pmp Jinn.




Exhibit   1                                                                                                                                                                 JA-0000042
                            Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 43 of 187
              57578         Federal Register/Vol. 83. No. 221/Thursfjay, November 15, 2018/Rules and Regulations

              previously covered in accommodated                  1,823,000 persons. Among those               preventive services coverage under the
              plans.                                              persons, as cited above, approximately       Affordable Care Act.oa The Religious
                Applying these percentages to the                 20.2 percent on average were women of        IFC used this estimate in this second
              estimated 2,907,000 persons covered in              childbearing age, and of those,              analysis of the possible impact of the
              previously accommodated plans, the                  approximately 43,6 percent use               expanded exemptions in the interim
              Departments estimate that                           women's contraceptive methods                final rules. ASPE has not issued ail
              approximately 727.000 persons will be               covered by the Guidelines. This              update to its report, Some commenters
              covered in the 109 plans that use the               amounts to approximately 161,000             noted that a private organization
              expanded exeinption, and 2,180.000                  women. Therefore, entities using             published a fact sheet in 2017 claiming
              persons will be covered in the estimated            contraceptive user fees adjustments          to make similar estimates based on more
              100 plans that continue to use the                  received approxitnately $ 239 per year       recent data, in lvhich it estimated that
              accommodation. According to the                     per lvoman of childbearing age that used     62.4 million aged 15 to 64 vvere covered
              Census data cited above, lvomen of                  contraception covered by the Guidelines      by private insurance had preventive
              childbearing age comprise 20.2 percent              and covered in their plans. But in the       services coverage under the Affordable
              of the population, which means that                 Religious IFC, we estimated that the         Care Act.oa The primary difference
              approximately 147.000 women of                      average annual cost of contraception per     between these numbers appears to be a
              childbearing age are covered in                     woman per year is $ 584. As noted            change in the number of persons
              previously accommodated plans that the              above, public commenters cited similar       covered by grandfathered plans.
              Departnients estimate will use the                  estimates of the annual cost of various         The methodology of both reports do
              expanded exeinption. As noted above,                contraceptive methods, if calculated for     not fully correspond to the number the
              approximately 43.6 percent of women of              the life of the method's effectiveness,      Departments seek to estimate here for
              childbearing age use vvomen's                       Therefore, to estimate the annual            the purposes of Executive Orders 12866
              contraceptive methods covered by the                transfer effects of these final rules, the   on d 13563. These final rules will not
              Guidelines, so that the Departments                 Departments will continue to use the         affect all women aged 15 to 64 who are
              expect approximately 64,000 women                   estimate of $ 584 per woman per year.        covered by private insurance and have
              that use contraception covered by the               With an estimated impact of these final      coverage of preventive services under
              Guiclelines will be affected by                     rules of 70,500 women per year, the          the Affordable Care Act. This is partly
              accommodated entities using the                     financial transfer effects attributable to   because the Departments do not have
              expanded exemption.                                 these final rules on those women would       evidence to suggest that most employers
                It is not clear the extent to which this          be approximately $ 41.2 million.             will have sincerely held religious
              number overlaps with the number                        Some commenters suggested that the        objections to contraceptive coverage and
              estimated above of 6,400 women in                   Departments'stimate of women                 will use the expanded exemptions. In
              plans of litigating entities that may be            affected among litigating entities was       addition, both reports include women
              affected by these rules. In order to more           too low, but they did not support their      covered by plans that are not likely
              broadly estimate the possible effects of            proposed higher numbers with citations       affected by the expanclecl exemptions for
              these rules, the Departinents assume                or specific data that could be verified as   other reasons. For example, even though
              there is no overlap betiveen the two                more reliable than the estimates in the      the estimates in those reports do not
              numbers, and therefore that these final             Religious IFC. Their estimates appeared      include enrollees in public plans such
              rules would affect the contraceptive                to be overinclusive. for example, hy         as Medicare or Medicaid, they do
              costs of approximately 70,500 women.                counting all litigating entities and not     include enrollees in plans obtainecl on
                Under the assumptions just discussed,             just those that may be affected by these     the health insurance marketplaces,
              the number of women whose                           rules because they are not in church         purchasecl in the individual market,
              contraceptive costs will be impacted by             plans, or by counting all plan               obtained by self-employed persons, or
              the expanded exemption in these final               participants and not just women of           offered by govermnent employers.




corn          rules is approximately 0.1 percent of the
              55.6 million women in private plans
              that HHS's Office of the Assistant
              Secretary. for Planning and Evaluation
              (ASPE) estimated in 2015 received
              preventive services coverage under the
              Guidelines.
                In order to estimate the cost of
              contraception to women affected by the
              expanded exenlption, the Departments
              are aware that, under the previous
              accommodation process, the total
              atnount of contraceptive claims sought
              for self-insured plans for the 2017
              benefit year was $ 38.5 million."'hese
              adjustments covered the cost of
              contraceptive coverage provided to
              women. As also discussed above, the
                                                                  childbearing age that use contraception,
                                                                  Moreover, since the Religious IFC was
                                                                  issued. additional entities have received
                                                                  permanent injunctions against
                                                                  enforcement of any regulations
                                                                  implementing the contraceptive
                                                                  Mandate and so lvill not be affected by
                                                                  these final rules. Taking all of these
                                                                  factors into accouilt, the Departlneilts
                                                                  are not aware of a better niethod of
                                                                  estimating the number of women
                                                                  affected by these expanded exemptions.
                                                                  vii. Alternate Estimates Based on
                                                                  Consideration of Pre-ACA Plans
                                                                     To account for uncertainty in the
                                                                  estimates above, the Departments
                                                                  conducted a second analysis using an
                                                                                                               Women who purchase plans in the
                                                                                                               marketplaces, the indiviclual market, or
                                                                                                               as self-employed persons are not
                                                                                                               required to use the exemptions in these
                                                                                                               rules. Government employers are also
                                                                                                               not affected by the exemptions in these
                                                                                                               rules.
                                                                                                                  In response to public comments citing
                                                                                                               the more recent report, the Departments
                                                                                                               offer the following estimates based on
                                                                                                               more recent data than used in the
                                                                                                               Religious IFC, Data from the U.S.
                                                                                                                                indicates that 167.6
                                                                                                               Census Bureau nap-con
                                                                                                               million individuals. inale and female,
                                                                                                               under 65 years of age, were covered by
                                                                                                                  es Available at httpsn/aspe,hh s.Sov/~~stenufi les/
                                                                                                               pdf/1 99221/The 9'a 20A ff or da hie
                                                                  alternative framework, in order to           4!'20Care'r220Acta920/s:420fmprovinS 20
              Departments estimate that amount                    thoroughly consider the possible upper       Accessss20to9920preventive/'220$ersseces9920
              corresponded to plans covering                      hound economic impact of these final         fo1'9920Mdlions 9 20of"920Anseri cans.pdf.
                                                                                                                  "" The conunenters citerl the National Women'
                as The amount of user fees adjustments prm ided   rules.                                       Law Center's Fact Sheet from September 2017.
              was hitther than this. since an additional             In 2015, ASPE estimated that 55.6         available at https:,'/n ale-ci w49tixSsvsfbab,
              administrative amount was added to the amount of    million women aged 15 to 64 were             stac!cpa th dna.               ten t/u pioa ds/201 7/09."
              contracepttve costs clannexl.                       covered by private insurance had             New-Pres anti ve-services-Estinsates-3.pdf.




Exhibit   1                                                                                                                                                        JA-0000043
                            Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 44 of 187
                             Federal Register/Vol. 83. No. 221/Thursday, November 15, 2018/Rules and Regulations                                                           57579

              employment-based insurance in 2017.ns from private sector insurance froni a                                     women of childbearing age that use
              Of those, 50.1 percent were female. that third party employer plan sponsor.                                     contraceptives covered by the
              is, 84 million.""* The most recent Health    The Kaiser Fan1ily Foundation's                                    Guidelines were covered by plans that
              Insurance Coverage Bulletin from EBSA Employer Health Benefits Annual                                           omitted contraceptive coverage prior to
              states that, yvithin employer-sponsored   Survey 2018 states that 16o/o of covered                              the Affordable Care Act.toa
              insurance, 76.5% are covered by private workers at all firms an. enrolled in a                                     It is unknown what motivated those
              sector employers.ov As noted above,       plan grandfathered under the ACA {and                                 employers to omit contraceptive
              these expandecl exemptions do not         thus not subject to the preventive                                    coverage—whether they did so for
              apply to public sector employers.         services coy erage mquirements), but                                  religious or other reasons. Despite the
              Assuming the same percentage applies      that only 14o/o of workers receiving                                  lack of information about their motives,
              to the Census data for 2017, 64.2 million coverage from state and local                                         the Departments attempt to make a
              women under 65 years of age were          government employer plans are in                                      reasonable estimate of the upper bound
              covered by private sector employment      grandfathered plans.nn Using the data                                 of the number of those employers that
              based insurance. EBSA's bulletin also     cited above in EBSA's bulletin                                        omitted contraception before the
              states that, among those covered by       concerning the number of persons                                      Affordable Care Act and that vvould
              private sector employer sponsored         covered in public and private sector                                  make use of these expanded exemptions
              insurance, 5'/o receive health insurance employer sponsored insurance, this                                     based on sincerely held religious beliefs.
              coverage from a different primary         suggests 16.6 !o of persons covered by                                   To begin, the Departments estimate
              source."" We assume for the purposes of private sector employer sponsored p1ans                                 that publicly traded companies yvould
              this estimate that an exemption claimed are in grandfathered plans, and 83,4%                                   not likely make use of these expanded
              by an employer under these rules need     in non-~nndfatheiwcl plans.'pplying                                   exemptions. Even though the rule does
              not affect contraceptive coverage of a    this percentage to the Census clata, 49                               not preclude publicly traded companies
              person yvho receives health insurance     million yvomen under 65 years of age                                  from dropping coverage basecl on a
              coverage from a different primary         received primary health insurance                                     sincerely held religious belief, it is
              source. Again assuming this percentage coverage from private sector, third party                                likely that attempts to object on
              applies to the 2017 coverage year, we     employment-basecl, non-grandfathered                                  religious grounds by publicly traded
              estimate that 61 million yvomen under     plans. Census data indicates that among                               companies would be rare. The
              65 years of age received primary health   women under age 65, 46.7% are of                                      Departments take note of the Supreme
              coverage from private sector,             chilclbearing age (aged 15 to 44).'"I                                 Court's decision in Hobby Lobby, where
              employment-based insurance. In            Therefore, we estimate that 22.9 ntillion                             the Court observed that '*HHS has not
              conducting this analysis, the             women aged 15 —44 received primary                                    pointed to any example of a publicly
              Departments also observed that for 3.8    health insurance coverage from private                                traded corporation asserting RFRA
              percent of those covered by private       sector, third patty employment based,                                 rights. and numerous practical restraints
              sector etnployment sponsorecl             non-grandfathered insurance plans.                                    would likely prevent that from
              insurance, the plan was purchased by a       Prior to the implementation of the                                 occurring, For example, the idea that
              self-employed person, not by a third      Affordable Care Act, approximately 6                                  unrelated shareholders —including
              party employer. Self-employed persons     percent of employer survey respondents                                institutional investors with their own
              who direct firms are not required to use did not offer contraceptive coverage,                                  set of stakeholders— would agree to run
              the exemptions in these final rules. but  with 31 percent of respondents not                                    a corporation under the san1e religious
              if they do, they would not be losing      knowing whether they offered such                                     beliefs seems improbable." 134 S. Ct. at
              contraceptive coverage that they want to coverage.' The 6 percent may have                                      2774. The Departments are aware of
              have. since they would be using the       included approximately 1.37 million of                                several federal health care conscience
              exemption based on their sincerely held the women aged 15 to 44 primarily
              religious beliefs. If those persons have  covered by employer-sponsored                                            '"s Snare af the 31 percent nf survey respondents
                                                        insurance plans in the private sector.                                thai did not knovr about contraceptive coverage
              employees, the employees would be                                                                               mav not have offered such coverage. If it were
              included in this estimate in the nuntber And as noted above, approximately 43.6                                 possible to account for this non-coverage, the
              of people yvho receive employer           percent of women of childbearing age                                  estimate of potentially affected covered women
              sponsored insurance from a third party. use women's contraceptive niethods                                      could increase. On the other hand. these
                                                                                                                                  enaployers'ack
              Assltnllng this percentage applies to the covered by the Guidelines. Therefore,                                       nf knowledge about cnniraceptive coverage
                                                        the Depaitments estimate that 599,000                                 suggests that they lacked sincerelv held religious
              2017 coverage year, yve estimate that                                                                           beliefs specifically objecting to such cnverage-
              58.7 million yvomen under 65 years of                                                                           beliefs without which they would nnt qualify for
                                                          ss "Employer Health Benefits: 2018 Annual                           the expanded exemptions offered by these final
              age received primary health coverage      Survey"                 at 211, available at http:I/files.kff org/    rules, hr that case, omissinn of such employers and
                                                                      attachment/Report-Employer-Health-Benefits-             covered xvomen from this estimation approach
                ss See U.S. Census Bureau Current Population
                                                                      Ann nahSurvey-2018,                                     would be appropriate. Correspondingly. the 6
              Survey Table HI— 01, "Health Insurance Coverage in         &ee EBSA's bulletin shows 168.7 million persons      percent of ensployers that had direct knowledge
              2017: All Races," available at httpr: II                ivith primary coverage from employer sponsored          about the absence of coverage may be more likely
              anmv2.censusgov/pmgmrns-sun eye/cps/tables/hi-          insurance, with 131.6 million in the private sector     to have onutted such coverage on the basis of
              01/2018/hi01 I,xfs.                                     and 37.1 nullion in the public sector. 16'/~ of 168.7   religious beliefs than were the 31 percent of survey
                's Id.                                                million is 26.0 million. 14'!o of 37.1 million is 5.2   respnndents who did not know whether the
                s Table 1A, page 5 (stating that in coverage year     million. 26.0 million — 5.2 million is 21.8 million,    coverage vvas offered. Yet an entitv's mere
              2015. 177.5 million persons nf all ages were covered    which is 16.6'/v nf the 131.6 milBon persons with       knowledge abaut its coverage status does not itself
              by employer sponsared insurance, wdth 135.7             primary coverage from private sector employer           reflect its motive for omitting coverage. In
              millinn nf those being covered by private sector        sponsored insurance.                                    responding to the survey. the entity may have
              employers), available at https:I/rvrmv.do(,gov/sitesl      'IJ.S. Census Bureau, Table S0101 "Age and           simply examined its plan document to determine
              default/files/ebsa/researchers/data!health-and-         Sex" (available at httpsnvdata.census.(,ov/cedsci/      whether or not contraceptive coverage was offered.
              ivrdfam!han 1th-insurance-cor emge-bulletin-            results/tables/q=s0101: vg20AGEn320                     As will be relevant in a later portion of the analysis.
              201 repdf.                                              AXDv820SEX&ps=table'currentPage!31 l.                   ave have no data indicating what portion of the
                s'Id. at Table 1C, page 8 (168. 7 ndllion persons        ''Kaiser Familv Foundation 8 Health Research         entities that emitted contraceptive coverage pre-
              received health insurance coverage fram employer        8 Educational Trust, "Emplayer Health Benefits.         Atfordable Care Act did so on the basis of sincerely
              sponsored insurance as their primary source,            2010 Annual Survev't 106, available at https://         held religious beliefs, as opposed to doing so for
              rnmpared to 177.5 million persnns covered by            kniserfamil&foundation.fih s.wordpress.com/2013/        other reasons that would not qualify them fnr the
              employer sponsored insuranre m eralll.                  04/8085. p d f.                                         expaniled exemption offered in these final rules.




Exhibit   1                                                                                                                                                                     JA-0000044
                            Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 45 of 187
              57580          Federal Register/Vol. 83. No. 221/Thurscjay, November 15, 2018/Rules and Regulations

              laws ' that in some cases have existed                  dioceses.'07 5,224 Catholic elementary                the private. non-publicly traded
              for decades and that protect companies.                 schools, and 1,205 Catholic secondary                 employers that did not cover
              including publicly traded companies.                    schools.'"" Not all Catholic schools are              contraception pre-Affordable Care Act,
              from discrimination if. for example,                    integrated auxiliaries of Catholic                    and that were not exempt by the
              they decline to facilitate abortion, but                clrcu ches, but there are other Catholic              previous regulations nor were
              the Departments are not aware of                        entities that are integrated auxiliaries              participants in self-insured church
              examples whem publicly traded                           that are not schools, so the Departments              plans that oppose contraceptive
              companies have made use of these                        use the number of schools as an                       coverage, covered approximately
              exemptions. Thus, w;hile the                            estimate of the number of integrated                  379,000 women aged 15 to 44 that use
              Departnlents consider it important to                   auxiliaries, Among self-insured church                contraceptives covered by the
              include publicly traded companies in                    plans that oppose the Mandate, the                    Guidelines. But to estimate the likely
              the scope of these expanded exemptions                  Department has been sued by two-                      actual transfer impact of these final
              for reasons sitnilar to those reasons used              Guidestone and Christian Brothers.                    rules, the Departments must estimate
              by the Congress in RFRA and some                        Guidestone is a plan organized by the                 not just the number of such women
              health care conscience lavvs, in                        Southern Baptist convention covering                  covered by those entities, but how n1any
              estimating the anticipated effects of the               38,000 employers, some of which are                   of those entities woulcl actually qualify
              expanded everaptions, the Departments                   exempt as churches or integrated                      for, ancl use, the expanded exemptions.
              agree with the Supreme Court that it is                 auxiliaries. and some of which are                       The Departments do not have data
              improbable any will do so.                              not.ton Christian Brothers is a plan that             indicating how tnany of the entities that
                 This assumption is significant                       covers Catholic organizations including               omittecl coverage of contraception pre-
              because 31.3 percent of employees in                    Catholic churches and integratecl                     Affordable Care Act did so on the basis
              the private sector work for publicly                    auxiliaries. which are estimated above,               of sincerely held religious beliefs that
              traded companies.'"" That means that                    but has also said in litigation that it               might qualify them for exempt status
              only approximately 411,000 women                        covers about 500 additional entities that             under these final rules, as opposed to
              aged 15 to 44 that use contraceptives                   are not exempt as churches."" In total,               having done so for other reasons.
              covered by the Guidelines were covered                  therefore, without having certain data                Besides the entities that filed lawsuits or
              by plans of non-publicly traded                         on the number of entities exempt under                submitted public comments concerning
              companies that did not provide                          the previous rules, the Departments                   previous regulations on this matter, the
              contraceptive coverage pre-Affordable                   estimate that approximately 62,000                    Departments are not aw, are of entities
              Care Act.                                               employers among houses of worship.                    that omitted contraception pre-
                 Moreover, because these final rules                  integrated auxiliaries, and church plans,             Affordable Care Act and then opposed
              build on previous regulations that                      were exempt or relieved of                            the contraceptive coverage requirement
              already exempted houses of worship                      contraceptive coverage obligations                    after it was imposed by the Guidelines.
              and integrated auxiliaries and, as                      uncler the previous regulations. The                  For the following reasons. however, the
              explained above, effectively eliminated                 Departments do not know how many                      Departments believe that a reasonable
              obligations to provide contraceptive                    persons are covered in the plans of                   estimate is that no more than
              coverage within objecting self-insured                  those employers. Guidestone reports                   approximately one third of the persons
              church plans, the Departments attempt                   that among its 38,000 employers, its                  covered by relevant entities—that is, no
              to estimate the number of such                          plan covers approximately 220,000                     more than approximately 126,400
              employers whose employees would not                     persons, and its employers include                    affected women— would likely be
              be affected by these rules. In attempting               "churches, mission-sending agencies,                  subject to potential transfer impacts
              to estimate the number of such                          hospitals, educational institutions and               under the expanded religious
              employers, the Departments consider                     other related ministries," Using that                 exemptions offered in these final rules,
              the follow ing information. Many                        ratio, the Departments estimate that the              Consequently, as explained below, the
              Catholic dioceses have litigated or filed               62,000 church ancl church plan                        Departments believe that the potential
              public comments opposing the                            employers among Guidestone, Christian                 impact of these final rules falls
              Mandate, representing to the                            Brothers, and Catholic churches would                 substantially below the $ 100 million
              Departments and to courts around the                    include 35cj,000 persons. Among them,                 threshold for an economically
              country that official Catholic Church                   as referenced above, 72,500 women                     significant major rule.
              teaching opposes contraception. There                   woulcl be of childbearing age, and
                                                                                                                               First, as mentioned, the Departments
              are 17,651 Catholic parishes in the                     32,100 may use contraceptives covered                 are not aware of information, or of data
              United States,' 197 Catholic                                                                                  from public comments, that would lead
                                                                      by the Guidelines.                                    us to estintate that all or most entities
                'os For example, 42 U.S.C, 300a— 7(b), 42 U.S.C.         Taking all of these factors into                   that omitted coverage of contraception
              238n. and Consolidated Appropriations Act of
                                                                      account, the Departments estimate that                pre-Affordable Care Act clid so on the
              2017. Div. I L Title V. Sec. 507(dj, Public Law                                                               basis of sincerely held conscientious
              115 31.                                                    oo Wikipedia„'"List of Catholic dioceses in the
                 'es )ohn Asker. et al., "Corporate Investment and    United States," available at https:!/                 objections in general or, specifically,
              Stock Market Listing: A Puzzle'" 28 f)evderv of          en.rvikipedia.org/uzki/Lkst of Cothohc dioceses      religious beliefs„as opposed to having
              Financial Studies Issue 2. at 342-300 (Oct. 7, 2014),   in the United States.                                 done so for other reasons. It would seem
              available at https://doi.org/10.1093!rfs!hhu077.           ''e National Catholic Educational. Association.    reasonable to assume that tnany of those
              This is true even though there are onlv about 4,300     "Catholic School Data,'vailable at http.!/
              publicly traded companies in the U.S. See Rayhanul       umavn cea. org/XCEA/Proclai m/Ca the li c School     entities did not do so based on sincerely
              Ibrahim, "The number of publicly-tmded US               Data!Catholic School Data.aspx.                       held religious beliefs. According to a
              companies is down 46as in the past two decades,"           '~ Guidestone Financial Resources, "Who We         2016 poll, only 4'/o of Americans
              Yahoo! Finance (Aug. 8, 2016), available at https://    Serve." available at httpsd/amavguidestone.org/       believe that using contraceptives is
              finance yahoo.corn!news!j p-r tartup-public-            AboutUs/Ipholveserve.
                                                                                                                            morally wrong (including from a
              coatpani as fetver-000000709html.
                 '«Roman Catholic Diocese of Reno. "Diocese of
                                                                         "e The Departments take no view on the status
                                                                      of particular plans under the Employee Retirement     religious perspective)."      'n
                                                                                                                                                           acldition,
              Reno Directory: 2016 — 2017,'vailable at http: //       Income Security Act of 1074 (ERISA), but simply
              rvsnvrenodiocese.org/documents/2010/11/                 make this observation for the purpose of seeking to     "'ew    Research Center, "Where the Public
              201 6 /8202017'/3 20 di ri ctorv. pd f.                 eat(mate the impact of these final rules.             Stands on Re)igloos Libertv vs. Nondiscrimination"




Exhibit   1                                                                                                                                                              JA-0000045
                             Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 46 of 187
                             Federal Register/Vol. 83. No. 221/Thursrjay, November 15, 2018/Rules and Regulations                                                      57581

              various Ivasons exist for some                           percent of those v,ould be 185,000, and               covered by the Guidelines, who
              employers not to return to a pre-ACA                     one third of that number would be                     received primary coverage from plans of
              situation in which they did not provide                  62,000. The Departments consider it                   private, non-publicly traded, third party
              contraceptive coverage, such as                          unlikely that tens or hundreds of                     employetw that did not cover
              avoiding negative publicity. the                         thousands of for-profit private sector                contraception pre-Affordable Care Act,
              difficulty of taking away a fringe benefit               establishments omitted contraceptive                  and whose plans were neither exempt
              that employees have become                               coverage pre-ACA specifically because                 nor omitted from mandatory
              accustomed to having, and avoiding the                   of sincerely helcl religious beliefs, when,           contraceptive coverage under the
              administrative cost of renegotiating                     after six years of litigation and multiple            previous regulations, we estinlate that
              insurance contracts. Additionally, as                    public comment periods, the                           no more than 126,400 vvomen would be
              discussecl above, many employers with                    Departments are aware of less than 100                in plans that will use these expanded
              objections to contraception, including                   such entities. The Departments do not                 exenlptlons.
              several of the largest litigants, only                   know how many additional nonprofit
              object to some contraceptives and cover                  entities would use the expanded                       viii. Final Estimates of Persons Affected
              as many as 14 of 18 of the contraceptive                 exemptions, but as noted above, under                 by Expanded Exemptions
              methods included in the Guidelines,                      the rules predating the Religious IFC,                   Based on the estimate of an average
              This will reduce, and potentially                        tens of thousands vvere already exempt                annual expenditure on contraceptive
              eliminate, the contraceptive cost                        as churches or integrated auxiliaries, or             products and services of $ 584 per user,
              transfer for women covered in their                      were covered by self-insured church                   the effect of the expanded exemptions
              plans. »'oreover, as suggested by the                    plans that are not penalized if no                    on 126,400 Ivomen would give rise to
              Guidestone data mentioned previously,                    contraceptive coverage is offered.                    approximately $ 73.8 million in
              employers with conscientious                                Finally, among entities that omitted               potential transfer impact. It is possible,
              objections may tend to have relatively                   contraceptive coverage based on                       however, that premiums would adjust to
              few employees and, among nonprofit                       sincerely held conscientious objections               reflect changes in coverage, thus
              entities that object to the Mandate, it is               as opposed to other reasons. it is likely             partially offsetting the transfer
              possible that a greater share of their                   that some, albeit a minority, did so                  experienced by women who use the
              employees oppose contraception thai'I                    based on moral objections that are non-               affected contraceptives. As referenced
              among the general population, which                      religious, and therefore would not be                 elsewhere in this analysis, such women
              should lead to a reduction in the                        compassed by the expanded exemptions                  may make up approximately 8.8 percent
              estimate of how many Ivomen in those                     in these final rules."a Among the                     of the covered population,""'n which
              plans actuallv use contraception.                        general public, polls vary about                      case the offset mould also be
                 It may not he the case that all entities              religious beliefs, but one prominent poll             approximately 8,8 percent, yielding a
              that objected on religious grounds to                    shows that 13 percent of Americans say                potential transfer of $ 67,3 million.
              contraceptive coverage before the ACA                    they do not believe in God or have no                    Thus, in their most expansive
              brought suit against the Mandate.                        opinion on the question."'herefore,                   estimate, the Departments conclude that
              However, it is worth noting that, while                  the Departments estimate that, of the                 no more than approximately 126,400
              less than 100 for-profit entities                        entities that omitted contraception pre-              women would likely be subject to
              challenged the Mandate in court (and an                  Affordable Care Act based on sincerely                potential transfer impacts under the
              unknown number joined two newly                          held conscientious objections as                      expanded religious exemptions offered
              formed associational organizations                       opposed to other reasons, a small                     in these final rules. The Departments
              bringing suit on their behalf), there are                fraction did so based on sincerely held               estimate this financial transfer to be
              more than 3 million for-profit private                   non-religious moral convictions, and                  approximately $ 67.3 million. This falls
              sector establishments in the United                      therefore would not be affected by the                substantially below the $ 100 million
              States that offer health insurance." Six                 expanded exemption provided by these                  threshold for an economically
                                                                       final rules for religious beliefs.                    significant and major rule.
              at page Z6 ISept. Zs. 2016). available at htt p:/l          For the reasons stated above, the                    As noted above, the Departments view
              assets,pecsresearch.o«g/wp-con ten tlu pleads/sitss/
              71,'201 6/09/Religious-Liberty full-for-iveb.pdf.        Departments believe it would be                       this alternative estimate as being the
                 "-On the other hand. a key input in the               incorrect to assume that all or even most             highest possible bound of the transfer
              approach that venerated the une third threshold          of the plans that did not cover                       effects of these rules, but believe the
              estimate was a survey indicating that six percent of     contraceptives before the ACA did so on               number of establishments that 7vill
              employers did not provide contraceptive coverage
              pre-Affordable Care Act. Einployers that covered         the basis of religious objections. Instead.           actually exempt their plans as the result
              some contraceptives pre-Affordab)e Care Act mav          without data available on the reasons                 of these rules will be far fewer than
              have answered "yes" or "don't know" to the               those plans omitted contraceptive                     contenlplated by this estinlate. The
              survey. In such cases, the potential transfer estimate   coverage before the ACA, we assume                    Departments make these estimates only
              has a tendency toivard underestimation because the
              rule's effects on such women — causing their             that no more than one third of those                  for the purposes of determining whether
              contraceptive caverage to be reduced from all 18         plans omitted contraceptive coverage                  the rules are economically significant
              methods to some smaller subset —have been                based on sincerely held lvligious beliefs.            under Executive Orders 12866 and
              onntted from the calculation.                            Thus, of the estinlated 37cj,000 women                13563.
                 »s Tables I.A.1 and I.A.2, Medical Expenditure
              Panel Survey, "Private-Sector Data by Firm Size,         aged 15 to 44 that use contraceptives                   After reviewing public comments,
              Industry Group. Ocvnership. Age of Firm. and Other                                                             both those supporting and those
              Characteristics: 2017." HHS Agency for Healthcare           "" Such objections may be encompassed by           disagreeing with these estimates and
              Research and Quality (indicating total number of         companion final rules published elsewhere in          similar estimates from the Religious IFC.
              for-profit incorporated. for-profit unincorporated.      today's Federal Register. Those final rules,
              and nan-profit establishments in the united States.      bows~ver, are narrower in scape than these final
                                                                                                                             and because the Departments do not
              and the percentage of each that offer health             rules. For example, in proidding expanded             have sufficient data to precisely
              insurance), available at https://maps.ahrq.govldata      exemptions for plan sponsors, they do not
              statslsumm tabieslinsrlnationaL'series 7/2017/           encompass companies with c:ertain publicly tradecl      »" As cited above. wonien of childbearing age are
              tial.htm and littps;llni cps.ohrq.gov/dato stats/        ovcmership interests.                                 20.2 percent of woman aged 15 — 65, and 48.6
              summ tableslinsrlnah'onollssries 1/207 7/tia2.htni.         »s (.:allup, "Religion," available at https://     percent of women of cluldbearing age use
              2528.                                                    n ecvsgo Ilu p. corn /poll/1 690/re li ~c'n. os px.   contraceptives covered by the Guidelines.




Exhibit   1                                                                                                                                                                JA-0000046
                             Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 47 of 187
              57582          Federal Register/Vol. 83. No. 221/Thurst)ay, November 15, 201(i/Rules and Regulations

              estimate the amount by which these                      rules will have a significant economic    that we solicit comment on the
              factors render our estimate too high, or                effect on a substantial number of small   following issues:
              too low, the Departments simply                         entities. These final rules will not result  ~ The need for the information
              conclude that the financial transfer falls              in any additional costs to affected       collection and its usefulness in carrying
              substantially below the $ 100 million                   entities, and, in many cases, ntay relieveout the proper functions of our agency,
              threshold for an economically                           burdens and costs from such entities, By     ~ The accuracy of our estimate of the
              significant rule based on the                           exempting from the Mandate small          information collection burden.
              calculations set forth above.                           businesses and nonprofit organizations       ~ The quality, utility, and clarity of

              B. Special Analyses— Department of the
                                                                      with religious objections to some for all)the infortnation to be collected.
              Treasuty                                                contraceptives and/or sterilization—         Recommendations to minimize the
                                                                      businesses and organizations that would   information collection burden on the
                 These regulations are not subject to                 otherwise be faced with the dilemma of
              review under section 6(b) of Executive                                                            affected public, including automated
                                                                      complying with the Mandate (and           collection techniques. In the October 13,
              Order 12866 pursuant to the                             violating their religious beliefs) or
              kfemorandum of Agreement (April 11,                                                               2017 (82 FR 47792) interim final rules,
                                                                      following their beliefs (and incurring    we solicited public comment on each of
              2018) between the Department of the                     potentially significant financial
              Treasury and the Office of Nfanagement                                                            these issues for the following sections of
                                                                      penalties for noncompliance) — the        the rule containing information
              and Budget regarding review of tax                      Departments have reduced regulatory
              regulations.                                                                                      collection requirements (ICRs). A
                                                                      burden on such sntall entities. Pursuant  description of the information collection
              C. Re~mlatoryFlexibility Act                            to section 7805(f) of the Code, the noticeprovisions implicated in these final
                 The Regulatory Flexibility Act (5                    of proposed rulemaking preceding these    rules is given in the following section
              U.S.C, 601 et seq.) (RFA] imposes                       regulations was submitted to the Chief    with an estimate of the annual burden.
              certain requirements with respect to                    Counsel for Advocacy of the Stnall        The burden related to these ICRs
              federal rules that are subject to the                   Business Administration for comment       received emergency revietv and
              notice and comment requirements of                      on their impact on small business.        approval under OMB control number
              section 553(b) of the APA (5 U.S.C. 551                 D Papenvork Reduction Act-                0938-1344. They have been resubmitted
              et seq.) and that are likely to have a                  Depattment of Health and Human            to OMB in conjunction with these final
              significant economic impact on a                        Services                                  rules and are pending re-approval. The
              substantial number of small entities,                                                             Departments sought public comments
              The Religious IFC was an interim final                    Under the Papetavork Reduction Act      on PRA estimates set forth in the
              rule with comment period, and in these                  of 1995 (44 U.S.C. 3501 et seq.), we are  Religious IFC, and are not aware of
              final rules, the Departments adopt the                  required to provide 30-day notice in the significant comments submitted that
              Religious IFC as final with certain                     Federal Register and solicit public       suggest there is a better way to estimate
              changes. These final rules are, thus,                   contment before a collection of           these burdens.
              being issued after a notice and comment                 information is submitted to the Office of
                                                                                                                1. Wage Data
              period.                                                 Management and Budget (OMB) for
                 The Departments also carefully                       revievr and approval. In order to fairly     Average labor costs (including 100
              considered the likely intpact of the rule               evaluate whether an information           percent fringe benefits and overhead)
              on small entities in connection w;ith                   collection should be approved by OlvtB, used to estimate the costs are calculated
              their assessment under Executive Order                  section 3506(c)(2)(A) of the Paperwork    using data available derived from the
              12866 and do not expect that these final                Reduction Act of 1995 (PRA) requires
                                                       Statistics."'ABLE                                        Bureau of Labor
                                                        1   — NATIONAL OCCUPATIONAL EMPLOYMENT             AND WAGE ESTIMATES

                                                                                                                    Mean hourly         Fringe benefits    Adjusted
                                              BLS occupation title                               Occupational          wage             and overhead      hourly wage
                                                                                                    code
                                                                                                                       ($/hr)                ($/hr)          ($/hr)
              Executive Secretaries and Executive Administrative Assistants                           43—6011             $ 2?.84,              $2?.84,         $ 55.68
              Compensation and Benefits Manager .                                                     11-3111
              Legal Counsel                                                                           23-1011
              Senior Executive .                                                                      11-1011
              General and Operations Managers .                                                       11 — 1021             58.70   .            58.70,         117.40


              2. ICRs Regarding Self-Certification or                 or a subset of contraceptive services.           Notably, however, entities that are
              Notices to HHS (td 147.131(c)(3))                       Specifically, these final rules continue       participating in the previous
                 Each organization seeking to be                      to allow eligible organizations to notify      accommodation process, where a self-
              treated as an eligible organization that                an issuer or third party administrator         certification or notice has already been
              wishes to use the optional                              using EBSA Fortn 700, or to notify HHS,        submitted, and where the entities
              accommodation process offered under                     of their religious objection to coverage       choose to continue their accommodatecl
              these final rules must either use the                   of all or a subset of contraceptive            status under these final rules, generally
              EBSA Form 700 method of self-                           services, as set forth in the July 2015        do not need to file a new self-
              certification or provide notice to HHS of               final regulations (80 FR 41318).               certification or notice (unless they
              its religious objection to coverage of all                                                             change their issuer or third party


                 "r Mav 2016 National Oroupational Employment
              and Vttage Estimates United States found at htt ps://
              tstse.his.vor/oes/current/oes not.htnn




Exhibit   1                                                                                                                                                       JA-0000047
                            Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 48 of 187
                             Federal Register/Vol. 83. No. 221/Thurscjay, November 15, 2018/Rules and Regulations                                  57583

              administrator). As explained above,                  sending the self-certifications or notices    covered in the plans of the 100 entities
              HHS assunles that, among the 209                     to HHS by mail is approximately $ 2.75        that previously used the
              entities the Departments estimated are               for 5 entities. As DOL and HHS share          accommodation and will continue doing
              using the previous accommoclation, 109               jurisdiction they are splitting the cost      so, and that an additional 9 entities will
              will use the expanded exemption and                  burden so that each will account for          newly opt into the accomnlodation, We
              100 will continue under the voluntary                $ 1.38 of the cost burden.                    reach this estimate using calculations
              accommodation. Those 100 entities will               3. ICRs Regarding Notice of Availability
                                                                                                                 set forth above, in which we used 2017
              not need to file additional self-                    of Separate Payments for Contraceptive        data available to HHS for contraceptive
              certifications or notices. HHS also                  Services (Ii 147.131(e))                      user fees adjustments to estimate that
              assumes that an additional 9 entities                                                              approximately 2,907,000 plan
              that were not tlslng 'the pl'evlous                     As required by the July 2015 final         participants and beneficiaries were
              accommodation will opt into it. Those                regulations (80 FR 41318), a health           covered by plans using the
              entities will be subject to the self-                insurance lssuel'l'hlrcl palty                accommoclation. We further estimated
              cettiftcation or notice requirement.                 administrator provicling or arranging         that the 100 entities that previously
                 In order to estimate the cost for an              separate payments for contraceptive           used the accommodation and vvill
              entity that chooses to opt into the                  services for participants and                 continue doing so will cover
              accommodation process, HHS assumes                   beneficiaries in insured or self-insured      approximately 75 percent of the persons
              that clerical staff for each eligible                group health plans (or student enrol lees     in all accommodatecl plans. based on
              organization will gather and enter the               and covered dependents in student             HHS data concerning accommodatecl
              necessary information and send the self-             health insurance coverage) of eligible        self-insured plans that indicates plans
              cettification to the issuer or third party           organizations is required to provide a        sponsored by religious hospitals and
              administrator as appropriate, or send                written notice to plan participants and       health systems encompass more than 80
              the notice to HHS,"" HHS assumes that                beneficiaries (or stuclent enrollees and      percent of the persons covered in such
              a compensation and benefits manager                  covered dependents) informing them of         plans, In other words, plans sponsored
              and inside legal counsel will review the             the availability of such payments. The        by such entities have a proportionately
              self-certification or notice to HHS and a            notice must be separate from, but             larger number of covered persons than
              senior executive would execute it, HHS               contemporaneous tvith (to the extent          do plans sponsored by other
              estimates that an eligible organization              possible). any application materials          accommoclated entities, which have
              would spend approximately 50 minutes                 distributed in connection with                smaller numbers of covered persons. As
              (30 minutes of clerical labor at a cost of           enrollment (or re-enrollment) in group        noted above, many religious hospitals
              $ 55.68 per hour, 10 minutes for a
                                                                   or student coverage of the eligible           and health systems have indicated that
              compensation and benefits manager at a               organization in any plan year to which
                                                                   the accommodation is to apply and will        they do not object to the
              cost of $ 122.02 per hour, 5 minutes for                                                           accommoclation, and some of those
              legal counsel at a cost of $ 134.50 per              be provided annually, To satisfy the          entities might also qualify as self-
              hour, and 5 minutes by a senior                      notice requitement. issuers and third
                                                                                                                 insured church plans. The Departments
              executive at a cost of $ 186.88 per hour)            party administrators may, but are not         do not have specific data on which
                                                                   required to, use the model language
              preparing and sending the self-                      previously provided by HHS or                 plans of which employer sizes will
              certification or notice to HHS and filing                                                          actually continue to opt into the
              it to meet the recordkeeping                         substantially similar language.
                                                                      As mentioned, HHS is anticipating          accommoclation, nor how many will
              requirement. Therefore, the total annual             that approximately 109 entities will use      make use of self-insured church plan
              burden for preparing and provicling the              the optional accommodation (100 that          status. The Departlnents assume that the
              information in the self-certificatiml or             usecl it previously, and 9 that will newly    proportions of covered persons in self-
              notice to HHS will require                           opt into it). It is unknown how many          insured plans using contraceptive user
              approximately 50 minutes for each                    issuers or third pally administrators         fees adjustments also apply in fully
              eligible organization with an equivalent             provide health insurance coverage or          insured plans, for which vie lack
              cost of approximately $ 74.96 for a total            services in connection with health plans      representative data.
              hour burden of approximately 7.5 hours               of eligible organizations, but HHS will          Based on these assumptions and
              and an associated equivalent cost of                 assume at least 109. It is estimated that     without better. data available, the
              approximately $ 675 for 9 entities. As               each issuer or third party aclministrator     Departments estimate that previously
              DOL and HHS share jurisdiction, they                 will need approximately 1 hour of             accommoclated entities encompassed
              are splitting the hour burden so that                clerical labor (at $ 55.68 per hour) and      approximately 2,907,000 persons; the
              each will account for approximately                  15 minutes of management revievs (at          estimated 100 entities that previously
              3.75 burden hours with an equivalent                 $ 117,40 per hour) to prepare the notices.    used the accommoclation and continue
              cost of approximately $ 337.                         The total burden for each issuer or third     to use it will account for 75 percent of
                 HHS estimates that each self-                                                                   those persons (that is, approximately
              certification or notice to HHS will                  party administrator to prepare notices
                                                                   will be 1.25 hours with an associated         2,180,000 persons); and the estimatecl
              require $ 0.50 in postage and $ 0.05 in              cost of approximately $ 85.03. The total      109 entities that previously usecl the
              materials cost (paper and ink) and the               burden for all 109 issuers or thircl party    accommoclation and will now use their
              total postage and materials cost for each            administrators will be 136 hours, with        exempt status will account for 25
              self-certification or notice sent via mail           an associated cost of approximately           percent of those persons (that is,
              lvill be $ 0,55, For purposes of this                $ 9,268. As DOL and HHS share                 approximately 727,000 persons). It is
              analysis, HHS assumes that 50 percent                jurisdiction, they are splitting the          not knovvn how many persons lvill be
              of self-certifications or notices to HHS             burden each will account for 68 burden        covered in the plans of the 9 entities we
              lvill be mailed. The total cost for                  hours vt ith an associated cost of $ 4,634,   estimate will newly use the
                »s For purposes of this analysis, the Department   with approximately 55 respondents.            accommodation. Assuming that those 9
              assumes that the same amount of time udll be            The Departments estimate that              entities will have a silnilar number of
              required to prepare the self-certification and the   approximately 2,180,000 plan                  covered persons per entity as the 100
              notice to HHS.                                       participants and beneficiaries will be        entities encompassing 2,180,000




Exhibit   1                                                                                                                                           JA-0000048
                               Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 49 of 187
              57584            Federal Register/Vol. 83. No. 221/Thursfjay, November 15, 2018/Rules and Regulations

              persons, the Departments estimate that      expanded exemption may revoke its use                                     of approximately $ 182: for 109 entities,
              all 109 accomntodated entities mill         of the accommodation process; its issuer                                  the total hour burden m ill be 218 hours
              encompass approximately 2,376,000           or third party administrator must                                         with an associated cost of
              covered persons.                            provide vvritten notice of such                                           approximately $ 19,798. As DOL and
                 The Departments assume that sending revocation to participants and                                                 HHS share jurisdiction, they are
              one notice to each policyholder 1vill       beneficiaries as soon as practicable. As                                  splitting the hour burden so each will
              satisfy the need to send the notices to     discussecl above, HHS estimates that                                      account for 109 burden hours 1vith an
              all participants and dependents. Among 109 entities that are using the                                                associated cost of approximately $ 9,899.
              persons covered by insurance plans          accommodation process will revoke
              sponsored by large employers in the                                                                                     As discussed above, HHS estimates
                                                          their use of the accommodation, and
              private sector, approximately 50.1          will therefore be required to send the                                    that there are approximately 727,000
              pen:ent are participants and 49.9           notification; the issuer or third party                                   covered persons in accommodated plans
              pen:ent are dependents."9 For 109           administrator can send the notice on                                      that will revoke their accommodated
              entities, the total number of notices will behalf of the entity. For the purpose of                                   status and use the expanded
              be 1,190,613. For purposes of this          calculating the ICRs associated with                                      exemption.t~'s before, the
              analysis, the Departments also assume       revocations of the accommodation„and                                      Departments use the average of 50.1
              that 53.7 percent of notices will be sent for various reasons discussed above,                                        percent of covered persons 1vho an.
              electronically, and 46.3 percent will be    HHS assumes that litigating entities that                                 policyholders, and estimate that an
              mailed. t za Therefore, approximately       were previously using the                                                 average of 53.7 percent of notices vv ill
              551,254 notices will be mailed. HHS         accommodatioix and that will revoke                                       be sent electronically and 46.3 pen:ent
              estimates that each notice tvill require    their use of the accommodation fall                                       by mail. Therefore, approximately
              $ 0.50 in postage and $ 0.05 in materials   within the estimated 109 entities that                                    364.102 notices will be distributed, of
              cost (paper and ink) and the total          will revoke the accommodation overall.                                    which 168,579 notices will be mailed.
              postage and materials cost for each            As before, HHS assumes that, for each                                  HHS estimates that each mailed notice
              notice sent via mail will be $ 0.55. The    issuer or third party arhninistrator, a                                   will require $ 0.50 in postage and $ 0.05
              total cost for sending approximately        tnanager and inside legal counsel and                                     in materials cost (paper and ink) and the
              551,254 notices by mail will be             clerical staff will need approximately 2                                  total postage and materials cost for each
              approximately $ 303,190, As DOL and         hours to prepare and send the                                             notice sent via mail will be $ 0.55. The
              HHS share jurisdiction, they are            notification to participants ancl                                         total cost for sending approximately
              splitting the cost burden so each will      beneficiaries and maintain records (30                                    168.579 notices by mail is
              account for $ 151,595 of the cost burden. minutes for a manager at a cost of                                          approximately $ 93,545. As DOL and
                                                          $ 117.40 per hour. 30 minutes for legal                                   HHS share jurisdiction, they are
              4. ICRs Regarding Notice of Revocation      counsel at a cost of $ 134.50 per hour, 1                                 splitting the hour burden so each will
              of Accommodation (Ii 147.131(c)(4))         hour for clerical staff at a cost of $ 55.68                              account for 182,051 notices, with an
                 An eligible organization that now        per hour). The burden per respondent                                      associated cost of approximately
              wishes to take advantage of the             will be 2 hours with an associated cost                                   $ 46,772.
                                                TABLE 1 — SUMMARY OF INFORMATION COLLECTION                                        BURDENS

                                                                                                             Burden per   Total annual     Hourly labor      Total labor
                            Regulation section                   OMB          Number of     Responses        respondent     burden           cost of           cost of          Total cost
                                                               Control No.   respondents                                                     reporting        reporting            ($ )
                                                                                                              (hours}       (hours)
                                                                                                                                                ($ )             ($ )

              Self-Certification or Notices to HHS .........   0938-1344,                                          0.83                                                 $ 337         $ 339
              Notice of Availability of Separate Pay-
                ments for Contraceptive Services .........     0938— 1344,           *55       595,307,            1.25           68.13            68.02                4,634      156,229
              Notice of Revocation of Accommodation ..         0938-1 344            *55       182,051             2.00             109            90.82                9,899       56,671

                    Total                                                           *115       777.363   .                        180.88                            14.870         213,239
                *
                 The total number of respondents is 22/ (= 9+109+109} for both HHS and DOL, but the summaries here and below exceed that total because of rounding up that
              occurs when sharing the burden between HHS and DOL.
                Note: There are no capita(/maintenance costs associated with the ICRs contained in this rule; therefore, we have removed the associated column from Table 1.
              Postage and material costs are included in Total Cost.




                "s "Health Insurance Coverage Bulletin" Table 4,         disclosure at svork), Additionally. the NTIA reports       number of women in accommodated plans affected
              page 21. Using Data for the March 2016 Annual              that 38.5 percent of indisiduals age 25 and over           by these final rules overlap with the number of
              Sordal and Economic Supplement to the Current              have access to the internet outside of work.               women in plans offered by litigating entities that
              Population Survey. httpsr//wnrav.dal gav/sites/            According to a Pew Research Center survey, 61              svill be affected by these final rules, though we
              default/files/ebsa!researchers /data/fir neith and-        percent of internet users use online banking, which        assume there is significant overlap. That
              rvelfare/health-insurance-coverage-bulletin-               is used as the pmxy for the number of internet users
              201 6.pdf.                                                 who will opt in for electronic disclosure (far a total     uncertainty should not affect the calculation of the
                "-" Accarding ta data from the National                  of 23.5 percent receiving electmnic disclosure             ICRs for revocation notices. however. If the two
              Telecommunications and Information Agency                  outside of work). Combining the 30.2 percent who           nunrbers overlap. the estimates ef plans revoking
              ('NTIA), 36.0 perrent of individuals age 25 and over       receive electronic disclosure at work with the 23.5        the acconunadation and policyholders covered in
              have access to the internet at work. According to          percent who receive electnmic disclosure outside of        those plarrs wauld already include plans and
              a Greenwald 6 Associates survev. 84 percent of             svork produces a total of 53. 7 percent svho svill         policyholders of litigating entities. If the numbers
              plan participants find it acceptable to make               receive electronic disclosure overall.                     do not overlap, those litigating entitv plans svould
              electronic delivery the default option, vvhich is              's'n estimating the number of women that might         not presently be enrolled in the acconmrodation,
              used as the proxy for the number of participants           have their contraceptive coverage affected by the
                                                                                                                                    and therefore would not need to send notices
              w ho will not opt out that are automatically enrolled      expanded exemption, the Departments indicated
              (for a total of 30.2 percent receirdng electnmic           that sve do not knmv the extent to whirh the               concerning revocation of accommodated status.




Exhibit   1                                                                                                                                                                          JA-0000049
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 50 of 187
                          Federal Register/Vol. 83. No. 221/Thursc[ay, November 15, 2018/Rules and Regulations                                                   57585

              5. Submission of PRA-Related                 These issuers and third party                      exercise all authority and discretion
              Conlnlents                                   administrators vv ill spend                        available to them to vt, aive, defer, grant
                 We have submitted a copy of this rule     approximately 1,25 hours in preparation            exemptions from, or delay the
              to OMB for its review of the rule"s          time and incur $ 0,54 cost per mailed              implementation of any provision or
              information collection and                   notice. Notices of Availability of                 requirement of the Act that rmould
              recordkeeping requirements. These            Separate Payments for Contraceptive                impose a fiscal burden on any state or
              requirements are not effective until they    Services mill need to be sent to                   a cost, fee, tax, penalty, or regulatory
              have been approved hy OMB.                   1.190,613 policyholders. and 53.7                  burden on individuals, families,
                                                           percent of the notices mill be sent                healthcare providers, health insurers,
              E. Paperwork Reclucti on Act-                electronically. while 46.3 percent vvill
              Department of Labor                                                                             patients, recipients of healthcare
                                                           be mailed. Finally, 109 entities using             services, purchasers of health insurance,
                 Under the Paperwork Reduction Act.        the previous accommodation process                 or makers of medical devices, products,
              an agency may not conduct or sponsor,        vvill revoke their use of the
                                                           accommodation (in favor of the                     or medications." In addition, agencies
              and an individual is not required to                                                            are directed to "take all actions
              respond to, a collection of information      expanclecl exemption) and will therefore
                                                           be required to cause the Notice of                 consistent with lavv to minimize the
              unless it displays a valid OMB control                                                          unmarrantecl economic ancl regulatory
              number. In accordance with the               Revocation of Accommodation to be
                                                           sent, lvith the issuer or thircl party             burdens of the [Affordable Care Act],
              requirements of the PRA. the ICR for the                                                        and prepare to afford the states more
              EBSA Form 700 and alternative notice         administrator able to send the notice on
              have previously been approved by OMB         behalf of the entity. These entities v, ill        flexibilit and control to create a freer
              under control numbers 1210-0150 and          spend approximately two hours in                   and open healthcare market," These
              1210-0152, A copy of the ICR may be          preparation time and incur $ 0.54 cost             final rules exercise the discretion
              obtained by contacting the PRA               per mailed notice. Notice of Revocation            proldded to the Departments under the
              addressee shown below or at ft ttp://        of Accommodation will need to be sent              Affordable Care Act, RFRA, and other
              lvlvav.Regfnfo.gov. PRA ADDRESSEE: G.        to an average of 364,102 policyholders             laws to grant exemptions and thereby
              Christopher Cosby, Office of Policy and      and 53.7 percent of the notices will be            minimize regulatory burdens of the
              Research, U.S. Department of Labor,          sent electronically. The DOL                       Affordable Care Act on the affected
              Employee Benefits Security                   information collections in this rule are           entities and recipients of health care
              Administration, 200 Constitution             founcl in 29 CFR 2510.3— 16 and                    services.
              Avenue NW, Room N-5718,                      2590,715 —2713A and are summarized as                 Consistent with Executive Order
              Washington, DC 20210. Telephone:             follows:                                           13771 (82 FR 9339, February 3„2017).
              202-693-8410: Fax: 202-219-4745.                Type of Revi erv: Revised Collection,           the Departments have estimated the
              These are not toll-free numbers.                Agency: DOL —EBSA,                              costs and cost savings attributable to
                The Religious final rules amended the         Title/ Coverage of Certain Preventive           these final rules, As discussed in more
              ICR by changing the accommodation            Services under the Affordable Care                 detail in the preceding analysis, these
              process to an optional process for           Act —Private Sector,                               final rules lessen incremental reporting
              exempt organizations and requiring a            OMB iUum bars: 1210 —0150.
                                                              Affected Public: Private Sector—Not
                                                                                                              costs.'-'omever, in order to avoid
              notice of revocation to be sent by the                                                          double-counting vr ith the Religious IFC,
              issuer or thircl party administrator to      for profit and religious organizations;
                                                           businesses or other for-profits.                   which has already been tallied as an
              participants and beneficiaries in plans                                                         Executive Order 13771 deregulatot~
              whose employer revokes their                    Total Respondents: 114 '-"- (combined
                                                           with HHS total is 227).                            action, this finalization of the IFC's
              accommodation; these final rules
              confirm as final the Religious IFC              Total Responses: 777,362 (combined              policy is not considered a deregulatory
                                                           mith HHS total is 1,554,724).                      action under the Executive Order.
              provisions on the acconunodation
              process. DOL submitted the ICRs to              Frequency of Response: On occasion,                   Otller noteworthy potential irllpacts
              OMB in order to obtain OMB approval             Estimated Total Annual Burden                   encompass potential changes in medical
              under the PRA for the regulatory             Hours: 181 (combined vvdth HHS total is            expenditures. including potential decreased
              revision. In an effort to consoliclate the   362 hours).                                        expenditures on contraceptive devices and drugs
                                                              Estimated Total Annual Burden Cost:             and potential increased expenditures on pregnancy-
              number of information collection                                                                related medical services. OMB's vuidance on E.O.
              requests, DOL is combining the ICR           $ 197,955 (combined vvith HHS total is             13771 implementation (Dominic I. Mancini.
              related to the OMB control number            $ 395,911).                                        "Guidance Implementing Executive Order 13771.
              1210— 0152 vvith the ICR related to the         Type of Review: Revised Collection.             Titled "Reducing Regulation and Controlling
              OMB control number 1210 —0150 and               Agency: DOL —EBSA.                              Regulatory Costs," Off(ce of Mgmt. K Budget (Apr.
                                                                                                              S. 2017k hrtpsy/r&~rowwhi tehouse.gov/sites/
              discontinuing OMB control number             F. Regulatory Reform Executive Orders              ahi teh o u se. gov//i les /om b.'rn em or an da/30 1 7/M-I 7-
              1210— 0152. Consistent with the analysis     13765, 13771 and 13777                             31-ORB.pdf) states that impacts should be
              in the HHS PRA section above, the                                                               categorized as consistently as possible vvithin
              Departments expect that each of the            Executive Order 13765 (January 20,               Departments. The Food and Drug Administration,
                                                           2017) directs that, "[t)o the maxinulm             within HHS. and the Occupational Safety and
              estimated 9 eligible organizations newly                                                        Health Administration (OSHA) and Mine Safetv
              opting into the accommodation mill           extent permitted by law. the Secretary of          and Health Administration (MSHAI, within DOL,
              spend approximately 50 minutes in            the Department of Health and Human                 &vga(arly estimate medical expenditure impacts in
              preparation time and incur $ 0.54            Services and the heads of all other                the analyses that accompany their regulations. with
                                                           executive departments and agencies                 the results being categorized as beneBts (positive
              mailing cost to self-certify or notify                                                          benefits if expenditures are reduced. negative
              HHS. Each of the 109 issuers or third        (agencies) with authorities and                    benefits if expenditures are raisedl. Following the
              party adtninistrators for the 109 eligible   responsibilities under the Act shall               FDA, OSHA and MSHA accounting convention
              organizations that make use of the                                                              leads to this trna( rule's medical expenditure
                                                             »& Denotes that there is an overlap between      impacts being categorized as (positive or negative)
              accommodation overall mill distribute        jurisdiction shared by HHS and DOL over these      benefits, rather than as costs, thus placing them
              Notices of Availability of Separate          respondents and therefore they are included only   outside of consideration for E.O. 13771 designation
              Payments for Contraceptive Services.         once in the total.                                 purposes.




Exhibit   1                                                                                                                                                           JA-0000050
                          Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 51 of 187
              57586       Federal Register/Vol. 83. No. 221/Thursrlay, November 15, 2018/Rules and Regulations

              G.  Unfunded Mandates Reform Act              200. 112 Stat. 645 (42 U.S.C. 651 note):    DEPARTMENT OF THE TREASURY
                 The Unfunded Mandates Reform Act           sec. 512(d), Public Law 110-343, 122
                                                                                                        Internal Revenue Service
              of 1995 (ssction 202(a) of Pub, L. 104-       Stat. 3881: sec. 1001, 1201. and 1562(e),
                                                            Public Law 111-148, 124 Stat. 119, as         Accordingly. 26 CFR part 54 is
              4), requires the Departments to prepare                                                   amended as follows:
              a written statement, which includes an        amended by Public Law 111-152. 124
              assessment of anticipated costs and           Stat. 1029: Pub. L. 103 — 141, 107 Stat.
                                                            1488 (42 U.S.C. 2000bb-2000bb-4);           PART 54— PENSION EXCISE TAXES
              benefits. before issuing "any rule that
              includes any federal mandate that may         Secretary of Labor's Order 1-Z011, 77       ~ 1. The authority citation for part 54
              result in the expenditure by state, local,    FR 1088 (Jan. 9. 2012).                     continues to read. in part, as follows:
              and tribal governments, in the aggregate,       The Department of Health and Human          Authority: 26 U.S.C. 7805. * * *
              or by the private sector, of $ 100 million    Services regulations are adopted
                                                            pursuant to the authority contained in      ~ 2. Section 54.9815— 2713 is amended
              or more (adjusted annually for inflation)
              in any one year." In 2018, that threshold     sections 2701 through 2763. 2791, and       by revising paragraphs (a)(1)
                                                            2792 of the PHS Act (42 U.S.C. 300gg        introductory text and (a)(1)(iv) to read as
              after adjustment for inflation is $ 150                                                   follows:
              million. For purposes of the Unfunded         through 300gg-63. 300gg-91, and
              Mandates Reform Act, the Religious IFC        300gg— 92), as amended; and Title I of      $ 54.9815-2713     Coverage of preventive
              and these final rules do not include any      the Affordable Care Act. sections 1301—     health services.
              federal mandate that may result in            1304, 1311-1312, 1321-1322, 1324,             (a) A * *
              expenditures by state, local, or tribal       1334, 1342-1343, 1401-1402, 1412,             (1) In general. Beginning at the time
              governments, nor do they include any          Public Law 111 — 148, 124 Stat. 119 (42     described in paragraph (b) of this
              federal mandates that may impose an           U.S,C, 18021-18024, 18031-18032.,           section and subject to g 54.9815 — 2713A,
              annual burden of $ 150 million, adjusted      18041-18042, 18044, 18054, 18061,           a group health plan, or a health
              for inflation, or more on the private         18063. 18071, 18082, 26 U.S.C. 36B. and     insurance issuer offering group health
              sector.                                       31 U.S.C. 9701); and Public Law 103—        insurance coverage, must provide
                                                            141. 107 Stat. 1488 (42 U.S.C. 2000bb-      coverage for and must not impose any
              H. Federalism                                 Zooobb-4).                                  cost-sharing requirements (such as a
                 Executive Order 13132 outlines                                                         copayment, coinsurance, or a
              fundamental principles of federalism,         List of Subjects                            deductible) for-
              and requires the adherence to specific        26 CFR Pari 54
              criteria by federal agencies in the                                                          (iv) Kith respect to women, such
              process of their formulation and                Excise taxes, Health care, Health         additional preventive care and
              implementation of policies that have          insurance, Pensions, Reporting and          screenings not describecl in paragraph
              "substantial direct effects" on states, the   recordkeeping requirements.                 (a)(1)(i) of this section as provided for in
              relationship betw, een the federal            29 CFR Part 2590                            comprehensive guidelines supported by
              government and states, or the                                                             the Health Resources and Services
              distribution of power and                       Continuation coverage, Disclosure,        Administration for purposes of section
              responsibilities among the various            Employee benefit plans, Group health        2713(a)(4) of the Public Health Service
              levels of government. Federal agencies        plans, Health cars, Health insurance,       Act, subject to 45 CFR 147.131 and
              promulgating regulations that have            Medical child support, Reporting and        147.132.
              these federalism implications must            recordkeeping requirements.
              consult with state and local officials,                                                   ~ 3. Section 54.9815 — 2713A is revised
              and describe the extent of their              45 CFR Part 147
                                                                                                        to read as follows:
              consultation and the nature of the              Health care, Health insurance,
              concerns of state and local officials in                                                  $ 54.9815-2713A   Accommodations in
              the preamble to the regulation.               Reporting and recordkeeping                 connection with coverage of preventive
                 These final rules do not have any          requirements, State regulation of health    health services.
              federalism implications, since they only      insurance.                                    (a) Eligible organizations for optional
              provide exemptions from the                   Kirsten Wielohoh,                           accommodation. An eligible
              contraceptive and sterilization coverage                                                  organization is an organization that
                                                            Deputy Commissioner for Services and        meets the criteria of paragraphs (a)(1)
              requirement in HRSA Guidelines                En fore ament.
              supplied under section 2713 of the PHS                                                    through (4) of this section.
                                                              Approved: October 30, 2018.                 (1) The organization is an objecting
              Act.
                                                            David I. Kautter,                           entity described in 45 CFR
              V. Statutory Authority                        Assistant Secretary for Tax Policy.         147.132(a)(1)(i) or (ii);
                The Department of the Treasury                Signed this 29th day of October 2018.       (2) Notwithstanding its status under
              regulations are adopted pursuant to the       Preston Rutledge,                           paragraph (a)(1) of this section and
              authority contained in sections 7805                                                      under 45 CFR 147,132(a), the
                                                            Assistant Secretary, Employee Benefits      organization voluntarily seeks to be
              and 9833 of the Code, and Public Law          Sec arity Administration. Department of
              103 — 141. 107 Stat. 1488 (42 IT.S.C.         Labor.
                                                                                                        considered an eligible organization to
              2000bb-2000bb-4).                                                                         invoke the optional accommodation
                                                              Dated: October 17, 2018.                  under para~mph (b) or (c) of this section
                The Dsparunsnt of Labor regulations         Seerua Vernra.
              are adopted pursuant to the authority                                                     as applicable; and
              contained in 29 U.S.C. 1002(16), 1027,        A dmini stra for. Cen ters for Medicare &     (3)[Reserved]
              1059,1135.1161-1168, 1169, 1181-              Medicaid Services.                            (4) The organization self-certifies in
              1183, 1181 note, 1185, 1185a, 1185b,            Dated: October 18, 2018.                  the form and manner specified by the
              1185d, 1191, 1191a, 1191b, and 1191c;         Alex M, Azar II,
              sec. 101(g), Public Law 104-191, 110          Secretary, Department of Health and Human
              Stat. 1936; sec. 401(b), Public Law 105—      Services.




Exhibit   1                                                                                                                                     JA-0000051
                          Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 52 of 187
                          Federal Register/Vol. 83. No. 221/Thursr)ay, November 15, 2018/Rules and Regulations                                57587

              Secretary of Labor or provides notice to         (i) The eligible organization or its plan   administrative services for the plan,
              the Secretary of the Department of            must contract with one or more third           then the third party administrator will
              Health and Human Serwdces as                  party administrators.                          provide or arrange payments for
              described in paragraph (b) or (c] of this        (ii) The eligible organization must         contraceptive sera~lees, using one of the
              section. To qualify as an eligible            provide either a copy of the self-             following n1ethods-
              organization, the organization must           certification to each third party                (i) Provide payments for the
              make such self-certification or notice        administrator or a notice to the               contraceptive services for plan
              available for examination upon request        Secretary of the Department of Health          participants and beneficiaries without
              by the first clay of the first plan year to   and Human Services that it is an eligible      imposing any cost-sharing requirements
              1vhlch the accon1nloclatlon In pal'agl'aph    organization and of its objection as           (such as a copayment, coinsurance, or a
              (b) or (c) of this section applies. The       clescribed in 45 CFR 147.132 to coverage       deductible), premium. fee, or other
              self-certification or notice must be          of all or a subset of contraceptive            charge, or any portion thereof, directly
              executed by a person authorized to            services.                                      or indirectly, on the eligible
              make the certification or provide the            (A) When a copy of the self-                organization, the group health plan, or
              notice on behalf of the organization, and     certification is provided directly to a        plan participants or beneficiaries; or
              must be maintained in a manner                third party administrator, such self-            (ii] Arrange for an issuer or other
              consistent with the record retention          certification must include notice that         entity to provide payments for the
              requirements under section 107 of             obligations of the third party                 contraceptive services for plan
              ERISA.                                        adtninistrator are set forth in 29 CFR         participants and beneficiaries without
                                                            2510.3-16 and this section.                    imposing any cost-sharing requirements
              (5) An eligible organization may                 (8) When a notice is provided to the        (such as a copayment, coinsurance, or a
           revoke its use of the accommodation              Secretary of Health and Human                  deductible), premium, fee, or other
           process. and its issuer or third party           Services, the notice must include the          charge, or any portion thereof, directly
           administrator must provide participants          name of the eligible organization; a           or indirectly, on the eligible
           and beneficiaries written notice of such         statement that it objects as described in      organization, the group health plan, or
           revocation, as specified herein.                 45 CFR 147.132 to coverage of some or          plan participants or beneficiaries.
              (i) Transitional rule— If contraceptive       all contraceptive services (including an         (3) If a third party administrator
           coverage is being offered on the date on         identification of the subset of                provides or arranges payments for
           Ivhich these final rules go into effect, by      contraceptive services to which                contraceptive sess ices in accordance
           an issuer or third party administrator           coverage the eligible organization             with either paragraph (b)(2)(i) or (ii) of
           through the accommodation process, an            objects, if applicable), but that it would     this section, the costs of providing or
           eligible organization may give 60-days           like to elect the optional                     arranging such payments may be
           notice pursuant to section 2715(d)(4] of         accommodation process: the plan name           reimbursed through an adjustment to
           the PHS Act and 5 54.9815 —2715(b), if           and type (that is, whether it is a student     the federally facilitated Exchange user
           applicable, to revoke its use of the             health insurance plan within the               fee for a participating issuer pursuant to
           accommodation process (to alloIv for the         meaning of 45 CFR 147.145(a) or a              45 CFR 156.50fd).
           provision of notice to plan participants         church plan within the meaning of                (4) A third party administrator may
           in cases vI here contraceptive benefits          section 3 f33) of ERISA); and the name         not require any documentation other
           Ivill no longer be provided).                    and contact information for any of the         than a copy of the self-certification from
           Alternatively, such eligible organization        plan's third party administrators. If          the eligible organization or notification
           may revoke its use of the                        there is a change in any of the                from the Department of Labor described
           accommodation process effective on the           information required to be included in         in paragraph (b)(1)(ii) of this section.
           first day of the first plan year that begins     the notice, the eligible organization             (5) Where an otherwise eligible
           on or after 30 days after the date of the        must provide updated information to            organization does not contract with a
           revocation.                                      the Secretary of the Department of             third party administrator and files a self-
                                                            Health and Human Ser~ ices for the             certification or notice under paragraph
              (ii) General rule—In plan years that          optional accommodation process to              (b)(1)(ii) of this section, the obligations
           begin after the date on which these final        remain in effect. The Department of            under paragraph (b)(2) of this section do
           rules go into effect, if contraceptive           Labor {working with the Department of          not apply, and the otherwise eligible
           coverage is being offered by an issuer or        Health and Human Sen ices) will send           organization is under no requirement to
           third party administrator through the            a separate notification to each of the         pro1dde coverage or payments for
           accommodation process, an eligible               plan's third party administrators              contraceptive sew ices to which it
           organization's revocation of use of the          informing the third party administrator        objects, The plan administrator for that
           accommodation process Ivill be effective         that the Secretan of the Department of         otherwise eligible organization may, if it
           no sooner than the first rlay of the first       Health and Human Sew ices has                  and the otherwise eligible organization
           plan year that begins on or after 30 days        received a notice under paragraph              choose, arrange for payTnents for
           after the date of the revocation.                (b)(1)(ii) of this section and describing      contraceptive sew ices from an issuer or
              (b) Optional accommodation— self-             the obligations of the third party             other entity in accordance with
           insured group health plans— (1) A group          administrator under 29 CFR 2510.3 — 16         paragraph (b)(2)(ii) of this section, and
           health plan established or maintained            and this section.                              such issuer or other entity may receive
           by an eligible organization that pro1ddes           (2) If a third party adIninistrator         reimbursements in accordance with
           benefits on a self-insured basis may             receives a copy of the self-certification      paragraph (b)(3) of this section.
           voluntarily elect an optional                    from an eligible organization or a                (6) Where an otherIvise eligible
           accommodation under which its third              notification from the Department of            organization is an ERISA-exempt church
           party adIninistrator(s) will provide or          Labor, as described in paragraph               plan within the meaning of section 3(33)
           arrange payments for all or a subset of          (b) (1){ii) of this section, and is Ivilling   of ERISA and it files a self-certification
           contraceptive services for one or more           to enter into or remain in a contractual       or notice under paragraph {b)(1)(ii] of
           plan years. To invoke the optional               relationship with the eligible                 this section, the obligations under
           accommodation process:                           organization or its plan to provide            paragraph (b)(2) of this section do not




Exhibit   1                                                                                                                                      JA-0000052
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 53 of 187
              57588       Federal Register/Vo]. 83. No. 221/Thursday, November 15, 2018/Rules and Regulations

          apply, and the otherwise eligible                Department of Health and Human                eligible organization or the notification
           organization is under. no requirement to        Services for the optional                     from the Department of Health and
           provide coverage or payments for                accommodation process to reinain in           Human Services described in paragraph
          contraceptive services to which it               effect. The Department of Health and          (c)(1)(ii) of this section.
           objects. The third party administrator          Human Services will send a separate              (d) Notice of availability of sepal ate
           for that otherwise eligible organization        notification to each of the plan's health     pavlnents for con tracPpti ve servicPs-
           may, if it and the otherwise eligible           insurance issuers informing the issuer        sedfinsured andinsured group health
           organization choose, provide or arrange         that the Secretary of the Department          plans. For each plan year to which the
           payments for contraceptive services in          Health and Human Services has                 optional accommodation in paragraph
          accordance with paragraphs (b)(2)(i) or          received a notice under paragraph             (b) or (c) of this section is to apply, a
           (ii) of this section, and receive               (c)(2)(ii) of this section and describing     third party administrator required to
          reimbursements in accordance with                the obligations of the issuer under this      provide or alTange payments for
           paragraph (b)(3) of this section.               section.                                      contraceptive services pursuant to
              (c) Dptional accommodation—                     (2) If an issuer receives a copy of the    paragraph (b) of this section, and an
          insured group health plans— (1) General          self-certification from an eligible           issuer required to provide payments for
          rule. A group health plan established or         organization or the notification from the     contraceptive services pursuant to
           maintained by an eligible organization          Department of Health and Human                paragraph (c) of this section, must
          that provides benefits through one or            Services as described in paragraph            proldde to plan participants and
           more group health insuranc~e issuers            (c)(2)(ii) of this section and does not       benefiiciaries written notice of the
           may voluntarily elect an optional               have its ov-n objection as described in       availability of separate payments for
          accommodation under which its health             45 CFR 147.132 to providing the               contraceptive services contemporaneous
           insurance issuer(s) will provide                contraceptive services to which the           with (to the extent possible), but
           payments for all or a subset of                 eligible organization objects, then the       separate from, any application materials
          contraceptive services for one or more           issuer will provide payments for              distributed in connection with
           plan years. To invoke the optional              contraceptive services as follows-            enrolhnent (or re-enrollment] in group
          accommodation process-                              (i) The issuer nlust expressly exclude     health coverage that is effective
              (i) The eligible organization or its plan    contraceptive coverage from the group         beginning on the first clay of each
           must contract with one or more health           health insurance coverage provided in         applicable plan year. The notice must
           insurance issuers.                              connection with the group health plan         specify that the eligible organization
              (ii) The eligible organization must          and provide separate payments for any         does not administer or fund
           provide either a copy of the self-              contraceptive services required to be         contraceptive benefits, but that the third
          certification to each issuer providing           covered under ss 54.9815 — 2713(a)(1)(iv)     party administrator or issuer, as
          coverage in connection with the plan or          for plan participants and beneficiaries       applicable, provides or arranges
          a notice to the Secretary of the                 for so long as they remain enrolled in        separate payments for contraceptive
           Department of Health and Human                  the plan.                                     services, and must provide contact
           Services that it is an eligible                    (ii) With respect to payments for          information for questions and
           organization and of its objection as            contraceptive services, the issuer niay       complaints, The follov ing model
           described in 45 CFR 147.132 to coverage         not impose any cost-sharing                   language, or substantially similar
           for all or a subset of contraceptive            requirements (such as a copayment,            language, may be used to satisfy the
           services,                                       colnsul ance, ol' clecluctlble), or lnlpose   notice requirement of this paragraph (d):
              (A) When a self-certification is             any premium, fee, or other charge, or         "Your eniployer has certified that your
           provided directly to an issuer, the issuer      any portion thereof, directly or              group health plan qualifies for an
           has sole responsibility for providing           indirectly, on the eligible organization,     accommodation with respect to the
           such coverage in accordance v;ith               the group health plan, or plan                federal requirement to cover all Food
              g 54.9815 — 2713.                            participants or beneficiaries. The issuer     and Drug Administration-approved
                 (8) When a notice is proldcled to the     must segregate premium revenue                contraceptive services for women, as
              Secretary of the Department Health and       collected from the eligible organization      prescribed by a health care provider,
              Human Services, the notice must              from the monies used to provide               v;ithout cost sharing. This means that
              include the name of the eligible             payments for contraceptive services.          your employer will not contract.
              organization; a statement that it objects    The issuer must provide payments for          arrange, pay, or refer for contraceptive
              as described in 45 CFR 147.132 to            contraceptive services in a iilanner that     coverage. Instead, [name of third party
              coverage of some or all contraceptive        is consistent with the requirements           adniinistrator/health insurance issuer]
              services (including an identification of     under sections 2706, 2709, 2711, 2713,        will provide or arrange separate
              the subset of contraceptive services to      2719, and 2719A of the PHS Act, as            payments for contraceptive services that
              which coverage the eligible organization     incorporated into section 9815 of the         you use, without cost sharing and at no
              objects, if applicable) but that it would    PHS Act. If the group health plan of the      other cost, for so long as you are
              like to elect the optional                   eligible organization provides coverage       enrolled in your group health plan.
              accommodation process; the plan nalne        for some but not all of any contraceptive     Your employer will not administer or
              and type (that is, whether it is a student   services required to be covered under         fund these payments. If you have any
              health insurance plan within the             f 54.9815 — 2713(a)(1)(iv), the issuer is     questions about this notice, contact
              meaning of 45 CFR 147.145(a) or a            required to provide payments only for         [contact information for third party
              church plan within the meaning of            those contraceptive services for. which       administrator/health insurance issuer]."
              section 3(33) of ERISA); and the name        the group health plan does not provide           (e) Reliance—insured lvoup health
              and contact information for any of the       coverage. Hov ever, the issuer may            plans— (1) If an issuer relies reasonably
              plan's health insurance issuers. If there    provide payments for all contraceptive        and in good faith on a representation by
              is a change in any of the information        services, at the issuer's option.             the eligible organization as to its
              required to be included in the notice,          (3) A health insurance issuer may not      eligibility for the accommodation in
              the eligible organization must provide       require any documentation other than a        paragraph (c) of this section, and the
              updated information to the Secretary of      copy of the self-certification from the       representation is later determined to be




Exhibit   1                                                                                                                                    JA-0000053
                           Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 54 of 187
                            Federal Register/Vol. fl3. No. 221/Thursr[ay, November 15, 2018/Rules and Regulations                                       57589

              incorrect, the issuer is considered to             110 — 343, '122 Stat. 3881: sec. 1001, 1201, and      (2) A group health plan is considered
              comply with any applicable                         1562(el. Pub. L. 1'l l-148. '124 Stat. 119, as     to comply with any applicable
              requirement under r) 54,9815-                      amended by Pub. L. 111 — 152, 124 Stat. 1029;      requirement under $ 2590.715—
                                                                 Division M. Pub. L. 113 — 235„128 Stat. 2130:
              2713(a)(1)(iv) to provide contraceptive            Secretary of Labor's Order 1-2011,?7 FR            2713(a)(1)(iv) to provide contraceptive
              coverage if the issuer complies with the           1088 (Jail. 9, 2012).                              coverage if the plan complies with its
              obligations uncler this section applicable                                                            obligations under paragraph (c) of this
              to such issuer.                                    ~ 7. Section 2590.715 — 2713A is                   section. without regard to whether the
                 (2) A group health plan is considered
                                                                 amended bv:                                        issuer complies with the obligations
              to comply with any applicable                      ~ a. Revising para~mph (a)(5);
                                                                 ~ b. Redesignating paragraphs (e) and (fj
                                                                                                                    under this section applicable to such
              requirement under g 54.9815-                       as paragraphs (f) and (g); and                     issuer.
              2713(a)(1)(iv) to provide contraceptive            ~ c. Adding new paragraph (e).
              coverage if the plan complies with its               The revision and addition read as
              obligations under paragraph (c) of this                                                               DEPARTMENT OF HEALTH AND
                                                                 follows:                                           HUMAN SERVICES
              section, vrithout regard to whether the
              issuer contplies vvith the obligations             g 2590.715-2713A   Accommodations in                 For the reasons set forth in the
              under this section applicable to such              connection with coverage of preventive             preamble, the Department of Health and
              issuer.                                            health services.                                   Human Services adopts as final the
                 (f) Definition. For the purposes of this          (a) * * *                                        interim final rules amending 45 CFR
              section, reference to "contraceptive"                (5) An eligible organization may                 part 147 published on October 13, 2017
              services, benefits, or coverage includes           revoke its use of the accommodation                (82 FR 47792) with the following
              contraceptive or sterilization items,              process, and its issuer or third party             changes:
              procedures, or services, or related                administrator must provicle participants
              patient education or counseling, to the            ancl beneficiaries written notice of such          PART 147 —HEALTH INSURANCE
              extent specified for purposes of                   revocation, as specified herein.                   REFORM REQUIREMENTS FOR THE
              g 54.9815 — 2713(a)(1)(iv).                           (i) Transitional ale— If contraceptive          GROUP AND INDIVIDUAL HEALTH
                 (g) Severabilifv. Any provision of this         coverage is being offered on the date on           INSURANCE MARKETS
              section helcl to be invalid or                     which these final rules go into effect, by
              unenforceable by its terms, or as applied          an issuer or third party administrator             ~ 8. The authority citation for part 147
              to any person or circumstance, shall be            through the accommodation process, an              is revised to read as follows:
              construed so as to continue to give                eligible organization may give 60-days                Authority: 42 U.S.C. 300gg tluough 3OOgg—
              maximum effect to the provision                    notice pursuant to PHS Act section                 63. 300gg — 91. and 300gg-92, as amended.
              permitted by law, unless such holding              2715(d)(4) and $ 2590.715 — 2715(b), if
                                                                 applicable, to revoke its use of the               ~ 9. Section 147.131 is amended by:
              shall be one of utter invalidity or                                                                   ~ a. Revising paragraph (c)(4):
              unenforceability, in which event the               accommodation process (to allow for the            ~ b. Redesignating paragraphs (f) and (g)
              provision shall be severable from this             provision of notice to plan participants           as (g) and (h); and
              section and shall not affect the                   in cases where contraceptive benefits              ~ c. Adding new paragraph (f).
              remainder thereof or the application of            will no longer be provided),                          The revision and addition read as
              the provision to persons not similarly             Alternatively, such eligible organization          follows:
              situated or to clissimilar circumstances.          may revoke its use of the
                                                                 accommodation process effective on the             $ 147.131 Accommodations in connection
              g 54.9815-2713T     [Removed]                      first day of the first plan year that begins       with coverage of certain preventive health
                                                                 on or after 30 days after the date of the          services.
              ~ 4. Section 54.9815 — 2713T is removed.
                                                                 revocation.
              g 54.9815-2713AT      [Rernovedj                      (ii) General rule—In plan years that              (c) * * *
              ~ 5. Section 54.9815 2713AT is
                                      —                          begin after the date on which these final            (4) An eligible organization may
              removed,                                           rules go into effect, if contraceptive    revoke its use of the accommodation
                                                                 coverage is being offered by an issuer or process, and its issuer must provicle
              DEPARTMENT OF LABOR                                third party aclministrator through the    participants and beneficiaries written
              Employee Benefits Security                         accommodation process, an eligible        notice of such revocation, as specified
              Administration                                     organization's revocation of use of the   herein,
                                                                 accommodation process will be effective      (i) Transitional rule—If contraceptive
                For the reasons set forth in the                 no sooner than the first day of the first coverage is being offered on January 14,
              preamble, the Department of Labor                  plan year that begins on or after 30 days 2019, by an issuer through the
              adopts as final the interim final rules            after the date of the revocation.         accommoclation process, an eligible
              amending 29 CFR part 2590 published                                                          organization may give 60-days notice
              on October 13, 2017 (82 FR 47792) with                (e) Reliance—insured group health      pursuant to section 2715(d)(4) of the
              the follow ing changes:                            plans— (1) If an issuer relies reasonably PHS Act and g 147.200(b), if applicable,
              PART 2590 — RULES AND                              and in good faith on a representation by to revoke its use of the accommodation
              REGULATIONS FOR GROUP HEALTH                       the eligible organization as to its       process (to allow for the provision of
              PLANS                                              eligibility for the accommodation in      notice to plan participants in cases
                                                                 paragraph (c) of this section, and the    where contraceptive benefits will no
              ~ 6. The authority citation for part 2590          representation is later cletermined to be longer be provided). Alternativelv, such
              continues to read, as follows:                     incorrect, the issuer is considered to    eligible organization mav revoke its use
                Authority: 29 U.S.C. 1027, 1059, 1135,           comply wdth any applicable                of the accommodation process effective
              1161-1168.1169, 1181-1183,1181 note,               requirement under (3 2590.715—            on the first clay of the first plan year that
              1185„ 1185a, 1185b, 1191, 1191a, 1191b, and        2713(a)(1)(iv) to provide contraceptive   begins on or after 30 days after the date
              1191c: sec. 101(g), Pub. L. 104 — 191, 110 Stat.   coverage if the issuer complies with the of the revocation.
              1936: sec. 401(b), Pub. L. 105 — 200, 112 Stat.    obligations under this section applicable    (ii) General rule— In plan years that
              645 (42 U.S.C. 651 note); sec. 512(d), Pub. L.     to such issuer.                           begin after January 14, 2019, if




Exhibit   1                                                                                                                                                 JA-0000054
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 55 of 187
              57590       Federal Register/Vol. 83. No. 221/Thurscjay, November 15, 201fi/Rules and Regulations

              contraceptive coverage is being offered      maintained by an objecting                 coverage for contraceptive services
              by an issuer through the                     organization, or health insurance          under Guidelines issued under
              accommodation process, an eligible           coverage offered or arranged by an         rI 147.130(a)(1)(iv) unless it is also
              organization's revocation of use of the      objecting organization, to the extent of   exenlpt fl'onl that requlrenlent.
              accommodation process will be effective      the objections specified below. Thus the       (2) The exemption of this paragraph
              no sooner than the first clay of the first   Health Resources and Sendce                (a) 1rdll apply to the extent that an entity
              plan year that begins on or after 30 days    Administration will exempt from any        described in paragraph (a)(1) of this
              after the date of the revocation.            guiclelines" requirements that relate to   section objects, based on its sincerely
                                                           the provision of contraceptive services:   held religious beliefs, to its establishing,
                  (f) Reliance— (1) If an issuer relies                                               maintaining, providing, offering, or
              reasonably and in good faith on a           (ii) A group health plan, and health        arranging for (as applicable):
              representation by the eligible           insurance coverage provided in                    (i) Coverage or paylnents for some or
                                                       connection with a group health plan,
              organization as to its eligibility for the                                              all contraceptive sei~ ices; or
              accommodation in paragraph (d) of this   where the plan or coverage is                     (ii) A plan. issuer, or third party
              section, and the representation is later established or lnaintained by a church,        administrator that provides or arranges
              determined to be incorrect, the issuer isan integrated auxiliary of a church, a         such coverage or paylnents.
              considered to comply with any            convention or association of churches, a          (b) Objecting individuals. Guidelines
              applicable requirement under             religious order, a nonprofit orgamzation.      issued under g 147.130(a)(1)(iv) by the
              I4 147.130(a)(1)(iv) to provide          or other non-governmental organization         Health Resources and Services
              contraceptive coverage if the issuer     or association, to the extent the plan         Administration must not provide for or
              complies with the obligations under this sponsor responsible for establishing           support the requirement of coverage or
              section applicable to such issuer.       and/or maintaining the plan objects as         payments for contraceptive services
                  (2) A group health plan is consideredspecified in paragraph (a)(2) of this          with respect to individuals who object
              to comply with any applicable            section. The exemption in this                 as specified in this paragraph (b), and
              requirement under Id 147.130(a)(1)(iv) toparagraph applies to each employer,            nothing in 5 147.130(a)(1)(iv), 26 CFR
              provide contraceptive coverage if the    organization, or plan sponsor that             54.9815 — 2713(a)(1)(iv), or 29 CFR
              plan complies with its obligations under adopts the plan;                               2590.715— 2713(a)(1)(iv) may be
              paragraph (cl) of this section, without     (iii) An institution of higher education    construed to prevent a v, illing health
              regard) to whether the issuer complies   as defined in 20 U.S.C. 1002, which is         insurance issuer offering group or
              with the obligations under this section  non-governmental, in its arrangement of        individual health insurance coverage,
              applicable to such issuer.               studeeont health insurance coverage, to
                                                                                                      and as applicable, a v, illing plan
                                                       the extent that institution objects as         sponsor of a group health plan, from
              ~ 10. Section 147.132 is amended by:
                                                       specified in paragraph (a)(2) of this          offering a separate policy. certificate or
              ~ a. Revising paragraph (a)(1)
                                                       section. In the case of student health         contract of insurance or a separate group
              introductory text;                       insurance coverage, this section is            health plan or benefit package option, to
              ~ b. Redesignating paragraphs (a)(1)(ii) applicable in a manner comparable to           any group health plan sponsor (with
              and (iii) as paragraphs (iii) and (iv);  its applicability to group health              respect to an individual) or individual,
              ~ c, Adding new paragraph (a)(1)(ii);    insurance coverage provided in                 as applicable, who objects to coverage or
              ~ d. Revising newly desigllated          connection with a group health plan            paylnents for some or all contraceptive
              paragraph (a)(1)(iii):                   established or maintained by a plan            services based on sincerely held
              ~ e. Revising newly designated           sponsor that is an employer, and               religious beliefs. Under this exemption,
                                                       references to "plan participants ancl
              paragraph (a)(1)(iv); and                beneficiaries*'ill    be interpreted as
                                                                                                      if an inclividual objects to some but not
              ~ f. Revising paragraphs (a)(2) and (b).                                                all contraceptive services, but the issuer.
                The revisions and addition read as     references to student enrollees and their      and as applicable, plan sponsor. are
              follows:                                 covered depenclents; and                       willing to provide the plan sponsor or
                                                          (iv) A health insurance issuer offering     individual. as applicable, with a
              4)147.132 Religious exemptions in        group or indiviclual insurance coverage        separate policy, certificate or contract of
              connection with coverage of certain      to the extent the issuer objects as
              preventive health services.                                                             insurance or a separate group health
                                                       specifiecl in paragraph (a)(2) of this
                     * * *                             section. Where a health insurance issuer       plan or benefit package option that
                 (a)                                                                                  omits all contraceptives, and the
                 (1) Guidelines issued under           provicling group health insurance
                                                       coverage is exempt under this
                                                                                                      individual agrees, then the exemption
              $ 147.130(a)(1)(iv) by the Health
              Resources and Services Administration subparagraph (iv), the group health plan          applies as if the individual objects to all
              must not provide for or suppoit the      established or maintained by the plan          contraceptive services.
              requirement of coverage or payments for sponsor with which the health
              contraceptive services with respect to a insurance issuer contracts remains             [FR Dec. 2018 — 24512 Filed 11-7 — 18: 4:15 pm]
              group health plan established or         subject to any requirement to provide          BILLING CODE  4830-01-P; 4510-29-P; 4120-01-P




Exhibit   1                                                                                                                                             JA-0000055
                        Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 56 of 187
         57592           Federal Register/Vol. 83. No. 221/Thursc[ay, November 15, 2018/Rules anc[ Regulations

            DEPARTMENT OF THE TREASURY               FOR FURTHER INFORMATION CONTACT:                       2. Exemption for Objecting Entities Based
                                                     Jeff Wu at (301] 492 —4305 or                             on Moral Convictions (45 CFR
         Internal Revenue Service                      marketreform@cms.hhs.gov for the                        147.133(a))
                                                                                                            3. Exemption for Certain Plan Sponsors (45
                                                       Centers for Ivledicare (k Ivledicaid                    CFR 147.133(a)(1)(i))
        26 CFR Part 54                                 Services (CMS], Department of Health                 a. Plan sponsors in general (45 CFR
         [TD-9841)                                     and Human Services (HHS].                               147.133(a)(1)(i) prefatory tex1)
                                                     Amber Rivers or Matthew Litton at (202)                b. Nonprofit organizations (45 CFR
         RIN 1545-BN91                                 693 — 8335 for Employee Benefits                        147.133(a)(1)(i)(A))
                                                       Security Administration (EB SA),                     c. For-Profit Entities (45 CFR
            DEPARTMENT OF LABOR                                                                                147.133(a)(1)(i)(B))
                                                       Department of Labor (DOL].
                                                                                                            4. Institutions of Higher Education (45 CFR
        Employee Benefits Security                   William Fischer at (202] 317 — 5500 for
                                                       Internal Revenue Service, Department                    147.133(a)(1)(ii))
        Administration                                                                                      5. Health Insurance Issuers (45 CFR
                                                       of the Treasury.                                        147.133(a)(1)(iii))
        29 CFR Part 2590                               Customer Service Information:                        6. Description of the Moral Objection (45
                                                     Individuals interested in obtaining                       CFR 147.133(a)(2))
         RIN      1210-AB84                          information from the Department of                     7. Individuals (45 CFR 147.133(b))
                                                     Labor concerning employment-based                      8. Accommodation (45 CFR 147.131, 26
         DEPARTMENT OF HEALTH AND                    health coverage laws may call the EBSA                    CFR 54.9815-2713A, 29 CFR 2590.715-
         HUMAN SERVICES                              Toll-Free Hotline at 1 —866—444 —EBSA                     2713A)
                                                                                                            9. Definition of Contraceptives for the
                                                     (32?2) or visit DOL's website
        45 CFR Part 14T                                                                                        Purpose of These Final Rules
                                                     (www.doi.gov/eisa]. Information front                  '10. Severability
         [C MS-9925-Fl                               HHS on private health insurance                        C. Other Public Comments
         R   IN   0938-AT46                          coverage can be found on CMS's website                 1. Items Approvecl as Contraceptives But
                                                     (wwrv. cms.goviccii o], and information                   Used to Treat Existing Conditions
        Moral Exemptions and                         on health can: reform can be found at                  2. Comments Concerning Regulatory
        Accommodations for Coverage of               i+w'w.Health Care.gov.                                      Impact
                                                                                                       III. Economic   Impact and Paperwork Burclen
        Certain Preventive Services Under the        SUPPLEMENTARY INFORMATION:
                                                                                                            A. Executive Orders 12866 and 13563—
        Affordable Care Act                                                                                   Department of HHS and Department of
                                                     Table of Contents
        AGENCY:   Internal Revenue Service,                                                                    Labor
                                                     I. Executive Summary and Background                    1. Need for Regulatory Action
        Department of the Treasury; Employee             A. Executive Summary                               2. Anticipated Effects
        Benefits Security Administration,                1. Purpose                                         B. Special Analyses —Department of the
        Department of Labor: and Centers for             2. Summary of the Major Provisions                    Treasury
        Medicare Sc Med)caid Services,                   3. Summary of Costs, Savings and Benefits          C. Regulatory Flexibility Act
        Department of Health and Human                      of the Major Provisions                         D. Paperwork Reduction Act— Department
        Services.                                        B. Background                                         of Health and Human Services
                                                     II. Overview of the Final Rules and Public             E. Paperwork Reduction Act — Department
        ACTION: Final rules.                                Comments                                           of Labor
                                                         A. Moral Exemptions and Accommodation              F. Regulatory Reform Executive Orders
        SUMMARY:   These rules finalize, with               in General
        changes based on public comments, the                                                                  13765. 13771 and 13777
                                                         1. The Departments'uthority to Mandate             G. Unfunded Mandates Reform Act
        interim final rules issued in the Federal           Coverage or Provicle Exemptions              H. Federalism
        Register on October 13, 2017 concerning          2. Congress's History of Protecting Moral     IV. Statutorv Authority
        moral exemptions and accommodations                 Convictions
        regarding coverage of certain preventive         a. The Church Amendments'rotection of         I. Executive Summary anti Background
        services. These rules finalize expanded             Ivioral Convictions
                                                        b. Court Precedents Relevant to These          A. Executive Summatv
        exemptions to protect tnoral beliefs for
        certain entities and individuals whose              Expanded Exemptions                        1. Purpose
                                                         c. Conscience Protections in Other Federal
        health plans are subject to a mandate of            and State Contexts                           The primary purpose of these final
        contraceptive coverage through                   d. Founding Principles                        rules is to finalize, with changes in
        guidance issued pursuant to the Patient          e. Executive Orders Relevant to These         response to public comments, the
        Protection and Affordable Care Act.                 Expanded Exemptions                        interim final regulations with requests
        These rules clo not alter the discretion         f. Litigation Concerning the Mandate          for comments (IFCs] published in the
        of the Health Resources and Services             3. Whether Moral Exemptions Should            Federal Register on October 13, 2017
        Administration, a component of the U.S.             Exist, and Whom They Should Cover          (82 FR 47838], "Moral Exemptions and
        Department of Health and Human                   4. The Departments'ebalancing of
                                                            Government Interests                       Accommodations for Coverage of
        Services, to maintain the guidelines                                                           Certain Preventive Services Uncler the
                                                         5. Burdens on Third Parties
        requiring contraceptive coverage where           6. Interim Final Rulamaking                   Affordable Care Act" (the Moral IFC].
        no regulatorily recognized objection             7. Health Effects of Contraception and        The rules are necessary to protect
        exists. These rules also leave in place an          Pregnancy                                  sincerely held moral objections of
        optional "accommodation" process for             8. Health and Equality Effects of             certain entities and individuals. The
        certain exempt entities that wish to use            Contraceptive Coverage Nlandates           rules, thus, minimize the burclens
        it voluntarily. These rules do not alter         9. Other General Comments                     imposed on their moral beliefs, with
        multiple other federal programs that            B. Text of the Final Rules
                                                                                                       regard to the discretionary requirement
        provide free or subsidized                       1. Restatement of Statutory Requirements
                                                            of Section 2713(a) and (a)(4) of the PHS   that health plans cover certain
        contraceptives for women at risk of                 Act (26 CFR 54.9815— 2713(a)(1) and        contraceptive services with no cost-
        unintended pregnancy.                               (a)(1)(iv), 29 CFR 2590.715 — 2713(a)(1)   sharing, which was created by HHS
        DATES: Effective date: These regulations            and (a)(1)(iv), and 45 CFR 147.130(a)(1)   through guidance promulgated by the
        are effective on January 14, 2019.                  and (a)('1)(iv)).                          Health Resources and Services




Exhibit 2                                                                                                                                         JA-0000056
                     Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 57 of 187
                      Federal Register/Vol.        (13.   No. 221/Thursrjay, November 15, 201(i/Rules and Regulations                        57593

        Administration (HRSA), pursuant to         individuals with respect to their own                individual health insurance coverage.
        authority granted by the ACA in section    coverage. where their health insurance               and as applicable, a willing plan
        2713(a)(4) of the Public Health Service    issuer and plan sponsor. as applicable,              sponsor of a group health plan, from
        Act. In addition, the rules finalize       are willing to provide coverage                      offering a separate policy. certificate or
        references to these moral exemptions in    complying vvith the individual's moral               contract of insurance or a separate group
        the previously created accommodation       objection. After considering public                  health plan or benefit package option, to
        process that permit entities with certain  comments, the Departments have                       any group health plan sponsor (with
        objections voluntarily to continue to      decided not to extend the moral                      respect to an indivirlual) or individual,
        object while the persons covered in        exemptions to non-federal governmental               as applicable, who objects to coverage or
        their plans receive contraceptive          entities at this time„although                       payments for some or all contraceptive
        coverage or payments arranged by their     individuals receiving employer-                      services based on sincerely held moral
        issuers or third party administrators.     sponsored insurance from a                           convictions. The exemption adds that, if
        The rules do not remove the                governmental entity may use the                      an individual objects to some but not all
        contraceptive coverage requirement         individual exemption if the other terms              contraceptive services, but the issuer,
        generally from HRSA's guidelines. The      of the individual exemption apply„                   and as applicable, plan sponsor. are
        changes to the rules being finalized vvill including that their employer is willing             w;illing to provide the plan sponsor or
        ensure clarity in implementation of the    to offer them a plan consistent with                 individual. as applicable, with a
        moral exemptions so that proper respect    their moral objection.                               separate policy, certificate or contract of
        is afforded to sincerely held moral           In response to public comments,                   insurance or a separate group health
        convictions in rules governing this area   various changes are made to clarify the              plan or benefit package option that
        of health insurance and coverage, with     intenclecl scope of the language in the              omits all contraceptives. and the
        minimal impact on HRSA's decision to       Moral IFC's exemptions, The prefatory                individual agrees, then the exemption
        otherwise require contraceptive            exemption language is clarified to                   applies as if the individual objects to all
        coverage.                                  ensure exemptions apply to a group                   contraceptive services.
                                                   health plan established or maintained
        2. Summary of the Major Provisions         by an objecting organization, or health              b. References to Moral Exemptions in
        a, Moral Exemptions                        insurance coverage offered or arranged               Accommodation Regulations and in
                                                   by an objecting organization, to the                 Regulatory Restatement of Statutory
           These rules finalize exemptions         extent of the ob)ectlons. The                        Language
        provided in the Moral IFC for the group Departments add language to specify                        These rules finalize without change
        health plans and health insurance          that the exemption for institutions of
        coverage of various entities and
                                                                                                        the references to the moral exemptions
                                                   higher education applies to non-                     that were inserted by the Moral IFC into
        individuals with sincerely held moral      governmental entities, The Departments               the rules that regulatorily restate the
        convictions opposed to coverage of         also modified language describing the
        some or all contraceptive or sterilization moral objection applicable to the
                                                                                                        statutory language from section 2713(a)
                                                                                                        and (a)(4) of the Public Health Service
        methods encompassed by HRSA's              exemptions, to specify that the entity               Act. Similarly, these rules finalize
        guidelines. As in the lvioral IFC, the     objects, based on its sincerely held
        exemptions include plan sponsors that                                                           without change from the Moral IFC
                                                   moral convictions, to its establishing,              references to the moral exemptions that
        are nonprofit organization plan sponsors maintaining, providing, offering, or                   were inserted into the regulations
        or for-profit entities that have no        arranging for (as applicable) either:                governing the optional accommodation
        publicly traded ownership interests        Coverage or payments for some or all                 process. These references operationalize
        (defined as any class of common equity contraceptive services; or a plan, issuer,               the effect of the moral exemptions rule,
        securities required to be registered       or third party administrator that
        under section 12 of the Securities                                                              and they allow contraceptive services to
                                                   provides or arranges such coverage or                be made available to women if any
        Exchange Act of 1934). The exemptions payments.
        also continue to include institutions of      The Departments also clarify language             employers with non-religious moral
                                                                                                        objections to contraceptive coverage
        higher education in their arrangenaent of in the exenaption applicable to plans of              choose to use the optional
        student health insurance coverage;         objecting individuals. The clarification             accommodation process.
        health insurance issuers (but only with    is made to ensure that the HRSA
        respect to plans that are otherwise also   guidelines do not prevent a milling                  3. Summary of Costs, Savings and
        exempt under the rules); and objecting     health insurance issuer offering group or            Benefits of the Major Provisions
                  Provision                               Savings and Benefits                                         Costs

         Finalizing insertion of ref-   These provisions, finalized without change, are for the Ws estimate no costs from finalizing this part of the
           erences to moral exemp-        purpose of inserting references to ths moral sxsmp-      rule.
           tions into restatement of     tions into the regulatory restatement of section
           statutory language from        2713(a) and (a)(4) of the Public Health Service Act,
           section 2713(a) and (a)(4)    which already references the religious exemptions.
           of the Public Health Serv-    This opsrationalizss the moral exemptions in each of
           ice Act.                      the tri-agsnciss'ules. We estimate no economic
                                         savings or benefit from finalizing this part of ths rule,
                                          but consider it a dsrsgulatory action to minimize the
                                          regulatory impact beyond the scope sst forth in the
                                          statute.




Exhibit 2                                                                                                                                       JA-0000057
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 58 of 187
         57594          Federal Register/Vol. 83. No. 221/Thursday, November 15, 2018/Rules and Regulations

                    Provision                                      Savings and Benefits                                                      Costs
         Finalized moral exemptions          The moral exemptions to the contraceptive coverage We estimate there will be only a small amount of costs
                                               requirement are finalized with technical changes.        for these exemptions, because they will primarily be
                                               Their purpose is to relieve burdens that some entities   used by organizations and individuals that do not
                                               and individuals experience from being forced to          wanl contraceptive coverage. To the extent some
                                               choose between, on the one hand, complying with          other employers will use the exemption where there
                                               their moral beliefs and facing penalties from failing to will be transfer costs for women previously receiving
                                               comply with the contraceptive coverage requirement,      contraceptive coverage who will no longer receive
                                               and on the other hand, providing (or, for individuals,   that coverage, we expect those costs to be minimal
                                               obtaining) contraceptive coverage in violation of their  due to the small number of entities expected to use
                                               sincerely held moral beliefs.                            the exemptions with non-religious moral objections.
                                                                                                        We estimate the transfer costs will amount to $ 8,760.
         Finalizing insertion of ref-        These provisions, finalized without change, will allow We do not estimate any entities with non-religious
           erences to moral exemp-             organizations with moral objections to contraceptive     moral objections to use the accommodation process
           tions into optional accom-          coverage on the basis of sincerely held moral convic-    at this time.
           modation regulations.               tions to use the accommodation as an optional proc-
                                               ess. These provisions will allow contraceptive cov-
                                               erage to be made available to women covered by
                                               plans of employers that object to contraceptive cov-
                                               erage but do not object to their issuers or third party
                                               administrators arranging for such coverage to be pro-
                                               vided to persons covered by their plans.


        B. Background                                              enacted the Patient Protection and                      health insurance issuers providing
          Over tnany decades, Congress has                         Affordable Care Act (PPACA) (Pub. L.                    health insurance coverage in connection
        protected conscientious objections                         111-148) (March 23, 2010). Congress                     w;ith group health plans. The sections of
        including based on moral convictions in                    enacted the Health Care and Education                   the PHS Act incorporated into ERISA
        the context of health care and human                       Reconciliation Act of 2010 (HCERA)                      and the Code are sections 2701 through
        services, and including health coverage.                   (Pub. L. 111-152) on hiarch 30, 2010,                   2728.
        even as it has sought to promote access                    which. among other things„amended                         In section 2713(a)(4) of the PHS Act
        to health services,'n 2010, Congress                       PPACA. As antended by HCERA.                            (hereinafter "section 2713(a)(4)")           „


                                                                   PPACA is known as the Affordable Care                   Congress provided administrative
          'ee. for example, 42 U.S.C. 300a— 7 (protecting          Act (ACA).                                              discretion to require that certain group
        individuals and health care entities I'rom being              The ACA reorganizecl, amended, and                   health plans and health insurance
        required tn provide or assist sterilizations,              added to the provisions of part A of title              issuers cover certain women'
        abort]nns, or other lasvful health services if it svould   XXVII of the Public Health Service Act                  preventive services, in addition to other
        vialate their "religious beliefs or moral
        convictions "]; 42 LLS,C. 238n (protecting                 (PHS Act) relating to group health plans                preventive services required to be
        individuals and entities that object to abortion);         and health insurance issuers in the                     covered in section 2713. Congress
        Consolidated Appropriations Act. 2018. Div. H, Sec.        group and individual markets. The ACA                   granted that discretion to the Health
        507(d) (Departments of Labor, HHS. and Education,          added section 715(a)(1) to the Employee                 Resources and Services Administration
        and Related Agencies Appropriations Act). Public
        Law 1 15-141, 132 Stat. 348, 764 (Mar. 23, 2018)           Retirement Income Security Act of 1974                  (HRSA), a component of the U.S.
        (prntecting any "health care professional, a               (ERISA) and section 9815(a)(1) to the                   Departtnent of Health and Human
        hospital, a provider-sponsored organization. a             Internal Revenue Code (Code), in order                  Services (HHS). Specifically, section
        health nuuntenance organization, a health                  to incorporate the provisions of part A                 2713(a)(4) allows HRSA discretion to
        insurance plan, or any other kind of health care
        facility, organization, or plan" in objecting to           of title XXVII of the PHS Act into ERISA                specify coverage requirements, "with
        abortion for any reason]; ld. at Div. E, Sec. 726(c)       and the Code, and to make them                          respect to women, such additional
        (Financial Services and General Government                 applicable to group health plans and                    preventive care and screenings as
        Appropriations Act) (protecting indivdduals whn                                                                    provided for in comprehensive
        oi ject to prescribing or providing contraceptives
        contrary to their "religious beliefs or moral              advance directives): 42 U,S.C. 1396u— 2(b](3]           guidelines supported" by HRSA (the
        convictions "]: hh at Div. E. Sec. 808 (regarding any      (protecting against forced counseling or referrals in   "Guidelines" ).
        requirement of "'the provislan of contraceptive            Ivfedicaid nmnaged care plans with respect to              Since 2011, HRSA has exercised that
        coverage by health insurance plans" in the District        objections based on 'moral or religious grounds");
                                                                   42 U.S.C. 2996f(b) (protecting objectinn to abortion
                                                                                                                           discretion to require coverage for,
        of Colmubia. "it is the intent of Congress that any
        legislation enacted on such issue should include a         funcling in legal servdces assistance grants based on   among other things, certain
        'conscience clause'hich provides exceptions for            "religious beliefs or moral convictions" ]: 42 U.S.C,   contraceptive services,z In the same
        religious beliefs and moral convictions."]: ld. at         14406 (pratecting organizations and health
        Div. K. Title III (Department of State, Foreign            providers fram being required to inform or counsel         = The references in this document to

        Operations. and Related Progranrs Appropriations           persons pertaining to assisted suicide]: 42 U.S.C.      "contraception," "contraceptive." "contraceptive
        Act) (protecting applicants far family plarming            18023 (blocking any requirement that issuers or         coverage." or "contraceptive ser~dces" generally
        funds based on their '"religious or conscientious          exchanges must cover abortian); 42 U.S.C. 18113         include all contraceptives. sterilization, and related
        commitment to ager only natural family                     (protecting health plans or health prov(dere from       patient education and counseling. required by the
        planning" ): 42 U.S.C. 290bb-36 (prohibiting the           being required to provide an item ar service that       Womesrs Preventive Guidelines, unless othervvise
        stahetorv sect]on from heing construed to require          helps cause assisted suicide]; see also 8 U.S.C.        indicated. The Guidelines issued in 2011 referred
        suicide related treatment services for youth svhere        1182(g) (protecting vaccination objections by           to "Contraceptive Methods and Counselinv," as
        the parents or legal guardians object based on             "aliens" due tn "religious beliefs nr moral             "[a]11 Food and Drug Administration approved
        "religious 'beliefs or moral objections"): 42 U.S.C.       comdcfions"); 18 U.S.C. 3597 (protecting objectors      contraceptive methods. sterilization procedures.
        1395w-22(j](3)(B) (protecting against forced               to participation in Federal executions based on         and patient education and counseling for all ~omen
        counseling or referrals in Medicare+Choice, now            "moral or religiaus convictians"); 20 U,S,C. 1688       svith reproductive capacity." h ttps: I,'inn+ hrsn.gory
        Medicare Advantage, managed care plans udth                (prohibiting sex discrimination law to be used to       emmens-guidelinesrindex.html. The Guidelines as
        respect to objections based on "moral or religious         require assistance in abortion for any reason): 22      amended in December 2016 refer, under the header
        grounds"]: 42 U.S.C. '1396a(w](3) (ensuring                U.S.C. 7631(d) (protecting entities from being          "Contraception.'o: "the full range of female-
        particular Federal law does nnt infringe on                required to use HIV/AIDS funds cnntrary to their        controlled I.).S. Food and Drug Administration-
        "conscience" as protected in State lasv concerning         "religious or mars] objection" ).                       approved contraceptive methods, effective family




Exhibit 2                                                                                                                                                                   JA-0000058
                            Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 59 of 187
                            Federal Register/Vol.                   J13.   No. 221/Thurs(jay, November 15, 201(J/Rules and Regulations                         57595

        time period, the administering                                        During the period when the                      have a moral objection. LJnder
        agencies —HHS, the Departnlent of                                  Departments mere publishing and                    regulations preceding October 2017,
        Labor, and the Department of the                                   modifying the regulations, organizations           these organizations neither received an
        Treasury (collectively, "the                                       and individuals filed dozens of lawsuits           exemption from the Mandate nor
        Departments" 3) —exercised discretion                              challenging the contraceptive coverage             qualified for the accotnmodation. For
        to allovv exemptions to those                                      requirement and regulations                        example, Jvtarch for Life filed a
        requirements by issuing rulemaking                                 (hereinafter. the "contraceptive                   complaint claiming that the Mandate
        various times, including issuing and                               Mandate." or the "Mandate" ). Plaintiffs           violated the equal protection component
        finalizing tl1ree interim final regulations                        included religious nonprofit                       of the Due Process Clause of the Fifth
        prior to 2017." In those mgulations, the                           organizations, businesses run by                   Amendment, and mas arbitrary and
        Departments crafted exemptions and                                 religious families, individuals. and               capricious under the Administrative
        accommodations for certain religious                               others, including several non-religious            Procedure Act (APA). Citing, for
        objectors where the Guidelines require                             organizations that opposed coverage of             example, 77 FR 6727, March for Life
        coverage of contraceptive services,                                certain contraceptives under the                   argued that the Departments'tated
        changed the scope of those exemptions                              Mandate on the basis of non-religious              interests behind the Mandate were only
        and accommodations, and solicited                                  moral convictions. For-profit entities             advanced among women who "mant"
        public comments on a number of                                     with religious objections mon various              the coverage so as to prevent
        occasions, Public comments mere                                    court decisions leading to the Supreme             "unintended" pregnancy. Matwh for Life
        submitted on various iterations of the                             Court's ruling in Burwell v. Hobby                 contended that, because it only hires
        regulations issued before 2017, and                                I.obbv Stores, Irtc. 134 S. Ct. 2751               employees mho publicly advocate
        some of those comments supported                                   (2014). The Supreme Court ruled against            against abortion, including what they
        expanding the exemptions to include                                the Depaltments and held that, under               regard as abortifacient contraceptive
        those mho oppose the contraceptive                                 the Religious Freedom Restoration Act              items, the Depaltments'nterests mere
        coverage mandate for either religious                              of 1903 (RFRA), the Mandate could not              not rationally advanced by imposing the
        "or moral" reasons, consistent with                                be applied to the closely held for-profit          Mandate upon it and its employees.
        various state laws (such as in                                     corporations before the Court because              Accordingly, March for Life contended
        Connecticut or Missouri) that protect                              their owners had religious objections to           that applying the Mandate to it (and
        objections to contraceptive coverage                               providing such coverage.e Later, a                 other similarly situated organizations)
        based on moral convictions.."                                      second series of legal challenges were             lacked a rational basis and, therefore.
                                                                           filed by religious nonprofit                       was arbitrary and capricious in violation
        planning practices. and sterilization procedures,"                 organizations that stated the                      of the APA. March for Life further
        "contraceptive counseling. initiation of
        contraceptive use. and follow-up care (e.g.,                       accommodation impermissibly                        contended that, because the
        managenient, and evaluation as well as changes to                  burdened their religious beliefs because           Departments concluded the
        and renmval or discontinuation of the contraceptive                it utilized their health plans to provide          government's interests mere not
        method)," and "instruction in fertility awareness-
        based methods, including the lactation amenorrhea                  services to which they objected on                 undermined by exempting houses of
        method.'ttps:,'riser.hrsa.gov/woaiens-guidelines                   religious grounds, and it required them            worship and integrated auxiliaries
        201 6!in dex. h t   mt                                             to submit a self-certification or notice.          (based on the assltmption that such
            'ote. however, that in sections under headings                 On May 16, 2016, the Supreme Court                 entities are relatively mote likely than
        listing only two of the three Departments, the terin               issued a per curiam decision, vacating             other nonprofits vv ith religious
        "Departments" generallv refers only to the two
        Departments listed in the heading.                                 the judgments of the Courts of                     objections to have employees that share
            'Interim final regulations on July 19, 2010. at 75             Appeals—most of which had ruled in                 their views against certain
        FR 41726 (Julv 2010 interim final regulations):                    the Departments'avor— and remanding                contraceptives), applying the Mandate
        interim final regulations amending the July 2010
        interim final regulations on August 3, 2011, at 76
                                                                           the cases "in light of the substantial             to March for Life or similar
        FR 46621: final regulations on February 15. 20'1 2,                clarification and refinement in the                organizations that definitively hire only
        at 77 FR 8725 (2012 final regulations): an advance                 positions of the parties" that had been            employees who oppose certain
        notice of proposed rulemaking (ANPRM) on March                     filed in supplemental briefs. Zubilc v.            contraceptives lacked a rational basis
        21, 2012, at 77 FR 16501; proposed regulations on                  Burwell, 136 S. Ct. 1557, 1560 (2016).             and, therefore, violated their right of
        Februarv 6, 2013. at 78 FR S456: final regulations
        on July 2. 2013, at 78 FR 39870 (July 2013 final                   The Court stated that it anticipated that,         equal protection under the Due Process
        regulations); interim final regulations on August 27,              on remand, the Courts of Appeals mould             Clause.
        2014. at 79 FR 5'1092 (August 2014 interim final                   "allow the parties sufficient time to                 March for Life's employees, who
        regulations); proposed regulations on August 27.                   1'esolve any outs tancllng issues bet1veen
        2014, at 79 FR 51118 (August 2014 proposed                                                                            stated they were personally religious
        regulationsJ; final regulations on July 14, 2015. at               thenl. Id.                                         (although personal religiosity was not a
        80 FR 4'131& (July 2015 final regu)ations); and a                     Beginning in 2015, lawsuits                     condition of their employment), also
        request for information on July 26, 2016, at 81 FR                 challenging the Mandate mere also filed
        47741 (RFI). which was addressed in an FAQ
                                                                                                                              sued as co-plaintiffs. They contended
        document issued on January 9, 2017, available at:                  by various non-religious organizations             that the Mandate violated their rights
        h ttpsd! usssv. del.gov!sites /de fa u It/fi I es!eh so!abc u t-   mith moral objections to contraceptive             under RFRA by making it impossible for
        ebsa! our-act ii ities/resource-center/fags/a ca-part-             coverage. These organizations stated               them to obtain health coverage
        36.pdf and httpsoywsiov.cms,gov/CCRO!Resources/                    that they believe some methods
        Fact-Sheets-and-FAQs/Do unloads/A CA-FAQs-                                                                            cm1sistent with their religious beliefs,
        Part36 1-9-1 i-Finahpdf.                                           classified by the Food and Drug                    either from the plan March for Life
            s See, for example, Denise hl. Burke, Re: file code            Administration (FDA) as contraceptives             wanted to offer them, or in the
        ClvfS — 9968-P. Regulations.gov (posterl Islay 5,                  may have an abortifacient effect and,              individual market, because the
        2013), https//nsvccregulations.gov!                                therefore. in their view, are morally              Departments offered no exemptions in
        tt! documentDetai):D= Chfs-201 2-0031-79115„
        Comment, Regu)ations.gov(posted Oct. 26, 2016),                    equivalent to abortion to vvhich they              either circumstance. Another non-
        https:,gusssvregu)ations.gov!document/D=C/tfs-                                                                        religious nonprofit organization that
        201 6-01 23-54142; Davdd Sater. Re: CMS — 9931 —NC:                invivregu)ations.gov!docuai eat?0=CPS-2016-0123-   opposed the Mandate's requirement to
        Request for Information. Regu)ations.gov (posted                   46220.
        Oct. 26, 20'16), https:!/a wwregulationsgov/                         sThe Supreme Court did not decide whether        provide certain contraceptive coverage
        docunientyD=CMS-201t -0123-54218; Comment.                         RFRA wauld apply to publicly traded for-profit     on moral grounds also filed a lawsuit
        Regulotions.gov (posted Oct. 26, 2016), https//                    corporations. See 134 S. Ct. at 2774.              challenging the Mandate. Real




Exhibit 2                                                                                                                                                         JA-0000059
                    Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 60 of 187
         57596      Federal Register/Vol. 83. No. 221/Thursday, November 15, 2018/Rules and Regulations

        Alternatives, Inc. v. Bunvell. 150 F,         the moral convictions of certain                          counseling for women at risk of
        Supp, 3d 419 (M.D. Pa. 2015).                 employers, individuals and health                         unintended pregnancy."
           Challenges by non-religious nonprofit      insurance issuers where the coverage of
        organizations led to conflicting opinions                                                               1. The Departments'uthority To
                                                      contraceptive services is concerned.
        among the federal courts. A district          Comments were requested on the                            Mandate Coverage or Provide
        court agreed with the March for Life          interim final regulations.                                Exemptions
        plaintiffs on the organization's equal           After consideration of the cominents                      The Departments received conflicting
        protection claim and the
              employees'FRA                           and feedback received from                                comments on their legal authority to
                claims, w;hile not specifically       stakeholders, the Departments are                         provdde exemptions and
        ruling on the APA claim, and issued a         finalizing the Moral IFC, with changes                    accommodations to the Mandate. Some
        permanent injunction against the              basecl on comments as indicated                           commenters a~oed that the
        Departments that is still in place. 1Marclt   here in.                                                  Departments are legally authorized to
        for Life v. Bur(vali, 128 F, Supp, 3d 116       "'I.                                                    provdde expanded exemptions and an
        (D.D.C. 2015). The appeal in March for           Overview of the Final Rules and                        accommodation for moral convictions,
        Life is pending and has been stayed           Public Comments                                           noting that there was no requirement of
        since early 2016. In another case„ fecleral      During the 60-day comment period for                   contraceptive coverage in the ACA and
        district and appellate courts in              the Moral IFC, which closed on                            no prohibition on providing inoral
        Pennsylvania disagreed with the               December 5, 2017, the Departments                         exemptions in Guidelines issued under
        reasoning in March for Life, and ruled        received over 54,000 public comment                       section 2713(a)(4). Other commenters,
        against claims brought by a similarly         submissions, which are posted to                          however, asserted that the Departments
        non-religious nonprofit employer and          tvtvtv.regulations.gov.e Below, the                       have no legal authority to provide any
        its religious employees, Real                 Departments provide an overview of the                    exemptions to the contraceptive
        Alternotives, 150 F. Supp, 3d 419,            final rules and address the issues raised                 Mandate, contencling, based on
        affirmed by 867 F.3d 338 (3d Cir. 2017).      in the comments we received.                              statements in the ACA's legislative
        One member of the appeals court panel                                                                   history, that the ACA requires
                                                      A. Mort31 Exemptions and
        in Real Alternatives v. Sec'y of HHS                                                                    contraceptive coverage. Still other
        dissented in part, stating he would have      Accommodation in General
                                                                                                                commenters contended that the
        ruled in favor of the individual                 These rules expand exemptions to                       Departments are legally authorized to
        employee plaintiffs under RFRA. 867           protect certain entities and individuals                  proidde the religious exemptions that
        F.3d 338, 367 (3d Cir. 2017) (Jordan. J.,     with moral convictions that oppose                        existed prior to the 2017 IFCs, but not
        dissenting).                                  contraception whose health plans are                      to protect moral convictions.
           The Departments most recently              subject to a mandate of contraceptive                        The Departments conclude that we
        solicited public comments on these            coverage through guidance issued                          are legally authorized to provide the
        issues again in two interim final             pursuant to the ACA. These rules do not                   exemption and accommodation for
        regulations with request for comments         alter the discretion of HRSA, a                           moral convictions set forth in the Moral
        published in the Federal Register on          component of HHS, to maintain the                         IFC and these final rules. These rules
        October 13, 2017: The regulations (82         Guidelines requiring contraceptive                        concern section 2713 of the PHS Act, as
        FR 47838) (the Moral IFC) that are being      coverage where no regulatorily                            incorporated into ERISA and the Code.
        finalized with changes here, and the          recognized objection exists. These rules                  Congress has granted the Departments
        regulations (82 FR 47792) (the Religious      also make available to exempt                             legal authority, collectively, to
        IFC) published on the same day as the         organizations the accommodation                           administer these statutes. (26 U.S.C.
        Moral IFC, which are being finalized          process, which was previously                             9833; 29 U.S.C. 1191c; 42 U.S.C. 300gg—
        with changes in the companion final           established in response to some                           92).
        rules publishecl elsewhere in today'          objections of religious organizations. as                   Where it applies, section 2713(a)(4)
        Federal Register.                             an optional process for exempt entities                   requires coverage without cost sharing
           In the preamble to the Moral IFC, the      that wish to use it voluntarily. These
        Departments explained several reasons                                                                   for "such additional'" women'6
                                                      rules do not alter multiple other federal                 preventive care and screenings "as
        why, after exercising our discretion to       programs that provide free or subsidized
        reevaluate the exemptions and                                                                           provided for'nd "supported
                                                      contraceptives or related education and                               developed by HHS acting
                                                                                                                              by"'uidelines
        accommodations for the contraceptive
        Ivfandate, we sought public comment on                                                                  through HRSA. When Congress enacted
                                                           The Department of the Treasury and Internal
        whether to protect moral convictions in       Revenue Seridce published proposed and                    this provision, those Guidelines did not
        the Moral IFC and these final rules. The      temporary regulations as part of the joint                exist. And nothing in the statute
        Departments noted that we considered,         rulemaking af the Moral IFC. The Departments of           mandated that the Guidelines had to
                                                      Labor and HHS published their respective rules as         include contraception, let alone for all
        among other things, Congress's history        interim fiiial rules ivith request for conunents and
        of providing protections for moral            are finalizing their interim final rules in these final   types of eniployers with covered plans,
        convictions regarding certain health          rules. The Department of the Treasurv and Internal        Instead, section 2713(a)(4) provided a
        services (including contraception,            Revenue Service are finalizing their regulations.
                                                         s See Regulationsgoi at https //                         s See. /ar example. Family Planning grants in 42
        sterilization, and items or services          is aivisgulationsgov/searcjiResuttsyrpp=25&so=            V. S.C. 300. et seqc the Teenage Pregnancy
        believed to involve abortion); the text,      DESCssb=postedDateh po=OB-cmd=                            Prevention Program, Public Law 112-74 (125 Stat
        context, and intent of section 2713(a)(4)     12 orC05~/ozC171 &57C05/7C17sdi:tid=CK'Js-                786. 1080): the Healthv Start Program, 42 U.S.C.
        and the ACA; Executive Order 13798,           201 7-0133 and li t t ps:/yissinv.regulations,gov/        254c — 8; the Maternal, Infant, and Early Childhood
                                                      docjsetsroii seryrpp=25K-'so=/ISC&sb=posted               Home Visiting Program. 42 U.S.C. 711; Maternal
        "Promoting Free Speech and Religious          Dat &po=100&D=IRS-201741015. Some of those                and Child Health Blocl Grants. 42 U.S.C. 703: 42
        Liberty" (May 4, 2017); previously            submissions included form letters or attachments          U.S.C. 247b — 12: Title XIX of the Social Security
        submitted public conunents; and the           that. while not separatelv tabulated at                   Act, 42 U,S,C, 1306, et seq.; the Indian Health
        extensive litigation over the                 regulations.gov, together includerl comments frmn.        Service. 25 U.S.C. 13. 42 U.S.C. 2001(a). 8; 25 U.S.C.
                                                      or were signed by. possiblv over a hundred                1601. et seq.; Health center grants, 42 U.S.C.
        contraceptive Ivlandate. The                  thousand separate persons. The Departments                254b(ej. (g), (h). 8» (ij; the NIH Clinical Center, 42
        Departments concluded that it was             revdewed all of the public. comments and                  U.S.C. 248; and the Personal Responsibility
        appropriate that HRSA take into account       attachments.                                              Education Program, 42 U.S.C. 713.




Exhibit 2                                                                                                                                                        JA-0000060
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 61 of 187
                       Federal Register/Vol. 83. No. 221/Thursc[ay, November 15, 2018/Rules and Regulations                               57597

        positive grant of authority for HSRA to             nliITors othel'llstinctlons M;lthln that     Mandate if HRSA decides to otherwise
        develop those Guidelines, thus                      section that demonstrate that Congress       include contraceptives in its Guidelines.
        delegating authority to HHS to shape                intended HRSA to have the discretion            The Departments'onclusions are
        that development, as the aclministering             the Agencies invoke. For example.            consistent with our interpretation of
        agency of HRSA, and to all three                    sections (a)(1) and (a)(3) require           section 2713 of the PHS Act since 2010.
        agencies as the administering agencies              "evidence-based" or "evidence-               w;hen the ACA was enacted. and since
        of the statutes by which the Guidelines             informed" coverage, while section (a)(4)     the Departments started to issue interim
        are enforced. See 26 U.S.C. 9833; 29                does not. This difference suggests that      final regulations implementing that
        U.S.C. 1191(c), 42 U.S.C. 300go-92. That            the Agencies have the leeway to              section. The Departnlents have
        is especially true for HHS, as HRSA is              incorporate policy-based concerns into       consistently interpreted section
        a component of HHS that was                         their decision-making, This reading of       2713(a)(4) to grant broad discretion to
        unilaterally created by the agency and              section 2713(a)(4) also prevents the         decide the extent to which HRSA will
        thus is subject to the agency's general             statute from being interpreted in a          provide for, and support, the coverage of
        supervision, see 47 FR 38409 (August                cramped way that allows no flexibility       additional women's preventive care and
        31, 1982). Thus, nothing plmvented                  or tailoring, and that would force the       screenings, including the decision to
        HRSA from creating an exemption from                Departments to choose between ignoring       exempt certain entities ancl plans, and
        otherwise-applicable guidelines or                                                               not to provide for or support the
                                                            religious objections in violation of         application of the Guidelines with
        prevented HHS and the other agencies                RFRA or else eliminating the
        from directing that HRSA create such an                                                          respect to those entities or plans. The
                                                            contraceptive coverage requirement           Departments created an exemption to
        exemption.                                          from the Guidelines altogether. The
           Congress dicl not specify the extent to                                                       the contraceptive Mandate lvhen that
                                                            Departments instead interpret section        Mandate was announced in 2011, ancl
        which HRSA must "provicle for" and
        "support" the application of Guidelines             2713(a)(4) as authorizing HRSA's             then amended and expanded the
        that it chooses to adopt. HRSA's                    Guidelines to set forth both the kinds of    exemption and added an
                                                            items and services that vvill be covered,    accommoclation process in multiple
        authority to support "comprehensive                 and the scope of entities to which the
        guidelines" involves determining both                                                            rulelnakings thereafter. The
        the types of coverage and scope of that             contraceptive coverage requirement in        accommoclation process requires the
        coverage. Section 2714(a)(4) requires               those Guidelines vs ill apply.               provision of coverage or payments for
        coverage for preventive services only                  The moral objections at issue here,       contraceptives to plan participants in an
        "as provided for in comprehensive                   like the religious objections prompting      eligible organization's health plan by
        guidelines supported by [HRSA]." That               exemptions elating back to the inception     the organization's insurer or third party
        is, services are required to be included            of the Mandate in 2011, may, consistent      administrator. However, the
        in coverage only to the extent that the             with the statutol& provision,                accommodation process itself, in some
        Guidelines supported by HRSA provide                permissibly inform lvhat HHS, through        cases, failed to require contraceptive
            "as*'n
        for them. Through use of the word
            the phrase "as provicled for," it
        requires that HRSA support how those
                                                            HRSA, decides to provide for ancl
                                                            support in the Guidelines. Since the
                                                            first rulemaking on this subject in 2011,
                                                                                                         coverage for many women, because — as
                                                                                                         the Departments acknow, ledged at the
                                                                                                         time —the enforcement mechanisln for
                                                                                                         that process, section 3(16) of ERISA,
        services apply—that is, the manner in               the Departments have consistently
        which the support will happen, such as              interpreted the broad discretion granted     does not provide a means to impose an
        in the phrase "as you like it." to When             to HRSA in section 2713(a)(4) as             obligation to provide contraceptive
        Congress means to require certain                   including the power to reconcile the         coverage on the third party
        activities to occur in a certain manner,            ACA's preventive-services requirement        administrator of self-insured church
        instead of simply authorizing the agency            with sincerely held views of conscience      plans (see 80 FR 41323). Non-exempt
        to decide the manner in which they will             on the sensitive subject of contraceptive    employers participate in many church
        occur, Congress knows how to do so.                 coverage— namely, by exempting               plans. Therefore, in both the previous
        See for example, 42 U.S.C. 1395x (" The             churches and their integrated auxiliaries    exemption, and in the previous
                                                                                                         accommoclation's application to self-
        Secretary shall establish procedures to             from the contraceptive-coverage
        make beneficiaries and providers alvare             Mandate. (See 76 FR at 46623.) As the
                                                                                                         insured church plans, the Departments
        of the requirement that a beneficiary                                                            have been choosing not to require
                                                            Departments explained at that time, the      contraceptive coverage for certain kinds
        complete a health risk assessment prior             HRSA Guidelines "exist solely to bincl       of employers since the Guidelines Ivere
        to or at the same time as receiving                 non-grandfathered goroup health plans
        personalized prevention plan services.")                                                         adopted. In doing so, the Departments
                                                            ancl health insurance issuers with           have been acting contrary to
        (emphasis added), Thus„ the inclusion               respect to the extent of their coverage of   commenters who contended the
        of '"as" in section 300gg — 13(a)(3), and its       certain preventive services for women,"      Departments had no authority to create
        absence in similar neighboring                      ancl "it is appropriate that HRSA .          exemptions under section 2713 of the
        provisions, shows that HRSA has                     takes into account the effect on the         PHS Act, or its incorporation into
        discretion whether to support how the               religious beliefs of [employers] if          ERISA ancl the Code, and who
        preventive coverage mandate applies— it             coverage of contraceptive services were      contended instead that the Departments
        does not refer to the timing of the                 required in [their] group health plans."     must enforce Guidelines on the broadest
        promulgation of the Guidelines.                     Id. Consistent with that longstanding        spectrum of group health plans as
           Nor is it simply a textual aberration            viev;, Congoress's grant of discretion in
        that the v, ord "as" is missing from the                                                         possible, even including churches (see,
                                                            section 2713(a)(4), and the lack of a        for example, 2012 final regulations at 77
        other three provisions in section 2713(a)           mandate that contraceptives be covered       FR 8726).
        of the PHS Act. Rather, this difference             or that they be covered without any            The Departments'nterpretation of
          is See As )usage 2). Oxford En J~ish Dictionary
                                                            exemptions or exceptions, leacl the          section 2713(a)(4) is confirmed by the
        Online (Feb. 2018) i" [u)sed to indicate by
                                                            Departments to conclucle that w, e are       ACA's statutory structure. Congress clid
        comparison the &say something happens or is         legally authorized to exempt certain         not intend to require entirely uniform
        done").                                             entities or plans from a contraceptive       coverage of preventive services (see for




Exhibit 2                                                                                                                                     JA-0000061
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 62 of 187
         57598          Federal Register/Vol. 83. No. 221/Thursrjay, November 15, 2018/Rules and Regulations

        example, 76 FR 46623). On the contrary,                    including laws that protect holders of                exemptions provided for houses of
        Congress carved out an exemption from                      religious beliefs or moral convictions                worship and integrated auxiliaries were
        section 2713 of the PHS Act (and from                      from certain requirements in health care required by the First Aniendment, and
        several other proidsions) for                              contexts. Although the text of Executive the Corn% did not say the Departments
        grandfathered plans. In contrast. the                      Order 13535 does not require the                      must apply the contraceptive Mandate
        grandfathering exemption is not                            expanrlerl exemptions confirmed in                    unless RFRA prohibits us from doing so.
        applicable to many of the other                            these final rules, the expanded                          The appropriateness of including
        provisions in Title I of the ACA—                          exemptions are, as explained below,                   exemptions to protect moral corn ictions
        provisions previously referrerl to by the                  consistent with longstanding federal                  is informed by Congress's long history
        Departments as providing particiilarly                     laws to protect conscience objections,                of providing exemptions for moral
        significant protections." (75 FR 34540).                   baserl on religious beliefs or moral                  convictions, especially in certain health
        Those provisions include (from the PHS                     convictions regarding certain health                  care contexts.
        Act) section 2704, mhich prohibits                         matters. and are consistent with the                  2. Congress's History of Protecting
        preexisting condition exclusions or                        intent that the ACA be implemented in                 Moral Convictions
        other discrimination based on health                       accordance      with   the conscience
        status in group health coverage; section                   protections set forth in those laws.                     The Department receiverl numerous
        2708, which prohibits excessive waiting                       Some commenters contended that,                    comments about its decision in the
        periods {as of January 1, 2014); section                   even though Executive Order 13535                     Moral IFC to exercise its discretion to
        2711, which relates to lifetime dollar                     refers to the Church Amendments, the                  provide moral exemptions to, and an
        limits; section 2712, which generally                      intention of those statutes is narrow,                accommorlation under, the
        prohibits rescission of health coverage;                   should not be construed to extend to                  contraceptive Mandate. Some
        section 2714, which extends dependent                      entities instead of to individuals, and               commenters agreed with the
        child coverage until the child turns 26;                   should not be construed to prohibit                   Departments'ecision in the Moral IFC.
        and section 2718, which imposes a                          procedures. But those comments                        arguing that it is appropriate to exercise
        minimum medical loss ratio on health                       inistake the Departments'osition. The                 the Departments'iscretion to protect
        insurance issuers in the individual and                    Departments are not construing the                    moral convictions in light of Congress's
        group markets (for insured coverage),                      Church Amendments to requitx. these                   history of protecting inoral convictions
        and requires theni to provide rebates to                   exemptions. nor do the exeinptions                    in various contexts, especially
        policyholders if that medical loss ratio                   prohibit any procerlures. Instead,                    concerning health care. Other
        is not met. {75 FR 34538, 34540, 34542).                   through longstanding federal conscience commenters disagreed, saying that
        Consequently, of the 150 million                           statutes, Congress has established                    existing conscience statutes protecting
        nonelderly people in America with                          consistent principles concerning respect moral convictions do not require these
        employer-sponsored health coverage,                        for sincerely held moral convictions in               exemptions and, therefore, the
        approximately 25.5 inillion are                            sensitive healthcare contexts." Under                 exemptions should not be offered. Some
        estimated to be enrolled in                                those principles, and absent any                      commenters stated that because
        grandfathered plans not subject to                         contrary requirement of law, the                      Congress has provided conscience
        section 2713." Some commenters assert                      Departments are offering exemptions for protections, but did not specifically
        the exemptions for grandfathered plans                     sincerely held moral convictions to the               provide them in section 2713(a)(4).
        are temporary. or were intended to be                      extent the Departments otherwise                      conscience protections atm
        temporary, but as the Supreme Court                        impose a contraceptive Mandate, These inappropriate in the implementation of
        observed, "there is no legal requirement                   exemptions do not prohibit any                        that section. Still other commenters
        that grandfathered plans ever be phased                    services, nor authorize employers to                  went further, disagreeing with
        out." Bunvell v. Hobby Lobby Stores,                       prohibit employees from obtaining any                 conscience protections regarding
        inc., 134 S. Ct, 2751, 2764 n.10 (2014).                   services. The exemptions in the Moral                 contraceptives. abortions, or health care
           Some commenters argue that                              IFC and these final rules simply refrain              in general.
        Executive Order 13535's reference to                       from imposing a federal mandate that                     In deciding the most appropriate may
        implementing the ACA consistent with                       employers cover contraceptives in their to exercise our discretion in this
        certain conscience lams does not justify                   health plans even if they have sincerely context, the Departments draw on the
        creating exemptions to contraceptive                       helrl moral convictions against doing so. most recent statements of Congress,
        coverage in the Guidelines, because                           Some commenters stated that the                    along with nearly 50 years of statutes
        those laws rlo not specifically require                    Supreme Court ruled that the                          and Supreme Court precedent
        exemptions in the Guidelines. The                          exemptions provided for houses of                     discussing the protection of moral
        Departnients, however„believe that they                    worship and integrated auxiliaries were convictions in certain circumstances—
        are acting consistent vvith Executive                      required by the First Atnenrlment. From particularly in the context of health care
        Order 13535 by creating exemptions                         this, comnienters concluded that the                  and health coverage, Most recently,
        using HRSA's authority under section                       exemptions for houses of worship and                  Congress expressed its intent on the
        2713(a)(4), and the Departments*                           integrated auxiliaries are legally                    matter of Government-mandated
        administrative authority over the                          authorized, but that exemptions beyond contraceptive coverage when it
        implementation of section 2713(a) of the                   those are not. But the Supreme Court                  declared, ivith respect to the possibility
        PHS Act. Executive Order 13535, issued                     rlid not rule on the question whether the that the District of Colmnbia mould
        upon the signing of the ACA, specified                                                                           require contraceptive coverage, that "it
        that "longstanding Federal lavvs to                          re The Departments note that the Church             is the intent of Congress that any
                                                                   Amendments are the subject of another, ongoing
        protect conscience... remain intact,"                      rulemaking process. See Protecting Statutorv
                                                                                                                         legislation enacted on such issue should
                                                                   Conscience Rights in Health Care; Delegations of      include a 'conscience clause'hich
          sr Kaiser Familv Foundation a Health Research a          Authority, B3 FR 3BBO [NPRM Jan. 20, 201st. Since     provides exceptions for religious beliefs
        Educational Trust, '"Employer Health Benefits, 2017        the Departments are not construing the                and moral convictions." Consolidated
        Annual Survey." Henry J Kaiser Family Foundation           Amendments to require the religious exemptions,
        (Sept. Hh 2017J, http: //files.kff org/attachment/         rve defer issues regarding the scope, interpretation,
                                                                                                                         Appropriations    Act, 2018, Div. E,
        Report -Em player-Heel th - Ben eff ts-An n un/-Sun vey-   snd protections of the Amendments to HHS in that      section 808, Public Law 115-141, 132
        20l 7.                                                     rulemaking.                                           Stat. 348, 603 (Mar. 23, 2018); see also




Exhibit 2                                                                                                                                                     JA-0000062
                        Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 63 of 187
                         Federal Register/Vol. 83. No. 221/Thurscjay, November 15, 2018/Rules and Regulations                                      57599

        Consolidated Appropriations Act, 2017,                 specifically require contraceptive           protections provided by those
        Div. C, section 808, Public Law, 115-31                coverage in section 2713 of the PHS Act.     provisions of the Chuich Amendments
        (May 5, 2017). The Departments                         This argument would also negate not          would encompass moral objections to
        consider it significant that Congress's                just these expanded exemptions, but the      contraceptive services or coverage.
        nlost recent statements on the prospect                previous exemptions provided for                The Church Amendments were
        of Govermnent-nlandated contraceptive                  houses of worship and integrated             enacted in the wake of the Supreme
        coverage specifically intend that a                    auxiliaries. and the indirect exemption      Court's decision in Roe v. I4'ade. 410
        conscience clause be included to protect               for self-insured church plans that use       U.S. 113 (1973). Although the Court in
        moral convictions.                                     the accommodation. Where Congress            Roe required abortion to be legal in
          The Departments also consider                        left so nlany inatters concerning section    certain circumstances. Roe did not
        significant the many statutes listed                   2713(a)(4) to agency discretion. the         include. within that right, the
        above, in section I—Background                         Departments consider it appropriate to       requirement that other citizens facilitate
        footnote 1, that show Congress's                       implement these expanded exemptions          its exercise. Indeed, Roe favorably
        consistent protection of moral                         in light of Congress's long history of       quoted the proceedings of the Anlerican
        convictions alongside religious beliefs                respecting moral convictions in the          Medical Association House of Delegates
        in the fecleral regulation of health care.             context of certain federal health care       220 (june 1970), which declared,
        These include laws such as the Church                  requirements.                                "Neither physician. hospital, nor
        Amendments (dating back to 1973),                                                                   hospital personnel shall be required to
        which we discuss at length below, to the               a. The Church Amendments'rotection
                                                               of Moral Convictions                         perform any act violative of personally-
        2018 Consoliclated Appropriations Act                                                               held moral principles." 410 U.S. at 144
        discussed above. Notably among those                      One of the most important and well-       8c n.38 (1973). Likewise„ in Roe's
        laws, ancl in addition to the Church                   establishecl federal statutes respecting     companion case, Doe v. Bolton, the
        Amendments, Congress has enacted                       conscientious objections in specific         Court observed that, uncler state law, "a
        protections for health plans or health                 health care contexts was enacted over        physician or any other employee has the
        care organizations in Medicaid or                      the course of several years beginning in     right to refrain, for moral or religious
        Medicare Advantage to object "on moral                 1973, initially as a response to court       reasons, from participating in the
        or religious grounds" to providing                     decisions raising the prospect that          abortion procedure."'10 U.S. 179. 197—
        coverage of certain counseling or                      entities or individuals might be required    98 (1973), The Court said that these
        referral services. 42 U.S.C. 1395w-                    to facilitate abortions or sterilizations    coilscience, provisions 'bvioilsly .
        22(j)(3)(B) (protecting against forced                 because they had received federal funds.     afford appropriate protection,'* Id. at
        counseling or referrals in Medicare +                  These sections of the U.S. Code are          198. As an Arizona court later put it, "a
        Choice (norw Medicare Advantage)                       known as the Church Amendments,              woman's right to an abortion or to
        managed care plans with respect to                     named after their primary sponsor,           contraception does not compel a private
        objections based on "moral or religious                Senator Frank Church (D-Idaho). The          person or entity to facilitate either."
        grounds"); 42 U,S.C. 1396u— 2(b)(3)                    Church Amendments specifically               Planned Parenthood Ariz., Inc. v. Am.
        (protecting against forced counseling or               provide conscience protections based on      Ass'n of Pro-Life Obstetricions &
        referrals in ivtedicaid managed care                   sincerely held moral convictions, not        Gynecologists, 257 P.3d 181, 196 (Ariz.
        plans with respect to objections based                 just religious beliefs, Among other          Ct. App. 2011).
        on "'moral or religious grounds").                     things, the amendments protect the              The Con~ossional Record contains
        Congress has also protected individuals                recipients of certain federal health funds   discussions that occurrecl when the
        who object to prescribing or providing                 from being required to perform. assist,      protection for moral convictions was
        contraceptives contrary to their                       or make their facilities available for       first proposed in the Church
        "religious beliefs or inoral convictions."             abortions or sterilizations if they object   Amendments. When Senator Church
        Consolidated Appropriations Act, 2018,                 "on the basis of religious beliefs or
                                                                                                            introduced the first of those
        Public Law 115-141, Division E, section                moral convictions," and they prohibit        amendments in 1973, he cited not only
        726(c); see also Consolidated                          recipients of certain federal health funds   Roe v. Wade. but also an instance where
        Appropriations Act of 2017, Division C.                from discriminating against any              a federal court had ordered a Catholic
        Title VII, Sec. 726(c) (Financial Services             personnel "because he refusecl to            hospital to perform sterilizations. 119
        and General Government                                 perform or assist in the perfonnance of      Congr. Rec. S5717— 18 (Mar. 27. 1973).
        Appropriations Act), Public La+, 115—                  such a procedure or abortion on the          After his opening remarks, Senator
        31 is                                                  grounds that his performance or
                                                               assistance in the performance of the         Adlai Stevenson III (D —IL) rose to ask
          The Departments disagree with                                                                     that the ainendment be changed to
        commenters that suggested we should                    proceclure or abortion would be contrary
        not consider Congress's history of                     to his religious beliefs or moral            specify that it also protects objections to
        protecting moral objections in certain                 convictions" (42 U.S,C. 300a— 7(b),          abortion and sterilization based on
                                                                                                            moral convictions on the same terms as
        health care contexts due to Congress's                 (c)(1)). Later additions to the Clliirch
        failure to explicitly include exemptions               Amendments protect other                     it protects objections based on religious
        in section 2713(a)(4) itself. The                      conscientious objections, including          beliefs, The following excerpt of the
        argument by these commenters proves                    some objections on the basis of moral        Congressional Record records this
        too much, since Congress also did not                  conviction to "any lawful health             discussion:
                                                               service," or to "any part of a health          Mr. STEVENSON. Mr. President, first of all
            's The Depar(ments also note that, in piotecting   service program."'42 U,S.C. 300a—            I commend the Senator from Idaho for
        those individua) and institutional health care         7(c)(2), (d)). In contexts covered by        bringing this matter to the attention of the
        entities that object to certain abortion-related
                                                               those sections of the Church                 Senate. I ask the Senator a question.
        services and activities regardless of the basis for                                                    One need not be of the Catholic faith or
        such objection. the Coats-Snowo Amendment, PHS         Amendments, the provision or coverage        any other religious faith to feel deeply about
        Act section 245 (42 U.S.C. 238n), and the Weldon       of certain contraceptives, depending on
        Amendment, Consolidated Appropriations Act,                                                         the worth of human life. The protections
        2018, Div. H, Sec. 507(d). Public Law 115 — 141,
                                                               the circumstances, could constitute          affordecl by this amendment run only to
        protect those whose objection is based on moral        "any lawful health service'* or a "part of   those whose religious beliefs would be
        coiivmiloli.                                           a health service program." As such, the      offencled by the necessity of performing or




Exhibit 2                                                                                                                                             JA-0000063
                     Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 64 of 187
         57GOO        Federal Register/Vol. 83. No. 221/Thurscjay, November 15, 2018/Rules anc( Regulations

        participating in the performance of certain        recent Supreme Court decisions will likely            to such services on the basis of religious
        medical procedures; others. for moral              unleash a series of court actions across the          beliefs. And, as noted above, subsequent
        reasons, not necessarily for any religious         Unitecl States to try to impose the persollal         statutes add protections for moral
        belief, can feel equally as strong about human     preferences of the majority of the Supreme            objections in many other situations,
        life. They too can revere human life.              Court on the totality of the Nation.                  These include, for example:
           As mortals, we cannot with confidence say,         I believe it is ironic that we should have
                                                                                                                    ~ Protections for individuals and
        when life begins. But whether it is life, or the   this debate at all. Who wonlcl have predicted
        potentiality of life, our moral convictions as     a year or two ago that we would have to               entities that object to abortion. See 42
        w;ell as our religious beliefs. warrant            guard against even the possibility that               U.S.C. 238n; 42 U.S.C. 18023; 42 U.S.C.
        protection from this intrusion bv the              someone might be free [sic] '4 to participate         2996f(b); Consolidatecl Appropriations
        Government. Would, therefore, the Senator          in an abortion or sterilization against his           Act, 2018, Div. H, Sec. 507(d), Public
        include moral convictionst                         will'? Such an idea is repugnant to our               Lam 115 — 141.
           Would the Senator consider an amendment         political traclition. This is a Nation which has         ~ Protections for entities and
        on page 2, line 18 which would add to              ahvays been concerned with the right of               individuals that object to providing or
        religious beliefs, the words "or moral*'?          conscience. It is the right of conscience             covering contraceptives, See id. at Div.
           Mr. CHURCH. I would sugsgest to the             which is protected in our draft laws. It is the       E, Sec. 808; i d. at Div. E, Sec. 726(c)
        Senator that perhaps his objective could be        right of conscience which the Supreme Court           (Financial Services and General
        more clearly stated if the words "or moral         has quite properly expanded not only to
        conviction" were added after "religious            embrace those young men who, because of               Government Appropriations Act); id. at
        belief.'" I think that the Supreme Court in        the tenets of a particular faith, believe they        Div. K, Title III.
                                                                                                                    ~ Protections for entities and
        considering the protection we give religious       cannot kill another man, but also those who
        beliefs has given comparable treatment to          because of their own deepest moral                    individuals that object to performing,
        deeply held moral convictions. I would not         convictions are so persuacled.                        assisting, counseling, or referring as
        be averse to amending the language of the             I am delighted that the Senator from Idaho         pertains to suicide. assisted suicide, or
        amendment in such a manner. It is consistent       has amended his language to include the               advance directives. See 42 U.S.C.
        with the general purpose. I see no reason          words "moral conviction," because, of                 290bb-36: 42 U.S.C. 1396a(m)(3); 42
        w;hy a deeply held moral conviction ought          course, we know that this is not a matter of          U.S.C. 14406; 42 U.S.C. 18113 (adopted
        not be given the same treatment as a religious     concern to any one religious body to the              as part of the ACA).
        belief.                                            exclusion of all others, or even to men who              The Departments believe that the
            Nfr. STEVENSON. The Senator's suggestion       believe in a God to the exclusion of all
         is well taken. I thank him.                       others. It has been a traditional concept in          intent behind Congress's protection of
                                                           our society from the earliest times that the          moral convictions in certain health care
        119 Congr. Rec. S5717— 18                          right of conscience, like the paramount right         contexts, especially to protect entities
          As the debate proceeded, Senator                 to life from which it is derived, is sacred.          and individuals from goverrunental
        Church ment on to quote Doe v. Bolton 's                                                                 coercion, supports the
                                                                                                                         Departments'ecision
        reliance on a Georgia statute that statecl         119 Congr. Rec. S5723                                             in the Moral IFC and these
        "a physician or any other employee has                In support of the same protections                 final rules to protect sincerely held
        the right to refrain. for moral or. religious      mhen they mere debated in the U.S.                    moral convictions from governmental
        reasons, from participating in the                 House, Representative Margaret Heckler                compulsion threatened by the
        abortion procedure." 119 Congr. Rec.               (R-MA) '" likewise observecl that "the                contraceptive Mandate.
        S5722 (quoting 410 U.S. at 197 —98].               right of conscience has long been                     b. Court Precedents Relevant to These
        Senator Church added, "I see no reason             recognized in the parallel situation in               Expanded Exemptions
        mhy the amendment ought not also to                which the individual's right to                          As reflected in the legislative history
        cover doctors and nurses mho have                  conscientious objector status in our                  of the first Church Amendments, the
        strong moral convictions against these             selective service system has been                     Supreme Court has long afforded
        particular operations.*'d. Considering             protected" and "expancled by the
        the scope of the protections, Senator                                                                    protection to moral convictions
                                                           Supreme Court to include moral                        alongside religious beliefs. Indeed,
        Gaylord Nelson (D—WI) asked whether,               conviction as well as formal religious
        "if a hospital board, or whatever the              belief." 119 Congor. Rec. H4148-49 (May               Senator Church cited Doe v. Bolton, 410
                                                                                                                 U.S. 179, as a parallel instance of
        ruling agency for the hospital mas, a              31, 1973), Rep. Heckler added, "We are
        governing agency or otherwise, just
                                                                                                                 conscience protection and spoke of the
                                                           concerned here only with the right of                 Supreme Court generally giving
        capriciously—and not upon the                      moral conscience, ~vhich has ahvays                   "comparable treatment to cleeply belcl
        religious or moral questions at all-               been a part of our national tradition."               moral convictions." Both Senator
        simply said, 'We are not going to bother           Id. at 4149.
                                                                                                                 Buckley and Rep, Heckler specifically
        with this kind of procedure in this                   These first sections of the Church
        hospital,', ould the pending                       Amendments, codified at 42 U.S,C.                     cited the Supreme Court's protection of
        amendment permit that'?" 119 Congr.                300a— 7(b) and (c)(1), passed the House               moral convictions in laws governing
        Rec. S5723. Senator Church responded               372 — 1. and were approved by the Senate              military service. Those legislators
        that the amendment would not                       94—0. 119 Congr. Rec. at H4149: 119                   appear to have been referencing cases
        encompass such an objection. Id.                   Congr. Rec. S10405 (June 5, 1973]. The
                                                                                                                 such as IVelslt v. United States, 398 U.S.
           Senator James L. Buckley (C-NY),                                                                      333 (1970), xvhich the Supreme Court
                                                           subsequently adopted provisions that                  had decided just three years earlier.
        speaking in support of the amendment,              comprise the Church Amendments                           Id~elslt involvecl what is perhaps the
        added the following perspective:                   sinularly extend protection to those                  Government's paradigmatic compelling
           Mr. BUCKLEY. Mr. President, I                   organizations and individuals mho                     interest —the need to defend the nation
        compliment the Senator from Idaho for              object to the provision of certain
                                                           services on the basis of their nroral                 by military force. The Court stated that,
        proposing this most inrportant and timely                                                                where the Government protects
        mnendment. It is timely in the first instance      convictions. as mell as those mho object              objections to military service based on
        because the attempt has already been made
        to compel the performance of abortion and            s+ The Senator might have meant "[forcodl .
                                                                                                                 "religious training and belief," that
        sterilization operations on the part of those      against his will."                                    protection mould also extend to
        svho are fundamentally opposed to such               "Rap. Heckler later served as the t Sth Secretary   avowedly non-religious objections to
        procedures. Ancl it is timely also because the     of HHS, from March 1983 to December 198S.             war held mith the same moral strenogth.




Exhibit 2                                                                                                                                              JA-0000064
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 65 of 187
                       Federal Register/Vo]. 83. No. 221/Thurs([ay, November 15, 2018/Ru]es and Regulations                                                          57601

        id. at 343. The Court declared, "[i]f an                regulations have also applied the                        morally equivalent to abortion due to
        individual deeply and sincerely holds                   principle of respecting moral                            the possibility that such items may
        beliefs that are purely ethical or moral                convictions alongside religious beliefs                  prevent the implantation of a human
        in source and content but that                          in particular circumstances, The Equal                   embryo after fertilization."'he
        nevertheless impose upon him a duty of                  Employment Opportunity Commission                        Supreme Court. in describing family
        conscience to refrain from participating                has consistently protected "moral or                     business owners vs ith religious
        in any war at any tin10, those beliefs                  ethical beliefs as to what is right and                  objections, explained that "[t]he o)sners
        certainly occupy in the life of that                    wrong which are sincerely held rvith the                 of the businesses have religious
        indivirlual 'a place parallel to that filled            strength of traditional religious views"                 objections to abortion. and according to
        by...    God'n trarlitionally religious                 alongside religious views under the
                                                                "standard [] developed in United States
                                                                                                                         their religious beliefs the four
        persons. Because his beliefs function as                                                                         contraceptive methods at issue are
        a religion in his life, such an individual              v, Seeger, 380 U.S. 163 (1965) and
                                                                [We/sh]." 29 CFR 1605.1. The
                                                                                                                         abortifacients. If the owners cotnply
        is as much entitled to a                                                                                         with the HHS mandate, they believe
                        objector exemption .
                          'religious'onscientious
                                                                Department of Justice has declared that,                 they will be facilitating abortions."
        as is someone who derives his                           in cases of capital punishment, no
                                                                officer or employee may be required to                   Hobby Lobby, 134 S. Ct, at 2751. Based
        conscientious opposition to war from                                                                             on pleadings in the litigation. all of the
        traditional religious convictions."                     attend or participate if doing so "is
           In the context of this particular                    contrary to the moral or religious                       litigants challenging the Mandate and
        Mandate. it is also worth noting that, in               convictions of the officer or employee,                  asserting purely non-religious objections
        Hobby Lobby, Justice Ginsburg (joined,                  or if the employee is a medical                          share this view. And as Congress has
        in this part of the opinion, by Justices                professional who considers such                          implicitly recognized in providing
        Bmyer, Kagan, and Sotomayor), cited                     participation or attendance contrary to                  health care conscience protections
        Justice Harlan's opinion in IVelsit, 398                medical ethics." 28 CFR 26.5."                           pertaining to sterilization,
        U.S. at 357— 58. in support of her                         Forty-five states have health care                    contraception, and other health care
        statement that "[s]eparating moral                      conscience protections covering                          services and practices, individuals or
        convictions from religious beliefs would                objections to abortion; several of these                 entities may have additional moral
        be of questionable legitimacy." 134 S.                  also cover sterilization or                              objections to contraception.'-'"
        Ct. at 2,789 n.6. In quoting this passage,              contraception.'" Most of those state laws
                                                                protect objections based on "moral,"                     d, Founding Principles
        the Departments do not mean to suggest
        that all laws protecting only religious                 "ethical," or "conscientious" grounds in                    The Departments also look to
        beliefs constitute an illegitimate                      addition to "religious" grounds.                         guidance from, and draw support for the
        "separat[ion]" of moral convictions, nor                Particularly in the case of abortion,                    Moral IFC and these final rules from, the
        do the Departments assert that moral                    some federal and state conscience laws
                                                                do not requires any specified motive for                 broader history of respect for conscience
        convictions must always be protected                                                                             in the laws and founding principles of
        alongside religious beliefs; we also clo                the objection. 42 LI.S.C. 2,38n:
                                                                Consolidated Appropriations, 2018.                       the United States. Members of Congress
        not agree with Justice Harlan that                                                                               specifically relied on the American
        distinguishing between religious and                    Public Law 115 — 141, Div. H. section
                                                                507(d].                                                  tradition of respect for conscience when
        moral objections vt ould violate the                      These various statutes and regulations                 they decided to protect moral
        Establishment Clause. Instead, the                      reflect an important governmental                        convictions in health care. In supporting
        Departments believe that, in the specific               interest in protecting moral convictions                 the protection of conscience based on
        health care context implicated here,                    in appropriate health contexts. The                      non-religious moral convictions,
        providing respect for moral convictions                 contraceptive Mandate implicates that                    Senator Buckley declared "[i]t has been
        parallel to the respect afforded to                     governmental interest. Ivlany persons                    a traditional concept in our society f'rom
        religious beliefs is appropriate, drarvs                and entities object to the Mandate in                    the earliest times that the right of
        from long-standing Federal Government                   part because they consider some forms
        practice, and shares common ground                                                                               conscience, like the paramount right to
                                                                of FDA-approved contraceptives to be                     life from which it is derived. is sacred."
        with Congress's intent in the Church
        Amendments and in later federal                                                                                  Representative Heckler sinularly stated
        statutes that provide protections for
                                                                moral or religious grounds"); 48 CFR 1600.7001
                                                                (" health plan sponsoring organizations are not
                                                                                                                         that "the right of moral conscience            ..
        moral convictions alongsicle religious                  required to discuss treatment options that they          has always been a part of our national
        beliefs in other health care contexts.                  wnuld not ordinarily discuss in their customary          tradition." This tradition is reflected, for
                                                                course of practice because such options are              example, in a letter President George
        c. Conscience Protections in Other                      inconsistent with their professional judgment or
                                                                ethical. mural or religious beliefs."); 48 CFR           Washington wrote saying that "[t]he
        Federal and State Contexts                              352.270-0 ("Non-Discrimination for Conscience"           Citizens of the United States of America
           The tradition of protecting moral                    clause for organizations receiving HIV or lvfalaria      have a right to applaud themselves for
                                                                relief funds).
        convictions in certain. health contexts is                 » See also 18 CFR 214.11 (rvheie a law                having given to mankind examples of an
        not limited to laws passed by Congress.                 enforcement agenrv (LEA) seeks assistance in the         enlarged and liberal policy: A policy
        Multiple federal regulations protect                    investigation or prosecutian of trafficking of           worthy of imitation. All possess alike
        objections based on moral convictions                   persons. the reasonableness of the LEA's request         liberty of conscience and immunities of
                                                                will depend in part on "[cjultural. religinus, or
        in such contexts.'6 Other federal                       moral objectirms to the request" ).                         'sFDA. "Birth Control," U.S. Food and Drug
                                                                   re According to the Guttmacher Institute, 45 states   Administration (Mar. 6, 2018J, h ttps://rssvu.fda,gov/
            "See, for example, 42 CFR 422.206 (declaring        have conscience statutes pertaining to abortion (43      forcoasuar era/hvaudi enretforrvoaren/
        that the general Medicare Advantage rule "does not      of which cover institutions). '18 have conscience        freepahlications/ucar3132ts.htar (various approved
        require the MA plan to cover, furnish, or pay for       statutes pertaining to sterilization (16 of which
        a particular counseling or referral service if the MA   cover institutions), and 12 have conscience statutes     cnntraceptives. including Levonorgestrel, Illipristal
        organization that offers the plan— (1) Objects to the                                                            Acetate, and IDDs. work mainlv by preventing
                                                                pertaining to contraception (8 of which cover
        provision of that service on moral or religious         institutions). "Refusing to Proride Health Services,"    fertilization. but "may also work... by preventing
        grounds."): 42 CFR 438.102 (declaring that              The Guttmacher Institute (June 1, 2017), httpsa /        attachment (implantatinn) to the womb (uterus)'f
        infonnatinn requirements do not apply "if the           rrxnv guttmarher.org/state-polici explore/refusiag-      a human embrvo after fertilization J.
        MCO, PIHP, or PAHP objects to the serrdce on            pravi de-health-senices.                                    -"o See supra note 1.




Exhibit 2                                                                                                                                                                JA-0000065
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 66 of 187
         57G02         Federal Register/Vo]. 83. No. 221/Thursf]ay, November 15, 2018/Rules and Regulations

        citizenship," -'homas Jefferson                         e. Executive Orders Relevant to These        issuers, third party administrators, and
        similarly declared that "[n]o provision                 Expanded Exetnptions                         employees and beneficiaries. The
        in our Constitution ought to be dearer to                  Protecting moral convictions, as set      organizations that have sued seeking a
        man than that which protects the rights                 forth in these expanded exemptions and       moral exemption have adopted
        of conscience against the enterprises of                accommodation in these final rules, is       longstanding ntoral tenets opposed to
        the civil authority."'2 Although these                  consistent with recent executive orders.     certain FDA-approved contraceptives.
        statements by Presidents Washington                     President Trump's Executive Order            and hire only employees who share this
        and Jefferson were spoken to religious                  concerning this Mandate directed the         view. As a result, it is reasonable to
        congregations, and although religious                   Departments to consider providing            conclude that employees of these
        and moral conscience were tightly                       protections, not specifically for            organizations woulrl not benefit from
        intertwined for the Founders, they both                 "religious" beliefs, but for                 the Mandate. Thus, subjecting this
        reflect a broad principle of respect for                "conscience." We interpret that term to      subset of organizations to the Mandate
        conscience against government                           include both religious beliefs and moral     does not advance any governmental
        coercion. James lviadison likew ise called              convictions, Ivioreover, President           interest. The need to resolve this
        conscience "the most sacred of all                      Trump's first Executive Order. E,O.          litigation and the potential concerns of
        property," and proposed that the Bill of                13765, declared that "the Secretary of       similar entities, as well as the legal
        Rights should guarantee, in addition to                 Health and Human Sew ices (Secretary)        requirement to comply with permanent
        protecting religious belief and v, orship,              and the heads of all other executive         injunctive relief currently imposed in
        that "the full and equal rights of                      departments and agencies (agencies)          March for Life, provide substantial
        conscience [shall not] be in any manner,                with authorities and responsibilities        reasons for the Departments to protect
        or on any pretext infringed."
                  ""'hese                                       under the [ACA] shall exercise all           moral convictions tluough these final
                  Founding Era statements of                    authority and discretion available to        rules. Although, as discussed below„ the
        general principle do not specify how                    them to waive. defer, grant exemptions       Departments assume the number of
        they would be applied in a particular                   from, or delay the implementation of         entities and individuals that may seek
        health care context, and the                            any provision or requirement of the Act      exemption from the Mandate on the
        Departments do not suggest that the                     that would impose a fiscal burden on         basis of moral convictions„as these two
        specific protections offered in the Moral               any state or a cost, fee, tax. penalty, or   sets of litigants did, will be small, the
        IFC and these final rules would be                      regulatory burden on individuals.            Departments know from the litigation
        required or necessarily appropriate in                  families, healthcare providers, health       that it will not be zero. As a result, the
        any other context that does not raise the               insurers, patients, recipients of            Departments have taken these types of
        specific concerns implicated by this                    healthcare services, purchasers of health    ob)ectlons into conslcleratlon 111
        ivfandate. These final rules do not                     insurance, or makers of medical devices,     reviewing our regulations. Having done
        address in any way how the                              products, or medications."'he                so, the Departments consider it
        Govermnent would balance its interests                  exemption and accommodation adopted          appropriate to issue the protections set
        Irdth respect to other health sew ices not              in these final rules relieves a regulatory   forth in these final rules, Just as
        encompassed by the contraceptive                        burden imposed on entities with moral        Congress, in adopting the early
        kfandate.24 Instead, the Departments                    convictions opposed to providing             provisions of the Church Amendments,
        highlight this tradition of respect for                 certain contraceptive coverage and is        viewed it as necessary and appropriate
        conscience from the Nation"s Founding                   therefore consistent with both Executive     to protect those organizations and
        Era to provide background support for                   Orders.                                      individuals w ith objections to certain
        the Departments* decision to implement                                                               health care services on the basis of
        section 2713(a)(4), tvhile protecting                   f. Litigation Concerning the Mandate         moral convictions, so the Departntents,
        conscience in the exercise of moral                        The Departments have further taken        too, believe that "our moral convictions
        convictions. The Departments believe                    into consideration the litigation            as well as our religious beliefs, warrant
        that these final rules are consistent both              surrounding the Mandate in exercising        protection from this intrusion by the
        with the American tradition of respect                  their discretion to adopt the exemption      Government" in this situation. See 119
        for conscience and with Congress's                      in these final rules, Among the lawsuits     Congr. Rec. S5717-18.
        history of provicling conscience                        challenging the Mandate, two have been          The litigation concerning the Mandate
        protections in the kinds of health care                 filed based in part on non-religious         has also underscored how important it
        matters involved in this Mandate.                       moral convictions. In one case, the          is for the Government to tread carefully
                                                                Departments are subject to a permanent       when engaging in regulation concerning
           "Letter from George Washington to the Hebrew         injunction requiring us to respect the       sensitive health care areas. As
        Congregation in Newport. Rhode Island (Aug. 18.
        1790) (available at httpsoy/ounders.archives.got I      non-religious moral objections of an         demonstrated by the litigation, as well
        documsrt ts/1'I'oshingtonlDS-06-D2-Di 35).              employer. See March for Li fe v. Burwell,    as the public colnlnents, various citizens
            ''
            -Letter to the Socioty of the Methodist Episcopal   128 F. Supp, 3d 116 (D.D.C. 2015). In        sincerely hold moral convictions, which
        Church at New London. Connecticut (February 4.          the other case, an appeals court affirmed    are not necessarily religious, against
        1809) (available at https:/tlounders.archives.govf
                                                                a district court ruling that allows the      providing or participating in coverage of
        documentsy/ef/erson/99-01-02-9714].
           » )ames Madison, "Essav on Propertv" (March          previous regulations to be imposed in a      cm1traceptive items included in the
        29, 1792): First draft of the First Amendment. 1        way that affects the moral convictions of    Iviandate, and some believe that certain
        Annals of Congress 434 ()une 8. 1789).                  a small nonprofit pro-life organization      contraceptive items may cause early
           's As the Supretne Court stated in Hobby Lobby.      and its employees. See Real Alternatives     abortions. Providing conscience
        the Court's decirion concerns only the                  v. Sec'v. Dep't of Health & Human            protections advances the ACA's goal of
        contraceptive Mandate, and should not be
        understood to hold that all insurance-coverage          Servs., 867 F.3d 338 (3d Cir. 2017). The     expanding health coverage among
        mandatee. for example, for vaccinations or blood        Departments'itigation of these cases         entities and individuals that might
        transfusions. must necessarily fail if they conflict    has thus led to inconsistent court           othervvise be reluctant to participate in
        with an employer's religious beliefs. Nor does the
        Court's opinion prordde a shield for employers who      rulings, consumed substantial                the market. For example, the Supreme
        might cloak illegal discrimination as a religious (or   governmental resources, and created          Court in Hobby Lobby declared that, if
        moral) practice. 134 S. Ct. at 2783.                    uncertainty for objecting organizations,     HHS requires owners of businesses to




Exhibit 2                                                                                                                                         JA-0000066
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 67 of 187
                    Federal Register/Vol. 83. No. 221/Thursday, November 15, 2018/Rules and Regulations                          57603

        cover procedures that the owners             yield no benefits —it would only            Some commenters objected to
        "could not in good conscience'" cover,       suppress the existence of non-profit     providing any exemption or
        such as abortion, "HHS would                 organizations holding those views.       accommodation for moral objections at
        effectively exclude these people from           Several other commenters stated that  all. Some of these commenters
        full participation in the economic life of   the exemptions were still too narrow.    contended that even the previous
        the Nation." 134 S. Ct, at 2783. That sort   They asked that the exemptions set forth regulations allowing an exemption and
        of outcome is one the Departments wish       in these final rules be as broad as the  accommodation were too broad and that
        to avoid. The Departments wish to            exemptions set forth in the Religious    no exemptions to the Ivlandate should
        implement the contraceptive coverage         IFC concerning sincerely held religious  exist, in order that contraceptive
        Guidelines issued under section              beliefs. Some of these commenters also   coverage mould be provided to as many
        2713(a)(4) in a way that respects the        asked that HHS withdraw its Mandate of   women as possible. Other commenters
        moral convictions of Americans so that       contraceptive coverage from the          did not go that far. but rejected the idea
        they are freer to engage in "full            Guidelines entirely. They contended      of exemptions or an accommodation
        participation in the economic life of the    that fertility and pregnancy are         based on moral convictions, contending
        Nation." The exemptions in these final       generally healthy conditions. not        that such exemptions or accommodation
        rules do so by removing an obstacle that     diseases that are appropriately the target
                                                                                              would contribute to population grov, th
        might otherwise lead entities or             of a preventive health service; that     and related social woes, Some of these
        individuals with moral objections to         contraceptives can pose medical risks
        contraceptive coverage to choose not to                                               commenters also contended that the
                                                     for w;omen; and that studies do not      exemption in the Ivloral IFC would
        sponsor or participate in health plans if    show that contraceptive programs
        they include such coverage.                                                           constitute an exemption covering every
                                                     reduce abortion rates or unintended      business and non-profit organization.
        3. Whether Moral Exemptions Should           pregnancies. Some commented that
                                                     many women report that they sought an       After considering these comments,
        Exist. and Whom They Should Cover                                                     and although the previous
           As noted above, the Department
                                                     abortion because their contraception
                                                     failed. Some other commenters            Administration declined to afford any
        received comments expressing diverse         contended that, to the extent the        exemption based on moral convictions,
        views as to whether exemptions based         Guidelines require coverage of certain   the Departments have concluded that it
        on moral convictions should exist and.                                                is appropriate to provide moral
        if so. whom they should cover.               drugs and devices that ntay prevent
                                                     implantation of an embryo after          exemptions and access to the
           Some commenters supported the                                                      accommodation, as set forth in these
        expanded exemptions and                      fertilization, they require coverage of
                                                     items that are abortifacient and,        final rules. Congress did not mandate
        accommodation in the Moral IFC, and                                                   contraceptive coverage, nor provide any
        the choice of entities and individuals to    therefore, violate federal conscience
                                                     protections such as the Weldon           explicit guidance about incorporating
        which they applied, They stated the                                                   conscience exenlptlons into the
        expanded exentptions and                     Amendment, Consolidated
                                                     Appropriations Act„2017, Public Law      Guidelines. But as noted above, it is a
        accommodation would be an                                                             long-standing Congressional practice to
        appropriate exercise of discretion and       115 — 31 Div, H rt 507(d).
        would be consistent with moral                  Other commenters contended that the provide consistent exemptions for both
        exemptions Congress has provided in          exemptions in the Moral IFC were too     religious beliefs and moral convictions
                                                     broad. Some of these commenters          in many federal statutes in the health
        many similar contexts. Similarly,
        commenters stated that the                   expressed concern about the prospect of care context, and specifically
        accommodation would be an inadequate         publicly traded for-profit entities also concerning issues such as abortion,
        means to resolve moral objections and        being afforded a moral exemption. One    sterilization, and contraception. It is not
        that the expanded exemptions are             such commenter commented that            clear to the Departments that. if
        needed. They contended that the              allowing publicly traded for-profit      Congress had expressly mandated
        accommodation process was                    entities a moral exemption could cause   contraceptive coverage in the ACA, it
        objectionable because it was another         instability and confusion, as leadership would have done so without providing
        method of complying with the Ivlandate,      changes at such a corporation may        for similar exemptions. Therefore, the
        its self-certification or notice involved    effectively change the corporation's     Departments consider it appropriate. to
        triggering the very contraceptive            eligibility for a moral exemption, Still the extent we impose a contraceptive
        coverage that organizations objected to,     others stated that the Departments       Mandate by the exercise of agency
        and the coverage for contraceptive           should not exempt various kinds of       discretion, that we also include an
        services "hijacked" or flowed in             entities such as businesses, issuers, or exemption for the protection of moral
        connection with the objecting                nonprofit entities, arguing that only    convictions in certain cases. The
        organizations'ealth plans. The               individuals, not entities, can possess   exemptions finalized in these final rules
        commenters contended that the                moral convictions. Some commenters       are generally consistent with the scope
        seamlessness cited by the Departments        were concerned that providing moral      of exemptions that Congress has
        between contraceptive coverage and an        exemptions would contribute to           established in similar contexts. As noted
        accommodated plan gives rise to moral        population growth and related societal   above, the Departments consider the
        objections that organizations would not      woes, Other commenters contended the exemptions in these final rules
        have with an expanded exemption.             exemptions and accommodation should consistent with the intent of Executive
        Connnenters also stated that, with           not be expanded, but should remain the Order 13535. The Departments also
        respect to non-profit organizations that     same as they were in the July 2015 final wish to avoid the stark disparity that
        have moral objections and only hire          regulations (80 FR 41318), which did     may result from respecting religious
        persons who agree with those                 not encompass moral convictions. Other objections to providing contraceptive
        objections, the Mandate serves no            commenters stated that the Departments coverage among certain entities and
        legitimate government interest because       should not provide exemptions, but       individuals, but not respecting parallel
        the mandated coverage is neither             merely an accommodation process, to      objections for moral convictions
        wanted nor used and, therefore, would        resolve moral objections to the Mandate. possessed by any entities and




Exhibit 2                                                                                                                           JA-0000067
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 68 of 187
         57G04         Federal Register/Vol.              (13.   No. 221/Thurstjay, November 15, 201(l/Rules and Regulations

        individuals at all because those                            Some commenters stated that HRSA                         Just as the Departments continue to
        objections are not specifically religious.               should remove contraceptives from the                       believe merely amending the
           In addition, the Depaiqments note that                Guidelines because the Guidelines have                      accommodation process would not
        a significant majority of states either                  not been subject to the notice and                          adequately address religious objections
        impose no contraceptive coverage                         comment process under the                                   to compliance with the Mandate, we do
        requirement or offer broader exemptions                  Administrative Procedure Act, Some                          not believe doing so would adequately
        than the exemption contained in the                      commenters also contended that the                          adchess similar moral objections.
                                                                 Guidelines should be amended to omit                        Furthermore, the few litigants raising
        July 2015 final regulations.-""'lthough                  items that may prevent (or possibly                         non-religious moral objections have
        the practice of states is by no means a
        limit on the discretion delegated to                     dislodge) the implantation of a human                       been non-profit organizations that assert
        HRSA by the ACA, nor a statement                         embryo after fertilization, in order to                     they only hire persons who share the
                                                                 ensure consistency with conscience                          emj31oyers'bjection to contraceptive
        about what the Federal Government                        provisions that prohibit requiring plans                    coverage. Consequently, the
        may do consistent with other limitations                 to pay for or cover abortions. Whether                      Departments conclude that the most
        in federal law, such state practices can                 and to what extent the Guidelines
        inform the Departments'iew that it is                                                                                appropriate approach to resohce these
                                                                 continue to list conti&ceptives, or items                   concerns is to provide the exemptions
        appropriate to provide conscience                        considered to prevent implantation of                       set forth in the Moral IFC and these final
        protections when exercising agency                       an embryo, for entities not subject to                      rules. These final rules also finalize the
        discretion.                                              exemptions ancl an accommodation, and                       modifications to the accommodation
           The Departments decline to use these                  what process is used to include those                       process to make it available to entities
        final rules to remove the contraceptive                  items in the Guidelines, is outside the                     with moral objections, without forcing
        h'Iandate altogether, such as by                         scope of these final rules. These final                     such entities to choose between
        declaring that HHS acting through                        rules focus on what moral exemptions                        compliance with either the Mandate or
        HRSA shall not include contraceptives                    encl accommodation shall apply if                           the accommodation,
        in the list of women's preventive                        Guidelines issued under section                                Some commenters expressed concern
        services in Guidelines issued under                      2713(a)(4) include contraceptives or                        over the lack of a definition of "moral
        section 2713(a)(4). HRSA's Guidelines                    items considered to be abortifacient.                       convictions" in the Moral IFC, arguing
        were not issued, ratified, or updated                       Menibers of the public that support or                   that, without a definition, any objection
        through the regulations that preceded                    oppose the inclusion of some or all                         could be encompassed by the
        the Moral IFC and these final rules.                     contraceptives in the Guidelines, or                        exemptions even if it is not based on
        Those Guidelines were Issued in                          wish to comment concerning the                              moral convictions. The Departments did
        separate pmcesses in 2011 and 2016,                      content and process of developing and                       not adopt a regulatory definition of
        directly by HRSA, after consultation                     updating the Guidelines, are welcome to                     "moral convictions" in the lvloral IFC,
        with external organizations that                         communicate their views to HRSA, at                         and have decided not to adopt such a
        operated under cooperative agreements                    tvellt voitl an careOhrsa.gov.                              deflnition in response to public
        with HRSA to consider the issue. solicit                    The Departments also conclude that it                    comments at this time. Nevertheless, the
        public comment, and provide                              v, ould be inadequate to merely attempt                     Departments look to the description of
        reconunendations. The regulations                        to amend or expand the accommodation                        moral convictions in IVclsh to help
        preceding these final rules attempted                    process to account for moral objectors,                     explain the scope of the protection
        only to restate the statutory language of                instead of providing the exemptions. In                     provided in the Moral IFC and these
        section 2713 in regulatory form, and                     the past, the Departments stated in our                     final rules. Neither these final rules or
        delineate what exemptions and                            mgulations and court briefs that the                        the Moral IFC, nor the Church
        accommodations would apply if HRSA                       previous accommodation required                             Amendments or other Federal health
        listed contraceptives in its Guidelines.                 contraceptive coverage in a way that is                     care conscience statutes, define "moral
        We decline to use these final rules to                   "seamless" with the coverage provided                       convictions" (nor do they define
        direct the separate process that HRSA                    by the objecting employer. As a result,                     "religious beliefs" ). But in issuing these
        uses to determine what specific services                 in significant respects, the                                final rules, we adopt the same
        are listed in the Guidelines generally.                  accommodation process did not actually                      background understanding of that term
        Some commenters stated that if                           accommodate the objections of many                          that is reflected in the Congressional
        contraceptives are not removed from the                  entities, as indicated by many entities                     Record in 1973, in vshich legislators
        Guidelines entirely, entities or                         with mligious objections. The                               refemnced cases such as 1Velsh to
        individuals v, ith moral objections might                Departments have attempted to identify                      support the addition of language
        not qualify for the exemptions or                        an accommodation that would eliminate                       pi'otectiilg Inoral coIlvictions. In
        accommodation. As discussed below,                       the religious plaintiffs'bjections,                         protecting moral convictions in parallel
        however, the exemptions in these rules                   inclucling seeking public comment                           to religious beliefs, IcVclsh describes
        include a broacl range of entities and                   through a Request For Information, 81                       moral convictions warranting such
        individuals of whom we have notice                       FR 47741 (July 26, 2016), but stated in                     protection as ones: (1) That the
        may object based on moral convictions.                   January 2017 that Ive were unable to                        "individual deeply and sincerely
        The Departments are not aware of
        specific employers or individuals whose
                                                                     time.-'"'s
                                                                 clevelop such an approach at that                           holds"; (2) "that are purely ethical or
                                                                                                                             moral in soutane and content"; (3) "but
                                                                       See Departments of Labor, Health and Human
        moral convictions ii ould still be                       Services, and the Treasury, FAQs About Affordable
                                                                                                                             that nevertheless impose upon him a
        violated by compliance with the                          Care Act Implementauon Part 30, (Jan. 9. 2017).             duty"; (4) and that "certainly occupy in
        Mandate after the issuance of the Moral                  ht tpsc//svasv.dol.govlsi tesidqfaultlfiles/ehsn/ahou -     the life of that individual a place
        IFC and these final rules.                               to h/o ur-activities/reso urea/can ter/fa 9 sin ca-p nrt-   parallel to that filled by... God'n
                                                                 3rcpdf and httpsd/svsvacca&s.gov/CClloucliesourcesi
                                                                 Fact-Sheets-nnd-FAQsiDoa nloadsiACA-FAQs-                   traditionally religious persons," such
          » See "Insurance Coverage of Contraceptives,"          Pat436 1-9-17-Final,pdf {" the comments reviewed
        The Cuttmacher Institute (June 11, 2018). htt ps:ii      by the Departments in response to the RFI indicate          objectors, while still ensuring that the affected
        cs&nvguttmachsr.org/state-policy/explore/                that no feasible approach has been identified at this       women receive full and equal health coverage.
        insurance-covernge-contraceptives.                       tlllle 01st 'won)el resolve the concerns of I'a)igloos      including contraceptive ccn erage").




Exhibit 2                                                                                                                                                                        JA-0000068
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 69 of 187
                        Federal Register/Vol. 83. No. 221/Thurs()ay, November 15, 201(l/Rules and Regulations                                  57605

        that one could say "his beliefs function                  conclusion that our interest in ensuring     Departments'xpansion of conscience
        as a religion in his life." 308 U.S. at                   contraceptive coverage does not              protections for moral convictions,
        339-40, As recited above, Senators                        preclude the Departments from offering       similar to protections contained in
        Church and Nelson agreed that                             exemptions and an accommodation for          numerous statutes governing health care
        protections for such moral convictions                    entities, plans, and individuals with a      regulation, is not taken lightly,
        would not enconlpass an objection that                    qualifying objection to contraceptive        However, after considering public
        an inclividual or entity raises                           coverage based on moral convictions.         comments on various sides of the issue,
        "capriciously." Instead, along with the                   Some public commenters pointecl out          and reconsidering the interests servecl
        requirement that protected moral                          that protecting moral convictions serves     by the Mandate in this particular
        convictions must be "'sincerely held,"                    to respect not only the interests of         context, the objections raised, and the
        this uncial'stancling cabins the protection               certain persons to access contraceptives.    relevant federal law, the Departments
        of moral convictions in contexts where                    but also the interests of other persons to   have determined that affording the
        they occupy a place parallel to that                      participate in a health coverage market      exemptions to protect moral convictions
        filled by sincerely held religious beliefs                consistent with their moral convictions.     is a more appropriate administrative
        in religious persons and olganizations.                   Other commenters disagreed with this         response than continuing to refuse to
           While moral convictions are the sort                   rebalancing, and contended that the          extend the exemptions and
        of principles that, in the life of an                     interest of women in receiving               accommodations to certain entities and
        individual, occupy a place parallel to                    contraceptive coverage without cost-         individuals for whom the Mandate
        religion, sincetvly held moral                            sharing is so great that it overrides        violates their sincerely held moral
        convictions can also be adopted by                        private interests to the contrary, such      convictions, Although the number of
        corporate bodies, not merely by                           that the government should or must           organizations and individuals that may
        individuals. Senators Church and                          force private entities to provide this       seek to invoke these exemptions and
        Nelson, while discussing the fact that                    coverage to other private citizens.          accotnmodation may be small, the
        opposition to abortion or sterilization on                   The Departments agree w;ith the           Departments believe that it is important
        the basis of "moral questions" does not                   commenters who stated that the               to provide such protection, given the
        include capricious opposition to                          governmental interest in requiring           long-standing recognition of such
        abortion for. no reason at all, w;ere                     contraceptive coverage does not              protections in law and regulation in the
        specifically talking about opposition to                  override the interest in protecting moral    health care and health insurance
        abortion by corporate entities: A                         convictions and does not make these          contexts. The Moral IFC and these final
        "hospital board, or whatever the ruling                   expanded exemptions inappropriate.           rules leave unchanged HRSA's authority
        agency for the hospital was. a governing                  For additional discussion of the             to decide whether to include
        agency or otherwise." -" Corporate                        Goverrunent's balance of interests as        contraceptives in the women'
        bodies operate by the decision-making                     applicable to religious beliefs, see         preventive services Guidelines for
        actions of individuals. Thus, if                          section II,C.2,b. of the companion final     entities that are not exempted by law„
        individuals act in the governance of a                    rules concerning religious exemptions        regulation, or the Guidelines. These
        corporate body so as to adopt a position                  published by the Departments                 rules also do not change the many other
        for that body of adopting moral                           contemporaneously vtith these final          mechanisnts by which the Government
        convictions against coverage of                           rules elsewhere in today's Federal           advances contraceptive coverage,
        contraceptives. such an entity can be                     Register. There, and in the Religious        particularly for Iow-income women,
        considered to have an objection to                        and lvloral IFCs, the Departments            including through such progralns as
        contraceptive coverage on the basis of                    acknowledged the reasons why the             Medicaid and Title X, The Departments
        sincerelv held moral convictions.                         Departments have changed the policies        also note that the exemptions created
                                                                  and interpretations previously adopted       here, like the exemptions created by the
        4, The Departments'ebalancing of                          with respect to the Mandate and the          previous Administration, do not burden
        Govermnent Interests                                      governmental interests underlying it.        third parties to a degree that counsels
           The Departments also received                          For parallel reasons, the Departments        against providing the exemptions, as
        comments on their rebalancing of                          believe the Government's legitimate          discussed below.
        interests as expressed and referenced in                  interests in providing for contraceptive
                                                                                                               5. Burdens on Third Parties
        the Moral IFC. Some public commenters                     coverage do not require the Departments
        agreed with the Departments'                              to violate sincerely held moral                 The Department received a variety of
                                                                  convictions while implementing the           comments about the effect that the
             Nor was this recognition of the need to protect      Guidelines. The Departments likewise         exemptions and accommoclation based
        organizations that object to performance of certain       believe Congress did not set forth           on moral convictions would have on
        health rare procedures on the basis of moral              interests that require us to violate         third parties. Some commenters stated
        conviction limited to the Church
                  An&endments'egis)at(vs
                    history. The first of the Church              sincerely held nloral convictions if we      that the exemptions and
        Amendments provides, in part, that the receipt of         otherwise require contraceptive              accolnmodation do not impose an
        certain federal funds "by any indisddual or entity        coverage in our discretionary                impermissible or unjustified burden on
        does not authorize any court or anv public official                                                    third parties, including on women who
        or other public authority to require —... (Z) such
                                                                  implementation of the Ia omen's
        entitv to — (A) make its facilities available for the     preventive services Guidelines under         might otherwdse receive contraceptive
        performance of any sterilization procedure or             section 2713(a)(4).                          coverage with no cost sharing. Other
        abortion if the perfonnance of such procedure or             The Departments acknowledge that          commenters disagreed, asserting that the
        abortion in such facilities is prohibited by the entity   coverage of contraception is an              exemptions unacceptably burden
        on the basis of religious beliefs or moral
        convictions, or [B) prm ide any personnel for the         important and highly controversial           women who might lose contraceptive
        performance or assistance in the perfornurnce of any      issue, implicating Inany different views,    coverage as a result. They contended the
        sterilization procedure or abortion if the                as reflected for example in the public       exemptions may remove contraceptive
        performance or assistance in the performance of           comments received on multiple                coverage, causing women to have higher
        such procedures or abortion by such personnel
        would be contrary to the religious beliefs or moral       rulemakings over the course of               contraceptive costs. fewer contraceptive
        rnnvictions of such personnel." 42 b),S.C. S00a-          implementation of section 2713(a)(4),        options, less ability to use
         7(b) .                                                   added to the PHS Act in 2010. The            contraceptives more consistently, more




Exhibit 2                                                                                                                                          JA-0000069
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 70 of 187
         57606        Federal Register/Vol. 83. No. 221/Thursrjay, November 15, 2018/Rules and Regulations

        unintended pregnancies,'" births spaced             discretion to require private parties to            for which Congress has created similar
        more closely, and workplace, economic,              provide coverage to which they morally              exemptions for over four decades, Not
        or societal inequality. Still other                 object, to benefit other private parties,           only do these final rules not violate the
        commenters took the view that other                 does not prevent the government from                Establishment Clause, but the
        laws or protections, such as in the First           relieving some or all of the burden of              Departments'ecision to provide the
        or Fifth Amendments, prohibit the                   that Mandate. Otherwise, any                        exemptions and accomnlodation for
        expanded exemptions, vvhich those                   governmental coverage requirement                   moral convictions. instead of limiting
        commenters view as prioritizing                     would be a one-way ratchet. In the                  the exemptions to identical objections
        conscientious objection of exempted                 Moral IFC and these final rules. the                based on religious beliefs. further
        entities over the conscience, choices, or           government has simply restored a zone               demonstrates that neither the purpose
        religious liberty of women vvho would               of fimedom where it once existed. There             nor the effect of these exemptions is to
        not receive contraceptive coverage                  is no statutory or constitutional obstacle          establish n.ligion. The Establishment
        where an exemption is used. Some                    to the government doing so, and the                 Clause does not force the Department to
        commenters disagreed and said the                   doctrine of third party burdens should              impose a contraceptive Mandate in
        exemptions do not violate lavvs and                 not be interpreted to impose such an                violation of the moral convictions of
        constitutional protections, nor do they             obstacle, Such an interpretation would              entities and individuals protected by
        inappropriately prioritize the                      be especially problematic given the                 these rules.
        conscience of exempted entities over                millions of women, in a variety of                    American governmental bodies have,
        those of third parties.                             contexts, v, horn the Mandate cloes not             in many instances, refrained from
           The Departments note that the                    ultimately benefit, notwithstanding any             requiring certain private parties to cover
        exemptions in the Moral IFC and these               expanded exemptions —including                      contraceptive services for other private
        final rules, like the exemptions created            through the grandfathering of plans, the            parties. From 1789 through 2012 (when
        by the previous Administration, do not              previous religious exemptions, and the              HRSA's Guidelines went into effect),
        impermissibly burden third parties,                 failure of the accommodation to require             there was no federal women'
        Initially, the Departments observe that             delivery of contraceptive coverage in               preventive services coverage mandate
        these rules do not create a governmental            various self-insured church plan                    imposed nationally on health insurance
        burden; rather, they relieve a                      contexts.                                           and group health plans. The ACA did
        governmental burden. The ACA did not                   In addition, the Government is under
                                                            no constitutional obligation to fund                not require contraceptives to be
        impose a contraceptive coverage                                                                         included in HRSA's Guidelines, and it
        requirement. Agency discretion Ivas                 contraception. Cf. Harris v. McRae, 448
                                                            U.S. 297 (1980) (holding that, although             did not require any preventive services
        exercised to include contraceptives in                                                                  required under section 2713 of the PHS
        the Guidelines issued under section                 the Supreme Court has recognized a
                                                            constitutional right to abortion, there is          Act to be covered by grandfathered
        2713(a)(4). That decision is what created                                                               plans. Many states do not impose
        and imposed a governmental burden.                  no constitutional obligation for
                                                            government to pay for abortions). Even              contraceptive coverage mandates, or
        These rules simply relieve part of that                                                                 they offer religious, and in some cases
        goverrunental burden. If some third                 more so may the government refrain
                                                            from requiring private citizens, in                 moral, exemptions to the requirements
        parties do not receive contraceptive                                                                    of such coverage mandates— exemptions
        coverage from private parties whom the              violation of their moral convictions, to
                                                            cover contraception for other citizens.             that have not been invalidated by
        govermnent chooses not to coerce, that                                                                  federal or state courts. The Departments,
        result exists in the absence of                     Cf. Rust v. Sullivan. 500 LJ.S, 173, 192—
                                                            93 (1991) ("A refusal to fund protected             in previous regulations, exempted
        governmental action —it is not a result                                                                 houses of worship and integrated
        the government has imposed. Calling                 activity, without more, cannot be
                                                            equated with the imposition of a                    auxiliaries fium the Mandate. The
        that result a governmental burden rests                                                                 Departments then issuecl a temporary
        on an incorrect presumption: That the
                                                            'penalty'n that activity,"). The
                                                            constitutional rights of liberty and                enforcement safe harbor allovving
        government has an obligation to force               pl'lvacv do not reqtllre the govel'nnlent           religious nonprofit groups to not
        private parties to benefit those third                                                                  provide contraceptive coverage under
        parties, and that the third parties have            to force private parties to provide
                                                            contraception to other citizens and do              the Mandate for almost two additional
        a right to those benefits. Congress did                                                                 years. The Departments further
        not create a right to receive                       not prohibit the government from
                                                            protecting moral objections to such                 expanded the houses of worship and
        contraceptive coverage from other                   governmental mandates, especially                   integrated auxiliaries exemption
        private citizens through section 2713 of            where, as here, the Mandate is not an               through definitional changes, And the
        the PHS Act, other portions of the ACA,             explicit statutory requirement.'" The               Departments created an accornmorlation
        or any other statutes it has enacted.               Departments do not believe that the                 process under Iahich many women in
        Although some comlnenters also                      Constitution prohibits offering the                 self-insured church plans may not
        contended such a right might exist                  expanded exemptions in these rules.                 ultimately receive contraceptive
        under treaties the Senate has ratified or              Some commenters objected that the                coverage. The Departments are not
        the Constitution, the Departments are               exemptions would violate the                        aware of federal courts declaring that
        not aware of any source demonstrating               Establishment Clause of the First                   the exemptions, safe harbor, or
        that the Constitution or a treaty ratified          Amendment. The lvloral IFC and these                accommodations gave rise to third party
        by the Senate creates a right to receive            final rules create exemptions for moral             burdens that required the government to
        contraceptive coverage from other                   convictions, not religious beliefs, and             mandate contraceptive coverage by
        private citizens.                                   they do so for the same neutral purposes            entities eligible for an exemption or
           The fact that the governlnent at one                                                                 accommodation. In addition. many
        time exercised its administrative                     zsSee, for exatnple, Plannerl Parenthood Ariz..   organizations have not been subject to
                                                            Inc. v. Am. Ass*a of Pro-Life Ohstetrfcians 6-      the Mandate in practice because of
          z'ome commenters attempted to quantify the        Ctmecologists, 257 P,sd 181, 196 (Ariz. Ct. App.
                                                                                                                injunctions they received through
        costs of unintended pregnancy, but were unable to   2011] ("[A] svoman's right to an abortion or to
        provide estimates svith regard to the number of     contraception does not compel a private person or   litigation, protecting them from federal
        women that this exemption may affect.               entitv to facilitate either.").                     imposition of the Mandate, including




Exhibit 2                                                                                                                                             JA-0000070
                    Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 71 of 187
                    Federal Register/Vol.      113.   No. 221/Thursrjay, November 15, 20111/Rules and Regulations                                57607

        under several recently entered                study "has concluded the Mandate                        or all contraceptives included in the
        permanent injunctions that will apply         caused no clear increase in                             Mandate to not be forced to provide
        regardless of the issuance of these final     contraceptive use; one explanation                      coverage of those items to anyone.
        rules.                                        proposed by the authors of the study is                    Those commenters'ontentions about
          Commenters offered various                  that women eligible for family planning                 discrimination are unpersuasive for still
        assessments of the impact these rules         from safety net programs were a).ready                  additional reasons. First. Title VII is
        might have on state or local                  receiving free or subsidized                            applicable to discrimination committed
        governments. Some conmienters stated          contraceptive access through thein,                     by employers„and these final rules have
        that the expanded exemptions vvill not        notwithstanding the Mandate's effects                   been issued in the government's
        burden state or local governments, or         on the overall market. Some                             capacity as a regulator of group health
        that such burdens should not prevent          coiiiiiieiltei's wllo opposed tlie                      plans aiid group and individual health
        the Departments from offering those           exemptions admitted that this                           insurance, not in its capacity as an
        exemptions. Others commenters stated          information is unclear at this stage;                   employer. See also in Re Union Pac,
        that if the Departments provide               other commenters that estimated                         R.R. Etnp't Practices Litig., 479 F.3d 936,
        expanded exeinptions, states or local         considerably more individuals and                       940 — 42 sr n.1 (8th Cir, 2007) (holding
        jurisdictions may face higher costs in        entities would seek an exemption also                   that Title VII "does not require coverage
        providing birth control to women              admitted the difficulty of quantifying                  of contraception because contraception
        through government prograins. The             estimates. In addition, the only eiitities              is not a gender-specific term like
        Departments consider it appropriate to        that have brought suit based on their                   potential pregnancy, but rather applies
        offer expanded exemptions,                    moral objections to the Mandate are                     to both men and women" ). Second,
        notwithstanding the objection of some         non-profit entities that have said they                 these rules create no disparate impact.
        state or local governments. Until 2012.       only hire persons who share their                       The women's preventive service
        there was no federal mandate of               objections and do not use the                           mandate under section 2713(a)(4), and
        contraceptive coverage across health          contraceptives to which their employers                 the contraceptive Mandate promulgated
        insurance and health plans nationwide.        object, so it is unlikely that exemptions               under such preventive services
        The ACA did not require a                     for those entities would have any                       mandate, already inure to the specific
        contraceptive Mandate, and its                impact on safety net programs. Below,                   benefit of women—men are denied any
        discretionary creation by means of            we predict that a small number of                       benefit from section 2713(a)(4). Both
        HRSA's Guidelines does not translate to       additional nonprofit and closely held                   before and after these rules are in effect,
        a benefit that the federal government         for-profit entities will use the                        section 2713(a)(4) and the Guidelines
        owes to state or local governments, The       exemptions based on moral convictions.                  issued under that section treat women'
        various situations recited in the             In light of the limited evidence of third               preventive services in general„and
        previous paragraph, in vvhich the             party or state and local governnient                    female contraceptives specifically, more
        federal government has not imposed            impact of these final rules, the                        favorably than they treat male
        contraceptive coverage, have not been         Departments consider it an appropriate                  preventive services or contraceptives.
                                                      policy option to provide the                               It is simply not the case that the
        deemed to cause a cognizable injury to                                                                government's implementation of section
        state or local governments. The               exemptions,
        Departments find no legal prohibition            Some commenters contended that the                   2713(a)(4) is discriminatory against
                                                      exemptions would constitute unlawful                    women because exemptions encoinpass
        on finalizing these final rules based on
                                                      sex discrimination, such as under                       moral objections. The previous rules, as
        the allegation of an impact on state or                                                               discussed elsewhere herein, do not
        local governments, and disagree ivith         section 1557 of the Affordable Care Act,
                                                      Title VII of the Civil Rights Act of 1964,              require contraceptive coverage in a host
        the suggestion that once having               Title IX of the Education Ainendrnents                  of plans, including grandfathered plans,
        exercised our discretion to deny
        exemptions —no matter how recently or         of 1972, or the Fifth Amendment. Some                   plans of houses of worship and
                                                      coinnienters suggested the expanded                     integrated auxiliaries, and—through
        incompletely—the Departinents cannot          exemptions would discriminate on                        inability to enforce the accommodation
        change course if some state and local         bases such as race, disability, or LGBT                 on certain third party administrators—
        governments believe they are receiving        statlis, oi'tliat tliey would                           plans of many religious non-profits in
        indirect benefits from the previous           disproportionately burden certain                       self-insured church plans. Below;, the
        decision.                                     persons in such categories.                             Departments estimate that nearly all
           In addition, the exemptions at issue         But these rules do not discriminate or                women of childbearing age in the
        here are available only to a tiny fraction    draw any distinctions on the basis of                   country will be unaffected by these
        of entities to which the Iviandate w;ould     sex, pre jnancy, race, disability, socio-               exemptions. In this context, the
        otherwise applv— those with qualifying        economic class, LGBT status, or                         Departments do not believe that an
        moral objections. Public comments did         otherwise, nor do they discriminate on                  adjustment to cliscretionary Guidelines
        not provide reliable data on how many         any unlawful grounds. The exemptions                    for women"s preventive services
        entities ivouid use these expanded            in these rules do not authorize entities                concerning contraceptives constitutes
        moral exemptions, in which states             to comply with the Mandate for one                      unlawful sex discrimination. Other&vise,
        women in those plans would reside.            person, but not for another person,                     anytime the government exercises its
        how many of those women would                 based on that person's status as a                      discretion to provide a benefit that is
        qualify for or use state and local            inember of a protected class. Instead,                  specific to women (or specific to men),
        goveriiment subsidies of contraceptives       they allow entities that have sincerely                 it would constitute sex discrimination
        as a result, or in which states such          held moral objections to providing some                 for the government to reconsider that
        women, if they are Iow income, would                                                                  benefit. Under that theory, Hobby Lobby
        go without contraceptives and                    so hf,L. KavanauSh et al,. '"Oontraceplive tnethod   itself, and RFRA (on which Hobby
        potentially experience unintended             use in the United States: trends and characteristics    Lobby's holding was based), which
        pregnancies that state Iviedicaid             hetsveen 2008, 2012 and 2014.". 07 Controceptioa
                                                      '14, 14 — 21 (20181, available at http:II               provided a religious exemption to this
        problems would potentially have to            innvcontrocepti onjournnhorgtarticlsIS0010-             Mandate for many businesses, would be
        cover. As noted below, at least one           7824(1 7I804. S-XIpdl.                                  deemed discriminatory against w;omen




Exhibit 2                                                                                                                                           JA-0000071
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 72 of 187
         57G08        Federal Register/Vol. 83. No. 221/Thurscjay, November 15, 2018/Rules and Regulations

        because the underlying women'                       recently issued a proposed rule to             likewise does not require the
        preventive services requiren&ent is a               amend the regulations governing its            Departments to require, coverage of, or to
        benefit for nomen, not for men. Such                Title X family planning program. The           keep in place a requirentent to cover,
        conclusions are not consistent with                 proposed rule would atnend the                 certain services, including
        legal doctrines concerning sex                      definition of "low income family"—             contraceptives, that was issued pursuant
        discrimination.                                     inclivicluals eligible for free or low cost    to HHS's exercise of discretion unrler
           It is not clear that these expanded              contraceptive services —to include             section 2713(a)(4). Nor does section
        exemptions will significantly burden                women who are unable to obtain certain         1554 of the ACA prohibit the
        women most at risk of unintended                    fatnily planning sew ices under their          Departments from providing exemptions
        pregnancies. Some commenters stated                 employer-sponsored health coverage             to relieve burdens on moral convictions,
        that contraceptives are often readily               clue to their entployers'eligious beliefs      or as is the case here, from refraining to
        accessible at relatively lovv cost. Other           or moral convictions. (83 FR 25502). If        impose the Mandate in cases where
        commenters clisagreed. Some                         that rule is finalized as proposed. it         moral convictions would be burdened
        commenters objected that the Moral                  would further reduce any potential             by the Manclate. Moral exemptions from
        IFC's estimate of a $ 584 yearly cost of            effect of these final rules on women'          federal mandates in certain health
        contraceptives for women was too low.               access to contraceptives.                      contexts, including sterilization,
        But some of those same commenters                      Some commenters stated that the             contraception, or items believed to be
        provided similar estimates, citing                  expanded exemptions would violate              abortifacient, have existed in federal
        sources claiming that birth control pills           section 1554 of the ACA. That section          laws for decades. Some of those laws
        can cost up to $ 600 per year, and stated           says the Secretary of HHS "shall not           were referenced by President Obama in
        that IUDs, which can last 3 to 6 years              promulgate any regulation" that                signing Executive Order 13535. In light
        or more,et can cost $ 1,100 (that is, less          "creates any unreasonable barriers to          of that Executive Order and Congress's
        than $ 50 per month over the duration of            the ability of inclividuals to obtain          long histon of prodding exemptions for
        use). Some commenters stated that, for              appropriate medical care," "impedes            moral convictions in the health context,
        lower income women, contraceptives                  timely access to health care services,"        providing moral exemptions is a
        and related education and counseling                "interferes with communications                reasonable administrative response to
        can be available at free or low cost                regarding a full range of treatment            this federally mandated burden,
        through government programs (federal                options between the patient and the            especially since the burden itself is a
        pro~oms offering such services include,             provicler," "restricts the ability of health   subregulatory creation that does not
        for example, Meclicaid, Title X,                    care providers to provide full disclosure      apply in various contexts.
        community health center grants, and                 of all relevant information to patients           In short, we do not believe sections
        Temporary Assistance for Needy                      making health care decisions." "violates       1554 or 1557 of the ACA, other
        Families (TANF)). Other commenters                  the principles of informed consent and         nondiscrinrination statutes, or any
        contended that many women in                        the ethical standards of health care           constitutional doctrines, create an
        employer-sponsored coverage might not               professionals," or "limits the                 affirmative obligation to create,
        qualify for those programs, although                availability of health care treatment for      maintain, or impose a Mandate that
        that sometinres occurs because their                the full duration of a patient's medical       forces covered entities to provide
        incomes are above certain thresholds or             needs.'" 42 U,S.C, 18114. Such                 coverage of preventive contraceptive
        because the progorarns werv." not intended          commenters urged. for example, that the        services in health plans, The ACA's
        to absorb privately covered individuals.            Moral IFC created unreasonable barriers        grant of authority to HRSA to provide
        Some commenters observed that                       to the ability of individuals to obtain        for, and support, the Guiclelines is not
        contraceptives may be available through             appropriate medical care, particularly in      transformed by any of the laws cited by
        other sources, such as a plan of another            areas they said may have a                     commenters into a requirement that„
        family member, and that the expanded                disproportionately high number of              once those Guidelines exist, they can
        exemptions will not likely encompass a              entities likely to take advantage of the       never be reconsidered. or amended
        very large segment of the population                exemption.                                     because doing so would only affect
        otherwise benefitting from the Mandate,                The Departments disagree with these         women's coverage or would allegedly
        Other commenters disagreed,                         conunents about section 1554 of the            impact particular populations
        emphasizing that income and eligibility             ACA. The Departnrents issued previous          disparately.
        thresholds could prevent some women                 exemptions ancl accommodations that               In summary, members of the public
        from receiving contraceptives through               allowed various plans to not provicle          have widely divergent views on whether
        certain government programs if they                 contraceptive coverage on the basis of         the exemptions in the Moral IFC and
        were no longer covered in their group               religious objections; multiple courts          these final rules are good public policy.
        health plans or health insurance plans.             considered those regulations; and while        Some commenters stated that the
          The Departments do not believe that               many ruled that entities did not need to       exemptions would burden workers,
        such differences make it inappropriate              provide contraceptive coverage, none           families, and the economic and social
        to issue the expanded exemptions set                ruled that the exemptions or                   stability of the country, and interfere
        forth in these rules. As explained more             accommodations in the regulations              with tlie physician-patient relationship.
        fully below, the Departments estimate               violated section 1554 of the ACA,              Other commenters disagreed, favoring
        that nearly all women of childbearing               Moreover, the decision not to impose a         the public policy behind the exemption,
        age in the country will be unaffected by            govermnental mandate is not the                and arguing that the exemption would
        these exemptions. Ivioreover, the                   creation of a "barrier," especially when       not interfere with the physician-patient
        Departments note that the HHS Office of             that mandate requires private citizens to      relationship. The Departntents have
        Population Affairs, within the Office of            provicle services to other private             determined that these final rules are an
        the Assistant Secretary for Health, has             citizens. This would turn the                  appropriate exercise of public policy
                                                            assumptions of the United
                                                                   States'ystem                            discretion. Because of the importance of
           "See, for example. "IUD," Planned Parenthood.             of government on its heacl. See,      the moral convictions being
        h ttpe: ! nane plena edparenthood.orS/h am/birth-   for example, U.S. Constitution, Ninth          accommodated, the limited impact of
        coa trot!i ud.                                      Amendment. Section 1554 of the ACA             these final rules, and uncertainty about




Exhibit 2                                                                                                                                       JA-0000072
                     Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 73 of 187
                     Federal Register/Vol. 83. No. 221/Thurs(jay, November 15, 2018/Rules and Regulations                                                      57609

        the impact of the Mandate overall           7, Health Effects of Contraception and                  older)."* hypertension,ae Hiv— 1
        according to some studies, the              Pregnancy                                               acquisition and transmission," and
        Departments do not believe these final                                                              breast, cervical, and liver cancers.'"
        rules will have any of the drastic              The Departments received numerous                   Sonle con1nlentel's also stated that
        negative consequences on third parties      con)ments on the health effects of                      fertility 814areness based methods of
        or society that some opponents of these     contraception and pmgnancy. As noted                    birth spacing are free of similar health
        rules have suggested.                       above, some commenters supported the                    risks since they do not involve ingestion
        6. Interim Final Rulemaking
                                                    expanded exemptions, and others urged                   of chemicals. Some commenters
                                                    that contraceptives be removed from the                 contended that it is not the case that
           The Departments received several         Guidelines entirely, based on the view                  contraceptive access reduces
        comments about the decision to issue        that pregnancy and the unborn children                  unintended pregnancies or abortions.
        the Moral IFC as interim final rules with resulting from conception are not                            Other commenters clisagreed, citing a
        request for comments, instead of as a       diseases or unhealthy conditions that                   variety of studies they contend show
        notice of proposed rulemaking, Several      are properly the subject of preventive                  health benefits caused bv, or associated
        commenters asserted that the                care coverage. Such commenters further
        Departments had the authority to issue                                                                 "Commenters cited O. Lidegaard et al..
        the Moral IFC in that way, agreeing with contended that hormonal contraceptives                     "Thrombotic Stroke and Mvocardial hrfarction svith
        the Departments that there was explicit may present health risks to vt omen. For                    Hormonal Contraception. 366 N. Envl. f. Med. 2257,
                                                                                                            2257 (20'I 2) (risks "increased bv a factor of 0.9 to
        statutory authority to do so, good cause    example, they contended that studies
                                                                                                            1. 7 with oral contraceptives that included ethinyl
        under the APA, or both. Other               show certain contraceptives cause, or                   estradiol at a dose of 20 pg and bv a factor of 1,3
        commenters held the opposite view,          are associated with, an increased risk of               to 2.3 with those that included ethinyl estradiol at
        contending that there was neither           depression„'-'enous thromboembolic                      a dose of 30 to 40 pg"); Practice Committee of the
                                                    disease,."-'atal pulmonary embolism. 4                  American Society for Reproductive Medicine,
        statutory authority to issue the rules on                                                           "Hormnnal Contraceptian"; M. Vessey et al.,
        an interim final basis, nor good cause      thrombotic stroke and myocardial                        "Mnrtalitv in Relation to Oral Contraceptive Llse
        under the APA to make the rules             infarction (particularly among women                    and Cigarette Smoking,'62 Lancet 185, 185-91
                                                    who smoke, are hypertensive, or are                     (2003); WHO Collaborative Study of Cardiovascular
        immediately effective.                                                                              Disease and Steroid Hormone Contraception,
           The Departments continue to believe                                                              "Acute Myocardial Infarction and Combined Oral
        authority existed to issue the Moral IFC                                                            Contraceptives: Results of an International
        as interim final rules. Section 9833 of                                                             Multicentre Case-Control Study," 349 Lancet 1202,
        the Code, section 734 of ERISA, and                                                                 1202W9 (1997); KM (".urtis et al., "Combined Oral
                                                       sz Conunenters cited Charlotte Weasel Skm lund,      Contraceptive Llse Amang Women With
        section 2792 of the PHS Act authorize                                                               Hypertension: A Svstematic Review," 73
                                                    et al., "Association of Hormonal Contraception with
        the Secretaries of the Treasury, Labor.     Depression," /AMA Psychiatry 1154, 1154                 Contraception 179. 179 — 188 (2006); L.A. Gillum et
        and HHS (collectively, the Secretariesj                                                             al., "Ischemic stroke risk with oral contraceptives:
                                                    (published online Sept. 28. 2016) ("Use of              A meta analysis,'84 /AMA 72, 72-78 (2000).
        to promulgate any interim final rules       hormonal contraception, especially among                available at h 1tps:/lwsvainchh nlm.nih.gov/pubmed/
        that they determine are appropriate to      adolescents, was associateil with subsequent use of     1087201 rc and Robert A. Hatcher et al.,
        carr& out the provisions of chapter 100     antidepressants and a first diagnosis of itepression.   Coahuceptir"e Technology. 404-05, 445 (Ardent
        of the Code, part 7 of subtitle B of title  suggesting depression as a potential adverse effect     Media 18th rev. ed, 2004).
                                                    of hormonal contraceptive use.').                          ss Conuuenters cited Robert A. Hatcher et al..
        I of ERISA, and part A of title XXVII of
        the PHS Act, which include sections            "Conuuenters cited the Practice Committee of         Coarruceprir e Technology. 407. 445 (Ardent Media
                                                    the American Society for Reproductive Medicine,         18th rev. ed. 2004).
        2701 through 2728 of that Act. and the                                                                 "Ciumnenters cited Ranee Heffron et aL. '"Use of
                                                    "Hormonal Contraception: Recent Advances and
        incorporation of those sections into        Controversies." 82 Ferlilitv and Sterility S26, S30     Hormonal Contraceptives and Risk of HIV— 1
        section 715 of ERISA and section 9815       (2004): V.A. Van Hylckama et al., "The Venous
                                                                                                            Transmission: A Prospective Cohort Study." 12
        of the Code. The Religious ancl Moral                                                               Lancet lafertious Diseases 19, 24 (2012) ("Ltse of
                                                    Thrombotic Risk of Oral Contraceptives, Effects of      horrnollal contraceptives was associated with a two-
        IFCs fall under those statutory             Estrogen Dose and Progestogen Type: Results of the      times increase in the risk of HIV-1 acquisition by
        authorizations for the use of interim       MEGA Case-Control Study,'39 Brit. Med. f. b2921         women and HIV— 1 transmission from vvomen to
        final rulemaking. Prior to the Jvloral IFC, (2009); TL Vinogradova et al., "Use of Combined         men."); and "Hormonal Contraception Doubles HIV
        the Departments issued tlnee interim        Oral Contraceptives and Risk of Venous                  Risk, Study Suggests," Science Daily (Oct. 4, 2011).
                                                    Tluombnembolism: Nested Case-("..ontrol Studies         h tips: Ihsamv. s ci ea cedai ly. c «ar /re 1 ea ses/201 1/1 0/
        final regulations implementing this                                                                 111003195253.htm.
                                                    Using the QResearch and CPRD Databases," 350
        section of the PHS Act because of the       Brit. gled, h2135 (2015) (" Current exposure to any
                                                                                                               s" Commenters cited "Oral Contraceptives and
        needs of coverecl entities for immediate combined l.oral contraceptive    was assnciated with an    Cancer Risk,'ational Cancer Inst(tate (Mar. 21,
        guidance and the weighty matters                                                                    2012). httpsd/aovii,cancer.gov/about-cancer/
                                                    increased risk of venous tluoinboembo)ism    .
                                                                                                            r a uses -proven tion /'ris l /h orm nn esloral-
        implicated by the HRSA Guidelines,          compared with no exposure in the previous year.'];      contmceptives-fact-sheet; L.J Havrilesky et al..
        including issuance of new or revised        D. Lidegaard et al., "Hormonal contraception and        "Oral Contraceptive User for the Primarv
        exemptions or accommodations. (75 FR risk of venous thromboembolism; national follow-               Prevention of Ovarian Cancer." Agency for
        41726; 76 FR 46621; 79 FR 51092). The       up studv," 339 Brit. Med. l. b2&90 (2009): M. de        Healthcare Research and Quality, Report No. 13-
                                                    Bastos et al., "Combined oral contraceptives:           E002-EF (June 2013), available at https:I/
        Departments also had good cause to                                                                  archive.ahrqgoi /research/findings/evidenre-based-
                                                    venous thrombosis." Cochrane Database Syst. Rev..
        issue the Moral IFC as interim final        Mar. 3, 2014, doi; 10/1002/                             reportsloi.usetp,html: S. N. Bhupathiraiu et al.,
        rules, for the reasons discussed therein. 14651858.CD010813.pub2, available at https://             "Exogenous houuone use: Oral contraceptives,
           In any event, the objections of some                                                             postmenopausal hormone therapy. and health
                                                    na~ rvnchi.nlm.nih.gov/pubmed?term=24590565:            outcomes in the Nurses'ealth Study," 106 Am, l.
        commenters to the issuance of the Moral L.J. Havrileskv et al., '"Oral Contraceptive User fnr       Pub. Fiealth 1631, 1631 — 37 (2016); The World
        IFC as interim final rules with request     the Primarv Prevention of Ovarian Cancer." Agency       Health Organization Department of Reprnductive
        for comments does not prevent the           for Healthcare Research and Quality. Report No.         Health and Research, "Carcinogenicitv of Combined
        issuance of these final rules. These final 13 E002 EF (June 2013), available at Jut ps/ /
                                                            —    —                                          Hormonal Contraceptives and Combined
                                                                                                            Menopausal Treatment." (Sept. 2005). available at
                                                    archi ve.ahrq.gov/research/fiadingsleridsnce-hased-
        rules were issued after receiving and                                                               http:I/earns.ivho,int/reprodurtiveliealth/topics/
                                                    reports/acusstp.htm l; and Robert A. Hatcher et al.,
        thoroughly considering public               Confraceptive Technology. 405-07 (Ardent Media          agei nglcncs hrt storemen(.pdf: and the American
        comments as requested in the Moral                                                                  Cancer Society. "Known and Probably Huruan
                                                    18th rev. ed. 2004).                                    Carcinogens," American Cancer Society (rev. Nov.
        IFC. These final rules therefore comply        '" Cnnunenters cited N.R. Poulter. "Risk of Fatal    3. 2016), httpsavwsmv.cancer.org/cancer/rancer-
        with the APA's notice and comment           Pulmonarv Embolisna with Oral Contraceptives,"          causas/geneml-info,'known-and-probable-hamau-
        requirements.                               355 Lancet 2088 (2000).                                 ca rein ogea s,h tml,




Exhibit 2                                                                                                                                                           JA-0000073
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 74 of 187
         57G10         Federal Register/Vol. 83. No. 221/Thurstjay, November 15, 2018/Rules and Regulations

        with, contraceptive use or the                           not on their face establish a causal                   embryo inside the mother's body.
        prevention of unintended pregnancy.                      relationship between a broad coverage                  Cominenters referenced scientific
        Commenters cited, for example, the                       mandate and decreases in unintended                    studies and sources on both sides of the
        2011 Report of the Institute of Medicine                 pregnancy. Ill this 1 aspect, as Iloted iil            issue of whether certain contraceptives
        (IOM), "Clinical Preventive Services for                 the Religious IFC," the purpose for the                prevent implantation. Commenters and
        Women: Closing the Gaps," in its                         Departments'eference to such studies                   litigants have positively stated that
        discussion of the negative effects                       mas to highlight the difference between                some of them viem certain
        associated with unintended                               a causal relationship and an associative               contraceptives as abortifacients, for this
        pregnancies, as lvell as other studies.                  one. as well as the difference betmeen                 reason. See aLso Hobby Lobby, 134 U.S.
        Such commenters contended that, by                       saying contraceptive use has a certain                 at 2765 f"The Hahns have accordingly
        reducing unintended pregnancy.                           effect and saying a contraceptive                      excluded flolll the gi'oilp-health-
        contraceptives reduce the risk of                        coverage mandate (or part of that                      insurance plan they offer to their
        unaddressed health complications, low                    mandate affected by certain exemptions)                employees certain contraceptive
        birth weight, preterm birth, infant                      mill necessarily have (or negate,                      methods that they consider to be
        mortality, ancl maternal mortality.                      respectively) such an effect.                          abortifacients ")
        Commenters also stated that studies                         Commenters disagreed about the                         The Departments do not take a
        show contraceptives are associated with                  effects of some FDA-approved                           position on the scientific, religious, or
        a reclucecl risk of conditions such as                   contraceptives on embryos. Some                        moral clebates on this issue by
        ovarian cancer, colorectal cancer, and                   conimenters agreed with the quotation.                 recognizing that some people have
        endometrial cancer, and that
        contraceptives treat such conditions as
        endometriosis, polycystic ovarian
        syndrome, migraines, pre-menstrual
        pain, menstrual regulation, and pelvic
                                                                      4'hat
                                                                 in the hloral IFC, of FDA materials
                                                                       indicate that some items it has
                                                                 approved as contraceptives may prevent
                                                                 the implantation of an embryo after
                                                                                                                        sincere moral objections to providing
                                                                                                                        contraception coverage on this basis.
                                                                                                                        The Supreme Court has already
                                                                                                                        recognized that such a viem can form
                                                                                                                        the basis of an objection based on
                                                                 fertilization. Some of those commenters
        inflattunatoq, disease.'" some                           cited additional scientific sources to                 sincerely held religious belief under
        commenters stated that pregnancy                         argue that certain approved                            RFRA.az Several litigants have
        presents various health risks, such as                   contraceptives may prevent                             separately raised non-religious moral
        blood clots, bleeding, aneinia, high                     implantation, and that, in some cases,                 objections to contraceptive coverage
        blood pressure, gestational diabetes, and                some contraceptive items may even                      based on the same basic rationale. Even
        death. Some commenters also                              dislodge an embryo shortly after                       though there is a plausible scientific
        contended that increased access to                       implantation, Other commenters                         argument against the view that certain
        contraception reduces abortions.                         clisagreed mith the sources cited in the               contraceptives have mechanisms of
           Some commenters stated that, in the                   Moral IFC and cited additional studies                 action that may prevent implantation,
        Moral IFC, the Departments relied on                     on that issue. Some commenters further                 there is also a plausible scientific
        incorrect statements concerning                          criticized the Departments for asserting               argument in favor of it —as
        scientific studies. For example, some                    in the Ivioral IFC that some persons                   demonstrated. for example, by FDA's
        commenters stated that there is no                       believe those possible effects are                     statement that some contraceptives may
        proven increased risk of breast cancer or                "abortifacient."                                       prevent implantation and by some
        other risks among contraceptive users.                      This objection on this issue appears to             scientific studies cited by commenters.
        They criticized the Departments for                      be partially one of semantics. People                  The Departments believe in this context
        citing studies, including one previemed                  disagree about whether to define                       we have a sufficient rationale to offer
        in the 2011 IOM Report itself (Agency                    "conception" or "pregnancy" to occur                   moral exemptions with respect to this
        for Healthcare Research and Quality,                     at fertilization, when the sperin and                  Mandate.
        Report No. 13 —E002 —EF (June 2013)                      ovum unite, or days later at                              The Departments also received
        (cited above)), discussing an association                implantation, when that embryo has                     comments about their discussion.
        between contraceptive use and                            undergone further cellular development,                located in the Religious IFC but partly
        increased risks of breast and cervical                   travelled down the fallopian tube, and                 relied upon in the Moral IFC,
        cancer, and concluding there are no net                  implanted in the uterine mall. This                    concerning uncertainty about the effects
        cancer-reducing benefits of                              question is independent of the question                the Mandate's expanded exemptions
        contraceptive use. As described in the                   of what mechanisms of action FDA-                      might have on teen sexual activity, In
        Religious IFC, 82 FR 47804, the 2013                     approved or cleared contraceptives may                 this respect, the Departments stated,
        Agency for Healthcare Research and                       have. It is also a separate question from              "With respect to teens, the Santelli and
        Quality study, and other sources, reach                  whether members of the public assert,                  Melnikas study cited by IOM 2011
        conclusions v, ith which these                           or believe, that it is appropriate to
        commenters appear to disagree. The                                                                                 is "Although many of the required. FDA-
                                                                 consider the items "abortifacient" —that               approved methods of contraception ivork by
        Departments consider it appropriate to                   is, a kind of abortion. or a medical                   preventing the fertilization of an egg, four of those
        consider these studies. as well as the                   product that causes an abortion—                       methods (those specifically at issue in these cases)
        studies cited by commenters who                          because they believe abortion means to                 may have the effect nf preventing an already
        disagree vr ith those conclusions.                       cause the demise of a post-fertilization               fertilized egg from developinv anv further bv
           Some commenters further criticized                                                                           inhibiting its attachment tn the uterus. See Brief for
                                                                                                                        HHS in No. 13 — 354. pp. 9-10. n. 4: FDA, Birth
        the Departments for saying tv, o studies                    'n82 FR at 47803-04.                                Gontrol: Medicines to Help Ynu." Hobby bobby, 134
        cited by the 2011 IOM Report, lvhich                        '" FDA's guide "Birth Gontrnl" specifies that       S. Gt, at 2762 — 63. "The Hahns have accordingly
        asserted an associative relationship                     various approved contraceptives, including             excluded frnm the group-health-insurance plan they
        between contraceptive use and                            Levonnrgestrel, Dlipristal Acetate. and li )Ds, work   offer to their employees certain contraceptive
                                                                 mainly by preventing fertilization and "may also       methods that they consider to be
        decreases in unintended pisegnancy, did                  work... by preventing attachmnit [imp)nutation)        abortifacients.... Like the Hahns. the Greens
                                                                 to the womb (uterus)" of a hunian embryo after         believe that life begins at conception and that it
           '" To the extent that contraceptives are prescribed   fertilization. Available at httpsr//iisiw.fda.gov/     would violate their religion to facilitate access to
        to treat health conditions. and nnt for preventive       fnrconsumers/bisnudience/fora'omen.                    contraceptive drugs nr devices that operate after
        purposes. the Mandate ivould not be applicable.          freepubli ca ti ons/ucm31 3215.htm.                    that point." fd. at 2765-66.




Exhibit 2                                                                                                                                                               JA-0000074
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 75 of 187
                        Federal Register/Vol. 83. No. 221/Thurs((ay, November 15, 2018/Rules and Regulations                                                                  57611

        observes that, between 1960 and 1990,     Departments do not take a position on                                    one study from England found that.
        as contraceptive use increased, teen      the empirical question of whether                                        where funding for teen pregnancy
        sexual activity outside of marriage       contraception has caused certain                                         prevention was r:duced, there was no
        likewise increased (although the study    reductions in teen pregnancy. Rather,                                    evidence that the reduction led to an
        does not assert a causal relationship),   the Departments note that studies                                        increase in teen pregnancies.-"'ome
        Another study, which proposed an          suggesting various causes of teen                                        commenters also cited studies—which
        economic model for the decision to        pregnancy and unintended pregnancy in                                    are not limited to the issue of teen
        engage in sexual activity, stated that    general make it difficult to establish                                   pregnancy—that have found that many
        '[p]rograms that increase access to       causation between exemptions to the                                      w;omen who have abortions report that
        contraception are found to decrease teen  contraceptive Mandate, and an increase                                   they were using contraceptives when
        pregnancies in the short run but          in teen pregnancies in particular, or                                    they became pregnant.»
        increase teen pregnancies in the long     unintended pregnancies in general. For                                      As the Departments stated in the
        run.' 4'ome commenters agreecl with example, a 2015 study investigating the                                        Religious IFC„we do not take a position
        this discussion, while other commenters decline in teen pregnancy since 1991                                       on the variety of empirical questions
        disagreed. Conunenters who supported      attributed it to multiple factors                                        discussed above. Likewise, these rules
        the expanded exemptions cited these       (including, but not limited to, reduced                                  do not address the substantive question
        and similar sources suggesting that       sexual activity, falling welfare benefit                                 of whether HRSA should include
        limiting the exemptions to the Mandate levels, and expansion of family                                             contraceptives in the women'
        to those that existed prior to the        planning services in Medicaid, with the                                  preventive services Guidelines issuecl
        Religious and Moral IFCs is not tailored latter accounting for less than 18                                        under section 2713(a)(4). Rather,
        towards advancing the Government's        percent of the decline), It concluded                                    reexamination of the record and review
        interests in reducing teen pregnancy.     that "that none of the relatively easy,                                  of public comments has reinforced the
        Instead they suggested there are means    policy-based explanations for the recent                                 Departments'iew that the uncertainty
        of reducing teen pregnancy that are less decline in teen childbearing in the                                       surrounding these weighty and
        burdensome on conscientious               United States hold up very well to                                       important issues makes it appropriate to
        objections.44 Some commenters             careful enlpn1cal scl'Utuly. 4 One                                       prordde the moral exemptions and
        opposing the expanded exemptions          study found that, during the teen                                        accommoclation if and for as long as
        stated that school-based health centers   pregnancy decline between 2007                                           HRSA continues to include
        provide access to contraceptives, thus    through 2012, teen sexual activity was                                   contraceptives in the Guidelines, The
        increasing use of contraceptives by       also decreasing.4'ne study concluded                                     federal government has a long history,
        sexually active students. They also cited that falling unemployment rates in the                                   particularly in certain sensitive and
        studies concluding that certain           1990s accounted for 85 percent of the                                    multi-faceted health issues, of providing
        decreases in teen pregnancy are           decrease in rates of first births among 18                               moral exemptions from governmental
        attributable to increased contraceptive   to 19 year-old African     Americans.4'nother                            mandates. These final rules are
        use.45                                              study found that the                                           consistent with that history and with
           Many commenters opposing the moral representation of African-American                                           the discretion Congress vested in the
        exemptions misunderstood the              teachers was associated &vith a                                          Departments to implement the ACA.
        Departments'iscussion of this issue,      significant reduction in the African-
        Teens are a significant part. though not  American teen pregnancy rate.no One                                      8. Health and Equality Effects of
        the entirety, of women the IOM            study concluded that an "increase in the                                 Contraceptive Coverage Mandates
        identified as being most at risk of       price of the Pill on college campuses                                       The Departments also received
        unintended pregnancy, The                 ...did not increase the rates of                                         comments about the health and equality
                                                  unintended pregnancy." s Similarly,                                      effects of the Mandate more broadly,
            s'Citing J.S. Santelli 8 A.J. Melnikas, "Teen                                                                  Some commenters contended that the
         fertility in transition: recent and historic trends in      se Keamey MS and Levine PB. '"Investigating           contraceptive Mandate promoted the
         the Lhuted States," 31 Ann. Rev. Pub. Health 371.        recent trends in the U.S, birth rate," 41 l. Health
         375 — 76 (2010). and Peter Arcidiacono et al., Habit     Econ. 15 — 29 (2015), available at https /I
                                                                                                                           health and equality of women,
         Persistence and Teen Sex& Cauld increased Access         r&s~ovsci encedirect,rohn!sci ence/article!abs/pii /     especially low income v, omen, and
         to Contmreption Have Unintended Consequences                                                                      promoted female participation and
                                                                  S01 676 «96 l 5000041.
        for Teen Pregnancies? (2005), available at httph!!           "See, e.g.. K. Ethier et al.. "Sexual Intercourse
         public. econ. duke.edu,'-psarridi/addirtedl 3.pdf.
         See also K. Buckles 8 D. Hungerman, "The                 Iunong High School Students — 29 States and              available at h rrps:,'/&vs vsv p ac. isr. umi ch. e du/p u bs/
         Incidental Fertility Effects of School Condom            Unitcni States Overall, 2005 — 2015," 66 CDC Morb.       pdf!rrl 1-737.pdf (" [Ijncrease in the price of the Pill
         Distribution Programs." Nat'l Bureau of Econ.            Mortal. Bhkly Reparr 1393. 1393 — 97 (Jan. 5, 2018),     on college campuses... did not increase the rates
         Research Working Paper No. 22322 (June 2016).            available at http: //drcdoi.org/10.15585!                of unintended pres&&ancy or sexually transmitted
         available at h ttp:/Ir&snv aber. org !papers/rv22322     mmanmm665152al ("Nation&vide. the proportion             infections for n&ost &vomen").
                                                                  &&f high school students &vho had ever had sexual          "See D. Paten 8 L. y&&right. "The effect of
         ("access to condoms in schools increases teen
         fertility bv about 10 percent" and increased             intercourse decreased significantly overall....").       spending cuts on teen pregnancy," 54 l. Heallh
         sexually transmitted infections).                           '"Colen CG, Geronimus AT, and Phipps MG.              Econ. 135. 135-46 (2017), available at https:I!
            '" See Helen Alvare. "No Compeffing Interest:         "Getting a piece of the piet The economic boom of        m&sv,sriencedirert.com/scieh&ce/ article/abs/piil
         The 'Birth Control'andate and Religious                  the 1990s and declining teen birth rates in the          S016762961 7304551 (" Contrary to predictions
         Freedom," 58 Vill. L. Rev. 379. 400-02 (2013')           Ih&i)ed States,'" 63 Social Science Sv Med. '1531 — 45   made at the time of the cuts. panel data estimates
         (discussing the San)alii 8 Melnikas study snd the        (Sepb 2006), available at https;!/                       provide no e&ddence that areas &vhich reduced
         Arcidiacorio study cited above. and other research       r&s&ov.sciencedfrect,rohn/science/arri cj   /pii/        expenditure the most have experienced relative
         that considers the extent to &vhich reduction in teen     S027795360600205X.                                      inrneases in teenage pregnancy rates. Rather,
         pregnancy is attributable to sexual risk avoidance           'e Atkins DN and yv'ilkins VM. "Going Beyond         expenditure cuts are associated &vdth small
         rather than to contraception access).                     Reading, Wriling, and Arithmetic: The Effects of        reductions in teen pres&&ancy rates").
            ss See. e.g,. Lindberg L., Saute))i J.,                Teacher Representation on Teen Pregnancy Rates,"          ss Commenters cited. for example. Guttn&acher
         "Understanding the Decline in Adolescent Fertility        23 f. Pub. Admi n. Research & Theory 771 — 90 (Oct.     Institute, "Fact Sheet: Induced Abortion in the
         in the United States. 2007 — 2012," 59 l. Adolescent      1, 2013). available at httpsnvaraden&ic.oup.corn!       United States" (Jan. 2018) ("Fiftv-one percent of
         Fleajth 577-83 (Nov. 2016). https://doi.org/10.1016/     j part!arti cle-abstract!23!4/771 /9636. 4.              abortion patients in 2014 &vere using a
        j.jadohsalth,201 S.OS.024; see also Conunent of The           soE. Collins a B. Herchbein, "The hnpact of          contraceptive method in the month they became
         Colorado Health Foundation. submission ID CMS-            Subsidized Birth Control for College Women:             pregnant"), available at https;I/
         2014 — 0115-19635, r&n&n»hegulationsgov(dinch&as(us       Evidence from the Deficit Reduction Act."''. hlich.     rvs&svguttm a eh sr. nrg/sites!defau It!files/far tsh net/
         teer& pres&&ancy data from Colorado).                     Pop. Studies Ctr. Report 11-737 (May 2011),             fb in&luced abortion.pdf.




Exhibit 2                                                                                                                                                                          JA-0000075
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 76 of 187
         57G12         Federal Register/Vo].             I13.   No. 221/Thurs([ay, November 15, 201ii/Ru[es and Regulations

        equality in the workforce, Other                        contraceptive methods.'4 In addition,                      the 2017 Guttmacher study, that "[t]he
        commenters contended there was                          commenters noted that in the 29 states                     role that the contraceptive coverage
        insufficient evidence showing that the                  where contraceptive coverage mandates                      guarantee played in impacting use of
        expanded exemptions would harn1                         have been imposed statewide,» those                        contraception at the national level
        those interests. Some of those                          mandates have not necessarily lowered                      remains unclear, as there v,as no
        commenters further questioned whether                   rates of unintended pregnancy (or                          significant increase in the use of
        there was evidence to show that broad                   abortion) overall.se                                       methods that would have been covered
        health coverage tnandates of                               Other commenters, however, disputed                     under the ACA." These commenters
        contraception lead to increased                         the significance of these state statistics,                instead observed that, under the
        contraceptive use, reductions in                        noting that, of the 29 states with                         Mandate, more women have coverage of
        unintended pregnancies, or reductions                   contraceptive coverage mandates, only                      contraceptives and contraception
        in negative effects said to be associated               four states have laws that match the                       counseling and that more contraceptives
        with un(ntended pregnancies. In                         federal requirements in scope. Some                        are provided without co-pays than
        patticular, sonte commenters discussed                  also observed that, even in states with                    before. Still others argued that the
        a study published and revised by the                    state contraceptive coverage mandates,                     Mandate, or other expansions of
        Guttmacher Institute in October 2017,                   self-insured group health plans might                      contraceptive coverage, have led women
        concluding that "[b]etween 2008 and                     escape those requirements, and some                        to increase their use of contraception in
        2014, there were no significant changes                 states do not mandate the contraceptives                   general, or to change from less effective,
        in the overall proportion of women who                  to be covered at no out-of-pocket cost to                  less expensive contraceptive methods to
        used a contraceptive method both                        the beneficiary.                                           more effective, more expensive
        among all women and among women at                         The Departments have considered                         contraceptive methods, Some
        risk of unintended pregnancy." -'-'his                  these experiences as relevant to the                       commenters pointed to studies cited in
        timeframe includes the first two years of               effect the exemption in these rules                        the 2011 IOM Report recommending
        the contraceptive Mandate's                             might have on the Mandate more                             contraception be included in the
        implementation, Despite some changes                    broadly. The state mandates of                             Guidelines and argued that certain
        in the use of various methods of                        contraceptive coverage still apply to a                    women will go without certain health
        contraceptives, the study concluded                     very large number of plans and plan                        care, or contraception specifically,
        that, "[f]or the most part, women are                   participants notwithstanding ERISA                         because of cost. They contended that a
        changing method type within the goroup                  preemption. and public cotnmenters did                     smaller percentage of women delay or
        of most or moderately effective methods                 not point to studies showing those state                   forego health care overall under the
        and not shifting from less effective to                 mandates reduced unintended                                ACA sr and that, according to studies,
        more effective methods." Regarding the                  pregnancies. The federal contraceptive                     coverage of contraceptives without cost-
        effect of this Mandate in particular, the               Mandate. likewise, applies to a broad,                     sharing has increased use of
        authors concluded that "[t]he role that                 but not entirely comprehensive, number                     contraceptives in certain circumstances.
        the contraceptive coverage guarantee                    of employers. For example, to the extent                   Some commenters also stated that
        played in impacting use of                              that houses of worship and inte~oted                       studies show that decreases in
        contraception at the national level                     auxiliaries may have self-insured to
                                                                avoid state health insurance                               unintended pregnancies are due to
        remains unclear, as there was no                                                                                   broader access to contraceptives,
        significant increase in the use of                      contraceptive coverage mandates or for
                                                                other reasons, those groups were already                   Finally, some commenters also stated
        methods that would have been covered                                                                               that birth control access generally has
        under the ACA (most or moderately                       exempt from the federal Mandate prior                      led to social and economic equality for
        effective methods) during the most                      to the 2017 Religious and Moral IFCs.
                                                                The exemptions as set forth in the Moral                   wromen.
        recent time period (2012— 2014)                                                                                       The Departments have reviewed the
        excepting small increases in implant                    IFC and in these final rules leave the
        use."'he authors observed that other                    contraceptive Mandate in place for                         comments, including studies subtnitted
        "[s]tudies have produced mixed                          nearly all entities and plans to which                     by commenters either supporting or
        evidence regarding the relationship                     the Ivlandate has applied. The                             opposing these expanded exemptions.
                                                                Departments are not aware of data                          Based on that review, it is not clear that
        between the implementation of the ACA                                                                              merely offering the exemption in these
        and contraceptive use patterns." In                     showing that these expanded
                                                                exemptions would negate any reduction                      rules will have a significant effect on
        explaining some possible reasons or no                                                                             contraceptive use and health, or
        clear effect on contraceptive use, the                  in unintended pregnancies that might
        authors suggested that "existence of                    result from the contraceptive Mandate                      workplace equality. for the vast majority
        these safety net progranrs [publicly                    here.                                                      of women benefitting from the Mandate.
        funded family planning centers and                         Some commenters took a view that                        There is conflicting evidence regarding
        Medicaid] may have dampened any                         appears to disagree with the assertion in                  whether the Mandate alone, as distinct
        impact that the ACA could have had on                                                                              from contraceptive access more
        contraceptive use," "cost is not the only                 said.                                                    generally. has caused increased
        barrier to accessing a full range of
                                                                     ss See Guttmacher Institute, "Insurance Coverage      contraceptive use, reduced unintended
                                                                of Contraceptives" (Iune 11. 2018): "State                 pregnancies, or eliminated workplace
        method options," and "access to                         Requirements for Insurance Coverage of
        affordable ancl/or free contraception                   Contraceptives," Henry J. Kaiser Fainily Foundation        disparities, where all other wotnen's
        made possible through programs such as                  (Jan. 1, 2018). httpsr//rmas&.tff orglotherlstate-         preventive services were covered
        Title X'" may have lecl to income not                   indicatorlstate-requirements-forinsurance-                 without cost sharing. Without taking a
                                                                coverage-of-contraceptives/fcurrentTimeframe=              definitive position on those evidentiary
        being associated with the use of most                   Orrsorthlodel= 8 7B"o22colld a'o22r 8 22L oration vg 22.
                                                                '.l& 22sort rg 22 A 22asc ag 228/ 7D.
                                                                                                                           issues, however, the Departments
            '.L.     Kavanaugh et al., "Contraceptive method         's See Michael I. New, "Ana(vvzing the Impact of
        use in the United States: trends and characteristics    State Level Contraception Mandatee on Public                 -"'iting, for example, Adelle Simmons et al..
        betsveen 2008. 2012 and 2014," 07 Contraception         Health Outcomes," 13 Ai'e Maria L Bev. 345 (2015),         "The Affordable Care Act: Promoting Better Health
        14, 14-21 (2018), available at h up://                  available at httpr//avemarialarvdarw                       for Women,'able    1,   ASPE Hune 14, 2010). httpsi//
        rnnvcontmr eptionjournal.org/article/S0010-             revi eiv a vem ari ala ii; ed u /Con ten t/or ticl es/     aspe.hhs.gov/system/fi les/pdf/205066/
        78 24( 1 7) 304 78-X/pd f.                              vXllli2.neivfjnal.080r3pdf.                                ACAlromenHealthlssueBrief pdj.




Exhibit 2                                                                                                                                                                  JA-0000076
                     Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 77 of 187
                     Federal Register/Vol. 83. No. 221/Thurs((ay, November 15, 2018/Rules and Regulations                                     57613

        conclude that the Moral IFC and these      Departments do not believe RFRA                        coverage by self-insuring. This is a
        final rules —which merely wdthdram the     r.quires, or has ever required, the                    result of the application of the
        Mandate's requirement from what            federal governinent to force einployers                preemption and savings clauses
        appears to be a small number of nevvly     to provide contraceptive coverage. The                 contained in ERISA to state insurance
        exempt entities and plans— are not         federal government's decision to exempt                regulation. See 29 U.S.C, 1144(a) gr
        likely to have negative effects on the     some entities from a requirement to                    (b)(1).
        health or equality of momen                provide no-cost-sharing services to                       These final rules cannot change
        nationmide. The Departments also           private citizens does not constitute a                 statutory ERISA provisions, and do not
        conclude that the expanded exemptions      federal government-imposerl burden on                  change the standards applicable to
        are an appropriate policy choice left to   the latter under RFRA.                                 ERISA preemption. To the extent
        the agencies under the relevant statutes.      Some commenters asked the                          Congress has decided that ERISA
        and, thus, an appropriate exercise of the  Departments to discuss the interaction                 preemption includes preemption of
        Departments'iscretion.                     betmeen these rules and state laws that                state laws requiring contraceptive
           Moreover, the Departments conclude      either require contraceptive coverage or               coverage, that decision occurred before
        that the best way to balance the various provide exemptions from those and                        the ACA and was not negated by the
        policy interests at stake in the Moral IFC other requirements. Some conlnlenters                  ACA. Congress did not mandate in the
        and these final rules is to provide the    argue that providing the exemptions in                 ACA that any Guidelines issued under
        exemptions set forth herein, even if       these rules mould negate state                         section 2713(a)(4) must include
        certain effects may occur among the        contraceptive requirements or narrower.                contraceptives, nor that the Guidelines
        populations actually affected by the       state exemptions. Some conunenters                     must force entities with moral
        employment of these exemptions. These asked that the Departments specify that                     objections to cover contraceptives.
        rules provide tangible conscience          these exemptions do not apply to plans                    Finally, some commenters expressed
        protections for moral convictions, and     governed by state laws that require                    concern that providing moral
        impose fewer governmental burdens on contraceptive coverage.                                      exemptions to the mandate that private
        various entities and individuals, some         The Departments agree that these                   parties provide contraception may lead
        of whom have contended for several         rules only concern the applicability of                to exemptions regarding other
        years that denying them an exemption       the federal contraceptive Mandate                      medications or services, like vaccines.
        from the contraceptive Mandate             imposecl pursuant to section 2713(a)(4).               The exemptions provided in these rules,
        imposes a burden on their moral            They do not regulate state contraceptive               however. do not apply beyond the
        convictions. The Departments view the      mandates or state exemptions. If a plan                contraceptive coverage requirement
        provision of those protections to          is exen&pt uncler the Moral IFC and                    implemented through section
        preserve conscience in this health care    these final rules, that exemption does                 2713(a)(4). Specifically, section
        context as an appropriate policy option, not necessarily exempt the plan or other                 2713(a)(2) of the PHS Act requires
        notwithstan.ding the widely divergent      insurance issuer from state laws that                  coverage of "imrnunizations," and these
        effects that public commenters have        lnay apply to it. The previous                         exemptions do not encompass that
        predicted based on different studies       regulations, which offered exemptions                  requirement. The fact that the
        they cited. Providing the protections for for houses of worship ancl integrated                   Departments have exempted houses of
        moial convictions set forth in the Moral auxiliaries, did not include regulatory                  worship and integrated auxiliaries from
        IFC and these final rules is not           language negating the exemptions in                    the contraceptive Mandate since 2011
        inconsistent with the ACA, and brings      states that require contraceptive                      did not lead to those entities receiving
        this lvlandate into better alignment with coverage, although the                                  exemptions under section 2713(a)(2)
        various other federal conscience                                           Departments            concerning vaccines. In addition,
                                                   discussed the issue to some degree in
        protections in health care, some of        various preambles of those previous                    hundreds of entities have sued the
        which have been in place for decades.      regulations. The Departments do not                    Departments over the implementation of
                                                   consider it appropriate or. necessary in               section 2713(a)(4), leading to tmo
        9. Other General Comments
                                                                                                          decisions of the II.S. Supreme Court,
           Some commenters expressed the view the regulatory text of the moral                            but no similar mave of lawsuits has
        that the exemptions afforded in the        exemption rules to declare whether the                 challenged section 2713(a)(2). The
        Moral IFC and herein violate the RFRA      federal contraceptive Mandate would
                                                                                                          expanded exemptions in these final
        rights  of women   who  might  not receive still  apply in states that have a state               rules are consistent with a long history
        contraceptive coverage as the result of    contraceptive mandate, since these rules               of statutes protecting moral convictions
        these final rules, by alloyving their      do not purport to regulate the
                                                                                                          from certain health cat~ mandates
        employers to impose their moral            applicability of state contraceptive                   concerning issues such as sterilization„
        convictions on them by removing            mandates. s"                                           abortion and birth control.
        contraceptive coverage through use of          Seine commenters observed that,
        the exemption. Still other commenters      through     ERISA, some entities n&ay avoid            B. Text of the Final Rules
        stated that employer payment of            state laws that require contraceptive                     In this section, the Departments
        insurance premiums is part of any             ss Some conrmenters also asked that these final
                                                                                                          describe the regulations from the Moral
        employee's compensation package, the       rules specify that exempt entities must comply arith   IFC, public comments in response to the
        benefits of mhich employers should not other applicable laws concerning such things as            specific regulatory text set forth in the
        be able to limit, In the
              Departments'iew,                     notice to plan participants or collective bargaining   IFC, the Departments'esponse to those
               the expanded exemptions in these agreements. These final rules relieve the application     comments, and, in consideration of
                                                   of the federal contraceptive Mandate under section
        final rules do not prohibit employers      2713(ai(4) to qualified exempt entities; they do not
                                                                                                          those comments, the regulatory text as
        from providing contraceptive coverage.     affect the applicability of other laws. In the         finalized in this final rrrle. 1Ve also note
        Instead, they lift a government burden     preamble to the companion final rules concerning       the regulatory text as it existed prior to
        that mas Imposed on some employers to religious exemptions published elsewhere in                 the Religious and Moral IFCs, as
                                                   today's Federal Register. the Departments provide
        provide contraceptive coverage to their    guidance applicable to notices of revocation and       appropriate. The Departments consider
        employees in violation of those            changes that an entity may seek to make during its     the exemptions finalized here to be an
        employers" moral convictions. The          plan veer.                                             appropriate and permissible policy




Exhibit 2                                                                                                                                        JA-0000077
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 78 of 187
         57G14         Federal Register/Vol. 83. No. 221/Thursrjay, November 15, 2018/Rules and Regulations

        choice in light of various interests at          The prefatory language of g 147.133(a) on the effects of the objection of a health
        stake and the lack of a statutory             not only specifies that certain entities   insurance issuer in g 147.133(a)(1)(iii) is
        requirement for the Departments to            are "exempt," but also explains that the included below.
        impose the Mandate on entities and            Guidelines shall not support or provide       The exemptions in r) 147.133(a)(1)
        plans that qualify for these exemptions.      for an imposition of the contraceptive     apply "to the extent" of the objecting
           As noted above, various members of         coverage requirement to such exempt        entities'incerely held moral
        the public provided comments that mere        entities. This is an acknowledgement       convictions. Thus, entities that hold a
        supportive, or critical, of the regulations   that section 2713(a)(4) requires menien's requisite objection to covering some, but
        overall, or of significant policies           preventive services coverage only "as      not all, contraceptive items mould be
        pertaining to the regulations. To the         provided for in comprehensive              exempt with respect to the items to
        extent those comments apply to the            guidelines supported by the Health         which they object, but not with respect
        following regulatory text, the                Resources and Services                     to the items to which they do not object.
        Departments have responded to them            Administration." To the extent the         Some commenters stated it mas unclear
        above. This section of the preamble           HRSA Guidelines do not provide for, or whether the plans of entities or
        responds to comments that pertain more        support, the application of such           individuals that morally object to some
        specifically to particular regulatory text.   coverage to certain entities or plans, the but not all contraceptives would be
                                                      Affordable Care Act does not require the exempt from being required to cover just
        1. Restatement of Statutory                   coverage. Those entities or plans are      the contraceptive methods as to which
        Requirements of Section 2713(a) and           "exempt" by not being subject to the       there is an objection, or whether the
        (a)(4) ef the PHS Act (26 CFR 54.9815-        requirements in the first instance.        objection to some contraceptives leads
        2713(a)(1) and (a)(1)(iv), 29 CFR             Therefore, in describing the entities or   to an exemption frmn that plan being
        2590.715-2713(a)(1) and (a)(1)(iv), and       plans as "exempt," and in referring to     required to cover all contraceptives. The
        45 CFR 147.130(a)(1) and (a){1)(iv))          the "exemption" encompassing those         Departments intend that a requisite
           The previous regulations restated the      entities or plans. the Departments also    moral objection to some, but not all,
        statutory requirements of section             aflirm the non-applicability of the        contraceptives mould lead to an
                                                      Guidelines to then&.                       exemption only to the extent of that
        2713(a) and (a)(4) of the PHS Act, at 26                                                 objection: That is, the exemption mould
        CFR 54.9815 —2713(a){1) and (a)(1)(iv),          The Departments wish to make clear
        29 CFR 2590.715— 2713(a)(1) and               that the expanded exemption set forth      encompass only the items to mhich the
                                                                                                 relevant entity or individual objects and
        (a)(1)(iv), and 45 CFR 147.130(a)(1) and      in tJ 147.133(a) applies to several        would not encompass contraceptive
        (a)(1)(iv). The Religious IFC niedified       distinct entities involved in the          methods to which the objection does not
        those restatements to more closely align      provision coverage
                                                                  of           to an objecting
        them ivith the text of section 2713(a)                                                   apply. To make this clearer, in these
                                                      employer's employees. This explanation final     rules the Departments finalize the
        and (a)(4) of the PHS Act. Those              is consistent mith hom prior regulations prefatory language of ss 147.133(a) so
        sections cross-reference the other            have worked by means of similar            that the first sentence of that paragraph
        sections of the Departments" rules that       language. When 5 147.133(a)(1) and         states that an exemption shall be
        provide exemptions to the contraceptive       (a)(1)(i) specify that "[a) group health   included, and the Guidelines must not
        Mandate, After the Religious IFC              plan," "health insurance coverage          provide for contraceptive coverage, "to
        changed those sections, the Moral IFC         provided in connection with a group        the extent of the objections specified
        inserted, within those cross-references,      health plan," and "health insurance        below." The Departments have made
        references to the new {3 147.133, which       coverage offered or arranged by an         corresponding changes to language
        contains the text of the moral                objecting organization" are exempt "to     throughout the regulatory text, to
        exemptions, The insertions correspond         the extent" of the objections   "as        describe the exemptions as applying "to
        to the cross-references to the religious      specified in paragraph (a)(2)," that       the extent" of the objection(s).
        exemptions added by the Religious IFC.        language exempts the group health             The exemptions contained in
        The Departments finalize these parts of       plans of the sponsors that object, and     previous regulations, at g 147.131(a), dicl
        the Moral IFC without change.                 their health insurance issuers in          not require an exempt entity to submit
        2. Exemption for Objecting Entities           providing the coverage in those plans      any particular self-certification or
        Based on Ivioral Convictions (45 CFR          (whether or not the issuers have their     notice, either to the governinent or to
         147.133(a))                                  own objections). Consequently, mith        the entity's issuer or third party
                                                      respect to Guidelines issued tinder        administrator, in order to obtain or
          The previous regulations contained          g 147.130(a)(1)(iv) (and as referenced by  qualify for their exemption, Similarly,
        no exemption concerning moral                 the parallel provisions in 26 CFR          under the expanded exemptions in
        convictions, as distinct from religious       54.9815 through 2713(a)(1)(iv) and 29      g 147,133, the Moral IFC did not require
        beliefs. Instead, at 45 CFR 147.131(a),       CFR 2590,715 through 2713(a)(1)(v)),       exempt entities to comply vvith a self-
        they offered an exemption for houses of       the plan sponsor, issuer, and plan         certification process. We finalize that
        worship and integrated auxiliaries. In        covered in the exemption of that           approach without change, Although
        the remaining part of is 147.131, the         paragraph iveuld face no penalty as a      exempt entities do not neecl to file
        previous regulations described the            result of omitting contraceptive           notices or certifications of their
        accommodation process for                     coverage from the benefits of the plan     exemption, and these final rules do not
        organizations with religious objections.      participants and beneficiaries. However, impose any nem notice requirements on
        The Religious IFC moved the religious         mhile a plan sponsor's or arranger's       them, existing ERISA rules governing
        exemption te a new section 45 CFR             objection removes penalties from that      group health plans require that, with
        147.132. and expanded its scope. The          group health plan's issuer, it only does   respect to plans subject to ERISA, a plan
        Moral IFC created a neiv section 45 CFR       so mith respect to that group health       decument must include a
        147.133. providing exemptions for             plan —it does not affect the issuer's      comprehensive summary of the benefits
        moral convictions similar to, but not         coverage for ether group health plans      covered by the plan and a statement of
        exactly the same as, the exemptions for       where the plan sponsor has no              the conditions for eligibility to receive
        religious beliefs set forth in g 147.132.     qualifying objection. More information     benefits. Under ERISA, the plan




Exhibit 2                                                                                                                              JA-0000078
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 79 of 187
                       Federal Register/Vol. 83. No. 221/Thursfjay, November 15, 2(j1(i/Rules and Regulations                                     57615

        document identifies what benefits are                   public costs if those certifications or      so or to notify plan participants of the
        provided to participants and                            notices are to be reviewed or kept on file   revocati 011,)
        beneficiaries under the plan; if an                     by the governnient.                             Commenters also asked that clauses
        objecting employer mould like to                           The Departments are not aware of          be added to the regulatory text holding
        exclude all or a subset of contraceptive                instances v, here the lack of a self-        issuers harmless mhere exemptions are
        services, it must ensure that the                       certification under the previous             invoked by plan sponsors. As discussed
        exclusion is clear in the plan document.                exemption led to abuses or to an             above, the exemption rules already
        Moreover, if there is a reduction in a                  inability to engage in enforcement. The      specify that where an exemption applies
        covered service or benefit, the plan has                Mandate is enforceable through various       to a group health plan, it enconipasses
        to disclose that change to plan                         mechanisms in the PHS Act, the Code,         both the group health plan and health
        paiticipants.so Thus, where an                          and ERISA. Entities that insincerely or      insurance coverage provided in
        exemption applies and all {or a subset                  othermise improperly operate as if they      connection with the group health plan,
        of) contraceptive services are omitted                  are exempt mould do so at the risk of        and therefore encompasses any impact
        from a plan's coverage, otherwise                       enforcement and accountability under         on the issuer of the contraceptive
        applicable ERISA disclosures must                       such mechanisms. The Departments are         coverage requirement ivith respect to
        reflect the omission of coverage in                     not aware of sufficient reasons to           that plan, In addition, as discussed in
        ERISA plans. These existing disclosure                  believe those measures and mechanisms        the companion religious final rule
        requirements serve to help provide                      mould fail to deter entities from            published elsewhere in today's Federal
        notice to participants and beneficiaries                improperly operating as if they are          Register, the Departments have added
        of what ERISA plans do and do not                       exempt. Moreover, as noted above,            language from the previous regulations,
        coveI'.                                                 ERISA and other plan disclosure              in (i 147.131(fl, to protect issuers that act
           Some coimnenters supported this                      requirements governing group health          in reliance on certain representations
        approach, while others did not, Those                   plans require provision of a                 made in the accommodation process. To
        in favor suggested that self-certification              comprehensive summary of the benefits        the extent that commenters seek
        forms for an exemption are not                          covered by the plan and disclosure of        language offering additional protections
        necessary, could add burdens to exempt                  any reductions in covered services or        for other incidents that might occur in
        entities beyond those imposed by the                    benefits, so beneficiaries will know         connection mith the invocation of an
        previous exemption, and could give rise                 whether their health plan claims a           exemption, the previous exemption
        to objections to the self-certification                 contraceptive Mandate exemption and          regulations did not include such
        process itself. Commenters also stated                  mill be able to raise appropriate            provisions, and the Departments do not
        that requiring an exemption form for                    challenges to such claims. As a              consider them necessary in these final
        exempt entities could cause additional                  consequence, the Departments believe it      rules. As noted above, the expanded
        operatioiial burdens for plans that have                is an appropriate balance of various         exeinptions in these final rules simply
        existing processes in place to handle                   concerns expressed by commenters for         remove or narrov the contraceptive
        exemptions. Other commenters favored                    these final rules to continue to not         Mandate contained in, and derived
        including a self-certification process for              require notices or self-certifications for   from, the Guidelines for certain plans.
        exempt entities. They suggested that                    using the exemption.                         The previous regulations included a
        entities might abuse the availability of                   Some commenters asked the                 reliance clause in the accommodation
        an exemption or use their exempt status                 Departments to add language indicating       provisions. but did not specify further
        insincerely if no self-ceitification                    that an exemption cannot be invokecl in      details regarding the relationship
        process exists. and that the Mandate                    the middle of a plan year, nor should it     betmeen exempt entities ancl their
        might be difficult to enforce vithout a                 be used to the extent inconsistent with      issuers or third party administrators.
        self-certification process.                             laws that apply to, or state approval of.    The Departments do not believe it
           After considering the comments, the                  fully insured plans. None of the             necessary to do so in these final Iwles.
        Departments continue to believe it is                   previous iterations of the exemption            Commenters disagreed about the
        appropriate to not require exempt                       regulations included such provisions,        likely effects of the moral exemptions
        entities to submit a self-ceitification or              and the Departnients do not consider         on the health coverage market. Some
        notice. The previous exemption did not                  them necessary in these final rules. The     commenters stated that expanding the
        require a self-certification or notice, and             exemptions in these final rules only         exemptions to enconipass moral
        the Departments did not collect a list of               purport to exempt plans and entities         convictions would not cause
        all entities that used the exemption,                   from the application of the federal          complications in the market, mhile
        although there may have been                            contraceptive coverage Iequirement of        others said that it could, due to such
        thousands of houses of worship and                      the Guidelines issued under section          causes as a lack of uniformity among
        integrated auxiliaries covered by the                   2,713(a)(4). They do not purport to          plans, or permitting multiple risk pools.
        previous exemption and the                              exempt entities or plans from state laws     The Departments note that the extent to
        Departments think it likely that only a                 concerning contraceptive coverage, or        which plans cover contraception under
        small number of entities v ill use the                  lav s governing whether an entity can        the prior regulations is already far from
        moral exemption. Adding a self-                         make a change (of whatever kind)             uniform. Congress did not require all
        certification or notice to the exemption                during a plan year. Final rules              entities to comply with section 2713 of
        would impose an additional paperv;ork                   governing the accommodation likewise         the PHS Act (under which the Mandate
        burden on exempt entities that the                      do not purport to obviate the need to        was promulgated)— most notably by
        prevloils regulations did ilot Impose,                  follow otherwise applicable rules about      exempting gorandfatherecl plans.
        and mould also involve additional                       making changes during a plan year. (In       Ivloreover, under the previous
                                                                the companion rules concerning               regulations, issuers mere already able to
           s See. for example, 20 U.S.C. 1022, 1024(hj, 20      religious beliefs published elsewhere in     offer plans that omit contraceptives — or
        CFR 2520.102 — 2. 2520.102-3, 8 2520.104h-3(dj. and     today's Federal Register. the                onlv some contraceptives —to houses of
        20 CFR 2500.715-27(5. See also 45 CFR 147.200
        (requiring disclosure of the "exceptions. reductions,
                                                                Departments discuss in more detail the       worship and integrated auxiliaries. and
        and limitations of the coverage," including group       accommodation and when an entity             some commenters and litigants said that
        health plans and group L individual issuersj.           seeking to revoke it v ould be able to do    issuers mere doing so. These cases




Exhibit 2                                                                                                                                            JA-0000079
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 80 of 187
         57616         Federal Register/Vol. 83. No. 221/Thurs(jay, November 15, 201(i/Rules and Regulations

        3vhere plans did not need to comply                    a. Plan Sponsors in General (45 CFR                     The Departments are syn1pathetic to
        3vith the Mandate, and the
                   Departments'revious                         147.133(a)(1)(i) Prefatory Text)                     the arguments of commenters that favor
                      accommodation process which                Under the plan sponsor exemption in including government entities in the
        had the effect of allowing coverage not               (3 147.132(a)(1)(i), the prefatory text in
                                                                                                                    exemption for moral convictions. The
        to be provided in certain self-insured                that paragraph specifies that it                      protections outlined in the first
        church plans, together show that the                  encompasses group health plans, and                   paragraph of the Church Atnendments
        importance of a uniform health coverage health insurance coverage provided in                               for entities that object based on moral
        system is not significantly harmed by                 connection with such goroup health                    convictions to making their facilities or
        allowing plans to omit contraception in plans, that are sponsored by certain                                personnel available to assist in the
        some contexts.eo                                      kinds of entities, natnely, nonprofit                 performance of abortions or
            Concerning       the               raised         organizations    or   for-profit   entities  that     sterilizations do not turn on the nature
                                   prospect             by                                                          of the entity. whether public, private,
        some commenters of different risk pools have no publicly traded ownership                                   nonprofit, for-profit, or governmental.
        between men and women, section                        interests.
                                                                 Such plan sponsors, if they are                    (42 U.S.C. 300a— 7(b)). Both the Weldon
        2713(a) of the PHS Act itself provides                                                                      and Coats-Snovve Amendments also
        for some preventive services coverage                 otherwise    nonprofit organizations or          for-
                                                              profit entities  that    have   no  publicly          protect state and local government
        that applies to both tnen and women,                                                                        entities from providing, promoting, or
        and some that would apply only to                     traded   ownership       interests,  can  include
                                                              entities  that are   not   employers     (for         paying for abortions in particular
        3vomen. With respect to the latter, it                                                                      ways.er Congress has generally not
        does not specify what, if anything,                   example.    a union,     or  a sponsor   of a
                                                              multiemployer       plan),    where   the  plan       limited     protections for conscience based
        HRSA's Guidelines for women'                                                                                on the nature of an entity— even in the
        preventives services would cover. or if               sponsor    objects   based     on sincerely   held
                                                                                                                    case of governmental entities.
        contraceptive coverage will be required. moral convictions to coverage of                                      At the same time, the Departments do
        The Moral IFC and these final rules do                contraceptives      or  sterilization.   Plan
                                                              sponsors    encompassed         by the                not at this time have information
        not require issuers to offer health                                                                         suggesting that an exemption for
        insurance products that satisfy morally               exemption can also include employers,
                                                              and   consistent    with   the   definition   of      governmental entities is needed or
        objecting entities, they simply make it               "etnployer"'n                                         desired, The Departments have not been
                                                                                  29 CFR 2510.3-5, can
        legal to do so. The Jvfandate has been                include   association      health           where     sued by any govermnental entities
        imposed only relatively recently, and                                                     plans,
                                                              the  plan  sponsor     is a nonprofit                 raising objections to the Mandate based
        the contours of its application to                                                                          on non-religious moral convictions.
        objecting entities has been in continual
                                                              organization or a for-profit entity that
                                                              has no publicly traded ownership                      Although      the Departments sought
        flux, due to various rulemakings and                  interests.                                            public comment on the issue, the
        court orders. Overall, concerns raised by                Sonte commenters objected to                       Departments received no public
        some public commenters have not led                   extending the exemption to plan                       comments identifying governmental
        the Departtnents to consider it likely                sponsors that are not single employers,               entities that need or desire such an
        that offering these expanded exemptions arguing that they could not have the                                exemption. Rather, the Departments are
        will cause any injury to the uniformity               same kind of moral objection that a                   aware of governmental entities that,
        or operability of the health coverage                 single employer might have. Other                     despite not possessing their own
        market.                                               conunenters supported the protection of objections to contraceptive coverage,
                                                              any plan sponsor with the requisite                   have acted to protect their employees
        3. Exemption for Certain Plan Sponsors
                                                              moral   objection.    The     Departments             who have conscientious objections to
        (45 CFR 147.133{a)(1)(i))
                                                              conclude that it is appropriate, where a receiving contraceptive coverage in their
            The exemption in ts 147.133(a)(1)(i) of plan sponsor of a multiemployer plan or employer-provided health insurance
        the Moral IFC covers a group health                   multiple employer plan adopts a moral                 plans. See I'1'teland v. t 7.S. Dep 't of
        plan and health insurance coverage for                objection using the same procedures                   Health      & Human Servs., 196 F. Supp.
        non-govermnental plan sponsors that                   that such a plan sponsor might use to                 1010, 1015-16 (E.D. Jvlo. 2016) (quoting
        object as specified in paragraph (a)(2),              make other decisions, to respect that                 Mo. Rev. Stat. 191.724). The individual
        and that are either nonprofit                         decision by providing an exemption                    exemption adopted in these rules will
        organizations, or are for-profit entities             from the hiandate.                                    ensure the Mandate is not an obstacle to
        that have no publicly traded ownership                   The plans of governmental employers those effotts.
        interests (defined as any class of                    are not covered by the plan sponsor                      Thus. in light of the balance of public
        common equity securities required to be               exemption     in (i 147.133(a)(1)(i),     which       comments,       the Departments decline to
        registered under section 12 of the                    instead limits the moral exemptions to                extend the moral convictions exemption
        Securities Exchange Act of 1934). The                 "non-governmental plan sponsors." As                  to governmental entities. As is the case
        Departments finalize this paragraph                   noted al&ove, the Departments sought                  with the Departments'ecision not to
        3adthout change, and discuss each part                public comment on whether to extend                   extend the moral exemption to publicly
        of the paragraph in turn.                             the  exemptions      to  non-federal                  traded     for-profit entities, this decision
                                                              govermnental plan sponsors, Some                      does not reflect a disagreement with the
           so See also Beoj J'tlternotivcs, 867 F.3d 338, 380 commenters suggested that the moral                   various conscience statutes that provide
        (3d Cir.  20'l7) (Jordan, J., concurring in part and  exemptions should include government exemptions for moral convictions
        dissenting in part) ("'Because insurance companies    entities because other conscience laws
        mould offer such planr as a result of market forces.  can include government entities, such                   "'onsolidated Appropriations Act, 2018. Div. H.
        doing so would not undermine the government s                                                               Sec. 607(d), 132 Stat. at 764 (protecting any
        interest in a sustainable and functioning market.     as when they oppose offering abortions. "hospital, a provider-sponsored organization. a
            . Because the government has failed to            Others disagreed, contending that                     health maintenance organization, a health
        demonstrate why allowing such a system (not           governmental entities should not or                   insurance plan. or any other kind of health care
        unlike the one that allowed wider choice before the                                                         facility, organization, or plan" in objecting to
        ACA) rvould be unsvorkable. it has not satisfied
                                                              cannot   object  based     on   moral                 abortion): 42 U.S.C. 238n (protecting entities that
        strict scrutiny." (citation and internal quotation    convictions.    or  that   it yvould  be              object to abortion, including, but not limited to. any
        marks omittedj).                                      unlawful for them to do so.                           "postgraduate physician training program").




Exhibit 2                                                                                                                                                           JA-0000080
                     Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 81 of 187
                      Federal Register/Vol. 83. No. 221/Thurscjay, November 15, 201(i/Rules and Regulations                                         57617

        vrithout categorically excluding                  viev on contraceptive coverage. Instead,      health care conscience laws whether or
        governmental entities. The Departments            nonprofit organizations generally have        not an entity operates as a nonprofit.es
        remain open to the possibility of future          access to a First Amendment right of             Extendinoo the exemption to certain
        rulemaking on this issue if the                   expressive association to choose to hire      for-profit entities is also consistent with
        Departments become aware of a                     persons (or, in the case of students, to      the Supreme Court's ruling in Hobby
        governmental entity seeking to be                 admit them) based on whether they             Lobby, mhich declared that a corporate
        exempt from the contraceptive Ivlandate.          share, or at least v/ill be respectful of,    entity is capable of possessing and
        b. Nonprofit Organizations (45 CFR                their                                         pursuing non-pecuniat~ goals {in Hobby
                                                                                                        Lobby, the pursuit of religious beliefs),
                                                                beliefs."'he




        147.133(a)(1)(i)(A))                                     Departments agree with                 regardless of whether the entity operates
           As discussed above, some                       commenters mho support offering the           as a nonprofit organization and rejected
        commenters opposed offering                       exemption to nonprofit organizations          the Departments'rgument to the
        exemptions based on moral convictions             ancl believe that doing so is an              contrary. 134 S. Ct. at 2768-75. The
        to any plan sponsors, and/or objected to          appropriate protection and is not likely      mechanislns by which a for-profit
        doing so for nonprofit organizations, on          to have a significant impact on women         company makes decisions of
        various grouncls, including but not               mho mant contraceptive coverage.              conscience, or resolves disputes on
        limited to arguments that the benefits of c. For-Profit Entities (45 CFR                        those issues among their ov,ners, are
        contraception access should override                                                            problems that "state corporate 1am
        moral objections, entities cam1ot assert   147.133(a)(1)(i)(B) j
                                                                                                        provides a ready means" of solving. Id.
        moral objections, and moral objections         With respect to for-profit                       at 2774 — 75. Some reports and industry
        burden third parties. Other commenters organizations acldressed in                              experts have indicated that few for-
        supported the exemptions, generally        (3 147,133(a)(1)(i)(B), in the Moral IFC,            profit entities beyond those that had
        defending the interest of nonprofit       the Departments clid not limit the                    originally challenged the klandate have
        organizations not to be forced to violate exemption to nonprofit organizations,                 sought relief from it after Hobby
        their moral convictions, supporting the but also included some for-profit                       Lobbies'ecause all of those appear to
        history of government protection of       entities. Some commenters supported                   be informed by religious beliefs,
        moral convictions in similar contexts.    including for-profit entities in the                  extending the exemption to entities with
        and disputing the clainls of opponents    exemption, saying owners of such                      non-religious moral convictions would
        of the exenlptions.                       entities exercise their moral convictions seem to have an even smaller impact on
           The Departments are aware, through
        litigation, of only tvo non-religious     through      their businesses, and that such access to contraceptive coverage.
                                                  owners      should    not be burdened by a               The Moral IFC only extended the
        nonprofit organizations with moral                                                              exemption covering for-profit entities to
        objections to the contraceptive Mandate. federal governmental contraceptive                     those that are closely held, not to for-
        Many more nonprofit religious             Mandate. Other commenters opposed
                                                  extending       the  exemption     to  closely  held  profit entities that are publicly traded,
        organizations have sued suggesting— as                                                          but asked for comment on mhether
        discussed below—that the effect of this   for-profit entities, saying the entities
                                                  cannot      exercise   moral    convictions    or     publicly traded entities should be
        exemption for non-religious nonprofit                                                           included in the lnoral exemption. In this
        objections to the Mandate mill be far     should      not  have   their  moral   opposition
        less significant than commenters lvho     to   contraceptive      coverage    protected    by   way the Moral IFC differed from the
                                                  the    exemption.      Some    commenters      stated exemption provicled to plan sponsors
        oppose the exemption believe it mill.                                                           with objections based on sincerely held
        The two non-religious nonprofit           that the entities should not be able to
                                                  impose      their   beliefs  about   contraceptive    religious     beliefs set forth in the
        olyanizations that challenged the                                                               Religious      IFC. at ti 147.132(a)(1),
        Mandate in court provide a good           coverage      on   their  employees     and  that
        illustration of the reasons mhy the       cloing so constitutes discrimination.                 finalized in companion rules published
        Departnlent has decided to provide this                                                         elsewhere in today's Federal Register.
                                                       The Departments agree v;ith                         Some commenters supported
        exemption to nonprofit organizations.     conllllentel's v'ho suppol't lnchlchng                including publicly traded entities in the
        Both organizations have said in court     some for-profit entities in the                       moral exemption, contending that
        they oppose certain contraceptives on     exemption. Many of the federal health                 publicly traded entities have historically
        non-religious moral grounds as being      care conscience statutes cited above                  taken various positions on important
        abortifacient and state that they only    offer protections for the moral                       public concerns beyond merely seeking
        hire employees who share that view.       convictions of entities, v;ithout regard to the company's own profits, and that
        Public comments and litigation reflect    whether they operate as nonprofit
        that many nonprofit organizations                                                               nothing in principle would preclude
                                                  organizations or for-profit entities. In              them f'rom using the same mechanisms
        publicly rlescribe their beliefs and      addition, nearly half of the states either of corporate decision-making to
        convictions. Government records and       impose no contraceptive coverage                      establish and exercise moral convictions
        many of those groups'ebsites also         requirement or offer "an almost                       against contraceptive coverage. They
        often reflect those groups" religious or  unlimited" exemption encompassing
        moral character, as the case may be. If                                                         obsetn/ed that large publicly traded
                                                  both "religious ancl secular                          entities are exempt from the
        a person who desires contraceptive        organizations." ea States also generally
        coverage works at a nonprofit                                                                   contraceptive Mandate by means of the
                                                  protect moral convictions in other                    grandfathering provision of the ACA, so
        organization, the Departments view it as
        sufficiently likely that the person mould     ss Notably. "the First Amendnrent simply does       ss See, e.g., "Refusing to Prm ide Health
        know, or mould know to ask, mhether       not require that every member of a group agree on     Services,'he Guttmacher Institute ()une 1, 2018),
        the organization offers such coverage.    every issue in order for the group's policy to be     httpst!.'tvurv guttmacherorg/state-policy/explore/
        The Departments are not aware of          'expressive association.'" Boy Scouts of America v.   refusing-provide-health-sendces.
                                                  Dale. 580 U.S. 640, 655 (2000).                         "" See Jennifer Haberkorn, ""Taro years later, fera
        federal laws that mould require a             ss "Insurance Coverage of Contraceptives." The    Hobby Lobby copvcats enterge," Politico (Oct. 11,
        nonprofit organization that opposes       Guttmacher Institute Dune 11, 2018), https://         2016], http: //unmv.politico.corn/stoty/2026/20/
        contraceptive coverage to hire a person    unnv guttmacher,org/state-polic) explore/            obamacare-birth-control-mandate-employers-
        who disagrees mith the organization's     insurance-cot    erose-contraceptives.                229027.




Exhibit 2                                                                                                                                               JA-0000081
                    Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 82 of 187
         57G18      Federal Register/Vol. 83. No. 221/Thursrjay, November 15, 2018/Rules and Regulations

        that it is inappropriate to refuse to         facilities or personnel available to assist          provision of contraceptive coverage by
        exempt publicly traded entities that          in the performance of abortions or                   health insurance plans." "it is the intent
        actually have sincerely held nioral           sterilizations: the protections of the               of Congress that any legislation enacted
        convictions against compliance with the       Church Amendments do not turn an the                 on such issue should include a
        Mandate, They further argued that in          nature of the entity„whether public,                 'conscience clause'hich provides
        some instances there are closely helrl        private, nonprofit, for-profit, or                   exceptions for religious beliefs and
        companies that are as large as publicly       governmental, (42 U.S.C. 300a-7(b)).                 moral convictions." Consolidated
        traded companies of significant size.         Thus, under section 300a-7(b), a                     Appropriations Act, 2018, Public Law
        They also stated that other protections       hospital in a publicly traded health                 115-141, Div. E, Sec. 808.
        for nroral convictions in certain federal     system, or a local governmental                      In all of these instances, Congress did
        health care conscience statutes da not        hospital, could adopt sincerely held                 not limit the protection for conscience
        preclude the application of such              moral convictions by which it objects to             based on the nature of the entity—and
        protections to certain entities on the        providing facilities or personnel for                did not exclude publicly traded entities
        basis that they are not closely held, and     abortions or sterilizations, and if the              from protection.
        federal law defines "personsx'o include       entity receives relevant funds from HHS                 At the san1e trnle, Bs stated in the
        all forms of corporations, not just           specified by section 300a-7(b), the                  Moral IFC. the Departments continue to
        closely held corporations„at 1 U.S,C. 1.      protections of that section would apply.             lack significant information about
        Additionally, some commenters were            Other federal conscience protections in              whether there is a need to extend the
        concerned that not providing a moral          the health sector apply in the same                  expanded exemption ta publicly traded
        exemption for publicly traded for-profit      nlanrlel".                                           entities. The Departments have been
        entities but allowing a religious                ~ The Coats-Snowe Amendment (42
                                                                                                           sued by nonprofit entities expressing
        exemption for publicly traded for-profit      U.S.C. 238n) provides certain                        objections to the Mandate based on non-
        entities (as was allowed in the Religious     protections for health care entities and             religious moral convictions. as well as
        IFC, and as is allowed in the companion       postgraduate physician training
        religious final rules published                                                                    by clasely held for-profit entities
                                                      programs that, among other things,                   expressing religious objections, but not
        elsewhere in today*s Federal Register),       choose not to perform„refer for, or                  by any publicly traded entities. In
        may raise Establishment Clause                provide training for, abortions.                     addition, the Departments sought public
        questions, may cause confusion to the            ~ The Weldon Amendment ce
                                                                                                           comments on Ivhether publicly traded
        public, and may make the exemptions           provides certain protections for. health             entities might benefit from extending
        more difficult for the Departments and        care entities, hospitals, provider-                  the moral exemption to them. No such
        enforcing agencies to administer. They        sponsored organizations, health                      entities mere brought ta the attention of
        stated that it Is rncangi'uaus to Inclrtcle   tnaintenance organizations, and health               the Department through the comment
        publicly traded entities in the               insurance plans that do not provide, pay process. The Supreme Court concluded
        exemption for religious beliefs, but          for, provide coverage of, or refer for
        exclude them from the exemption for                                                                it is improbable that publicly traded
                                                      abortions.                                           companies with numerous "unrelated
        moral convictions.                               ~ The ACA provides certain
           Other commenters opposed including                                                              shareholders —including institutional
                                                      protections for any institutional health             investors   with their ovvn set of
        publicly traded companies in these            care entity, hospital, provider-sponsored stakeholders— would
        moral exemptions. Sonre stated that                                                                                           agree to run a
                                                      organization, health maintenance                     corporation under the same religious
        such coinpanies could not exercise            organization, health insurance plan, or
        moral convictions and opposed the                                                                  beliefs." Hobbv Lobb)A 134 S. Ct. at
                                                      any other kind of health care facility,              2774. It rvould appear to be even less
        effects on v, omen if they would. They        that does not provide any health care
        also objected that including such                                                                  probable   that publicly traded entities
                                                      item or sen ice furnished for the                    would adopt that view based on non-
        companies, along rvith closely held           purpose of causing or assisting in
        businesses, v;oulcl extend the                                                                     religious moral convictions.
                                                      causing assisted suicide, euthanasia, or                In light of the balance of public
        exemptions to all or virtually all            mercy killing, (42 U,S.C. 18113),"
        companies. Some comnienters stated               ~ Social Security Act sections
                                                                                                           comments, the Departments decline ta
        that many publicly traded companies           1852(j)(3)(B) (Medicare) and
                                                                                                           extend the moral convictions exemption
        Ivould use a moral exemption if                                                                    to publicly traded entities. Because the
                                                      1932(b)(3)(B) (Medicaid), 42 U.S,C.
        available to them. because many closely       1395' 22(j)(3)(B) and 1396u— 2(b)(3)(B), Departments closely-held
                                                                                                                            are aware of so many
                                                                                                                           for-profit  entities with
        held for-profit businesses expressed          provide protections so that the statutes
        religious objections to the Mandate, or       cannot be construed to require                       religious objections to contraceptive
        availed themselves of the religious           organizations that offer Medicare                    coverage, and of some nonprofit entities
        accommodation.                                Advantage and Medicaid managed care                  with non-religious moral objections to
           As is the case for non-federal             plans in certain contexts to provide,                contraceptive coverage, the Departments
        governmental employers, the                   reimburse for, or provide coverage of a              believe  it is reasonably possible that
        Departments are sympathetic to the            counseling or referral service if they               closely held for-profit entities with non-
        arguments of commenters that favor            object to doing so on moral grounds.                 religious moral objections to
        including publicly traded entities in the        ~ Congress's most recent statement on             contraceptive coverage might exist or
        exemption for moral convictions. In the       contraceptive coverage specified that, if come into being. The Departments have
        case of particularly sensitive health care    the District of Columbia requires "the               also concluded that it is reasonably
        matters, several significant federal                                                               passible, even if improbable, that
        health care conscience statutes protect         as See Consolidated Appropriations Act. 1018.      publicly traded entities with religious
        entities'oral objections without regard       Public Law rrs 141, Div, H, Sec. sa7(di iMar.
                                                                   —                                       objections to contraceptive coverage
        to their orvnership status. For example,      za18l.                                               might exist or come into being. But the
        the first paragraph of the Church               "'he lack of the limitation in this provision may Departments conclude there is not a
                                                      be particularlv relevant since it was enacted in the
        Amendments provides certain                   same statute, the ACA, as the provision under
                                                                                                           similar probability that publicly traded
        protections for entities that object based    which the Mandate —and these exemptions to the       for-profit entities with non-religious
        on moral convictions to making their          Mandate — secre promulsated.                         moral objections to contraceptive




Exhibit 2                                                                                                                                       JA-0000082
                    Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 83 of 187
                    Federal Register/Vol. 83. No. 221/Thursday, November 15, 2018/Rules and Regulations                                57619

        coverage may exist and need to be             4, Institutions of Higher Education (45         In the Departments'iew. the reasons
        included in these expandecl exemptions.       CFR 147.133(a)(1)(ii))                       for extending the exemption to
        The decision to not extend the moral                                                       institutions of higher education are
        exemption to publicly traded for-profit          The previous regulations dicl not         similar to the reasons, discussed above,
        entities in these rules does not reflect a    exempt plans arranged by institutions of for extending the exemption to other
        disagreement with the various                 higher education, although they did          nonprofit organizations. The
        conscience statutes that provide              include, in the accommodation, plans         Departments are not av are of any
        exemptions for n1oral convictions             arranged by institutions of higher           institutions of          education that
        without categorically excluding publicly      education similarly to the way in which arrange studenthigher   health insurance
        traded entities. The Departments remain       the regulations provided the
                                                      accommodation to plans of nonprofit          coverage and object to the Mandate
        open to the possibility of future                                                          based   on non-religious moral
        rulemaking on this issue, if we become        religious employers, (See 80 FR 41347), convictions.        But because the
        av;are of the need to expand the              The Moral IFC provided an exemption,
                                                      in g 147.133(a)(1)(ii). encompassing         Departments    have been sued by several
        exemptions to publicly traded                                                              institutions of higher education that
        corporations with non-religious moral         institutions of higher education that
                                                      arrange student health insurance             arrange student health insurance
        objections to all {or a subset ofl                                                         coverage and object to the Mandate
        contraceptives.                               coverage, and stating the exemption
                                                      would operate in a manner comparable         based on religious beliefs and by several
           In contrast, the Departments finalize,                                                  nonprofit organizations with moral
        without change, the Moral IFC's               to the exemptim1 for employers with
                                                      respect to plans they sponsor. In these      objections, the Departments believe the
        extension of the exemptions in these                                                       existence of institutions of higher
        rules to closely held for-profit entities     final rules, the Departments finalize
                                                      g 147.133(a)(1)(ii) with one change.
                                                                                                   education v, ith non-religious moral
        with moral convictions opposed to                                                          objections, or the possible formation of
        offering coverage of some or all                 These rules treat the health plans of
                                                      institutions of higher education that        such entities in the future, is sufficiently
        contraceptives. The Departments                                                            possible  to justify including protections
        conclude that it is sufficiently likely       arrange student health insurance
                                                                                                   for such entities in these final rules.
        that closely held for-profit entities exist   coverage similarly to the way in which
        or Inay come into being and may               the rules treat the plans of employers.         The Departments conclude that this
        maintain moral objections to certain          The rules do so by making such student aspect of the exemption is likely to have
        contraceptives, so as to support              health plans eligible for the expanded       a minimal impact on contraceptive
        including them in these expanded              exemptions, and by permitting them the coverage for woInen at institutions of
        exemptions. The Departments seek to           option of electing to utilize the            higher education. As noted above, the
        remove an obstacle that might prevent         accommodation process, Thus, these           DepartInents are not aware of any
        individuals with moral objections from        rules specify, in rt 147.133(a)(1)(ii), that institutions of higher education that
        forming or maintaining such small or          the exemption is extended, in the case       would currently qualify for the
        closely held businesses and providing         of institutions of higher education (as      objection. In addition. only a minority
        health coverage to their employees in         clefined in 20 U.S,C. 1002) with             of students in higher education receive
        accordance with their moral                   objections to the Mandate based on           health insurance coverage from plans
        convictions,                                  sincerely held moral convictions, to         arranged by their colleges or
           In defining what constitutes a closely     their arrangement of student health          universities, as opposed to from other
        held for-profit entity to which these         insurance coverage, in a manner              sources, and an even smaller ncunber
        exemptions extend, the Moral IFC usecl        comparable to the exemption for group        receive such coverage from schools
        language derived from the July 2015           health insurance coverage proviclecl in      objecting to contraceptive coverage.
        final regulations, Those regulations, in      connection Ivith a group health plan         Exempting institutions of higher
        offering the accommodation (not an            establishecl or maintained by a plan         education that object to contraceptive
        exemption) to religious (not moral)           sponsor.                                     coverage based on moral convictions
        closely held for-profit entities, did so by      Sonle conlnlenters suppoltecl             does not affect student health insurance
        attempting to positively define what          inclucling, in the exemptions,               contraceptive coverage at the vast
        constitutes a closely held entity,            institutions of higher education that        majority of institutions of higher
        formulating a multi-factor, and partially     provide health coverage for students         education. The exemption simply makes
        open-ended, cleflnition for that purpose.     through student health plans hut have        it legal under federal law for institutions
        (80 FR 41313). Any such positive              moral objections to providing certain        to adhere to moral convictions that
        definition runs up against the myriad         contraceptive coverage. They statecl that oppose contraception. without facing
        state differences in defining such            moral exemptions allow freedom for           penalties for non-compliance that could
        entities and potentially intrudes into a      certain institutions of higher eclucation    threaten their existence. This removes a
        traditional area of state regulation of       to exist, and this iu turn gives students    possible harrier to diversity in the
        business organizations. Instead of            the choice of institutions that hold         nation's higher education system,
        attempting to positively define closely       clifferent vievvs on important issues such because it makes it easier for students to
        helcl businesses in the Moral IFC,            as contraceptives and abortifacients.        attend institutions of higher education
        however, the DepartInents considered it       Other commenters opposed including           that hold those views, if the institutions
        much clearer, effective, and preferable       the exemption, asserting that expanding exist or come into being and students
        to define the category negatively, by         the exemption v;ould negatively impact choose to attend them. Moreover,
        reference to one element of the previous      female students because institutions of      because institutions of higher education
        definition: that the entity has no            higher education might not cover             have no legal obligation to sponsor
        publicly traded ov 11ership interest (that    contraceptives in student health plans,      student health insurance coverage,
        is, any class of common equity                women enrolled in those plans would          providing this moral exemption
        securities required to be registered          not receive access to birth control, and     removes an obstacle to such institutions
        under section 12 of the Securities            an increased number of unintended            sponsoring student health insurance
        Exchange Act of 1934).                        pregnancies would result.                    coverage, thus possibly encouraging




Exhibit 2                                                                                                                                 JA-0000083
                     Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 84 of 187
         57G20       Federal Register/Vo]. 83. No. 221/Thursc[ay, November 15, 201(i/Ru[es and Regulations

        more widespread health insurance             and individuals. Thus, the issuer            it prevent other issuers from being
        coverage,                                    exemption specifies that, where a health     required to provide contraceptive
           As noted above, after seeking public      insurance issuer providing group health      coverage in individual or group
        comment on whether the final moral           insurance coverage is exempt uncler          insurance coverage,
        exemptions rules shoulcl be extended to      paragraph {a)(1)(iii), the plan remains         The issuer exemption serves several
        include non-federal governmental             subject to any requirement to provide        interests, even though the Departments
        entities, the Departments have               coverage for contraceptive services          are not currently aware of existing
        concluded they should only include           uiicler Guidelines issued under              issuers that would use it. As noted by
        non-governmental entities. For the same      $ 147.130(a)(1)(iv), unless the plan is      some commenters, allowing issuers to
        reasons, the Departments are inserting a     othermise exempt from that                   be exenipt, at least with respect to plan
        reference into td 147.133(a)(1)(ii)          requin.ment. Accordingly, the only plan      sponsors, plans. anti individuals that
        specifying that it includes an institution   sponsors, or in the case of individual       independently qualify for an exemption,
        of higher education "which is non-           insurance coverage, individuals, mho         mill reniove a possible obstacle to
        governmental." This language is parallel     are eligible to purchase or enroll in        issuers with moral convictions being
        to the same limiting phrase used in the      health insurance coverage offered by an      organized in the future to serve entities
        religious exemptions rule governing          exempt issuer under this paragraph           and inclividuals that mant plans that
        institutions of higher education, at         (a)(1)(iii) that does not include some or    respect their religious beliefs or moral
        td 147.132(a)(1)(ii). Thus, the first        all contraceptive services, are plan         convictions. Fuithermore, permitting
        sentence of Ii 147.133(a)(1)(ii) is          sponsors or individuals who themselves       issuers to object to offering
        finalized to read: "An institution of        object and are exempt.                       contraceptive coverage based on
        higher education as defined in 20 U.S.C.        Under these rules, issuers that hold      sincerely held moral convictions mill
        1002, which is non-governmental, in its      their omn objections based on sincerely      allow issuers to continue to offer
        arrangement of student health insurance      held moral convictions could issue           coverage to plan sponsors and
        coverage, to the extent that institution     policies that omit contraception to plan     individuals, without subjecting them to
        objects as specified in paragraph fa)(2)     sponsors or individuals that are             liability under. section 2713 fa)(4), or
        of this section." The remaining text of      othermise exempt based on their moral        related provisions, for their failure to
         13147.133(a)(1)(ii) is finalized without    convictions. or if they are exempt based     proidde contraceptive coverage, In this
        change.                                      on their religious beliefs under the         way, the issuer exemption serves to
         5. HealthInsurance Issuers (45 CFR          companion final rules published              protect objecting issuers both from being
                                                     elsewhere in today's Federal Register.       requirecl to issue policies that cover
        147.133(a){1)[iii))
                                                     Likewise, issuers mith sincerely held        contraception in violation of the
          The Moral IFC extended the                 religious beliefs, that are exempt under                 issuers'incerely
                                                                                                             held moral convictions and
        exemption, in ts 147.133(a)(1)(iii), to      those companion final rules. could           from being asked or required to issue
        health insurance issuers offering group      likewise issue policies that omit            policies that omit contraceptive
        or individual health insurance coverage      contraception to plan sponsors or
        that sincerely hold their omn moral                                                       coverage to non-exempt entities or
                                                     individuals that are otherwise exempt        individuals, thus subjecting the issuers
        convictions opposed to provicling            based on either their religious beliefs or   to potential liability if those plans are
        coverage for contraceptive services, The     their moral convictions.
        issuer exemption onlv appliecl to the                                                     not exempt from the Guidelines.
                                                        Some commenters supported                    The Departments reject the
        group health plan if the plan itself was     including this exeniption for issuers in     proposition that issuers cainiot exercise
        also exempt under an exemption for the       these rules, both to protect the moral       moral convictions. Ivfany federal health
        plan sponsor or inclividuals. In these       convictions of issuers, and so that. in      care conscience laws and regulations
        final rules, the Departnients finalize       the future, issuers would be free to         protect issuers or plans specifically. For
        Ii 147.133(a)(1)(iii) without change.        organize that niay wish to specifically
           As discussed above, where the                                                          exatnple, as discussed above, 42 U.S.C.
                                                     serve plan sponsors and individuals that     13ct 5w— 22(j) (3) (B) and 1396u — 2[b)(3)
        exemption for plan sponsors or               object to contraception based on
        institutions of higher education applies,                                                 protect plans or managed care
                                                     religious or moral reasons. Other            organizations in Medicare Advantage or
        issuers are exempt under those sections      conimenters objected to inclucling an
        1~4th respect to providing contraceptive                                                  Medicaid. The V/eldon Amendment
                                                     exemption for issuers. Sonic                 specifically protects, among other
        coverage in those plans. The issuer          conunenters stated that issuers cannot
        exemption in Ii 147.133(a)(1](iii) adds to                                                entities, HMOs, health insurance plans,
                                                     exercise moral convictions„while others      and "any other kind of health care
        that protection, but the additional          statecl that exempting issuers would
        protection operates in a different way       threaten contraceptive coverage for          facility[ies], organization[s] or plan[s]'"
        than the plan sponsor exemption              women. Some commenters stated that it        as a "health care entity" from being
        operates. The only plan sponsors —or in      was arbitrary and capricious for the         required to provide coverage of, or pay
        the case of individual insurance                                                          for, abortions. See, for example,
                                                     Departments to provide an exemption
        coverage, individuals —who are eligible      for issuers if they do not knom that         Consolidated Appropriations Act, 2018,
        to purchase or enroll in health              issuers mith qualifying moral objections     Public Lavt 115— 141, Div. H, Sec.
        insurance coverage offered by an                                                          507(d).e" The most recently enacted
                                                     exist.
        exempt issuer that does not cover some         The Departments consider it                Consolidated Appropriations Act
        or all contraceptive services, are plan      appropriate to provide this exemption        declares that Congress supports a
        sponsors or individuals mho themselves       for issuers. Because the issuer                "" ACA section 1553 protects an idenhcally
        object and mhose plans are otherwise         exemption only applies tvhere an             defined group of "health care entities," including
        exempt based on that objection. An           independently exempt policyholder            provider-sponsored organizations, HMOs, health
        exempt issuer can then offer an exempt       (entity er individual) is involved. the      insurance plans, and "any other kind   of...    plan,"
        product to an entity or individual that      issuer exemption will not serve to           from hehlg suhlect to dlscrllnlllatlorl on the heals
                                                                                                  that it does not provide any health care item or
        is exempt based on either the moral          remove contraceptive coverage                service furnishing for the purpose of assisted
        exemptions for entities ancl individuals,    obligations from any plan or plan            suicide, euthanasia, mercy killing, and the like.
        or the religious exemptions for entities     sponsor that is not also exempt, nor will    ADA section 1553, 43 U.S.C. 18113.




Exhibit 2                                                                                                                                          JA-0000084
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 85 of 187
                       Federal Register/Vol. 83. No. 221/Thurstlay, November 15, 2018/Rules and Regulations                                   57621

        "conscience clause" to protect moral                third party administrator to contract          situation 1a here a publicly traded entity,
        convictions concerning "the provision               with an exempt entity or individual if         for example, has an objection to the
        of contraceptive coverage by health                 the issuer or third party adtninistrator       contraceptive Mandate, but it is not
        insurance plans."'ee id. at Div. E. Sec.            does not wish to do so, including              clear whether that objection is based on
        808,                                                because the issuer or third party              sincerely held religious beliefs or
           The issuer exemption does not                    administrator does not wish to offer an        merely based on sincerely held moral
        specifically include third party                    unusual plan variation. These rules            convictions.
        administrators. for the reasons                     simply remove the federal Mandate, in          7. Individuals (45 CFR 147.133(b))
        discussed in the companion Religious                some cases, where it could have led to
        IFC and final rules concerning religious            penalties on an employer, issuer, or              The previous regulations did not
        beliefs issued contemporaneously with               third party aclministrator if thev vvished     prordde an exemption for objecting
        these final titles and published                    to sponsoi, provide, or administer a           individuals, The Moral IFC provided
        elsewhere in today's Federal Register.co plan that omits contraceptive coverage                    such an exemption for objecting
                                                            in the presence of a qualifying moral          individuals (referred to here as the
        6. Description of the Moral Objection                                                              "individual exemption"), using the
                                                            objection. That approach is consistent
        (45 CFR 147.133(a)(2))                              with the approach under the previous           following language at td 147.133(b):
           The Moral IFC set forth the scope of             regulations, which did not require             "Objecting individuals'", Guidelines
        the moral objection of objecting entities issuers and third party administrators to                issued under g 147,130(a)(1)(iv) by the
        in bs 147.133(a)(2), so that it applies to          contract with exempt plans of houses of        Health Resources and Services
        the extent an entity describecl in                  worship or integrated auxiliaries if they      Administration must not provide for or
        paragraph (a)(1), based on sincerely held did not wish to do so,                                   support the requirement of coverage or
        moral convictions, objects to                          The definition does not specify that        payments for contraceptive services
        "establishing, maintaining, providing,              the moral convictions that can support         with respect to indivicluals who object
        offering, or arranging" either "coverage            an exemption neecl to be non-religious         as specified in this paragraph (b), and
        or payments" for contraceptives, or "for tnoral convictions. We find it                            nothing in ts 147.130(a)(1)(iv), 26 CFR
        a plan, issuer, or third party                      unnecessary to limit the definition in         54.9815 — 2713(a)(1)(iv), or 29 CFR
        administrator that provides or arranges             that way. Even though moral                    2590.715— 2713(a)(1)(iv) may be
        such coverage or payments." The                     convictions need not be based on               construed to prevent a willing health
        Departments are finalizing this                     religious beliefs, religious beliefs can       insurance issuer offering group or
        exemption with structural changes                   have a moral component. It is not              individual health insurance coverage,
        separating the second half of the                   always clear whether a moral conviction        and as applicable, a willing plan
        sentence into separate subparagraphs, so is based on religious tenets. As noted in                 sponsor of a group health plan, from
        as to more clearly specify, as set forth            N~elsh, a moral conviction can be              offering a separate policy. certificate or
        in the h:Ioral IFC text, that the objection "purely ethical or moral in source and                 contract of insurance or a separate group
        may pertain either to coverage or                   content but that nevertheless,                 health plan or benefit package option, to
        payments for contraceptives, or to a                occupy in the life of that individual a        any individual who objects to coverage
        plan, issuer, or third party administrator place parallel to that filled by God [and]              or payments for sotne or all
        that provides or arranges such coverage function as a religion in his life." 398                   contraceptive services basecl on
        or payments.                                        U.S at 340. One reason for providing           sincerely held moral convictions,"
           Some commenters observed that, by                exemptions for moral convictions is so            The Departments finalize this
        allowing exempt plan sponsors to object that the government need not engage in                     language, with changes in response to
        to "some or all" contraceptives, this               the potentially difficult task of parsing      public comments in some of the text
        might yield a cafeteria-style approach              which convictions are religious and            and in a new sentence at the end of the
        where different plan sponsors choose                which are not. If sincerely held moral         paragraph that clarify how the
        various combinations of contraceptives              convictions supporting an exemption            exemption applies.
        that they wish to cover, Some                       are religious, they will be encompassed           Section 147.133(b) sets forth a special
        commenters further observed that this               by the exemption for sincerely held            rule pertaining to individuals (referred
        might create a burden on issuers or third religious beliefs. If the moral                          to here as the "individual exemption").
                                                            convictions are not also religious, or if      This rule exempts plans of certain
        party administrators.                                                                              individuals with moral objections to
           The Departments have concluded,                  their religious quality is unclear but
        however, that just as the previous                  they are ethical or moral, they can            contraceptive coverage where the plan
        exemption rules allowed certain                     qualify as sincerely held moral                sponsor and, as applicable, issuer is
        religious plan sponsors to object to some convictions under these rules if the                     willing to provide a plan compliant
        or all contraceptives, it is appropriate to other requirements of these rules are                  with the individuals'bjections to such
        maintain that flexibility for entities              filet.                                         plan sponsors or individuals, as
        covered by the expanded exemption.                     The Departments are not aware of any        applicable.
        These rules do not require any issuer or entities that qualify for an exemption                       Some commenters supported this
                                                            uncler the religious exemptions finalized      exemption as providing appropriate
          «The exemption for issuers, as outlined here.     elsewhere in today's Federal Register,         protections for the moral convictions of
        does not make a distinction among issuers based on but not under the moral exemptions              individuals who obtain their insurance
        Ivhether they are publicly traded. unlike the plan  finalized here, such as publicly tracled       coverage in such places as the
        sponsor exeinption for eIIIployers. Because the     entities. If publicly traded entities object   individual market or exchanges, or who
        issuer exemption operates more narrowly than the                                                   obtain coverage from a group health
        exemption for plan sponsors operates, in the ways
                                                            to the Mandate, it seems unlikely their
        described here li.e., the issuer exemption does not objection is based on moral convictions        plan sponsor that does not object to
        operate unless the plan sponsor or individual, as   and not religious beliefs, given that          coverage of contraceptives but is willing
        applicable, is also exempt). and exists in part to     many more objections to the Mandate         (and. as applicable, the issuer is also
        help preserve market options for objecting plan        have been based on religious beliefs.
        sponsors and individuals, the Departments consider                                                 willing) to provide coverage consistent
        it appropriate to not drarv such a distinction among   Thus, the Departments find it unlikely      with an individual*s moral objections.
        issuer's.                                              that they would be faced with a             They commented that this exemption




Exhibit 2                                                                                                                                         JA-0000085
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 86 of 187
         57G22      Federal Register/Vol. 83. No. 221/Thursrlay, November 15, 2018/Rules and Regulations

        would free individuals from having           District of Columbia requires "the           196 F. Supp. 3d at 1015 — 16 (quoting
        their moral convictions placed in            provision of contraceptive coverage by       Mo. Rev. Stat, 191.724). Uncler the
        tension with their desire for health         health insurance plans," "it is the intent   individual exemption in these rules,
        coverage, They also contended that the       of Congress that any legislation enacted     employers sponsoring governmental
        individual exemption would not               on such issue should include a               plans would be free to honor the moral
        undermine any government interests           'conscience clause'hich provides             objections of indivirlual employees by
        behind the coiitraceptive Mandate, since     exceptions for religious beliefs and         offering them plans that omit
        the individuals would be choosing not        moral convictions". Id. at Div. E, Sec.      contraceptive coverage, even if those
        to have the coverage. Some commenters        808. A moral exemption for inclividuals      governmental entities do not object to
        also observed that, hy specifying that       would not be effective if the government     offering contraceptive coverage in
        the individual exemption only operates       did not, at the same time, permit issuers    general.
        where the plan sponsor and issuer, as        and group health plans to provide              In the separate companion IFC to the
        applicable„are williiig to provide           individuals with policies that comply        Moral IFC —the Religious IFC—the
        coverage that is consistent with the         with their moral convictions,                Departments, at (3 147.133(b), provided a
        objection, the exemption would not              The individual exemption extends to       similar individual exemption, but we
        impose burdens on the insurance              the coverage unit in which the plan          used slightly different operative
        market because the possibility of such       participant, or subscriber in the            language. Where the Moral IFC said a
        burdens would be factored into the           individual market, is enrolled (for          willing issuer and plan sponsor may
        willingness of an employer or issuer to      instance, to family coverage coveiing        offer "a separate policy, certificate or
        offer such coverage.                         the participant ancl his or her              contract of insurance or a separate group
           Other commenters disagreed and            beneficiaries enrolled uncler the plan),     health plan or benefit package option, to
        contended that allowing the individual       hut does not relieve the plan's or           anv individual who objects" under the
        exemption would cause burden and             issuer's obligation to comply with the       individual exemption, the Religious IFC
        confusion in the insurance market.           Mandate with respect to the group            described what may be offered to
        Some commenters also suggested that          health plan generally, or, as applicable,    objecting inclividuals as "a separate
        the inclividual exemption should not         to any other individual policies the         benefit package option, or a separate
        allow the offering of a separate group       issuer offers. Thus, this individual         policy, ceiiificate or contract of
        health plan because doing so could           exemption allows plan sponsors and           insurance.'" Some commenters observecl
        cause various administrative burdens.        issuers that do not specifically object to   this difference and asked whether the
           The Departments agree with the            contraceptive coverage to offer morally      language was intended to encompass
        commenters who suggested the                 acceptable coverage to their participants    the seine options. The Departments
        individual exemption will not burden         or subscribers who do object, while          intended these descriptions to include
        the insurance market, and, therefore,        offering coverage that includes              the saine scope of options. Some
        conclude that it is appropriate to           contraception to participants or             commenters suggested that the
        provide the individual exemption where       subscribers who do not object. The July      individual exemption should not allow
        a plan sponsor and. as applicable, issuer    2013 regulations stated that, because        the offering of "a separate group health
        are willing to cooperate in doing so. The    employees of objecting houses of             plan," because doing so could cause
        Departments note that this individual        worship and integrated auxiliaries are       various administrati~ve burdens. The
        exemption only operates in the case          relatively likely to oppose                  Departments disagree, since group
        where the issuer is willing to provide       contraception, exempting those               health plan sponsors and group and
        the separate option; in the case of          organizations "does not undermine the        individual health insurance issuers
        coverage provided by a group health          governmental interests furthered by the      would be free to decline to provide that
        plan sponsor, where the plan sponsor is      contraceptive coverage requirement."         option, including because of
        willing; or in the case where both a plan    (78 FR 39874), For parallel reasons, as      administrative burdens. In addition, the
        sponsor and issuer are involved. both        the Departments stated in the Moral IFC      Departments wish to clarify that, where
        are willing. The Departments conclude        (83 FR at 47853 through 47854), this         an employee claims the exemption, a
        that it is appropriate to provide the        individual exemption does not                v;illing issuer and a willing employer
        individual exemption so that the             underniine the governmental interests        may, vvhere otherwise permitted, offer
        I Iandate will not serve as an obstacle      furthered by the contraceptive coverage      the employee participation in a group
        among these various options. Practical       requirement, because. when the               health insurance policy or benefit
        difficulties that may be implicated by       exemption is applicable, the individual      option that complies with the
        one option or another will likely be         does not want the coverage, and              employee's objection. Consequentlv,
        factored into whether plan sponsors and      therefore would not use the                  these rules finalize the individual
        issuers are willing to offer particular      objectionable items even if they ivere       exemption by making a technical
        options in inclividual cases. But the        covered.                                     change to the language to adopt the
        Departments do not wish to pose an              This individual exemption can apply       formulation, "a separate policy,
        obstacle to the offering of such coverage.   with respect to individuals in plans         certificate or contract of insurance or a
           The Departments note that their           sponsored by private employers or            separate group health plan or benefit
        decision is consistent with the decision     governmental employers, For example,         package option, to any group health
        by Congress to provide protections in        in one case brought against the              plan sponsor (with respect to an
        certain contexts for individuals who         Departments, the State of Missouri           individual) or individual, as applicable,
        object to prescribing or providing           enacted a law under which the state is       who objects."
        contraceptives contrary to their moral       not permitted to discriminate against          This individual exemption cannot be
        convictions. See, for example,               insurance issuers that offer group health    used to force a plan (or its sponsor) or
        Consolidated Appropriations Act of           insurance policies without coverage for      an issuer to provide coverage omitting
        2018, Div. E, Sec. 726(c) (Mar. 23. 2018).   contraception based on                       contraception, or, with respect to health
        'While some commenters argued that                     beliefs "or moral convictions,"
                                                             employees'eligious
                                                                                                  insurance coverage. to prevent the
        such express protections are narrow,         or against the individual employees          application of state law that requires
        Congress likewise provided that, if the      who accept such offers. See It'ieland,       coverage of such contraceptives or




Exhibit 2                                                                                                                                 JA-0000086
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 87 of 187
                    Federal Register/Vol. 83. No. 221/Thurscjay, November 15, 2016/Rules and Regulations                              57623

        sterilization. Nor can the individual        exemption, if an individual objects to        prevent a v illing health insurance
        exemption be construed to require the        some but not all contraceptive services,      issuer offering group or individual
        guaranteed availability of coverage          but the issuer, and as applicable, plan       health insurance coverage, and as
        omitting contraception to a plan sponsor     sponsor, are milling to provide the plan      applicable, a milling plan sponsor of a
        or indivirlual who does not have a           sponsor or individual, as applicable,         group health plan, from offering a
        sincerely held moral objection. This         with a separate policy, certificate or        separate policy. certificate or contract of
        individual exemption is limited to the       contract of insurance or a separate group     insurance or a separate group health
        requimment to provide contraceptive          health plan or benefit package option         plan or benefit package option, to any
        coverage under section 2713(a)(4). and       that omits all contraceptives, and the        group health plan sponsor (mith respect
        does not affect any other federal or state   indiviclual agrees, then the exemption        to an indivddual) or individual, as
        law; governing the plan or coverage.         applies as if the individual objects to all   applicable, mho objects to coverage or
        Thus. if them are other applicable laws      contraceptive services."                      payments for some or all contraceptive
        or plan terms governing the benefits,           Some conrmenters asked for plain           services based on sincerely held moral
        these rules clo not affect such other laws   language guidance and examples about          convictions. Under this exemption, if an
        or terms.                                    hom the individual exemption might            individual objects to some but not all
           The Departments received numerous         apply in the context of employer-             contraceptive services, but the issuer,
        comments about the administrative            sponsored insurance. Here is one such         and as applicable, plan sponsor. are
        burden from the potential variations in      example. An employee is enrolled in           milling to provide the plan sponsor or
        moral convictions held by individuals.       group health coverage through her             individual. as applicable, vvith a
        Some commenters melcomecl the ability        employer. The plan is fully insured. If       separate policy. certificate or contract of
        of individuals covered by the individual     the employee has sincerely held moral         insurance or a separate group health
        exemption to be able to assert an            convictions objecting to her plan             plan or benefit package option that
        objection to either some or all              including coverage for contraceptives,        omits all contraceptives, and the
        contraceptives, while others expressed       she could raise this mith her employer.       individual agrees, then the exemption
        concern that the variations in the kinds     If the employer is milling to offer her a     applies as if the individual objects to all
        of contraceptive coverage to mhich           plan that omits contraceptives, the           contraceptive services."
        individuals object might make it             employer could discuss this with the
        difficult for willing plan sponsors and      insurance agent or issuer. If the issuer      8. Accommodation (45 CFR 147.131, 26
        issuers to provide coverage that             is also willing to offer the employer,        CFR 54.9815— 2713A, 29 CFR 2590,715—
        complies with the moral convictions of       mith respect to the employee, a group         2713A)
        an exempt individual.                        health insurance policy that omits               The previous regulations did not offer
           If an individual only objects to some     contraceptive coverage, the individual        the accommodation process to entities
        contraceptives. and the individual's         exemption mould make it legal for the         vvith moral non-religious objections.
        issuer and, as applicable. plan sponsor      group health insurance issuer to omit
        are willing to provide the individual a                                                    The Religious IFC amended the
                                                     contraceptives for her and her                accommoclation regulations to offer it to
        package of benefits omitting such            beneficiaries under her policy, for her       all entities that are exempt on the basis
        coverage, but for practical reasons can      employer to sponsor that plan for her,
        only do so by providing the individual       and for the issuer to issue such a plan       of religious beliefs under g 147.132, as
        with coverage that omits all —not just                                                     an optional process in which such
                                                     to the employer, to cover that employee.
        some— contraceptives. the Departments        This mould not affect other                   entities could participate voluntarily.
        believe that it favors individual freedom
                                                          employees'lans
                                                           —those plans would still be             The Moral IFC did not change that
        and market choice, and does not harm                                                       accommoclation process, but insertecl
                                                     subject to the Mandate and would
        others, to allom the issuer and plan         continue to cover contraceptives. But if      references in it to the nem section
        sponsor to provide. in that case, a plan     either the employer, or the issuer. is not    g 147.133, alongside the mferences to
        omitting all contraceptives if the           willing (for whatever reason) to offer a      section g 147,132. These changes tnade
        inclivirlual is milling to enroll in that    plan or a policy for that employee that       entities eligible for the voluntary
        plan. The language of the individual         omits contraceptive coverage, these           accommoclation process if they are
        exemption set forth in the lvloral IFC       rules do not require them to do so. The       exempt on the basis of moral
        implied this conclusion by specifying        employee moulcl have the choice of            convictions. The references mere
        that the Guirlelines requirement of          staying enrolled in a plan vvith its          inserted in 45 CFR 147.131, 26 CFR
        contraceptive covemge dicl not apply         coverage of contraceptives, not enrolling     54.9815 — 2713A, and 29 CFR 2590.715-
        where the individual objected to some        in that plan, seeking coverage                2713A.
        or all contraceptives. Notably, that         elsewhem, or seeking employment                  In these rules, the Departments
        language differed from the language          elsewhem.                                     finalize, without change, the Moral
        applicable to the exemptions under              For all these reasons, these rules         IFC's revisions of 45 CFR 147.131, 26
        rs 147.133(a), which specifies that those    adopt the individual exemption                CFR 54.9815-2713A, and 29 CFR
        exemptions apply "to the extent" of the      language from the Religious IFC with          2590,715— 2713A. The operation of the
        moral objections, so that, as cliscussed     changes, to read as follows: "(b)             accommoclation process, changes made
        above, they include only those               Objecting individuals. Guidelines issuecl     in the Religious IFC, and public
        contraceptive methods to which the           uncler r) 147.130(a)(1)(iv) by the Health     comments concerning the
        objection applied, In response to            Resources and Services Administration         accommoclation, are more fully
        comments suggesting the language of          tnust not provide for or support the          described in the Religious IFC, encl in
        the individual exemption was not             requirement of coverage or payments for       the companion final rules concerning
        sufficiently clear on this distinction,      contraceptive services wdth respect to        the mligious exemptions and
        however, the Departments in these rules      individuals mho object as specified in        accommodation, published elsemhere in
        finalize the individual exemption at         this paragraph (b), and nothing in            today's Federal Register. Those
        g 147.133(b), mith the follovving change,    (s 147.130(a)(1)(iv), 26 CFR 54.9815—         descriptions are incorporated here by
        by adding the following sentence at the      2713(a)(1)(iv), or 29 CFR 2590.715-           refemnce to the extent they apply to
        end of the paragraph: "'Under this           2713(a)(1)(iv) may be construed to            these rules.




Exhibit 2                                                                                                                                 JA-0000087
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 88 of 187
         57G24      Federal Register/Vol. 83. No. 221/Thurs(lay, November 15, 2010/Rules and Regulations

           Many commenters supported                discontinuation of the contraceptive                        methods, care, and screenings that are
        extending the accommodation process         method)." 7o                                                non-contraceptive in purpose or use.
        to entities with objections based on          To more explicitly state that the                         The Guidelines'nclusion of
        moral convictions. Others objected to       expanclecl exemptions encompass any of                      contraceptive setsdces requires coverage
        doing so, raising arguments parallel to     the contraceptive or sterilization                          of contraceptive methods as a type of
        their objections to creating exemptions     services, items, procedures, or related                     preventive service only when a drug
        for group health plan sponsors with         patient eclucation or information that                      that FDA has approved for contraceptive
        moral convictions. For much the satne       have been required under the                                use is prescribed in whole or in part for
        reasons discussed above concerning          Guidelines, the Moral IFC included a                        such purpose or intended use. Section
        why the Departments find it appropriate     clefinition of contraceptive services.                      2713(a)(4) does not authorize the
        to exempt entities with moral objections    benefits or coverage, at 45 CFR                             Departments to require coverage of
        to contraceptive coverage, the              147.133(c). These rules finalize that                       drugs prescribed exclusively for a non-
        Departments find it appropriate to          clefinition without change.                                 contraceptive and non-preventive use to
        extend the optional accommodation           10, Severability                                            treat an existing condition.72 The extent
        process to these entities, The                                                                          to which contraceptives are covered to
        Departments observe e that, to the extent     The Departments finalize, without                         treat non-preventive conditions would
        such entities wish to use the process, it   change, the severability clause set forth                   be determined by application of the
        will not be an obstacle to contraceptive    at    t3   147.133(d).                                      requirement section 1302(b)(1)(F) of the
        coverage, but will instead help deliver     C. Other Public Comments                                    ACA to cover prescription drugs (where
        contraceptive coverage to women who                                                                     applicable), implementing regulations at
        receive health coverage from such           1. Items Approved as Contraceptives                         45 CFR 150,122, and 150.125, and
        entities while respecting the moral         But Used To Treat Existing Conditions                       plans'ecisions about the basket of
        convictions of the entities, The               Some commenters noted that some                          medicines to cover for these conditions.
        Departments are not aware of entities       clrugs included in the preventive                              Some commenters observed that
        with non-religious moral convictions        services contraceptive Mandate can also                     pharmacy claims do not include a
        against contraceptive coverage that also    be useful for treating certain existing                     medical diagr1osis code, so that plans
        consider the accommodation acceptable       health conditions, and that vvomen use                      may be unable to discern whether a
        and would opt into it, but we are aware     them for non-contraceptive purposes.                        drug approved by FDA for contraceptive
        of a small number of entities with non-     Certain commenters urged the                                uses is actually applied for a preventive
        religious moral objections to the           Departments to clarify that the final                       or contraceptive use. Section 2713(a)(4),
        Mandate. The Departments, therefore,        rules do not pertnit employers to                           however, draws a distinction between
        continue to consider it appropriate to      exclude from coverage medically                             preventive and other kinds of care and
        extend the optional accommodation to        necessary prescription drugs used for                       screenings. That subsection does not
        such entities in case any wish to use it.   non-preventive services, Some                               authorize the Departments to impose a
        Below, albeit based on very limited         commenters suggested that moral                             coverage mandate of services that are
        data, the Departments estimate that a       objections to the Mandate should not be                     not at least partly applied for a
        small number of entities with non-          permitted in cases where contraceptive                      preventive use, and the Guidelines
        religious moral objections may use the      tnethods are used to treat such existing                    themselves do not require coverage of
        accommodation process.                      tnedical conditions and not for                             care unless it is contraceptive in
                                                    preventive purposes, even if those                          purpose, These rules do not prohibit
        9, Definition of Contraceptives for the
                                                    contraceptive methods can also be used                      issuers from covering drugs and devices
        Purpose of These Final Rules                                                                            that are approved for contraceptive uses
                                                    for contraceptive purposes.
           The previous regulations did not            Section 2713(a)(4) onlv applies to                       even when those drugs and devices are
        define contraceptive services. The          "preventive" care and screenings. The
        Guidelines issued in 2011 included,         statute does not allow the Guidelines to                       '-'The Departments previously cited the IOM's
        under "Contraceptive methods and            mandate coverage of services provided
                                                                                                                listing of existing conditions that contraceptive
        counseling," "[a]11 Food and Drug                                                                       drugs can be used to treat (menstrual disorders,
                                                    solely for a non-preventive use, such as                    acne, and pelvic pain), and said of those uses that
        Administration approved contraceptive       the treatment of an existing condition.                     "there are demnnstrated preventive health benefits
        methods, sterilization procedures, and      The Guidelines implementing this                            from contraceptives relating ta conditions other
        patient education and counseling for all    section of the statute are consistent with
                                                                                                                than pregnancy." 77 FR 8727 S n.7. This was not.
        women with reproductive capacity."                                                                      however, an assertion that section 2712(a)(4) or the
                                                    that narrow authority, They state                           Guidelines require coverage of "contraceptive"
        The previous regulations concerning the     repeatedly that they apply to                               methods when prescribed for an exclusively non-
        exemption and the accommodation used        "preventive" services or care." The                         contraceptive, non-preventive use. Instead, it was
        the terms "contraceptive services" and      requirement in the Guidelines
                                                                                                                an observation that such drugs~eneral)y referred
                                                                                                                to as "contraceptives' also have some alternate
        "contraceptive coverage" as catch-all       concerning "contraception" specifies                        beneficial uses tn treat existing conditions. For the
        terms to encompass all of those             several times that it encompasses                           purposes of these final rules, the Departments
        Guidelines requirements. The 2010           "contraceptives," that is, medical                          clarify here that the previous reference to the
        update to the Guidelines are similarly                                                                  benet'its af using contraceptive drugs exclusivelv for
        worded. Under "Contraception," they         products, methods, and services applied                     some nnn-contraceptive and non-preventive uses 'to
        include the "full range of contraceptive    for "contraceptive" uses. The                               treat existing conditions did uat mean that the
                                                    Guidelines do not require coverage of                       Guidelines require coverage of such uses. and
        methods for women currently identified      care and screenings that are non-                           consequently is not a reason to refrain from offering
        by the U.S. Food and Drug                                                                               the exemptions prosdded here. tvhere a drug
        Administration," "instruction in            preventive, and the contraception                           approved by the FDA for cnntraceptive use is
                                                    portion of those Guidelines do not                          prescribed for both a contraceptive use and a non-
        fertility awareness-based methods," and                                                                 contraceptive use, the Guidelines (tn the extent they
        "[c]ontraceptive care" to "include          require coverage of medical products,                       applv) svould require its coverage. Where a drug
        contraceptive counseling, initiation of                                                                 approved by the FDA for contraceptive use is
                                                          o "Women's   Preventive Services                      prescribed exclusively for a non-contraceptive and
        contraceptive use, and follow-up care                  Guidelines,'RSA
                                                           (last reviewed Oct. 2017), https;II                  non-preventive use to treat an existing conclition, it
        (e.g., management, and evaluation as        instr hra a.govIwom ens-su id eh'n es-20 I 6I)n dex html.   would be outside the scope of the Guidelines and
        well as changes to and removal or                rr Id                                                  the contraceptive lvlandate.




Exhibit 2                                                                                                                                                       JA-0000088
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 89 of 187
                    Federal Register/Vol. 83. No. 221/Thursday, November 15, 2018/Rules and Regulations                           57625

        prescribed for non-preventive, non-         Act, section 202 of the Unfunded            provided the following assessment of
        contraceptive purposes. As discussed        Mandates Reform Act of 1995 (March          their impact.
        above, these final rules do not purport     22, 1995; Pub. L, 104— 4), Executive
                                                                                                1. Need for Regulatory Action
        to delineate the items HRSA will            Order 13132 on Federalism (August 4,
        include in the Guidelines, but only         1999). the Congressional Review Act (5         The Religious IFC amended the
        concern expanded exemptions and             U.S.C. 804(2)) and Executive Order          Departments'uly 2015 final
        accommodations that apply if the            13771 on Reducing Regulation and            regulations. The Moral IFC amended
        Guidelines require contraceptive            Controlling Regulatory Costs (January       those regulations further, and added an
        coverage. Therefore. the Departments do     30, 2017).                                  additional rule at 45 CFR part 147,133.
        not consider it appropriate to specify in                                               These final rules adopt as final, and
                                                    A. Executive Orders 12886 and 13563—        further amend, the amendments made
        these final rules that, under section       Department of HHS and Department of
        2713(a)(4), exempt organizations must                                                   by the Moral IFC. The Departments do
                                                    Labor                                       so in conjunction with the amendments
        provide coverage for drugs or items
        prescribed exclusively for a non-              Executive Orders 12866 and 13563         made in the companion final rules
        contraceptive and non-preventive use to     clirect agencies to assess all costs and    concerning religious beliefs published
        treat an existing condition,                benefits of available regulatory            elsewhere in today's Fetleral Register,
                                                    alternatives ancl, if regulation is         These rules provide an exemption from
        2. Comments Concerning Regulatory           necessary, to select regulatory             the requirement to provide coverage for
        Impact                                      approaches that maximize net benefits       contraceptives and sterilization,
           Some commenters agreed with the          (including potential economic,              established under the HRSA Guidelines,
        Departments'tatement in the Moral IFC       environmental, and public health and        promulgated under section 2713(a)(4),
        that the moral exemptions are likely to     safety effects; distributive impacts: and   section 715(a)(1) of the ERISA, and
        affect only a very small number of          equity). Executive Order 13563              section 9815(a)(1) of the Code, for
        women otherw;ise receiving coverage         emphasizes the importance of                certain entities and individuals with
        under the Mandate. Other commenters         quantifying both costs and benefits,        objections to compliance with the
        disagreed, stating that the exemptions      reducing costs, harmonizing +des. and       Mandate based on sincerely held moral
        could take contraceptive coverage away      promoting flexibility.                      convictions, and they revise the
        from many or most women. Still others          Section 3(f) of Executive Order 12866 accommodation process by making the
        opposed establishing the exemptions,        defines a "significant regulatory action" accommodation applicable to
        but contended that accurately               as an action that is likely to result in a  organizations with such convictions as
        determining the number of women             r.gulation: (1) Having an annual effect     an option. The exemption applies to
        affected by the exemptions is not           on the economy of $ 100 million or more certain individuals, nonprofit entities,
        possible. Public comments included          in any 1 year, or adversely and             institutions of higher education, issuers,
        various statements that these               materially affecting a sector of the        and for-profit entities that do not have
        exemptions would impact coverage for        economy, productivity, competition.         publicly traded ownership interests,
        a large number of women, while others       jobs, the environment, public health or     that have a moral objection to some (or
        stated they would affect only a very        safety. or state, local, or tribal          all) of the contraceptive and/or
        small number. But few, if any. public       governments or communities (also            sterilization services covered by the
        commenters provided data predicting a       referred to as "economically                Guidelines. Such action has been taken
        precise number of entities that would       significant"); (2) creating a serious       to provide for participation in the health
        make use of the exemptions for moral        inconsistency or otherwise interfering      insurance market by certain entities or
        convictions nor a precise number of         with an action taken or planned by          individuals in a manner free from
        employees that would potentially be         another agency: (3) materially altering     penalties for violating sincerely held
        affected.                                   the budgetary impacts of entitlement        moral convictions opposed to providing
           After reviewing the public conunents,    grants, user fees, or loan programs or the or receiving coverage of contraceptive
        the Departments do not find the             rights and obligations of recipients        services, to ensure the preventive
        suggestions of commenters who               thereof; or (4) raising novel legal or      services coverage requirement is
        predictecl a very large Impact any more     policy issues arising out of legal          implemented in a way consistent with
        reliable than the estimates set forth in    mandates, the Presiclent's priorities, or   longstanding fecleral conscience
        the Religious and Moral IFCs. Therefore,    the principles set forth in the Executive statutes, to prevent lawsuits of the kind
        the Departments conclude that the           Order.                                      that were filed against the Departments
        estimates of regulatory impact made in         A regulatory impact analysis must be     when the expanded exemption in these
        the Religious and Moial IFCs are still      prepared for major rules with               final rules was not offered, and for the
        the best estimates available. The           economically significant effects ($ 100     other reasons discussed above.
        Departments'stimates are discussed in       million or more in any 1 year), and an
                                                    "economically significant" regulaton        2. Anticipated Effects
        more detail in the following section.
                                                    action is subject to review by OlvIB, As       The Departments acknowledge that
        III, Economic hnpact and Paperwork          cliscussed below regarding their            expanding the exemption to include
        Burden                                      anticipatecl effects, the these final rules objections based on moral convictions
           The Departments have examined the        are not likely to have economic impacts might result in less insurance coverage
        impacts of these final rules as required    of $ 100 million or more in any one year, of contraception for some women who
        by Executive Orcler 12866 on Regulatory     ancl therefore do not meet the definition may vvant the coverage. Although the
        Planning and Review (September 30,          of "economically significant" under         Departments do not know the exact
        1993), Executive Order 13563 on             Executive Order 12866. However, OlvIB       scope of that effect attributable to the
        Improving Regulation and Regulatory         has determined that the actions are         moral exemption in these final rules, we
        Review (January 18, 2011), the              significant within the meaning of           believe it to be small.
        Regulatory Flexibility Act (RFA)            section 3(f)(4) of the Executive Order.        IVith respect to the exemption for
        (September 19, 1980, Pub. L. 96— 354,       Therefore, OMB has reviewed these           nonprofit organizations with objections
        section1102(b) of the Social Security       final rules and the Departments have        based on moral convictions, as noted




Exhibit 2                                                                                                                             JA-0000089
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 90 of 187
         57626         Federal Register/Vol. 83. No. 221/Thurs(jay, November 15, 2018/Rules and Regulations

        above, the Departments are av "are of two               Departments relied on the assumption                   convictions. Moreover, the Departments
        small nonprofit organizations that have                 that the employees of exempt houses of                 believe the overall number of entities
        filed lawsuits raising non-religious                    worship and integrated auxiliaries likely              that would object to the Mandate based
        moral objections to coverage of some                    share their employers'pposition to                     on non-religious moral convictions is
        contraceptives. Both of those entities                  contraceptive coverage.                                already very small, The only entities of
        have fewer than five employees enrolled                    A similar assumption is appropriate                 v;hich we are aware that have raised
        in health coverage, and both require all                with respect to the expanded exemption                 such objections are not institutions of
        of their employees to agree with their                  for nonprofit organizations with                       higher education. Public comments did
        opposition to the nature of certain                     objections based on moral convictions.                 not reveal the existence of any
        contraceptives subject to coverage under                To the knowledge of the Depattments,                   institutions of higher education with
        the Mandate.rs One of them has                          the vast majority of organizations                     such moral convictions. Therefore, for
        obtained a permanent injunction against                 objecting to the Mandate assert                        the purposes of estimating the
        any regulations imp len1enting the                      objections based on religious beliefs.                                     of these final rules on
                                                                                                                       anticipated effect wraith
        contraceptive Mandate, and so will not                  The only nonprofit otganizations of                    contraceptive coverage of women who
        be affected by these final rules. Based on              which they are aware that possess non-                 wish to receive such coverage, the
        comments submitted in response to                       religious moral convictions against                    Departments assume that—at this
        rulenrakings prior to the Moral and                     some or all contraceptive methods only                 time —no entities         non-religious
        Religious IFCs, the Departments believe                 hire persons mho share their                           moral objections to the Mandate tadll be
        that at least one other similar entity                  convictions, It is possible that the                   institutions of higher education that
        exists.rs However, the Departments do                   exemption for nonprofit organizations                  arrange student coverage, and no other
        not know how many similar entities                      with moral convictions in these final                  entities mith non-religious moral
        exist and are currently unable to                       rules could be used by a nonprofit                     objections will opt into the
        estimate the number of such entities.                   organization that employs persons mho                  accommodation. IVe wish to make the
        Lacking other information, me assume                    clo not share the organization's views on              expanded exemption and
        that the number is small. The                           contraception, but it was also possible                accomtnodation available to such
        Departments estimate it to be less than                 under the Departments'revious                          entities in case they do exist or might
        10 and assume the exemption will be                     regulations that a house of worship or                 come into existence, based on reasons
        used by nine nonprofit entities.                        integrated auxiliary could employ                      similar to those given above for vvhy the
           The Departments also assume that                     persons mho do not share their views on                exemptions and accommodations are
        those nine entities will operate in a                   contraception.rs Although the                          extended to other entities.
        fashion similar to the two similar                      Departments are unable to find                            The Departments believe that the
        entities of which we are aware, so that                 sufficient data on this issue, we believe              exetnption for issuers with objections
        their employees tvill likely share their                that there are far fewer nonprofit                     based on moral convictions will not
        views against coverage of certain                       organizations opposed to contraceptive                 result in a distinct effect on
        contraceptives. This is consistent with                 coverage on the basis of tnoral                        contraceptive coverage for women who
        the conclusion in previous regulations                  convictions than there are houses of                   wish to receive it, because that
        that no significant burden or costs                     morship or integrated auxiliaries with                 exemption only applies in cases where
        would result from exempting houses of                   religious objections to such coverage.                 plan sponsors or individuals are also
        worship and integrated auxiliaries. (See                Based on the limited data available, the               otherwise exempt, and the effect of
        76 FR 46625 and 78 FR 38880), The                       Departments believe the most likely                    those exemptions is discussed
        Departments reached that conclusion                     effect of the expanded exemption for                   elsewhere herein, or in the companion
        without ultimately requiring that houses                nonprofit entities is that it mill be used             final rules concerning religious beliefs
        of worship and integrated auxiliaries                   by entities similar to the two entities                published elsewhere in today"s Federal
                                                                that have sought an exemption through                  Register. The exemption for individuals
        only hire persons mho agree with their                                                                         that oppose contraceptive coverage
        views against contraception anrl without                litigation, and whose employees also
                                                                oppose certain contraceptive coverage.                 based on sincerely held moral
        requiring that such entities actually                   Therefore, the Departments expect that                 convictions will provide coverage that
        oppose contraception in order to be                     the moral exen1ption for nonprofit                     omits contraception for individuals that
        exempt (in contrast, the exemption here                 entities will have a minimal effect of                 object to contraceptive coverage.
        requires the exempt entity to actually                                                                            The moral exemption will also cover
        possess sincerely held moral                            reducing contraceptive coverage with
                                                                respect to employees mho mant such                     for-profit entities that do not have
        convictions objecting to contraceptive                                                                         publicly traded omnership interests and
        coverage). In concluding that the                       coverage.
                                                                   These rules extend the exemption to                 that have non-religious moral objections
        exemption for houses of worship and                     include institutions of higher education               to the Mandate, if such entities exist.
        integrated auxiliaries mould result in no               that arrange student coverage and have                 Some commenters agreed that the
        significant burden or costs, the                        non-religious moral objections to the                  impact of these final rules mould be no
                                                                Mandate, and make exempt entities                      more than the Departments estimated in
           '"'on-religious nonprofit organizations that
        engage in expressive actitdty generally have a First    with moral objections eligible to avail                the ivloral IFC, and some commenters
        Amendment right to hire only people who share           themselves of the accommodation. The                   stated the impact mould be much
        their moral convictions or will be respectful of        Departments are not aware of any                       smaller. Other commenters disagreed,
        them —including their convictirsns on whether the       institutions of higher education with                  suggesting that the expanded
        organization or others provide health coverage of
        contraception. or of certain items thev view as being   this kind of non-religious moral                       exemptions risked removing
        abortifacient.                                                                                                 contraceptive coverage from more than
           '" See. for example, Americans United for Life         » Cf.. for example. Frank Newport, "'Americans,      55 million women receiving the benefits
        ("AUL") Comment on CMA-9992-IFC2 at 10 (Nov.            Including Catholics. Say Birth Control Is Morallv      of the preventive services Guidelines, or
        1. 2011). available at httpti/asnvregulationsgov/       OK." Gallup, (May 22, 2012)„http://                    even risked removing contraceptive
        ¹ldocurnentDetail;D=HHS-OS-2011-0022-59496,             eesov gallup.cour/poll/154799/arnericansdnc)uch'ng-
        and AUL Comment on CMS-9968-P at 5 (Apr. 8.             catholi cs-say-birth-control-morally.aspx (t Eighty-   coverage from over 100 million women.
        2012), available at h ttp://aine.regulatinns.gov/       two percent of Lt.S. Catholics say birth control is    Some commenters cited studies
        ¹! documentDetail D=CMS-2012-0031-79115.                morallv acceptable" ).                                 indicating that, nationally, unintended




Exhibit 2                                                                                                                                                     JA-0000090
be
aeels!
I
fi
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 91 of 187
                         Federal Register/Vol. 83. No. 221/Thurstjay, November 15, 2018/Rules and Regulations

             pregnancies have large public costs, and
             the Mandate overall led to large out-of-
             pocket savings for vc omen, These
             geIleral continents did not, however,
             substantially assist the Departments in
             estimating the number of women that
             Ivould potentially be affected by these
             exemptions for n1oral convictions
             specifically, or among them, hovv many
             unintended pregnancies would result,
             how many of the affected women would
             nevertheless use contraceptives not
             covered tmder the health plans of their
             objecting employers and, thus, be
             subject to the estimated transfer costs, or
             instead. how many women might avoid
             unintended pregnancies by changing
             their activities in other ways besides
             using contraceptives.
                Some of the comments opposing these
             exemptions assert that they will lead to
             a large number of entities dropping
             contraceptive coverage. The
             Departments disagree„ they are aIvam of
             only two entities that hold non-religious
             moral convictions against contraceptive
             coverage. Both only hire employees that
             share their beliefs, and one will not be
             affected by these final rules because it
             is protected by an injunction from any
             regulations implementing the
             contraceptive Mandate. Commenters
             cited no other specific entities that
             might assert these moral convictions,
             and did not provide better data to
             estimate how many entities might exist.
             LikeIvise, the Departments find it
             unlikely that any of the vast majority of
             entities that covered contraceptives
             before this Mandate was announced in
             2011 would terminate such coverage
             because of these exemptions based on
             moral convictions. The Departments
             also find it unlikely that a significant
             number of for-profit entities, whose
             plans include a significant number of
             women, omitted contraceptive coverage
             before the ACA on the basis of
                                                           believe in God.'6 Among non-religious
                                                           persons, only a very small percentage of
                                                           the population appears to hold moral
                                                           objections to contraception. A recent
                                                           study found that only 2 percent of
                                                           religiously unaffiliated persons believed
                                                           using contraceptives is morally wrong."7
                                                           Combined, this suggests that 0.2 percent
                                                           of Americans at most ra might believe
                                                           contraceptives are morally wrong based
                                                           on moral convictions but not religious
                                                           beliefs. The Departments have no
                                                           information about how many of those
                                                           persons run closely held businesses,
                                                           offer employer sponsored health
                                                           insurance, and would make use of the
                                                           expanded exemption for moral
                                                           convictions set forth in these final rules.
                                                           Given the large number of closely held
                                                           entities that challenged the Mandate
                                                           based on religious objections, the
                                                           Departments assume that some similar
                                                           for-profit entities with non-religious
                                                           moral objections exist. But the
                                                           Departments expect that it will be a
                                                           comparatively small number of entities,
                                                           since among the nonprofit litigants, only
                                                           t&vo were non-religious. Without data
                                                           available to estimate the actual number
                                                           of entities that will make use of the
                                                           expanded exemption for for-profit
                                                           entities without publicly traded
                                                           ownership interests and with sincere
                                                           moral objections to the Mandate, the
                                                           Departments expect that fewer than 10
                                                           entities, if any, w;ill do so —so the
                                                           Departments assume nine for-profit
                                                           entities will use the exemption in these
                                                           final rules,
                                                              The moral exemption encompassing
                                                           certain for-profit entities could result in
                                                           the removal of contraceptive coverage
                                                           from women who do not share their
                                                           employers" views. The Departments
                                                           used data from the Current Population
                                                           Survey (CPS) and the Medical
                                                           Expenditure Panel Surrey-Insurance
                                                           Component (MEPS-IC) to obtain an
                                                           estimate of the number of policyholders
                                                           that will be covered by the plans of the
                                                                                                                     policyholders (9) in plans with under
                                                                                                                     100 employees was obtained. It is not
                                                                                                                     known how many employees would be
                                                                                                                     employed by the for-profit employers
                                                                                                                     that might claim this exemption, but as
                                                                                                                     discussed above these final rules do not
                                                                                                                     include publicly traded companies, and
                                                                                                                     both of the two nonprofit entities that
                                                                                                                     challenged the Mandate based on moral
                                                                                                                     objections included fewer than five
                                                                                                                     policyholders in their group plans.
                                                                                                                     Therefore, the Departments assume that
                                                                                                                     the for-profit entities that may claim this
                                                                                                                     expanded exemption will have fewer
                                                                                                                     than 100 employees and an average of
                                                                                                                     9 policyholders. For 9 entities, the total
                                                                                                                     number of policyholders would be
                                                                                                                     approximately 81. DOL estimates that
                                                                                                                     for each policyholder, there is
                                                                                                                     approximately one dependent.» This
                                                                                                                     amounts to approximately 182 covered
                                                                                                                     persons. Census data indicate that
                                                                                                                     women of childbearing age,i.e.. women
                                                                                                                     aged 15 to 44, comprise 20,2 percent of
                                                                                                                     the general population.a
                                                                                                                     to approximately 33 women of
                                                                                                                                                      amounts
                                                                                                                     childbearing age for this group of
                                                                                                                     individuals covered by group plans
                                                                                                                     sponsored by for-profit moral
                                                                                                                                                 It/
                                                                                                                                                             'his

                                                                                                                                                     objectors.
                                                                                                                     Approximately 44.3 percent of women
                                                                                                                     currently use contraceptives covered by
                                                                                                                     the Guidelines.aa Thus, the Departments
                                                                                                                     estimate that approximately 15 women
                                                                                                                     may incur contraceptive costs due to
                                                                                                                     for-profit entities using the expanded
                                                                                                                     moral exemption provided for in these
                                                                                                                     final rules." In the companion final
                                                                                                                     Supplement to the Current Population Survey.
                                                                                                                     httpsrl!rnnndol,gov/sites/defaultlfileslebsal
                                                                                                                     rest.orchers/elate,'lrr:olth-air cl-avlfcire/healdr-
                                                                                                                     insurance-coverage-bulletin-2015.pdf. Estimates of
                                                                                                                      the number of ERISA Plans based on 2015 Medical
                                                                                                                      Expenditure Survey—Insurance,
                                                                                                                         "" "Health Insurance Coverage Bulletin" Dept, of
                                                                                                                      Labor" (June 28, 2016), Table 4, page 21. Using
                                                                                                                      March 2015 Annual Social and Econonuc
                                                                                                                      Supplement to the Current Population Survey.
                                                                                                                      h tt ps rl/inn v. do I go v/site s/de fa u
                                                                                                                      researchers!data!health-and-rr e)fare/hea]Br-
                                                                                                                      in s u cur r ce-coverage-br r lie tin -201 5. Pdf.
                                                                                                                         "'.S. Census Bureau. "Age and Sex
                                                                                                                                                                           57627




             objections grounded in non-religious                                                                     Composition: 2010" (lvlay 20'11), available at
             moral convictions, and vvould claim an        nine for-profit entities we assume may                     httpsrlluenvcensus gov/prod/cen2010/briefs/
             exemption under these final rules. No         make use of these expanded                                 c2010br-03.pdf. The Guidelines'equirement of
                                                           exemptions. 9 The average number of                        contraceptive coverage only applies '"for all women
             such entities, or data concerning such                                                                  with reproductive capacity." Women's Preventive
             entities, were identified by public                                                                      Services Guidelines, HRSA (last reviewed Oct.
                                                             reFrartk Newport. "Most Americans Still Believe
             commenters, nor are the Departments           in God." Gallup (June 29, 2016), http: /I
                                                                                                                      2017], httpsd/usvrvhrsa.gordr&omensguidelines!;
             aware of any involved in litigation over                                                                 see also 80 FR 40318. In addition, studies
                                                           oovrrigallup.corn/poll!193271/americaos-belleve-           commonlv consider the 15 — 44 age range to assess
             the Mandate.                                  go cl. a spx.                                              contraceptive use by women of childbearing age.
                                                                  Pew Research Center, "Where the Public              See, e.g., "Contraceptive         Use in the United States,"
                Nuinerous for-profit entities claiming     Stands on Religious Liberty vs.
                                                                                                                                              nrg/fact-sheet
                                                                                                                      The Guttmacher Institute (Sept. 2016], https: I/
             religious objections have filed suit          Nondiscrinunation." Pew Research Center, 26                rianrcguttmacher.nrglfacr-sheet/con traceptir e-use-
             challenging the Mandate. Among the            (Sept. 28, 2016), httprl!assets.pe» research.org/up-       united-states.
             over 200 entities that brought legal          contentluploods/sites/11 c2016!09/Beligious-                  e'ee "Contraceptive Use in the United States,"
                                                           Liberty fuB-for-rr eh. pdf.                                The Guttmacher Institute (Sept. 2016), https:!/
             challenges, only two entities (less than        'e The study defined religiously "unaffiliated's         innrcgu trm a cher.                       /con trace p tive-use-
             1 percent) raised non-religious moral         agnostic, atheist or "nothing in particular", id, at 8,    united-states.
             objections— and both were nonprofit           as distinct from several versions of Protestants, or          "'The Departments note that niany non-religious
             organizations. Among the general              Catholics. "Nothing in particular" might have              for-profit entities which sued the Departments
             public, polls vary about religious            inclucled some theists.                                    challenging the Mandate, including some of the
                                                             'e "Health Insurance Coverage Bulletin," Dept. of        largest employers, onlv objected to coverage of 4 of
             beliefs, but one prominent poll shows         Labor ()une 28, 2016), Table 4, page 21. Using             the 18 types of contracelrtives required to be
             that 89 percent of Americans say they         March 2015 Annual Social and Econonric                                                                          Coatioued




     Exhibit 2                                                                                                                                                                  JA-0000091
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 92 of 187
         57G28         Federal Register/Vol. 83. No. 221/Thurscjay, November 15, 2018/Rules and Regulations

        rules concerning religious beliefs issued                  The Departments reiterate the             some or all contraceptives and/or
        contelnporaneollsly with these final                    ralvness of instances in which we are        sterilization—businesses and
        rules and published elsewhere in                        aware that employers assert non-             organizations which would otherwise be
        today's Federal Register. we estimate                   religious objections to contraceptive        faced with the dilemma of complying
        that the average cost of contraception                  coverage based on sincerely held moral       with the Mandate (and violating their
        per year per wonlan of childbearing age                 convictions. as discussed above, and         moral convictions), or of following their
        that use contraception covered by the                   also that in the few instances where         moral convictions and incurring
        Guidelines, in health plans that cover                  such an objection has been raised,           potentially significant financial
        contraception, is $ 584. Consequently,                  employees of such employers also             penalties for noncompliance —the
        the Departments estinlate that the                      opposed contraception.                       Departments have reduced regulatory
        anticipated effects attributable to the                 B. Special Analyses —Department of the       burden on small entities. Pursuant to
        cost of contraception from for-profit                                                                section 7805(f) of the Code, the notice
        entities using the expandecl moral                      Treasury
                                                                                                             of proposed rulemaking preceding these
        exemption in these final rules is                          These regulations are not subject to      regulations was submitted to the Chief
        approximately $ 8,760.                                  review uncler section 6(b) of Executive      Counsel for Advocacy of the Small
           The Departinents estimate that these                 Order 12866 pursuant to the                  Business Administration for comment
        final rules will not result in any                      Memorandum of Agreement (April 11,           on their impact on small business.
        additional burden or costs on issuers or                2018) between the Department of the
        third party administrators. As discussed                Treasury and the Office of Management        D. Paperwork Reduction Act-
        above, we assume that no entities with                  encl Budget regarding review of tax          Department of Health and Human
        non-religious moral convictions will                    mgulations.                                  Sendces
        avail themselves of the accommodation,                  C. Regulatory Flexi bi lity Act                  Under the Paperwork Reduction Act
        although the Departments wish to make                                                                of 1995 (the PRA), federal agencies ala
        it available in case an entity voluntarily                 The Regulatol& Flexibility Act (RFA)
                                                                (5 U,S.C. 601 et seq.) imposes certain       requirecl to publish notice in the
        opts into it in order to allow                                                                       Federal Register and solicit public
        contraceptive coverage to be provided to                requirements wdth respect to federal
                                                                regulations that are subject to the notice   comment before a collection of
        its plan participants ancl beneficiaries.                                                            information is submittecl to the Office of
        While these final rules make it legal for               ancl conlnlent I'equll'enlents of section
                                                                553(b) of the APA (5 U.S.C. 551 et seq.)     Management and Budget (OMB) for
        issuers to offer insurance coverage that                                                             review and approval. Interested persons
        omits contraceptives to/for exempt                      and that are likely to have a significant
                                                                economic impact on a substantial             are invited to send comments regarding
        entities and individuals, these final                                                                our burden estimates or any other aspect
        rules do not require issuers to do so.                  number of small entities. Under section
                                                                553(b) of the APA, a general notice of       of this collection of information,
        Finally, because the accommodation                                                                   including any of the following subjects:
        process was not previously available to                 proposed rulemaking is not required
                                                                when an agency. for good cause, finds        (1) The necessity and utility of the
        entities that possess non-religious moral                                                            proposed information collection for the
        objections to the ivlandate, the                        that notice and public comment thereon
                                                                are impracticable, unnecessary, or           proper performance of the agency's
        Departments do not anticipate that these                                                             functions; (2) the accuracy of the
        final rules vv ill result in any burden                 contrary to the public interest. The
                                                                Moral IFC was a set of interim final         estimated burden; (3) ways to enhance
        from such entities acting to revoke their                                                            the quality, utility, encl clarity of the
        accommodated status,                                    rules with conlment, and in these final
                                                                rules, the Departments finalize the          information to be collected; and (4) the
           The Departments believe the                                                                       use of automated collection techniques
        foregoing analysis represents a                         Moral IFC with certain changes based
                                                                on public comments. The Moral IFC vvas       or other forms of information
        reasonable estimate of the likely impact                                                             technology to minilnize the information
        under the exemptions finalized in these                 exempt from the notice and comment
                                                                requirements of the APA, both because        collection burclen.
        final rules. The Departments
        acknowledge uncertainty in the estimate                 the PHS Act, ERISA, and the Cocle                The Departments estimate that these
                                                                contain specific provisions under which      final rules will not result in additional
        and, therefore, conducted a second                                                                   burdens not accountecl for as set forth in
        analysis using an alternative framework,                the Secretaries may adopt regulations by
        Ivhich is set forth in the companion                    interim final rule and because the           companion final rules concerning
        final rules concerning religious beliefs                Departments have made a good cause           religious beliefs issuecl
        issued contemporaneously with these                     finding that a general notice of proposed    contelnpol'aneouslv with these final
        final rules and published elsewhere in                  rulemaking is not necessary earlier in       rules and publishecl elsewhere in
        today's Federal Register, with reference                this preamble, Therefore, the RFA dicl       today's Federal Register. As discussed
        to the analysis conducted in the                        not apply to the Moral IFC. These final      there, rules covering the
        Religious IFC. Under either estimate,                   rules are, however, issued after a notice    accommoclation include provisions
        these final rules are not cleemed to be                 encl comment periocl.                        regarding self-certification or notices to
                                                                   The Departments carefully considered      HHS f'rom eligible organizations
        economically significant,
                                                                the likely impact of the rules on small      (s) 147.131(c)(3)), notice of availability of
        covered by the Mandate — namely. these                  entities in connection w;ith their           separate payments for contraceptive
        contraceptives which they viewed as aborlifacienls,     assessment under Executive Order             services (I) 147.131(e)), and notice of
        and akin to abortion —and they were svilling to         12866. The Departments do not expect         revocation of accommodation
        provide coverage for other types of contraception.      that these final rules will have a           (I) 147.131(c)(4)). The burden related to
        lt is reasonable to assume that this would also be
        the case with respect to some for-profits that object
                                                                significant economic effect on a             these information collection
        to the Mandate on the basis of sincerely held moral     substantial number of small entities,        requirements (ICRs) received emergency
        convictions. Accordingly. it is possible that even      because they will not result in any          review and approval under OMB
        fewer women bene5ciaries under such plans svould        additional costs to affected entities.       Control Number 0938-1344. They have
        bear out-of-pocket expenses in order to obtain
        contraceptives, and that those who might do so
                                                                Instead. by exempting from the Mandate       been resubmitted to OMB in
        would bear lower costs due to many contraceptive        small businesses and nonprofit               conjunction with this final rule and are
        items being covered.                                    organizations with moral objections to       pending re-approval.




Exhibit 2                                                                                                                                            JA-0000092
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 93 of 187
                    Federal Register/Vol. 83. No. 221/Thurs«jay, November 15, 2018/Rules and Regulations                                              57629

            As discussed above, however, the         publish a notice informing the public of                    double-counting with the Moral IFC,
        Departments assume that no entities          OMB's action with respect to the                            which has already been tallied as an
        with non-religious moral objections to       Department's submission of the ICRs                         E,O. 13771 deregulatory action, this
        the Mandate will use the                     un«ler OMB control number 1210-0'150.                       finalization of the IFC's policy is not
        accommodation. The Departments know          F. Regulatort Reform Executive Orders
                                                                                                                 considered a deregulatory action under
        that no such entities were eligible for it    I 3765. 13771 and 13777
                                                                                                                 the Executive Orrler.
        until now, so that no entity possesses an
                                                         Executive Order 13765 (January 20,                      G. Unfunded Mandates Reform Act
        accommodate«l status that would need
        to be revoked. Therefore, the                2017) directs that, "[tjo the maximum                          The Unfunded Mandates Reform Act
        Departments believe that the burden for      extent permitted by law, the Secretary of of 1995 (section 202(a) (Pub. L. 104 —4)                      „


        these ICRs is accounted for in the           Health and Human Sen ices (Seclvtary)                       requires the Departments to prepare a
        collection approved under OMB Control        an«l the heads of all other executive                       written statement, twhlch Inclu«les an
        Numbers 0938— 1344, as described in the      «lepartments and agencies (agencies)                        assessment of anticipated costs and
        final rules concerning religious beliefs     with authorities and responsibilities                       benefits, before issuing "any rule that
        issued contemporaneously with these          un«ler the [Affordable Care] Act shall                      includes any federal mandate that may
        final rules.                                 exercise all authority and discretion                       result in the expenditure by state, local,
                                                     available to them to waive, defer, grant                    and tribal governments, in the aggregate,
        E. Paperwork Reduction Act-                  exemptions from, or delay the                               or by the private sector, of $ 100 million
        Department of Labor                          implementation of any provision or                          or more (adjuste«l annually for inflation)
            Under the Paperwork Reduction Act,       requirement of the Act that vvould                          in any 1 year." In 2018, that threshold
        an agency may not conduct or sponsor,        impose a fiscal burden on any state or                      is approximately $ 150 million. For
        and an individual is not required to         a cost, fee. tax, penalty, or regulatory                    purposes of the Unfunded Mandates
        respond to. a collection of information      burden on individuals, families,                            Reform Act, the Moral IFC and these
        unless it displays a valid OMB control       healthcare providers. health insurers.                      final rules do not include any federal
        number. In accordance with the               patients, recipients ofhealthcare                           mandate that may result in expenditures
        requirements of the PRA, the ICR for the     services, purchasers of health insurance, by state, local. or tribal governments,
        EBSA Form 700 and alternative notice         or makers of medical devices. products, nor do they include any federal
        have previously been approved by OMB         or medicationsio In addition, agencies                      mandates that may impose an annual
        under control numbers 1210— 0150 and         are directed to "take all actions                           burden of $ 150 million or more on the
        1210— 0152. In an effort to consolidate      consistent with law to minimize the                         private sector.
        the number of information collections        unwarranted economic and regulatory                         H. Federalism
        the Department is combining OMB              burdens of the [Affordable Care Act],
        control numbers 1210 —0150 and 1210—         and prepare to afford the States more                          Executive Order 13132 outlines
        0152 under OMB control number 1210—          flexibility and control to create a more                    fundamental principles of federalism,
        0150 and discontinuing OMB control           free and open healthcare market." The                       and requires the adherence to specific
        number 1210 — 0152.                          Moral IFC and these final rules exercise criteria by federal agencies in the
            A copy of the ICR may be obtained by     the discretion provided to the                              process of their formulation and
        contacting the PRA addressee shown           Departments under the Affordable Care implementation of policies that have
        below; or at http:/itt Iv3vRegInfo.gov.      Act and other laws to grant exemptions                      "substantial «lirect effects" on states, the
        PRA ADDRESSEE: G. Christopher                and thereby minimize regulatory                             relationship between the federal
        Cosby, Office of Policy and Research,        burdens of the Affordable Care Act on                       government and states, or the
        I.I.S. Department of Labor, Employee         the affected entities and recipients of                     distribution of power and
        Benefits Security Administration, 200        health care services.                                       responsibilities anrong the various
        Constitution Avenue NW„Room N—                   Consistent with Executive Order                         levels of governtnent. Fe«leral agencies
        5718, Washington, DC 20210.                  13771 (82 FR 9339, February 3, 2017),                       promulgating regulations that have
        Telephone: (202) 693 —8410; Fax: (202)       the Depaitments have estimated the                          these federalism implications must
        219—4745, These are not toll-free            costs and cost savings attributable to                      consult with state and local officials,
        numbers,                                     these rules. As discussed in more detail and describe the extent of their
            Consistent with the analysis in the      in the preceding analysis, these final                      consultation and the nature of the
        HHS PRA section above, although these        rules lessen incremental reporting                          concerns of state and local officials in
        final rules make entities with certain       costs.'4 However, in order to avoid                         the preamble to the regulation,
        moral convictions eligible for the                                                                          These rules «lo not have any
        accommodation, the Department                   "Other noteworthy potential impacts encompass Federalism implications, since they
        assumes (1) that no entities will use the    potential changes in medical expenditures.                  only provide exemptions from the
                                                     including potential decreased expenditures on
        accommodation rather than the                contraceptive de1rices and drugs and potential              contraceptive and sterilization coverage
        exemption, and (2) entities using the        increased expenditures on pregnancy-related                 requirement in HRSA Guidelines
        moral exemption would not have to            medical ser1dces. OM)rs grddance on E.O. 13771              supplied under section 2713 of the PHS
        revoke an accommodation, because they        implenren tati on (htt ps://rvww. rvhi t shou re.gov/tl1 s- Act.
                                                     prees-office/201 7/04/OS/n1 emoron d u-
        previously were not eligible for it.         mi mplemsnti-executive-order-I:3771-ti tled-                IV. Statutory Authority
        Therefore, the Department believes           reduci ng-regulation) states that i1upacts should be
        these final rules do not involve             categorized as consistentlv as possible 1vithin                The Department of the Treasury
        a«lditional burden not accounted for         Departments. The Food a11d Drug Administration,             regulations are adopted pursuant to the
                                                     within HHS. and the Occupational Safety and                 authority contained in sections 7805
        under OMB control number 1210-0150,          Health Administration (OSHA) and Mine Safety
        which is published elsev, here in today'     and Health Administration (MSHA), within DOL.               and 9833 of the Code.
        issue of the Federal Register in             regularlv estimate medical expenditure impacts in
        connection with the companion                the analyses that accompany their regulations, 1vith   loads to these falsi rules nlerllcal expencllture
                                                     the results being categorized as benefits (positive    impacts being categorized as (positive or negative)
        Religious Exemption and                      benefits if expenditures are reduced, negative         benefits, rather than as costs, thus placing them
        Accommodation Preventive Health              benefits if expenditures are raised). Following the    outside of consideration for E.O. 13771 designation
        Service final rule. The Department will      FDA. OSHA and MSHA accounting convention               purposes.




Exhibit 2                                                                                                                                                 JA-0000093
                     Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 94 of 187
         57G30       Federal Register/Vol. 83. No. 221/Thursr[ay, November 15, 2018/Rules and Regulations

          The Department of Labor regulations         Dated: October 17, 2018.                     DEPARTMENT OF LABOR
        are adopted pursuant to the authority       Seema Verma,                                   Employee Benefits Security
        contained in 29 U.S,C. 1002(16). 1027,      Administrator. Centers for Medicare &          Administration
        1059,1135,1161-1168,, 1169, 1181-           Afedicaid Services.
        1183,1181 note, 1185, 1185a, 1185b,           Dated: October 18. 2018.                     PART 2590— RULES AND
        1185d, 1191, 1191a, 1191b, and 1191c;       Alex M, Azar II,                               REGULATIONS FOR GROUP HEALTH
        sec. 101(g), Public Lavv 104 — 191. 110                                                    PLANS
                                                    Secretary, Deparvrnen t of Health an d Human
        Stat. 1936: sec. 401(b), Public La~v 105—   Services.                                      ~ For the reasons set forth in the
        200, 112 Stat. 645 (42 U.S.C. 651 note);
        sec. 512(d), Public Lavv 110-343. 122       DEPARTMENT OF THE TREASURY                     preamble. the Department of Labor
                                                                                                   adopts, as final, the interim final rules
        Stat. 3881; sec. 1001. 1201. and 1562(ej,   Internal Revenue Service                       amending 29 CFR part 2590, published
        Public Lavv 111 — 148. 124 Stat. 119, as                                                   October 13, 2017 (82 FR 47838), vvithout
        amended by Public Lave 111 — 152, 124         For the reasons set forth in this            change.
        Stat. 1029; Secretary of Labor's Order 1-   preamble, 26 CFR part 54 is amended as
        2011, 77 FR 1088 (Jan. 9, 2012).            folio~vs:                                      DEPARTMENT OF HEALTH AND
                                                                                                   HUMAN SERVICES
          The Department of Health and Human
                                                    PART 54 — PENSION EXCISE TAXES                 ~ For the reasons set forth in the
        Services regulations are adopted
        pursuant to the authority contained in                                                     preamble, the Department of Health and
                                                    ~ 1. The authority citation for part 54        Human Services adopts as final the
        sections 2701 through 2763, 2791, and
        2792 of the PHS Act (42 U.S.C. 300gg        continues to read, in part. as follovvs:       interim final rules amending 45 CFR
        through 300gg— 63, 300gg— 91, and             Authority: 28 U.S.C. 7805. * " *             part 147 published on October 13, 2017
                                                                                                   (82 FR 47838) vvith the following
        300gg—92), as amended; and Title I of
                                                    ll 54.981 5-2713   [Amendedl                   changes:
        the Affordable Care Act. sections 1301—
        1304,1311-1312. 1321-1322, 1324,            ~ 2. Section 54.9815 2713, as amended
                                                                          —
                                                                                                   PART 147 — HEALTH INSURANCE
        1334,1342-1343. 1401-1402, and 1412.        elsewhere in this issue of the Federal         REFORM REQUIREMENTS FOR THE
        Public Lave 111-148, 124 Stat. 119 (42      Register, is further amended in                GROUP AND INDIVIDUAL HEALTH
        U,S.C. 18021-18024„ 18031-18032,            paragraph (a)(1)(iv) by removing the           INSURANCE MARKETS
        18041-18042,18044, 18054, 18061,            reference "'147.131 and 147.132"'nd
        18063, 18071, 18082,. 26 U.S,C. 36B, and    adding in its place the reference              ~ 4. The authority citation for part 147,
        31 U.S,C, 9701),                            "147,131, 147.132, and 147.133".               as revised elsevvhere in this issue of the
                                                                                                   Federal Register, continues to read as
         List of Subjects                           I[54.9815-2?13A [Amended]                      follovvs:
         26 CFR Part 54                                                                              Authority: 42 U.S.C. 300gg through 300gg—
                                                    ~ 3. Section 54,9815 — 2713A, as               63, 300gg-91, and 300gg-92. as amended.
          Excise taxes, Health care, Health         amended elsevvherv in this issue of the
                                                                                                   ~ 5. Section 147.133 is amended by
        insurance, Pensions, Reporting and
        recordkeeping requirements.
         29 CFR Part 2590
                                                    '.
                                                    Federal Register, is further amended-
                                                         In paragraph (a)(1) by removing "or
                                                    (ii)" and adding in its place "or (ii), or
                                                                                                   revising paragraph (a)(1) introductory
                                                                                                   text, (a)(1)(ii), (a)(2). and (b) to read as
                                                                                                   follow:
                                                    45 CFR 147,133(a)(1)(i) or (ii)";
                                                                                                   rl147A33 Moral exemptions in connection
          Continuation coverage, Disclosure„        ~ b. In paragraph (a)(2) by removing the       with coverage of certain preventive health
        Employee benefit plans, Group health        reference "147.132(a)" and adding in its       services.
        plans. Health care, Health insurance,       place the reference "147.132(a) or                  (a) x * *
        Medical child support, Reporting and        147.133(a)";                                        (1) Guiclelines issued   under
        recordkeeping requirements.                 ~ c. In paragraph (b)(1)(ii) introductory      rs147.130(a)(1)(iv) by the Health
         45 CFR Part 147                            text by removing the reference                 Resources and Serxdces Adn&inistration
                                                    "147.132" and adding in its place the          must not provide for or support the
           Health care, Health insurance,           reference "147.132 or 147.133";                requirement of coverage or payments for
        Reporting encl recordkeeping                                                               contraceptive services vvith respect to a
                                                    ~ d. In paragraph (b)(1)(ii)(B) by
        requirements, State regulation of health                                                   group health plan established or
                                                    removing the reference "147.132" and           maintained by an objecting
        illsl trance.
                                                    adding in its place the reference              organization, or health insurance
        Kirrsten Wielnbob,                          "147,132 or 147.133".                          coverage offered or arranged by an
        Deputy Commissioner for Services and        ~ e. In paragraph (c)(1)(ii) introductory      objecting organization, to the extent of
        Enforcemen t.                               text by removing the reference                 the objections specified below. Thus the
          Approved: October 30. 2018.               "147.132" and adding in its place the          Health Resources and Service
        David I. Kautter,                           reference "147.132 or 147,133":                Administration vvill exempt from any
        Assistnnt Secretary for Tnx Policy.         ~ f. In paragraph (c)(1)(ii)(B) by
                                                                                                   guidelines'equirements that relate to
                                                    removing the reference "147.132" and           the provision of contraceptive services:
          Signed this 29th day of October, 2018.
        Preston Rutledge,                           adding in its place the reference
                                                    "147.132 or 147.133". and                        (ii) An institution of higher education
        Assi stnn t Secretary, Employee Ben efits                                                  as defined in 20 U.S.C. 1002. vvhich is
        Security Administrntion. Departer ent of    ~ g. In paragraph (c)(2) by removing the       non-governmental. in its arrangement of
        Labor.                                      reference "'147.132'" and adding in its        student health insurance coverage, to
                                                    place the reference "147.132 or                the extent that institution objects as
                                                    147.133".                                      specified in paragraph (a)(2) of this
                                                                                                   section. In the case of student health




Exhibit 2                                                                                                                                  JA-0000094
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 95 of 187
                      Federal Register/Vol. 83. No. 221/Thursday, November 15, 201(i/Rules and Regulations                                      57631

        insurance coverage, this section is              (ii) A plan, issuer, or third party       any group health plan sponsor (with
        applicable in a manner comparable to          administrator that provides or arranges      respect to an individual) or individual,
        its applicability to group health             such coverage or payments.                   as applicable, who objects to coverage or
        insurance coverage provided in                   (b) Objectingincliiiduals. Guidelines     payments for some or all contraceptive
        connection with a group health plan           issued under rt 147.130(a)(1)(iv) by the     services based on sincerely held moral
        established or maintained by a plan           Health Resources and Services                convictions. Under this exemption, if an
        sponsor that is an en1ployer, and             Administration must not provide for or       individual objects to some but not all
        references to "plan participants and          support the requirement of coverage or       contraceptive services. but the issuer,
        beneficiaries" will be interpreted as         payments for contraceptive services          and as applicable, plan sponsor, are
        references to student enrollees and their     with respect to individuals who object       willing to provide the plan sponsor or
        covered dependents; and                       as specified in this paragraph (b), and      individual. as applicable, with a
                                                      nothing in Is 147.130(a)(1)(iv), 26 CFR      separate policy. certificate or contract of
                                                      54.9815 — 2713(a)(1)(iv), or 29 CFR          insurance or a separate group health
            (2) Theexemption of this paragraph        2590,715 —2713(a)(1) (iv) may be
        (a) will apply to the extent that an entity   construed to prevent a willing health        plan or benefit package option that
        described in paragraph (a)(1) of this         insurance issuer offering group or           omits all contraceptives, and the
        section objects, based on its sincerely       individual health insurance coverage,        individual agrees, then the exemption
        held tnoral convictions. to its               encl as applicable, a willing plan           applies as if the individual objects to all
        establishing, maintaining. providing,         sponsor of a group health plan, from         contraceptive services.
        offering, or arranging forD(as applicable):   offering a separate policy, certificate or
           (i) Coverage or payments for some or       contract of insurance or a separate group    [FR Dec. 2018 — 24S14 Filed 11 — 7 — 18; 4:15 pm]
        all contraceptive services; or                health plan or benefit package option, to    BILLING CODE   4830-01-P; 4510-29-P; 4120-01-P




Exhibit 2                                                                                                                                              JA-0000095
                    Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 96 of 187
                               Federal Register/Vol. 83. No. 39/Tuesday. Februarv 27. 2018/Notices                                8487

         ww1v.fda .gov!NewsEven ts/Meetings             Dated: February 22. 2018.           information about the December 20,
         Conferences lVorkshops!                      Leslie Kux,                           2016, updates, please see https:II
         ucm592778.htm. Please provide                Associate Commissioner for Policy.    ivinv.federalregister.gov/documents/
         complete contact information for each                                              2016/12/27/2016-31129/updating-the-
                                                      [FR Doc. 2018-03961 Filed 2-26-18: 8:45 am]
         attendee, including name, title,         BILLING CODE 4164--01-P
                                                                                            hrsa-supported-womens-preven tive-
         affiliation, address, email, and                                                   services-guidelines. In addition, the
         telephone.                                                                         December 20, 2016, updates, including
            Registration is free and based on     DEPARTMENT OF HEAL TH AND                 information related to coverage of
                                                  HUMAN SERVICES                            contraceptive services and exemption
         space availability, with priority given to                                         for objecting organizations from
         early registrants. Persons interested in Health Resources and Service
         attending this public workshop must                                                requirements related to the provision of
                                                  Administration                            contraceptive services, can be found at
         register by April 25, 2018, 5 p.m.                                                 https:/!wwtv.hrsa.gov/womens-
         Eastern Time. Early registration is      Women's Preventive Services               guidelines-2016/index.html.
         recommended because seating is           Guidelines                                Information regarding the two new
         limited; therefore, FDA may limit the                                              services that were accepted by the
                                                  AGENCY: Health Resources and Services
         number of participants fron1 each
         organization. Registrants will receive   Administration (HRSA), Department of HRSA Administrator on December 29,
                                                  Health and Human Services (HHS).          2017, is set out below:
         confirmation when their registration has
         been received. If time and space permit, ACTION: Notice.                           1. Screening for Diabetes Mellitus After
         onsite registration on the day of the                                              Pregnancy?
                                                  SUMMARY: Applicable as of December 29,
         public workshop will be provided         2017, HRSA updated the HRSA-                 The Women's Preventive Services
         beginning an hour prior to the start of  supported Women's Preventive Services Initiative recommends women with a
         the meeting.                             Guidelines for purposes of health         history of gestational diabetes mellitus
            If you need special accommodations                            for               (GDM) who are not currently pregnant
                                                  insurance coverage          preventive
         due to a disability, please contact Nicole
                                                  services that address health needs        and who have not previously been
         Wolanski, at 301-796-6570, or            specific to women based on clinical       diagnosed with type 2 diabetes mellitus
         GOPDOrphanEvents@fda.hl1S.gov no         recommendations from the Women's          should be screened for diabetes
         later than April 25, 2018.               Preventive Services Initiative. This 2017 mellitus. Initial testing should ideally
            An agenda for the workshop and any    update adds two additional services-      occur within the first year postpartum
                                                  Screening for Diabetes Mellitus after     and can be conducted as earlv as 4-6
         other background materials will be                                                 weeks postpartum.                 ·
         made available 5 davs before the         Pregnancy and Screening for Urinary
                                                  Incontinence-to the nine preventive          Women with a negative initial
         workshop at https:/ln'ww.fda.gov!News
        Events/MeetingsConferences T1lorkslwps!   services included in the 2016 update to postpartum screening test result        should
                                                  the HRSA-supported Women's                be rescreened at least everv 3 vears for
         ucm592778.htm.
                                                  Preventive Services Guidelines. The       a minimum of 10 years aft?r pregnancy.
            Streaming Webcast of the Public       nine services included in the 2016        For  women with a positive postpartum
         T1lorkslwp: For those unable to attend in                                          screening   test result, testing to confirm
                                                  update are as   follows:   Breast Cancer
         person, FDA will provide a live webcast  Screening for Average Risk Women,         the diagnosis of diabetes is indicated
         of the workshop. To register for the     Breastfeeding Services and Supplies,      regardless of the initial test (e.g., oral
         streaming we beast of the public         Screening for Cervical Cancer,            glucose tolerance test, fasting plasma
         workshop, please visit the following     Contraception, Screening for Gestational glucose, or hemoglobin Ale). Repeat
         website by May 8, 2018: bttps.i/www.     Diabetes Mellitus, Screening for Human testing is indicated in women who were
        fConferences
          da .gov!NewsEvents!Meetings
                       lVorkshops!
                                                  Immunodeficiencv Virus Infection,         screened with hemoglobin A le in the
                                                                                            first six months postpartum regardless
                                                  Screening for Interpersonal and
        ucm59277B.11tm.                                      Violence,    Counseling  for   of the result (see Implementation
                                                  Domestic
           If vou have never attended a Connect   Sexually Transmitted Infections, and      Considerations below).
        Pro ?vent before, test vour connection at Well-W'aman Preventive Visits. This       2. Screening for Urinary Incontinence
        https :I/collaboration .jda.gov/common/ notice serves as an announcement of the        The Women's Preventive Services
        help/en/support/meeting_test.htm. To      decision to update the guidelines as
        get a quick overview of the Connect Pro   listed below, Please see https://         Initiative recommends screening women
                                                                                            for urinarv incontinence annuallv.
        program, visit https.r/www.adobe.com/ www.hrsa.gov/womens-guidelines/               Screening should ideally assess ,?vhether
        go/connectpro_ overview, FDA has          index.html for additional information.
        verified the website addresses in this    FOR FURTHER INFORMATION CONTACT:          women experience urinary incontinence
        document, as of the date this document Kimberly C. Sherman, Maternal and            and whether it impacts their activities
        publishes in the Federal Register, but            H?alth                            and quality of life. The Women's
                                                  Child           Bureau, HRSA at phone:    Preventive   Services Initiative
        websites are subject to change over time. (301) 443-0543: email: wellwomancare@ recommends          referring women for
           Transcripts: Please be advised that as hrsa.gov.                                 further evaluation and treatment if
        soon as a transcript of the public        SUPPLEMENTARY INFORMATION: The            indicated.
        workshop is available, it will be         complete set of updated 2017 HRSA-
        accessible at httpst].I                   supported Women's Preventive Services     HRSA-Supported       lVomen 's Preventive
        www.regulations.gov, It may be viewed     Guidelines includes those that were       Services Guidelines
        at the Dockets Management Staff (see      accepted by the Acting HRSA                  The HRSA-supported Women's
        ADDRESSES). A link to the transcript will Administrator on December 20, 2016, as Preventive Services Guidelines were
        also be available on the internet at      well as two new services, Screening for originally established in 2011 based on
        h ttps ://wwiv.fda .gov/News Even ts/     Diabetes Mellitus After Pregnancy and     recommendations from an HHS
        MeetingsConferences Workslwps/            Screening for Urinary Incontinence. For commissioned studv bv the Institute of
        ucm592778.htm.                            a complete listing and detailed           Medicine, now ki10?,vn· as the National




Exhibit 3                                                                                                                          JA-0000096
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 97 of 187
         8488                        Federal Register/Vol. 83. No. 39/Tuesday. February 27. 2018/Notices

        Academv of Medicine (NAM). Since              The meetings will be closed to the                Scientific Review. National Institutes of
        then, th;re have been advancements in      public in accordance with the                        Health. 6701 Rockledge Drive, Room 5216.
        science and gaps identified in the                                                              MSC 7852. Bethesda. MD 20892. 301-435-
                                                   provisions set forth in sections
        existing guidelines, including a greater   552b(c)(4) and 552b(c)(6), Title 5 U.S.C.,           1050, freundr@csr.nih.gov.
        emphasis on practice-based clinical                                                                Name of Committee: Center for Scientific
                                                   as amended. The grant applications and               Review Special Emphasis Panel; Fellowship:
        considerations. To address these. HRSA the discussions could disclose                           Infectious Diseases and Microbiology.
        awarded a 5-year cooperative agreement confidential trade secrets or commercial                    Date: March 22-23, 2018.
        in March 2016 to convene a coalition of property such as patentable material,                      Time: 8:00 a.m. to 5:00 p.m.
        clinician, academic and consumer-          and personal information concerning                     Agenda: To review and evaluate grant
        focused health professional                individuals associated with the grant                applications.
        organizations and conduct a                applications, the disclosure of which                   Place: Embassy Suites DC Convention
        scientifically rigorous review to develop would constitute a clearlv unwarranted                Center. 900 iou. Street NW. Washington. DC
        recommendations for updated Women's invasion of personal privacy.                               20001.
        Preventive Services Guidelines in                                                                  Contact Person: Tamara Lyn McNealy,
                                                      Name of Committee: Center for Scientific          Ph.D .. Scientific Review Officer, Center for
        accordance with the model created bv       Review Special Emphasis Panel; PAR-16-               Scientific Review, National Institutes of
        the NAM Clinical Practice    Guideline?
                                                   366 Dual Purpose with Dual Benefit:                  Health. 6701 Rockledge Drive, Room 3188,
        We Can Trust. The American College of Research in Biomedicine and Agriculture.                  Bethesda. MD 20747, 301-827-2372.
        Obstetricians and Gynecologists was           Date: March 21-22. 2018.                          tamara.mcnealy@nih.gov.
        awarded the cooperative agreement and         Time: 8:00 a.m. to 6:00 p.m.                         Name of Committee: Center for Scientific
        formed an expert panel called the             Agenda: To review and evaluate grant
                                                                                                        Review Special Emphasis Panel; PAR Panel:
        Women's Preventive Services Initiative. applications.
                                                      Place: National Institutes of Health. 6 701       Cancer Health Disparities.
           Under section 2713 of the Public        Rockledge Drive. Bethesda. MD 20892                     Date: March 22. 2018.
        Health Service Act, non-grandfathered      (Virtual Meeting).
                                                                                                           Time: 8:00 a.m. to 6:00 p.m.
        group health plans and issuers of non-                                                             Agenda: To review and evaluate grant
                                                      Contact Person: Tera Bounds. DVM. Ph.D ..         applications.
        grandfathered group and individual         Scientific Review Officer. Center for
        health insurance coverage are required                                                             Place: Hyatt Regency Bethesda, One
                                                   Scientific Review, National Institutes of            Bethesda Metro Center, 7400 Wisconsin
        to cover specified preventive services     Health, 6701 Rockledge Drive, Room 3214,
                                                                                                        Avenue, Bethesda, MD 20814.
        without a copayment, coinsurance,          MSC 7808, Bethesda, MD 20892, 301--435-
                                                                                                           Contact Person: Janet M. Larkin. Ph.D.,
        deductible, or other cost sharing,         2306, boundst@csr.nih.gov.                           Scientific Review Officer. Center for
        including preventive care and                 Name of Committee: Center for Scientific          Scientific Review, National Institutes of
        screenings for women as provided for in Review Special Emphasis Panel: Member                   Health. 6701 Rockledge Drive, Room 5142.
        comprehensive guidelines supported by Conflict.
                                                      Date: March 21, 2018.
                                                                                                        MSC 7840, Bethesda, MD 20892, 301-806-
        HRSA for this purpose. Non-                                                                     2765, larkinja@csr.nih.gov.
                                                      Time: 11:00 a.m. to 3:00 p.m.
        grandfathered group health plans and          Agenda: To review and evaluate grant                 Name of Committee: Center for Scientific
        health insurance issuers offering non-     applications.                                        Review Special Emphasis Panel; Small
        grandfathered group or individual             Place: National Institutes of Health. 6 701       Business: Innovative Immunology,
                                                                                                           Date: March 22, 2018.
        coverage (generally, plans or policies     Rockledge Drive, Bethesda, MD 20892
                                                                                                           Time: 8:00 a.m. to 6:00 p.m.
        created or sold after March 23, 2010, or   (Virtual Meeting).
                                                      Contact Person: Kate Fothergill, Ph.D.,              Agenda: To review and evaluate grant
        older plans or policies that have been                                                          applications.
                                                   Scientific
        changed in certain ,-vays since that date) Scientific Review  Officer. Center for
                                                              Review. National Institutes of               Place: The William F. Bolger Center, 9600
        are required to provide coverage           Health. 6701 Rockledge Drive. Room 3142.             Newbridge Drive. Potomac. MD 20854.
        without cost sharing for preventive        Bethesda, MD 20892, 301-435-2309,                       Contact Person: Andrea Keane-Myers,
        services listed in the updated HRSA-       fothergillke@mail.nih.gov.                           Ph.D .. Scientific Review Officer. Cei1ter for
        supported guidelines (which include                                                             Scientific Review, National Institutes of
                                                      Name of Committee: Center for Scientific          Health, 6701 Rockledge Drive, Room 4218,
        the nine preventive services set out in    Review Special Emphasis Panel: Member                Bethesda. MD 20892. 301--435-1221,
        the 2016 update, as well as the two        Conflict: The Biostatistical Methods and
                                                                                                        andrea.keane-myers@nih.gov.
        services added in this update) beginning Research Design.
        with the first plan year (in the              Date: March 21, 2018.                                Name of Committee: AIDS and Related
                                                      Time: 1:00 p.m. to 5:00 p.m.                      Research Integrated Review Group: AIDS
        individual market, policy year) that                                                            Discovery and Development of Therapeutics
        begins on or after December 29, 2018.         Agenda: To review and evaluate grant
                                                   applications.                                        Study Section.
         Dated: February 20, 2018.                                                                         Da.te: March 22, 2018.
                                                           Place: National Institutes of Health. 6701
        George Sigounas.                                 Rockledge Drive, Bethesda, MD 20892               Time: 8:00 a.m. to 6:30 p.m.
                                                         (Telephone Conference Call).                      Agenda: To review and evaluate grant
        Administrator.                                                                                  applications.
         [FR Doc. 2018---03840 Filed 2-26-18: 8:45 am]
                                                           Contact Person: Ping Wu. Ph.D., Scientific
                                                         Review Officer, HDM IRG, Center for               Place: The Fairmont Washington. DC. 2401
         BILLING CODE 4165-15---P                        Scientific Review, National Institutes of      M Street NW, Washington, DC 20037.
                                                         Health, 6701 Rockledge Drive, Room 3166,          Contact Person: Shiv A. Prasad, Ph.D.,
                                                         Bethesda, MD 20892, 301-451-8428, wup4@        Scientific Review Officer. Center for
         DEPARTMENT OF HEALTH AND                        csr.nih.gov.                                   Scientific Review. National Institutes of
         HUMAN SERVICES                                    Name of Committee: Center for Scientific     Health, 6701 Rockledge Drive. Room 5220,
                                                         Review Special Emphasis Panel: PAR Panel:      MSC 7852. Bethesda. MD 20892. 301--443-
         National Institutes of Health                                                                  5 779, prasadsiscer.nih.gov.
                                                         AIDS and Related Research.
                                                           Date: March 22, 2018.                           Name of Committee: AIDS and Related
        Center for Scientific Review; Notice of            Time: 8:00 a.m. to 6:00 p.m.                 Research Integrated Review Group;
        Closed Meetings                                    Agenda: To review and evaluate grant         NeuroAIDS and other End-Organ Diseases
                                                         applications.                                  Study Section.
          Pursuant to section 10(d) of the                 Place: The Fairmont Washington. DC. 2401        Date: March 22, 2018.
        Federal Advisory Committee Act, as               M Street NW. Washington, DC 20037.                Time: 8:00 a.m. to 6:30 p.m.
        amended, notice is hereby given of the             Contact Person: Robert Freund. Ph.D ..          Agenda: To review and evaluate grant
        following meetings.                              Scientific Review Officer, Center for          applications.




Exhibit 3                                                                                                                                        JA-0000097
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 98 of 187
        47792                  Federal Register/Vol. 82, No, 197/Friday. October         '13,   2017/Rules anr] Regulations

            DEPARTMENT OF THE TREASURY                DATES:  Effective dnter These interim         building. A stamp-in clock is available
                                                      final rules and temporary regulations         for persons wishing to retain a proof of
         Internal Revenue Service                     are effective on October 6, 2017.             filing by stamping in and retaining an
                                                         Comment date: Written comments on          extra copy of the comments being filed.)
        26 CFR Part 54                                these interim final rules are invited and        b. For delivery in Baltimore, MD-
         [TD-982?l                                    must be received by December 5, 2017,         Centers for Medicare gr Medicaid
                                                      ADDRESSES: Written comments may be            Services, Department of Health and
         R   IN   1545-B N92                          submitted to the Department of Health         Human Sew ices, 7500 Security
                                                      and Human Services as specified below.        Boulevard. Baltimore, MD 21244— 1850.
            DEPARTMENT OF LABOR                                                                        If you intend to deliver your
                                                      Any comment that is submitted will be
                                                      shared with the Department of Labor           comments to the Baltimore address, call
        Employee Benefits Security                    and the Department of the Treasury, and       telephone number (410) 786 —9994 in
        Administration                                will also be made available to the            advance to schedule your arrival with
                                                      public.                                       one of our staff members.
        29 CFR Part 2590                                                                               Comments erroneously mailed to the
                                                        Warning: Do not include any personally      addresses indicated as appropriate for
         RIN      1210-AB83                           identifiable information (such as name.
                                                      address, or other contact information) or     hand or courier delivery may be delayed
         DEPARTMENT OF HEALTH AND                     confidential business information that you do and received after the comment period,
         HUMAN SERYICES                               not want publicly disclosed. All comments        Comments received will be posted
                                                      may be posted oii the Internet and can be     w;ithout change to tt31 w.regulations.gov.
        45 CFR Part 14?                               retrieved by most Internet search engines. No   FOR FURTHER INFDRMATION CONTACT: Jeff
                                                      deletions, moclifications, or redactions will   Wu (310) 492 —4305 or marketreformC
         [C MS-9940-IFC]                              be made to the comments receivecl, as they      cms.hhs.gov for Centers for Ivledicare gr
         R   IN   0938-AT20                           are public records. Comments may ba             Medicaid Services (CMS), Department
                                                      submitted anonymously. Conuuents,               of Health and Human Services (HHS],
        Religious Exemptions and                      identified by "Preventive Services," may be
                                                      submitted one of four wavs (please choose       Amber Rivers or Matthew Litton,
        Accommodations for Coverage of                only one of the ways listed)                    Employee Benefits Seciirity
        Certain Preventive Services Under the                                                         Administration (EBSA), Department of
        Affordable Care Act                            1. Electronicollv. You may subniit             Labor, at (202) 693-8335; Karen Levin,
                                                    electronic comments on this regulation            Internal Revenue Service, Department of
        AGENCY: Internal Revenue Service,           to http: //Novtv.reguluti ons.gov. Follow
        Department of the Treasury: Employee                                                          the Treasury, at (202) 317-5500.
                                                    the 'Submit a comment" instructions.                 Customer Service Information:
        Benefits Security Administration,              2. By regular moil. You may mail               Individuals interested in obtaining
        Department of Labor: and Centers for        written comments to the following                 information I'rom the Department of
        Medicare Ik Medicaid Services,              address ONLY: Centers for Medicare gr             Labor concerning employment-based
        Department of Health and Human              Meclicaid Senrices, Department of                 health coverage laws may call the EBSA
        Sen ices.                                   Health and Human Services, Attention:             Toll-Free Hotline at 1 — 866-444 —EBSA
        AC11ON: Interim final rules with request    CMS-9940-IFC, P.O. Box 8016.                      (3272] or visit the Department of Labor's
        for comments.                               Baltimore, IVID 21244-8016,                       Web site (tsqvw.doi.gov/ebsa).
                                                       Please allow sufficient time for mailed        Information from HHS on private health
        SUMMARY: The Unitecl States has a long      comments to be received before the
        history of provicling conscience                                                              insurance coverage can be found on
                                                    close of the comment period.                      CMS*s Web site (tvtvtt.cms.gov/cciio),
        protections in the regulation of health        3. By express or overnight niail. You
        care for entities and individuals with                                                        and information on health care reform
                                                    may send written comments to the                  can be found at &vit~v.Health Caiw.gov.
        objections based on religious beliefs and follovving address ONLY: Centers for
        moral convictions, These interim final                                                        SUPPLEMENTARY INFORMATION:
                                                    Meclicare gr Meclicaid Services,
        rules expand exemptions to protect          Department of Health and Human                    I. Background
        religious beliefs for certain entities encl Services, Attention: CMS —9940— IFC,
        individuals whose health plans are                                                              Congress has consistently sought to
                                                    Mail Stop C4 — 26 —05, 7500 Security              protect religious beliefs in the context of
        subject to a mandate of contraceptive       Boulevard, Baltimore, MD 21244 — 1850.            health care and human services,
        coverage through guidance issued               4. By hand or courier. Alternatively,
        pursuant to the Patient Protection and                                                        including health insurance, even as it
                                                    you may deliver (by hand or courier)              has sought to promote access to health
        Affordable Care Act, These rules do not your written comments ONLY to the
        alter the discretion of the Health                                                            services.'gainst that backdrop.
                                                    following addresses prior to the close of
        Resources encl Services Aclministration     the comment period:                                  'aa, for example, 42 U.S.C. 300a-7 (protecting
        (HRSA), a component of the United              a, For delivery in Washington, DC-             indisdduals and health rare entities from being
        States Department of Health and Human Centers for Meclicare gr Medicaid                       required to prmida or assist starilizations.
        Services (HHS), to maintain the             Services, Department of Health and                abortions, or other lawful health servdces if it would
                                                                                                      violate their "religious beliefs or moral
        guiclelines requiring contraceptive         Human Services, Room 445-G, Hubert                convictions" I; 42 U.S.C. 238n (protecting
        coverage where no regulatorily              H. Humphrey Building, 200                         indlidduals and entities that object to abortion):
        recognized objection exists. These rules Independence Avenue SW.,                             Consolidated Appropriations Act of 2017. Div. H,
        also leave the "accommodation" process Washington, DC 20201.                                  Title V, Sac. 807(dj (Departments of Labor, HHS,
                                                                                                      and Education. and Related Agencies
        in place as an optional process for            (Because access to the interior of the         Appropriations Act). Public Lasv 115-31 (protecting
        certain exempt entities that wish to use    Hubert H. Humphrey Building is not                any "haalth care professional, a hospital, a
        it voluntarily. These rules do not alter    readily available to persons vvithout             provider-sponsored organizatirm. a health
        multiple other Federal programs that        Federal government identification,                maintenance oiganization. a health insurance plan,
                                                                                                      or any other kind of health care facility.
        provide free or subsidized                  commenters are encouraged to leave                organization, or plan" in objecting to abortion for
        contraceptives for women at risk of         their comments in the CMS drop slots              any reason); Irt. at Div. C, Title VIII, Sac. 808
        unintended pregnancy.                       located in the main lobby of the                  (regarding any requirement of '"the provision of




Exhibit 4                                                                                                                                             JA-0000098
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 99 of 187
                            Federal Register/Vo]. 82, No, 197/Friday. October                               '13,   2017/Rules anr] Regulations            47703

        Congress garanted the Health Resources                    HRSA exercised that discretion under                   final rules to better balance the
        and Services Administration (HRSA), a                     the last Administration to require health              Govermnent's interest in ensuring
        component of the United States                            coverage for, among other things, certain              coverage for contraceptive and
        Department of Health and Human                            contraceptive services,'-'hile the                     sterilization services in relation to the
        Services (HHS)„discretion under the                       administering agencies—the                             Government's interests, including as
        Patient Protection anrl Affordable Care                   Departments of Health and Human                        reflected throughout Federal law, to
        Act to specify that certain group health                  Services, Labor, and the Treasury                      provide conscience protections for
        plans and health insurance issuers shall                  (collectively, "the Departments" s)—                   individuals and entities with sincerely
        cover, "with respect to women, such                       exercised the same discretion to allow                 held religious beliefs in certain health
        additional preventive care and                            exemptions to those requirements.                      care contexts, anti to ntinimize burclens
        screenings... as provided for in                          Through rulemaking, including three                    in our regulation of the health insurance
        comprehensive guidelines supported                        interim final rules, the Departments                   market.
        by" by HRSA (the "Guidelines'"). Public                   allowed exemptions and                                 A. The Affordable Care Act
        Health Service Act section 2713(a)(4).                    accommodations for certain religious
                                                                  objectors where the Guidelines require                    Collectively, the Patient Protection
        contraceptive coverage by health insurance plans"         coverage of contraceptive services.                    and Afforclable Care Act (Pub. L. 111-
        in the District of Columbia, "it is the intent of         Many individuals and entities                          148), enacted on March 23, 2010, and
        Congress that any legislation enacted on such Issue                                                              the Health Care and Education
        should include a 'conscience clause'hich                  challenged the contraceptive coverage
        provides exceptions for religious beliefs and moral       requirement and regulations                            Reconciliation Act of 2010 (Pub. L. 111—
        ronvictions."): Id. at Div. C, Title Vql. Sec. 726(cj     (hereinafter, the "contraceptive                       152), enacted on March 30, 2010, are
        (Financial Services and General Government                Mandate," or the "Mandate" ) as being                  known as the Affordable Care Act. In
        Appropriations Act) (protecting indivdduals who                                                                  signing the Affordable Care Act,
        object to prescribing or providing contraceptives         inconsistent with various legal
        contrary to their "religious beliefs or moral             protections, including the Religious                   President Obama issued Executive
        convictions "]; id. at Div. I, Title III (Department of   Freedom Restoration Act, 42 U.S.C,                     Order 13535 (March 24, 2010), which
        State, Foreign Operations. and Relateit Programs          2000bb— 1. Much of that litigation                     declared that, "[u]nder the Act.
        Appropriations Act) (protecting applicants for                                                                   longstanding Federal laws to protect
        familv planning funds based on their "relipious ar        continues to this clav.
        conscientious commitment to offer only natural               The Departments have recently                       conscience (such as the Church
        familv planning" ): 42 U.S.C. 290bb-36 (prohibiting       exercised our discretion to reevaluate                 Amendment, 42 U.S.C. 300a — 7. and the
        the statutory section from being construed to             these exemptions and accommodations.                   Weldon Amendment, section 508(d)(1)
        require suicide related treahnent services for vouth      This evaluation includes consideration                 of Pub. L. 111 —8) remain intact" and
        where the parents or legal guarclians object based
        on "religious beliefs or moral objections "j; 42          of various factors, such as the interests              that "[n]umerous executive agencies
        U.S.C. 290kk— 1 (protecting the religious character of    served by the existing Guidelines,                     have a role in ensuring that these
        organizatinns participating in certain programs ani]      regulations, and accommodation                         restrictions are enforced, including the
        the religious freedom of beneficiaries of the                                                                    HHS."
        programs); 42 U.S.C. 300x-66 (protecting the
                                                                  process; 4 the extensive litigation„
        religiaus character of organizations and the              Executive Order 13798, "Promoting Free                    The Affordable Care Act reorganizes,
        religious freedom of incliiddua)s involved in the use     Speech and Religious Liberty"'May 4,                   amends, and adds to the provisions of
        of government funds to provide substance abuse            2017) „protection of the free exercise of              part A of title XXVII of the Public
        services); 42 U.S.C. 604a (protectinp the religious                                                              Health Service Act (PHS Act) relating to
        character of organizations and the religious freedom      religion in the First Amendment and by
        of benefiriaries involved in the use of povernment        Con~ass in the Religious Freedom                       group health plans and health insurance
        assistance to needy families): 42 U,S.C, 1396w-           Restoration Act of 1993;                               issuers in the group and individual
        22(j)(3)(B] (protecting against forced counselinp or
                                                                           Congress'istory
                                                                           of providing protections for                  markets. In addition, the Affordable
        referrals in Medicare Choice, now Medicare                                                                       Care Act adds section 715(a)(1) to the
        Advantage, managed care plans ivith respect to            religious beliefs regarding certain health
        objections basecl on "'moral or religious grounds");      services (including contraception.                     Employee Retirement Income Security
        42 U.S.C. 1396a(w)(3) lensuring particular Federal        sterilization, and items or services                   Act of 1974 (ERISA) and section
        ]aw does not infringe on "conscience's protected          believed to involve abortion); the                     9815(a)(1) to the Internal Revenue Code
        in State law concerning advance directives); 42                                                                  (Code) to incorporate the provisions of
        U.S.C. 1396u — 2(b)(3) (protectinp against forced         discretion afforded under section
        counseling or referrals in Medicaid managed care          2713(a)(4) of the PHS Act: the structure               part A of title XXVII of the PHS Act into
        plans with respect to objections based on "moral or       and intent of that provision in the                    ERISA ancl the Code, and thereby make
        re]igious grounds"); 42 U.S.C. 6106] (prohibiting         broader context of section 2713 and the                them applicable to certain group health
        certain Federal statutes from heine construed to                                                                 plans regulated under ERISA or the
        require that a parent or legal guardian provicle a        Patient Protection and Affordable Care
        child any medical service or treatment against the        Act; the regulatory process and                        Code. The sections of the PHS Act
        relivious beliefs of the parent or legal guardian); 42    comments submitted in various requests                 incorporated into ERISA and the Code
        U,S.C, 2996f(b) (protecting objection tn abortion         for public comments (including in the                  are sections 2701 through 2728 of the
        funding in legal services assistance grants based on                                                             PHS Act.
        "religious beliefs or moral convictions"); 42 U.S.C.      Departments'018 Request for
        14406 (protecting organizations and health                Information).                                             These interim final rules concern
        provtders from being required to inform or counsel          In light of these factors, the                       section 2713 of the PHS Act. Where it
        persons pertaining to assisted suicide); 42 U.S.C.        Departments issue these new interim                    applies, section 2713(a)(4) of the PHS
        18023 (blocking any requirement that issuers or                                                                  Act requires coverage without cost
        exchanges must cover abortion); 42 U.S.C. 18113
        (protecting health plans or health provdders from
                                                                    "-
                                                                       This document's refereuces to "contraception,"    sharing for "such additional" vv otnen's
        being rcx]uired to provide an item or service that        "contraceptive." "contraceptive coverage." or          preventive care and screenings "as
        helps cause assisted suicide): also, see 8 U.S.C.         "cantraceptive services" generally inrludes            provided for" and "supported
        1182(g) (protecting vaccination objections bv             contraceptives. sterilization. and related patient               by"'uidelines
        "aliens" due to "religious beliefs or moral               education and counselinp. unless otherwise                         developed by HRSA/HHS.
        convictions']; l8 U.S.C. 3697 (protecting objectors       indicated.                                             The Cmtgress did not specify any
        to participatian in Federal executions based on              'ote. however, tlmt in sectians under headings      particular aclditional preventive care
        "moral or religiaus convictions"); 20 1..).S.C. 1688      listing only tivo of the three Departments, the term   and screenings with respect to women
        (prohibiting sex discrimination laiv to be used to        "Departcnents" generally refers only to the two        that HRSA could or should include in
        require assistance in abortion for any reason): 22        Departments listed in the heading.
        U.S.C, 7631(dj (pratecting entities from being               s In this document. we generally use                its Guidelines, nor clid Congress
        required tn use HIV/AIDS funds contrary to their          "accommodatinn" and "acrammodation process"            indicate whether the Guidelines should
        "religious or moral objection" ).                         interchangeablv.                                       include contraception and sterilization.




Exhibit 4                                                                                                                                                     JA-0000099
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 100 of 187
        47794          Federal Register/Vol. 82, No, 197/Friday. October 'l3, 2017/Rules anr] Regulations

           The Depattntents have consistently         preventive services (76 FR 46623). To                    regarding certain health matters, and are
        interpreted section 2714(a)(4] PHS Act's      the contrary, Congress carved out an                     consistent v, ith the intent that the
        grant of authority to include broad           exemption from section 2713 of the PHS                   Affordable Care Act yvould be
        discretion to decide the extent to which      Act for grandfathered plans. In contrast,                implemented in accordance with the
        HRSA yvill provide for and support the        this exemption is not applicable to                      protections set forth in those laws.
        coverage of additional yvomen's               many of the other provisions in Title I
        preventive care and screenings in the         of the Affordable Care Act— provisions                   B. The Regulations Concerning
        Guidelines. In turn, the Departments          previously referred to by the                            It/anten's Pteventive Services
        have interpreted that discretion to           Departments as providing "particularly                      On July 19, 2010, the Departtnents
        include the ability to exempt entities        significant protections." (75 FR 34540].                 issued interim final rules implementing
        from coverage requiren1ents announced         Those provisions include: Section 2704                   section 2713 of the PHS Act (75 FR
        in HRSA's Guidelines, That                    of the PHS Act, yvhich prohibits
        interpretation is rooted in the text of                                                                41726). Those interim final rules
                                                      preexisting condition exclusions or                      chatted HRSA yvith developing the
        section 2713(a)(4) of the PHS Act. yvhich     other discrimination based on health                     Guidelines authorized by section
        alloyvs HRSA to decide the extent to          status in group health coverage; section
        which the Guidelines will provide for                                                                  2713(a)(4) of the PHS,
                                                      2708 of the PHS Act, which prohibits
        and support the coverage of additional        excessive waiting periods (as of January                 1.   The Institute of Medicine Report
        women's preventive care and                   1, 2014); section 2711 of the PHS Act,
        screenings.                                   yvhich relates to lifetime limits: section                 In developing the Guidelines, HRSA
           Accordingly, the Departments have          2712 of the PHS Act, which prohibits                     relied on an independent report from
        consistently interpreted section              rescission of health insurance coverage;                 the Institute of Medicine (IOivi, noyv
        2713(a](4) of the PHS Act's reference to      section 2714 of the PHS Act, which                       knoyvn as the National Academy of
        "comprehensive guidelines supported           extends dependent coverage until age                     Medicine] on yvomen's preventive
        by HRSA for purposes of this                  26; and section 2718 of the PHS Act,                     services, issued on July 19, 2011,
        paragraph" to grant HRSA authority to         which imposes a medical loss ratio on                    "Clinical Preventive Services for
        develop such Guidelines. And because          health insurance issuers in the                          Women, Closing the Gaps" (IOM 2011).
        the text refers to Guidelines "supported      individual and group markets (for                        The IOM's report was funded by the
        by HRSA for purposes of this                  insured coverage), or requires them to                   HHS Office of the Assistant Secretary
        paragraph," the Departments have              provide rebates to policyholders. (75 FR                 for Planning and Evaluation (ASPE],
        consistently interpreted that authority to    34538, 34540, 34542], Consequently, of                   pursuant to a funding opportunity that
        afford HRSA broad discretion to               the 150 million nonelderly people in                     charged the IOM to conduct a review of
        consider the requirements of coverage         America yvith employer-sponsored                         effective preventive services to ensure
        and cost-sharing in determining the           health coverage, approximately 25.5                      women's health and yvell-being.e
        nature and extent of preventive care and      million are estimated to be enrollecl in                    The IOM made a number of
        screenings recommended in the                 grandfathered plans not subject to                       recommendations with respect to
        guidelines. (76 FR 46623), As the             section 2713 of the PHS Act,'s the                       women's preventive services, As
        Departments have noted, these                 Supreme Court observed, "there is no                     relevant here, the IOIvI recommended
        Guidelines are different from "the other      legal requirement that grandfathered                     that the Guidelines cover the full range
        guidelines referenced in section 2713(a)      plans ever be phased out." Burtvell v.                   of Food and Drug Administration
        of the PHS Act. which pre-dated the
                                                      Hobby Labbv Stares, Inc.. 134 S. Ct.                     (FDA]-approved contraceptive methods,
        Affordable Care Act and were originally       2751, 2764 n.10 (2014].                                  sterilization procedures, and patient
        issued for purposes of identifying the           The Departments'nteiyretation of                      education and counseling for women
        non-binding recommended care that
        providers should provide to patients."        section 2713(a)(4) of the PHS Act to                     with reproductive capacity. Because
                                                      permit HRSA to establish exemptions                      FDA includes in the category of
        Id. Guidelines developed as nonbinding                                                                 "contraceptives" certain drugs and
        recommendations for care implicate            from the Guidelines, and of the
        significantly different legal and policy
                                                      Departments'wn authority as                              devices that may not only prevent
        concerns than guidelines developed for        administering agencies to guide HRSA                     conception (fertilization), but may also
        a mandatory coverage requirement. To          in establishing such exemptions, is also                 prevent implantation of an embryo,7 the
                                                      consistent yvith Executive Order 13535.                  IOM's recommendation included
        guide HRSA in exercising the discretion       That order, issued upon the signing of                   several contraceptive methods that
        afforded to it in section 2713(a)(4) of the
        PHS Act. the Departments have                 the Affordable Care Act, specified that                  many persons and organizations believe
        previously promulgated regulations            "longstanding Federal laws to protect                    are abortifacient —that is. as causing
        defining the scope of permissible             conscience * * * remain intact,"                         early abortion —and which they
        exemptions and accommodations for             including layvs that protect religious                   conscientiously oppose for that reason
        such guiclelines. (45 CFR 147.131). The       beliefs (and moral convictions) from
        interim final rules set forth herein are a    certain requirements in the health care                    s Because section 2713(a)(4) of the PHS Act

        necessary and appropriate exercise of         context. While the text of Executive                     specifies that the HRSA Guidelines shall include
                                                      Order 13535 does not require the                         preventive care and screenings "with respect to
        the authority of HHS, of yvhich HRSA is                                                                women." the Guidelines exclude seridces relating to
        a component, and of the authority             expanded exemptions issued in these                      a man's reproductive capacity, such as vasectomies
        delegated to the Departments                  interim final rules, the expanded                        and condonrs.
        collectively as administrators of the         exemptions are. as explained below,                          FDA's guide "Birth Control: Medicines To Help
                                                      consistent yvith longstanding Federal                    You," specifies that various approved
        statutes. (26 U.S.C. 9833; 29 U.S.C.                                                                   contraceptives. inc) uding Levonorgestrel, U) i prista)
        1191c; 42 U.S.C. 300gg-92)                    layvs to protect religious beliefs                       Acetate, and Il.)ns, work mainly by preventing
           Our interpretation of section                                                                       fertilization and "may also work   '    *
                                                                                                                                                         bv
        2713(a)(4) of the PHS Act is confirmed          "  Kaiser Family Foundation a Health Research a        preventing attaclunent (implantation) to the womb
                                                      Educational Trust, "Employer Health Benefits. 2017       (uterus)" of a human embryo after fertilization.
        by the Affordable Care Act's statutot&        Annual Survey." available at httpi//fileskff org/        Available at https:,'/iinvasfda.gov/forconsuiners/
        structure. Congress did not intend to         at to ah m eat/Report-Em plover-He nit h -Ben efi t s-   bynudience/forivomenrfreepuhlicntions/
        require entirely uniform coverage of          it no un)-S urveV-201 7.                                 ucm 21321n.htin.




Exhibit 4                                                                                                                                                       JA-0000100
                     Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 101 of 187
                           Federal Register/Vol. 82, No, 107/Friday. October 'l3, 2017/Rules anr] Regulations                                                47795

        distinct from vy hether they also oppose                In administering this Mandate, on                 employers to file any certification form
        contraception or sterilization.                      August 1. 2011, the Departments                      or comply v, ith any other information
           One of the 16 members of the IOM                  promulgated interinr final rules                     collection process.
        committee, Dr. Anthony LoSasso, a                    amending our 2010 interim final rules                   Contemporaneous with the issuance
        Professor at the University of Illinois at           (?6 FR 46621) (2011 interim final rules).            of the 2012 final regulations. HHS—
        Chicago School of Public Health, wrote               The 2011 interim final rules specify that            raith the agreement of the Department of
        a formal dissenting opinion. He argued               HRSA has the authority to establish                  Labor (DOL) and the Department of the
        that the IOM contmittee did not have                 exemptions from the contraceptive                    Treasury— issued guidance establishing
        sufficient time to evaluate fully the                coverage requirement for certain group               a temporary safe harbor from
        evidence on whether the use of                       health plans established or maintained               enforcement of the contraceptive
        preventive services beyond those                     by certain religious employers and for               coverage requirement by the
        encompassed by the United States                     health insurance coverage provided in                Departments with respect to group
        Preventive Sera"lees Task Force                      connection with such plans.o The 2011                health plans established or maintained
        (USPSTF], HRSA's Bright Futures                      interim final rules defined an exempt                by certain nonprofit organizations with
        Project, and the Advisory Committee on               "religious employer" narrowly as one                 religious objections to contraceptive
        Immunization Practices (ACIP] leads to               that: (1) Had the inculcation of religious           coverage (and the group health
        lower rates of disability or disease and             values as its purpose; (2) primarily                 insurance coverage provided in
        increased rates of well-being. He further            employed persons who shared its                      connection with such plans).ra The
        argued that "the recommendations were                religious tenets; (3) primarily served               guidance provided that the temporary
        made vyithout high quality, systematic               persons who shared its religious tenets;             safe harbor would remain in effect until
        evidence of the preventive nature of the             and (4) was a nonprofit organization, as             the first plan year beginning on or after
        services considered," and that "the                  described in section 6033(a)(1) and                  August 1, 2013. The temporary safe
        committee process for evaluation of the              (a)(3)(A)(i) or (iii) of the Code Those              harbor did not apply to for-profit
        evidence lacked transparency and was                 relevant sections of the Code include                entities. The Departments stated that,
        largely subject to the preferences of the            only chun:hes, their integrated                      during the temporary safe harbor, the
        committee's composition. Troublingly.                auxiliaries, conventions or associations             Departments would engage in
        the process tended to result in a mix of             of churches. and the exclusively                     rulemaking to achieve "two goals-
        objective and subjective determinations              religious activities of a religious order.           proriding contraceptive coverage
        filtered through a lens of advocacy." Dr.            The practical effect of the                          without cost-sharing to individuals who
        LoSasso also raised concerns that the                            of "religious employer'* was
                                                                         rules'efinition                          want it and accommodating non-
        committee did not have time to develop               to create potential uncertainty about                exempted, nonprofit
        a framework for determining rvhether                 whether employers, including many of
                                                                                                                             organizations'eligious
                                                                                                                             objections to covering
        coverage of any given preventive service             those houses of worship or their                     contraceptive sew ices," (77 FR 8727].
        leads to a reduction in healthcare                   integrated auxiliaries, would fail to                   On March 21, 2012, the Departments
        expenditure." (IOM 2011 at 231 — 32]. In             qualify for the exemption if they                    published an advance notice of
        its response to Dr, LoSasso, the other 15            engaged in outreach activities tovvard               proposed rulemaking (ANPRM) that
        committee members stated, in part. that              persons rvho did not share their                     described possible approaches to
        "At the first committee meeting, it was
                                                             religious tenets. » As the basis for                 achieve those goals yvith respect to
        agreed that cost considerations were                 adopting that limited definition of                  religious nonprofit organizations, and
        outside the scope of the charge, and that            religious employer, the 2011 interim                 solicited public comments on the same.
        the committee should not attempt to                  final rules stated that they relied on the           (77 FR 16501). Follovving revierv of the
        duplicate the disparate review processes             laws of some "States that exempt certain             comments on the ANPRM, the
        used by other bodies, such as the                                                                         Departments published proposed
        USPSTF, ACIP, and Bright Futures,                    religious employers from having to
                                                             comply raith State law requirements to               regulations on February 6. 2013 (2013
        HHS. with input front this committee,
                                                             cover contraceptive services." (76 FR                NPRKI) (78 FR 8456).
        may consider other factors including                 46623). That same day, HRSA exercised                  The 2013 NPRM proposed to expand
        cost in its development of coverage                                                                       the definition of "religious employer"
        decisions."                                          the discretion described in the 2011
                                                             interim final rules to provide the                   for purposes of the religious employer
        2. HRSA's 2011 Guidelines and the                    exemption.
        Departments'econd Interim Final                                                                              "Guidance on the Temporary Enforcement Safe
                                                             3. The Departntents'ubsequent                        Harbor for Certain Employers. Group Health Plans,
        Rules                                                                                                     and Group Health Insurance Issuers iiith Respect to
                                                             Rulemaking on the Accommodation and
           On August 1, 2011, HRSA released                  Third Interim Final Rules                            the Requirement to Cover Contraceptive Services
        onto its Web site its Guidelines for                                                                      Without Cost Sharing Under section 2713 of the
        women's preventive services, adopting                   Final regulations issued on February              Public Health Service Act, Section 715(a)(1) of the
                                                             10, 2012, adopted the definition of                  Eniployee Retirement Inconie Security Act. and
        the recommendations of the IOM                                                                            Section 9815(a)(1) of the Internal Revenue Code,
                                                             "religious employer" in the 2011
        h tt ps."//rtm3v.h ran.gov/
                                                                                                                  issued on Febniary 10, 2012. and reissued iai
        womensguideiines/, The Guidelines                    interim final rules without modification             August 15, 2012. Available at: http:,'/
        included coverage for all FDA-approved               (2012 final regulations)." (77 FR 8725).             tnt~'.Ib7. uscourtsgav/docutnents/12cv3932.pd/.
                                                             The exemption did not require religious              The guidance, as reissued on August 15, 2012.
        contraceptives, sterilization procedures,                                                                 clarified, among other things, that plans that took
        and related patient education and                                                                         some action before February 10. 2012, to trv.
        counseling for women with                               'The 2011 amended interim final rules were        without success, to exclude or limit contraceptive
                                                             issued and effective on August 1, 2011. and          coverage were not precluded hom eligibility for the
        reproductive capacity, as prescribed by              published in the Federal Register on August 3,       safe harbor. The temporary enforcement safe harbor
        a health care provider.                              2011 (76 FR 46621).                                  was also available to insured student health
                                                               is See. for example, Conuiients of the United      insurance coverage arranged by nonprofit
          s The Departments do not relay these dissenting    States Conference of Catholic Bishops on Interim     institutions of higher education with religious
        remarks as an endorsement of the remarks, but to     Final Rules on Preventive Servdces, File Code CMS—   objections to contraceptive coverage that met the
        describe the history of the Guidelines, which        9092 —IFC2 (Aug. 31, 2011).                          conditions set forth in the guidance. See final rule
        includes this part of the report that IOM provided     "The 2012 final regulations were published on      entitled "Student Health hisurance Coverage"
        to HRSA.                                             Februarv 15, 2012 (77 FR 8725).                      published March 21, 2012 (77 FR 16457).




Exhibit 4                                                                                                                                                        JA-0000101
                    Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 102 of 187
        47796             Federal Register/Vo]. 82, No, 197/Friday. October                       '13,   2017/Rules and Regulations

        exemption. Specifically, it proposed to            The Departments published final                      bear the cost of such payments," and
        require only that the religious employer        regulations on July 2, 2013 (July 2013                  HHS intended to clarify in guidance that
        be organized and operate as a nonprofit         final regulations) (78 FR 39869). The                   the issuer could treat those payments as
        entity and be referred to in section            July 2013 final regulations finalized the               an adjustment to claims costs for
        6033(a)(3)(A)(i) or (iii) of the Code,          expansion of the exemption for houses                   purposes of medical loss ratio and risk
        eliminating the requirements that a             of worship and their integrated                         corridor program calculations.
        religious employer (1) have the                 auxiliaries, Although some commenters                      With respect to self-insured group
        inculcation of religious values as its          had suggested that the exemption be                     health plans, the July 2013 final
        puq&ose, (2) primarily employ persons           further expanded, the Departments                       regulations specified that the self-
        Ivho share its religious tenets. and (3)        declined to adopt that approach. The                    certification was an instrument uncler
        primarily serve persons who share its           July 2013 regulations stated that,                      which the plan was operated and that it
        religious tenets.                               because employees of objecting houses                   obligated the third party administrator
                                                        of worship and integrated auxiliaries are               to provide or arrange for contraceptive
           The 2013 NPRM also proposed to                                                                       coverage by operation of section 3(16) of
        create a compliance process, which it           relatively likely to oppose
                                                        contraception, exenipting those                         ERISA. The regulations stated that, by
        called an accommodation, for group                                                                      submitting the self-certification form,
        health plans established, maintained, or        organizations "does not undermine the
                                                        governmental interests furthered by the                 the eligible organization "complies'"
        arranged by certain eligible religious                                                                  with the contraceptive coverage
        nonprofit organizations that fell outside       contraceptive coverage requirement."
                                                        (78 FR 39874), But, like the 2013 NPRlVI,
                                                                                                                requirement and does not have to
        the houses of worship and integrated                                                                    contract, arrange, pay, or refer for
        auxiliaries covered by section                  the July 2013 regulations assumecl that
                                                          [h]ollses of wol ship allcl                           contraceptive coverage. See, for
        6033(a)(3)(A)(i) or (iii) of the Code (and,                                                             example, Id, at 39874, 39896. Consistent
        thus, outside of the religious employer                     auxiliaries that object to
                                                                     theil'ntegrated
                                                        contraceptive coverage on religious                     Ivith these statements, the Departinents,
        exemption), The 2013 NPRM proposed                                                                      through the Department of Labor, issued
        to define such eligible organizations as        grouncls are more likely than other
                                                                                                                a self-certification form, EBSA Form
        nonprofit entities that hold themselves         employers to employ people of the same
                                                        faith who share the same objection'" to                 700. The form stated, in indented text
        out as religious, oppose providing                                                                      labeled as a "Notice to Third Party
        coverage for certain contraceptive items        contraceptives (Id.).
                                                                                                                Administrators of Self-Insured Health
        on account of religious objections, and            The July 2013 regulations also                       Plans," that "[t]he obligations of the
        maintain a certification to this effect in      finalized an accommodation for eligible                 third party administrator are set forth in
        their scolds. The 2013 NPRM stated,             organizations. Under the                                26 CFR 54.9815-2713A, 29 CFR 2510.3—
        Ivithout citing a supporting source, that       accommodation, an eligible organization                 16, and 29 CFR 2590.715-2713A" and
        employees of eligible organizations             was required to submit a self-                          concluded, in unindentecl text, that
        "may be less likely than" employees of          certification to its group health                       "[t]his form is an instrument under
        exempt houses of worship and                    insurance issuer or third party                         which the plan is operated."
        integrated auxiliaries to share their           administrator, as applicable. Upon                         The Departments extended the
        employer's faith and opposition to              I'ecelvlng that self-certification, the                 temporary safe harbor again on June 20,
        contraception on religious grounds. (78         issuer or third party administrator                     2013, to encompass plan years
        FR 8461). The 2013 NPRM therefore               v, ould provide or BITange for payments                 beginning on or after August 1, 2013,
        proposed that, in the case of an insured        for the contraceptive services to the plan              and before Januatq 1. 2014, The
        group health plan established or                participants and beneficiaries enrolled                 guidance extending the safe harbor
        maintained by an eligible organization,         in the eligible organization's plan,                    included a form to be used by an
        the health insurance issuer providing           without requiring any cost sharing on                   organization during this temporary
        group health insurance coverage in              the part of plan participants and                       period to self-certify that its plan
        connection with the plan Ivould provide         beneficiaries and without cost to the                   qualified for the temporary safe harbor
        contraceptive coverage to plan                  eligible organization. With respect to                  if no prior form had been submitted,
        paiticipants and beneficiaries without          self-insured plans, the third party
        cost sharing, premium, fee, or other            administrators (or issuers they                         4. Litigation Over the Mandate and the
        charge to plan participants or                  contracted with) could receive                          Accommodation Process
        beneficiaries enrolled in the eligible          reimbursements by reducing user fee                        During the periocl when the
        otganization's plan— and without any            payments (to Federally facilitated                      Departments Ivere publishing and
        cost to the eligible organization." In the      Exchanges) by the amounts paid out for                  modifying our regulations, organizations
        case of a self-insured group health plan        contraceptive services under the                        and individuals filed dozens of lawsuits
        established or maintained by an eligible        accommodation, plus an allowance for                    challenging the Mandate. Plaintiffs
        otganization, the 2013 NPRM presented           certBin Bclnlinlstrative costs, Bs lollg Bs             included religious nonprofit
        potential approaches under which the            the Secretary of the Department of                      organizations„businesses run by
        thircl party administrator of the plan          Health and Human Services requests                      religious families, individuals, and
        Ivould provide or arrange for                   and an authorizing exception under                      others. Religious plaintiffs principally
        contraceptive coverage to plan                  OMB Circular No. A— 25R is in effect.'4                 argued that the Mandate violated the
        participants and beneficiaries.                 With respect to fully insured group                     Religious Freedom Restoration Act of
           On August 15, 2012, the Departments          health plans, the issuer was expected to                1993 (RFRA) by forcing them to provide
        also extended our temporan safe harbor                                                                  coverage or payments for sterilization
        until the first plan year beginning on or          '4 See also 45 CFR 156.50. Under the regulations.    and contraceptive services, including
        after August 1, 2013.                           if the third party administrator does not participate   what they vielved as early abortifacient
                                                        in a Federally facilitated Exchange as an issuer, it    items, contrary to their religious beliefs.
                                                        is permitted to contract with an insurer which does
          » The NPRM proposed to treat student health   so participate, in order to obtain such                 Based on this claim, in July 2012 a
        insurance coverage arranged by eligible         reimbursement. The total contraceptive user fee
        organizations that are institutions of higher   adjustment for the 3015 benefit year was $33              "  '"[Plroviding payments for contraceptive
        education in a similar manner.                  millloln                                                services is cost neutral for issuers." (78 FR 30877h




Exhibit 4                                                                                                                                                       JA-0000102
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 103 of 187
                       Federal Register/Vo]. 82, No, 197/Friday. October               '13,   2017/Rules anr] Regulations             47797

        Federal district court issued a                the compelling interest test of RFRA, the    appeal from the Unites States Supreme
        preliminary injunction barring the             Departments could not rely on interests      Court on June 30, 2014. On July 3, 2014,
        Departments from enforcing the                 "couched in very broad teitns, such as       the Supreme Court issued an interim
        Mandate against a family-owned                 promoting 'public health'nd 'gender          order in favor of the College, stating
        business..'Vewland v. Sebelius, 881 F.         equality,'ut rather, had to demonstrate      that, "[i]f the [plaintiff] informs the
        Supp, 2d. 1287 (D. Colo. 2012). Multiple       that a compelling interest was servecl by    Secretary of Health and Human Services
        other courts proceeded to issue similar        refusing an exemption to the "particular     in writing that it is a nonprofit
        injunctions against the Mandate.               claimant[s]" seeking an exemption. Id.       organization that holds itself out as
        although a minority of courts pitied in        at 2779. Assuming vvithout rleciding         religious and has religious objections to
        the Departments'avor. Compare                  that a compelling interest existed, the      providing coverage for contraceptive
        Tyndale House Publishers, Inc. v.              Court held that the Government's goal of     services, the [Departments of Labor,
        Sebelius, 904 F. Supp. 2d 106 (D.D.C.          guaranteeing coverage for contraceptive      Health and Human Services, and the
        2012), and The Seneca Hardwood                 methods without cost sharing could be        Treasury] are enjoined from enforcing
        Lumber Company, Inc. v. Sebelius (sub          achieved in a less restrictive manner.       [the Mandate] against the [plaintiff]...
        nom Geneva Coll. v. Sebelius), 941 F.          The Coiut observed that "[t]he most          pending final disposition of appellate
        Supp. 2d 672 (W.D. Pa. 2013), with             straightforward way of doing this would      review." Wheaton College v. Burttell.
        Q'Brien v, U.S. Dep't of Health &              be for the Government to assume the          134 S. Ct. 2806, 2807 (Z014). The order
        Human Servs., 894 F. Supp. 2d 1149             cost of providing the four contraceptives    stated that Wheaton College did not
        (E.D. Mo. 2012).                               at issue to ally ivonien wlio are unable     need to use EBSA Form 700 or send a
           A circuit split swiftly developed in        to obtain them uncler their health-          copy of the executed form to its health
        cases filed by religiously motivated for-      insurance policies due to their              insurance issuers or third party
        profit businesses, to which neither the        employers'eligious objections." Id. at       administrators to meet the condition for
        religious employer exemption nor the           2780. The Court also observed that the       injunctive relief. Id.
        eligible organization accotmnoclation (as Departments had "not provided any                    In response to this litigation, on
        then promulgated) applied. Several for- estimate of the average cost per                    August 27, 2014, the Departments
        profit businesses won rulings against          employee of providing access to these        simultaneously issued a third set of
        the Manclate before the Unites States          contraceptives," nor "any statistics         interim final rules (August 2014 interim
        Court of Appeals for the Tenth Circuit,        regarding the number of employees who        final rules) (79 FR 51092), and a notice
        sitting en banc, while similar rulings         might be affected because they vvork for     of proposed rulemaking (August 2014
        against the Departments were issued by corporations like Hobby Lobby,                       proposed rules) (79 FR 51118). The
        the Seventh and District of Columbia           Conestoga, and Mardel". Id. at 2780— 81.     August 2014 interim final rules changed
        (DC) Circuits. Hobby Lobby Stores, Inc.        But the Court ultimately concluded that      the accommodation process so that it
        v. Sebeli us, 723 F.3d 1114 (10th Cir.         it "need not rely on the option of a new,    could be initiated either by self-
        2013); Korte v. Sebelius, 735 F.3d 654         government-funded program in order to        certification using EBSA Forin 700 or
        (7th Cir. 2013); Gilardi v. U.S. Dep't of      conclude that the HHS regulations fail       through a notice informing the Secretary
        Health & Human Servs., 733 F.3d 1208           the least-restrictive means test" because    of the Department of Health and Human
        (D.C. Cir. 2013). The Third and Sixth          "HHS itself ha[d] demonstrated that it       Services that an eligible organization
        Circuits disagreed with similar                ha[dj at its disposal an approach that is    had religious objections to coverage of
        plaintiffs, and in November 2013 the           less restrictive than requiring employers    all or a subset of contraceptive services.
        U.S. Supreme Court granted certiorari in to fund contraceptive methods that                 (79 FR 51092). In response to Hobby
        Hobbv Lobby and Conestoga Wood                 violate their religious beliefs." Id. at     Lobby, the August 2014 proposed rules
        Specialties Corp. v. Secretary of U.S.         2781 — 82. The Court explained that the
                                                                                                    extended the accommodation process to
        Department of Health & Human                   "already established" accommodation          closely held for-profit entities with
        Services, 724 F.3d 377 (3d Cir, 2013), to process available to nonprofit                    religious objections to contraceptive
        resolve the circuit split.                                                                  coverage, by including them in the
                                                       organizations was a less-restrictive         definition of eligible organizations. (79
           On June 30, 2014, the Supreme Court         alternative that '"serve[d] HHS's statecl
        ruled against the Departments and beld interests equally favell," although the              FR 51118). Neither the August 2014
        that, under RFRA, the Mandate could                                                         interim final rules nor the August 2014
                                                       Court emphasized that its ruling did not     proposed rules extended the exemption,
        not be applied to the closely held for-        clecide whether the accommodation
        profit corporations before the Court                                                        and neither added a certification
                                                       process "complie[d] with RFRA for            requirement for exempt entities.
        because their ow, ners had religious           purposes of all religious claims". Id. at
        objectioiis to providing such                                                                  In October 2014, based on an
                                                       2788-82.                                     interpretation of the Supreme Court's
        coverage.te Burtvell v. Hobby Lobby
        Stores. Inc. 134 S. Ct. 2751 (2014), The          Meantvhile, another plaintiff obtained    interim order, HHS deemed Wheaton
        Court held that the "contraceptive             temporary relief from the Supreme            College as having submitted a sufficient
        niandate 'substantially burdens" the           Court in a case challenging the              notice to HHS, HHS conveyed that
        exercise of mligion" as applied to             accommodation under RFRA. Wheaton            interpretation to the DOL, so as to
                                                       College,  a Christian liberal arts college   trigger the accommodation process.
        employers     that  object providing
                                     to
        contraceptive coverage on religious            in Illinois, objected that the                  On July 14, 2015, the Departments
        grounds, and that the plaintiffs vvere         accommodation was a compliance               finalized both the August Z014 interim
        therefore entitled to an exemption             process that rendered it complicit in        final rules and the August 2014
        unless the Mandate was the least               clelivering payments for abortifacient       proposed rules in a set of final
        restrictive means of furthering a              contraceptive services to its employees.     regulations (the July 2015 final
                                                       Wheaton    College refused to execute the    regulations) (80 FR 41318). (The July
        compelling governmental interest. Id. at EBSA Forin          700 required under the July    2015 final regulations also encompassecl
        2775. The Court observed that„under
                                                       2013 final regulations. It vvas deniecl a    issues related to other preventive
          '" The Supreme Court did not decide whether  preliminatp injunction in the Federal        services coverage.) The preamble to the
        RFRA would apply to publicly traded for-profit district ancl appellate courts, and sought   July 2015 final regulations stated that,
        corporations. See 134 S. Ct. at 2774.          an emergency injunction pending              through the accommodation, payinents




Exhibit 4                                                                                                                                JA-0000103
                  Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 104 of 187
        47798          Federal Register/Vol. 82, No, 197/Friday. October 'l3, 2017/Rules anr) Regulations

        for contraceptives and sterilization        religious grounds. They objected to the           After remand, as indicated by the
        would be provided in a way that is          self-certification requirement on the          Departments in court filings, some
        "seamless" with the coverage that           salne basis. Federal district courts split     meetings were held between attorneys
        eligible employers provide to their plan    in the cases, granting preliminary             for the Government and for the plaintiffs
        participants and beneficiaries. Id. at      injttnction motions to religious groups        in those cases. Separately, at various
        41328, The July 2015 final regulations      in the majority of cases, but denying          times after the Supreme Court's remand
        allowed eligible organizations to subnlit   thenl to others. In most appellate cases,      order, HHS and DOL sent letters to the
        a notice to HHS as an alternative to        religious nonprofit otganizations lost         issuers and third party administrators of
        submitting the EBSA Form 700, but           their challenges, where the courts often       certain plaintiffs in Zubik and other
        specified that such notice must include     concluded that the accommodation               pending cases, directing the issuers and
        the eligible organization s nanle and an    imposed no substantial burden on their         third party administrators to provide
        expression of its religious objection,      religious exercise under RFRA. For             contraceptive coverage for participants
        along with the plan name, plan type,        example, Priests for Life v. U.S. Dep't of     in those plaintiffs'roup health plans
        and name and contact information for        Health and Human Servs.. 772 F. 3d 229         under the accommodation. The
        any of the plan's third party               (D.C. Cir. 2014); Little Sisters of the Poor   Departments also issued a Request for
        administrators or health insurance          Home for the Aged v. Bulltrell, 794 F.3d       Information (RFI) on July 26, 2016,
        issuers. The Departments indicated that     1151 (10th Cir. 2015); Geneva Coll. v.         seeking public conunent on options for
        such information represents the             Sec'y U.S. Dep't of Health & Human             modifying the accommodation process
        minimum information necessary for us        Selvs., 778 F.3d 422 (3d Cir. 2015). But       in liglit of the supplemental briefing in
        to aclminister the accommodation            the Eighth Circuit disagreed and ruled         Zubik and the Supreme Court's remand
        process.                                    in favor of religious nonprofit                order. (81 FR 47741). Public comments
           When an eligible organization            employers. Dordt College v. Burtvell,          were submitted in response to the RFI,
        maintains an insured group health plan      801 F.3d 946. 949— 50 (8th Cir. 2015)          during a connnent period that closed on
        or student health plan and provides the     (relying on Sharpe Holdings, Inc. v. U.S.      September 20„2016.
        alternative notice, the July 2015 final     Dep't of Health & Human Servs., 801               On December 20, 2016, HRSA
        regulations provide that HHS will           F.3d 927 (8th Cir. 2015)).                     updated the Guidelines via its Web site,
        inform the health insurance issuer of its      On November 6, 2015. the U.S.               https:/iwtt/Iv.hrsa.govl
        obligations to cover contraceptive          Supreme Court grantecl certiorari in           Ivom en sg Iti deli n es201 6/in dex. html.
        services to which the eligible              seven similar cases under the title of a       HRSA announced that, for plans subject
        organization objects. Where an eligible     filing from the Third Circuit, Zubil v.        to the Guidelines, the updated
        organization maintains a self-insured       Burtsvell. The Court held oral argument        Guidelines would apply to the first plan
        plan under ERISA and provides the           on March 23, 2016, and, after the              year beginning after December 20, 2017,
        alternative notice. the regulations         argument, asked the parties to submit          Among other changes, the updated
        provide that DOL will Ivork with HHS        supplemental briefs addressing                 Guidelines specified that the required
        to send a separate notification to the      "whether and how contraceptive                 contraceptive coverage includes follow-
        self-insured plan's third party
        administrator(s), The regulations further   coverage may be obtained by                    up care (for example, management and
                                                    petitioners'mployees through                   evaluation, as ll ell as changes to, and
        provide that such notification is an        petitioners'nsurance companies, but in         removal or discontinuation of, the
        instrument under which the plan is                                                         contraceptive method). They also
                                                    a way that does not require any
        operated for the purposes of section                                                       specified that coverage should include
        3(16) of ERISA. and the instrument
                                                    involvement of petitioners beyond their
                                                    own decision to provide health                 instruction in fertility awareness-based
        would designate the third party                                                            methods for women desiring an
        administrator as the entity obligated to    insurance without contraceptive
                                                    coverage to their employees". In a brief       alternative method of family planning.
        provide or arrange for payments for                                                        HRSA stated that, with the input of a
        contraceptives to which the eligible        filed Itvdth the Supleme Court on April
        organization objects. The July 2015 final   12, 2016, the Government stated on             committee operating under a
        I'egulatlons contlntle to applv the         behalf of the Departments that the             cooperative agreement, HRSA would
        amended notice requirement to eligible      accommodation process for eligible             revielv and periodically update the
                                                    organizations with insured plans could         Women's Preventive
        organizations that sponsor church plans
                                                                                                                   The updated Guidelines did
                                                                                                                  Services'uidelines.
        exempt from ERISA pursuant to section       operate without any self-certification or
                                                    written notice being submitted by              not alter the religious employer
        4(b)(2) of ERISA, but acknowledge that,
        with respect to the operation of the        eligible organizations,                        exemption or accommodation process.
        accommodation process, section 3(16) of        On May 16, 2016, the Supreme Court             On January 9, 2017. the Departments
        ERISA does not provide a mechanism to       issued a per curiam opinion in Zubik,          issued a document entitled, "FAQS
                                                    vacating the judglnents of the Courts of       About Affordable Care Act
        impose an obligation to provide                                                            hnplementation Part 36'FAQ.I7 The
        contraceptive coverage as a plan            Appeals and remanding the cases "in
        administrator on those eligible             light of the substantial clarification and     FAQ stated that, after reviewing
        organizations'hird party                    refinement in the positions of the             comments subntltted in response to the
        administrators. (80 FR 41323).              parties" in their supplemental briefs.         2016 RFI and considering various
           Meanwhile, a second split among          (136 S. Ct, 1557, 1560 (2016).) The Court      options, the Departments could not find
        Federal appeals courts had developed        stated that it anticipated that, on            a way at that time to amend the
        involving challenges to the Mandate's       remand, the Courts of Appeals would            accommodation so as to satisfy objecting
        accommodation. Many religious               "allow the parties sufficient time to          eligible organizations while pursuing
        nonprofit organizations argued that the     I'esolve any outstanding Issues between        the Departments'olicy goals. Thus, the
        accommodation impermissibly                 them." Id. The Court also specified that
        burdened their religious beliefs because    "the Govert anent may not impose taxes            "Available ut: Itttps://nnnv.dot Sov/sitesidefault/
                                                                                                   files/ebsa/about-ebsa/our-act/vitiesiresource-center/
        it utilizecl the plans the organizations    or penalties on petitioners for failure to     fattslaca-part-js.pdf and https:,'/&vwvn.cmssov/
        themselves sponsored to provide             provide the relevant notice*'hile the          CCIIO/Res au ress/Fa ct- Sh eats-an d-FA Qs/
        services to which they objected on          cases remained pending. Id. at 1561.           Dort utoads/ACA-FrtQs-Part3b I-S-I 7-Final.pdf.




Exhibit 4                                                                                                                                          JA-0000104
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 105 of 187
                       Federal Register/Vo[. 82, No, 197/Friday. October 'l3, 2017/Ru]es and Regulations                              47799

        litigation on remand from the Supreme         furtherance of a compelling                  under section 2713(a)(4) of the PHS to
        Court remains unresolved.                     govenimental interest; and (2) is the        provide an exemption from the Mandate
           A separate category of unresolved          least restrictive means of furthering that   to a broader range of entities and
        litigation involved religious employees       coinpelling governmental interest," 42       individuals that object to contraceptive
        as plaintiffs. For example, in tivo cases,    U.S.C. 2000bb-1(a) and (b). In Hobby         coverage on religious grouncls, while
        the plaintiff-employees mork for a            Lobby, the Supreme Court had "little         continuing to offer the existing
        nonprofit oiganization that agrees with       trouble concluding" that, in the absence     accommodation as an optional
        the employees (on nioral grounds] in          of an accommodation or exemption,            alternative. The Departments have also
        opposing coverage of certain                  "the HHS contraceptive mandate               decided to create a process by which a
        contraceptives they believe to be             'substantially burden[s]'he exercise of      milling employer and issuer inay allow
        abortifacient, and that is willing to offer   religion. 42 U.S.C. 2000bb-1(a)." 134 S.     an objecting individual employee to
        them insurance coverage that omits            Ct. at 2775. And although the Supreme        obtain health coverage without
        such services. See Matcli for Life v.         Court did not resolve the RFRA claims        contraceptive coverage. These interim
        Bin~veil, 128 F. Supp. 3d 116 (D,D.C.         presented in Zubik on their merits, it       final rules leave unchanged HRSA's
        2015); Real Alternati ves, 150 F, Supp.       instructed the parties to consicler          authority to decide whether to include
        3d 419, affi rnied by 867 F,3 d 338 (3cl      alternative accommodations for the           contraceptives in the women'
        Cir. 2017). In another case, the plaintiff-   objecting plaintiffs, after the              preventive seiw ices Guidelines for
        employees iv ork for a State government       Government suggested that such               entities that are not exempted by lawv,
        entity that the employees claim is            alternatives might be possible.              regulation, or the Guidelines. These
        ivilling, under State law, to provide a          Despite multiple rounds of                rules also do not change the many other
        plan omitting contraception consistent        rulemaking, however, the Departments         mechanisms by which the Government
        ivith the employees'eligious beliefs.         have not assuaged the sincere religious      advances contraceptive coverage,
        See li'ieland v. HHS, 196 F. Supp. 3d         objections to cmitraceptive coverage of      particularly for low-income women.
        1010 (E.D. Mo. 2016). Those and similar       numerous organizations, nor have me             In addition to relying on the text of
        employee-plaintiffs generally contend         resolved the pending litigation. To the      section 2713(a)(4) of the PHS Act and
        that the Mandate violates their rights        contrary, the Departments have been          the Departments'iscretion to
        under RFRA by making it impossible for        litigating RFRA challenges to the            promulgate rules to carry out the
        them to obtain health insurance               Mandate and related regulations for          provisions of the PHS Act, the
        consistent w;ith their religious beliefs,     more than 5 years, and dozens of those       Departments also draw on Congress"
        either f'rom their willing employer or in     challenges remain pending today. That        decision in the Affordable Care Act
        the individual market, because the            litigation, and the related modiflcations    neither to specify that contraception
        Departments offer no exemptions               to the accommodation, have consumed          must be covered nor to require
        encompassing either circumstance.             substantial governmental resources           inflexible across-the-board application
        Such challenges have seen mixed               while creating uncertainty for objecting     of section 2713 of the PHS Act. The
        success. Compare, for example,                organizations, issuers, third party          Departments further consider
                                                                                                            Congress'xtensive
        Iyieland, 196 F. Supp. 3d at 1020             administrators, employees, and                           history of protecting religious
        (concluding that the Ivlandate violates       beneficiaries. Consistent mith the           objections when certain matters in
        the employee plaintiffs'ights under           President's Executive Order and the          health care are specifically regulated—
        RFRA and permanently enjoining the            Government's desire to resolve the           often specifically with respect to
        Departments) and March for Life, 128 F.       pending litigation and prevent future        contraception, sterilization, abortion,
        Supp, 3d at 133-34 (same), with Real          litigation from similar plaintiffs, the      and activities connected to abortion.
        Alternatives. 2017 WL 3324690 at *18          Departments have concluded that it is           Notable among the many statutes
        (affirniing dismissal of employee             appropriate to reexamine the exemption       (listed in footnote 1 iu Section I-
        plaintiffs'FRA claim).                        and accommodation scheme currently           Background) that include protections for
           On May 4, 2017, the President issued       in place for the Mandate,                    religious beliefs are, not only the
        an "Executive Order Promoting Free               These interim final rules (and the        Church Amendments, but also
        Speech and Religious Liberty."                conipanion interim final rules published     protections for health plans or health
        Regarding "Conscience Protections with        elsevvhere in this Federal Register) are     care organizations in Medicaid or
        Respect to Preventive-Care Mandate."          the result of that reexamination. The        Medicare Advantage to object "on moral
        that order instructs "[t]he Secretary of      Departments acknowledge that coverage        or religious grounds" to providing
        the Treasury, the Secretary of Labor, and     of contraception is an important and         coverage of certain counseling or
        the Secretary of Health and Human             highly sensitive issue, implicating many     referral seta ices. (42 U.S,C. 1395w—
        Services [to] consider issuing amended        different views, as reflected in the         22(j)(3)(B); 42 U,S,C. 1396u— 2(b)(3)). In
        regulations. consistent with applicable       conunents received on multiple               addition, Con~ass has protected
        law, to address conscience-based              rulemakings over the course of               individuals who object to prescribing or
        objections to the preventive-care             implementation of section 2713(a)(4) of      providing contraceptives contrary to
        mandate promulgated under section             the PHS Act. After reconsidering the         their religious beliefs. Consolidated
        300gg— 13(a)(4) of title 42, United States    interests served by the Mandate in this      Appropriations Act of 2017, Division C,
        Code."                                        particular context, the objections raised,   Title VII, Sec. 726(c) (Financial Services
                                                      and the applicable Federal law, the          and General Government
        II. RFRA and Government Interests             Departments have determined that an          Appropriations Act), Public Law 115-31
        Underlying the Mandate                        expanded exemption, rather than the          (May 5, 2017). Congress likewise
          RFRA provides that the Government           existing accommodation, is the most          provided that, if the District of
        "shall not substantially burden a             appropriate administrative response to       Coliunbia requires "the provision of
        person's exercise of religion even if the     the religious objections raised by certain   contraceptive coverage by health
        burden results from a rule of general         entities and organizations concerning        insurance plans." "it is the intent of
        applicability" unless the Government          the Ivlandate. The Departments have          Congress that any legislation enacted on
        "demonstrates that application of the         accordingly decided to revise the            such issue should include a 'conscience
        burden to the person—(1) is in                regulations channeling HRSA authority        clause* which provides exceptions for




Exhibit 4                                                                                                                                JA-0000105
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 106 of 187
        47800          Federal Register/Vo]. 82, No, 197/Friday. October 'l3, 2017/Rules and Regulations

        religious beliefs and moral convictions",     choose between the Mandate, the            relevant interests, as well as by our
        Id. at Division C, Title UIII. Sec, 808. In   accommodation, or penalties for            desire to bring to a close the more than
        light of the fact that Congress did not       noncompliance imposes a substantial        5 years of litigation over RFRA
        require HRSA to include contraception         burden on religious exercise under         challenges to the Mandate, the
        in Guidelines issued under section 2713       RFRA. We believe that the Court's          Departments have determined that the
        of the PHS Act. we consider it                analysis in Hobby Lobby extends, for the   appropriate administrative response is
        significant, in support of the                purposes of analyzing a substantial        to create a broader exemption, rather
        implementation of those Guidelines by         burden, to the burdens that an entity      than simply adjusting the
        the expanded exemption in these               faces when it religiously opposes          accommodation process.
        interim final rules, that Congress'ost        participating in the accommodation            RFRA requires the Government to
        recent statement on the prospect of           process or the straightforward Mandate,    respect religious beliefs under "the most
        Government mandated contraceptive             and is subject to penalties or             demanding test knoIvn to constitutional
        coverage mas to express the specific          disadvantages that apply in this context   law": Where the Government imposes a
        intent that a conscience clause be            if it chooses neither. As the Eighth       substantial burden on religious exercise,
        provided and that it should protect           Circuit stated in Sharpe Holdings, "[i]n   it must demonstrate a compelling
        religious beliefs.                            light of [nonprofit religious              governmental interest and show that the
           The Departments'uthority to guide          organizations'] sincetely held religious   lam or requirement is the least
        HRSA's discretion in determining the          beliefs, we conclude that compelling       restrictive means of furthering that
        scope of any contraceptive coverage           their participation in the                 interest. City of Boerne v. Flor~es, 521
        requirement under section 2713(a)(4) of       accommodation process hy threat of         U.S. 507, 534 (1997). For an interest to
        the PHS Act includes the authority to         severe monetary penalty is a substantial   be compelling, its rank must be of the
        provide exemptions and independently          burden on their exercise of religion....   "highest order", Church of the Lukumi
        justifies this rulemaking. The                That they themselves do not have to        Babalu Aye, Inc. v. City of Hialeah, 508
        Departments have also determined that         arrange or pay for objectionable           U.S. 520, 546 (1993); see also Sherbert
        requiring certain objecting entities or       contraceptive coverage is not              v. VeITIer. 374 U.S. 398, 406-09 (1963);
        individuals to choose between the             determinative of Ivhether the required     (wisconsin v. voder, 406 U.S. 205, 221-
        ivtandate, the accommodation, or              or forbidden act is or is not religiously  29 (1972). In applving RFRA, the
        penalties for noncompliance violates          offensive". (801 F.3d at 942.)             Supreme Court has '"looked beyond
        their rights under RFRA.                         Our reconsideration of these issues     broadly formulated interests justifying
                                                      has also led us to conclude, consistent    the general applicability of government
        A. Elements of RFRA                           mith the rulings in favor of religious     mandates and scrutinizerl the asserted
        1. Substantial Burden                         employee plaintiffs in II'ieland and       harm of granting specific exemptions to
                                                      March for Life cited above, that the       particular religious claiInants."
           The Departments believe that agencies      Mandate imposes a substantial burden       Gonzales v. O Centra Espirita
        charged Ivith administering a statute or      on the religious beliefs of individual     Beneficente finiao do Vegetal, 546 U.S.
        associaterl regulations or guidance that      employees vvho oppose contraceptive        418, 431 (2006). To justify a substantial
        imposes a substantial burden on the           coverage and would be able to obtain a     burden on religious exercise under
        exercise of religion under RFRA have          plan that omits contraception from a       RFRA, the Government must show it
        discretion in determining how to avoid        milling employer or issuer (as             has a compelling interest in applying
        the imposition of such burden. The            applicable), but cannot obtain one solely  the requirement to the "particular
        Departments have previously contended         because of the Mandate's prohibition on    claimant[s] whose sincere exercise of
        that the Mandate does not impose a            that employer and/or issuer providing      religion is being substantially
        substantial burden on entities and            them with such a plan.                     burdened." Id. at 430— 31. Moreover, the
        individuals. With respect to the                 consistent Ivith our conclusion earlier Government must meet the
        coverage Mandate itself. apart fixim the      this year after the remand of cases in     "exceptionally demanding" least-
        accommodation, and as applied to              Zubik and our revieIving of coinments      restrictive-means standard. Hobby
        entities with religious objections, our       submitted in response to the 2016 RFI,     Lobby, 134 S. Ct. at 2780. Under that
        argument was rejected in Hobby Lobby„         the Depaitments believe there is not a     standard, the Government must
        Ivhich held that the Mandate imposes a        way to satisfy all religious objections by establish that "it lacks other Ineans of
        substantial burden. (134 S. Ct, at 2775—      amending the accommodation.                achieving its desired goal Ivithout
        79.) With respect to whether the              Accordingly, the Departments have          imposing a substantial burden on the
        51andate imposes a substantial burden         decided it is necessary and appropriate    exercise of religion by the objecting
        on entities that Inay choose the              to provide the expanded exemptions set     parties." Id.
        accommodation, but must choose                forth hemin.                                  Upon fiirther examination of the
        betIveen the accommodation, the                                                          relevant provisions of the Affordable
        kiandate. or penalties for                    2. Compelling Interest
                                                                                                 Care Act and the administrative record
        noncompliance, a majority of Federal             Although the Departments previously on which the Mandate Ivas based, the
        appeals courts have held that the             took the position that the application of Departments have concluded that the
        accommodation does not impose a               the Mandate to certain objecting           application of the Mandate to entities
        substantial burden on such entities           en'IployeI's Ives necessary to sel've a    with sincerely held religious objections
        (mostly religious nonprofit entities).        compelling governmental interest, the      to it does not serve a compelling
           The Departinents have reevaluated          Departments have novv concluded, after governmental interest. The Departments
        our position on this question, hoIvever,      reassessing the relevant interests and for have reached that conclusion for
        in light of all the arguments made in         the reasons stated belom, that it does     multiple reasons, no one of which is
        various cases, public comments that           not. Under such circumstances, the         dispositive.
        have been submitted. and the concerns         Departments are required by laIv to           First, Congress did not mandate that
        discussed throughout these rules. We          alleviate the substantial burden created   contraception be covered at all under
        have concluded that requiring certain         by the Mandate. Here, informed by the      the Affordable Care Act. Instead,
        objecting entities or individuals to          Departments'eassessment of the             Congress nIerely provided for coverage




Exhibit 4                                                                                                                             JA-0000106
                  Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 107 of 187
                        Federal Register/Vo]. 82, No, 197/Friday. October 'l3, 2017/Rules and Regulations                          47801

        of '"such additional preventive care and      Third, various entities that brought      but not as they pertain to church plans
        screenings" for women "provided for in      legal challenges to the Mandate             that do not provide coverage through a
        comprehensive guidelines supported by       (including some of the largest              policy issued by a health insurance
        [HRSA]." Congress, thus. left the           employers) have been willing to provide     issuer. The combined result of PHS Act
        identification of any additional required   coverage of some, though not all,           section 2713's authority to remove
        preventive services for wonien to           contraceptives. For example, the            contraceptive coverage obligations f'rom
        administrative discretion. The fact that    plaintiffs in Hobby Lobby were willing      self-insured church plans, and HHS's
        Congress granted the Departments the        to provide coverage with no cost sharing    and DOL's lack of authority under the
        authority to promulgate all rules           of 14 of 18 FDA-approved women'             PHS Act or ERISA to require TPAs to
        appropriate and necessary for the          contraceptive and sterilization niethods.    become administrators of those plans to
        administration of the relevant             (134 S. Ct. at 2766.) With respect to        provide such coverage, has led to
        provisions of the Code, ERISA, and the     organizations and entities holding those     significant incongruity in the
        PHS Act, including by channeling the       beliefs. the fact that they are willing to   requirement to provide contraceptive
        discretion Congress afforded to HRSA to    provide coverage for various                 coverage among nonprofit organizations
        decide whether to require contraceptive    contraceptive methocls significantly         with religious objections to the
        coverage. indicates that the               detracts from the government interest in     coverage.
        Departments'udgment should carry           requiring that they provide coverage for        More specifically, issuers and thircl
        particular weight in considering the       other contraceptive methods to which         party administrators for some, but not
        relative importance of the Government's    they object.                                 all, religious nonprofit organizations are
        interest in applying the Mandate to the       Fourth. the case for a compelling         subject to enforcement for failure to
        naiTow population of entities exempted     interest is undermined by the existing       provide contraceptive coverage under
        in these rules.                            accommodation process. and how it            the accommodation, depending on
                                                                                                whether they participate in a self-
           Second, ivhile Congress specified that  applies to certain similarly situated        insured church plan. Notably, many of
        many health insurance requirements         entities based on whether or not they        those nonprofit organizations are not
        added by the Affordable Care Act-          participate in certain self-insured group    houses of worship or integrated
        including provisions adjacent to section   health plans, known as church plans,         auxiliaries. Under section 3(33)(C)(iv) of
        2713 of the PHS Act— were so important     under applicable Iaw. The Departments        ERISA, many organizations in self-
        that they needed to be applied to all      previously exempted eligible                 insured church plans need not be
        health plans immediately, the              organizations from the contraceptive         chuiv:hes, but can merely "share[]
        preventive services requirement in         coverage requirement, and created an         common religious bonds and
        section 2713 of the PHS Act was not        accommodation under vvhich those             convictions with [a] church or
        made applicable to "grandfathered          organizations bore no obligation to          convention or association of churches".
        plans." That feature of the Affordable     provide for such coverage after              The effect is that many similar ivligious
        Care Act is significant: As cited above,   submitting a self-certification or notice.   organizations are being treated very
        seven years after the Affordable Care      Where a non-exempt religious                 differently with respect to their
        Act's enactment, approximately 25.5        organization uses an insured group           employees receiving contraceptive
        million people are estimated to be         health plan instead of a self-insured        coverage— depending on whether the
        enrolled in grandfathered plans not        church plan, the health insurance issuer     organization is patt of a church plan—
        subject to section 2713 of the PHS Act.    would be obliged to provide                  even though the Depaitments claimed a
        We do not suggest that a requirement       contraceptive coverage or payments to        compelling interest to deny exemptions
        that is inapplicable to grandfathered      the plan's participants under the            to all such organizations. In this context.
        plans or otherwise subject to exceptions   accommodation. Even in a self-insured        the fact that the Mandate and the
        could never qualify as a serving a         church plan context, the preventive          Departments'pplication thereof
        compelling interest under RFRA. For        services requirement in section              "leaves appreciable damage to [their]
        example, "[e]ven a compelling interest     2713(a)(4) of the PHS Act applies to the     supposedly vital interest unprohibited"
        may be outweighed in some                  plan, and through the Code, to the           is strong evidence that the lvlandate
        circumstances by another even              religious organization that sponsors the     "cannot be regarded as protecting an
        weightier consideration." Hobby Lobby,     plan. But under the accommodation,           interest 'of the highest orcler.''ukumi,
        134 S. Ct, at 2780. But
                Congress'ecision
                                                   once a self-insured church plan files a      508 U.S. at 520 (citation and quotation
                  not to apply section 2713 of the self-certification or notice, the            marks omit ted).
        PHS Act to grandfathered plans, while      accommodation relieves it of any further        Fifth, the Departments'revious
        deeming other requirements closely         obligation with respect to contraceptive     assertion that the exemption for houses
        associated in the same statute as          services coverage. Having done so, the       of worship was offered to respect a
        sufficiently important to impose           accommodation process would                  certain sphere of church autonomy (80
        immediately, is relevant to our            norina)ly transfer the obligation to         FR 41325) does not adequately explain
        assessment of the importance of the        provide or arrange for contraceptive         some of the disparate results of the
        Government interests served by the         coverage to a self-insured plan's third      existing rules. And the desire to respect
        Mandate. As the Departments observed       party administrator (TPA). But the           church autononn is not grounds to
        in 2010, those immediately applicable      Departments lack authority to compel         prevent the Departments from
        requirements were "particularly            church plan TPAs to provide                  expanding the exemption to other
        significant." (75 FR 34540).
                Congress'ecision                   contraceptive coverage or levy fines         religious entities. The Departments
                  to leave section 2713 out of     against those TPAs for failing to provide    previously treated religious
        that category informs the
                   Departments'ssessment
                                                   it. This is because church plans are         organizations that operate in a similar
                     of the weight of the          exempt from ERISA pursuant to section        fashion very differently for the purposes
        Government's interest in applving the      4(b)(2) of ERISA. Section 2761(a) of the     of the Mandate. For example, the
        Guidelines issued pursuant to section      PHS Act provides that States may             Departments exempted houses of
        2713 of the PHS Act to religious           enforce the provisions of title XXVII of     worship and integrated auxiliaries that
        objectors.                                 the PHS Act as they pertain to issuers,      may conduct activities, such as the




Exhibit 4                                                                                                                             JA-0000107
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 108 of 187
        47802           Federal Register/Vol. 82, No, 107/Friday. October 'l3, 2017/Rules ancj Regulations

        operating of schools, that are also            requirement that they provide                            items.'o The Departments recognize, of
        conducted by non-exempt religious              contraceptive coverage to their plan                     course, that not all of the plaintiffs
        nonprofit organizations. Likewise,             participants and beneficiaries.                          challenging the accommodation require
        ainong religious nonprofit groups that            After considering the differential                    all of their employees (or covered
        were not exempt as houses of worship           treatment of various religious nonprofit                 students) to share their religious
        or integratecl auxiliaries, many operate       organizations under the previous                         objections to contraceptives. At the
        their religious activities similarly even if   Bcconiiiioclatioii, tlie Depai'tIIients                  same time, it has become apparent froni
        they differ in whether they participate        conclude that it is appropriate to                       public comments and from court filings
        in self-insured church plans. As another       expand the exemption to other religious                  in dozens of cases —encompassing
        example, two religious colleges might          nonplx)fit orgaIiizatioiis witli siiicerely              hundreds of organizations —that many
        have the same level of religiosity and         helcl religious beliefs opposed to                       religious nonprofit orgamzations
        commitment to defined ideals, but one          contraceptive coverage. We also                          express their beliefs publicly and holcl
        might identify with a specific large           conclude that it is not appropriate to                   themselves out as organizations for
        denomination and choose to be in a self-       limit the scope of a religious exemption                 w;horn their religious beliefs are vitally
        insured church plan offered by that            by relying upon a small minority of                      important. Employees of such
        denomination, while another might not          State laws that contain narrow                           organizations„even if not required to
        be so associated or might not have as          exemptions that focus on houses of                       sign a statement of faith, often have
        ready access to a church plan and so           worship and integrated auxiliaries. (76                  access to, and knowleclge of. the views
        might offer its employees a fully insured      FR 46623.)                                               of their eniployers on contraceptive
        health plan. Under tlie accomniodation,           Sixth, the Government's interest in                   coverage, whether through the
        employees of the college using a fully         ensuring contraceptive coverage for                      organization's published mission
        insured plan (or a self-insured plan that      employees of particular objecting                        statement or statement of beliefs,
        is not a church plan) would receive            employers is undermined by the                           through einployee benefits disclosures
        coverage of contraceptive services             characteristics of many of those                         and other communications with
        without cost sharing, while employees          employers, especially nonprofit                          employees and prospective employees,
        of the college participating in the self-      employers. The plaintiffs challenging                    or through publicly filed lawsuits
        insured church plan would not receive          the existing accomniodation include,                     objecting to providing such coverage
        the coverage where that plan requirecl         among other organizations, religious                     and attendant media coverage. In many
        its third party administrator to not offer     colleges and universities, and religious                 cases, the employees of religious
        the coverage.                                  orders that proidde health care or other                 organizations will have chosen to work
           As the Supreme Court recently               charitable services. Based in part on our                for those organizations with an
        confirmed, a self-insured church plan          experience litigating against such                       understanding— explicit or implicit—
        exempt from ERISA through ERISA                organizations, the Departments now                       that they vv ere being employed to
        3(33) can include a plan that is not           clisagree with our previous assertion                    advance the organization's goals and to
        actually established or maintained by a        that "[h]ouses of worship and their                      be respectful of the organization "s
        church or by a convention or association       integrated auxiliaries that object to                    beliefs even if they do not share all of
        of churches, but is maintained by "an          contraceptive coverage on religious                      those beliefs. Religious nonprofit
        organization... the principal purpose          grounds are more likely than other                       organizations that engage in expressive
        or function of which is the                    employers to employ people of the same                   activity generally have a First
        administration or funding of a plan or         faith who share the same objection." '"                  Amendment right of expressive
        program for the provision of retirement        (78 FR 39874.) Although empirical data                   association and religious free exercise to
        benefits or welfare benefits, or both, for     was not required to reach our previous                   choose to hire persons (or, in the case
        the employees of a church or a                 coiiclusioii, we note tliat tlie coiiclusio11            of students, to achnit them) based on
        conventioii or association of churches, if     was not supported by any specific data                   whether they share. or at least will be
        such organization is controlled by or          or other souime, but instead was                         respectful of, their beliefs.z"
        associated with a church or a                  intended to be a reasonable assumption.                     Given the sincerely held religious
        convention or association of churches"         Nevertheless, in the litigation and in                   beliefs of many religious organizations,
        (a so-called "principal-purpose                numerous public conunents submitted                      imposing the contraceptive-coverage
        organization"). See Advocate Health            throughout the regulatory processes                      requirement on those that object based
        Care ¹tivork v, Stapleton, 137 S, Ct.          described above, many religious                          on such beliefs might unclerinine the
        1652, 1656— 57 (U.S. June 5, 2017);            nonprofit organizations have indicated                   Government's broader interests in
        ERISA 3(33)(C). While the Departments          that they possess deep religious                         ensuring health coverage by causing the
        take no view on the status of these            commitments even if they are not                         entities to stop providing health
        particular plans, the Departments              houses of worship or their integrated                    coverage. For example, because the
        acknowledge that the church plan               auxiliaries. Some of the religious                       Affordable Care Act does not require
        exemption not only includes some non-          nonprofit groups challenging the
                                                       accommodation claim that their                              's See, for example, Geneva College v. Sebeli us,
        houses-of-worship as organizations
        whose employees can be covered by the          employees are required to adhere to a                    929 F. Supp. 2d 402, 411 (W.D. Pa. 2013); Grace
                                                                                                                Schools v. Sebeli us, 988 F. Supp. 2d 935, 943 (N.D.
        plan, but also, in certain circumstances,      statement of faith which includes the                    Ind. 2013); Conunents of the Council for Christian
        may include plans that are not                 entities'iews on certain contraceptive                   Colleges 8 Universities, re: CMS— 9968-P (filed Apr.
                                                                                                                8. 2013) (" On behalf of [) 172 higher education
        themselves established ancl maintainecl                                                                 institutions... a requirement for membership in
                                                         'sin changing its position. an agency 'need nol
        by houses of worship. Yet, such entities       demonstrate lo a court's satisfaction that the reasons   the CCCU is that full-tune administrators and
        and plans —if they file a self-                for the new policy are better than the reasons for       faculh at our institutions share the Christian faith
        certification or notice through the            the old one; ii suffices that the new policy is          of the institution.'.
        existing accommodation—are relieved            permissible under the statute, that there are good          'otably, "the First Amendment shnply tines
                                                       reasons for it. and that the agency believes it to be    not require that every member of a group agree on
        of obligations under the contraceptive         better, which the conscious change of course             every issue in order for the group's policy to be
        Mandate and their third party                  adequately indicates." FCC v. Fax Television             'expressive association.'" Boy Scouts of Aroerico v.
        aclministrators are not subject to a           Stations. Inc.. 556 U.S. 502. 515 (2009).                Dole, 530 U.S. 640. 655 (2000).




Exhibit 4                                                                                                                                                      JA-0000108
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 109 of 187
                                        Federal Register/Vol. 82, No, 197/Friday. October                       '13,   2017/Rules ancj Regulations                         47803

        institutions of higher education to                    (OPA), provides a wide variety of                                insurance at private colleges and
        arrange student coverage, some                         voluntary family planning information                            universities. It is not clear that applying
        institutions of higher education that                  and services for clients based on their.                         the Mandate among those objecting
        object to the Mandate appear to have                   ability to pay, through a network that                           entities is a narrowly tailored way to
        chosen to stop arranging student plans                 includes nearly 4,000 family planning                            benefit the most at-risk population. The
        rather than comply with the Mandate or                 centers. http: //ttqvw.hhs.gov/opa/title-x-                      entities appear to encompass some such
        be subject to the accommodation with                   fantily-planning/ Indivicluals with                              women, but also appear to omit many of
        respect to such                                        family incomes at or below the HHS                               them and to include a significantly
                     we now believe the
                      populations.-'eventh,


                                                               poverty guideline (for 2017, $ 24,800 for                        larger cross-section of women as
        administrative record on which the                     a family of four in the 48 contiguous                            employees or plan participants. At the
        Ivtandate rests is insufficient to meet the            States and the District of Columbia)                             same tilne, the Mandate as applied to
        high threshold to establish a compelling               receive services at no charge unless a                           objecting employers appears to
        governmental interest in ensuring that                 third party (governmental or private) is                         encompass a relatively small percentage
        lvomen covered by plans of objecting                   authorized or obligatecl to pay for these                        of the number of women impacted by
        organizations receive cost-free                        services. Individuals with incomes in                            the Mandate overall, since most
        contraceptive coverage through those                   excess of 100 percent up to 250 percent                          employers clo not appear to have
        plans. To begin, in support of the IOM's               of the poverty guideline are charged for                         conscientious objections to the
        recommendations, which HRSA                            services using a sliding fee scale based                         Mandate.'6 The Guttmacher Institute,
        adopted, the IOM identified several                    on family size ancl income.                                      on which the IOM relied, further
        studies showing a preventive services                  Unemancipated minors seeking                                     reported that 89 percent of 1vomen who
        gap because women require more                         confidential services are assessed fees                          are at risk of unintended pregnancy and
        preventive care than men. (IOIvi 2011 at               based on their own income level rather                           are living at 0 through 149 percent of
        19-21). Those studies did not identify                 than their family"s income. The                                  the poverty line are already using
        contraceptives or sterilization as                     availability of such programs to sew e                           contraceptives, as are 92 percent of
        composing a specific portion of that gap,              the most at-risk women (as defined in                            those with incomes of 300 percent or
        and the IOM did not consider or                        the IOM report) diminishes the                                   more of the Federal povertv level.27
        establish in the report whether any cost               Govertiment's interest in applying the                              The rates of—and reasolis for-
        associated with that gap remains after                 Mandate to objecting employers. Many                             unintended pregnancy are notoriously
        all other women's preventive services                  forms of contraception are available for                         difficult to measure.-" In particular,
        are covered without cost-sharing. Icl.                 around $ 50 per month, including long-                           association and causality can be hard to
        Even without knowing what the                          acting methods such as the birth control                         disentangle, and the studies referred to
        empirical data would show about that                   shot and intrauterine devices (IUDs).24                          by the 2011 IOM Report speak more to
        gap, the coverage of the other women"s                 Other, more peitnanent forms of                                  association than causality. For example,
        preventive services required under both                contraception like implantables bear a                           IOM 2011 references Boonstra, et al.
        the HRSA Guidelines and throughout                     higher one-time cost, but when
        section 271S(a) of the PHS Act-                        calculated over the duration of use, cost                           '" Prior to the imp)emaciation of the Affordable
        including annual well-1voman visits and                                                                                 Care Act appmximately 6 percent of einployer
                                                               a similar amount."-" Various State                               survey respondents did not offer contraceptive
        a variety of tests, screenings, and                    programs supplement the Federal                                  coverage. with 31 percent of respondents not
        counseling services— serves at a                       programs referenced above, and 28                                knowing whether they offered such coverage Kaiser
        minimum to diminish the cost gap                       States have their own mandates of                                Family Founiiation 5 Health Research 8
        identified by IOM for. women whose                                                                                      Educational Trust, "Employer Health Benefits, 2010
                                                               contraceptive coverage as a matter of                            Annual Survey" at 196, available at httpsu/iaiser
        employers decline to cover some or all                 State law. This existing inter-                                  family/nun dation. files, a ordpress.corn/2013/04!
        contraceptives on religious grounds.»                  goverrimental structure for obtaining                            8065.pdf. It is not clear whether the minority of
           Moreover, there are multiple Federal,               contraceptives significantly diminishes                          eniployers ivho iiid nat cover contraception
        State. and local progranis that provide                                                                                 iiefrained from doing so for conscientious reasons or
                                                               the Government's interest in applying                            for other reasons. Estimates of the number of
        free or subsidized contraceptives for                  the ivlandate to employers over their                            women who might be impacted by the exemptions
        low-inconie women. Such Federal                        sincerely held religious objections.                             offered in these rules, as compared to the total
        progranis include, among others,                          The record also does not reflect that                         number of ivomen who will lihelv continue to
        I Iedicaid (with a 90 percent Federal                                                                                   receive contraceptive coverage, is discussed in more
                                                               the Mandate is tailored to the la omen                           detail belov c
        match for family planning services),                   most likely to experience unintended                                -'' "Contraceptive Use in the United States,"
        Title X, community health center grants,               pregnancy, identified by the 2011 IOM                            September 2016.
        and Temporary Assistance for Needy                     report as "wonlen who are aged 18 to 24                             is The IOM 2011 Report reflected this when it
        Families. According to the Guttmacher                  years and unmarried, who have a low                              cited the IOM's own 1995 report on unintended
        Institute, government-subsidized family                                                                                 pregnancv. "The Best hitentions" (IOM 1995). IOM
                                                               income, who aire not high school                                 1995 identifies various methodological difficulties
        planning services are provided at 8,409                graduates, and v.ho are members of a                             in demonstrating the interest in reducing
        health centers overall.-"'he Title X                   racial or ethnic minority". (IOM 2011 at                         unintended pregnancies by means of a coverage
        program, for example, administered by                  102). For example, with respect to
                                                                                                                                mandate in emplayer plans. These include: The
        the HHS Office of Population Affairs                                                                                    ambiguity of intent as an eiidence-based measure
                                                               1+llgiously objecting ol'ganlzatloils, the                       (does it refer to mistimed pregnancy or unwanted
            "See. far example, Manya Brachear Pashman,         Mandate applies in employer-based                                pregnaucv, and do studies make that distinction'?);
                                                                                                                                "the problem of deterinining parental attitudes at
        '"Vyheaton College ends coverage amid fight against    group health plans and student                                   conception" and inaccurate methods often used for
        birth control mandate," Chicago Tribune (Inly 29.                                                                       that assessment, such as "to use the request for an
        2015); Laura Bassett. "Franciscan Uuiversity Drops        '-" See. for example, Caroline Cunningham. "How
                                                                                                                                abortion as a marker": and the overarching problem
        Entire Student Health Insurance Plan Over Birth        Much Will Your Birth Control Cost Once the                       of "association versus causality," that is. ivhether
        Control Mandate." Huffpost (Mav 15, 2012).             Affordable Care Aet ls Repealed'" Kpasliingronian                intent causes certain negative outcomes or is merely
           "- The Departments are not aware of any oh)actors   (Ian. 17, 2017). available at htrps://                           carrelated with them. IOM 1995 at 64— 66. See also
        to the contraceptive Mandate that are unwi)ling to     i wviv . ives hi ng rani an, earn/201 7/01 /1 7/h a w-ni u ch-   IOM 1995 at 222 ("'the largest public sector funding
        cover any of the other preventive services ivithout    niuyaur-birth-central-cosbonce-the-affardab)s-                   efforts, Title X and Medicaid. have not been well
        cost sharing as required by PHS Act soutien 2713.      care-act-is-repeated/„„also, see https.!/wuwplanned              evaluated in ternis of their net ef'fectiveness.
           s'Facts on Publicly Funded Contraceptive            pa ren ?hood. org /learn /bi rth-can trot.                       including their precise impact on unintended
        Services in the United States," March 2016.               as ld.                                                        pregnancy").




Exhibit 4                                                                                                                                                                      JA-0000109
                     Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 110 of 187
        47804              Federal Register/Vo]. 82, No, 197/Friday. October                             '13,    2017/Ru]es anr] Regulations

        (2008), as finding that, "as the rate of               In the longer terna— from 1972 through                   thrombosis," "In addition, IOM 2011
        contraceptive use by unmarried women                   2002 —while the percentage of sexually                   stated that "[1]ong-term use of oral
        increased in the United States between                 experienced vs omen who had ever used                    contraceptives has been shown to
        1982 and 2002, rates of unintended                     some form of contraception rose to 98                    reduce a woman's risk of endometrial
        pregnancy and abortion for unmarried                   percent,."'nintended pregnancy rates                     cancer, as well as protect against pelvic
        women also declined," za and Santelli                  in the Unites States rose from 35.4                      inflammatory disease and some benign
        and Melnikas as finding that "increased                percent" to 49 percent."" The                            breast diseases (PRB, 1998). The Agency
        rates of contraceptive use by adolescents              Departments note these and other                         for Healthcare Research and Quality
        from the early 1990s to the early 2000s                studies " to observe the complexity and                  (AHRQ) is cutTently undertaking a
        was associated with a decline in teen                  uncertainty in the relationship between                  systematic evidence review to evaluate
        pregnancies and that periodic increases                contraceptive access, contraceptive use,                 the effectiveness of oral contraceptives
        in the teen pregnancy rate are associated              and unintended pregnancy.                                as primary prevention for ovarian
        with lower rates of contraceptive use".                                                                         cancer (AHRQ, 2011)." (IOlvl 2011 at
        IOI I 2011 at 105.'a In this respect, the
                                                                 Contraception's association with                       107). However. after IOM 2011 made
        report does not show that access to                    positive health effects might also be                    this statement, AHRQ (a component of
        contraception causes decreased                         partially offset by an association with                  HHS) completed its systematic evidence
        incidents of unintended pregnancy,                     negative health effects. In 2013 the                     reyieW.ao BaSed On itS reVieW, AHRQ
        because both of the assertions rely on                 National Institutes of Health indicated,                 stated that: "[o]varian cancer incidence
        association rather than causation, and                 in funding opportunity announcement                      was significantly reduced in OC [oral
        they associate reduction in un)ntended                 for the development of new clinically                    contraceptive] users"; "[b]reast cancer
        pregnancy with increased use of                        useful female contraceptive products,                    incidence was slightly but significantly
        contraception, not merely Jvith                        that "hormonal contraceptives have the                   increased in OC users"; "[t]he risk of
        Increased access to such contraceptives.               disadvantage of having many                              cervical cancer was significantly
           Similarly, in a study involving over                undesirable side effects[,] are associated               increased in women with persistent
        8,000 women between 2012 and 2015,                     with adverse events, and obese women                     human papillomavirus infection who
        conducted to determine whether                         are at higher risk for serious                           used OCs, but heterogeneity prevented a
        contraceptive coverage under the                       complications such as deep venous                        formal meta-analysis"'; "[i]ncidences of
        Mandate changed contraceptive use                                                                               both colorectal cancer [] and
        patterns, the Guttmacher Institute                     a systematic review." 109 Obstat. Gyzrecol. 181          endometrial cancer [] were significantly
        concluded that "[w]e observed no                       (2007 J.                                                 reduced by OC use"; "[t]he risk of
        changes in contraceptive use patterns                      s William D. Masher 8r Jo Jones. LJ.S. Dep't of      vascular events divas increased in current
                                                               HHS, CDC. National Center for Health Statistics.
        among sexually active women.'*" With                   "Use af Contraception in the United States; 11382—       OC users compared with nonusers.
        respect to teens, the Santelli and                     2008" at 5 fig. 1. 23 Vital nnd Ffealth Statistics 29    although the increase in myocardial
        Melnikas study cited by IOM 2011                       (Aug. 2010), available at Atlpsi//IE1nv.cdc.gav/nchs/    infarction was not statistically
        observes that, between 1960 and 1990,                  dnta/series/sr 23I'sr23 029.pdf.                         significant"; "[t]he overall strength of
                                                                  le Helen M. Alvare. "No Compelling Interest: The
        as contraceptive use increased, teen                   'Birth Cnntral'andate and Religious Freedom," 58         evidence for ovarian cancer prevention
        sexual activity outside of marriage                     Vill. L. Rev. 379, 404 — 05 a n.128 (2013). available   was moderate to low"; and "[t]he
        likewise increased (although the study                 at http: //digjtalrammans.lnrv.vlf lanava.edulvlr/       simulation model predicted that the
        does not assert a causal relationship).                vol58/isss/2 (quoting Christopher Tietze,                combined increase in risk of breast and
                   -'nother
                  study, which proposed an
        economic model for the decision to
                                                               "Unintended Pregnancies in the United States.
                                                               1970 — 1972." 11 Fam. Plan. Persp, 186. 186 n.*
                                                               (1979) ("in 1972, 35.4 percent percent of all U.S.
                                                                                                                        cervical cancers and vascular events
                                                                                                                        was likely to be equivalent to or greater
        engage in sexual activity. stated that                 pregnancies were 'unwanted'r 'wanted later"') j.         than the decreased risk in ovarian
        "[p]rograms that inctrease access to                     'd.    (citing Lawrence B. Finer 8 Stanley K.          cancer."sr Based on these findings.
        contraception are found to decrease teen               Henshaw, "Disparities in Rates of Unintended             AHRQ concluded that "[t]here is
                                                               Pregnancy in the I.Jnited States, 1994 and 2001" 38
        pregnancies in the short run but                       Persp. an Sexual Reprad. Health 90 (2006) (" In          insufficient evidence to recommend for
        increase teen pregnancies in the long                  2001. 49 percent of prrsgnancies in the Unitrx( States   or against the use of OCs solely for the
               "
        run." Regarding emergency                              were unintended "I).                                     primary prevention of ovarian
        contraception in particular, "[i]ncreased                 as See. for example, J.L Duehas, et al., "Trends in
                                                               the Use of Cantraceptive Methods and Valuntary
                                                                                                                        cancer.... the harm/benefit ratio for
        access to etnergency contraceptive pills               Interruption of Pregnancy in the Spanish
                                                                                                                        ovarian cancer prevention alone is
        enhances use but has not been shown to                 Population during 1997-2007," 83 Gontmceptian            uncertain, particularly when the
        reduce unintended pregnancy rates."3"                  82 (2011) (as use of contraceptives increased from
                                                               49 percent to 80 percent. the elective abortion rate        as NIH, "Fernale Conti'aceptlve DEvelopment
         » H. Boonstra, et al., "Alxlrtion in V romeo's        more than daubled); D. Paton. "The econonucs of          Program (U011"'Nov. 5, 2013), available at httpsi//
        Lives't 18, Gutlrnacher Inst, (2006).                  family planning and underage conceptions." 21 f.         gran ts.ni A.gav/grants/guide/r fa-I'iles/RFA-HD-I 4-
                                                               Health Econ. 207 (2002} (data fram the UK confirms       024.Atm I. Thirty six percent of svomen in the
           "Citing John S. Santelli fr Andrea J. Melnikas,     an economic, model which suggests improved               United States are obese, httpsi/lrswxv. njddk.njh.gov/
        '"Teen Fertility in Transition: Recent and Historic
                                                               family planning access for females under 16              healt)r-infarlrratian/hr alth-statisticsloverrveight-
        Trends in the I.Jnited States," 31 Ann. Rev. Pub.      increases underage sexual activitv and lies an           obesiDE Also see "Does b)rth control raise mv risk
        Henlth 371 (2010).                                                                                              for health problems?'nd "Vlhat are the health
           » Bearak, J.M. and Jones. R.K., "Did                ambiguous impact on underage conceptian rates):
                                                               T. Raine et al., "Emergency contraception; advance       risks for smokers who use birth control?" HHS
        Contraceptive Use Patterns Change after the            provision in a young, high-risk clinic
                                                                 population.'6                                          Office on yromen's Health, available at https:!/
        Affordable Care Act'? A Descriptive Arlalvai." 27          Obstat. Gyaecal. 1 (2000) (pmviding advance          rmmv.rvomerrshenlth.gav/a-z-topics/birth-rantrol-
        )Vamen "s Health Issues 31(J (Guttmacher Inst. May-                                                             nrelhodsr Skovlund, CVI, "Association of Hornunlal
                                                               provision of emergency contraceptirm at family
        June 20'1 7). available at http:/lrs1sw.rvhjjournal.   planning clinics to women aged 16-24 was                 Contraception Mirth Depression. 73 fAMA
        corn/article/S1049-3867(17)30029-4/fulltext,           associated with the usage of less effective and loss     Psychiatry 1154 (Nov. 1. 2016). available at httpsny
          sr 31 Ann. Rev. Pub. Health at 375 — 76.                                                                      rrlmvncbi,nlr».nih.gav/pubmed/27680324.
                                                               consistently used contraception by other methods):
          » Peter Arcidiacono. et al., "Habit Persistence      M. Belzer et al., "Advance supply of emergency              "Havrilesky, L.J, et al.. "Oral Contraceptive User
        and Teen Sex: Could Increased Access to                contraceptian: a randomized trial in adolescent          for the Primarv Prevention of Ovarian Canr.er."
        Contraception Have Unintended Consequences for         mothers," 18 f. Pediatr. Adalesc. Gynecol. 347           Agency for Healthcare Research and Quality, Report
        Teen Pregnancies?'2005). available at httpi/l          (2005) (advance provision of emergency                   Noc 13 — E002 — EF (June 2013}, available at Attpsr 7
        public. econ. duke.edu -.Psarcidiiteensex.pdf.         contraception to mothers aged 13-20 ives associated      archi ve.ahrq.gavlresearuhlfi ndingsleviden ca-hasr.d-
          '" G. Raymond et al., "Population effect of          svith increased unprotected sex at the 12-month          reports/ocusetp,html,
        increased access to emergency contraceptive pills:     follmv up).                                                s I ld




Exhibit 4                                                                                                                                                               JA-0000110
                             Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 111 of 187
                                                                                      Federal Register/Vol. 62, No, 197/Friday. October                       '13,   2017/Rules anr] Regulations                          47805

        potential quality-of-life impact of breast                                                              As discussed above and based on the                Our review is sufficient to lead us to
        cancer and vascular events are                                                                       Departments'now ledge of litigation                   conclude that significantly more
        considet~d/"42                                                                                       challenging the Mandate, during the                   uncertainty and ambiguity exists in the
           In addition, in relation to several                                                               time ASPE estimated the scope of                      record than the Departments previously
        studies citecl above, imposing a coverage                                                            preventive services coverage (2011—                   acknowleclged when we declined to
        Mandate on objecting entities whose                                                                  2013), houses of worship and integrated extend the exemption to certain
        plans cover many enrollee families who                                                               auxiliaries were exempt from the                      objecting organizations and individuals
        may share objections to contraception                                                                Mandate. other objecting religious                    as set forth herein, and that no
        could, among some populations, affect                                                                nonprofit organizations were protected                compelling interest exists to counsel
        risky sexual behavior in a negative way.                                                             by the temporary safe harbor, and                     against us extending the exemption.
        For example, it may not be a narrowly                                                                hundreds of accontmodated self-insured                   During public comment periods, some
        tailored vvay to advance the Government                                                              church plan entities vs ere not subject to commenters noted that some drugs
        interests identified here to mandate                                                                 enforcement of the Mandate through                    included in the preventive services
        contraceptive access to teenagers and                                                                their third( party administrators. In                 contraceptive Mandate can also be
        young adults who are not already                                                                     addition, dozens of for-profit entities               useful for treating certain existing health
        sexually active and at significant risk of                                                           that had filed lawsuits challenging the               conditions. The IOM similarly stated
        unintended                                                                                           Mandate were protected by court orders that "the non-contraceptive benefits of
                    evidence from studies that                                                               pending the Supreme Court's resolution hormonal contraception include
                       pregnancy,"'inally,




        post-date the Mandate is not                                                                         of Hobby Lobby in June 2014. It woulcl                treatment of menstrual disorders, acne
        inconsistent with the observations the                                                               therefore appear that the benefits                    or hirsutism, and pelvic pain," IOM
        Departments make here. In 2016, HRSA                                                                 recorded by the report occurred even                  2011 at 107, Consequently, some
        awarded a 5-year cooperative agreement                                                               though most objecting entities were not commenters suggested that religious
        to the American College of Obstetricians                                                             in complianceA'dditional data                         objections to the Mandate should not be
        and Gynecologists to develop                                                                         indicates that, in 28 States where                    permitted in cases where such methods
        recommendations for updated KVomen's                                                                 contraceptive coverage mandates have                  are used to treat such conditions, even
        Preventive Services Guidelines. The                                                                  been imposed statewide, those                         if those methods can also be used for
        awardee formed an expert panel called                                                                mandates have not necessarily lowered                 contraceptive purposes. Section
        the KVomen's Preventive Services                                                                     rates of unintended pregnancy (or                     2713(a)(4) of the PHS Act does not,
        Initiative that issued a report (the WPSI                                                            abortion) overalldz                                   ho1vever, apply to non-preventive care
        report)."4 After observing that "[p]rivate                                                               The Departments need not take a                   provided solely for treatment of an
        companies are increasingly challenging                                                               position on these empirical questions.                existing condition. It applies only to
        the contraception provisions in the                                                                                                                        "such additional preventive care and
        Affordable Care Act," the WPSI report                                                                h ea)/lt. org/u p-con ten /lup)oadsi 201 zi01 l(PPSI  screenings... as provided for" by
        cited stuclies through 2013 stating that                                                             201 SAbridgedReport.pdf,                              HRSA (Section 2713(a)(4) of the PHS
                                                                                                                ssln addition, ar in IOM 2011. the WPSI report     Act). HRSA's Guidelines implementing
        application of HRSA Guidelines had                                                                   bases its evidentiary conclusions relating to
        applied preventive services coverage to                                                              contraceptive coverage, use, unintended pregnancy.
                                                                                                                                                                   this section state repeatedly that they
        55.6 million women and had led to a 70                                                               and health benefits, on conclusions that the          apply to "preventive'* services or care,
        percent decrease in out-of-pocket                                                                    phenomena are "associated" isdth the intended         and yvith respect to the coverage of
        expenses for contraceptive services                                                                  outcomes, isdthout shoisdng there is a causal         contraception specifically, they declare
                                                                                                             relationship. For example. the WPSI report states     that the methods covered are
        among commercially insured women.                                                                    that "[c]ontraceptive counseling in primary care
        Id. at 57-58. The WPSI report relied on                                                              mav increase the uptake of hormonal methods and       "contraceptive" methods as a "Type of
        a 2015 report of the HHS Office of the                                                               [long-acting reversible contraceptives], although     Preventive Service," and that they are to
        Assistant Secretary for Planning and                                                                 data on structured counseling in specialized          be covered only "[a]s prescribed" by a
                                                                                                             reproductive health settings demonstrated no such     physician or other health care provider.
        Evaluation (ASPE), "The Affordable                                                                   effect." Id. at 63. The VrPSI report also
        Care Act Is Improving Access to                                                                      acknowledges that a largi. scale study evaluating the https:/!www.hrsa.gov!1vomens
        Preventive Services for Millions of                                                                  effects of providing no-cost contraception had "no    guidelines/ The contraceptive coverage
        Americans," which estimated that                                                                     randonuzation or control group.'d. at 63.             requirement in the Guidelines also only
        persons who have private insurance
                                                                                                                The WPSI report also identifies the at-risk        applies for "women with reproductive
                                                                                                             population     as young, low-income, and/or minority  capacity." https://1rwtv.hrsa.gov/
        coverage of preventive services without                                                                          '"
                                                                                                             women: [u]nintended pregnancies
        cost sharing includes 55.6 million                                                                   disproportionately occur in women age 18 to 24        womensguidelines/; (80 FR 40318).
        women, as                                                                                            years. especiallv among those with low incomes or     Therefore, the Guidelines'nclusion of
                                                                                                             from racial/et)uric minorities." Id, at 58. The WPSI  contraceptive services requires coverage
        hcon  tro-cancer-tt                                                                                  report acknowledges that many in this population      of contraceptive methods as a type of
          '-'Id. Also. see Kelli Miller. "Birth Control 8                                                    are already serveil by Title X proyatns, which
        Cancer: Which Methods Raise. Lower Risk,'he                                                          provide family p)amting services to "approximately preventive sets ice only when a drug
        Am. Cancer Society. (]an. 21, 2016), available at                                                    1 million teens each year." Id. at 58. The WPSI       that the FDA has approved for
         http:/,'mnv.cancer.org/cancer/n eivs/featureslbi rt-                                                repart observes that between 2008 and 2011 — before contraceptive use is prescribed in whole
                                             hi ch-ate/bod s-rai so-lot ver-risk                             the contraceptive coverage requirement ives
            "For further discussion. see Alvare, 58                        'I'iR. L.                                                                               or in part for such use, The Guiclelines
                                                                                                             implementing —unintended pregnancy decreaseil to      and section 2713(a)(4) of the PHS Act do
        Rev, at 400 — 02 (discussing the Santelli ts Melnikas                                                the lowest rate in 30 years. Id. at 58. The WPSI
        study and the Arcidiacono study cited above, and                                                     report does not address how to balance                not require coverage of such drugs
        other research that considers the extent to which                                                    contraceptive coverage interests with reliy'ous       where they are prescribed exclusively
        reduction in teen pregnancy is attributable to sexual                                                objections. nor does it specify the extent to which   for a non-contraceptive and non-
        risk avoiilance rather than to contracs.ption access).                                               app)ydng the Mandate atnong commercially insured
           ss "WPSI 2016 Recommendations: Evidence                                                           at objecting entities serves to deliver contraceptive preventive use to treat an existing
        Summaries and Appendices." at 54-64, avaiIable at                                                    coverage to women most at risk of unintended          condition.4's discussed above, the last
        h ttps:,"'/ttxnv.tt om enspreven/it chealth.org/tvp-                                                 pregnancy.
        conteat/uplonds/2016/12/Evidence-Summaries-                                                            sz See Michael I. Ness, "Analvzing the Impact of                   «The Departments pretriouslv cited the IOM's
        nn d-A p pen di res, pdf.                                                                            State Level Contraception Mandatee on Public                      listing of existing conditions that contraceptive
          ss Available at it/                                                                                Health Outcomes," 13 Ave Maria L Rev. 345 (2015),                 drugs can be used to treat [menstrual disorders.
                              iatproving-access-preven tive-                                                 available st h/t p i/avemari ala tv-Iati-                         acne, and pelvic pain), and said of those uses that
                                               tps:llnspe.hhs.gav/pdf-report/'ffordable-care-act




        set vices-mi)1iass-americnns; also. see Abridged                                                     revf etv a vem aria)a ti; e d u /Content!artie) as/vtf III i 2.   "there are demonstrated preventive health benefits
        Report.  available at  ht tpst/Atsvst. tvomen spreven tive                                           new//na).0809pdf.                                                                                            Continued




Exhibit 4                                                                                                                                                                                                                     JA-0000111
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 112 of 187
        47806               Federal Register/Vol. 82, No, 197/Friday. October 'I3, 2017/Rules anrj Regulations

        Administration decided to exempt                            student health coverage, and              not required by RFRA, they would
        houses of worship and their integrated                      individuals enrolled in plans ivhere      exercise their discretion to address the
        auxiliaries from the Mandate, and to                        their employers or issuers (as            substantial burden identified in Hobby
        relieve hundreds of religious nonprofit                     applicable) are willing to offer them a   Lobby by expanding the exeniptions
        organizations of their obligations under                    religiously acceptable plan, hold         from the Mandate instead of revising
        the Mandate and not further require                         sincerely held religious beliefs against  accommodations previously offered. In
        coiltraceptlve coverage to                                  (respectively) providing, arranging, or   the Departments'iew. a broader
                      In several of the lawsuits
                       tlieii'mployees.                             participating in plans that comply with   exemption is a more direct, effective
        challenging the Mandate, some religious                     the Mandate either by providing           means of satisfying all bona fide
        plaintiffs stated that they do not object                   contraceptive coverage or by using the    religious objectors. This view is
        and are willing to cover drugs                              accommodation. Because we have            informed by the fact that the
        prescribed for the treatment of an                          concluded that requiring such             Departments'revious atteinpt to
        existing condition and not for                              compliance through the Mandate or         develop an appropriate accommodation
        contraceptive purposes —even if those                       accommodation has constituted a           did not satisfy all objectors. That
        drugs are also approved by the FDA for                      substantial burclen on the religious      previous accommodation consumed
        contraceptive uses. Therefore, the                          exercise of many such entities or         Departmental resources not only
        Departments conclude that the fact that                     individuals, and because we conclude      through the regulatory process, but in
        some drugs that are approved for                            requiring such compliance did not serve   persistent litigation and negotiations.
        preventive contraceptive purposes can                       a compelling interest and was not the     Offering exemptions as described in
        also be used for exclusively non-                           least restrictive means of serving a      these interim final rules is a more
        preventive purposes to treat existing                       compelling interest, we now believe that  workable way to respond to the
        conditions is not a sufficient reason to                    requiring such compliance led to the      substantial burden identified in Hobby
        refrain from expanding the exemption to                     violation of RFRA in many instances.      Lobby and bring years of litigation
        the Mandate.                                                We recognize that this is a change of     concerning the I fandate to a close.
           An additional cmisideration                              position on this issue, and we make that
        supporting the Departments'resent                           change based on all the matters           C. General Scope of Expanded Reli~~'ous
        view is that alternative approaches can                     cliscussed in this preamble.              Exein pti ons
        further the interests the Departments                                                                 t. Exemption and Accommodation for
                                                                    B. Discretion To Provide Religious
        previously identified behind the                            Exeliiptl all S                           Religious Employers, Plan Sponsors,
        Mandate. As noted above. the                                                                          and Institutions of Higher Education
        Government already engages in dozens                           Even if RFRA does not compel the
        of programs that subsidize                                  religious exemptions provided in these       For all of these reasons. and as further
        contraception for the low-income                            interim final rules. the Departments      explained below, the Departments now
        women Identified by the IOM as the                          believe they are the most appropriate     believe it is appropriate to modify the
        most at risk for unintended pregnancy.                      administrative response to the religious scope of the discretion afforded to
        The Departments have also                                   objections that have been raised, RFRA    HRSA in the July 2015 final regulations
        acknowledged in legal briefing that                         identifies certain circumstance under     to direct HRSA to provide the expanded
        contraception access can be provided                        which government must accoinmodate        exemptions and change the
        through means other than coverage                           religious exercise-when a government      accoinmodation to an optional process if
        offered by religious objectors, for                         action imposes a substantial burden on    HRSA continues to otherwise provide
        example, through "a family member*s                         the religious exercise of an adherent and for contraceptive coverage in the
        employer," "an Exchange," or "another                       imposition of that burden is not the      Guidelines. As set forth below, the
        government program." "                                      least restrictive means of achieving a    expanded exemption encompasses non-
           Many employer plan sponsors,                             compelling government interest. RFRA      governmental plan sponsors that object
        institutions of education arranging                         does not, however, prescribe the          based on sincerely held religious beliefs,
                                                                    accommodation that the government         and institutions of higher education in
        from contraceptives relating to conditions other            must adopt. Rather„agencies have          their arrangement of student health
        than pregnancy.'7 FR 8727 a n.7. This was not.              cliscretion to fashion an appropriate and plans, The accommodation is also
        however, an assertion that PHS Act section                  administrable response to respect         maintained as an optional process for
        2713(a}(41 or the Guidelines require coverage of
        "contraceptive" methods when prescribed for an              religious liberty interests implicated by exempt employers, and will provide
        exclusivelv non-contraceptive, non-preventive use.          their own regulations. We know from       contraceptive availability for persons
        Instead it (vas an observation that such drugs—             Hobby Lobby that, in the absence of anv covered by the plans of entities that use
        generally referred to as "contraceptives" — also have       accommodation, the contraceptive-         it (a legitiinate program purpose).
        some alternate beneficial uses to treat existing                                                         The Departments believe this
        conditions. For the purposes of these interim final         coverage requirement imposes a
        rules, the Departments clarifv here that our                substantial burclen on certain objecting  approach is sufficiently respectful of
        prerdous reference to the benefits of using                 employers. We know from other             religious objections while still allowing
        contraceptive drugs exclusively for some non-               lawsuits and public comments that         the Govermnent to advance other
        contraceptive and non-preventive uses to treat                                                        interests. Even with the expanded
        existing conditions did not mean that the                   many religious entities have objections
        Guidelines require coverage of such uses. and               to complying with the accommodation       exemption, HRSA maintains the
        consequently is not a renson to refrain fronr offering      based on their sincerely held religious   discretion to require contraceptive
        the expanded exemptions pnn ided here. Where a              beliefs, Previously, the Departments      coverage for nearly all entities to which
        drug approved by the FDA for contraceptive use is           attempted to develop an                   the lvlandate previously applied (since
        prescribed for both a contraceptive use and a non-
        contraceptive use. the Guidelines (to the extent they       accommodation that would either           most plan sponsors do not appear to
        apply) would require its coverage. Where a drug             alleviate the substantial burden imposed possess the requisite religious
        approved bv the FDA for contraceptive use is                on religious exercise or satisfy RFRA's   objections), and to reconsider those
        prescribed exclusively for a non-contraceptive and          requirements for imposing that burden,    interests in the future where no covered
        non-preverltivs use to treat an exlstirlg coll(4 tiolu it
        would be outside the scope of the Guidelines.                  Now, however, the Departments have objection exists. Other Government
          "Brief for the Respondents at 65. Zubiiv v.               reassessed the relevant interests and     subsidies of contraception are likewise
        Burwetl. 136 S. Ct. 1557 (20161 (No. 14— 14181.             determined that, even if exemptions are not affected by this rule.




Exhibit 4                                                                                                                                           JA-0000112
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 113 of 187
                             Federal Register/Vol. 82, No, 197/Friday. October                           '13,   2017/Rules anrj Regulations                        47807

        2. Exemption for Objecting Individuals      the insurance market because such                                other avenues for obtaining
        Covered by Willing Employers and            burdens may be factored into the                                 contraception, including tlhe various
        Issuers                                     willingness of an enhployer or issuer to                         governmental programs discussed
            As noted above, some individuals        offer such coverage. At the level of plan                        above. As the Government is under no
        have brought suit objecting to being        offerings. the extent to which plans                             constitutional obligation to fund
        covered under an insurance policy that      cover contraception under the prior                              contraception, cf. Harris v. IhvicRue, 448
        includes coverage for contraceptives,       rules is already far from uniform.                               United States 297 (1980), even more so
        See, for example, Istieland v. HHS, 196     Congress did not require compliance                              may the Government refrain from
        F. Supp. 3d 1010 (E.D. Mo. 2016): Soda      with section 2713 of the PHS Act by all                          requiring private citizens to cover
        v. fcGettignn, No. 15 —cv—00898 (D.
            ha
                                                    entities —in particular by grandfathered                         contraception for other citizens in
        Md.). Just as the Departments have          plans. The Departments'revious                                   violation of their religious beliefs. Cf.
        determined that the Government does         exemption for houses of worship and                              Rust v. Sullivan, 500 U.S, 173, 192 —93
        not have a compelling interest in           integrated auxiliaries, and our lack of                          (1991) ("A refusal to ffmcl protected
        applying the Mandate to employers that authority to enforce            the accommodation                     activity, without more, cannot be
        object to contraceptive coverage on         with respect to self-insured church                              equated with the imposition of a
        religious grounds, vse have also            plans, show that the importance of a                             'penalty'n that activity,"),'-'"
        concluded that the Government does          uniform health insurance system is not                              That conclusion is consistent with the
        not have a conhpelling interest in          significantly harmed by allowing plans                           Supreme Court's observation that RFRA
        requiring individuals to be covered by      to omit contraception in many                                    may require exemptions even from laws
        policies that include contraceptive         contexts." Furthermore, granting                                 requiring claimants "to confer benefits
        coverage   when   the individuals   have    exemptions to individuals who do not                             on third parties." Hobby Lobby. 134 S.
                                                    wish to receive contraceptive coverage                           Ct. at 2781 n.37, The burdens imposed
        sincerely held religious objections to
        that coverage. The Government cloes not where the plan and, as applicable,                                   on such third parties may be relevant to
        have an interest in ensuring the            issuer and plan sponsor are willing,                             the RFRA analysis, but they cannot be
        provision of contraceptive coverage to      cloes not undermine the Government's                             dispositive. Otherwise, for example,
        individuals who do not wish to have         interest in ensuring the provision of                            the Government could decide that all
        such coverage. Especially relevant to       such   coverage to other individuals who                         supermarkets must sell alcohol for the
        this conclusion is the fact that the        wish to receive it. Nor do such                                  convenience of customers (and thereby
        Departments have described their            exemptions unclermine the operation of                           exclude Muslims h4ith religious
        interests of health and gender equality     the many other pmgrams subsidizing                               objections fmm owning supermarkets).
        as being advanced among women who           contraception. Rather, such exemptions                           or it could decide that all restaurants
        "mant" the coverage so as to prevent        serve the Government's interest in                               must remain open on Saturdays to give
          ltntntenclecl pregnancy, (77 FR           accommodating religious exercise.                                employees an opportunity to earn tips
        8727).'o asserted interest is served below, Accordingly, as further explained                                (and thereby exclude Jews with
        by denying an exemption to individuals                the Departments have provided                          religious objections from owning
        hvho object to it, No unintencled           an exemption to address the concerns of                          restaurants)," Ici. Where, as here„
        pregnancies will be avoided or costs        objecting individuals.                                           contraceptives are readily accessible
        reduced by imposing the coverage on                                                                          and, for many low income persons, are
                                                    D Effects on Tbird Parties of                                    available at reduced cost or for free
        those individuals,                          Exeat pti ons
            Although the Departtnents previously                                                                     through various governmental programs.
        took the position that allowing                The Departments note that the                                 and contraceptive coverage may be
        individual religious exemptions would       exemptions       created here, like the                          available through State sources or
        undermine the workability of the            exemptions created by the last                                   family plans obtained through non-
        insurance system, the Departments now Administration, do not burden third                                    objecting entployers. the Departments
        agree with those district courts that have parties to a degree that counsels against                         have determined that the expanded
        concluded that an exemption that            providing the exemptions. Congress did                           exemptions rather than
                —                        —
        allows but does not require issuers         not create a right to receive                                    accommoclations are the appropriate
        and employers to omit contraceptives        contraceptive coverage, and Congress                             response to the substantial burden that
        from coverage provided to objecting         explicitly chose not to impose the                               the Mandate has placed upon the
        individuals does not undermine any          section 2713 of the PHS Act                                      religious exercise of many religious
        compelling interest. See Pl~'ieiand, 196 F. requirements on grandfathered plans                              employers.
        Supp. 3d at 1019— 20; Ihvfatch for Life,    that cover millions of people.                                   III. Provisions of the Interim Final
        128 F. Supp. 3d at 132. The individual      Individuals who are unable to obtain                             Rules With Comment Period
        exemption hs ill only apply where the       contraceptive coverage thmugh their
                    and  issuer      in the         employer-sponsored health plans                                     The Departments are issuing these
        employer                (or,
                                                                                                                     interim final rules in light of the full
        inclividual market, the issuer) are         because of the exemptions created in
        willing to offer a policy accommodating these interim final rules. or because of                             history of relevant rulemaking
        the objecting individual. As a result, the other exemptions to the Mandate, have                             (including prior interim final rules),
        Departments consider it likely that                                                                          public comments, and litigation
        where an individual exemption is               "Also, see Real Alternatives. 2017 1VL 3324600                throughout the Federal court system.
        invoked, it ill impose no burdens on
                     hch
                                                    at "36 (3d Cir. Aug. 4. 2017) (Jordan, J.. concurring            The interim final rules seek to resolve
                                                    in part and dissenting in part) (" Because insurance             this matter. and the long-running
                                                                companies mould offer such plans as a result of
            se in this respect. the Government'sinterest in     market forces, doing so would not underhnine the     litigation with respect to religious
        contraceptive coverage is different than its interest   govenhment's interest in a sustainable and
        in persons receihdng some other kinds of health         functioning market.... Because the government           sz Cf. also Plan ned Parenthood ztriz.. Inc. v. ztnh.
        coverage or coverage in general, hvhich can lead to     has failed to demonstrate hvhy allowing such a       Ass'n of Pro-Life obstetric)ann l'r Gyhcecologists. 267
        important benefits that are not necessarily             system (not unlike the one that allowed hvider       P. 3d 16'I, 106 (Ariz. Ct. App. 2011) ("a hvoman's
        conditional on the recipient's desire to use the        choice before the Affordable Care Act) would be      right to an abortion or to contraception does not
        rnverage and the specific benefits that may result      unworkable. it has not satisfied strict scrutiny."   compel a private person or entity to facilitate
        from their choice to use it.                            (citation and internal quotation marks omitted)).    either.").




Exhibit 4                                                                                                                                                               JA-0000113
                  Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 114 of 187
        47808          Federal Register/Vol. 62, No, 197/Friday. October 'l3, 2017/Rules anrj Regulations

        objections by extending the exemption        the process optional for eligible                 For avoidance of doubt, the
        under the HRSA Guidelines to                 organizations. HRSA is simultaneously         Departments wish to make clear that the
        encompass entities, and individuals.         updating its Guidelines to mflect the         expanded exemption created in
        with sincerely held religious beliefs        requirements of these interim final           ti 147.132(a) applies to several distinct
        objecting to contraceptive or                1'tiles.                                      entities involved in the provision of
        sterilization coverage, and by making                                                      coverage to the objecting employer's
        the accommodation process optional for       A. Regulatory Restatements of Section         employees. This explanation is
        eligible organizations.                      2713(a) and (a)(4) of the PHS Act             consistent with how prior rules have
           The Departments acknowledge that             These interim final rules modify the       w;orked by means of similar language.
        the foregoing analysis represents a          restatements of the requirements of           Section 147.132(a) (1) introductory text
        change from the policies and                 section 2713(a) and (a)(4) of the PHS         and (a)(1)(i), by specifying that "[aj
        interpretations we previously adopted        Act, contained in 26 CFR 54.9615-             group health plan and health insurance
        with respect to the Mandate and the          2713(a)(1) introductory text and              coverage provided in connection with a
        governmental interests that underlie the     (a)(1)(iv), 29 CFR 2590.715 — 2713(a)(1)      group health plan" is exempt "to the
        Mandate. These changes in policy are         introductory text and (a)(1)(iv), and 45      extent the plan sponsor objects as
        ivdthin the Departments'uthority. As         CFR 147.130(a)(1) introductory text and specified in paragraph (a)(2)," exempt
        the Supreme Court has acknowledged,          (a)(1)(iv), so that they conform to the       the group health plans the sponsors of
        "[a]gencies are free to change their         statutory text of section 2713 of the PHS which object, and exempt their health
        existing policies as long as they provide    Act.                                          insurance issuers from providing the
        a reasoned explanation for the change."                                                    coverage in those plans (whether or not
        Encino Motorcars, LLC v, ¹varro, 136         B. Prefatory Language of the Exertrption      the issuers have their own objections).
        S. Ct. 2117, 2125 (2016). This "reasoned     in 45 CFR 147.132                             Consequently, with respect to
        analysis" requirement does not demand           These interim final rules move the         Guidelines issued under
        that an agency "demonstrate to a court's     religious exemption from 45 CFR               ts 147.130(a)(1)(iv), or the parallel
        satisfaction that the reasons for the new    147.131 to a new Ii 147.132 and expand        provisions in 26 CFR 54.9815-
        policy are better than the reasons for the   it as follows. In the prefatory language      2713(a)(1)(iv) and 29 CFR 2590.715—
        old oiie; it suffices that the new policy    of tj 147,132, these interim final rules      2713(a)(1)(iv), the plan sponsor, issuer,
        is permissible under the statute, that       specify that not only are certain entities and plan covered in the exemption of
        there are good reasons for it, and that      "exempt," but the Guidelines shall not        that paragraph would face no penalty as
        the agency believes it to be better. which   support or provide for an imposition of a result of omitting contraceptive
        the conscious change of course               the contraceptive coverage requirement coverage from the benefits of the plan
        adequately indicates". United Student        to such entities. This is an                  participants and beneficiaries.
        Aid Funds, hic. v. King, 200 F. Supp. 3d     acknoivledgement that section                     Consistent with the restated
        163, 169 — 70 (D,D.C. 2016) (citing FCC v,   2713(a)(4) of the PHS Act requires            exeinption, exempt entities will not be
        Fox Television Stations, Inc., 556 U.S.      women's preventive services coverage          required to comply with a self-
        502, 515 (2009)); also, see¹iv    Edge       only    "as  provided for in comprehensive    certification process. Although exempt
        ¹ttvork, Inc. v. FCC, 461 F,3d 1105,         guidelines supported by the Health            entities do not need to file notices or
        1112— 13 (9th Cir. 2006) (rejecting an       Resources and Services                        certifications of their exemption, and
        argument that "an agency changing its        Administration.'" To the extent the           these interim final rules do not impose
        course by mscinding a rttle is obligated     HRSA Guidelines do not provide for or         any net notice requirements on them.
        to supply a reasoned analysis for the        support     the application  of such coverage existing ERISA rules governing group
        change beyond that which may be              to exempt entities. the Affordable Care       health plans require that, with respect to
        required vt hen an agency does not act in    Act does not require the coverage.            plans subject to ERISA. a plan
        the first instance").                        Section 147.132 not only describes the        document must include a
           Here, for all of the reasons discussed    exemption of certain entities and plans, comprehensive summary of the benefits
        above, the Departments have                  but does so by specifying that the HRSA covered by the plan and a statement of
        determined that the Government's             Guidelines do not provide for, or             the conditions for eligibility to receive
        interest in the application of               support the application of, such              benefits. Under ERISA, the plan
        contraceptive covemge requirements in        coverage to exempt entities and plans.        document provides what benefits are
        this specific context to the plans of                                                      prordded to participants and
        certain entities and individuals does not    C. General Scope of Exemption for             beneficiaries under the plan and,
        outweigh the sincerely held religious        Qbj ectirt g Entities                         therefore, if an objecting employer
        objections of those entities and                In the new 45 CFR 147.132 as created would like to exclude all or a sttbset of
        individuals based on the analyses set        by these interim final rules, these twles     contraceptive services, it must ensure
        forth above. Thus, these interim final       expand the exemption that was                 that the exclusion is clear in the plan
        rules amend the Departments'uly 2015         previously located in ts 147.131(a). With document. Momover, if them is a
        final regulations to expancl the             respect to employers that sponsor group reduction in a covered service or
        exemption to include additional entities     health plans, the new language of             benefit. the plan has to disclose that
        and persons that object based on                                                           change to plan participants.'4 Thus,
                                                     g 147.132(a)(1) introductorv text and
        sincerely held religious beliefs, These      (a)(1)(i) provides exemptions for             where an exemption applies and all or
        rules leave in place HRSA's discretion       employers that object to coverage of all      a subset of contraceptive services are
        to continue to require contraceptive and     or a subset of contraceptives or              omitted from a plan's coverage,
        sterilization coverage where no such         sterilization and related patieiit
        objection exists, and to the extent that     education and counseling based on                s'ee, for example, 29 (LS,C. 1022, 1024(bh 29
        section 2713 of the PHS Act applies.                                                       CFR 2520.102 2, 2520.102 3. a 2520.104b-3(dl,
                                                                                                                            —            —

        These interim final rules also maintain      sincerely held religious beliefs.             and 29 CFR 2590. 715 2715. Also. see 45 CFR
                                                                                                                                   —

                                                                                                              147. 200 (requiring disclosure of the "exceptions.
        the existence of an accommodation               ss See htt ps: //n a tvhrsogov/ivotnensguideft nes/   reductions, and limitations of the coverage,"
        process, but consistent with our             and https:/.'mrtcahrso.gov/tvotnensguidehnss201 6/       including group health plans and youp 8
        expansion of the exemption, ive make         i n d ex.h ted.                                          ind(vidual issuersl.




Exhibit 4                                                                                                                                                     JA-0000114
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 115 of 187
                            Federal Register/Vo]. 82, No, 197/Friday. October 'l3, 2017/Rules anr] Regulations                                                       47809

        otherwise applicable ERISA disclosures                 Congress'ntent in the Affordable Care                    sponsor with the requisite objections
        must I8flect the omission of coverage in               Act and throughout other Federal health                  but, for the sake of clarity, they include
        ERISA plans. These existing disclosure                 care laws, As discussed above, many                      an illustrative, non-exhaustive list of
        requirements serve to help provide                     Federal health care laws and regulations                 employer~ whose objections qualify the
        notice to participants and beneficiaries               provide exemptions for objections based                  plans they sponsor for an exemption.
        of what ERISA plans do and do not                      on religious beliefs. and RFRA applies                      Under these interim final rules, the
        cover. The Departments invite public                   to the Affordable Care Act, Expanding                    Departments do not limit the Guidelines
        coninieilt 011 wlietllei'xelnpt 811titles, or          the exemption removes religious                          exemption with reference to nonprofit
        others, would fincl value either in being              obstacles that entities and certain                      status or to sections 6033(a)(3)(A)(i) or
        able to iilalntaili oi'tibnlit a specific              indivicluals may face when they                          (iii) of the Code, as previous rules have
        form of certification to claim their                   othermise mish to participate in the                     done. A significant majority of States
        exemption, or in otherwise receiving                   health care market. This advances the                    either iinpose no contraceptive coverage
        guidance on a way to document their                    Affordable Care Acts goal of expanding                   requirement or offer broader exemptions
        exemption.                                             health coverage among entities and                       than the exemption contained in the
           The exemptions in (i 147.132(a) apply               indivicluals that might othertvise be                    July 2015 final regulations.sr Although
        "to the extent" of the objecting                       reluctant to participate. These rules also               the practice of States is by no means a
                     entities'incerely
                   helcl religious beliefs, Thus,              leave in place many Federal prograins                    limit on the discretion delegated to
        entities that hold a requisite objection to            that subsidize contraceptives for women                  HRSA by the Affordable Care Act, nor
        covering some, but not all, contraceptive              mho are most at risk of unintended                       a statenient about what the Federal
        items woulcl be exempt with respect to                 pregnancy and who may have more                          Government may do consistent mith
        the items to which they object, but not                limited access to contraceptives.-'"                     RFRA or other limitations in federal
        with respect to the items to which they                These interim final rules achieve greater                law„such State practice can be
        do not object. Likewise, the requisite                 Itniformity and simplicity in the                        informative as to the viability of broad
        objection of a plan sponsor or                         regulation of health insurance by                        protections for religious liberty. In this
        institution of higher education in                     expanding the exemptions to include                      case. such practice supports the
        ti 147.132(a)(1)(i) and (ii) exempts its               entities that object to the Mandate based                Departments'ecision to expand the
        group health plan, health insurance                    on their sincerely held religious beliefs,               federal exemption, bringing the Federal
        coverage offered by a health insurance                    The Departments further conclude                      Government's practice into greater
        issuer in connection with such plan,                   that it mould be inadequate to merely                    alignment with the practices of the
        and its issuer in its offering of such                 attempt to amend the accommodation                       majority of the States.
        coverage. but that exemption does not                  process instead of expand the
        extend to coverage provided by that                                                                             2. Section 147,132(a)(1)(i)(A)
                                                               exemption. The Departments have
        issuer to other group health plans where               statecl in our regulations ancl court                       Despite not limiting the exemption to
        the plan sponsor has no qualifying                     briefings that the existing                              certain organizations referred to in
        objection. The objection of a health                   accommodation 16th respect to self-                      section 6033(a)(3)(A)(i) or (iii) of the
        insurance issuer in Ij 147.132(a)(1)(iii)              insured plans requires contraceptive                     Code, the exemption in these rules
        similarly operates only to the extent of               coverage as part of the same plan as the                 includes such organizations. Section
        its objection, and as othervv isa limited              coverage proviclecl by the employer, and                 147.132(a)(1)(i)(A) specifies, as under
        as described below.                                    operates in a may "seamless" to those                    the prior exemption, that the exemption
        D. Exemption of Employers and                          plans. As a result, in significant                       covers "a group health plan established
        Institutions of Higlter Education                      respects, the accommodation process                      or maintained      by... [a] church, the
                                                               cloes not actually accommodate the                       integrated auxiliary of a church, a
           The scope of the exemption is                       objections of many entities. The                         convention or association of churches,
        expanded for non-governtnental plan                    Departments have engaged in an effort                    or a religious order." In the preamble to
        sponsors and certain entities that                     to attempt to identify an                                rules setting forth the prior exemption at
        arrange health coverage under these                    accommodation that would eliminate                       tj 147.132(a), the Departments
        interim final rules. The Departments                   the plaintiffs'eligious objections,                      interpreted this same language used in
        have consistently taken the position that              including seeking public comment                         those 131)es by declaring that "[t]he final
        section 2713(a)(4) of the PHS Act grants               through an RFI, but we stated in January                 regulations continue to provide that the
        HRSA authority to issue Guidelines that                2017 that we were unable to develop                      availability of the exemption or
        provide for and support exemptions                     such an approach at that time.                           accommodation be determined on an
        from a contraceptive coverage                                                                                   employer by employer basis. mhich the
        requimment. Since the beglniiing of                    1. Plan Sponsors Generally
                                                                                                                        Departments continue to believe best
        rulemaking concerning the Mandate,                        The expanded exemptions in these                      balances the interests of religious
        HRSA and the Departments have                          interim final rules cover any kind of                    employers and eligible organizations
        repeatedly exercised their discretion to               non-governmental employer plan                           and those of employees and their
        create and modify various exemptions                                                                            dependents." (78 FR 39886). Therefore,
        within the Guidelines.""                                 ss See, for example, Family Planning grants in 42      under the prior exemption, if an
           The Departments believe the                         LI.S.C. 300, et seq.; the Teenage   Pregnancy            employer participated in a house of
        approach of these interim final rules                  Prevention Program, Public Lais 112 — 74 (125 Stat
                                                                                                                        worship's plan—perhaps because it mas
        better aligns our implementation of                    786. 1080); the Healthy Start Program, 42 LI.S.C.
                                                               254c-8; the Maternal, Infant, and Early Childhood        affiliated with a house of worship —but
        section 2713(a)(4) of the PHS Act with                 Home Visiting Program, 42 U.S.C. 71'I; Maternal          mas not an integrated auxiliary or a
                                                               and Cliild Health Block Grants. 42 LI.S.(:. 703; 42      house of worship itself, that employer
          » "The fact that the agency has adopted different    U.S.C. 247b-12; Title XIX of the Social Security
        definitions in dityerent contexts adds force to the    Act, 42 U.S.C. 1396, et seqc the Indian Health           mas not considered to be covered by the
        argunrent that the rlefluition itself is flexible,     Service, 25 U.S.C. 13, 42 U.S.C. 2001(a), a 25 U.S.C.
        particularly since Congress has never indicated any    1601. et seqc Health center grants. 42 LI.S.C.             -'ee Guttmacher Institute, "Insurance Coverage
        disapproval of a flexible reading of the statute."     254b(e), (g). (h). 8: (i): the NIH Clinical Center. 42   of Contraceptives" available at https:ll
        Chevron, Ih S.d., Inc. v, hqaturai Resources Defense   U.S.C. 248; and the Personal Responsibility              nioirguttmacher.nrglstate-poiirtylexpiorel
         Council. Inc.. 467 U.S. 837, 863— 64 (1984].          Education Program, 42 lI.S.C. 713.                       i nsuranc-ccaverag-coontnacpptive.




Exhibit 4                                                                                                                                                              JA-0000115
                  Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 116 of 187
        47810          Federal Register/Vol. 82, No, 197/Friday. October                     '13,   2017/Rules anrj Regulations

        exemption, even though it was, in the        Sebelius, 987 F. Supp. 2d 232. 242                    The mechanisms for determining
        orclinary meaning of the text of the prior   (E.D.N.Y. 2013). Therefore the                        whether a company has adopted and
        regulation, participating in a "plan         Departments believe it is most                        holds such principles or views is a
        established or maintained by a [house of     appropriate to use a plan basis, not an               matter of well-established State Iaw
        worship]."                                   employer by employer basis, to                        with respect to corporate decision-
           Under these interim final rules,          determine the scope of an exemption for               making.eo and the Departments expect
        hoivever, the Departments intend that,       a group health plan established or                    that application of such laws would
        when this regulation text exempts a          maintained by a house of worship or                   cabin the scope of this exemption.
        plan "established or maintained by" a        integrated auxiliary.                                    In including entities in the exemption
        house of worship or integrated                                                                     that are not closely held, these interim
        auxiliary, such exemption will no            3. Section 147.132(a)(1)(i)(B)                        final rules pmvide for the possibility
        longer "be determined on an employer            Section 147.132(a)(1)(i)(B) of the rules           that some publicly traded entities may
        bv employer basis," but will be              specifies that the exemption includes                 use the exemption. Even though the
        deterinined on a plan basis —that is, by     the plans of plan sponsors that are                   Supreme Court did not extend its
        ivhether the plan is a "plan established     nonprofit organizations,                              holding in Hobby Lobby to publicly
        or maintained by" a house of worship                                                               traded corporations (the matter coiild be
                                                     4. Section 147.132(a)(1)(i)(C)
        or integrated auxiliary. This                                                                      resolved without deciding that
        interpretation better conforms to the text      Under 13 147.132(a)(1)(i)(C), the rules            question), the Court did instruct that
        of the regulation setting forth the          extend the exemption to the plans of                  RFRA applies to corporations because
        exemption— in both the prior regulation      closely held for-profit entities. This is             they are "persons" as that term is
        and in the text set forth in these interim   consistent ivith the Supreme Court's                  defined in 1 I.J.S,C. 1. Given that the
        final rules. It also offers appropriate      ruling in Hobby Lobbv, ivhich declared                definition under 1 U.S.C. 1 applies to
        respect to houses of worship and their       that a corporate entity is capable of                 any corporation, the Departments
        integrated auxiliaries not only in their     possessing and pursuing non-pecuniary                 coiisider it appmpriate to extend the
        internal employment practices but in         goals (in Hobby Lobbv, religion),                     exemption set forth in these interim
        their choice of organizational form and/     regardless of whether the entity operates             final rules to for-profit corporations
        or in their actiidty of establishing or      as a nonprofit organization, and                      whether or not they are closely held.
        maintaining health plans for employees       rejecting the Departments'rgument to                  The Departments are generally aware
        of associated employers that do not          the contrary. (134 S. Ct. 2768-75) Some               that in a country as large as America
        meet the threshold of being integrated       reports and industry experts have                     comprised of a supermajority of
        auxiliaries. Ivloreover, under this          indicated that not many for-profit                    religious persons, some publicly traded
        interpretation, houses of worship would      entities beyond those that had originally             entities might claim a religious
        not be faced with the potential prospect     brought suit have sought relief from the              character for their company, or that the
        of services to which they have a             Mandate after Hobby Lobby.'"                          majority of shares (or voting shares) of
        religious objection being covered for                                                              some publicly traded companies might
                                                     5, Section 147.132(a)(1)(i)(D)                        be controlled by a small group of
        employees of an associated employer
        participating in a plan they have               Under rr 147.132(a)(1)(i)(D). the rules            religiously devout persons so as to set
        established and niaintain,                   extend the exemption to the plans of                  forth such a religious character."'he
           The Departments do not believe there      for-profit entities that are not closely              fact that such a company is religious
        is a sufficient factual basis to exclude     helcl. The July 2015 final regulations                does not mean that it will have an
        from this part of the exemption entities     extended the accommodation to for-                    objection to contraceptive coverage. and
        that an. so closely associated with a        profit entities only if they are closely              there are many fewer publicly traded
        house of worship or integrated auxiliary     helcl, by positively defining ivhat                   companies than there are closely held
        that they are pernutted paiticipatioil iil   constitutes a closely held entity. The                ones. But our experience with closely
        its health plan, but are not themselves      Departments implicitly recognized the                 held companies is that some, albeit a
        integrated auxiliaries. Additionally, this   difficulty of provicling an affirmative               small minority, do have religious
        interpretation is not inconsistent with      clefinition of closely held entities in the           objections to contraceptive coverage.
        the operation of the accommodation           July 2015 final regulations when w;e                  Thus we consider it possible, though
        under the prior rule, to the extent that,    adopted a definition that included                    very unlikely, that a religious publicly
        in practice and as discussed elsewhere       entities that are merely "substantially
        herein, it does not force contraceptive      similar" to certain specified parameters,             provide an exemption on an interim final basis to
        coverage to be provided on behalf of the     and we allowed entities that were not                 closely held entities by using a negative definition:
                                                                                                           entities that do not have publiclv traded ownership
        plan participants of many religious          sure if they met the definition to inquire            interests as definwi by certain securities required to
        organizations in a self-insured church       with HHS; HHS was permitted to                        be registered under seciian 12 of the Securities
        plan exempt from ERISA—ivhich are            decline to answer the inquiry, at which               Exchange Act of 1024. Although this is a more
        exempt in part because the plans are         time the entity would be deemed to                    workable definition than set forth in our previous
        established and maintained by a church.                                                            rules, we have determined that it is appropriate to
                                                     qualify as an eligible organization. The              offer the expanded religious exemptions to certain
        (Section 3(33)(A) of ERISA) In several       exemptions in these interim final rules               entities svheiher or not they have publiclv traded
        lawsuits challenging the Mandate, the        clo not need to address this difficulty               owuership interests.
        Departments took the position that some      because they include both for-profit                    "" Although the Departments do not prescribe anv
        plans established and maintained by          entities that are closely held and for-               form or notification. they svoulrl expect that such
        houses of worship, but that included               rom /st«ryr'016/1                               principles or views would have been adopted and
        entities that were not integrated
        auxiliaries, ivere church plans under
                                                          held."-'"
                                                     profit entities that are not closely
                                                         See Jennifer Haberkom. "Two years later, few
                                                                                                           documented in accordance with the larva of the
                                                                                                           jurisdiction under which they are incorporated or
                                                                                                           organized.
        section 3(33) of ERISA and, thus, the        Hobbv Lobbv copycats emerge," Puli rico (Oct. 11,       s'ee, e.g„¹sdaq,corn, "4 Publicly Traded
        Government "has no authority to              2010 I, available at http://awr v Polhi co.
                                                                                  .                        Religious Companies if You'e Looking to Invest in
                                                             0/obamacare-birrh-control-mandate-            Faith" (Feb. 7, 2014l. available at http;//
        require the plaintiffs'PAs to provide        em ployers-229627.                                    &w n& .nasdaq. corn/arri cle/4-p u bi/ ciy -traded-
        contraceptive coverage at this time."          se ln the
                                                                 companion interim final rules published   religious-companies-i f yours-looking-to-inr est-in-
        Roman Catholic Archdiocese of MK v.          elsewhere in this Federal Register, ihe Departments   fai th-cm 324665.




Exhibit 4                                                                                                                                                  JA-0000116
                  Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 117 of 187
                       Federal Register/Vol. 82, No, 197/Friday. October             '13,   2017/Rules anr) Regulations           47811

        traded company might have objections        extended, in the case of institutions of   with respect to providing coverage in
        to contraceptive coverage. At the same      higher education (as clefined in 20        those plans. The issuer exemption in
        time, we are not aware of any publicly      U.S.C. 1002), to their arrangement of      r) 147.132(a)(1)(iii) adds to that
        traded entities that challenged the         student health insurance coverage, in a    protection. but the additional protection
        Mandate specifically either publicly or     manner comparable to the applicability operates in a different way than the plan
        in court. The Departments agree with        of the exemption for group health          sponsor exemption operates. As set
        the Supreme Court that it is improbable insurance coverage provided in                 forth in these interim final rules. the
        that many publicly traded companies         connection with a group health plan        only plan sponsors, or in the case of
        with numerous "unrelated                    established or maintained by a plan        individual insurance coverage.
        shareholders — including institutional      sponsor. As mentioned above, because       individuals, who are eligible to
        investors vvith their own set of            the Affonlable Care Act does not require purchase or enroll in health insurance
        stakeholders —would agree to run a          institutions of higher education to        coverage offered by an exempt issuer
        corporation under the same religious        arrange student coverage, some             that rloes not cover some or all
        beliefs" and thereby qualify for the        institutions of higher education that      contraceptive services are plan sponsors
        exemption. (134 S. Ct. at 2774)             object to the Mandate appear to have       or individuals who themselves object
        6. Section 147.132(a)(1)(i) (E)
                                                    chosen to stop arranging student plans     and are otherwise exempt based on their
                                                    rather than comply with the Mandate or objection. Thus, the issuer exemption
           Under g 147.132(a)(1)(i)(E), the rules   use the accommodation, Extending the       specifies that where a health insurance
        extend the exemption to the plans of        exemption in these interim final rules     issuer providing ~~up health insurance
        any other non-govermnental employer.        may remove an obstacle to such entities coverage is exempt under paragraph
        The plans of governmental employers         deciding to offer student plans, thereby (a)(1)(iii), the plan remains subject to
        are not covered by the plan sponsor         giving students another health             any requirement to provide coverage for
        exemption of g 147.132(a)(1)(i). The        insurance option.                          contraceptive services under Guidelines
        Departments are not aware of reasons                                                   issued under 42 CFR 147.130(a)(1)(iv)
        why it would be appropriate or              E. Exemption   for  Issuers
                                                                                               unless the plan is otherwise exempt
        necessary to offer religious exemptions        These interim final rules extend the    from that requirement, Accordingly, the
        to governmental employer plan               exemption. in g 147.132(a)(1)(iii). to     only plan sponsors, or in the case of
        sponsors in the United States with          health insurance issuers offering group    individual   insurance coverage,
        respect to the contraceptive Mandate.       or individual health insurance coverage individuals, vvho are
                                                                                                                       eligible to
        But,  as discussed  below,  governmental    that sincerely  hold  their own  religious purchase   or enroll in health insurance
        employers are pertnitted to respect an      objections to providing coverage for       coverage offered by an issuer that is
        individual's objection under                contraceptive services,
                                                       The Departments         not currently   exempt under this paragraph (a)(1)(iii)
        g 147.132(b) and thus to provide health                            are
                                                                                               that  does not include coverage for some
        insurance coverage without the              aware of health insurance issuers that
        objected-to contraceptive coverage to       possess their own religious objections to or all contraceptive services are plan
        such individual. Where that exemption offering contraceptive coverage,                 sponsors or individuals who themselves
        is operative, the Guidelines may not be     Nevertheless, many Federal health care     object and are exempt. Issuers that hold
        construed to prevent a willing              conscience laws and regulations protect religious objections should identify to
        governmental plan sponsor of a group        issuers or plans specifically. For         plan sponsors the lack of contraceptive
        health plan from offering a separate        example, 42 U.S.C. 1395w— 22(j)(3)(B)      coverage in any health insurance
        benefit package option, or a separate       and  1396u-2(b)(3)    protect plans  or    coverage being offered that is based on
                                                    managed care organizations in Medicaid     the  issuer's exemption, and
        policy, certificate or contract of                                                     communicate the group health plan"s
        insurance, to any individual who            or Medicare Advantage. The Weldon
                                                    Amendment protects HMOs, health            independent obligation to prm ide
        objects to coverage or payments for                                                    contraceptive coverage, unless the group
        some or all contraceptive services based insurance plans, and any other health
        on sincerely held religious beliefs.        care organizations are protected from      health plan itself is exempt under
           By the general extension of the          heing required to provide coverage or      regulations governing the Mandate.
        exemption to the plans of plan sponsors pay for abortions. See, for example,              In this way, the issuer exemption
        in (3 147.132(a)(1)(i), these interim final Consolidated Appropriations Act of         serves to protect objecting issuers both
        rules also exempt group health plans        2017, Public Law 115 —31, Div. H, Title    from being asked or required to issue
        sponsored by an entity other than an        V, Sec. 507(d). Congress also declared     policies that cover contraception in
        employer (for example, a union) that        this year that "it is the intent of        violation of the issuers'incerely held
        objects based on sincerely held religious Congress*'o include a "conscience            religious beliefs, and from heing asked
        beliefs to coverage of contraceptives or    clause" which provides exceptions for      or required to issue policies that omit
        sterilization.                              religious beliefs if the District of       contraceptive coverage to non-exempt
                                                    Columbia requires "the provision of        entities or individuals, thus subjecting
        7. Section 147.132(a)(1)(ii)                contraceptive coverage by health           the issuers to potential liability if those
           As in the previous rules, the plans of   insurance plans." See Id. at Div. C, Title plans are not exempt from the
        institutions of higher education that       VIII, Sec. 808. In light of the clearly    Guidelines. At the same time, the issuer
        arrange student health insurance            expressed intent of Congress to protect    exemption will not serve to remove
        coverage will continue to be treated        religious liberty, particularly in certain contraceptive coverage obligations from
        similarly to the way in vvhich the plans    health care contexts, along with the       any plan or plan sponsor that is not also
        of employers are treated, but for the       specific efforts to protect issuers, the   exempt, nor will it prevent other issuers
        purposes of such plans being exempt or Departments have concluded that an              from being required to provide
        electing the optional accommodation,        exemption for issuers is appropriate,      contraceptive coverage in individual
        rather than merely being eligible for the      As discussed above. vvhere the          insurance coverage. Permitting issuers
        accommodation as in the previous rule. exemption for plan sponsors or                  to object to offering contraceptive
        These interim final rules specify, in       institutions of higher education applies, coverage based on sincerely held
        g 147.132(a)(1)(ii), that the exemption is  issuers are exempt under those sections religious beliefs will allow issuers to




Exhibit 4                                                                                                                            JA-0000117
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 118 of 187
        47812           Federal Register/Vol. 62, No, 197/Friday. October                  '13,   2017/Rules ancj Regulations

        continue to offer coverage to plan             establishing, maintaining, providing,      contraceptive coverage, even if those
        sponsors and individuals, without              offering, or arranging {as applicable)     governmental entities do not object tu
        subjecting them to liability under             coverage. payn1ents, or a plan that        offering contraceptive coverage in
        section 2713(a)(4) of the PHS Act or           provides coverage or payments for some     general.
        related provisions for their failure to        or all contraceptive services, based on       This "individual exemption" cannot
        provide contraceptive coverage,                its sincerely held religious beliefs.      be used to force a plan (or its sponsor)
           The issuer exemption does not                                                          or an issuer to provide coverage
                                                       G. Individual Exemption
        specifically include third patty                                                          omitting contraception, or, w;ith respect
        administrators, although the optional             These interim final rules include a     to health insurance coverage, to prevent
        accommodation process provided under           special rule pertaining to indivicluals    the application of State law that requires
        these interim final rules specifies that       (referrecl to here as the "individual      coverage of such contraceptives or
        third party administrators cannot be           exemption"'). Section 147.132(b)           sterilization. Nor can the individual
        required to contract with an entity that       provides that nothing in                   exemption be construed to require the
        invokes that process. Some religious           rt 147.130(a)(1)(iv), 26 CFR 54.9815—      guaranteed availability of coverage
        thircl party administrators have brought       2713(a) (1)(iv), or 29 CFR 2590,715—       omitting contraception to a plan sponsor
        suit tn colljtltlctton wttlt stilts brottght   2713(a)(1)(iv), may be construed to        or individual who does not have a
        by organizations enrolled in ERISA-            prevent a tvilling plan sponsor of a       sincerely held religious objection, This
        exempt church plans. Such plans are            group health plan or a willing health      individual exemption is limited to the
        now exempt under these interim final           insurance issuer offering group or         requirement to provide contraceptive
        rules, and their third party                   individual health insurance coverage,      coverage under section 2713(a)(4) of the
        administrators, as claims processors, are      front offering a separate benefit package PHS Act, and does not affect any other
        under no obligation under section              option, or a separate policy, certificate, Federal or State law governing the plan
        2713(a)(4) of the PHS Act to provide           or contract of insurance, to any           or coverage. Thus, if there are other
        benefits for contraceptive services, as        individual who objects to coverage or      applicable laws or plan terms governing
        that section applies only to plans and         payments for some or all contraceptive     the benefits, these interim final rules do
        issuers. In the case of ERISA-covered          services basecl on the indiviclual's       not affect such other laws or terms.
        plans. plan administrators are obligated       sincerely held religious beliefs. The         The Departments believe the
        under ERISA to follow the plan terms,          individual exetnption extends to the       individual exemption tvill help to meet
        but it is the Departments'nderstanding         coverage unit in which the plan            the Affordable Care Act's goal of
        that third party administrators are not        participant, or subscriber in the          increasing health coverage because it
        typically designated as plan                   individual market, is enrolled (for        will reduce the incidence of certain
        administrators under section 3(16) of          instance, to family coverage covering      individuals choosing to forego health
        ERISA and, therefore, would not                the participant and his or her             coverage because the only coverage
        normally act as plan administrators            beneficiaries enrolled under the plan),    available would violate their sincerely
        under section 3(16) of ERISA. Therefon.,       but does not relieve the plan's or         held religious beliefs,ea At the same
        to the Departments'nowledge, it is             issuer's obligation to comply with the     time, this individual exemption "does
        only under the existing accommodation          Mandate with respect to the group          not undermine the governmental
        process that third party administrators        health plan at large ur, as applicable, to interests furthered by the contraceptive
        are required to undertake any                  any other individual policies the issuer   coverage requirement," "'ecause,
        obligations to provide or arrange for          offers.                                    when the exemption is applicable, the
        contraceptive coverage to which they              This individual exemption allows        individual does not 1vant the coverage,
        might object, These interim final rules        plan sponsors and issuers that do not      and therefore would not use the
        alake the acconlnloclatiotl process            specifically object to contraceptive       objectionable items even if they were
        optional for employers and other plan          coverage to offer religiously acceptable   covered,
        sponsors, and specify that third party         coverage to their participants or
        administrators that have their own             subscribers who clo object, while          H.   fdptional Accommodation
        objection to complying with the                offering coverage that includes               Despite expanding the scope of the
        accommodation process may decline to           contraception to participants or           exemption, these rules also keep the
        enter into, or continue, contracts as          subscribers who do not object. This        accommoclation process, but revise it so
        third patty adtninistrators of such plans.     individual exemption can apply ta ith      as to make it optional. In this way,
        For these reasons, these interim final         respect to individuals in plans            objecting employers are no longer
        rules do not otherwise exempt third            sponsored by private employers or          required to choose between direct
        paly administrators. The Departments           governmental employers, For example,       compliance or compliance through the
        solicit public comment, however, on            in one case brought against the            accommoclation, These rules maintain
        whether there are situations vvhere there      Departments, the State of Missouri         the location of the accommodation
        may be an additional need to provide           enacted a law under which the State is     process in the Code of Federal
        distinct protections for third party           not permitted to discriminate against      Regulations at 45 CFR 147.131, 26 CFR
        administrators that may have religious         insurance issuers that offer health plans 54.9815 — 2713A, and 29 CFR 2590. 715—
        beliefs implicated by the Mandate.             without coverage for contraception         2713A. These rules, by virtue of
                                                       based on employees'eligious beliefs, or expanding the plan sponsor exemption
        F. Scope of Objections ¹eded for the           against the individual employees who       beyond houses of w;orship and
        Objecting Entity Exemption                     accept such offers. See I4rieland, 196 F.  integrated auxiliaries that were
           Exemptions for objecting entities           Supp. 3cl at 1015-16 (quoting Mo. Rev.
        specify that they apply where the              Stat. 191.724). Under the individual         "'- See, for example. Ivisiand, lr36 F. Supp. 3d at
        entities object as specified in                exemption of these interim final rules,    1017. and March for Life. 128 F. Supp. 3d at 130.
                                                       employers sponsoring governmental          where the courts noted tlmt the individual
        Ij 147.132(a)(2). That paragraph specifies
                                                                                                  employee plaintiffs indicated that they viesved the
        that exemptions for objecting entities         plans would be free to honor the           Mandate as pressuring them to "forgo health
        will apply to the extent that an entity        objections of individual employees by      insurance altogether."
        described in ts 147.132(a)(1) objects to its   offering thetn plans that omit               ss 78 FR 3r3874.




Exhibit 4                                                                                                                                         JA-0000118
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 119 of 187
                       Federal Register/Vol. 82, No, 197/Friday. October                               '13,   2017/Rules anrj Regulations            47813

        previously exempt, and beyond                      be effective on the 1st day of the 1st
                                                      v, ill                                                       discretion to decide whether to continue
        religious nonprofit groups that were          plan year that begins on or after 30 days                    to require contraceptive coverage under
        previously accommodated, and by               after the date of the revocation (to allow                   the Guidelines (in plans where Congress
        defining eligible organizations for the       for the provision of notice to plan                          applied section 2713 of the PHS Act) if
        accommodation with reference to those         participants in cases where                                  no objection exists, The Departments
        covered by the exemption, likemise            contraceptive benefits will no longer be                     believe this array of programs and
        expand the kinds of entities that may         provided). Alternatively, an eligible                        requirements better sen es the interest of
        use the optional accommoclation. This         organization may give 60-days notice                         providing contraceptive coverage w, bile
        includes plan sponsors mith sincerely         pursuant to section 2715(d)(4) of the                        protecting the conscience rights of
        held religious beliefs for the reasons        PHS Act,s4 if applicable, to revoke its                      entities that have sincerely held
        described above. Consequently, under          use of the acconrmodation process.                           religious objections to some or all
        these interim final rules, objecting             The Departments have eliminated the                       contraceptive or sterilization services.
        employers may make use of the                 provision in the previous                                       The Departments request and
        exemption, or may choose to pursue the        accommodation under which an issuer                          encourage public comments on all
        optional acconunodation process. If an        is deemed to have complied with the                          matters addressecl in these interim final
        eligible organization pursues the             Mandate where the issuer relied                              rules.
        optional acconunodation process               reasonably and in good faith on a                            U. Interim Final Rules, Request for
        through the EBSA Form 700 or other            representation by an eligible                                Comments and Waiver of Delay of
        specified notice to HHS, it voluntarily       organization as to its eligibility for the                   FITective Date
        shifts an obligation to provide separate      accommodation, even if that
        but seamless contraceptive coverage to        representation was later determined to                          Section 9833 of the Code, section 734
        its issuer or third party administrator.      be incorrect. Because any organization                       of ERISA, and section 2792 of the PHS
           The fees adjustment process for            with a sincerely held religious objection                    Act authorize the Secretaries of the
        qualifying health issuers or third party      to contraceptive coverage is now eligible                    Treasury. Labor, and HHS (collectively,
        administrators pursuant to 45 CFR             for the optional accommodation under                         the Secretaries) to promulgate any
        156.50 is not modified, and (as specified     these interim final rules and is also                        interim final rules that they determine
        therein) requires for its applicabilitv       exempt, the Departments believe there                        are appropriate to carry out the
        that an exception under Ol IB Circular        is minimal opportunity for mistake or                        provisions of chapter 100 of the Code.
        No. A-25R be in effect as the Secretary       misrepresentation by the organization,                       part 7 of subtitle B of title I of ERISA,
        of the Department of Health and Human         and the reliance provision is no longer                      and part A of title XXVII of the PHS Act,
        Services requests.                            necessary,                                                   which include sections 2701 through
           If an eligible organization wishes to                                                                   2728 of the PHS Act and the
        revoke its use of the accommodation, it       I. Definition of Contraceptive Services                      incorporation of those sections into
        can do so under these interim final rules     for the Purpose of These Rules                               section 715 of ERISA and section 9815
        and operate under its exempt status, As          The interim final rules specify that                      of the Code. These interim final rules
        part of its revocation, the issuer or third   when the rules refer to                                      fall under those statutory authorized
        party adtninistrator of the eligible
                                                                "contraceptive*'ervices,
                                                                 benefits, or coverage, such                       justifications. as did previous rules on
        organization must provide participants        terms include contraceptive or                               this matter (75 FR 41726; 76 FR 46621;
        and beneficiaries written notice of such      sterilization items, services, or related                    79 FR 51092).
        revocation as specified in guidance           patient education or counseling, to the                         Section 553(b) of the Administrative
        issued by the Secretary of the                extent specified for purposes of                             Procedure Act (APA) requires notice
        Department of Health and Human                Ii 147.130(a)(1)(iv). This was the case
                                                                                                                   and comment rulemaking, involving a
        Services. This revocation process             under the previous rules, as expressed                       notice of proposed rulemaking and a
        applies both prospectively to eligible        in the preamble text of the various                          comment period prior to finalization of
        organizations who decide at a later date      iterations of the regulations, but the                       regulatory requirements— except when
        to avail themselves of the optional           Departments )vish to make the scope                          an agency, for good cause, finds that
        accomn1odation and then decide to             clear by specifying it in the regulatory                     notice and public comment thereon are
        revoke that accommodation„as w;ell as         text.                                                        impracticable„unnecessary, or contrary
        to organizations that mere included in                                                                     to the public interest. These provisions
        the accommodation prior to the effective      J. Conclusion                                                of the APA do not apply here because
        date of these interim final rules either         The Departments believe that the                          of the specific authority granted to the
        by their submission of an EBSA Form           Guidelines and the exemptions                                Secretaries by section 9833 of the Code,
        700 or notification, or by some other         expanded herein will advance the                             section 734 of ERISA, and section 2792
        means under which their third party           limited purposes for mhich Congress                          of the PHS Act.
        administrator or issuer was notified by       imposed section 2713 of the PHS Act,                            Even if these provisions of the APA
        DOL or HHS that the accommodation             while acting consistently with                               applied, they would be satisfied: The
        applies. Consistent with other                                   record of allowing for
                                                                            Congress'ell-established               Departments have determined that it
        applicable laws, the issuer or third party    religious exemptions with respect to                         would be impracticable and contrary to
        administrator of an eligible organization     especially sensitive health care and                         the public interest to delay putting these
        must promptly notify plan participants        health insurance requirements, These                         provisions in place until a full public
        and beneficiaries of the change of status     interim final rules leave fully in place                     notice-and-comment process is
        to the extent such participants and           over a dozen Federal programs that                           completed. As discussed earlier, the
        beneficiaries are currently being offered     provide, or subsidize, contraceptives for                    Departments have Issued three interim
        contraceptive coverage at the time the        women, including for low income                              final rules implementing this section of
        accommodated organization invokes its         women based on financial need. These                         the PHS Act because of the immediate
        exemption. If contraceptive coverage is       interim final rules also maintain HRSA's                     needs of covered entities and the
        being offered by an issuer or third party                                                                  weighty matters implicated by the
        achninistrator through the                      "'ee  also 25 CFR 54.0815 — 2715(b); 20 CFR                HRSA Guidelines. As recently as
        accommodation process, the revocation         2500.715 — 2715(b): 45 CFR 147.200(b).                       December 20, 2016, HRSA updated




Exhibit 4                                                                                                                                                JA-0000119
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 120 of 187
        47814          Federal Register/Vo]. 82, No, 197/Friday. October                '13,   2017/Rules and Regulations

        those Guidelines without engaging in          violated RFRA. Good cause exists to           have been xvaiting to receive from the
        the regulatory process (because doing so      issue the expanded exemption in these         Departments for more than a year. If the
        is not a legal requirement), and              interim final rules in order to cure such     Departments were to publish a notice of
        announced that it plans to continue to        violations (whether among litigants or        proposed rulemaking instead of these
        update the Guidelines,                        among similarly situated parties that         interim final rules, many more months
           Dozens of lawsuits over the Mandate        have not litigated), to help settle or        could pass before the current Mandate
        have been pending for nearly 5 years.         resolve cases, and to ensure, moving          is lifted from the entities receiving the
        The Supreme Court remanded several of         formard, that our regulations are             expanded exemption, during which
        those cases more than a year ago, stating     consistent with any approach me have          time those entities xvould be deprived of
        that on remand "[w]e anticipate that the      taken in resolving certain litigation         the relief clearly set forth in these
        Courts of Appeals will allow the parties      matters.                                      interim ffnal rules. In response to
        sufficient time to resolve any                   The Departments have also been             several of the previous rules on this
        outstanding issues between them",             subject to temporary injunctions              issue —including three issued as interim
        Zubik, 136 S. Ct, at 1560. During that        protecting many religious nonprofit           final rules under the statutory authority
        time, Courts of Appeals have been             organizations from being subject to the       cited above —the Departments received
        asking the parties in those cases to          accommodation process against their           more than 100,000 public comments on
        submit status reports every 30 through        wishes, while many other organizations        multiple occasions. Those comments
        90 days. Those status reports have            are fully exempt, have permanent court        included extensive discussion about
        informed the courts that the parties          orders (&locking the contraceptive            whether ancl by what extent to evpand
        &vere in discussions, ancl about the RFI      coverage requirement, or are not subject      the evemption. Most recently, on July
        issued in late 2016 and its subsequent        to section 2713 of the PHS Act and its        26, 2016, the Departments issued a
        comment process and the FAQ the               enforcement due to Congress'imited            request for information (81 FR 47741)
        Departments issued indicating that me         application of that requirement. Good         and receivecl over 54,000 public
        could not find a may at that time to          cause exists to change the
                                                               Departments'revious                  comments about different possible mays
        amend the accommodation process so as                    rules to direct HRSA to bring      to resolve these issues. In connection
        to satisfy objecting eligible organizations   its Guidelines in accord with the legal       with past regulations, the Departments
        xvhile pursuing the Departments'olicy         realities and remove the threat of a          have offered or expanded a temporary
        goals. Since then, several courts have        future violation of religious beliefs,        safe harbor allowing organizations that
        issued orders setting more pressing           including vvhere such violations are          mere not exempt from the HRSA
        deadlines. For example, on March 10,          contrary to Federal law.                      Guidelines to operate out of compliance
        2017, the United States Court of                 Other objecting entities similarly have    with the Guidelines. The Departments
        Appeals for the Seventh Circuit ordered       not had the protection of court               will fully consider comments submitted
        that, by May 1, 2017. "the court expects      injunctions. This includes some               in response to these interim final rules,
        to see either a report of an agreement to     nonprofit entities that have sued the         but believe that good cause exists to
        resolve the case or detailed reports on       Departments, but it also includes some        issue the rules on an interim final basis
        the parties'espective positions. In the       organizations that do not have lawsuits       before the comments are submitted and
        event no agreement is reported on or          pending against us. For example, many         reviewed.
        before Ivlay 1, 2017. the court will plan     of the closely held for-profit companies         As the United States Court of Appeals
        to schedule oral argument on the merits       that brought the array of lawsuits            for the D,C. Circuit stated with respect
        of the case on short notice after that        challenging the Mandate leading up to         to an earlier interim final rule
        date". The Departments submitted a            the decision in Hobby Lobby are not           promulgated with respect to this issue
        status report but mere unable to set forth    protected by injunctions from the             in Priests for Life v. U.S. Department of
        their specific position because this          current rules, including the requirement      Health and Human Services, 772 F.3d
        interim final rule mas not yet on public      that they either fully comply vrith the       229, 276 (D.C. Cir, 2014). vacated on
        display. Instead, the Departments             Mandate or subject themselves to the          other grounds, Zubik v. BurN'elk 136 S.
        informed the Court that we "are noxv          accommodation. Continuing to apply            Ct. 1557 (2016). "[S]everal reasons
        considering whether further                   the Ivlandate's regulatory burden on          support HHS's decision not to engage in
        administrative action mould be                individuals and organizations with            notice and comment here". Among
        appropriate". In response, the court          religious beliefs against it could serve as   other things, the Court noted that "the
        extended the deadline to June 1, 2017,        a deterrent for citizens who might            agency made a good cause finding in the
        again declaring the court expected "to        consider forming nem entities—                rule it issued": that "the regulations the
        see either a report of an agreement to        nonprofft or for-profit —and to offering      interim final rule modifies were recently
        resolve the case or detailed reports on       health insurance in employer-sponsored        enactecl pursuant to notice and
        the parties'espective positions". The         plans or plans arranged by institutions       comment rulemaking, and presented
        Departments were again unable to set          of higher education. Delaying the             virtually identical issues"; that "HHS
        forth their position in that status report,   protection afforded by these interim          mill exjose its interim rule to notice
        but were able to state that the               final rules mould be contrary to the          and comment before its permanent
        "Departments of Health and Human              public interest because it mould serve to     implementation"; and that "delay in
        Services, Labor, and the Treasury are         extend for many months the harm               implementation of the rule mould
        engaged in rulemaking to reconsider the       caused to all entities and inclividuals       interfere with the prompt availability of
        regulations at issue here," citing https://   with religious objections to the              contraceptive coverage and delay the
        mvnv.regin fo.gov/public/do/                  Mandate. Good cause exists to provide         implementation of the alternative opt-
        eoDetai is?rrid=127381.                       immediate resolution to this myriad of        out for religious objectors". Id. at 277.
           As discussed above, the Departments        situations rather than leaving them to           Delaying the availability of the
        have concluded that, in many instances,       continued uncertainty, inconsistency,         expanded exemption mould delay the
        requiring certain objecting entities or       encl cost during litigation challenging       ability of those organizations and
        individuals to choose between the             the previous rules.                           individuals to avail themselves of the
        Mandate, the accommodation, or                   These interim final rules provide a        relief afforded by these interim final
        penalties for noncomplaince has               specific policy resolution that courts        rules. Good cause is supported by




Exhibit 4                                                                                                                                JA-0000120
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 121 of 187
                         Federal Register/Vol. 82, No, 197/Friday. October 'l3, 2017/Rules and Regulations                            47815

        providing relief for entities and               interim final rules effective immediately economically significant effects ($ 100
        individuals for whom the lvlandate              upon filing at the Office of the Federal   million or more in any one year), and
        operates in violation of their sincerely        Register.                                  an "econonlically significant"
        held religious beliefs, but who would                                                      regulatory   action is subject to review by
                                                        VI. Economic hnpact ancl Paperwork
        have to experience that burden for many         Burden                                     the Office of Management and Budget
        nlol'e nlonths under the                                                                   (OMB). As discussed below regarding
                     if these rules are not issued
                    pl'101'egulations                      We have examined the impacts of the anticipated effects of these rules and the
        on an interim final basis. Good cause is        interim final rules as required by         Paperwork Reduction Act, these interim
        also supported by the effect of these           Executive Order 12866 on Regulatory        final rules ala not likely to have
        interim final rules in bringing to a close      Planning and Review (September 30,         economic impacts of $ 100 million or
        the uncertainty caused by years of              1993), Executive Order 13563 on            more in any 1 year, and therefore do not
        litigation and regulatory changes made          Improving Regulation and Regulator         meet the definition of "economically
        under section 2713(a)(4) of the PHS Act.        Review (January 18, 2011), the             significant" under Executive Order
        Issuing interinl final rules with a             Regulatory Flexibility Act (RFA)           12866. However, OMB has determined
        comment period provides the public              (September 19, 1980, Pub. L. 96 354),      that the actions are significant within
        with an opportunity to comment on               section 1102(b) of the Social Security     the meaning of section 3(f)(4) of the
        whether these regulations expanding the         Act, section 202 of the Unfunded           Executive Order. Therefore, OMB has
        exemption should be made permanent              Mandates Reform Act of 1995 (March         reviewed these final regulations, and the
        or subject to modification without              22, 1995; Pub. L. 104—4), Executive        Departments have provided the
        delaying the effective date of the              Order 13132 on Federalism (August 4,       follow;ing assessment of their impact.
        regulations.                                    1999), the Congressional Review Act (5
                                                        U.S.C. 804(2) and Executive Order          1. Need for Regulatory Action
           Delaying the availability of the
        expanded exemption vvould also                  13771 on Reducing Regulation and              These interim final rules amend the
        increase the costs of health insurance.         Controlling Regulatorv Costs (January      Departments'uly 2015 final regulations
        As reflectecl in litigation pertaining to       30, 2017).                                 to expand the exemption from the
                                                        A. Executive Orders 12866 an d 13563— requirement provide coverage
        the Mandate, some entities are in                                                                         to                     for
        grandfathered health plans that do not          Department of    HHS                       contraceptives    and  sterilization,
                                                                               and Department of established under the HRSA Guidelines.
        cover contraception. Thev wish to make          Labor
        changes to their health plans that vvill                                                   prolnulgated under section 2713(a)(4) of
        reduce the costs of insurance coverage             Executive Orders 12866 and 13563        the PHS Act, section 715(a)(1) of the
        for their beneficiaries or policyholders,       direct agencies to assess all costs and    ERISA, and section 9815(a)(1) of the
        but which would cause the plans to lose         benefits of available regulatory           Code, and to revise the accommodation
        grandfatheled status. They are refraining       alternatives and, if regulation is         process to make it optional for eligible
        from making those changes —and                  necessary, to select regulatory            organizations. The expanded exemption
        therefore are continuing to incur and           approaches that maxilnize net benefits     would apply to individuals and entities
        pass on higher insurance costs —to              (lnclucilng potential econonllc,           that have religious objections to some
        prevent the Mandate from applying to            environmental, and public health and       (or all) of the contraceptive and/or.
        their plans in violation of their               safety effects; distributive impacts; and  sterilization services that w, ould be
        consciences. Issuing these rules on an          equity). Executive Order 13563             covered under the Guidelines. Such
        interim final basis is necessary in order       emphasizes the importance of               action is taken, among other reasons, to
        to help reduce the costs of health              quantifying both costs and benefits,       provide for participation in the health
        insurance for such entities and their           reclucing costs, harmonizing rules, and    insurance market by certain entities or
        plan participants.                              promoting flexibility.                     individuals free from penalties for
           These interim final rules also set forth        Section 3(f) of Executive Orcler 12866 violating sincerely held religious beliefs
        an optional acconlnloclatlon pl'ocess,          clefines a "significant regulatory action" opposed to providing or receiving
        and expand eligibility for that process to      as an action that is likely to result in a coverage of contraceptive services. and
        a broacler category of entities. Delaying       regulation: (1) Having an annual effect    to resolve many of the lawsuits that
        the availability of the optional                on the economy of $ 100 million or more have been filed against the Departments.
        accomnlodation process would delay              in any one year, or adversely and
                                                        materially affecting a sector of the       2. Anticipated Effects
        the ability of organizations that do not
        now qualify for the accommodation, but          economy, productivity, competition,           The Departments assess this interim
        wish to opt into it, to be able to do so        jobs, the environment, public health or    final rule together with a companion
        and therefore to provide a mechanism            safety, or State, local, or tribal         interim final rule concerning moral but
        for contraceptive coverage to be                governments or conununities (also          non-religious conscientious objections
        provided to their employees while the           referred to as "economically               to contraception, publishecl elsewhere
        organization's religious objections are         significant"); (2) creating a serious      in this Federal Register. Regarding
        accommodatecl.                                  inconsistency or otherwise interfering     entities that are extencled an exemption,
           For the foregoing reasons, the               with an action taken or planned by         absent expansion of the exemption the
        Departments have determined that it             another agency; (3) materially altering    Guidelines would require lnany of these
        would be impracticable and contrary to          the budgetary impacts of entitlement       entities and individuals to either: Pay
        the public interest to engage in full           grants, user fees, or loan programs or the for coverage of contraceptive services
        notice and comment rulemaking before            rights and obligations of recipients       that they find religiously objectionable;
        putting these interim final rules into          thereof; or (4) raising novel legal or     submit self-certifications that would
        effect. and that it is in the public interest   policy issues arising out of legal         result in their issuer or third party
        to promulgate interim final rules. For          mandates, the Presiclent's priorities, or  administrator paying for such services
        the same reasons, the Departments have          the principles set forth in the Executive for their employees, which some entities
        deterlnined. consistent with section            Order.                                     also believe entangles them in the
        553(d) of the APA (5 U.S.C. 553(d)), that         A regulatory inlpact analysis must be    provision of such objectionable
        there is good cause to make these               prepared for major rules lvith             coverage; or, pay tax penalties or be




Exhibit 4                                                                                                                                JA-0000121
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 122 of 187
        47816           Federal Register/Vol.           f)2, No,   197/Friday. October       '13,   2017/Rules anrl Regulations

        subject to other adverse consequences            administrators, who will no longer have    contraceptive access, such as through a
        for non-coinpliance with these                   continuing obligations imposed on them     parent's or spouse's plan, or through
        requirements. These interim final rules          by the accommodation.                      one of the niany governmental programs
        remove certain associated burdens                  These interim final rules mill result in that subsidize contraceptive coverage to
        imposed on these entities and                    some persons covered in plans of newly     supplement their access,
        indivirluals —that is. by recognizing            exempt entities not receiving coverage         The Departments have access to
        their religious objections and exempting         or payments for contraceptive services.    sources of information discussed in the
        them— on the basis of such objections—           The Departments do not have sufficient     folloming paragraphs that are relevant to
        from the contraceptive and/or                    data to determine the actual effect of     this issue, but those sources do not
        sterilization coverage requirement of the        these rules on plan participants and       provdde a full picture of the impact of
        HRSA Guidelines and making the                   beneficiaries. including for costs they    these interim final rules.
        accommodation process optional for               may incur for contraceptive coverage,          First, the prior rules already exempted
        eligible organizations.                          nor of unintended pregnancies that may     certain houses of ivorship and their
           To the extent that entities choose to         occur. As d(scussed above and for          integrated auxiliaries. Further, as
        revoke their accommodated status to              reasons explained hen., there are          discussed above, the prior
        make use of the expanded exemption               multiple levels of uncettainty involved    accommodation process allows
        immediately, a notice will need to be            in measuring the effect of the expanded    hundreds of additional religious
        sent to enrollees (either by the entity or       exemption, including but not limited       nonprofit organizations in self-insured
        bv the issuer or third parti                     to-                                        church plans that are exempt from
        administrator) that their contraceptive             ~ How many entities mill make use of    ERISA to file a self-certification or
        coverage is changing, and guidance mill          their nevvly exempt status.                notice that relieves not only themselves
        reflect that such a notice requirement is           ~ how many entities 1vdll opt into the  but, in effect, their third party
        imposed no more than is already                  accommodation inaintained by these         administrators of any obligation to
        required by preexisting rules that               rules, under which their plan              proidde contraceptive coverage or
        require notices to be sent to enrollees of       participants mill contimie receiving       payments. Although in the latter case,
        changes to coverage during a plan veer.          contraceptive coverage.                    third party administrators are legally
        If the entities wait until the start of their       ~ ivhich
                                                                     contraceptive methods some permitted to provide the coverage,
        next plan veer to change to exempt               newly exempt entities will continue to     several self-insured church plans
        status. instead of doing so during a plan        provide ivithout cost-sharing despite the themselves have expressed an objection
        year. those entities geiierally mill also be     entity objecting to other methocls (for    in litigation to allowing such
        able to avoid sending any                        example, as reflected in Hobby Lobby,      contraceptive coverage to be provided,
        supplementary notices in addition to             several objecting entities still provide   and according to information received
        what they would otherwise normally               coverage for 14 of the 16 momen's          during litigation, it appears that such
        send prior to the start of a new plan            contraceptive or sterilization methods,    contraceptive coverage has not been
        year. Additionally, these interim final          134 S, Ct, at 2766).                       provided. In addition, a significant
        rules provide such entities v, ith an               ~ how many women mill be covered        portion of the lawsuits challenging the
        offsetting regulator benefit by the              by plans of entities using their newly     Mandate were brought by a single firm
        exemption itself and its relief of burdens       exempt status.                             representing Catholic dioceses and
        on their religious beliefs. As discussed            ~ which of the ia omen covered by
                                                                                                    related entities covered by their diocese-
        below, assuming that more than half of           those plans mant and would have used       sponsored plans. In that litigation. the
        entities that have been using the                contraceptive coverage or payments for Departments took the position that,
        previous acconimodation mill seek                contraceptive methods that are no          where those diocese-sponsored plans
        imniediate revocation of their                   longer covered by such plans.              are self-insured, those plans are likely
        accommodated status and notices willi               ~ whether, given the broad
                                                                                                    church plans exempt from ERISA.cis For
        be sent to all their enrollees, the total        availability of contraceptives and their   the purposes of considering whether the
        estimated cost of sending those notices          relatively low cost, such tvomen will      expanded exemption in these rules
        ivill be $ 51.990.                               obtain and use contraception even if it    affects the persons covered by such
           The Departments estimate that these           is not covered.
        interim final rules will not result in any          ~ the degree to which such women
                                                                                                    diocese-sponsored plans. the
                                                                                                    Departments continue to assume that
        additional burdens or costs on issuers or        are in the category of women identified    such plans are similar to other objecting
        third party adininistrators. As discussed        by IOM as most at risk of unintended       entities using self-insured church plans
        below. the Depattments believe that 109          pregnancy.
        of the 209 entities making use of the               ~ the degree to which unintended
                                                                                                    with    respect to their third party
        accommodation process will instead               pregnancies may result among those         administrators being unlikely to provide
        make use of their newly exempt status.           women, which mould be attributable as contraceptiveand         coverage to plan
                                                                                                                            beneficiaries under the
        In contrast, the Departments expect that         an effect of these rules only if the       participants
        a much smaller number (which we                  women did not otherwise use                previous rule. Therefore the
        assume to be 9) will make use of the             contraception or a particular                 "'ee, for example, Brief in Opp. To Pls.'ot.
        accommodation that 14 ere not provided           contraceptive method due to their plan     for Prelim. Ini.. Brandt v. Buoveil, No. 2:14 cv-
                                                                                                                                               —

        access to it previously. Reclucecl               making   use  of its newly exempt  status. 881-AJS, doc. 023 (W.D. Pa. filed June 10, 2014)
        burdens for issuers aiid third party                ~ the degree to which such              (arguing that "p(ainttffs have not established an
        administrators due to reductions in use          unintended pregnancies may be              injury in fact to the degree plaintiffs have a self-
                                                                                                    insured church plan." based on the fact that "the
        of the accommodation ivill more than             associated with negative health effects,   scene (avv firm representing the plaintiffs here bas
        offset increased obligations on issuers          or whether such effects may be offset by suggested in another similar case that all 'Catholic
        and third party administrators setting           other factors, such as the fact that those entities like the Archdiocese participate in "church
        the fewer number of entities that vvill          momen will be otherwise enrolled in        plans." 'l; Romun Catholic Archdiocese of X Y. v.
                                                                                                    Sebelius, 087 F. Supp. 2d 232. 242 (E.D.N,Y. 2013)
        newly opt into the accommodation. This           insurance coverage.                        (" because plaintiffs'elf-insured plans are church
        &vill lead to a net decrease in burdens             ~ the extent to mhich such m;onien      plans, their third party administrators would not be
        and costs on issuers and third patty             will qualify for alternative sources of    rcxtuired to provide contraceptive coverage" l.




Exhibit 4                                                                                                                                          JA-0000122
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 123 of 187
                                Federal Register/Vol. 82, No, 197/Friday. October 'l3, 2017/Rules and Regulations                                                    47817

        Departments estimate that these interim                            fervency. For the reasons discussed                    filed lawsuits challenging the Mandate.
        final rules have no significant effect on                          above, the Departments no longer                       The Departments agree with the
        the contraceptive coverage of women                                believe me can clistinguish many of the                Supreme Court's expectation in this
        covered by plans of houses of morship                              monten covered in the plans of religious               regard: "it seems unlikely that the sort
        and their integrated auxiliaries, entities                         nonprofit entities from the women                      of corporate giants to mhich HHS refers
        using a self-insured church plan. or                               covered in the plans of houses of                      w;ill often assert RFRA claims. HHS has
        church dioceses sponsoring self-insured                            worship and integrated auxiliaries                     not pointed to any example of a publicly
        plans.                                                             regarding which the Departments                        traded corporation asserting RFRA
           It is possible that an even ~eater                              assumed share their                                    rights, and numerous practical restraints
        number of litigating or accommodated                                          to contraception, nor from
                                                                                     employers'bjection
                                                                                                                                  mould likely prevent that from
        plans might have made use of self-                                 women covered in the plans of religious                occurring. For example, the idea that
        insured church plan status under the                               entities using self-insured church plans               unrelated shareholders —including
        previous accommodation. Notably, one                               regarding which we chose not to                        institutional investors with their omn
        of the largest nonprofit employers that                            calculate any anticipated effect even                  set of stakeholders— mould agree to run
        had filed suit challenging the Mandate                             though we conceded we mere not                         a corporation under the same religious
        had, under these prior rules, shifted                              requiring their third party                            beliefs seems improbable". Hobby
        most of their employees into self-                                 administrators to provide contraceptive                Lobby, 134 S, Ct. at 2774. Therefore,
        insured church plans, and the                                      coverage. In the estimates and                         although publicly traclecl entities could
        Departments have taken the position                                assumptions below, we include the                      make use of exempt status under these
        that various other employers that filed                            potential effect of these interim rules on             interim final rules, the Departments do
        suit were eligible to assume self-insured                          women covered by such entities, in                     not expect that very many mill do so, as
        church plan status.ee The Supreme                                  order to capture all of the anticipated                compared to the 87 religious closely
        Court's recent decision in Advocate                                effects of these rules.                                held for-profit entities that brought
        Health care.~ettvor/c, while not                                      Third, these interim final rules extend             litigation challenging the Mandate
        involving this Mandate, also clarifies                             the exemption to for-profit entities.                  (some of which might be content with
        certain circumstances under which                                  Among the for-profit employers that                    the accommodation).
        religious hospitals may be eligible for                            filed suit challenging the Mandate, the                   Fourth, the Departments have a
        self-insured church plan status. See 137                           one with the most employees mas                        limited amount of information about
        S. Ct. at 1656-57, 1663 (holding that a                            Hobbv Lobby." As noted above, encl                     entities that have made use of the
        church plan under ERISA can be a plan                              like some siinilar entities, the plaintiffs            accommodation process as set forth in
        not established and maintained by a                                in Hobby Lobby were willing to provide                 the previous rules. HHS previously
        church, if it is maintained by a                                   coverage with no cost sharing of various               estimated that 209 entities would make
        principal-purpose organization).                                   contraceptive services: 14 of 18 FDA-                  use of the accommodation process. That
           Second, vrhen the Departments                                   approved women's contraceptive and                     estimate was based on HHS's
        previously created the exemption,                                  sterilization methods.ea (134 S. Ct. at                obsen ation in its August 2014 interim
        expanded its application. and provided                             2766,) The effect of expanding the                     final rules and July 2015 final
        an accommodation (which, as                                        exemption to for-profit entities is                    regulations that there vr ere 122 eligible
        mentioned, can lift obligations on self-                           therefore mitigated to the extent nlany                entities that had filed litigation
        insured church plans for hundreds of                               of the persons covered by such
                                                                                 entities'lans                                    challenging the accommodation process.
        nonprofit organizations), we concluded                                    may receive coverage for at least               and 87 closely held for-profit entities
        that no significant burden or costs                                some contraceptive services. No                        that had filed suit challenging the
        would result at all. (76 FR 46625; 78 FR                           publicly traded for-profit entities have               Mandate in general. (79 FR 51096; 80 FR
        39889.) We reached this conclusion                                                                                        41336). The Departments acknomledged
        despite the impact, just described,                                   sr Verified Complaint 1[ 34. Hobby Lobbr Stores.    that entities that heel not litigated might
        whereby the previous rule apparently                               Inc., et al. v. Sebeli us, No. 5:12-cv-01000-HE (Sept. make use of the acconlmodation, but we
                                                                            12, 2012 W.D. Okla.) (13.240 employees).
        lead to women not receiving                                           ssBy reference to the FDA Birth Control Guide's
                                                                                                                                  stated we clid not have better data to
        contraceptive coverage through                                     list of 18 birth control methods for women and 2       estlnlate hoMr nlally 111lght use 'the
        hundreds of nonprofit entities using                               for men. lrt tps://rvnrav. fda.gov/dorvn]oads/         accommoclation overall.
        self-insured church plans. We also                                 forces sum ers/ bye u di en c e/for rvo sr en /           After issuing those rules, the
        reached this conclusion without                                    freepublications/ucm51 7406.pdf, Hobby Lobby and Departments have not received
                                                                           entities wdth similar beliefs were not wi)[ing to
        counting any significant burden or cost                            cover: IUD copper; Il.]D with progestin; emergency     complete data on the number of entities
        to some women covered in the plans of                              contraceptive (Levonorgestre]); and emergency          actually using the accommodation,
        houses of worship or integrated                                    contraceptive (Ulipristal Acetate). See 134 S. Ct. at  because the accommodation does not
        auxiliaries that might want                                        2765-66. Hobbv Lobby was svilling to cover:            require many accommoclated entities to
                                                                           Sterilization surgery for women: sterilization
        contraceptive coverage. This conclusion                            implant for svomen: hnplantable rod; shot/injection; submit information to us, Our limited
        was based in part on the assertion, set                            oral contraceptives ("the Pill" — combined pill); oral records indicate that approximately 63
        forth in previous regulations, that                                contraceptives (" the Pill" — extended/continuous      entities have affirmatively submitted
        employees of houses of worship and                                 use/combined pill]: oral contraceptives (" the Mini    notices  to HHS to use the
                                                                                 —
                                                                           Pill" progestin only): patch; vaginal contraceptive
        integrated auxiliaries likely share their                          ring; diaphragm with spermicide; sponge with           accommoclation. This includes some
        employers" opposition to contraception.                            spermicide; cervical cap with spermicide; female       fully insuivc[ and some self-insured
        Many other religious nonprofit entities,                           condom: spermicide alone. Id. Among women using plans, but it does not include entities
        however, both adopt and implement                                  these 18 female contraceptive methods, 85 percent      that may have used the accommodation
                                                                           use the 14 methods that Hobby Lobby and antibes
        religious principles with similar                                  wrtll srnzllar'elrpfs wer'e wrllrrlg to                by submitting an EBSA form 700 self-
                                                                                          out of 26,436,000), and "[t]he pill and
                                                                                     cover'22,446,000                             certification directly to their issuer or
           se See h ttps //re nv fra n ci sr an hen 1 th. org/si res/      female sterilization have been the tvvo most           third party administrator. We have
         default/files                                                     commonly used methods since 1082." See                 deemed some other entities as being
                      '0158/s20emp)ovesar320henefft4320book]shpdf.: see.   Guttmacher Institute, "Contraceptive Use in the
        for example, Roman Catholic Archdiocese of X,y.                    United States" (Sept. 2016], available at httpsd/      subject to the accommodation through
        v. Sehsli us. 087 F. Supp. 2d 232. 242 (E.D.N.Y.                   rrsnvguttmacher erg/fact sheet/contmcsptivs-use-       their litigation filings, but that might not
        2013).                                                             united-states.                                         have led to contraceptive coverage being




Exhibit 4                                                                                                                                                                JA-0000123
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 124 of 187
        47818          Federal Register/Vol.         I)2, No,   197/Friday. October     '13,   2017/Rules anrj Regulations

        provided to persons covered in some of        there are or how many will choose             into the accommodation is not caused
        those plans. either because they are          either option.                                by these rules.
        exempt as houses of worship or                   Overall, therefore, without sufficient        Without any data to estimate how
        integrated auxiliaries, they are in self-     data to estimate what the estimated 209       many of any entities newly eligible for
        insured church plans, or we were not          previously accommodated entities will         and interested in using the
        aware of their issuers or third party         do under these interim final rules. v, e      accommodation might exist, HHS
        administrators so as to send them letters     assume that just over half of them will       assumes for the purposes of estimating
        obligating thent to provide such              use the expanded exemption, and just          the anticipated effect of these rules that
        coverage. Our records also indicate that      under half will continue their                less than 10 entities (9) will do so.
        60 plans used the contraceptive user          accommodated status under the                 Therefore, we estimate that 109 entities
        fees adjustments in the 2015 plan year,       voluntaI&" process set folth in these         will use the voluntalw accommodation
        the last year for Ivhich we have data.        rules. Specifically, vve assume that 109      moving forward, 100 of which were
        This includes only self-insured plans,        previously acconImodated entities will        already using the previous
        and it includes some plans that self-         make use of their exempt status, and          accomnIodation, and that 109 entities
        cettified through submitting notices and      100 will continue using the                   that have been using the previous
        other plans that, presumably, self-           accommodation. This estimate is based         accolnnIodation will use the expanded
        cet&ified through the EBSA form 700.          in part on our vievv that most litigating     exemption instead.
           These sets of data are not inconsistent    nonprofit entities would prefer the              Fifth, in attempting to estimate the
        with our previous estin1ate that 209          exemption to the accommodation, but           anticipated effect of these interim final
        entities would use the accommodation,         that many of either have not been using       rules on women receiving contraceptive
        but they indicate that some non-              the accommodation or, if they have been       coverage, the Departments have limited
        litigating entities used the                  using it, it is not providing                 information about the entities that have
        accomn1odation, and some litigating           contraceptive coverage for women in           filed suit challenging the Mandate.
        entities did not„possibly amounting to        their plans where they participate in         Approximately 209 entities have
                                                      self-insured church plans. This estimate      brought suit challenging the Mandate
        a similar number. For this reason, and                                                      over more than 5 years. They have
        because we do not have more complete          is also consistent with our lack of
        data available, we believe the previous       knowledge of how many for-profit              included a broad range of nonprofit
                                                      entities were using the accommodation         entities and closely held for-profit
        estimate of 209 accommodated entities                                                       entities. We discuss a number of
        is still the best estimate available for
                                                      and will choose the exemption or the
        how many entities have used the               accommodation, given that many of             potentially relevant points:
                                                      them did not bring legal challenges              First, the Departments do not believe
        accommodation under the previous              against the accommodation after Hobby         that out-of-pocket litigation costs have
        rule. This assumes that the number of                                                       been a significant barrier to entities
                                                      Lobby. This estimate is further
        litigating entities that did not use the      consistent with our view, explained in        choosing to file suit. Based on the
        accommodation is approximately the            more detail below, that some entities         Departments'nowledge of these cases
        same as the number of non-litigating          that are using the accomtnodation and         through public sources and litigation,
        entities that did use it,                     did not bring litigation will use the         nearly all the entities were represented
           In considering how many entities will      exemption, but many accommodated,             pro bono and were subject to little or no
        use the voluntary accommodation               non-litigating entities —including the        discovery during the cases, and multiple
        moving forward— and how many will             ones with the largest relative workforces     public interest law firms publicly
        use the expanded exemption— vve also          among accommodated entities —mill             provided legal services for entities
        do not have specific clata. We expect the     continue using the accommodation, The         w;illing to challenge the Mandate.eo (It is
        122 nonprofit entities that specifically      Departments recognize that vie do not         noteworthy, however, that such pro
        challenged the accommodation in court         have better data to estimate the effects      bono arrangements and mininIization of
        to use the expanded exemption. But, as        of these interim final rules on such          discovery do not eliminate 100 percent
        noted above, we believe a significant         entities.                                     of the tin1e costs of participating in
        number of them are not presently                 In addition to these factors, we           litigation or, as discussed in Inore detail
        participating in the accommodation,           recognize that the expanded exemption         below, the potential for negative
        and that some nonprofit entities in self-     and accommodation are newly available
        insured church plans are not providing        to religious for-profit entities that are       "s Scm, for example, Catholic Diocese of
        contraceptive coverage through their          not closely held and some other plan          Pittsburgh, "Award-ss inning attorney 'humbled'y
        third party administrators even if they                                                     recognition." PittsburJ» Catholic ('" Jones Day is
                                                      sponsors. As explained above, the             doiung the cases 'pro bono,'r voluntarily and
        are using the accommodation. Among            Departments believe religious for-profit      without payment.") (quoting Paul M. Pohl. Partner,
        the 87 for-profit entities that filed suit    entities that are not closely held Inay       Jones Day), available at http:/idiopi tt.org/
        challenging the Mandate in general, few       exist, or nlay wish to conle Into be111g.     pittsburgh-catholic/award-winnfng-attorney-
                                                                                                    h umbled-recognition; "Little Sisters Fight for
        if any filed suit challenging the             HHS does not anticipate that there will       Religious Freedom," ivational Review (Oct. 2, 2013)
        accommodation, We do not knovv how            be significant number of such entities,       ("the Becket Fuud for Religious Liberty is
        many of those entities are using the          and among those, we believe that very         representing us pro bono, as thev do all their
        accommodation, how many may be                                                              clients.") (quoting Sister Constairce Veit„L.S.P..
                                                      few if any will use the accommodation.        communications director for the Little Sisters of the
        complying with the Mandate fully, how         All of the for-profit entities that have      Poor), available at https//svww.nati one)review.corn/
        many may be relying on court                  challenged the lviandate have been            article/3G0103/little-sisters-ffght-religious frrrdom-
        injunctions to do neither, or how many        religious closely held entities.              interview, Suzanne Cassidv, "Meet the major legal
        will use the expanded exemption                  It is also possible that Ix.ligious        players in the Conestoga Vrood Specialties Supreme
                                                                                                    Court case," Lancastertanline (Mar. 25, 2014)
        moving forward. Among entities that           nonprofit or closely held for-profit          ("Cortman and the other lawyers arguing on behalf
        never litigated but used the                  entities that were already eligible for the   of Conestoga Wood Specialties and Hobby Lobby
        accommodation, we expect manv but             accommodation but did not previously          are offering their services pro bono."), available at
                                                                                                    https/!)ancasteronhne.corn/newv/loca)/meet-the-
        not all of them to continue using the         use it will opt into it moving forward.       majordrga)-players in-the-conestoga-svood-
        accommodation, and Ive do not have            but because they could have done so           sperialtirs/article 302brge2-b370-11e3-b6'Gs-
        data to estimate how many such entities       uncler the previous rules, their opting       00 ta4 bcfGG7s.h ter L




Exhibit 4                                                                                                                                           JA-0000124
                     Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 125 of 187
                           Federal Register/Vol.        f)2, No,   197/Friday. October 'l3, 2017/Rules and Regulations                                       47819

        publicity, Both concerns could have              provide some information, albeit                         approximately 44.3 percent of women of
        dissuaded participation in lawsuits, and         incomplete. about ho1s, many people are                  childbearing age use women'
        the potential for negative publicity may         employed by these entities. As noted                     contraceptive methods covered by the
        also dissuade participation in the               above. however, contraceptive coverage                   Guidelines. s Therefore, we estimate
        expanded exemptions.)                            among the employees of many litigating                   that approximately 7,221 yvomen of
           Second, prior to the Affordable Care          entities will not be affected by these                   childbearing age that use contraception
        Act, the vast majority of entities already       rules because some litigating entities                   covered by the Guidelines are coverecl
        covered contraception, albeit not always         were exempt under the prior rule, while                  by employer sponsored plans of entities
        without cost-sharing The Departments             others were or appeared to be in self-                   that have filed lawsuits challenging the
        do not have data to indicate why                 insured church plans so that women                       Manclate, where those plans are neither
        entities that did not cover contraception        covered in their plans were already not                  exempt under the prior rule nor are self-
        prior to the Affordable Care Act chose           receiving contraceptive coverage.                        insured church plans.
        not to cover it. As noted above,                   Among litigating entities that were                       We also estimate that for the
        however, the Departments have                    neither exempt nor likely using self-                    educational institutions objecting to the
        maintained that compliance with the              insured church plans, our best estimate                  Mandate as applied to student coverage
        contraceptive Mandate is cost-neutral to         based on court documents ancl public                     that they arranged, where the entities
        issuers, which indicates that no                 sources is that such entities employed                   were neither exempt under the prior
        significant financial incentive exists to        approximately 65,000 persons, male and                   rule nor were their student plans self-
        omit contraceptive coverage. As                  female.» The average number of                           insured, such student plans likely
        indicated by the report by HHS ASPE              workers at firms offering health benefits                covered approximately 3,300 students.
        discussed above, we have assumed that            that are actually covered by those                       On average, we expect that
        millions of women received preventive            benefits is 62 percent.zz This amounts to                approximately half of those stuclents
        services after the Mandate went into             approximately 34.000 employees                           (1,650j are female. For the purposes of
        effect because nearly all entities               covered under those plans. DOL                           this estimate, we also assume that
        complied with the Guidelines. We are             estimates that for each employee                         female policyholders covered by plans
        not aware of expressions from most of            policyholder, there is approximately                     arranged by institutions of higher
        those entities indicating that they yvould       one dependent.za This amounts to                         education are women of childbearing
        have sincerely held religious objections         approximately 68.000 covered persons.                    age. We expect that they would have
        to complying with the Mandate, and               Census clata indicate that women of                      less than the average number of
        therefore that they vvould ntake use of          childbearing age —that is, women aged                    dependents per policyholder than exists
        the expanded exemption provided here.            15—44 —compose 20.2 percent of the                       in standard plans, but for the purposes
           Third. omitting contraceptive                 general population.'4 In addition,                       of providing an upper bound to this
        coverage has subjected some entities to                                                                   estimate. we assume that they would
        serious public criticism and in some             number of employees that work for an entity. and         have an average of one dependent per
                                                         that entity was not apparently exempt as a house
        cases organized boycotts or opposition           of worship or integrated auxiliary. and it was not       policyholder, thus bringing the number
        campaigns that have been reported in             using the kind of plan that we have stated in            of policyholders and depe11dents back
        various media and online outlets                 litigatian qualifies for self-insured church plan        up to 3.300. Many of those dependents
        regarding entities that have filed suit.         status (see, for example, Bnman Catholic                 are likely not to be women of
        The Departments expect that even if              Archdiocese of hh K v. Sebelius, 087 F. Supp. 2d
                                                         232. 242 [E,D.N.y. 2013)), we examined
                                                                                                                  childbearing age, but in order to provide
        some entities ntight not receive such            employment data contained in some IRS farm               an upper bound to this estimate, we
        criticism, many entities will be reluctant       W— 3's that are publicly available online for certain    assume they are. Therefore, for the
        to use the expanded exemption unless             nonprofit groups, and looked at other Web sites          purposes of this estimate, we assume
                                                         discussing the number of people employed at
        they are committed to their views to a           certain entities.                                        that the effect of these expanded
        significant degree.                                 rt In a small number of lawsuits, named plaintiffs    exemptions on student plans of
           Overall, the Departments do not know          include organizations claiming to have members           litigating entities includes 3,300
        how many entities will use the                   that seek an exemption. We have very little              women. Assuming that 44,3 perecent of
        expanded exemption. We expect that               information about the number, size. and types of
                                                         entities those members. Based on linuted                 such women use contraception covered
        some non-litigating entities will use it,        information I'rom those cases„however. their             bv the Guidelines,'e we estimate that
        but given the aforementioned                     membership appears to consist mainly. although
        considerations, we believe it might not          not entirebb of houses of worship. integrated            c2010bi -03.pdf. The Guiilelines'equirement of
        be very many more. Moreover. many                auxiliaries, and participants in self-insured plans of   contraceptive coverage only applies "for all women
                                                         churches, As explained above. the contraceptive          ivith reproductive capacity." https:./ttmav.hrsa.gnv/
        litigating entities are alreacly exempt or       coverage of ivomen covered by such plans is not          uumeasguidelines/: also, see 80 FR 40318. In
        are not providing contraceptive                  likely to be affected by the expanded exemption in       addition, studies commonly consider the 15 — 44 age
        coverage to vvomen in their plans due to         these rti)es. However, to account for plans subject      range to assess contraceptive use bv women of
        their participating in self-insured              to contraceptive cnverage obligations among those        childbearing age. See. for exainPI. Guttmacher
                                                         members we have added 10,000 to our estimate of          Institute, "Contrareptive Use in the I.lnited States"
        church plans, so the effect of the               the number of persons aiuoug litigants that may be       (Sept. 2016), available at httpst//
        expanclecl exetnption among litigating           impacted by these rules.                                 tmiwguttmacher.org/fact-sheet/conttuceptive-use-
        entities is significantly loyver than it            rs See Kaiser Family Foundation and Health            uaited-states.
        would be if all the women in their plans         Research and Educational Trust, "Eiuployer Health          rs See httpsd/tvwst.gattinoclier org/fact-sheet/
                                                         Benefits: 2017 Annual Survev" at 57. available at        contraceptii'e-use-united-states (reporting that nf
        were already receiving the coverage.             http: //files.kff ntg/attachment/Beport-Eat plnyer-      60.877,000 women aged 15-44. 26,945,000 use
           To calculate the anticipated effects of       Ifea)th-Benefits-Annual-survey-2017.                     women's contraceptive methods covered by the
        this rule on contraceptive coverage                 rs "Health Insurance Coverage Bulletin" Table 4.      Guidelines).
        among women covered by plans                     page 21. Using March 2015 Annual Social and                re It wou)d appear that a smaller percentage of
        provided by litigating entities, we start        Economic Supplement to the Current Population            college-aged women use cnntraception — and use
                                                         Survey. https:~/tvwtv.dul.goy/sites/default!files/       more expensive methods such as long acting
        by examining court documents and                 ebsa/researchers/data/health-and-tve(farelhealth-        methods or sterilization —than among other ivumen
        other public sources.'" These sources            insurance-coverage-huBetin-2015.pdf.                     of childbearing age. See NCHS Data Brief, "Current
                                                            "United States Census Bureau. "Age and Sex            Contraceptive Status Among Women Aged 15 — 44:
          "Where camplaints, affidaidts, nr other        Composition: 2010'" (May 2011), available at             United States. 2011-2013" (Dec. 2014). available at
        documents filed in cotut did not indicate the    https:!Iuivu.census.gov/prodlcen2010!brie fsl                                                        Cmatinved




Exhibit 4                                                                                                                                                         JA-0000125
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 126 of 187
        47820               Federal Register/Vo]. 82, No, 197/Friday. October                          '13,   2017/Rules anr] Regulations

        1,462 of those women would be affected     plans provided by religious nonprofit                           anticipated effect on the contraceptive
        by these rules.                            hospitals or health systems may not be                          coverage of women in those plans.
          Together, this leads the Departments     affected by the expanded exemption. A                              Considering all these data points and
        to estimate that approximately 8.700       broad range of religious hospitals or                           limitations, the Departments offer the
        women of childbearing age may have         health systems have publicly indicated                          following estimate of the number of
        their contraception costs affected by      that they do not conscientiously oppose                         w;omen who will be impacted by the
        plans of litigating entities using these   participating in the accommodation.'"                           expanded exemption in these interim
        expanrlerl exetnptions. As noted above,    Of course, some of these religious                              final rules. The Departments begin with
        the Departments do not have data           hospitals or health systems may opt for                         the 8,700 women of childbearing age
        indicating how many of those women         the expanded exemption under these                              that use contraception who we estin1ate
        agree with their employers'r               interim final rules, but others might not.                      will be affected by use of the expanded
        educational institutions'pposition to      In addition, among plans of religious                           exemption among litigating entities. In
        contraception (so that fewer of them       nonprofit hospitals or health systen1s,                         addition to that number, we calculate
        than the national average might actually   some have indicated that they might be                          the following number of women affected
        use contraception). Nor do we know         eligible for status as a self-insured                           by accommodated entities using the
        how many vvould have alternative           church plan.ro As discussed above,                              expanded exemption. As noted above,
        contraceptive access from a parent's or    some litigants challenging the Mandate                          approximately 576,000 plan participants
        spouse's plan, or from Federal, State, or  have appeared, after their complaints                           and beneficiaries were covered by self-
        local governmental programs, nor how       were filed, to make use of self-insured                         insured plans that received
        many of those women woulcl fall in the     church plan status.«& (The Departments                          contraceptive user fee adjustments in
        category of being most at risk of          take no view on the status of these                             2014. Although additional self-insured
        unintended pregnancy, nor how many         particular plans under ERISA, but                               entities may have participated in the
        of those entities would provide some                                                                       accommodation without making use of
                                                   simply make this observation for the                            contraceptive user fees adjustments, we
        contraception in their plans while only    purpose of seeking to estimate the
        objecting to certain contraceptives.                                                                       do not know what number of entities
                                                   impact of these interim final rules,)                           did so. We consider it likely that self-
           Sixth, in a brief filed in the Zuhilc   Nevertheless, overall it seems likely that
        litigation, the Departments stated that                                                                    insured entities with relatively larger
                                                   many of the remaining religious hospital                        numbers of covered persons had
        "in 2014. [HHS] provided user-fee          or health systems plans previously
        reductions to compensate TPAs for                                                                          sufficient financial incentive to make
                                                   using the accommoclation will continue                          use of the contraceptive user fees
        making contraceptive coverage available to opt into the voluntary
        to more than 600,000 employees and                                                                         adjustments. Therefol~, without better
                                                   accommodation under these interim                               data available, 1ve assume that the
        beneficiaries," and that "[t]hat figure    final rules, under which their
        includes both men and women covered employees will still receive                                           number of persons covered by self-
        under the relevant plans."' HHS has                                                                        insured plans using contraceptive user
                                                   contraceptive coverage. To the extent                           fees adjustments approximates the
        reviewed the information giving rise to    that plans of religious hospitals or
        that estimate, and has received updated health systems are able to make use of                             number of persons covered by all self-
        information for 2015. In 2014, 612,000                                                                     insured plans using the accommodation.
                                                   self-insured church plan status. the                               An additional but unknown number
        persons 1vere covered by plans claiming previous accommodation rule would                                  of persons were likely covered in fully
        contraceptive user fees adjustments, and already have allowed them to relieve                              insured plans using the accommodation.
        in 2015, 576,000 persons were covered      themselves and their third party                                The Departments do not have data on
        by such plans. These numbers include       administrators of obligations to provide                        how many fully insured plans have
        all persons in such plans, not just        contraceptive coverage or payments.                             been using the accommodation, nor on
        women of childbearing age.                 Therefore, in such situations these                             how many persons were covered by
           HHS's information indicates that        interim final rules would not have an                           those plans. DOL estimates that, among
        religious nonprofit hospitals or health                                                                    persons covered by employer sponsored
        systems sponsored a significant               vs See. for example, https://www.chouse.org/                 insurance, 56.1 petwent are covered by
        minority of the accommodated self-         ne&vsroant/women gc27s-preventive-health-setvlces-              self-insured plans and 43.9 percent are
        insured plans that were using              final-rule ("HHS has now established an                         covered by fully insured
        contraceptive user fees adjustments. yet accommodation that will allow our ministries to                                corresponding to the 576,000
                                                                                                                                plans."'herefore,
        those plans covered more than 80           continue offering health insurance plans for their
                                                   employees as they have always done.... We are                   persons covered by self-insured plans
        percent of the persons covered in all      pleased that our members noiv have an                           using user fee adjustments, we estimate
        plans using contraceptive user fees        accommodation that will not require them to                     an additional 451,000 persons were
        acljustments. Some of those plans cover cantract, provide, pay or refer for contraceptive                  covered by fully insured plans using the
        nearlv 100,000 persons each, and           coverage.... We will work with our menrbers to
                                                   lmplelnent Oils accomnlodatlorl. ) In corlunellts               accommoclation, This yields an estimate
        several others cover approximately         submitted in precdous rules concerning this                     of 1,027,000 covered persons of all ages
        40,000 persons each. In other words,       Mandate, the Catholic Health Association has stated             and sexes in plans using the previous
        these plans were proportionately much      it "is the national leadership organization for the
                                                   Catholic health ministry. consisting of more than               accommodation.
        larger than the plans provided by other    2,000 Catholic health care sponsors. systents,                     As discussecl below, and recognizing
        entities using the contraceptive user fees hospitals, long-term care facilities. and related               the limited data available for our
        adjustments.                               organizations. Our ministry is represented in all 50            estimates, the Departments estimate that
           There are two reasons to believe that   states and tho District of Columbia." Comments on
                                                   CMS 9968-ANPRhl (dated June 15. 2012).
                                                                   —
                                                                                                                   100 of the 209 entities that tvere using
        a signifiicant fraction of the persons        'c See. for example, Brief of the Catholic Health            the accommodation under the prior rule
        covered by previously accommodated         Association of the Llnited States as Amicus Curiae
                                                               in Support of Petit(oners, Advocate llenlth Care      "'Health Insurance Coverage Bulletin" Table
        h t t ps:/i nccatc cdc gor/n ebs/data/da ta bri efs/   ¹raark. Nos.   16-74, 16 — 86. 1(~258, 2017 WL      3A, page 15. Using March 2015 Annual Social and
        db1 73.pdf.                                            371934 at ' (U.S. filed Jan. 24. 2017) ("CHA        Economic Supplement to the Current Population
            "'rief of Respondents at 18-19 a n.7, Zubik v.     members have relied for decades that the 'church    Survey. https://rvnsv.dohgov/sites/default/fges/
        Burwe(h No. 14 — 1418. et al. (LI.S. filed Feb. 10.    plan'xemption contained in" ERISA.J.                ebsa/researchers/data/health-and-welfarerlt en(th-
        2016l. The actual number is 612,487.                     so See supra note 66.                             insurance-coverage-bulletin-2015.pdf.




Exhibit 4                                                                                                                                                         JA-0000126
                  Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 127 of 187
                       Federal Register/Vol. 82, No, 197/Friday. October                          '13,   2017/Rules and Regulations                           47821

        will continue to opt into it under these    to be affected by accommodated entities                      approximately $ 584 per year per woman
        interim final rules. Notably. however.      using the expandecl exemption.                               of childbearing age that use
        the data concerning accommodated self-         It is not clear the extent to which this                  contraception covered by the Guidelines
        insured plans indicates that plans          number overlaps with the number                              and are covered in their plans.
        sponsored by religious hospitals and        estiniated above of 8,700 women in                              As discussed above, the Departments
        health systems encompass more than 80       plans of litigating entities that may be                     estimate that the expanded exetnptions
        percent of the persons covered in such      affected by these rules. Based on our                        will impact the contraceptive costs of
        plans. In other words, plans sponsored      limited information from the litigation                      approximately 31,700 women of
        by such entities have a proportionately     and accommodation notices, we expect                         childbearing age that use contraception
        larger number of covered persons than       that the overlap is significant.                             covered by the Guidelines. At an
        do plans sponsored by other                 Nevertheless, in order to estimate the                       average of $ 584 per year, the financial
        accommodated entities, which have           possible effects of these rules, we                          transfer effects attributable to the
        smaller numbers of covered persons, As      assume there is no overlap between                           interim final rules on those women
        also cited above, many religious            these two numbers, and therefore that                        w;ould be approximately $ 18.5
        hospitals and health systems have           these interim final rules would affect                       million.aa aa
                                                    the contraceptive costs of approximately                        To account for uncertainty in the
        indicated that they do not object to the    31,700 women.
        accommodation, and some of those                                                                         estimate, we conducted a second
                                                       Uncler the assumptions just discussed,                    analysis using an alternative framework,
        entities might also qualify as self-        the number of women ia hose
        insured church plans, so that these                                                                      in order to thoroughly consider the
                                                    contraceptive costs will be impacted by                      possible upper bound economic impact
        interim final rules would not impact the    the expandecl exemption in these
        contraceptive coverage their employees                                                                   of these interim final rules.
                                                    interim final rules is less than 0.1                            As noted above, the HHS ASPE report
        receive. We do not have specific data on    percent of the 55.6 million wonien in
        which plans of which sizes will actually                                                                 estimated that 55.6 million women aged
                                                    private plans that HHS ASPE                                  15 to 64 and covered by private
        continue to opt into the                    estimated 82 receive preventive services
        accommodation, nor how many will                                                                         insurance had preventive services
                                                    coverage under the Guidelines.                               coverage under the Affordable Care Act.
        make use of self-insured church plan           In order to estimate the cost of
        status. We assume that the proportions      contraception to women affected by the                       Approximately 16.2 percent of those
        of covered persons in self-insured plans                                                                 women were enrolled in plans on
                                                    expanded exemption, the Departnients                         exchanges or were otherwise not
        using contraceptive user fees               are aware that, under the prior
        adjustments also apply in fully insured     accommodation process, the total user                        covered by employer sponsored
                                                    fee adjustment amount for self-insured
                                                                                                                 insurance, so only 46,6 million women
        plans, for which we lack representative                                                                  aged 15 to 64 received the coverage
        data. Based on these assumptions and        plans for the 2015 benefit year was $ 33
                                                    million. These adjustments covered the                       through employer sponsored private
        without better data available, we assume                                                                 insurance plans."'n addition, some of
        that the 100 accommodated entities that     cost of contraceptive coverage provided
                                                    to wonien participants and beneficiaries                     those private insurance plans were
        will remain in the accommodation will                                                                    offered by government employers,
        account for 75 percent of all the persons   in self-insured plans where the
                                                    employer objected and made use of the                        encompassing approximately 10.5
        previously covered in accommodated                                                                       million of those women aged 15 to 64,ae
        plans. In comparison, we assume the         accommodation, and where an
        109 accommodated entities that will         authorizing exception under OMB                                 ss As noted above. the Departments have taken
        make use of the expanded exemption          Circular No. A-25R was in effect as the                      the position that providing contraceptive coverage
        will encompass 25 percent of persons        Secretary of the Department of Health                        is cost neutral to issuers. (78 FR 3&3877}. At the same
        previously covered in accommodated          and Human Services requests. Nine                            time, because of the up-front costs of some
                                                    percent of that amount was attributable                      contraceptive or sterilirntion methods, and because
        plans.                                                                                                   some entities did not cover contraception prior to
                                                    to administrative costs and margin,                          the Affordable Care Act, premiums may be expected
           Applying these percentages to the        according to the provisions of 4~5 CFR                       to adjust to reflect changes in coverage, thus
        total number of 1,027,000 persons we        156.50(d)(3)(ii). Thus the amount of the                     partially offsetting the transfer experienced by
        estimate are covered in accommoclated       adjustments attributable to the cost of                      women who use the affected contraceptives. As
        plans, vve estimate that approximatelv                                                                   discussed e(sewhere in this analysis, such vvomen
                                                    contraceptive services was about $ 30                        may nrake up approximately 8.9 percent (= 20.2
        257,000 persons previously covered in       million. As discussed above, in 2015                         percent x 44,3 percent} of the covered population,
        accommodated plans vvill be covered in      that amount corresponded to 576,000                          in which case the offset would also be
        the 109 plans that use the expanded         persons coverecl by such plans. Among                        approximately 8. 9 percent.
        exemption, and 770,000 persons will be                                                                      "" Describing this impact as a transfer reflects an
                                                    those persons, as cited above,
        covered in the estimated 100 plans that                                                                  implicit assumption that the same products and
                                                    approximately 20.2 percent on average                        services would be used arith or without the rule,
        continue to use the accommodation.          were women of childbearing age— that                         Such an assumption is somewhat oversimplified
        According to the Census data cited          is, approximately 116,000 women. As                          because the interim final rules sluft cost burden to
        above. 20.2 percent of these persons are    noted above, approximately 44.3                              consumption decision-makers (that is. the women
        women of childbearing age, which                                                                         who choose whether or not to use the relevant
                                                    percent of women of childbearing age                         contraceptives) and thus can be expected to lead to
        amounts to approximately 51,900             use women's contraceptive methods                            sante decrease in use of the affected drugs and
        women of childbearing age in                covered by the Guidelines, which                             deadces and a potential increase in pregnancy— thus
        previously accommodated plans that we       includes 51,400 women in those plans.                        leading to a decrease and an increase, respectively,
        estimate will use the expanded                                                                           in medical expenditures.
                                                    Therefore, entities using contraceptive                        "'vailable at https://aspe.hhs.gov/system/file/
        exemption. As noted above,                  user fees adjustments received                               pdf/1 30221/TheaeZOAffordableg/3 ZOCarelo20
        approximately 44.3 percent of women of                                                                   Act % ZOi s'8 ZOlm provin a/'vZOAccess,g 20to ~ ZO
        childbearing age use women'                   sr Available at https;//aspe.hhs.gav/pdf-report/           Pttevenrive; ZOServfcese 20for,'o'20
        contraceptive methods covered by the        affordable-carc-act-improving-access-pret"entive-            Afiflions%20of o20rtmericans.pdf.
        Guidelines. so that we expect               sertdcesanillions-americans; also. see Abridged                «The ASPE studv relied on Census data of
                                                    Report. available at h t t ps://mtw. tvom enspr even tf ve   private health insurance plans, which included
        approximately 23,000 women that use         health.org/tvp-content/uploads/2017701/RVPSl                 plans sponsored by either private or public sector
        contraception covered by the Guidelines     2018/tbri dgedReport.pdf;                                                                                 Cmatinued




Exhibit 4                                                                                                                                                         JA-0000127
                        Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 128 of 187
        47822                 Federal Register/Vol. 62, No, 197/Friday. October                                     '13,   2017/Rules anrj Regulations

        The expanded exemption in these                                 use women'8 contraceptive methods                          a corporation under the same religious
        interiln final rules does not apply to                          covered by the Guidelines, Therefore vve                   beliefs seems improbable". 134 S. Ct. at
        government plan sponsors. Thus we                               estimate that 574,000 women of                             2774. The Departments are aware of
        estimate that the number of women aged                          childbearing age that use contraceptives                   several Federal health care conscience
        15 to 64 covered by private sector                              covered by the Guidelines were covered                     laws ao that in some cases have existed
        employer sponsored insurance who                                by plans that omitted contraceptive                        for decades and that protect companies,
        receive preventive services coverage                            coverage prior to the Affordable Care                      including publicly traded companies,
        under the Affordable Care Act is                                Act aa                                                     from discrimination if, for example,
        approximately 36 million.                                          It is unknown what motivated those
                                                                                                                                   they decline to facilitate abortion, but
          Prior to the implementation of the                            employers to omit contraceptive                            we are not aware of examples where
        Affordable Care Act, approximately 6                            coverage— whether they did so for
        percent of employer survey respondents                          conscientious reasons„or for other                         publicly traded companies have made
        did not offer contraceptive coverage,                           reasons. Despite our lack of information                   use of these exemptions. Thus, while we
        with 31 percent of respondents not                              about their motives, we attempt to make                    consider it important to include
        knowing whether they offered such                               a reasonable estimate of the upper                         publicly traded companies in the scope
        coverage."'he 6 percent may have                                bound of the number of those employers                     of these expanded exemptions for
        included approximately 2.16 million of                          that omitted contraception before the                      reasons similar to those used by the
        the women aged 15 —64 covered by                                Affordable Care Act and that would                         Congress in RFRA and some health care
        employer sponsored insurance plans in                           make use of these expanded exemptions                      conscience laws, in estimating the
        the private sector. According to Census                         based on sincerely held religious beliefs.                 anticipated effects of the expanded
        data, 59.9 percent of women aged 15 to                             To begin, we estimate that publicly                     exemptions we agree with the Supreme
        64 are of childbearing age (aged 15 to                          traded companies would not likely                          Court that it is improbable any will do
        44), in this case, 1.3 million. And as                          make use of these expanded                                 so.
        noted above, approximately 44,3                                 exemptions. Even though the rule does
                                                                        not preclude publicly traded companies                        This assumption is significant
        percent of women of childbearing age                                                                                       because 31.3 percent of employees in
                                                                        from dropping coverage based on a
        plhhplo/pr's. See Table 2, lholps 2 )rr 3 (explalrhllhg flle    sincerely held religious belief, it is                     the private sector work for publicly
        scope of private plans and government plans for                 likely that attempts to object on                          traded companies.o That hneans that
        purposes of Table 2). available at htlps: I!
                                                                        religious grounds by publicly traded                       only approximately 394,000 women
        rrhrar h can su s.go v/con )en I/dam ICen s us /Ii brary/
        publications/2014/demo/p80-250.pdf.                             companies would be rare. The                               aged 15 to 44 that use contraceptives
           According to data tables from the Medical                    Departments take note of the Supreme                       covered by the Guidelines mere covered
        Expenditure Panel Survey (MEPS) of the Agency for               Court's decision in Hobby Lobby, where                     by plans of non-publicly traded
        Healthcare Research and Qual(tv of HHS (https;/I                                                                           companies that did not provide
        meps,ahrh).gov/mepsrvebr), State and local
                                                                        the Court observed that "HHS has not
        goverrhments employ 19.297,960 persons: 99.2                    pointed to any exanhple of a publicly                      contraceptive coverage pre-Affordable
        percenr of those employers offer health insurance;              traded corporation asserting RFRA                          Care Act.
        and 67.4 percent of employees that work at such                 rights, and numerous practical restraints
        entities rvhere insurance is of('ered are enrolled in                                                                        Moreover, these interim final rules
        those plans. amounting to 12.9 million persons                  would likely prevent that from                             build on existing rules that already
        enrolled. DOL estimates that in the public sector,              occurring. For example, the idea that                      exempt houses of worship and
        far eaCh policyholder there is an average of slightly           unrelated shareholders— including                          integrated auxiliaries and, as explained
        less than one dependenb "Health Insurance                       institutional investors with their own
        Coverage Bulletin" Table 4. page 21. htrps:/I                                                                              above, effectively remove obligations to
        rvhr hv. d ah go vlsi tea/dsf au I t/files/ebs a/researchers/
                                                                        set of stakeholders —would agree to run                    prohdde contraceptive coverage within
        data/healrh-aud-rvel fare/healrh-insurance-
        coverage-bulletl n-2015.pdf. 11herefore. State and                's Some of (he 31 percent of survev respondents          objecting self-insured church plans.
        local government employer plans cover                           that did not knorv about contraceptive coverage            These rules will therefore not effect
        approhdmately 24.8 millian persons of all ages.                 may noi have offered such coverage. If it were             transfers to women in the plans of such
        Census data indicates that on average. 12 percent               possible to account for this non-coverage, the             employers. In attempting to estimate the
        of persons covered by private insurance plans are               estimate of potentially affected covered women
        aged 65 and older. Using these numbers, we                      could increase. On the other hand. these
                                                                            employers'ack                                          number of such employers, v,e consider
        estimate that State and local govemnhent employer                    of knowledge about contraceptive coverage             the following information. Many
        plans cover approximately 21.9 million persons                  suggests that they lacked sincerely held religious         Catholic dioceses have litigated or filed
        under age 65.                                                   beliefs specifically objecting to such coverage—
           The Federal Covenuuent has approximately 8.2                 beliefs without rvluch they would not qualify for          public comments opposing the
        million persons covered in its employee health                  the expanded exemptions oi'fered by these rules. In        Mandate, 1hepresenting to the
        plans. According to information we received from                that case, omission of suCh employers and covered          Departments and to courts around the
        the Office of Personnel Management, this includes               women from this estinhation approach would be              country that official Catholic Church
        2.1 million employees haring 3.2 million                        appropriate. Correspondinglv, the 6 percent of
        dependents, and 1.9 million retirees (ennui(ants)               employers that had direct knowledge about the              teaching opposes contraception. There
        having 1 million dependents. yye do not have                    absence of coverave may be more likely to have             are 17,651 Catholic parishes in the
        information about the ages of these policyholders               onhitted such coverage on the basis of religious
        and dependents, but far the purposes of flus                    beliefs than were the 31 percent of survey
        estimate we assume the annul(ants and their                     respondents rvho did not know whether the                    "'For example. 42 U.S.C. 300a— 7(b), 42 U.S.C.
        dependents are aged 65 or alder and the employees               coverage was offered. Yet an entity's nhere                238n, and Consolidated Appropriations Act of
        and their dependents are under age 65. so that the              knowledge alxrut its coverave status does not itself       2017, Div. H, Title V, Sec. 507(d), Public Law 115-
        Federal Government's employee health plans cover                reflect its malive for omitting coverage. In               31.
        5.3 million persons under age 65.                               responding to the survey, the entity mav have                   John Asker, et al.„"Corporate Investment and
           Thus. averall we estimate there are 27.2 million             simply examined i(s plan documerht to determine            Stock Market Listing: A Puzzle?" 28 f)evierr of
        persons under age 65 enrolled in private health                 whether or not contraceptive coverage hvas offered.        Fl canc'ral Studies Issue 2, at 342 — 390 (Ocb 7. 20141,
        insurance sponsored by government employers. Of                 As rvill be relevant in a later portimh of the analysis.   available at httpsavdol.org/10.1093/rfs/lrhu077.
        those, 38.3 percent are women aged 15-64, that is,              we have no data indicating what portion of the             This is true even though there are only about 4.300
        10.5 million.                                                   entities that onuued contraceptive coverage pre-           publicly traded companies in the U.S. See Rayhanul
           s'aiser Fannly Foundation 8 Health Research 8                Affordable Care Ac( did so on the basis of sincerely       Ibrahim,  "The number of publicly-traded L)S
                                                                                                                                   financvyahoo.corn/narra/jp-starr
        Educational Trust, "Emplover Health Behhefits. 2010             held religious beliefs, as opposed to doing so for         companies is dowm 46a'o in the past uvo decades,"
        Annual Survev't 196, available at httpsrI/kaiser                other reasons that would not qualify them for the          Yahoo! Finance (Aug. 8, 2016). available at https:,'/
        familrfouadation.f1l.s.rhordpress.cour!2013704/                 expanded exemption offered in these interim final                                               up-prrbhc-
        808r.pdf.                                                       rules.                                                     caar pani es-ferver-000000709.1r lml.




Exhibit 4                                                                                                                                                                            JA-0000128
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 129 of 187
                              Federal Register/Vol. 82, No, 197/Friday. October 'l3, 2017/Rules anrj Regulations                                     47823

        United States,"'97 Catholic dioceses,oa              contraceptive coverage, covered 362,100       as many as 14 of 18 of the contraceptive
        5,224 Catholic elementary schools, and               women aged 15 to 44 that use                  methods included in the Guidelines.
        1,205 Catholic secondary schools.oa Not              contraceptives covered by the                 This will reduce, and potentially
        all Catholic schools are integrated                  Guidelines. As noted above, we estimate       eliminate, the contraceptive cost
        auxiliaries of Catholic churches, but                an average annual expenditure on              transfer for wonten covered in their
        there are other Catholic entities that are           contraceptive prorlucts and services of       plans,os Furthertnore, among nonprofit
        integrated auxiliaries that are not                  $ 584 per user. That w ould amount to         entities that object to the Mandate, it is
        schools, so we use the number of                     $ 211.5 million in potential transfer         possible that a greater share of their
        schools to estimate of the number of                 impact among entities that did not cover      employees oppose contraception than
        integrated auxiliaries. Among self-                  contraception pre- Affordable Care Act        among the general population, which
        insured church plans that oppose the                 for any reason.                               should lead to a reduction in the
        I fandate. the Department has been sued                 We do not have data indicating how         estimate of how many women in those
        by two —Guidestone and Christian                     many of the entities that omitted             plans actually use contraception.
        Bmthers. Guidestone is a plan organized              coverage of contraception pre-                   In additiori, not all sincerely held
        by the Southern Baptist convention. It               Affordable Care Act did so on the basis       conscientious objections to
        covers 38,000 employers, some of which               of sincerely held religious beliefs that      contraceptive coverage are likely to be
        are exempt as churches or integratecl                might qualify them for exempt status          held by persons with religious beliefs as
        auxiliaries, and some of which are not,"4            under these interim final rules, as           distinct from persons with sincerely
        Christian Brothers is a plan that covers             opposed to having done so for other           held non-mligious moral convictions,
        Catholic organizations. It covers                    reasons, Besides the entities that filed      whose objections would not be
        Catholic churches and integrated                     lawsuits or submitted public comments         encompassed by these interim final
        auxiliaries, which are estimated above,              concerning previous rules on this             rules.oe We do not have data to indicate,
        but also it has said in litigation that it           matter, we are not aware of entities that     among entities that dicl not cover
        also covers about 500 additional entities            omitted contraception pre-Affordable          contraception pre-Affordable Care Act
        that are not exempt as chun:hes. In total,           Care Act and then opposed the                 based on sincerely held conscientious
        therefore, rve estimate that                         contraceptive coverage requirement            objections as opposed to other reasons,
        approximately 62,000 employers among                 after it was imposed by the Guidelines.       which ones did so based on religious
        houses of worship, integrated                        For the follovving reasons, however, we       beliefs and which ones did so instead
        auxiliaries, and church plans, were                  believe that a reasonable estimate is that    based on non-religious moral
        exempt or relieved of contraceptive                  no more than approximately one third          convictions, Among the general public,
        coverage obligations under the previous              of the persons covered by relevant            polls vary about religious beliefs but one
        rules. We do not know how many                       entities —that is, no more than               prominent poll shows that 89 percent of
        persons are covered in the plans of                  approximately 120,000 affected                Americans say they believe in God,
        those employers. Guidestone reports                  women—~ould likely be subject to              while 11 percent say they do not or are
        that among its 38,000 employers, its                 potential transfer impacts under the          agnostic. or Therefore, we estimate that
        plan covers approximately 220,000                    expanded religious exemptions offered         for every ten entities that omitted
        persons, and its employers include                   in these interim final rules.                 contraception pre-Affordable Care Act
        "churches, mission-sending agencies,                 Consequently, as explained below, we          based on sincerely held conscientious
        hospitals. educational institutions and              believe that the potential impact of          objections as opposed to other reasons,
        other related ministries." Using that                these interim final rules falls               one did so based on sincerely held non-
        ratio, we estimate that the 62.000                   substantially below the $ 100 million         religious moral convictions, and
        church and church plan employers                     threshold for economically significant        therefore are not affected by the
        atnong Guidestone, Christian Brothers,               and major rules.                              expanded exemption provided by these
        and Catholic churches would include                     First, as mentioned. we are not aware
                                                             of information that would lead us to          interim final rules for religious beliefs.
        359,000 persons. Among them. as                                                                       Based on our estimate of an average
        referenced above, 72,500 would be of                 estin1ate that all or most entities that      annual expenditure on contraceptive
        childbearing age, and 32,100 rwould use              omitted coverage of contraception pn.-        products and services of $ 584 per user,
        contraceptives covered by the                        Affordable Care Act did so on the basis
        Guidelines. Therefore, we estimate that              of sincerely held conscientious                  "" On the other hand, a key input in the approach
        the private, non-publicly traded                     objections in general or religious beliefs    that generateil the one third threshold estimate was
        employers that did not cover                         specifically, as opposed to having clone      a survey incacating that six percent of employers
        contraception pre-Affordable Care Act,               so for other reasons. Moreover, as            did not proidde contraceptive coverage pre-
                                                                                                           Affordable Care Act. Emplovers that coveiierl some
        and that m ere not exempt by the                     suggested by the Guidestone data              contraceptives pre-Affordable Care Act may have
        previous rules nor were participants in              mentioned previously, employers with          answered "yes" or "don't knorv" to the survev. In
        self-insured church plans that oppose                conscientious objections may tend to          such cases. the potential transfer estimate has a
                                                             have relatively few employees, Also,          tendency toward underestimation because the rule's
                                                                                                           effects on such vromen — causing their contraceptive
          "Roman Catholic Diocese of Rene, "Diocese of       avoiding negative publicity, the              coverage to be reduced from all 16 methods to some
        Reno Directory: 2016 — 2017,'vailable at http:!/     difficultr of taking avvay a fringe benefit   smaller subset —have been onutted from the
         rvxrar   renodiocesc.org!documents/2010!9/          that employees have become                    calculation.
        201 6'F220201 7+o20di rechirV pd f.                  accustomed to having, and avoiding the              Such objections may be encompassed by
          as Kikipedia, '"List of Catholic dioceses in the
                                                             adtninistrative cost of renegotiating         companion interim final rules published elsewhere
        United States." available at httpsr/I                                                              in this Ferleral Register. Those rules, however. as
        en.rriiupedia.org/rviki!List of Catholic dioceses    insurance contracts, all provide reasons      an interim final matter, are more narrow in scope
        in the United Stat~s,                                for some employers not to return to pre-      than these rules. For example, in providing
          » National Catholic Educational Association,       Affordable Care Act lack of                   expanded exemptions for plan sponsors, thev do
        '"Catholic School Data," available at httpn!         contraceptive coverage. Additionally, as      liat encompass colilpanies with certaill publicly
        rrarxv.ncaa.org!NCE/t/Proclaim!Catholic School       discussed above, many employers v ith         traded ownership interests,
        Data!Catholic School Data.aspx.                                                                          Gallup. "Most Americans Still Believe in God"
          es Guidestone Financial Resources. "Who Vie        objections to contraception. including        (luna 14 — 23. 20'16l, available at httpr//
        Serve," available at httpsr//rnnv guidestone.orgr    several of the largest litigants, only        rvxrxvyallup.corn,rpoll/CO3271!americans-beheve-
        ,4 bout[!s,''ha H'e serve.                           object to some contraceptives and cover       go d. a spx.




Exhibit 4                                                                                                                                                JA-0000129
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 130 of 187
        47824          Federal Register/Vol. 82, No, 197/Friday. October             '13,   2017/Rules ant) Regulations

        the effect of the expanded exemptions      general notice of proposed rulemaking         minimize the information collection
        on 120,000 women would give rise to        is not required ia hen an agency, for         burden.
        approximately $ 70,1 million in            good cause, finds that notice and public          However, we are requesting an
        potential transfer impact. This falls      coinment thereon are impracticable,           emergency review of the information
        substantially below the $ 100 million      unnecessary, or contrary to the public        collection referenced later in this
        threshold for economically significant     interest. The interim final rules are         section. In compliance with the
        and major rules. In addition, as noted     exempt from the APA, both because the         requirement of section 3506(c)(2)(A) of
        above, premiums may be expected to         PHS Act, ERISA, and the Code contain          the PRA, we have submitted the
        adjust to reflect changes in coverage,     specific provisions under which the           following for emergency review to the
        thus partially offsetting the transfer     Secretaries may adopt regulations by          Office of Management and Budget
        experienced by wonien who use the          interim final rule and because the            (OMB). We are requesting an emergency
        affected contraceptives. As discussed      Departments have made a good cause            review and approval under both 5 CFR
        elsewhere in this analysis, such women     finding that a general notice of proposed     1320.13(a)(2)(i) and (iii) of the
        niay make up approxiniately 8.9 percent    rulemaking is not necessary earlier in        implementing regulations of the PRA in
        (= 20.2 percent x 44.3 percent) of the     this preamble. Therefore, the RFA does        order to implement provisions regarding
        covered population, in which case the      not apply and the Departments are not         self-certification or notices to HHS from
        offset would also be approximately 8.9     required to either certify that the           eligible organizations (t3 14'7.131(c)(3)),
        percent, yielding a potential transfer of  regulations or this amendment would           notice of availability of separate
        $ 63,8 million,                            not have a significant econoniic impact       payments for contraceptive services
           We request comment on all aspects of    on a substantial number of small entities     (td 147.131(f)). and notice of revocation
        the preceding regulatory impact            or conduct a regulatory flexibility           of accommodation 5 147.131(c)(4)). In
        analysis, as well as on how to attribute   analysis.                                     accordance with 5 CFR 1320.13(a)(2)(i),
        impacts to this interim final rule anal the   Nevertheless, the Departments              we believe public harm is reasonably
        companion interim final rule               carefully considered the likely impact of     likely to ensue if the normal clearance
        concerning exemptions provided based       the rule on small entities in connection      procedures are followed. The use of
        on sincerely held (non-religious) moral    with their assessment under Executive         normal clearance procedures is
        convictions published elsewhere in this    Order 12866. The Departments do not           reasonably likely to prevent or disrupt
        Federal Register.                          expect that these interini final rules will   the collection of information. Similarly,
        B. Special Analyses— Department of the     have a significant economic effect on a       in accordance with 5 CFR
        Treasl.1 ry                                substantial number of small entities,         1320.13(a)(2)(iii), we believe the use of
                                                                                                 normal clearance procedures is
           For purposes of the Department of the because they will not result in any             reasonably likely to cause a statutory or
        Treasury, certain Internal Revenue         additional costs to affected entities, and
                                                                                                 court ordered deadline to be missed.
        Service (IRS) regulations, including this in many cases will relieve burdens and
        one, are exempt from the requirements      costs from such entities. By exempting        Many cases have been on remand for
        in Executive Order 12866, as               from the Isfandate small businesses and       over a year from the Supreme Court,
        supplemented by Executive Order            nonprofit organizations with religious        asking the Departments and the parties
                                                   objections to some (or all)                   to resolve this matter. These interim
        13563, The Departments anticipate that
                                                   contraceptives and/or sterilization, the      final rules extend exemptions to
        there will be niore entities reluctantly                                                 entities, which involves no collection of
        using the existing accomniodation that     Departments have reduced regulaton
        will choose to operate under the newly     burden on such small entities. Pursuant       information and which the Departments
                                                   to section 7805(f) of the Code, these         have statutory authority to do by the use
        expanded exelnption, than entities that                                                  of interim final rules. If the information
        are not currently eligible to use the      regulations have been submitted to the
        accommodation that will opt into it. The Chief Counsel for Advocacy of the Small         collection involved in the amended
                                                   Business Administration for comment           accommodation process is not approved
        effect of this rule will therefore be that                                               on an emergency basis, newly exempt
        few;er overall adjustments are made to     on their impact on small business.
        the Federally facilitated Exchange user                                                  entities that wish to opt into the
                                                   D. Papenvork Reduction Act-                   amended accommodation process might
        fees for elitities using tlie              Depattment of Health and Human
        accomniodation process, as long as the                                                   not be able to do so until normal
                                                   Sertdces                                      clearance procedures are completed.
        Secretary of the Department of Health                                                        A description of the information
        and Human Services requests and an            Under the Paperwork Reduction Act
                                                   of 1995 (the PRA), Federal agencies are       collection provisions implicated in.
        authorizing exception under OMB                                                          these interim final rules is given in the
        Circular No. A— 25R is in effect, than     required to publish notice in the
                                                   Federal Register concerning each              following section with an estimate of
        would have occuned under the                                                             the annual burden. Average labor costs
        previous rule if this rule were not        proposed collection of information,
                                                   Interested persons are invited to send        (including 100 percent fringe benefits)
        finalized. Therefore. a regulatory                                                       used to estimate the costs are calculated
        assessment is not required.                comments regarding our burden
                                                   estimates or any other aspect of this         using data available from the Bureau of
        C. Regulatory Flexibility Act              collection of information. including any      Labor Statistics.oa
           The Regulatory Flexibility Act (5       of the following subjects: (1) The            a. ICRs Regarding Self-Certification or
        U.S.C, 601 et seq.) (RFA) imposes          necessity and utility of the proposed         Notices to HHS (rt 147.131(c)(3))
        certain requirements with respect to       infonnatimi collection for the proper            Each organization seeking to be
        Federal rules that are subject to the      perfonnance of the agency's functions;        treated as an eligible organization that
        notice and comment requirements of         (2) the accuracy of the estimated             w;ishes to use the optional
        section 553(b) of the APA (5 I I.S.C. 551  burden; (3) ways to enhance the quality.      accommodation process offered under
        et seq.) and that are likely to have a     utility, and clarity of the information to
        significant economic impact on a           be collected; and (4) the use of                e" May 2016 National Occupational Employment
        substantial number of small entities.      automated collection teclniiques or           and Wage Estimates thuted States found at httpscv
        Under Section 553(b) of the APA, a         other forms of information technology to      mns,hfs.govloeslcurrent!oes not.htan




Exhibit 4                                                                                                                                     JA-00001 30
                     Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 131 of 187
                           Federal Register/Vol. 82, No, 197/Friday. October                            '13,   2017/Rules anrj Regulations                      47825

        these interim final rules must either use               compensation and benefits manager at a                contemporaneous with (to the extent
        the EBSA Form 700 method of self-                       cost of $ 122,02 per hour,»' minutes                  possible), any application materials
        certification or provide notice to HHS of               for legal counsel at a cost of $ 134.50 per           distributed in connection with
        its religious objection to coverage of all              hour,'oz and 5 minutes by a senior                    enrollment (or re-enrollinent) in group
        or a subset of contraceptive services.
        Specifically. these interim final rules
        continue to allow, eligible organizations
                                                                hour  ')
                                                                executive at a cost of $ 186.88 per
                                                                           preparing and sending the self-
                                                                certification or notice to HHS and filing
                                                                                                                      or student coverage of the eligible
                                                                                                                      organization in any plan year to which
                                                                                                                      the accomniodation is to apply and will
        to notify an issuer or third party                      it to meet the recordkeeping                          be provided annually. To satisfy the
        administrator using EBSA Form 700, or                   requirement. Therefore, the total annual              notice requirement, issuers and third
        to notify HHS, of their religious                       burden for preparing and providing the                party administrators may. but are not
        objection to coverage of all or a subset                information in the self-certification or              required to, use the model language set
        of contraceptive services, as set forth in              notice to HHS will require                            forth previously by HHS or substantially
        the July 2015 final regulations. The                    approximately 50 minutes for each                     similar language. The burden for this
        burden related to the notice to HHS is                  eligible organization with an equivalent              ICR is currently approved under OMB
        currently approved under OMB Control                    cost burden of approximately $ 74.96 for              control number 0938 — 1292.
        Number 0938— 1248 and the burden                        a total hour burden of approviniately 7.5                As mentioned, HHS is anticipating
        related to the self-certification (EBSA                 hours with an equivalent cost of                      that approximately 109 entities will use
        Form 700) is currently approved under                   approximately $ 675 for 9 entities. As                the optional accommodation (100 that
        OMB control nuinber 0938 — 1292.                        DOL and HHS share jurisdiction, they                  used it previously, and 9 that will newly
           Notably, however, entities that are                  are splitting the hour burden so each                 opt into it). It is unknown how many
        participating in the previous                           will account for approximately 3.75                   issuers or third party administrators
        accommodation process, where a self-                    burden hours with an equivalent cost of               provide health insurance coverage or
        certification or notice has already been                approximately $ 337.                                  services in connection with health plans
        submitted, and where the entities                          HHS estimates that each self-                      of eligible organizations, but HHS will
        choose to continue their accommodated                   certification or notice to HHS will                   assume at least 109. It is estimated that
        status under these interim final rules,                 require $ 0.49 in postage and $ 0.05 in               each issuer or third party administrator
        generally do not need to file a new self-               materials cost (paper and ink) and the                will need approximately 1 hour of
        certification or notice (unless they                    total postage and materials cost for each             clerical labor (at $ 55.68 per hour) 'oa
        change their issuer or third party                      self-certification or notice sent via mail            and 15 minutes of management review
        administrator). As explained above,                     will be $0.54, For purposes of this                   (at $ 117.40 per hour) 'o" to prepare the
        HHS assumes that, among the 209                         analysis, HHS assumes that 50 percent                 notices. The total burden for each issuer
        entities ive estimated are using the                    of self-certifications or notices to HHS              or third party administrator to prepare
        previous acconunodation, 109 will use                   will be mailed. The total cost for                    notices will be 1.25 hours with an
        the expanded exemption and 100 will                     sending the self-certifications or notices            equivalent cost of approximately $ 85.03.
        continue under the voluntary                            to HHS by mail is approximately $ 2.70                The total burden for all issuers or third
        accommodation, Those 100 entities will                  for 5 entities. As DOL and HHS share                  party administrators will be 136 hours,
        not need to file additional self-                       jurisdiction they are splitting the cost              with an equivalent cost of $ 9,268, As
        certifications or notices. HHS also                     burden so each will account for $ 1,35 of             DOL and HHS share jurisdiction, they
        assumes that an additional 9 entities                   the cost burden.                                      are splitting the hour burden so each
        that were not using the previous                                                                              will account for 68 burden hours ia ith
        accommodation will opt into it. Those                   b, ICRs Regarding Notice of Availability              an equivalent cost of $4,634, with
        entities will be subject to the self-                   of Separate Payments for Contraceptive                approximately 55 respondents.
        certification or notice requirement.                    Services (ts 147.131(e))                                 As discussed above, the Departments
           In order to estimate the cost for an                    As required by the July 2015 final                 estimate that 770,000 persons will be
        entity that chooses to opt into the                     regulations, a health insurance issuer or             covered in the plans of the 100 entities
        accommodation process, HHS assuines,                    third party administrator providing or                that previously used the
        as it did in its August 2014 interim final                                                                    accoinmodation and will continue doing
                                                                arranging separate payments for                       so, and that an additional 9 entities will
        rules. that clerical staff for each eligible            contraceptive services for. participants
        organization will gather and enter the                  and beneficiaries in insured or self-                 newly opt into the accommodation. It is
        necessary information and send the self-                insured group health plans (or student                not known how many persons will be
        certification to the issuer or third party                                                                    covered in the plans of the 9 entities
                                                                enrollees and covered dependents in                   newly using the accommodation,
        administrator as appropriate, or send                   student health insurance coverage) of
        the notice to HHS.'i" HHS assumes that                                                                        Assuining that those 9 entities will have
                                                                eligible organizations is required to                 a similar number of covered persons per
        a compensation and benefits manager                     provide a written notice to plan
        and inside legal counsel will review the                                                                      entity, vs e estimate that all 109
                                                                participants and beneficiaries (or                    accommoclated entities will encompass
        self-certification or notice to HHS and a               student enrollees and covered
        senior executive would execute it. HHS                                                                        839„300 covered persons, We assume
                                                                dependents) informing them of the                     that sending one notice to each
        estimates that an eligible organization                 availability of such payments. The
        woiilcl speild approximately 50 minutes                                                                       participant vill satisfy the need to send
                                                                notice must be separate from. but                     the notices to all participants and
        (30 minutes of clerical labor at a cost of
        $ 55.68 per hour,'"" 10 minutes for a                      nn Occupation code 11 — 3'1 1'1 for Compensation   dependents. Among persons covered by
                                                                and Benefits Managers vriih mean hourly svage         plans, approximately 50.1 percent are
           "."-
                For purposes of this analysis. the Department   $ 61.01, https:,'/wisnv,bfs, ov!oes/current/          participants and 49.9 percent are
        assumes that the same amount of time will be            oes113111.htm.
        required to prepare the self-certification and the         ios Occupation code 23 — 1011 for Lasvyers ivith     res Occupation code 43W01 1 for Executive
        notice io HHS.                                          mean hourly wage $ 67.26, httpsr//assw.bts.govloes/   Secretaries and Executive Adininisimtive Assistants
           '«Occupation code 43—6011 for Executive              current/oss231011.htm.                                with mean hourlv vvage $ 27.84.
        Secretaries and Executive Administrative Assistants        'Occupation code11 — 1011 for Chief Executives       '"s Occupation code 11 — 1021 General and
        with mean hourly wage $ 27.84, https:/l                 with mean hourly wage $ 03.44, httpsr//               Operations Managers with mean hourly wage
        isis itc his.govloesrcurren t/o es4360 1 1. h tee       nisov.bfs.gov/oes/current/oes11101hhtm.               $ 58. 70.




Exhibit 4                                                                                                                                                           JA-00001 31
                        Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 132 of 187
        47826                 Federal Register/Vol. 82, No, 197/Friday. October                                    '13,    2017/Rules and Regulations

        dependents.' For 109 entities, the total their use of the accommodation, and                                            approximately $ 19,798. As DOL and
        number of notices will be 420,490. For      v, ill therefore be required to cause the                                   HHS share jurisdiction, they are
        putyoses of this analysis, the              notification to be sent (the issuer or                                      splitting the hour burden so each will
        Departments also assume that 53.7           third party administrator can send the                                      account for 109 burden hours with an
        percent of notices vvill be sent            notice on behalf of the entity). For the                                    equivalent cost of approximately $ 9,899.
        electronically, and 46.3 percent 1vill be   purpose of calculating ICRs associated                                         As discussed above, HHS estimates
        mailed.'nz Therefore, approximately         v,ith revocations of the accommodation,                                     that there are 257,000 covered persons
        194,687 notices will be mailed. HHS         and for various reasons discussed above,                                    in accommodated plans that will revoke
        estimates that each notice vvill require    HHS assumes that litigating entities that                                   their accommodated status and use the
        $ 0.49 in postage and $ 0.05 in materials   were previously using the                                                   expanded exemption.»t As before, ave
        cost (paper and ink) and the total          accommodation and that will revoke it                                       use the average of 50.1 percent of
        postage and materials cost for each         fall within the estimated 109 entities                                      covered persons who are policyholders.
        notice sent via mail will be $ 0.54. The    that will revoke the accommodation
        total cost for sending approximately                                                                                    and estimate that an average of 53.7
                                                    overall.                                                                    percent of notices 1vill be sent
        194,687 notices by mail is
        approximately $ 105,131. As DOL and            As before. HHS assumes that, for each                                    electronically and 46.3 percent by mail.
        HHS share jurisdiction, they are            issuer or third party administrator, a                                      Therefore. approximately 128,757
        splitting the cost burden so each will      manager and inside legal counsel and                                        notices will be sent, of which 59,615
        account for $ 52,565 of the cost burden.    clerical staff will need approximately 2                                    notices will be mailed. HHS estimates
                                                    hours to prepare and send the                                               that each notice will require $ 0.49 in
        c. ICRs Regarding Notice of Revocation      notification to participants and                                            postage and $ 0.05 in materials cost
        of Accomntodation (Ii 147.131(c)(4))        beneficiaries and maintain records (30                                      (paper and ink) and the total postage
           An eligible organization may revoke      minutes for a manager at a cost of                                          and materials cost for each notice sent
        its use of the accommodation process;       $ 117.40 per hour.'"" 30 minutes for                                        via mail will be $ 0.54. The total cost for
        its issuer or third party administrator     legal counsel at a cost of $ 134.50 per                                     sending approximately 59,615 notices
        must provide written notice of such         hour 'nn. 1 hour for clerical labor at a                                    by mail is approximately $ 32,192. As
        revocation to participants and              cost of $ 55.68 per hour»"). The burden                                     DOL and HHS share jurisdiction, they
        beneficiaries as soon as practicable, As    per respondent will be 2 hours with an                                      are splitting the hour burden so each
        discussed above, HHS estimates that         equivalent cost of $ 181.63; for 109                                        will account for 64,379 notices, with an
        109 entities that are using the             entities, the total burden yvill be 218                                     equivalent cost of approximately
        accommodation process will revoke           hours with an equivalent cost of                                            $ 16,096.
                                          TABLE 1 — SUMMARY OF INFORMATION COLLECTION                                           BURDENS

                                                                                                             Burden per                   Hourly labor        Total labor
                     Regulation section                     OMB                             Responses        respondent                     cost of             cost of      Total cost
                                                         control Na.          respondents                     (hours}                       reporting          reporting        ($ }
                                                                                                                                               ($ )               ($ )

         Self-Certification or Notices to HHS .......   0938 — NEW                     *5            5              0.83           3.75          $ S9.95          $ 337.31     $ 338.66
         Notice of Availability of Separate Pay-        0938 — NEW                    *55      210,245              1.25          68.13            68.02         4,634.14    57.199.59
           ments for Contraceptive Services.
         Notice of Revocation of Accommadation          0938— NEW                     *55       64,379              2.00                              90.82      9,S98.84    25,994.75

             Total                                                                   *115      274,629              4.08                                        14,870.29    83.533.00
                                                                                                         ~




          *The total number of respondents is 227 {= 9+109+109) for both HHS and DOL, but the summaries here and below exceed that total because of rounding up that
        occurs when sharing the burden between HHS and DOL.
          Note: There are no capital/maintenance costs associated with the ICRs contained in this rule; therefore, we have removed the associated column from Table 1.
        Postage a&xi material costs are included in Total Cost.


          We are soliciting comments on all of                         comments on all of the related                           new OMB control number that will
        the information collection requirements                        information collection requirements                      ultimately contain the approval for the
        contained in these interim final rules. In                     currently approved under 0938— 1292                      new information collection
        addition, we are also soliciting                               and 0938— 1248, HHS is requesting a                      requirements contained in these interim
          'es "Health hisurance Coverage Bulletin" Table 4,            percent of Internet users use &&nline banking, which       '"   In estimating the number of women that naight
        page 21. Using March 2015 Annual Social and                    is used as the proxy for the number of Intenret users    have their eontraeeptive coverage affected by the
        Economic Supplement to the Current Population                  who will apt in for electronic disclosure (for a total   expanded exemptinn, we indicated that we do not
        Survey. https://«n&av.dnI.gnv/sites/default/fi}es/             of 23.5 percent recei&dng electiunic disclosure          know the extent to w&hi ch the number of women in
        ebsa/researchers/data/health-and-ivelfare/hralth-              outside of work}. Combining the 30.2 percent who         accommodated plans affected by these rules overlap
        insuiunce-coverage-bu}}erin-2015.pdf.                          receive electronic disclosure at work with the 23.5
                                                                                                                                with the number of women in plans offered by
           ""'According ta data from the National                      percent whn receive electronic disclosure outside of     litigating entities that will be affected bv these
        Telecommunications and Information Agencv                      work produces a total of 53. 7 percent who will
                                                                       receive electronic disclosure overall.                   rules, though w&e assume there is significant
        (NTIA), 36.0 percent of individuals age 25 and over                                                                     overlap. That uncertainty should not affect the
        have access ta the Internet at work. According ta                 ins Occupation code 11 — 1021 for General and
        a Greenw aid a Associates survev. 84 percent af                Operations Managers with mean hourly wage                calculation of the ICRs for revocation notices,
                                                                       $ 58.70. https&/h&wnwbls,gnv/nes/current/                however. If the twa numbers overlap, the estimates
        plan participants find it acceptable to make
        electr&mic delivery the default option, which is               nes11102hhtnn                                            of plans revoking the accommndation and
        used as the proxy for the number of participants                  &~ Occupation code 23 — 1011 for Lawyers with         palicvhalders covered in those plans would alreadv
        whn &vill not opt out that are automatically enrolled          mean lmurlv wage $ 67.25, h ttps:/l«ww.b}s.gr&v/r&es/    include plans and policyholders of litigating
        (for a total of 30.2 percent mceiving electronic               au rren /n es231 01 1. him.                              entities. If the numbers do not overlap, those
                                                                         '"
                                                                               1


        disclosure at work}. Additionally. the NTIA reports                   Occupation code 43 — 6011 for Executive           litigating entitv plans would not presently be
        that 36.5 percent of individuals age 25 and over               Secretaries and Executive Adininistrative Assistants     enrolled in the accommodation. and therefore
        have access tn the Internet outside af wnrk.                   with mean hourly wage $ 27.84, https://                  would not need to send notices concerning
        According tn a Pew Research Center survev. 61                  nwnwbls.gov/nes/current/nes42601 Lhtm.                   revocation of accommodated status.




Exhibit 4                                                                                                                                                                         JA-00001 32
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 133 of 187
                        Federal Register/Vo]. 82, No, 197/Friday. October 'l3, 2017/Ru]es and Regulations                                47827

        final rules as well as the related            r.vision. The request was made under           ORB rVumbersi 1210 —0150.
        requirements currently approved under         emergency clearance procedures                 Affected Public: Private Sector—Not
        0938-1292 and 0938-1248, In an effort         specified in regulations at 5 CFR           for profit and religious organizations;
        to consolidate the number of                  1320.13. In an effort to consolidate the    businesses or other for-profits,
        information collection requests, we will      number of information collection               Total Respondents: 114 "'combined
        formally discontinue the control              requests, DOL will combine the ICR          with HHS total is 227).
        numbers 0938-1292 and 0938-1248               relatecl to the OMB control number             Total Responses: 274,628 (combined
        once the new information collection           1210— 0152 with the ICR relatecl to the     with HHS total is 549,255).
        request associated with these interim         OMB control number 1210 —0150. Once            Frequency of Response: On occasion.
        final rules is approvecl.                     the ICR is approved DOL will                   Estiina ted Total Ann ual Burden
            To obtain copies of a supporting          cliscontinue 1210-0152. A copy of the
        statement and any related forms for the       information collection request may be       Hours: 181 (combined with HHS total is
                                                                                                  362 hours).
        proposed collection(s) summarized in          obtained free of charge on the
        this notice, you may make your request        RegInfo.gov Web site at http: //               Estimated Total Annual Burden Cost:
        using one of following:                       tv»'t .re@info.gov/public/do/               $ 68.662 (combined with HHS total is
            1, Access CMS'eb site address at          PRA Vie wICR?ref n br=201 705-121 0-001. $ 137,325).
        It ttps:/l»~~v.cms.gov/Regiilati ons-an d-    This approval will allow respondents to        Type of Review: Revised Collection.
        Gui dance/Legi slati on/                      temporarily utilize the additional             Agency: DOL—EB SA,
        Papert vork Red u cti onA at of 7 995/PRA-    flexibility these interim final regulations F. Regulatory Reform Executive Orders
        Listing. html.                                provide, while DOL seeks public             13785, 13771 and 13777
            2. Email your request, including your     comment on the collection methods-
        acldress, phone number, OivIB number.         inclucling their utility and burden.           Executive Order 13765 (January 20,
        and CMS document identifier, to                  Consistent with the analysis in the      2017) directs that, "[t]o the maximum
        Pa pert«ork@cms. hhs.go v.                    HHS PRA section above, the                  extent permitted by law, the Secretary of
            3. Call the Reports Clearance Office at   Departments expect that each of the         the Department of Health and Human
        (410) 786-1326.                               estimated 9 eligible organizations newly Services and the heads of all other
            If you comment on these inforination      opting into the accommodation will          executive departments and agencies
        collections, that is, reporting,              spend approximately 50 minutes in           (agencies) with authorities and
        recordkeeping or third-party disclosure       preparation time and incur $ 0.54           responsibilities under the Act shall
        requirements, please submit your              mailing cost to self-certify or notify      exercise all authority and discretion
        comments electronically as specified in       HHS. Each of the 109 issuers or third       available to them to waive, defer, grant
        the ADDRESSES section of these interim        party administrators for the 109 eligible exeinptions from, or delay the
        final rules ts ith comment period.            organizations that make use of the          impleinentation of any provision or
        E. Paperivorlc Reduction Act-                 accommodation overall will distribute       requirement of the Act that would
        Department of Labor                           Notices of Availability of Separate         impose a fiscal burden on any State or
                                                      Payments for Contraceptive Services.        a cost, fee, tax, penalty, or regulator+
            Under the Paperwork Reduction Act,        These issuers and third party               burden on individuals, families,
        an agency niay not conduct or sponsor,        administrators vt ill spend                 healthcare providers. health insurers,
        and an individual is not required to          approximately 1.25 hours in preparation patients, recipients of healthcare
        respond to, a collection of information       time and incur $ 0,54 cost per mailed       services, purchasers of health insurance,
        unless it displays a valid OWIB control       notice. Notices of Availability of          or makers of medical devices, products,
        number. In accoix(ance with the               Separate Payments for Contraceptive         or medications," In addition, agencies
        requirements of the PRA, the ICR for the      Services will need to be sent to 420,489 are directed to "take all actions
        EBSA Form 700 and alternative notice          policyholders, and 53,7 percent of the      consistent v, ith Iaw to minimize the
        have previously been approved by OMB          notices vvill be sent electronically. while unwarranted economic and regulatory
        under control numbers 1210— 0150 and          46.3 percent will be mailed. Finally, 109 burdens of the (Affordable Care Act],
        1210— 0152. A copy of the ICR may be          entities using the previous                 and prepare to afford the States more
        obtained by contacting the PRA                accommodation process will revoke its       flexibility and control to create a more
        addressee shown below or at http: //          use and will therefore be required to       free and open healthcare market," These
         »mdiv.Reg~~fo.gov. PRA ADDRESSEE: G,         cause the Notice of Revocation of           interim final rules exercise the
        Christopher Cosby, Office of Policy ancl      Accommodation to be sent (the issuer or discretion provided to the Departments
        Research, U.S, Department of Labor,           third party administrator can send the      under the Affordable Care Act. RFRA,
        Employee Benefits Security                    notice on behalf of the entity). These      and other laws to grant exemptions and
        Administration, 200 Constitution              entities will spend approximately two       thereby nunimize regulatory burdens of
        Avenue NW., Room N— 5718,                     hours in preparation time and incur         the Affordable Care Act on the affected
        Washington, DC 20210. Telephone:              $ 0.54 cost per mailed notice. Notice of    entities and recipients of health care
        202-693-8410; Fax: 202-219-4745.              Revocation of Accommodation will            services.
        These are not toll-free numbers.              need to be sent to an average of 128,757       Consistent with Executive Order
          These interim final rules amencl the        policyholders and 53.7 percent of the       13771 (82 FR 9339, February 3„2017).
        ICR by changing the accommodation             notices will be sent electronically. The    we have estimated the costs and cost
        process to an optional process for            DOL information collections in this rule savings attributable to this interini final
        exempt organizations and requiring a          are found in 29 CFR 2510.3— 16 and          rule. As discussed in more detail in the
        notice of revocation to be sent by the        2590,715 — 2713A and are summarized as preceding analysis, this interim final
        issuer or third party administrator to        follows:
        participants and beneficiaries in plans                                                   rule lessens incremental reporting
                                                         Type of Review: Revised Collection.
        whose employer who revokes their                 Agency: DOL EBSA,
                                                                       —
                                                                                                    »s Denotes that there is an overlap betvveen
        accommodation. DOL submittecl the                Title: Coverage of Certain Preventive    jurisdiction shared by HHS and DOL over these
        ICRs in order to obtain OMB approval          Services under the Affordable Care          respondents and therefore they are included only
        under the PRA for the regulatory              Act —Private Sector.                        once in the total.




Exhibit 4                                                                                                                                    JA-00001 33
                     Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 134 of 187
        47828              Federal Register/Vo]. 82, No, 197/Friday. October                    '13,   2017/Ru]es anr] Regulations

        costs.' Therefore, this interim final                   and describe the extent of their            requirements. State regulation of health
        rule is considered an Executive Order                   consultation and the nature of the          insurance.
        13771 deregulatory action,                              concerns of State and local officials in    Kirsten 8. vyielobob,
        F. Unfunded Mandates Reform Act                         the preamble to the regulation,
                                                                                                            Deputy Commissioner for Services and
           The Unfundecl Iviandates Reform Act                    These interim final rules do not have     Enforcement.
        of 1995 (section 202(a) of Pub. L. 104—                 any Federalism implications, since they       Approved: October 2, 2017.
        4), requires the Departments to prepare                 only provide exemptions from the            David J. Kautter,
        a written statement, which includes an                  contraceptive and sterilization coverage    Assistant Secretary for Tax Policy.
        assessment of anticipated costs and                     requirement in HRSA Guidelines                Signed this 4th day of October, 2017.
        benefits, before issuing "any rule that                 supplied under section 2713 of the PHS      Tinrothy D. Hauser,
        includes any Federal mandate that may                   Act.
                                                                                                            Deputy Assistant Secretary for Program
        result in the expenditure by State, local,              VII. Statutory Authority                    Operations. Employee Benefits Security
        and tribal governments, in the aggregate,                                                           Administration. Department of Labor.
        or by the private sector, of $ 100,000,000                The Department of the Treasury              Dated: October 4, 2017.
        or )nore (adjusted annually for inflation)              temporary regulations are adopted           Seema Vemra,
        in any one year." The current threshold                 pursuant to the authority contained in      Administrator. Centers for Medicare &
        after adjustment for inflation is $ 148                 sections 7805 and 9833 of the Code.         Medicaid Services.
        million, using the most current (2016)
        Implicit Price Deflater for the Gross                     The Department of Labor regulations         Approved: October 4. 2017.
        Domestic Product. For purposes of the                   are adopted pursuant to the authority       Donald Yyright,
        Unfunded Mandates Reform Act, these                     contained in 29 U.S.C. 1002(16), 1027,      Acting Secretary, Department of Healtlt and
        interim final rules do not include any                  1059,, 1135,   1161-1168,1169,1181-         Human Services.
        Federal mandate that may result in                      1183, 1181 note, 1185, 1185a. 1185b.
                                                                1185d, 1191, 1191a, 1191b, and 1191c;       DEPARTMENT OF THE TREASURY
        expenditures by State, local. or tribal
        governments, nor do they include any                    sec. 101(g), Public Law 104— 191, 110       Internal Revenue Service
        Federal mandates that may impose an                     Stat. 1936; sec. 401(b), Public Law 105—      For the tvasons set forth in this
        annual burden of $ 100 million, adjusted                200. 112 Stat. 645 (42 L),S,C. 651 note);   preamble, 26 CFR part 54 is atnended as
        for inflation, or more on the private                   sec. 512(d), Public Law 110 —343, 122       follows:
        sector.                                                 Stat. 3881; sec. 1001, 1201, and 1562(e),
         G.Federalisnl                                          Public Law 111 — 148, 124 Stat. 119, as     PART 54— PENSION EXCISE TAXES
                                                                amended by Public Law 111-152, 124
          Executive Order 13132 outlines                        Stat. 1029; Secretary of Labor"s Order 1-   ~ 1. The authority citation for part 54
        fundamental principles of federalism,                   2011, 77 FR 1088 (Jan. 9, 2012).            continues to read in part as follows:
        and requires the adherence to specific                                                                Authority: 26 U.S.C.?805 * * *
        criteria by Federal agencies in the                       The Department of Health and Human
        process of their formulation and                        Services regulations are adopted            ~ 2. Section 54,9815 — 2713 is amended
        implementation of policies that have                    pursuant to the authority contained in      by revising paragraphs (a)(1)
        "substantial direct effects" on States,                 sections 2701 through 2763, 2791, and       introductory text and (a)(1)(iv) to read as
        the relationship between the Federal                    2792 of the PHS Act (42 U.S.C, 300gg        follows:
        Government and States, or the                           through 300gg—63, 300gg—91, ancl
                                                                                                            $ 54.9815-2713       Coverage of preventive
        distribution of power and                               300gg— 92), as amenclecl; and Title I of    health services.
        responsibilities among the various                      the Affotxtable Care Act. sections 1301-
        levels of Governtnent. Federal agencies                                                                  (a) a * *
                                                                1304„ 1311-1312, 1321-1322, 1324,
                                                                                                                                             further
                                                                                                                 (1) In general. [Reserved]. For
        promulgating regulations that have                      1334, 1342-1343, 1401-1402, and 1412,
                                                                                                            guidance, see 5 54.9815 — 2713T(a)(1)
        these federalism implications must                      Public Law 111-148, 124 Stat. 119 (42
        consult with State and local officials,                                                             introductorv text.
                                                                U.S.C.18021-18024,18031-18032,
                                                                18041-18042, 18044, 18054, 18061,
            ' Other noteworthy potential impacts                18063, 18071, 18082, 26 U.S.C. 36B. and          (iv) [Reserved]. For further guidance,
        encompass potential changes in medical                                                              see   fi   54.9815-2713T(a)(1)(iv).
        expenditures, including potential decreased             31 U.S.C. 9701).
        expenditures on contraceptive devices and drugs
        and potential increased expenditures on pregnancy-      List of Subjects
                                                                                                            ~ 3. Section 54.9815-2713T is added to
        related medical sendces. OMB's guidance on E.O.                                                     read as follows:
        13771 implementation ihttps://                          20 CFR Part 54
        uevw.uhftehouse gov/the-press-ofhce/2017/04/00/                                                        54.9815-2713T Coverage of preventive
        memorandumdmplementina-executh e-order-                   Excise taxes, Health care, Health         II
        13771-tit)ed-reducing-regu)ation) states that impacts   insurance, Pensions, Reporting and          health services (temporary).
        should be categorized as consistently as possible       recordkeeping requirements.                     (a) Senices— (1) In general. Beginning
        v'ithin Departments. The Food and Drug                                                              at the time described in paragraph (b) of
        Administration, rvithin HHS. and the Occupational       29 CFR Part 2590
        Safetv and Health Administration (OSHA) and                                                         $ 54.9815 — 2713 and subject to
                                                                                                            Ii 54.9815 2713A, a group health plan,
                                                                                                                       —
        Mine Safety and Health Administration iMSHA),             Continuation coverage, Disclosure,
        within DOL, regularly estimate medical expenditure                                                  or a health insurance issuer offering
        impacts in the analyses that accompany their            Employee benefit plans, Group health        group health insurance coverage, must
        regulations, with the results being categorized as      plans, Health care, Health insurance.       provide coverage for and must not
        benefits (positive benefits if expenditures are         Medical child support, Reporting and
        reduced, negative benefits if expenditures are                                                      impose any cost-sharing requirements
        raised). Following the FDA. OSHA and MSHA               recordkeeping r.quirements.                 (such as a copayment, coinsurance, or a
        accounting convention leads to this interim Gna)
        rule's medical expenditure impacts being                45 CFR Part 147                             deductible) for-
        categorized as ipositive or negative) benegts, rather                                                 (i)-(iii) [Reserved]. For further
        than as costs, thus placing them outside of              Health care, Health insurance,             guidance. see ft 54.9815-2713(a)(1)(i)
        consideration for E.O. 13771 designation purposes.      Reporting and recordkeeping                 through (iii).




Exhibit 4                                                                                                                                             JA-00001 34
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 135 of 187
                       Federal Register/Vo]. 82, No, 197/Friday. October 'l3, 2017/Rules and Regulations                                47829

           (iv) With respect to women. such          make the certification or provide the          identification of the subset of
        additional preventive care and               notice on behalf of the organization, and      contraceptive sess ices to which
        screenings not described in paragraph        must be maintained in a manner                 coverage the eligible organization
        (a)(1)(i) of rs 54.9815-2713 as provided     consistent with the record retention           objects, if applicable), but that it would
        for in comprehensive guidelines              requirements under section 107 of              like to elect the optional
        supported by the Health Resources and ERISA.                                                accommodation process; the plan name
        Services Administration for purposes of         (5) An eligible organization may            and type (that is, whether it is a student
        section 2713(a)(4) of the Public Health      revoke its use of the accommodation            health insurance plan mithin the
        Service Act, subject to 45 CFR 147,131       process, and its issuer or third paity         meaning of 45 CFR 147.145(a) or a
        and 147.132.                                 administrator must provide participants        church plan within the meaning of
           (2)-(c) [Reserved]. For further           and beneficiaries mritten notice of such       section 3(33) of ERISA): and the name
        guidance, see g 54.9815-2713(a)(2)           revocation as specified in guidance            and contact information for any of the
        through (c).                                 issued by the Secretary of the                 plan's third party administrators. If
           (d) Effective/Applicability date. (1)     Department of Health and Human                 there is a change in any of the
        Paragraphs (a) tluough (c) of this section Services. If contraceptive coverage is           information required to be included in
        are applicable beginning on April 16,        currently heing offered by an issuer or        the notice, the eligible organization
        2012, except—                                third party administrator through the          must provide updated information to
           (2) Paragraphs (a)(1) introcluctory text  accommodation process, the revocation          the Secretary of the Depaitment of
        and (aj(1)(iv) of this section are effective mill be effective on the first day of the      Health and Human Services for the
        on October 6, 2017.                          first plan year that begins on or after 30     optional accommodation process to
           (e) Expirati on date. This section        days after the date of the revocation (to      remain in effect. The Department of
        expires on October 6, 2020.                  allow for the provision of notice to plan      Labor (~ orking with the Department of
        ~ 4. Section 54.9815-2713A is revised        participants in cases where                    Health and Huinan Services), mill send
        to read as folloms:                          contraceptive benefits mill no longer be       a separate notification to each of the
                                                     provided). Alternatively, an eligible          plan's third party administrators
        g 54.9815-2713A Accommodations in            organization may give sixty-days notice        informing the third party administrator
        connection with coverage of preventive       pursuant to section 2715(d)(4) of the          that the Secretary of the Department of
        health services.                             PHS Act and r] 54.9815 — 2715(b), if           Health and Human Services has
           (a) through (f) [Reserved]. For further   applicable, to revoke its use of the           received a notice under paragraph
        guidance. see $ 54.9815 — 2713AT.            accommodation process.                         (b)(1)(ii) of this section and describing
           (b)                                          (b) Optional accommodation—self-            the obligations of the third party
        ~ 5, Section 54.9815-2713AT is added         insured   group health plans. (1) A group      administrator under 29 CFR 2510.3— 16
        to read as follows:                          health plan established or maintained          and this section.
                                                     by an eligible organization that provides
                                                     benefits on a self-insured basis may              (2) If a third party administrator
        g 54.9815-2713AT Accommodations in
        connection with coverage of preventive       voluntarily elect an optional                  receives a copy of the self-certification
        health services (temporary).                 accommodation under which its third            from an eligible organization or a
           (a) Eligible organizations for optional   party administrator(s) will provide or         notification from the Department of
        accommodation. An eligible                   arrange payments for all or a subset of        Labor, as described in paragraph
        organization is an organization that         contraceptive services for one or more         (b)(1)(ii) of this section, ancl is willing
        meets the criteria of paragraphs (a)(1)                                                     to enter into or remain in a contractual
                                                     plan years. To invoke the optional             relationship vi ith the eligible
        through (4) of this section.                 accommodation process:
           (1) The organization is an objecting         (i) The eligible organization or its plan
                                                                                                    organization or its plan to provide
        entity described in 45 CFR                   must contract with one or more third           administrative services for the plan,
        147.132(a)(1)(i) or (ii);                    party administrators.                          then the third party administrator mill
           (2) Notwithstanding its status under         (ii) The eligible organization must         provide or arrange payments for
        paragraph (a)(1) of this section and         provide either a copy of the self-             contraceptive services, using one of the
        under 45 CFR 147.132(a), the                 certification to each third party              folloming methods-
        organization voluntarily seeks to be         administrator or a notice to the                 (i) Provide payments for the
        considered an eligible organization to       Secretary of the Department of Health          contraceptive sew ices for plan
        invoke the optional accommodation            and Human Services that it is an eligible      participants and beneficiaries without
        under parayaph (b) or (c) of this section organization and of its objection as              imposing any cost-sharing requirements
        as applicable; and                           described in 45 CFR 147.132 to coverage        (such as a copayment, coinsurance, or a
           (3) P[Reserved]                           of all or a subset of contraceptive            deductible), premiuin, fee, or other
           (4) The organization self-certifies in    services.                                      charge, or any portion thereof, directly
        the form and manner specified by the            (A) When a copy of the self-                or indirectly, on the eligible
        Secretary of Labor or provides notice to certification is provided directly to a            organization, the group health plan, or
        the Secretary of the Department of           third party administrator, such self-          plan participants or beneficiaries; or
        Health and Human Services as                 certification must include notice that           (ii) Arrange for an issuer or other
        described in paragraph (b) or (c) of this    obligations of the third party                 entity to provide payments for the
        section. To qualify as an eligible           adininistrator are set forth in 29 CFR         contraceptive services for plan
        organization, the organization must          2510.3-16 and this section.                    participants and beneficiaries m ithout
        make such self-certification or notice          (8) When a notice is provided to the        imposing any cost-sharing requirements
        available for examination upon request       Secretary of Health and Human                  (such as a copayment, coinsurance, or a
        by the first day ef the first plan year to   Services, the notice must include the          deductible), premiuin. fee, or other
        which the accommodation in parayaph naine of the eligible organization; a                   charge, or any portion thereof, directly
        (b) or (c) of this section applies. The      statement that it objects as described in      or indirectly, on the eligible
        self-certification or notice must be         45 CFR 147.132 to coverage of some or          organization, the group health plan, or
        executed by a person authorized to           all contraceptive services (including an       plan participants or beneficiaries.




Exhibit 4                                                                                                                                  JA-00001 35
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 136 of 187
        47830           Federal Register/Vol. 62, No, 197/Friday. October                 '13,   2017/Rules and Regulations

           (3) If a third party administrator              (i) The eligible organization or its plan      (i) The issuer must expressly exclude
        provides or arranges paynients for              must contract with one or more health          contraceptive coverage from the group
        contraceptive services in accordance            insurance issuers.                             health insurance coverage provided in
        with either paragraph (b)(2)(i) or (ii) of         (ii) The eligible organization must         connection &ridth the group health plan
        this section, the costs of providing or         provide either a copy of the self-             and provide separate payments for any
        arranging such payments may be                  certification to each issuer providing         contraceptive seiwrices required to be
        reimbursed through an adjustment to             coverage in connection with the plan or        covered under g 54.9815-27'13 fa)(1)(iv)
        the Federally facilitated Exchange user         a notice to the Secreta'f the                  for plan participants and beneficiaries
        fee for a paiticipating issuer pursuant to      Department of Health and Human                 for so long as they remain enrolled in
        45 CFR 1 56. 50 f d).                           Services that it is an eligible                the plan.
          (4) A thircl party administrator may          organization and of its objection as              (ii) With respect to payments for
        not require any documentation other             described in 45 CFR 147,132 to coverage        contraceptive services, the issuer may
        than a copy of the self-certification from      for all or a subset of contraceptive           not inlpose any cost-sharing
        the eligible organization or notification       services.                                      reqliifeineilts (such as a copavnlelit,
        from the DepaI1ment of Labor described             (A) When a self-certification is            coinsurance, or a deductible), or impose
        in paragraph (b)(1)(ii) of this section.        provided directly to an issuer, the issuer     any premium, fee, or other charge, or
           (5) Where an otherwise eligible              has sole responsibility for providing          any portion thereof, directly or
        organization cloes not contract with a          such coverage in accordance with               indirectly, on the eligible organization,
        third party adininistrator ancl files a self-                                                  the group health plan, or plan
                                                        $ 54.9815-2713.
        certification or notice under paragraph                                                        participants or beneficiaries. The issuer
                                                           (B) When a notice is provided to the
        (b)(1)(ii) of this section, the obligations     Secretary of the Department Health and         must segregate premium revenue
        under paragraph (b)(2) of this section clo      Human Services, the notice must                collected from the eligible organization
        not apply, and the otherwise eligible                                                          from the monies used to provide
        organization is under no requirelnent to        include the name of the eligible
                                                        organization; a statement that it objects      payments for contraceptive services.
        provide coverage or payments for                as described in 45 CFR 147.132 to
                                                                                                       The issuer must provide payments for
        contraceptive services to which it                                                             contraceptive selwices in a manner that
        objects. The plan administrator for that        coverage of some or all contraceptive
                                                                                                       is consistent with the requirements
        otherwise eligible organization may. if it      services (including an identification of
                                                        the subset of contraceptive services to        under sections 2706, 2709. 2711, 2713,
        and the other@rise eligible organization                                                       2719, and 2719A of the PHS Act, as
        choose, arrange for payments for                which coverage the eligible organization       incorporated into section 9815 of the
        contraceptive services from an issuer or        objects, if applicable) but that it moulcl     PHS Act. If the group health plan of the
        other entity in accordance with                 like to elect the optional                     eligible organization provides coverage
                                                        accommodation process„ the plan name           for e
                                                                                                       fi
        paragraph (b)(2) fii) of this section, and      and type (that is, whether it is a student
                                                                                                            some but not all of any contraceptive
        such issuer or other entity may receive                                                        services required to be covered under
        reimbursements in accordance with               health insurance plan v, ithin the
                                                                                                       g 54.9815 — 2713(a) (1)(iv). the issuer is
        paragraph (b)(3) of this section.               meaning of 45 CFR 147.145(a) or a              required to provide payinents only for
           (6) Where an othermise eligible              church plan within the meaning of              those contraceptive services for which
        organization is an ERISA-exempt church          section 3 (33) of ERISA); and the name         the group health plan does not provide
        plan within the meaning of section 3(33)        and contact information for any of the         coverage, However, the issuer may
        of ERISA and it files a self-certification      plan's health insurance issuers. If there      provide paynients for all contraceptive
        or notice under paragraph (b)(1)(ii) of         is a change in any of the information          services, at the issuer's option.
        this section, the obligations under             required to be included in the notice,            (3) A health insurance issuer may not
        paragraph (b)(2) of this section do not         the eligible organization must provide         require any documentation other than a
        apply, and the otherwise eligible               upclated information to the Secretary of       copy of the self-certification from the
        organization is uncler no requirement to        Department of Health and Human                 eligible organization or the notification
        provide coverage or payments for                Services for the optional                              the Departnient of Health and
        contraceptive services to which it              accommodation process to remain in             Human Sen ices described in paragraph
        objects. The third party administrator          effect. The Department of Health and           (c)(1)(ii) of this section.
        for that otherwise eligible organization        Human Services will send a separate               (d) roti ce of availability o f separate
        may, if it and the otherwise eligible           notification to each of the plan's health      pal'Irlents for colltraceptive services-
        organization choose, provide or arrange         insurance issuers informing the issuer         self insured and insured group health
        payments for contraceptive services in          that the Secretary of the Department           plans. For each plan year to which the
        accordance with para~ophs (b)(2)(i) or          Health and Huinan Services has                 optional accommodation in paragraph
        (ii) of this section, and receive               received a notice under paragraph              (b) or (c) of this section is to apply, a
        reimbursements in accordance with               (c)(2)(ii) of this section and describing      third party administrator required to
        paragraph (b)(3) of this section,               the obligations of the issuer under this       provide or arrange payments for
           (c) Optiolial accommodation—                 section.                                       contraceptive sew ices pursuant to
        insured group health plans— (1) General            (2) If an issuer receives a copy of the     paragraph (b) of this section, and an
        rule. A group health plan established or        self-certification from an eligible            issuer required to provide payments for
        maintained by an eligible organization          organization or the notification from the      contraceptive sew ices pursuant to
        that provides benefits through one or           Department of Health and Human                 paragraph (c) of this section, must
        more group health insurance issuers             Services as described in paragraph             provide to plan participants and
        may voluntarily elect an optional               (c)(2)(ii) of this section and does not        beneficiaries written notice of the
        accommodation under which its health            have its own objection as described in         availability of separate paynients for
        insurance issuer(s) mill provide                45 CFR 147.132 to providing the                contraceptive selwices contemporaneous
        payments for all or a subset of                 contraceptive services to mhich the            with (to the extent possible), but
        contraceptive services for one or more          eligible organization objects, then the        separate from, any application materials
        plan years. To invoke the optional              issuer mill provide payments for               distributed in connection with
        accommodation process—                          contraceptive services as folloms—             enrollment (or re-enrollment) in group




Exhibit 4                                                                                                                                    JA-00001 36
                     Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 137 of 187
                             Federal Register/Vo]. 82, No, 197/Friday. October 'I3, 2017/Ru]es anr] Regulations                           47831

        health coverage that is effective            PART 2590 — RULES AND                                (4) The organization self-certifies in
        beginiiing on the first day of each          REGULATIONS FOR GROUP HEALTH                      the form and manner specified by the
        applicable plan year. The notice must        PLANS                                             Secretary or provides notice to the
        specify that the eligible organization                                                         Secretary of the Department of Health
        does not administer or funcl                 ~ 6. The authority citation for part 2590         and Human Services as described in
        contraceptive benefits, but that the third continues to read as follows:                       paragraph (h) or (c) of this section. To
        party administrator or issuer, as               Authority: 29 U.S.C. '1027, 1059, 1135.        qualify as an eligible organization, the
        applicable, provides or arranges             1161-1168, 1169, 1181-1183, 1181 note.            organization must make such self-
        separate payments for contraceptive          1185, 1185a, 1185b„ 1191, 1191a. 1191b, and       certification or notice available for
        services, and mllst provide coIltact         1191c: sec. 101(g), Pub. L. 104 —191, 110 Stat.   examination upon request by the first
        information for questions and                1936; sec. 401(h), Puh. L. 105 — 200, 112 Stat.   day of the first plan year to which the
        complaints. The folloiving model             645 (42 U.S.C. 651 note); sec. 512(d), Pub. L.    accommoclation in paragraph (b) or (c)
                                                     110-343, 122 Stat. 3881; sec. 1001, 1201„and      of this section applies. The self-
        language, or substantially similar           1562(e), Pub. L. 111-148, 124 Stat. 119, as
        language, may     be  used to satisfy the    aniended by Puh. L. 111 — 152, 124 Stat. 1029;
                                                                                                       certification or notice must be executed
        notice requirement of this paragraph (d): Division lvl, Pub. L. 113 —235, 128 Stat. 2130;      by a person authorizecl to make the
        "Your employer has certified that your       Secretary of Labor's Order 1 — 2011, 77 FR        certification or provide the notice on
        group health plan qualifies for an           1088 (Jan. 9, 2012).                              behalf of the organization, and must be
        acconlnlodation with respect to the                                                            maintained in a manner consistent Ivith
                                                     ~ 7. Section 2590.715 — 2713 is ainended          the recorcl retention requirements under
        Federal requirement to cover all Food        by revising paragraphs (a)(1)
        and Drug Administration-approved                                                               section 107 of ERISA.
                                                     introductory text and (a)(1)(iv) to read as          (5) An eligible organization may
        contraceptive services for women, as         follows:
        prescribed by a health care pmvider,                                                           revoke its use of the accommodation
        without cost sharing. This means that        $ 2590.715-2713 Coverage of preventive
                                                                                                       process, and its issuer or third party
        your employer vvill not contract,            health services.                                  administrator must provide participants
        arrange, pay, or refer for contraceptive        (a) Services— (1) In general. Beginning
                                                                                                       and beneficiaries written notice of such
        coverage, Iiistead, [name of third party     at the time described in paragraph (b) of         revocation as specifiecl in guidance
        administrator/health insurance issuer]       this section and subject to $ 2590.715—           issued bv the Secretary of the
        will provide or arrange separate             2713A, a group health plan, or a health           Department of Health and Human
        payments for contraceptive services that insurance issuer offering group health                Services. If contraceptive coverage is
        you use, without cost sharing and at no      insurance coverage, must provide                  currently being offerecl by an issuer or
        other cost, for so long as you are           coverage for ancl must not impose any             third party administrator through the
        enrolled in your group health plan.          cost-sharing requiivments (such as a              accommodation process, the revocation
        Your employer will not administer or         copayment, coinsurance, or a                      will be effective on the first day of the
        fund these payments. If you have any         cleductihle) for-                                 first plan year that begins on or after 30
        qllestlons about tllls notice, colltact                                                        days after the date of the revocation (to
        [contact information for third party                                                           allow for the provision of notice to plan
                                                        (iv) With respect to women, such               participants in cases vvhere
        administrator/health insurance issuer]." additional preventive care ancl
                                                                                                       contraceptive benefits will no longer be
            (e) Definition. For the purposes of this screenings not described in paragraph
        section, reference to                                                                          provided). Alternatively, an eligible
                 "contraceptive*'ervices,            (a)(1)(i) of this section as provided for in      organization may give 60-days notice
                   benefits, or coverage includes    comprehensive guidelines supported by
        contraceptive or sterilization items,                                                          pursuant to PHS Act section 2715(d)(4)
                                                     the Health Resources and Services                 and g 2590.715 — 2715(b), if applicable, to
        procedures, or services, or related          Administration for purposes of section            revoke its use of the accommodation
        patient education or counseling, to the      2713(a)(4) of the Public Health Service           pl'ocess.
        extent specified for purposes of             Act, subject to 45 CFR 147.131 and                  (b) Optional accommodation —self-
        Ii 54.9815-2713(a)(1)(iv).                   147.132.                                          insured group IIealtII plans. (1) A group
            (fl Severability. Any provision of this                                                    health plan established or maintained
        section helcl to be invalid or
        unenforceable by its terins. or as applied ~ 8. Section 2590.715 — 2713A is revised            by an eligible organization that provicles
                                                     to read as follows:                               benefits on a self-insuiwd basis may
        to any person or circumstance. shall be                                                        voluntarily elect an optional
        construed so as to continue to give          52590.715-2713A Accommodations in                 accommoclation under which its thircl
        maximum effect to the provision              connection with coverage of preventive            party aclministrator(s) Ivill provide or
        permitted by law, unless such holding        health services.                                  arrange payments for all or a subset of
        shall be one of utter invalidity or             (a) Eligible organizations for optioiial       contraceptive sen ices for one or more
        unenforceability, in which event the         accommodation. An eligible                        plan years. To invoke the optional
        provision shall be severable from this       organization is an organization that              accommoclation process:
        section and shall not affect the             meets the criteria of paragraphs (a)(1)             (i) The eligible organization or its plan
        remainder thereof or the application of      through (4) of this section.                      must contract with one or more third
        the provision to persons not similarly          (1) The organization is an objecting           party aclministrators.
        situated or to dissimilar circumstances.     entity described in 45 CFR                          (ii) The eligible organization must
            (g) Expiration date. This section        147.132(a)(1)(i) or (ii);                         provide either a copy of the self-
        expires on October 6, 2020.                     (2) Notwithstanding its exempt status          certification to each third party
        DEPARTMENT OF LABOR                          uncler 45 CFR 147.132(a), the                     administrator or a notice to the
                                                     organization voluntarily seeks to be              Secretai& of the Department of Health
        Fmployee Benefits Security                   consiclered an eligible organization to           and Human Services that it is an eligible
        Administration                               invoke the optional accommodation                 organization and of its objection as
            For the reasons set forth in the         uncler paragraph (b) or (c) of this section       described in 45 CFR 147.132 to coverage
        preamble, the Department of Labor            as applicable; and                                of all or a subset of contraceptive
        amends 29 CFR part 2590 as follows:             (3) [Reserved]                                 services.




Exhibit 4                                                                                                                                    JA-00001 37
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 138 of 187
        47832           Federal Register/Vol. 82, No, 197/Friday. October 'l3, 2017/Rules ancj Regulations

           (A) When a copy of the self-               organization, the group health plan, or      coverage in connection with the plan or
        certification is provided directly to a       plan participants or beneficiaries; or       a notice to the Secretary of the
        third party administrator, such self-           (ii) Arrange for an issuer or other        Department of Health and Human
        certification must include notice that        entity to provide payments for               Services that it is an eligible
        obligations of the third party                contraceptive services for plan              organization and of its objection as
        administrator are set forth in ij 2510.3-     participants and beneficiaries without       described in 45 CFR 147.132 to coverage
        1G of this chapter and this section.          imposing any cost-sharing requirements       for all or a subset of contraceptive
           (B) When a notice is provided to the       (such as a copayment, coinsurance, or a      services.
        Secretary of Health and Human                 cleductible), premium, fee, or other            (A) When a self-certification is
        Sei~ices, the notice must include the         charge, or any portion thereof, directly     prowdded directly to an issuer, the issuer
        name of the eligible organization: a          or indirectly, on the eligible               has sole responsibility for providing
        statement that it objects as describecl in    organization, the group health plan. or      such coverage in accordance with
        45 CFR 147.132 to coverage of some or         plan participants or beneficiaries.          $ 2590,715 — 2713.
        all contraceptive services (including an        (3) If a third party administrator            (B) When a notice is provided to the
        identification of the subset of               provides or arranges payments for            Secreta', of the Department of Health
        contraceptive services to which               contraceptive services in accordance         and Human Services, the notice must
        coverage the eligible organization            with either paragraph (b)(2)(i) or (ii) of   include the name of the eligible
        objects, if applicable), but that it would    this section, the costs of providing or      organization; a statement that it objects
        like to elect the optional                    arranging such payments may be               as described in 45 CFR 147,132 to
        accommodation process; the plan naine         reimbursed through an adjustment to          coverage of some or all contraceptive
        and type (that is, whether it is a stuclent   the Federally facilitated Exchange user      services (including an identification of
        health insurance plan within the              fee for a participating issuer pursuant to   the subset of contraceptive services to
        meaning of 45 CFR 147.145(a) or a             45 CFR 15G.50(d).                            which coverage the eligible organization
        church plan within the meaning of                (4) A third party aclininistrator may     objects. if applicable) but that it vvould
        section 3(33) of ERISA); and the name         not require any documentation other          like to elect the optional
        and contact information for any of the        than a copy of the self-certification from accommodation process; the plan name
        plan's third party administrators. If         the eligible organization or notification    and type (that is, vvhether it is a student
        there is a change in any of the               from the Department of Labor described health insurance plan within the
        information required to be included in        in paragraph (b)(1)(ii) of this section.     meaning of 45 CFR 147.145(a) or a
        the notice, the eligible organization            (5) Where an otherwise eligible           church plan within the meaning of
        must provide updated information to           organization does not contract with a        section 3(33) of ERISA): and the name
        the Secretary of the Department of            third party administrator and it files a     and contact information for any of the
        Health and Human Services for the             self-certification or notice under           plan's health insurance issuers. If there
        optional accommodation process to             paragraph (b)(1)(iij of this section, the    is a change in any of the information
        remain in effect. The Department of           obligations under paragraph (b)(2) of        required to be included in the notice,
        Labor (working with the Department of         this section do not apply, and the           the eligible organization must provide
        Health and Human Services), will send         otherwise eligible organization is under updated information to the Secretary of
        a separate notification to each of the        no requirement to provide coverage or        Department Health and Human Services
        plan's third party achninistrators            payments for contraceptive services to       for the optional accommodation process
        informing the third party administrator       which it objects. The plan administrator to remain in effect. The Department of
        that the Secretary of the Department of       for that otherwise eligible organization     Health and Hunian Services will send a
        Health and Human Serwdces has                 may, if it and the otherwise eligible        separate notification to each of the
        received a notice under paragraph             organization choose, arrange for             plan's health insurance issuers
        (b)(1)(ii) of this section and describing     payments for contraceptive services          informing the issuer that the Secretary
        the obligations of the third party            from an issuer or other entity in            of Health and Human Services has
        administrator under g 2510.3-1G of this       accordance with paragraph (b)(2)(ii) of      received a notice under paragraph
        chapter and this section.                     this section, encl such issuer or other      (c)(2)(ii) of this section and describing
           (2) If a third party adniinistrator        entity may receive reimbursements in         the obligations of the issuer under this
        receives a copy of the self-cei1ification     accordance with paragraph (b)(3) of this section.
        from an eligible organization or a            section.                                        (2) If an issuer receives a copy of the
        notification from the Department of              (c) Optional accommodation—               self-certification front an eligible
        Labor, as described in paragraph              insured group health plans— (1) General organization or the notification from the
        (b)(1)(ii) of this section„and is willing     rule. A group health plan established or Department of Health and Human
        to enter into or remain in a contractual      maintained by an eligible organization       Services as described in paragraph
        relationship with the eligible                that provides benefits through one or        (c)(2)(ii) of this section and does not
        organization or its plan to provide           more group health insurance issuers          have its own objection as described in
        administrative services for the plan,         may voluntarily elect an optional            45 CFR 147,132 to providing the
        then the third party administrator will       accommodation under which its health contraceptive sen ices to which the
        provide or arrange payments for               insurance issuer(s) will provicle            eligible organization objects, then the
        contraceptive services, using one of the      payments for all or a subset of              issuer will provicle payments for
        following methods-                            contraceptive services for one or more       contraceptive services as follows-
           (i) Provide payments for the               plan years. To invoke the optional              (i) The issuer must expressly exclude
        contraceptive services for plan               accommodation process:                       contraceptive coverage from the group
        participants and beneficiaries without           (i) The eligible organization or its plan health insurance coverage provided in
        imposing any cost-sharing requirements        must contract with one or more health        connection with the group health plan
        (such as a copayment, coinsurance, or a       lllSurailce 1SSilel'S.                       and provide separate payments for any
        deductible), premium, fee, or other              (ii) The eligible organization must       contraceptive services required to be
        charge, or any portion thereof, directly      provicle either a copy of the self-          covered under g 2590.715-2713(a)(1)(iv)
        or indirectly, on the eligible                certification to each issuer providing       for plan participants and beneficiaries




Exhibit 4                                                                                                                                JA-00001 38
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 139 of 187
                       Federal Register/Vo]. 82, No, 197/Friday. October                '13,   2017/Rules and Regulations                  47833

        for so long as they remain enrolled in        separate payments for contraceptive            U.S.C. 300gg through 300gg— 63, 300gg — 91.
        the plan.                                     services, and nlust provide contact            and 300gg-921, as amended.
            (ii) With respect to payments for         information for questions and                  ~ 10, Section 147.130 is amended by
        contraceptive services, the issuer may        complaints. The following model                revising paragraphs (a)(1) introductory
        not impose any cost-sharing                   language, or substantially similar             text and (a)(1)(iv) to read as follows:
        requirements (such as a copayment,            language, may be used to satisfy the
        coinsurance, or a deductible), or impose                                                     $ 147.130   Coverage of preventive health
                                                      notice requirement of this paragraph (d):      services.
        any premiunl, fee, or other charge, or        "Your employer has certified that your
        any portion thereof, directly or                                                               (a) * * *
                                                      group health plan qualifies for an               (1) In general. Beginning at the time
        indimctly, on the eligible organization,      acconlnloclatlon with I'espect to the
        the grouiI health plan, or plan                                                              described in paragraph (b) of this
                                                      Federal requirement to cover all Food          section and subject to $ Ii 147.131 and
        participants or beneficiaries. The issuer     and Drug Administration-approved
        must segregate premium revenue                                                               147.132, a group health plan, or a health
                                                      contraceptive services for women, as           insurance issuer offering group or
        collected f'rom the eligible organization     prescribed by a health care provider.
        from the monies used to provide               without cost sharing. This means that          individual health insurance coverage,
        payments for contraceptive services.                                                         must provide coverage for and must not
                                                      your employer mill not contract,               impose any cost-sharing requirements
        The issuer must provide payments for          arrange, pay, or refer for contraceptive
        contraceptive services in a manner that                                                      (such as a copayment, coinsurance, or a
                                                      coverage. Instead, [name of third pally        deductible) for-
        is consistent with the requirements           administrator/health insurance issuer]
        under sections 2706, 2709, 2711, 2713,        will provide or arrange separate
        2719, ancl 2719A of the PHS Act, as           payments for contraceptive services that          (iv) With respect to women, such
        incorporated into sectiml 715 of ERISA.       you use, without cost sharing and at no        additional preventive care ancl
        If the group health plan of the eligible      other cost, for so long as you are             screenings not described in paragraph
        organization provicles coverage for some      enrollecl in your group health plan.           (a)(1)(i) of this section as provided for in
        but not all of any contraceptive services     Your emplcIyer vill not administer or          comprehensive guidelines supported by
        required to be covered under                  fund these payments. If you have any           the Health Resources and Selmices
        I3 2590.715 — 2713(a)(1)(iv), the issuer is
                                                      questions about this notice, contact           Administration for pulyoses of section
        required to provide payments only for         [contact information for third party           2713(a)(4) of the Public Health Service
        those contraceptive services for which        administrator/health insurance issuer]."       Act, subject to I3I3147.131 and 147.132.
        the group health plan does not provide
                                                        (e) Definition. For the purposes of this
        coverage. However, the issuer may             section, reference to "contraceptive"          ~ 11. Section 147,131 is revised to read
        provide payments for all contraceptive        services, benefits„or coverage includes        as follows:
        services, at the issuer's option.
            (3) A health insurance issuer may not
                                                      contraceptive or sterilization items,
                                                                                                     $ 147.131 Accommodations in connection
        require any documentation other than a        proceclures, or services, or relatecl          with coverage of certain preventive health
        copy of the self-certification from the       patient education or counseling, to the        services.
        eligible organization or the notification     extent specified for purposes of                 (a) —(b) [Reserved]
        from the Department of Health and             g 2590.715 — 2713(a)(1)(iv).                     (c) Eligible organizations for optional
        Human Services described in paragraph            (f) Severabilitv. Any provision   of this   accoIIInlodation. An eligible
        (c)(1)(ii) of this section,                   section held to be invalid or                  organization is an organization that
            (d) Notice of availability of separate    anenforceable by its terms, or as applied      meets the criteria of paragraphs (c)(1)
        paylnents for contraceptive selvices-         to any person or circumstance, shall be        through (3) of this section.
        selfinsured and insul ed group Il saith       construed so as to continue to give              (1) The organization is an objecting
        plans. For each plan year to which the        maximum effect to the provision                entity described in Ii 147.132(a)(1)(i) or
        optional acconlnloclatlon ln paragraph        permitted by 1am„unless such holding          (ii).
        (b) or (c) of this section is to apply, a     shall be one of utter invalidity or              (2) Notwithstanding its exempt status
        third party adlninistrator required to        unenforceability, in which event the          under (3 147.132(a), the organization
        provide or arrange payments for               provision shall be severable from this        voluntarily seeks to be considered an
        contraceptive services pursuant to            section and shall not affect the              eligible organization to invoke the
        paragraph [b) of this section, and an         remaincler thereof or the application of      optional accommodation under
        issuer required to provide payments for       the provision to persons not similarly        paragraph (d) of this section; and
        contraceptive services pursuant to            situated or to dissimilar circumstances.         (3) The organization self-certifies in
        paragraph [c) of this section, must                                                         the form encl manner specified by the
                                                      DEPARTMENT OF HEALTH AND                      Secreta@, or provides notice to the
        provide to plan participants and              HUMAN SERVICES
        beneficiaries written notice of the                                                         Secreta@, as described in paragraph (d)
        availability of separate payments for            For the reasons set forth in the           of this section. To qualify as an eligible
        contraceptive services contemporaneous        preamble, the Department of Health and organization, the organization must
        with (to the extent possible), but            Human Services amends 45 CFR part             make such self-certification or notice
        separate from, any application materials      147 as follows:                               available for examination upon request
        distributed in connection with                                                              by the first day of the first plan year to
        enrollment (or re-enrolllnent) in group       PART 147— HEALTH INSURANCE                    which the accommodation in paragraph
        health coverage that is effective             REFORM REQUIREMENTS FOR THE                   (d) of this section applies. The self-
        beginning on the first dav of each            GROUP AND INDIVIDUAL HEALTH                   certification or notice must be executed
        applicable plan year. The notice must         INSURANCE MARKETS                             by a person authorizecl to make the
        specify that the eligible organization                                                      certification or provide the notice on
        does not administer or funcl                  ~ 9. The authority citation for part 147      behalf of the organization, and must be
        contraceptive benefits, but that the third    continues to read as follows:                 maintained in a manner consistent with
        party administrator or issuer, as               Authority: Secs 2701 through 2763, 2791.    the record retention requirements uncler
        applicable, provides or arranges              and 2792 of the Public Health Service Act (42 section 107 of ERISA.




Exhibit 4                                                                                                                                     JA-00001 39
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 140 of 187
        47834           Federal Register/Voj. 82, No, 197/Friday. October               '13,   2017/Ru]es anrj Regulations

           (4) An eligible organization may            plan within the meaning of section 3(33)     only for those contraceptive services for
        revoke its use of the accomniodation           of ERISA); and the name and contact          which the group health plan does not
        process, and its issuer must provide           information for any of the plan's health     provide coverage. However, the issuer
        participants and beneficiaries ivritten        insurance issuers. If there is a change in   may provide payments for all
        notice of such revocation as specified in      any of the information required to be        contraceptive services, at the issuer's
        guidance issued by the Secretary of the        included in the notice, the eliy'ble         OPtieii.
        Department of Health and Human                 organization must provide updated              (3) A health insurance issuer may not
        Services. If contraceptive coverage is         information to the Secretary of the          require any documentation other than a
        currently being offered by an issuer           Department of Health and Human            copy of the self-certification from the
        through the accommodation process, the         Services for the optional                 eligible organizatioii or the notification
        revocation mill be effective on the first      accommodation to remain in effect. The    from the Department of Health and
        day of the first plan year that begins on      Department of Health and Human            Human Sen ices described in paragraph
        or after 30 days after the date of the         Services mill send a separate             (d)(1)(ii) of this section.
        revocation (to allov, for the provision of     notification to each of the plan's health    (e) Notice of ai ailahili ty of separate
        notice to plan participants in cases           insurance issuers informing the issuer    pa%'1Henfs for conti'aceptlve seFvlces-
        where contraceptive benefits lvill no          that the Secretary" of the Deparement of  insured group health plans and student
        longer be provided). Alternatively, an         Health and Human Services has             health insurance coverage. For each
        eligible organization may give 60-days         received a notice under paragraph         plan year to which the optional
        notice pursuant to section 2715(d)(4) of       (d)(1)(ii) of this section and describing accominodation in paragraph (d) of this
        the PHS Act and Ii 147.200(b), if              the obligations of the issuer under this  section is to apply, an issuer requirecl to
        applicable, to revoke its use of the           section.                                  provide payments for contraceptive
        accommodation process.                            (2) If an issuer receives a copy of theservices pursuant to paragraph (d) of
           (d) Optional accommodation—                 self-certification from an eligible       this section must provide to plan
        insured group health plans— (1) General        organization or the notification from the participants and beneficiaries written
        rule. A group health plan established or       Department of Health and Human            notice of the availabilitv of separate
        maintained by an eligible organization         Services as described in paragraph        payments for contraceptive services
        that provides benefits through one or          fd)(1)(ii) of this section and does not   contemporaneous lvith (to the extent
        more group health insurance issuers            have an objection as described in         possible), but separate from, any
        may voluntarily elect an optional              {s 147.132 to providing the contraceptive application materials distributed in
        accommodation under mhich its health           services identified in the self-          connection with enrollment (or re-
        insurance issuer(s) will provide               certification or the notification from theenrollment) in group health coverage
        payments for all or a subset of                Department of Health and Human            that is effective beginning on the first
        contraceptive services for one or more         Services, then the issuer will provide    day of each applicable plan year. The
        plan years. To invoke the optional             payments for contraceptive services as    notice must specify that the eligible
        acconimodation process:                        follows-                                  organization does not administer or
           (i) The eligible organization or its plan      (i) The issuer lnust expressly exclude fund contraceptive benefits. but that the
        must contract with one or more health          contraceptive coverage from the group     issuer provides separate payments for
        ilisurailce Issuers.                           health insurance coverage provided in     contraceptive services, and must
           (ii) The eligible organization must         connection with the youp health plan      provide contact information for
        provide either a copy of the self-             and provide separate payments for any     questions and complaints. The
        certification to each issuer providing         contraceptive services required to be     following niodel language, or
        coverage in connection mith the plan or        covered under rS 141.130(a)(1)(iv) for    substantially similar language, may be
        a notice to the Secretary of the               plan participants and beneficiaries for   used to satisfy the notice requirement of
        Department of Health and Human                 so long as they remain enrolled in the    this paragraph (e) "Your [employer/
        Sen ices that it is an eligible                plan.                                     institution of higher education] has
        oiganization and of its objection as              {ii) With respect to payments for      certified that your [group health plan/
        described in g 147.132 to coverage for         contraceptive services, the issuer may    student health insurance coverage]
        all or a subset of contraceptive services.     not inipose any cost-sharing              qualifies for an accommodation ivith
           (Aj When a self-certification is            requirements (such as a copayment,        respect to the Federal requirement to
        provided directly to an issuer, the issuer     coinsurance, or a deductible), premium, cover all Food and Drug
        has sole responsibility for providing          fee. or other charge, or any portion      Administration-approvecl contraceptive
        such coverage in accordance with               thereof, directly or indirectly, on the   services for women. as prescribed by a
        g 147.130(a)(iv).                              eligible organization, the group health   health care provider, ivithout cost
           (B) When a notice is proviclecl to the      plan, or plan participants or             sharing, This means that your
        Secretary of the Department of Health          beneficiaries. The issuer must segregate [employer/institution of higher
        and Human Services, the notice must            premium revenue collected froni the       education] will not contract, arrange,
        include the name of the eligible               eligible organization from the nionies    pay„or refer for contraceptive coverage,
        organization; a stateinent that it objects     used to provide payments for              Instead, [name of health insurance
        as described in ri 147.132 to coverage of      contraceptive services. The issuer must issuer] mill provide separate payments
        some or all contraceptive services             provide payments for contraceptive        for contraceptive services that you use,
        (including an identification of the            services in a manner that is consistent   w;ithout cost sharing and at no other
        subset of contraceptive services to            mith the requirements under sections      cost, for so long as you are enrolled in
        ivhich coverage the eligible organization      2706, 2709, 2711, 2713, 2719, and         your [group health plan/student health
        objects, if applicable) but that it mould      2719A of the PHS Act. If the ~~up         insurance coverage]. Your [employer/
        like to elect the optional                     health plan of the eligible organization  institution of higher eclucationj ivill not
        accommodation process; the plan name           provides coverage for some but not all    administer or fund these payments . If
        and type (that is, whether it is a student     of any contraceptive services required to you have any questions about this
        health insurance plan lvithin the              be covered under g 147.130fa)(1)(iv), the notice, contact [contact information for
        meaning of g 147.145(a) or a church            issuer is required to provide payments    health insurance issuer]."




Exhibit 4                                                                                                                                JA-0000140
                    Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 141 of 187
                        Federal Register/Vol. 82, No, 197/Friday. October 'l3, 2017/Rules anrj Regulations                                      47835

            (f) Definition. For the purposes of this   include, but are not limited to, the             (b) Objecting individuals. Guidelines
        section, reference to "contraceptive"          following entities—                           issued under Ij 147.130(a)(1)(iv) by the
        services, benefits, or coverage includes          (A) A chur".,, an integrated auxiliary     Health Resources and Services
        contraceptive or sterilization items,          of a church. a convention or association      Administration must not provide for or
        procedures, or services, or related            of churches. or a religious order.            support the requirement of coverage or
        patient education or counseling, to the           (B) A nonprofit organization.              payments for contraceptive services
        extent specified for purposes of                  (C) A closely held for-profit entity.      with respect to individuals who object
        rr 147.130(a)(1)(iv).                             (D) A for-profit entity that is not        as specified in this paragraph (b), and
            (g) Severability. Any provision of this
                                                       closely held.                                 nothing in g 147.130(a)(1)(iv), 25 CFR
        section held to be invalid or                     (E) Any other non-governmental
                                                                                                     54.9815-2713(a)(1)(iv), or 29 CFR
        unenforceable by its terms, or as applied      employer.                                     2590.715-2713(a)(1)(iv) may be
                                                          (ii) An institution of higher education
        to any person or circumstance, shall be        as defined in 20 U.S.C. 1002 in its           construed to prevent a rvilling health
        construed so as to continue to give            arrangement of student health insurance       insurance issuer offering group or
        maximum effect to the provision                coverage, to the extent that institution      individual health insurance coverage.
        permitted by law, unless such holding          objects as specified in paragraph (a)(2)      and as applicable, a willing plan
        shall be one of utter invalidity or            of this section. In the case of student       sponsor of a group health plan, from
        unenforceability, in which event the           health insurance coverage, this section       offering a separate benefit package
        provision shall be severable from this         is applicable in a manner comparable to       option, or a separate policy, certificate
        section and shall not affect the               its applicability to group health             or contract of insurance, to any
        remainder thereof or the application of        insurance coverage provided in                individual who objects to coverage or
        the provision to persons not similarly         connection with a group health plan           payments for some or all contraceptive
        situated or to dissimilar circumstances.       established or maintained by a plan           services based on sincerely held
        ~ 12. Add Ii 147.132 to read as follows:       sponsor that is an employer, and              religious beliefs.
                                                       references to "plan participants and              (c) Definition. For the purposes of this
        $ 147.132  Religious exemptions in             beneficiaries" will be interpreted as
        connection with coverage of certain                                                          section, reference to "contraceptive"
        preventive health services.
                                                       references to student enrollees and their     services, benefits, or coverage includes
                                                       covered dependents; and                       contraceptive or sterilization items,
           (a) Objecting entities. (1) Guidelines         (iii) A health insurance issuer offering
        issued under rI 147,130(a)(1)(iv) by the                                                     procedures, or services, or related
                                                       group or individual insurance coverage        patient education or counseling, to the
        Health Resources and Services                  to the extent the issuer objects as
        Administration must not provide for or                                                       extent specified for purposes of
                                                       specified in paragraph (a)(2) of this         ij 147.130(a) (1)(iv),
        support the requirement of coverage or         section. Vrrhere a health insurance issuer
        payments for contraceptive services            providing group health insurance                  (d) Severrrbiiitv. Any provision of this
        ruth respect to a group health plan            coverage is exempt under this paragraph       section held to be invalid or
        established or maintained by an                (a)(1)(iii), the plan remains subject to      unenforceable by its terms, or as applied
        objecting organization, or health              any requirement to provide coverage for       to any person or circumstance, shall be
        insurance coverage offered or arranged         contraceptive services under Guidelines       construed so as to continue to give
        by an objecting organization, and thus         issued under 147.130(a)(1)(iv) unless it
                                                                     13                              maximum effect to the provision
        the Health Resources and Service               is also exempt from that requirement.         permitted by law, unless such holding
        Administration will exempt from any               (2) The exemption of this paragraph        shall be one of utter invalidity or
        guidelines" requirements that relate to        (a) will apply to the extent that an entity   unenforceability, in which event the
        the provision of contraceptive services:       described in paragraph (a)(1) of this         provision shall be severable from this
          (i) A group health plan and health           section objects to its establishing,          section and shall not affect the
        insurance coverage provided in                 maintaining, providing, offering, or          remainder thereof or the application of
        connection rvith a group health plan to        arranging (as applicable) coverage,           the provision to persons not similarly
        the extent the non-governmental plan           payments, or a plan that provides             situatecl or to dissimilar circumstances.
        sponsor objects as specified in                coverage or payments for some or all          [FR Dec. 2017 — 21851 Filed 10~17; 11:15 em]
        paragraph (a)(2) of this section. Such         contraceptive services, based on its          BILLING CODE   4030-01-P; 4510-29-PI 4120-01-P;
        non-governmental plan sponsors                 sincerely held religious beliefs.             6325-64-P




Exhibit 4                                                                                                                                              JA-0000141
                        Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 142 of 187
        47838                 Federal Register/Vol. 82, No, 197/Friday. October 'l3, 2017/Rules and Regulations

            DEPARTMENT OF THE TREASURY                   Effective date: These interim final          their comnients in the CMS drop slots
                                                      rules are effective on October 6, 2017.         located in the main lobby of the
         Internal Revenue Service                        Colnineilf dctfPl Wi'ltteli conllnents oil   building. A stamp-in clock is available
                                                      these interim final rules are invited and       for persons wishing to retain a proof of
        26 CFR Part 54                                must be received by December 5, 2017,           filing by stamping in and retaining an
         [TD-9828]                                    ADDRESSES: Written comments may be              extra copy of the comments being filed.)
                                                      submitted to the Department of Health              b. For delivery in Baltimore, MD-
         RIN 1545-BN91                                                                                Centers for Medicare gr Medicaid
                                                      and Human Services as specified below.
                                                      Any comment that is submitted will be           Services, Department of Health and
            DEPARTMENT OF LABOR                                                                       Human Sew ices, 7500 Security
                                                      shared with the Department of Labor
                                                      and the Department of the Treasury, and         Boulevard. Baltimore, MD 21244— 1850.
        Employee Benefits Security                                                                       If you intend to deliver your
        Administration                                will also be made available to the
                                                      public.                                         cominents to the Baltimore address, call
                                                         IVarning: Do not include any                 telephone number (410) 786 —9994 in
        29 CFR Part 2590                                                                              advance to schedule your arrival with
                                                      personally~ identifiable information
         RIN      1210-AB84                           (such as name, address, or other contact        one of our staff members.
                                                      information) or confidential business              Comments eiToneously mailed to the
         DEPARTMENT OF HEALTH AND                     information that you do not want                addresses indicated as appropriate for
         HUMAN SERVICES
                                                      publicly disclosed. All comments may            hand or courier delivery may be delayed
                                                      be posted on the Internet and can be            and received after the comment period,
        45 CFR Part 147                               retrieved by most Internet search                  Comments received will be posted
                                                      engines. No deletions„modifications, or         without change to ivww.regulations.got.
         [0 MS-9925-IFC]
                                                      redactions will be made to the                  FOR FURTHER INFORMATION CONTACT: jeff
         R   IN   0938-AT46                                                                Wu (310) 492 —4305 or
                                                      comments received„as they are public
                                                      records. Comments may be submitted   ntarketrefotm@cms.hhs.gov for Centers
        Moral Exemptions and                                                               for Medicare gr Medicaid Services
        Accommodations for Coverage of                anonymously. Comments, identified by
                                                      "Preventive Services," may be        (CMS), Department of Health and
        Certain Preventive Services Under the                                              Human Services (HHS), Amber Rivers or
        Affordable Care Act                           subniitted one of four ways (please
                                                      choose only one of the ways listed)  Matthew Litton, Employee Benefits
        AGENCY: Internal Revenue Service,                1. Electronically. You may submit Security Administration (EBSA),
        Department of the Treasury; Employee                                               Department of Labor, at (202) 693 — 8335;
                                                      electronic comments on this regulation
        Benefits Security Administration,                                                  Karen Levin, Internal Revenue Service,
                                                      to http:!/ttqvtv.regulations.gov. Follow
        Department of Labor: and Centers for          the "Submit a comment" instructions. Department of the Treasury, at (202)
        Medicare gr Medicaid Services,                   2. By regulai moil. You may mail  317-5500.
        Department of Health and Human                written comments to the following        Customer SPrvice Irtformationl
        Services.                                                                          Individuals interested in obtaining
                                                      adclress ONLY: Centers for Medicare gr
        ACT1ON: Interim final rules with request      Meclicaid Services, Department of    inforination from the Department of
        for comments.                                 Health and Human Services, Attention:Labor concerning employment-based
                                                 CMS — 9925 —IFC, P.O, Box 8016,           health coverage laws may call the EBSA
        SUMMARY: The Unitecl States has a long   Baltimore, MD 21244 —8016.                Toll-Free Hotline at 1 — 866-444—EBSA
        history of provicling conscience           Please allow sufficient time for mailed (3272) or visit the Department of Labor's
        protections in the regulation of health  comments to be received before the        Web site (tswvw.doi.gov/ebsa).
        care for entities and individuals with   close of the conunent periocl.            Information from HHS on private health
        objections based on religious beliefs or   3. By express or overnight mail. You    insurance coverage can be found on
        moral convictions. These interim final                                             CMS*s Web site (wive.cms.gov/ccii o),
                                                 may send written comments to the
        rules expand exemptions to protect       following address ONLY: Centers for       and information on health care reform
        moral convictions for certain entities   Medicare gr Ivledicaid Sen ices,          can be found at tv3vw.Henlth CmP..gov.
        and inclividuals whose health plans are Department of Health and Human             SUPPLEMENTARY INFORMATION:
        subject to a mandate of contraceptive    Services, Attention: CMS —9925— IFC,
        coverage through guidance issued                                                   I. Background
                                                 Mail Stop C4 — 26 —05, 7500 Security
        pursuant to the Patient Protection and   Boulevard, Baltimore, MD 21244 — 1850.        In the context of legal requirements
        Affordable Care Act. These rules do not    4, By hood or courier. Alternatively,   touching on certain sensitive health care
        alter the discretion of the Health       you may deliver (by hand or courier)      issues— including health coverage of
        Resources and Services Administration, your written comments ONLY to the           contraceptives— Congress has a
        a component of the United States         following addresses prior to the close of consistent history of supporting
        Department of Health and Human           the comment period:                       conscience protections for nioral
        Services, to maintain the guidelines       a. For delivery in Washington, DC-      convictions alongside protections for
        requiring contraceptive coverage whelm. Centers for Medicare gr Medicaid           religious beliefs, including as part of its
        no regulatorily recognized objection     Services, Department of Health and        efforts to promote access to health
        exists. These rules also provide certain Human Services, Room     445-G,   Hubert  services.'gainst that backdrop.
        morally objecting entities access to the H. Humpluey Building, 200
        voluntary "acconunodation"'rocess        Independence Avenue SW.,                     'ee. for example. 42 U.S.C. 300a—7 lprotecting
                                                                                           individuals and health care entities from being
        regarding such coverage. These rules do Washington, DC 20201.                      required to provide or assist sterilizations,
        not alter multiple other Federal           (Because access to the interior of the  abortions. or other lasvful health services if it would
        pro~oms that provide free or subsidized Hubert H. Humphrey Building is not         violate their '"religious beliefs or moral
        contraceptives for women at risk of                                                convdctions"); 42 U.S.C. 23ttn lprotecting
                                                 readily available to persons vvithout     indivdduals and entities that object to abortion):
        unintended pregnancy.                    Federal government identification,        Consolidated Appropriations Act nf 2017, Div. H,
        DATES:                                   commenters    are encouraged  to leave    Title V, Ser. 507(dl (Departments of Labor. HHS,




Exhibit 5                                                                                                                                    JA-0000142
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 143 of 187
                           Federal Register/Vo]. 82, No, 197/Friday. October 'l3, 2017/Rules anr] Regulations                                            47839

        Congress gnranted the Health Resources                   administering agencies—the                             Departments'018 Request for
        and Services Administration (HRSA), a                    Departments of Health and Human                        Information). Elsewhere in this issue of
        component of the United States                           Services, Labor, and the Treasury                      the Federal Register. the Departments
        Department of Health and Human                           (collectively, "the Departments" ).                    published. contemporaneously with
        Services (HHS)„discretion under the                      exercised both the discretion granted to               these interim final rules, companion
        Patient Protection and Affordable Care                   HHS through HRSA, its component, in                    interim final ruIes expanding
        Act to specify that certain group health                 PHS Act section 2713(a)(4), and the                    exemptions to protect sincerely held
        plans and health insurance issuers shall                 authority granted to the Depal'talents as              religious beliefs in the context of the
        cover, "with respect to women, such                      administering agencies (28 U.S.C. 9833;                contraceptive Mandate.
        additional preventive care and                           29 U.S.C. 1191c: 42 U.S.C. 300gg-92) to                   In light of these considerations, the
        screenings... as provided for in                         issue regulations to guide HRSA in                     Departments issue these interim final
        comprehensive guidelines supported                       carrying out that provision. Through                   rules to better balance the Government's
        by" HRSA (the "Guidelines" ). Public                     rulemaking. including three interim                    interest in promoting coverage for
        Health Service Act section 2713(a)(4).                   final ntles, the Departments exempted                  contraceptive and sterilization services
        HRSA exercised that discretion under                     and accommodated certain religious                     with the Governnlent s interests in
        the last Administration to require health                objectors, but did not offer an                        proldding conscience protections for
        coverage for, among other things, certain                exemption or acconlmodation to any                     individuals and entities with sincerely
        contraceptive services,"'" while the                     group possessing non-religious moral                   held moral convictions in certain health
                                                                 objections to providing coverage for                   care contexts, and in minimizing
        and Education. and Related Agencies                      some or all contraceptives, Many                       burdens imposed by our regulation of
        Appropriations Act). Public Law 116 — 31 (protecting     individuals and entities challenged the                the health insurance market.
        any "health care professional, a hospital, a
        provider-sponsored organization, a health                contraceptive coverage requirement and                 A. The Affordable Care Act
        r&mintenance organization, a health insurance plan.      regulations (hereinafter, the
        ar any other kind of health care facility.               "contraceptive Mandate," or the                           Collectively, the Patient Protection
        organization, or plan" in objecting to abortion for                                                             and Afforrlable Care Act (Pub. L. 111—
        any reason); fd, at Div. C. Title Vill. Sec. 808
                                                                 "Mandate" ) as being inconsistent with
                                                                 various legal protections. These                       148). enacted on March 23, 2010, and
        (regarding any requirement of "the pro&is(on of
        contraceptive coverage by health insur&ulce plans        challenges included lawsuits brought by                the Health Care and Education
        in the District of Columbia. "it is the intent of
                                                                 some non-religious organizations lvith                 Reconciliation Act of 2010 (Pub. L. 111—
        Congress that anv legislation enacted on such issue                                                             152), enacted on March 30, 2010, are
        should include a 'conscience clause'hich                 sincerely held moral convictions
        provides exceptions for religious beliefs and moral      inconsistent with providing coverage for               knolvn as the Affordable Care Act. In
        convictions."): Id. at Div. C, Title Vql. Sec. 726(c)    some or all contraceptive services, and                signing the Affordable Care Act,
        (Financial Services and General t overnment
                                                                 those cases continue to this day. Various              President Obama issued Executive
        Appropriations Act) (protecting indiriduals who                                                                 Order 13535 (March 24. 2010), which
        object to prescribing or prnviding contraceptives        public comments were also submitted                    declared that, "[u]nder the Act,
        contrary to their "religious beliefs or moral            asking the Departments to protect
        convictions"); fd, at Div. I, Title III (Department of
                                                                 objections based on moral convictions,                 longstanding Federal laws to protect
        State, Foreign Operations. and Related Progr&uns
                                                                    The Departments have recently                       conscience (such as the Church
        Appropriations Act) (protecting appli&.ants for                                                                 Amendment. 42 U,S,C. 300a-7, and the
        familv planninq funds based on their "religiaus or       exercised our discretion to reevaluate
        conscientious com&nit&nent to oa'er unly natural         these exemptions and accommodations.                   Weidon Anlendment„section 508(d)(1)
        family planning" ); 42 U.S.C. 290bb-36 (prohibiting      This evaluation includes consideration                 of Pub. L. 111-8) remain intact" and
        the statutory section from being construed to
                                                                 of various factors, such as: The interests             that "[n]umerous executive agencies
        require suicide related treatment sar&icos for youth                                                            have a role in ensuring that these
        v'here the parents or legal guardians object based       served by the existing Guidelines,                     restrictions are enforced. including the
        on "religious beliefs or moral objections"): 42          mgulations, and accommodation
        U.S.C. 1398v&-22(j)(3)(B) (protecting against forced
                                                                 process; 4 the extensive litigation;                   Department of Health and Human
        counseling or referrals in Medicare Chnice, nnw                                                                 Services (HHS)." Those laws protect
        Medicare Advantage, managed care plans with              Executive Order 13798, "Promoting Free
        respect ta objections based an "moral or religious                                                              objections based on moral convictions
                                                                 Speech and Religious Liberty" (May 4.  *


                                                                                                                        in addition to religious beliefs.
        grounds"): 42 U.S.C. 1396a(w)(3) (ensuring
        particular Federal la&v does not infringe on             2017); Congress'istory of providing                       The Affordable Care Act reorgaluzes.
        "conscience" as protected in State law concerning        protections for moral convictions                      amends, and adds to the provisions of
        advance directives); 42 U.S.C. 1396u — 2(b)(3)           alongside religious beliefs l&egarding                 part A of title XXVII of the Public
        (protecting against forced counseling or referrals in    certain health services (including
        Medicaid managed care plans with respect to                                                                     Health Sets'ice Act (PHS Act) relating to
        objections based on "moral or religious grounds'");      contraception, sterilization, and items or             group health plans ancl health insurance
        42 I.J.S.C. 2996f(b) (protecting objection to abortion   services believed to involve abortion);                issuers in the group and individual
        funding in legal services assistance grants based on     the discretion afforded under PHS Act                  markets, In addition, the Affordable
        "religious beliefs or moral c&mvictions"); 42 U.S.C.
        14406 (protecting organizations and health
                                                                 section 2713(a)(4); the structure and                  Care Act adds section 715(a)(1) to the
        providers from being required to inform or counsel       intent of that provision in the broader                Employee Retirement Income Security
        persons pertaining to assisted suicide): 42 U.S.C.       context of section 2713 and the Patient                Act of 1974 (ERISA) and section
        18023 (blocking anv requirement that issuers or          Protection and Affordable Care Act; and
        exchanges must co& er abortion); 42 tJ.S.C. 18113                                                               9815(a)(1) to the Internal Revenue Code
        (protecting health plans or health providers from        the history of the regulatory process and              (Code) to incorporate the provisions of
        being rex)uired to provide an item or service that       comments submitted in various requests                 part A of title XXVII of the PHS Act into
        helps cause assisted suicide); see a/so 8 U.S.C.         for public comments (including in the                  ERISA ancl the Code, and thereby make
        1182(g) (protecting vaccination objections by
        "aliens"'ue to "religious beliefs or moral                                                                      them applicable to certain group health
        convictions"); 18 U.S.C. 36&J7 (protecting objecturs     "contra&apt(ve smvices" generally includes
                                                                 contraceptives. sterilizati&m. and related patient     plans regulated under ERISA or the
        to participation in Federal executinns based nn
        "moral or religious convictions" ): 20 U.S.C. 1688       education and counseling, unless otherwise             Code, The sections of the PHS Act
        (prnhibiting sex discrimination law to be used to        india~ted.                                             incorporated into ERISA and the Code
        require assistance in abortion for any reason); 22         'ote,    hovrever. tlmt in sections under headings   are sections 2701 through 2728 of the
        U.S.C. 7631(d) (protecting entities from being           listing only twn of the three Departments, the term    PHS Act.
        required ta use HIV/AIDS funds contrary to their         "Departments" generally refers univ to the tvvo
        "religious or moral objection").                         Departments listed iu the heading.                        These interim final rules concern
           'This document's references to "cnntraception."          'In this IFR, we generally use "accommodation"      section 2713 of the PHS Act. When. it
        '"contraceptive." "contraceptive coverage." or           and "accommodation process" interchangeably.           applies. section 2713(a)(4) of the PHS




Exhibit 5                                                                                                                                                    JA-0000143
                  Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 144 of 187
        47840          Federal Register/Vol. 82, No, 197/Friday. October 'l3, 2017/Rules anr) Regulations

        Act requires coverage without cost           such guidelines. (45 CFR 147.131). The                certain requirements in the health care
        sharing for "such additional" women'         interim final rules set forth herein are a            context. Although the text of Executive
        preventive care and screenings "as           necessary and appropriate exercise of                 Order 13535 does not require the
        provided for" and "supporterl by"            the authority delegated to the                        expanded exemptions issued in these
        guidelines developed by HRSA/HHS,            Departments as adnIinistrators of the                 interim final rules, the expanded
        The Congress rlid not specify any            statutes. (26 U.S.C. 9833; 29 U.S.C.                  exemptions are, as explained below,
        particular additional preventive cata        1191c; 42 U.S.C. 300gg-92).                           consistent with longstanrling Federal
        and screenings vvith respect to women          Our interpretation of section                       laws to protect conscience regal'ding
        that HRSA could or should include in         2713(a)(4) of the PHS Act is confirmed                certain health matters. and are
        its Guidelines, nor dirl Congress            hy the Affordable Cam Act's statutory                 consistent with the intent that the
        inrlicate whether the Guidelines should      structure. The Congress did not intend                Affordable Care Act would be
        include contraception and sterilization.     to require entirely uniform coverage of               implemented in consideration of the
           The Departments have consistently         preventive services. (76 FR 46623). To                protections set forth in those laws.
        interpreted section 2713{a)(4)'s of the      the contrary, Congress carved out an
                                                                                                           B. The Regulations Concerning
        PHS Act grant of authority to include        exemption from section 2713 for
        broad discretion to decide the extent to     grandfathered plans, This exemption is                IVBInen 's Pleven tive Services
        which HRSA mill provirle for and             not applicable to many of the other                      On July 19, 2010, the Departments
        support the coverage of additional           provisions in Title I of the Afforrlable              issued interim final rules implementing
        women's preventive care anrl screenings      Care Act—provisions previously                        section 2713 of the PHS Act (75 FR
        in the Guidelines. In turn, the              referred to by the Departments as                     41726). Those interim final rules
        Departments have interpreted that            providing "particularly significant                   charged HRSA with developing the
        discretion to include the ability to         protections." (75 FR 34540). Those                    Guidelines authorized by section
        exempt entities from coverage                provisions include: Section 2704, which               2713(a)(4) of the PHS Act.
        requirements announced in HRSA's             prohibits preexisting conrlition                      1. The Institute of Medicine Report
        Guidelines. That interpretation is rooted    exclusions or other rliscrimination
        in the text of section 2713(a){4) of the     based on health status in group health                   In developing the Guidelines, HRSA
        PHS Act. which allows HRSA to decide         coverage; section 2708, which prohibits               relied on an independent report from
        the extent to which the Guidelines will      excessive wa(ting periods (as of January              the Institute of lvledicine (IOM, now,
        provide for and support the coverage of      1, 2014); section 2711, which relates to              known as the National Academy of
        additional women's preventive care and       lifetime litnits: section 2712. which                 Medicine) on women's preventive
        screenings.                                  prohibits rescissions of health insurance             services, issued on July 19, 2011,
           Accordingly. the Departments have         coverage; section 2714, which extends                 "Clinical Preventive Services for
        consistently interpreted section             dependent coverage until age 26; and                  Women, Closing the Gaps" (IOM 2011),
        2713(a)(4) of the PHS Act reference to       section 2718. which imposes a medical                 The IOM's report was funded by the
         "comprehensive guidelines supported         loss ratio on health insurance issuers in             HHS Office of the Assistant Secretary
        by the Health Resources and Services         the individual and group markets (for                 for Planning and Evaluation. pursuant
        Administration for purposes of this          insured coverage), or requires them to                to a funding opportunity that charged
        paragraph" to grant HRSA authority to        provide rebates to policyholders, (75 FR              the IOM to conduct a review of effective
        develop such Guidelines. And because         34538. 34540, 34542]. Consequently, of                preventive sets'lees to ensure women'
        the text refers to Guidelines "supported     the 150 million nonelderly people in                  health and well-being.e
        by the Health Resources and Services         America with entployer-sponsored                         The IOM made a number of
        Administration for purposes of this          health coverage, approximately 25.5                   recommendations with respect to
        paragraph," the Departments have             million are estimated to be enrolled in               women's preventive services, As
        consistently interpreted that authority to   grandfathered plans not subject to                    relevant here, the IOM recommended
        afford HRSA broad discretion to              section 2713 of the PHS Act.s As the                  that the Guirlelines cover the full range
        consider the requirements of coverage        Supreme Court observerl, "there is no                 of Food and Drug Administration
        and cost-sharing in determining the          legal requirement that grandfathered                  (FDA]-approved contraceptive methods,
        nature and extent of preventive care and     plans ever be phased out." Bttnvell v.                sterilization procedures, and patient
        screenings reconlnlenrlerl In 'the           Hobby Lobby States, Inc., 134 S. Ct.                  education and counseling for women
        guidelines. (76 FR 46623). As the            2751, 2764 n.10 (2014).                               with reproductive capacity. Because
        Departments have noted, these                   The Departments'nterpretation of                   FDA includes in the category of
        Guidelines are different from "the other     section 2713(a)(4) of the PHS Act to                    contraceptives cel'tain «lrugs al'1rl
        guidelines referenced in section 2713(a),    permit HRSA to establish exemptions                   devices that may not only prevent
        which pre-rlated the Afforrlable Care Act    from the Guidelines, and of the                       conception (fertilization), hut may also
        and were originally issued for purposes      Departments'wn authority as                           prevent implantation of an embryo,z the
        of identifying the non-binding               administering agencies to guirle HRSA                 IOM's Ix.commendation included
        recommended care that providers              in establishing such exemptions, is also
        should provide to patients," Id.             consistent with Executive Order 13535.                   "'Because section 27 13(a)(4) of the PHS Act
                                                                                                           specifies that the HRSA Guidelines shall include
        Guirlelines developed as nonbinding          That orrler, issued upon the signing of               prevelltlve care aiid scl'eelllllgs with i'aspect to
        recommendations for care implicate           the Affordable Care Act, specified that               women," the Guidelines exclude sendces relating to
        significantly rlifferent legal and policy    "longstanding Federal laws to protect                 a man's reproductive capacitv, such as vasectomies
        concerns than guidelines rleveloped for      conscience... remain intact,"                         and condoms.
        a mandatory coverage requirement. To         including laws that protect religious
                                                                                                              'DA's guide "Birth Control: Medicines To Help
                                                                                                           You,'pecifies that various approved
        guirle HRSA in exercising the discretion     beliefs and moral convictions from                    contraceptives, including Levonorgestrel. Ulipristat
        afforded to it in section 2713(a)(4), the                                                          Acetate, and ll! Ds, ivork mainlv by preventing
        Departments have previously                    " Kaiser Family Foundation k Health Research a      fertilization and "may also ivork,       by preventing
                                                     Educational Trust, "Employer Health Benefits, 2017    attachnient (implantation) to the ivomb (uterus)" of
        promulgated regulations defining the         Annual Survey." available at htt p:i/files.kff orgl   a human embryo after fertilization. Available at
        scope of permissible religious               ottarhmentlReport-Em ployir-Health-Benefits-          h ttps:l.'ivaw fdo,gov!forron sum ersibimudi rn eel
        exemptions and accommodations for            Annuol-Survey-201 7.                                  fonvomen!freepublicati onsturm312215.htm.




Exhibit 5                                                                                                                                                  JA-0000144
                     Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 145 of 187
                           Federal Register/Vol. 82, No, 107/Friday. October                           '13,   2017/Rules anc) Regulations                       47841

        several contraceptive methods that                   included coverage for all FDA-approved                  health plans established or maintained
        many persons and organizations believe               contraceptives, sterilization procedures,               by certain nonprofit organizations with
        are abortifacient—that is. as causing                and related patient education and                       religious objections to contraceptive
        early abortion— and which they                       counseling for vv omen with                             coverage (and the group health
        conscientiously oppose for that reason               reproductive capacity, as prescribed by                 insurance coverage provided in
        distinct from whether they also oppose               a health care provider (hereinafter "the                connection with such plans), ta The
        contraception or sterilization. One of the           Mandate" ).                                             temporary safe harbor did not include
        16 members of the IOlvf committee, Dr.                  In adnlinisterfng thts Mandate, on                   nonprofit organizations that had an
        Anthony LoSasso, a Professor at the                  August 1. 2011, the Departments                         objection to contraceptives based on
        I]niversity of Illinois at Chicago School            promulgated interim final rules                         moral convictions but not religious
        of Public Health, wrote a formal                     amending our 2010 interim final rules.                  beliefs, nor did it include for-profit
        dissenting opinion. He stated that the               (76 FR 46621) (2011 interim final rules).               entities of any kind. The Departments
        IOI f conm1ittee did not have sufficient             The 2011 interim final rules specified                  stated that, during the temporat~ safe
        time to evaluate fully the evidence on               that HRSA has the authority to establish                harbor, the Departments would engage
        whether the use of preventive services               exemptions front the contraceptive                      in rulemaking to achieve "tw;o goals-
        beyond those encompassed by section                  coverage requirement for certain group                  proydding contraceptive coverage
        2713(a)(1) tluough (3) of the PHS Act                health plans established or maintained                  without cost-sharing to individuals who
        leads to lower rates of disability or                by cettain religious employers and for                  want it and accommodating non-
        disease and increased rates of well-                 health insurance coverage provided in                   exempted, nonprofit
        being„such that the IOM should                       connection with such plans." The 2011
                                                                                                                                organizations'eligious
                                                                                                                               objections to covering
        recommend additional services to be                  interim final rules only offered the                    contraceptive services." (77 FR 8727).
        included under Guidelines issued under               exemption to a natTow scope of                             On March 21, 2012, the Departments
        section 2713(a)(4) of the PHS Act. He                employers, and only if they were                        published an advance notice of
        further stated that "the                             religious. As the basis for adopting that               proposed rulemaking (ANPRM) that
        recommendations were made without                    limited definition of religious employer,               described possible approaches to
        high quality, systematic evidence of the             the 2011 interim final rules stated that                achieve those goals with respect to
        preventive nature of the services                    they relied on the laws of some "States                 religious nonprofit organizations, and
        considered," and that "the committee                 that exempt certain religious employers                 solicited public comments on the same.
        process for evaluation of the evidence               from having to comply with State law                    (77 FR 16501), Following review of the
        lacked transparency and was largely                  requirements to cover contraceptive                     comments on the ANPRM, the
        subject to the preferences of the                    services." (76 FR 46623). Several                       Departments published proposed
        committee's composition. Troublingly,                comments were submitted asking that                     regulations on February 6, 2013 (2013
        the process tended to result in a mix of             the exemption include those who object                  NPRM) (78 FR 8456).
        objective and subjective determinations              to contraceptive coverage based on non-                    The 2013 NPRM proposed to expand
        filtered through a lens of advocacy.*'e              religious moral convictions, including                  the definition of "religious employer"
        also raised concerns that the cominittee             pro-life, non-profit advocacy                           for purposes of the religious employer
        did not have time to develop a                       organizations.'"                                        exemption. Specifically, it proposed to
        framework for detertnining whether                                                                           require only that the religious employer
        coverage of any given preventive service             3, The Departn1ents'ubsequent                           be organized and operate as a nonprofit
        leads to a reduction in healthcare                   Rulemaking on the Accommodation and                     entity and be referred to in section
        expenditure." IOM 2011 at 231 —32. In                Third Interim Final Rules                               6033(a)(3)(A)(i) or (iii) of the Code,
        its response to Dr. LoSasso. the other 15               Final regulations issued on February                 eliminating the requirements that a
        committee members stated in part that                10, 2012, adopted the definition of                     religious employer— (1] have the
        "At the first committee meeting, it was              "religious employer" in the 2011                        inculcation of religious values as its
        agreed that cost considerations 1sere                interim final rules without modification                purpose; (2) primarily employ persons
        outside the scope of the charge, and that            (2012 final regulations)." (77 FR 8725).                who share its religious tenets; and (3)
        the committee should not attempt to                  The exemption did not require exempt                    primarily serve persons who share its
        duplicate the disparate review processes             employers to file any certification form                religious tenets. The proposed expanrlerl
        used by other bodies, such as the                    or comply yvith any other information
        USPSTF, ACIP, and Bright Futures.                    collection process.                                        "Guidance on the Temporary Enforcement Safe
        HHS. w,itb input from this committee,                   Contemporaneously with the issuance                  Harbor for Certain Employers. Group Health Plans,
        may consicler other factors including                of the 2012 final regulations, HHS—
                                                                                                                     and Group Health Insurance Issuers iidth Respect to
        cost in its development of coverage                                                                          the Requirement to Cover Cnntraceptive Services
        decisions."                                          with the agreement of the Department of                 Viithout Cost Sharing Under section 2713 of the
                                                             Labor (DOL) and the Department of the                   Public Health Service Act, Section 715(a)(1) of the
        2. HRSA's 2011 Guidelines and the                    Treasury— issued guidance establishing                  Eniployee Retirement Inconie Security Act. and
                                                                                                                     Section 9815(a)(1) of the Internal Revenue Code,
        Departments'econd Interim Final                      a temporary safe harbor from                            issued on Febniary 10, 2012. and reissued iai
        Rules                                                enforcement of the contraceptive                        August 15, 2012. Available at: http:,'/
            On August 1, 2011, HRSA released                 coverage requirement by the                             rmiw.1b7. uscnurts,gnv/dncuments/12cv3932.pdf.
                                                             Departments with respect to group                       The guidance, as reissued on August 15, 2012.
        onto its Web site its Guidelines for                                                                         clarified, among other things, that plans that took
        women's preventive services, adopting                                                                        some action before February 10. 2012, to trv.
                                                                'The 2011 amended interim final rules were           without success, to exclude or limit contraceptive
        the recommendations of the IOM.                      issued and effective on August 1, 2011. and             coverage were not precluded hom eligibility for the
        It ttps://tvtvsv. Arstt .gov/                        published in the Federal Register on August 3,          safe harbor. The temporary enforcement safe harbor
        tvomensguidelines/ The Guidelines                    2011. (76 FR 46621).                                    was also available to insured student health
                                                                insee, for example, Americans United for Life        insurance coverage arranged by nonprofit
            s The
                Departments do not relay these dissenting    ('"AUL" ] Cnmment on CMA-9992 — IFC2 at 10 INov.        institutions of higher education with religious
        remarks as an endorsement nf the remarks, but tn     1, 2011). available at http: //imiai:regulations.gav/   objections to contraceptive coverage that met the
        describe the history of the Guidelines, which        tt! dncum entDetaihD=HHS-OS-2011-0023-59496.            conditions set forth in the guidance. See final rule
        includes this part of the report that IOM provided     "The 2012 final regulatinns were published on         entitled "Student Health hisurance Coverage"
        to HRSA.                                             Februarv 15, 2012 (77 FR 8725).                         published March 21, 2012 (77 FR 16457].




Exhibit 5                                                                                                                                                           JA-0000145
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 146 of 187
        47842                  Federal Register/Vol. 82, No, 197/Friday. October 'l3, 2017/Rules anrj Regulations

        definition still encompassed only                      until the first plan year beginning on or               plans. the issuer was expected to bear
        religious entities,                                    after August 1, 2013.                                   the cost of such payments,"'nd HHS
           The 2013 NPRM also proposed to                         The Departments published final                      intended to clarify in guiclance that the
        create a compliance process, which it                  regulations on July 2, 2013 (July 2013                  issuer could treat those payments as an
        called an accommodation, for group                     final regulations) (78 FR 39869). The                   adjustment to claims costs for purposes
        health plans established, maintained, or               July 2013 final regulations finalized the               of medical loss ratio and risk corridor
                                                               expansion of the exemption for houses                   program calculations. The Departments
        arranged by certain eligible nonprofit                 of tvorship and their Integrated                        extended the temporary safe harbor
        organizations that fell outside the                    auxiliaries. Although some commenters
        houses of worship and integrated                                                                               again on June 20, 2013, to encompass
                                                               had suggested that the exemption be                     plan years beginning on or after August
        auxiliaries covered by section                         further expanded, the Departments                       1„2013, and before January 1, 2014.
        6033(a)(3)(A)(i) or (iii) of the Code (ancl,           cleclined to adopt that approach. The
        thus, outside of the religious employer                                                                        4, Litigation Over the I Iandate and the
                                                               July 2013 regulations stated that,                      Accommodation Process
        exemption). The 2013 NPRM proposed                     because employees of objecting houses
        to define such eligible organizatim1s as               of worship and integrated auxiliaries are                  During the period when the
        nonprofit entities that hold themselves                relatively likely to oppose                             Departments were publishing and
        out as religious, oppose providing                     contraception, exempting those                          modifying our regulations, organizations
        coverage for certain contraceptive items               organizations "does not undermine the                   and inclividuals filed dozens of lavvsuits
        on account of religious objections, and                governmental interests furthered by the                 challenging the Mandate. Plaintiffs
        maintain a certification to this effect in             contraceptive coverage requirement."                    included religious nonprofit
        their records. The 2013 NPRM statecl,                  (78 FR 39874). However, like the 2013                   organizations, businesses run by
        without citing a supporting source, that               NPRM, the July 2013 regulations                         religious families, individuals, and
        employees of eligible organizations                    assutned that "[h)ouses of worship and                  others, including several non-religious
        "may be less likely than" employees of                 their integrated auxiliaries that object to             organizations that opposed coverage of
        exempt houses of worship and                           contraceptive coverage on religious                     certain contraceptives under the
        integrated auxiliaries to share their                  grounds are more likely than other                      Mandate on the basis of non-religious
        employer's faith and opposition to                     employers to employ people of the same                  moral convictions. Religious for-profit
        contraception on religious grounds. (78                faith who share the same objection" to                  entities won various court decisions
        FR 8461). The 2013 NPRM therefore                      contraceptives. Id.                                     leading to the Supreme Court's ruling in
        proposed that, in the case of an insured                  The July 2013 regulation also                        Burweil v, Hobby Lobby Stores, Inc, 134
                                                               finalized an accommodation for eligible                 S. Ct. 2751 (2014). The Supreme Court
        group health plan established or                                                                               ruled against the Departments and held
        maintained by an eligible organization,                organizations, which were then defined
        the health insurance issuer providing                  to include solely organizations that are                that, under the Religious Freedom
        group health insurance coverage in                     mligious. Under the accommodation, an                   Restoration Act of 1993 (RFRA)r the
        connection with the plan would provide                 eligible organization was required to                   Mandate could not be applied to the
        contraceptive coverage to plan                         submit a self-certification to its group                closely held for-profit corporations
                                                               health insurance issuer or thjird party                 before the Court because their owners
        participants and beneficiaries without                                                                         had religious objections to providing
        cost sharing, premium, fee, or other                   administrator, as applicable. Upon
                                                               receiving that self-certification, the                  such coverage.'7
        charge to plan participants or                                                                                    On August 27, 2014, the Departments
        beneficiaries enrolled in the eligible                 issuer or third party administrator
                                                               would provide or arrange for payments                   simultaneously issued a third set of
        organization's plan— and without any                                                                           interim final rules (August 2014 interim
        cost to the eligible organization." In the             for the contraceptive services to the plan
                                                               participants end beneficiaries enrolled                 final rules) (79 FR 51092). and a notice
        case of a self-insured group health plan                                                                       of proposed rulemaking (August 2014
        established or maintained by an eligible               in the eligible organization's plan,
                                                               without requiring any cost sharing on                   proposed rules) (79 FR 51118), The
        organization, the 2013 NPRM presented                  the part of plan participants and                       August 2014 interim final rules changed
        potential approaches under which the                   beneficiaries and without cost to the                   the accommodation process so that it
        thircl party administrator of the plan                 eligible organization. With respect to                  could be initiated either by self-
        would provide or arrange for                           self-insured plans, the third party                     certification using EBSA Form 700 or
        contraceptive coverage to plan                         administrators (or issuers they                         through a notice informing the Secretary
        participants and beneficiaries. The                    contracted with) could receive                          of HHS that an eligible organization had
        proposed accommodation process was                     reimbursements by reducing user fee                     religious objections to coverage of all or
        not to be offered to non-religious                                                                             a subset of contraceptive services (79 FR
                                                               payments (to Federally facilitated
        nonprofit organizations, nor to any for-               Exchanges) by the amounts paid out for                  51092). In response to Hobby Lobby, the
        profit entities. Public comments again                 contraceptive services under the                        August 2014 proposed rules extended
        included the request that exemptions                   accommodation, plus an allowance for                    the accomn1odation process to closely
        encompass objections to contraceptive                  certain administrative costs, as long as                held for-profit entities with religious
        coverage based on moral comdctions                     the HHS Secretary requests and an                       objections to contraceptive coverage, by
        and not just based on religious beliefs.ta             authorizing exception under OMB                         including them in the definition of
        On August 15, 2012, the Departments                    Circular No. A-25R is in effect.t'ith                   eligible organizations (79 FR 51118).
        extended our temporary safe harbor                     respect to fully insured group health                   Neither the August 2014 interim final
                                                                                                                       rules nor the August 2014 proposed
           "The NPRM proposed to trxrat student health            's See also 45 CFR 156.50. Under the regulations,    rules extended the exemption; neither
        insurance coverage arranged by eligible                if the third party administrator does not participate   added a certification requirement for
        organizations that are institutions of higher          in a Federally-facilitated Exchange as an issuer, it
        education in a similar manner.                         is permitted to contract with an insurer which does       '" "[Plroviding payments for contraceptive
           's See,for example. AUL Conunent on CMS-            so participate, in order to obtain such                 services is cost neutral for issuers." (78 FR 30877l.
        0068 — P at 5 (Apr. 8, 2013l, available at fr ttp:i&   reimbursement. The total contraceptive user fee           r r The Supreme Court did not decide whether
        rrsnrrregrulationsgor'/¹! docuarentDetail;D=CMS-       adjustment for the 2015 benefit year was 833            RFRA would apply to publicly traded for-profit
        201 2-0031- 701 1 5.                                   mlllroll.                                               corporations. See 134 S. Ct. at 2774.




Exhibit 5                                                                                                                                                               JA-0000146
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 147 of 187
                       Federal Register/Vol. 82, No, 197/Friday. October                       '13,   2017/Rules     an«J   Regulations          47843

        exempt entities; and neither                 Supreme Court's remand order. (81 FR                    contraception), applying the Mandate to
        encompassed objections based on non-         47741). Public comments &vere                           March for Life or similar organizations
        religious moral convictions.                 submitted in response to the RFI, during                that definitively hire only employees
           On July 14, 2015, the Departments         a comment period that closed on                         mho oppose certain contraceptives
        finalized both the August 2014 interim       Septeniber 20. 2016. Those cominents                    lacked a rational basis and therefore
        final rules and the August 2014              included the request that the exemption                 violated their right of equal protection
        proposed rules in a set of final             be expanded to include those who                        under the Due Process Clause.
        regulations (the July 2015 final             oppose the Mandate for either religious                    March for Life's eniployees, mho
        regulations) (80 FR 41318). (The July        "or moral" reasons, consistent with                     stated they were personally religious
        2015 final regulations also encompassed      various state lams (such as in                          (although personal religiosity mas not a
        issues related to other preventive           Connecticut or Missouri) that protect                   condition of their employment), also
        services coverage.) The July 2015 final      objections to contraceptive coverage                    sued as co-plaintiffs, They conten«led
        regulations alloived eligible                based on moral convictions.'n                           that the Mandate violates their rights
        organizations to submit a notice to HHS         Beginning in 2015, Iaivsuits                         under RFRA by making it impossible for
        as an alternative to submitting the EBSA     challenging the Mandate mere also filed                 them to obtain health insurance
        Form 700, but specified that such notice     by various non-religious organizations                  consistent with their religious beliefs,
        must include the eligible organization's     ivith moral objections to contraceptive                 either from the plan March for Life
        name an«l an expression of its religious     coverage. These organizations asserted                  wanted to offer them, or in the
        objection, along with the plan name,         that they believe some methods                          individual market, because the
        plan type, an«l name and contact             classified by FDA as contraceptives may                 Departments offered no exemptions in
        information for any of the plan's third      have an abortifacient effect an«l                       either circumstance, Another non-
        party administrators or health insurance     therefore, in their view, are morally                   religious nonprofit organization that
        issuers, The Departments in«licated that     equivalent to abortion. These                           opposed the Mandate's requirement to
        such information represents the              organizations have neither received an                  provide certain contraceptive coverage
        minimuin information necessary for us        exemption from the Ivlandate nor do                     on moral grounds also file«l a lawsuit
        to administer the accommodation              they qualify for the accommo«lation. For                challenging the Mandate. Real
        process.                                     example, the organization that since                    Alterttatives, Inc. v. Burivell, 150 F.
           5 leanivhile, a second series of legal                                                            Supp. 3d 419 (M.D. Pa. 2015).
                                                     1974 has sponsored the annual March
        challenges were filed by religious           for Life in Washington, DC (March for                      Challenges by non-miigious nonprofit
        nonprofit organizations that stated the      Life), filed a complaint claiming that the              organizations led to conflicting opinions
        accommodation imperinissibly                 Mandate violated the equal protection                   among the Federal courts. A district
        burdened their religious beliefs because     component of the Due Process Clause of                  court agreed with the I larch for Life
        it utilized their health plans to provide    the Fifth Amendment, and divas arbitrary                plaintiffs on the organization's equal
        services to in hich they objected on         an«l capricious under the
                                                                                                             protection claim and the
                                                                                                                    employees'FRA
        religious grounds, and it required them      Administrative Procedure Act (APA).                              clainis (not specifically ruling on
        to submit a self-certification or notice.                                                            the APA claim). and issued a permanent
        On November 6, 2015, the I.I.S. Supreme      Citing, for example, (77 FR 8727), Ivlarch              injunction against the Departments that
        Court granted certiorari in seven similar    for Life argued that the
                                                            Departments'tated                                is still in place, March for Life v.
        cases under the title of a filing from the           interests behind the Mandate                    Butivell. 128 F, Supp. 3d 116 (D.D.C.
        Third Circuit, Zubik v. Bunvell. On Ivlay    mere only advanced among ivomen who                     2015). The appeal in March for Life is
                                                     "want" the coverage so as to prevent
        16, 2016, the Supreme Court issued a         "unintended" pregnancy, March for Life                  pending and has been stayed since early
        per curiam opinion in Zubik, vacating                                                                2016. In another case, Federal district
        the judgments of the Courts of               contended that because it only hires                    and appellate courts in Pennsylvania
        Appeals—most of which had ruled in           employees who publicly advocate                         disagreed ivdth the reasoning from
        the Departments" favor— and remanding        against abortion, inclu«ling mhat they                  March for Life an«l ruled against claims
        the cases "in light of the substantial       regard as abortifacient contraceptive                   brought by a sinularly non-religious
        clarification and refinement in the          items, the Departments'nterests mere                    nonprofit employer and its religious
        positions of the parties" that had been      not rationally advance«l by imposing the                employees. Real Alternatives, 150 F.
        filed in supplemental briefs. 136 S. Ct.     Mandate upon it and its employees.                      Supp. 3d 419, affirmed by 867 F.3«l 338
        1557, 1560 (2016), The Court stated that     Accordingly, March for Life contended                   (3d Cir, 2017). One member of the
        it anticipated that, on remand, the          that applying the Mandate to it (and                    appeals court panel in Real Alternatives
        Courts of Appeals would "allow the           other similarly situated organizations)                 dissented in part, stating be would have
        parties sufficient time to resolve any       lacked a rational basis and therefore                   ruled in favor of the individual
        outstanding issues between them." Id.        doing so was arbitrary and capricious in                employee plaintiffs under RFRA. Id. at
        The Court also specified that "the           violation of the APA. March for Life                    *18.
        Government may not impose taxes or           further contended that because the                         On December 20, 2016, HRSA
        penalties on petitioners for failure to      Departments concluded the                               updated the Gui«lelines via its Web site,
        provide the relevant notice" ivhile the      government's interests were not                         httpst//wive .hrsavgoov/
        cases remained pending, Id. at 1561.         undermined by exempting houses of                       ivomensgui delines2018/index. html.
           After remand, as indicated by the         worship and integrated auxiliaries                      HRSA announced that, for plans subject
        Departments in court filings, meetings       (based on our assumption that such                      to the Guidelines, the updated
        ivere held between attorneys for the         entities are relatively more likely than                Guidelines ivould apply to the first plan
        Government and for the plaintiffs in         other religious nonprofits to have                      year beginning after December 20, 2017.
        those cases. The Departments also            employees that share their views against                Among other changes, the up«lated
        issued a Request for Information ("RFI")                                                             Guidelines specified that the require«l
        on July 26, 2016, seeking public               "See, for exeat pie, https //~ivtv regulations gov/   contraceptive coverage includes follow-
                                                     docuntent?D=CAIS-2016-0123-64142;see also
        comment on options for modifying the         httpst//tvnnv.regulations.gov/document?D=CVIS-          up care (for example, management and
        accommodation process in light of the        2016-0123-64216 end https://nates.regulntir&ns,gov/     evaluation, as mell as changes to, and
        suppleinental briefing in Zubik and the      document?D=CA'IS-201 6-012346220.                       removal or discontinuation of, the




Exhibit 5                                                                                                                                           JA-0000147
                    Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 148 of 187
        47844            Federal Register/Vol. 82, No, 197/Friday. October 'l3, 2017/Rules anr) Regulations

        contraceptive method). They also                         conscience protections if they did so.     below, of protecting moral convictions
        specified, for the first time. that                      Specifically, these interim final rules    in particular health care contexts. The
        coverage should include instruction in                   expanrl exemptions to the contraceptive Departments'mplementation of section
        fertility awareness-based tnethods for                   Mandate to protect certain entities and    2713(a)(4) of the PHS Act with respect
        women desiring an alternative method                     indivirluals that object to coverage of    to contraceptive coverage is a context
        of fanlfly planning. HRSA stated that,                   some or all contraceptives based on        similar to those encompassed by many
        with the input of a committee operating                  sincerely held moral convictions but not other health care conscience protectirIns
        under a cooperative agreement, HRSA                      religious beliefs, and these rules make    provided or supported by Congress.
        would review and periodically update                     those exempt entities eligible for         This Manrlate concerns contraception
        the YVomen's Preventive                                  accommodations concerning the satne        and sterilization services, inclurling
                      The updated Guidelines did                 Mandate.                                   items believed by some citizens to have
                    Services'uidelines.
        not alter the religious employer                                                                    an abortifacient effect— that is, to cause
                                                                 A. Disctetion To Provide Exemptions
        exemption or accommodation process.                      Under Section 2713(a)(4) of the PHS Act    the  destruction of a human life at an
        nor did they extend the exemption or                     and the Affordable Care Act                early stage of embryonic development.
        accommodation process to organizations                                                              These are highly sensitive issues in the
        or individuals that oppose certain forlns                   The Departments have consistently       history of health care regulation and
        of contraception (and coverage thereof)                  interpreted HRSA's authority under         have long been shielded by conscience
        on moral grounds.                                        section 2713(a)(4) of the PHS Act to       protections in the laws of the Llnited
          On January 9, 2017, the Departments                    allow for exemptions and                   States.
        issued a rlocument entitled, "FAQs                       accommorlations to the contraceptive
                                                                 Mandate for certain objecting              B. Congress'istory of Providing
        About Affordable Care Act
        Implementation Part 36." '" The FAQ                      organizations. Section 2713(a)(4) of the   Exemptions    for Moral Convictions
        stated that, after reviewing comments                    PHS Act gives HRSA discretion to              In decirling the most appropriate way
        submitted in response to the 2016 RFI                    decide whether and in what                 to exel~ise our discretion in this
        and considering various options, the                     circumstances it will support              context, the Departments draw on
        Departments could not find a way at                      Guidelines providing for additional        nearly 50 years of statutory law and
        that time to atnend the accommodation                    women's preventive services coverage.      Supreme Court precedent discussing the
        so as to satisfy objecting eligible                      That authority includes HRSA's             protection of moral convictions in
        organizations while pursuing the                         discretion to include contraceptive        certain circumstances —particularly in
        Departments'olicy goals. The                             coverage in those Guidelines, but the      the context of health care and health
        Departments did not adopt the approach                   Con~ass did not specify whether or to      insurance coverage. Congress very
        requested by certain commenters, cited                   what extent HRSA should do so,             recently expressed its intent on the
        above, to expand the exemption to                        Therefore, section 2713(a)(4) of the PHS matter of Government-mandated
        include those who oppose the Mandate                     Act allows HRSA to not apply the           contraceptive coverage when it
        for moral reasons.                                       Guidelines to certain plans of entities or declared, with respect to the possibility
          On May 4, 2017, the President issued                   individuals with religious or moral        that the District of Columbia would
        Executive Order 13798, "Promoting Free                   objections to contraceptive coverage,      require contraceptive coverage, that "it
        Speech and Religious Liberty." Section                   and by not applying the Guidelines to      is the intent of Congress that any
        3 of that order declares, "Conscience                    then&, to exempt those entities from the   legislation enacted on such issue should
        Protections wdth Respect to Preventive-                  Mandate. These rules are a necessary       include a 'conscience clause'hich
        Care Mandate. The Secretary of the                       and appropriate exercise of the            provides exceptions for religious beliefs
        Treasury, the Secretary of Labor, ansi the               authority of HHS, of which HRSA is a       and moral convictions." Consolidated
        Secretary of Health and Human Services                   component, and of the authority            Appropriations Act of 2017, Division C,
        shall consider issuing amended                           delegated to the Departments               Title VIII, Sec. 808, Public Lail 115 — 31
        regulations. consistent with applicable                  collectively as administrators of the      (May 5. 2017). In support of these
        law, to arldress conscience-based                        statutes. (26 U.S.C. 9833„29 U.S.C.        interim final rules, we consider it
        objections to the preventive-care                        1191c; 42 U.S.C. 300gg— 92).               significant that Congress nlost recent
        mandate promulgated under section                           Our protection of conscience in these statement on the prospect of
        300gg-13(a)(4) of title 42, United States                interim final rules is consistent with the Government mandaterl contraceptive
        Code.'I.
                                                                 structure and intent of the Afforrlable    coverage specifically intends that a
                                                                 Care Act, The Afforrlable Care Act         conscience clause be included to protect
              Expanded Exemptions and                            refrains from applying section             moral convictions.
        Accommodations for Moral Convictions 2713(a)(4) of the PHS Act to millions of                          The many statutes listed in Section I-
             These interim final rules incorporate               women in grandfathered plans, In           Background under footnote 1, which
        conscience protections into the                          contrast, we anticipate that               show~Congress'onsistent protection of
        contraceptive Mandate. They do so in                     conscientious exemptions to the            moral convictions alongside religious
        part to bring the Mandate into                           Mandate will impact a much smaller         beliefs in the Federal regulation of
        conformity vvith Congress's long history number of women. Presirlent Obama                          health care, includes lalvs such as the
         of providing or supporting conscience                   emphasized in signing the Affordable       1973 Church Amendments, which we
        protections in the regulation of sensitive Care Act that "longstanding Federal law discuss at length below, all the way to
        health-care issues, cognizant that                       to protect conscience" —laws with          the 2017 Consolidated Appropriations
        Congress neither required the                            conscience protections encompassing        Act discussed above. Notably among
        Departments to impose the Mandate nor moral (as well as religious) objections— those lalvs, the Congress has enacted
        prohibited them from providing                           specifically inclurling (but not limited   protections for health plans or health
                                                                 to) the Church Amendments (42 U.S.C.       care organizations in Medicaid or
            e~available at: https:,'/nnnvdol aovlsi tee/default/ 300a-7), "retnain intact." Executive       Medicare Advantage to object "on moral
        /I les/eben/about-ebsa/our-acti sdties/resource-centeri
        faqs/aca-part-ss.pdf'and httpsd/nanv.cntsgov/            Order 13535. Nothing in the Affordable or religious grounds" to providing
         CCIIrhnesources/Fact-Sh pets-and-FAQ4/                  Care Act suggests Congress* intent to      coverage of certain counseling or
         Dotvnloads/ACA-FACls-Pnrt36 1-6-1lnFinal.pdf.           deviate from its long history, discussed   refelTal services. 42 U.S.C. 1395w-




Exhibit 5                                                                                                                                        JA-0000148
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 149 of 187
                        Federal Register/Vol. 82, No, 197/Friday. October 'l3, 2017/Rules anrj Regulations                                     47845

        22(j)(3)(B) (protecting against forced       protections provided by those                      participating in the performance of certain
        counseling or referrals in Medicare          provisions of the Church Amendments                medical procedures; others, for moral
        Choice, now Medicare Advantage,              would encompass moral objections to                reasons, not necessarih for any religious
        managed care plans with respect to           contraceptive services or coverage.                belief, can feel equally as strong about human
                                                                                                        life. They too can revere human life.
        objections based on "moral or religious         The Church Amenclments were                        As mortals. we cannot with confidence say,
        grounds"); 42 U.S.C. 1396u —2(b)(3)          enacted in the wake of the Supreme                 when life begins. But whether it is life, or the
        (protecting against forced counseling or     Court's decision in Roe v. Itrade, 410             potentiality of life, our moral convictions as
        referrals in Medicaid managed care           U.S. 113 (1973). Even though the Court             well as our religious beliefs, warrant
        plans with respect to objections based       in Roe required abortion to be legal in            protection fram this intrusion by the
        on "moral or religious grounds"). The        certain circumstances, Roe did not                 Government. Would, therefore„ the Senator
        Congress has also protectecl individuals     include, within that right, the                    include moral convictions?
        who object to prescribing or providing       requirement that other citizens must                  Would the Senator consider an amendment
                                                                                                        on page 2, line 18 rvhich mould add ta
        contraceptives contrary to their             facilitate its exercise. Thus„Roe                  religious beliefs, the words "or moral'"?
        "mligious beliefs or moral convictions."     favorably quoted the proceedings of the               Mr. CHURCH. I would suggest to the
        Consolidated Appropriations Act of           American Medical Association House of              Senator that perhaps his objective could be
        2017, Division C, Title VII, Sec. 726(c)     Delegates 220 (June 1970), which                   more clearly stated if the words "or moral
        (Financial Services and General              cleclared "Neither physician, hospital.            conviction" were added after "religious
        Government Appropriations Act),              nor hospital personnel shall be required           belief." I think that the Supreme Court in
        Public Law 115 —31.                          to perform any act violative of                    considering the protection we give religious
                                                     personally-held moral principles,'* 410            beliefs has given camparable treatment ta
        C. The Church Amendments'rotection                                                              deeply held moral convictions. I would not
        of Moral Convictions                         U.S. at 144 ter n.38 (1973). Likewise in           be averse to amending the language of the
                                                     Roe's companion case, Doe v. Bolton,               amenchnent in such a manner. It is consistent
          One of the most important and well-        the Court observecl that, under State
        established federal statutes respecting                                                         mith the general purpose. I see no reason
                                                     law, "a physician or any other employee            why a deeply held moral conviction ought
        conscientious objections in specific         has the right to refrain, for moral or             not be given the same treatment as a religious
        health care contexts was enacted over        religious reasons, from participating in           belief.
        the course of several years beginning in the abortion procedure." 410 U.S. 1?9,                    Mr. STEVENSON. The Senator's suggestion
        1973, initially as a response to court       197 —98 (1973). The Court said that these          is well taken. I thank him.
        decisions raising the prospect that          conscience provisions "obviously...
        entities or individuals might be required afforcl appropriate protection,*'d. at                119 Congr. Rec. S5717 — 18.
        to facilitate abortions or sterilizations.   198. As an Arizona court later put it, "a             As the debate proceeded, Senator
        These sections of the United States Code woman's right to an abortion or to                     Church went on to quote Doe v. Bolton 's
        are known as the Church Amendments, contraception does not compel a private                     reliance on a Georgia statute that stated
        named after their primary sponsor            person or entity to facilitate either.'*           "a phvsician or any other employee has
        Senator Frank Church (D — Idaho). The        Planned Parenthood Ariz., Inc. v. Am.              the right to refrain, for moral or religious
        Church Amendments specifically               Ass'n of Pro-Life Obstetricians &                  reasons, from participating in the
        provide conscience protections based on Gynecologists, 257 P.3d 181, 196 (Ariz.                 abortion procedure." 119 Cony. Rec. at
        sincerely held nroral convictions.           Ct. App, 2011).                                    S5722 (quoting 410 U.S. at 197-98).
        Anmng other things. the amendments              The Conyessional Record contains                Senator Church added, "I see no reason
        protect the recipients of certain Federal relevant discussions that occurrecl when              why the amenclrnent ought not also to
        health funds from being required to          the protection for moral convictions was           cover doctors and nurses who have
        perform, assist, or make their facilities    first proposed in the Church                       strong moral convictions against these
        available for abortions or sterilizations if Amendments. When Senator Church                    particular operations." Id. Considering
        they object   "on the basis of religious                                                        the scope of the protections, Senator
                                                     introduced the first of those
        beliefs or moral convictions," and they      amendments in 1973, he cited not only              Gaylord Nelson (D—WI) asked whether,
        prohibit recipients of certain Federal       Roe v. I4'ade but also an instance where           "if a hospital board, or whatever the
        health funds fram discriminating             a Federal court had ordered a Catholic             ruling agency for the hospital was, a
        against any personnel "because he            hospital to perform sterilizations. 119            governing agency or otherrvise. just
        refused to perform or assist in the          Con~e. Rec. S5717 — 18 (Mar. 27, 1973).            capriciously— and not upon the
        performance of such a procedure or           After his opening remarks, Senator                 religious or nroral questions at all-
        abortion on the grounds that his
        performance or assistance in the             Adlai Stevenson III (D—IL) rose to ask             simply said, 'We are not going to bother
                                                     that  the amendment be changed to                  with this kind of procedure in this
        performance of the procedure or                                                                 hospital.'vould the pending
        abortion would be contrary to his            specify that it also protects objections to
        religious beliefs or moral convictions"
                                                     abortion and sterilization based on                amendment permit that?" 119 Congr,
        (42 U.S.C. 300a 7(b), (cj(1)). Later
                          —                          moral convictions on the same terms as             Rec. at S5723. Senator Church
        additions to the Church Amendments           it protects objections based on religious          responded that the amendment would
        protect other conscientious objections,      beliefs,  The following excerpt of the             not encompass such an objection. Id.
                                                     Confessional Record is particularly                   Senator )antes L. Buckley (C—NY),
        including some objections on the basis                                                          speaking in support of the amendment,
        of moral conviction to "any lawful           relevant to this discussion:
                                                        Mr. STEVENSON. Mr. President, first of all      added the following perspective:
        health service," or to "any part of a
        health service program." (42 U.S.C,          I cormnend the Senator from Idaho for                 Mr. BUCKLEY. Mr. President, I
        300a— 7(c)(2), (d)). In contexts covered     bringing this matter to the attention of the       compliment the Senator from Idaho for
        by those sections of the Church
                                                     Senate. I ask the Senator a question.              proposing this most important and timely
                                                             need not be of the Catholic faith or       amendment. It is timely in the first instance
        Amendments, the provision or coverage anyOne      otlrer religious faith ta feel deeply about   because the attenlpt has already been made
        of certain contraceptives, clepending on the worth of human life. The protections               to compel the performance of abortion and
        the circumstances, could constitute          afforded by this amendment run only to             sterilization operations on the part of those
        "any lawful health service" or a "part of those whose religious beliefs would be                who are fundamentally opposed to such
        a health service proyam." As such. the       offended by the necessity of performing or         procedures. And it is timely also because the




Exhibit 5                                                                                                                                          JA-0000149
                    Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 150 of 187
        47846            Federal Register/Vo]. 82, No, 197/Friday. October 'l3, 2017/Rules and Regulations

        recent Supreme Court decisions will likely         moral objections in many other                 nevertheless impose upon him a duty of
        unleash a series of court actions across the       situations. These include, for example:        conscience to refrain from participating
        United States to try to impose the personal           ~ Protections for individuals and           in any war at any time, those beliefs
        preferences of the majority of the Supreme         entities that object to abortion: See 42       certainly occupy in the life of that
        Court on the totality of the Nation.
           I believe it is ironic that we should have
                                                            U.S.C. 238n; 42 U.S.C. 18023; 42 U.S.C.       individual 'a place parallel to that filled
        this clebate at all. Who would have predicted       2996f(b); and Consolidated                  by...       God" in traclitionally religious
        a year or hvo ago that we would have to             Appropriations Act of 2017, Div. H,           persons. Because his beliefs function as
        guarcl against even the possibility that            Title V, Sec. 507(d), Public Law 115-31; a religion in his life, such an individual
        someone might be free (sic) '-" to participate         ~ Protections for entities and             is as tnuch entitled to a
        in an abortion or sterilization against his         individuals that object to providing or                         objector exemption
                                                                                                                       'religious'onscientious
                                                                                                                                                         .
        will? Such an idea is repugnant to our              covering contraceptives: See icl. at Div.     as is sotneone who derives his
        political tradition. This is a Nation w:hich has    C, Title VIII, Sec. 808; id. at Div. C, Title conscientious opposition to war frotn
        always been concerned with the right of             VII, Sec. 726(c) (Financial Services and
        conscience. It is the right of conscience                                                         traditional religious convictions."
        which is protected in our draft laws. It is the     General Govermnent Appropriations                The Departments look to the
        right of conscience vvhich the Supreme Court        Act); and id. at Div, I, Title III; and       description of moral convictions in
        has quite properly expanded not only to                ~ Protections for entities and             W'nish to help explain the scope of the
        embrace those young men who, because of             individuals that object to performing,        protection provided in these interim
        the tenets of a I&articular faith, believe they     assisting, counseling, or referring as        final rules. Neither these interim final
        cannot kill another man. but also those avho        pertains to suicide, assisted suicide, or     rules, nor the Church Amendments or
        because of their own deepest moral                  advance directives: See 42 LI.S.C.            other Federal health care conscience
        convictions are so persuaded.                       290bb-36; 42 U.S.C. 14406: 42 U.S.C.          statutes, clefine "moral convictions"
           I am delighted that the Senator from Idaho
                                                            18113; and 42 U.S.C. 1396a(w)(3).             (nor do they define "religious beliefs" ).
        has amended his language to inclucle the               The Departments believe that the
        words "moral conviction," because, of                                                             But in issuing these interim final rules,
        course, we know that this is not a matter of        intent behind Congress* protection of         we seek to use the satne background
        concern to any one religious body to the            moral convictions in certain health care understanding of that term that is
        exclusion of all others, or even to men who         contexts, especially to protect entities      reflected in the Congressional Record in
        believe in a Cod to the exclusion of all            and individuals from governmental             1973, in which legislators referenced
        others. It has been a traditional concept in        coercion, supports our decision in these cases such as Welsh to support the
        our society from the earliest times that the        interim final rules to protect sincerely      addition of language protecting moral
        right of conscience. like the paramount right       held moral convictions from                   convictions. In protecting moral
        to life from which it is derived, is sacred.
                                                            governmental compulsion threatened by convictions parallel to religious beliefs,
        119 Congr. Rec, at S5723.                           the contraceptive Mandate.                    Wrelsh describes moral convictions
            ln support of the same protections              D. Court Precedents Relevant to These         warranting    such protection as ones: (1)
        when they were debatecl in the U.S.                 Expanded Exemptions                           That the "individual deeply and
        House, Representative Margaret Heckler                                                            sincerely holds"; (2) "that are purely
                   z'ikewise                       '"the       The legislative history of the             ethical or moral in source and content,
           —
        (R ILIA)                 observed     that          protection of moral convictions in the
        right of conscience has long been                                                                 (3) "but that nevertheless impose upon
                                                            first Church Amendments shows that            him a duty"; (4) and that "certainly
        recognized in the parallel situation in             Members of Congress saw the protection occupy in the life of that individual a
        which the individual's right to
        conscientious objector status in our
        selective service system has been
        protected" and "expanded by the                     cite the abortion case Doe v. Bolton as
                                                            a parallel instance of conscience
                                                                                                          God'n
                                                            as being consistent with Supreme Court place parallel to that filled
                                                            clecisions. Not only did Senator Clntrch
                                                                                                                                                 by...
                                                                                                              traditionally religious persons." such
                                                                                                          that one could say "his beliefs ftu1ction
        Supreme Court to include moral                                                                    as a religion in his life." (398 U.S. at
                                                            protection, but he also spoke of the          339-40). As recited above, Senators
        conviction as well as forntal religious                        Court generally giving
        belief." 119 Congr. Rec. H4148-49 (I»lay Supreme    "compamble treatment to deeply held
                                                                                                          Church and Nelson agreed that
        31, 1973). Rep. Heckler addecl, "We are                                                           protections for such moral convictions
                                                            moral convictions,'* Both Senator             w;auld not encompass an objection that
        concerned here only with the right of               Buckley and Rep. Heckler specifically
        moral conscience. which has always                                                                an individual or entity raises
                                                            cited the Supreme Court's protection of "capriciously." Instead, along with the
        been a part of our national tradition."             moral convictions in laws governing
        Id. at 4149.                                                                                      requirement that protected moral
           These first of the Church                        military service, Those legislators           convictions must be "sincerely held,"
        Amendments, codified at 42 U.S.C.                   appear to have been referencing cases         this understanding cabins the protection
        300a— 7(b) and (c)(1), passed the House             such as Welsh v, Lrnited States, 398 U.S. of moral convictions in contexts where
                                                            333 (1970). which the Supreme Court           they occupy a place parallel to that
        372 — 1, and were approved by the Senate
        94— 0. 119 Congr. Rec. at H4149; 119
                                                            clecided just 3 years earlier.                filled by sincerely held religious beliefs
                                                               IVelsh involved what is perhaps the        in religious persons and organizations.
        Congr. Rec. S10405 (June 5. 1973). The              Government's paradigmatic compelling             In the context of this particular
        subsequently adopted provisions that                interest—the need to defend the nation        Mandate,    it is also worth noting that, in
        comprise the Church Amendments
        similarly extend protection to those                by military force. The Court stated that, HobbyLobbv, Justice Ginsburg (joined,
                                                            where the Government protects                 in this part of the opinion, by Justices
        organizations and individuals who                   objections to military service based on
        object to the provision of certain                                                                Breyer,   Kagan, and sotolnayor), cited
                                                            "religious training and belief," that         Justice Harlan's opinion in Welsh, 398
        services on the basis of their moral                protection would also extend to               U.S. at 357-58, in support of her
        convictions. And. as noted above,                   avowedly non-religious objections to          statement that "[s]eparating moral
        subsequent statutes add protections for             war helcl with the same moral strength.       convictions from religious beliefs would
          &s The Senator might have meant "(force&i]
                                                            Id. at 343. The Court declared. "'[i]f an     be of questionable legitimacy." 134 S.
                                                 .

        against his will."                                  individual deeply and sincerely holds         Ct. at 2789 n.6. In quoting this passage,
           "Rap. Heckler later served as the 15th Secretary beliefs that are pun.ly ethical or moral      the Departments clo not mean to suggest
        of HHS, from March 1983 to December 198S.           in source and content but that                that all law;s protecting only religious




Exhibit 5                                                                                                                                                    JA-00001 50
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 151 of 187
                            Federal Register/Vo]. 82, No, 197/Friday. October 'I3, 2017/Rules anr] Regulations                                                        47847

        beliefs constitute an illegitimate                       participation or attendance contrary to          respect for conscience in the laws and
        "separat[ion]" of moral convictions, nor                 medical ethics." (28 CFR 26.5).za                founding principles of the United
        do we assert that moral convictions                        Forty-five States have health care             States. Members of Congress specifically
        must always be protected alongside                       conscience protections covering                  relierl on the American tradition of
        religious beliefs; me also do not agree                  objections to abortion. and several of           respect for conscience when they
        with Justice Harlan that distinguishing                  those also cover sterilization or                decided to protect moral convictions in
        between religious and moral objections                   contraception.z" Most of those State             health care. As quoted above, in
        would violate the Establishment Clause.                  laws protect objections based on                 supporting protecting conscience based
        Instead, the Departments believe that, in                "moral„" "ethical," or "conscientious"           on non-religious moral convictions,
        the specific health care context                         grounds in arldition to "religious"              Senator Buckley declared "[i]t has been
        implicated hem, providing respect for                    grounds. Particularly in the case of             a traditional concept in our society from
        moral convictions parallel to the respect                abortion, some Ferleral and State                the earliest times that the right of
        afforded to religious beliefs is                         conscience laws rlo not require any              conscience, like the paramount right to
        appropriate, draws from long-standing                    specified motive for the objection, (42          life from mhich it is derived, is sacred."
        Federal Government practice, and                         U.S.C. 238n). These various statutes and         Rep. Heckler similarly stated that "the
        shares common ground with
               Congress'ntent                                    regulations reflect an important                 right of moral conscience... has
                in the Church Amendments and                     governmental interest in protecting              always been a part of our national
        in later Ferleral conscience statutes that               moral convictions in appropriate health          tradition." This trarlition is reflected, for
        provide protections for moral                            contexts.                                        example, in a letter President George
        convictions alongside religious beliefs                     The contraceptive 5'landate implicates Washington wrote saying that "[t]he
        in other health care contexts.                           that governmental interest. Ivfany               Citizens of the United States of America
                                                                 persons and entities object to this              have a right to applaurl themselves for
        E Conscience Protections in Regulations                  Mandate in part because they consider            having given to mankind examples of an
        and Among the States                                     some forms of FDA-approved                       enlarged and liberal policy: A policy
           The tradition of protecting moral                     contraceptives to be abortifacients and          worthy of imitation. All possess alike
        convictions in certain health contexts is                morally equivalent to abortion due to            liberty of conscience anrl immunities of
        not limited to Congress. Multiple ferleral               the possibility that some of the items           citizenship." zs Thomas Jefferson
        regulations protect objections based on                  may have the effect of preventing the            similarly rleclared that "[n]o provision
        moral convictions in such contexts."                     implantation of a human einbryo after            in our Constitution ought to be dearer to
        Other federal regulations have also                      fertilization. Based on our knomledge            man than that which protects the rights
        applied the principle of respecting                      from the litigation. all of the current          of conscience against the enterprises of
        moral convictions alongsirle religious                   litigants asserting purely non-religious         the civil authority." -"'lthough these
        beliefs when they have rletermined that                  objections share this view, and most of          statements by Presidents Washington
        it is appropriate to do so in particular                 the religious litigants do as ia ell, The        and Jefferson were spoken to religious
        circuinstances. The Equal Employment                     Supreme Court, in describing family              congregations, and although religious
        Opportunity Commission has                               business owners with religious                   and moral conscience ivere tightly
        consistently protected "moral or ethical                 objections, explained that "[t]he owners intertmined for the Founders, they both
        beliefs as to what is right and wrong                    of the businesses have religious                 reflect a broad principle of respect for
        which are sincerely helrl with the                       objections to abortion, and according to conscience against government
        strength of traditional religious                        their religious beliefs the four                 coercion. James Madison liken ise called
                    views"'longside
                    religious views under the                    contraceptive methorls at issue are              conscience "the most sacred of all
        "standard [] developed in United States                  abortifacients. If the owners comply             property," and proposed that the Bill of
        v. Seeger, 380 U.S. 163 (1965) and                       with the HHS mandate, they believe               Rights should guarantee, in addition to
        [14'elsh]/'29 CFR 1605.1). The                           they will be facilitating abortions."            protecting religious belief and worship,
        Department of Justice has declared that,                 Hobby Lobby. 134 S. Ct. at 2751.                 that "the full and equal rights of
        in cases of capital punishment, no                       Outside of the context of abortion. as           conscience [shall not] be in any manner.
                                                                 cited above, Congress has also provided or on any pretext infringed." 2
        officer or employee inay be required to                  health care conscience protections
        attend or participate if doing so "is                                                                        These Founding Era statements of
        contrary to the moral or religious                       pertaining to sterilization,                     general principle do not specify hom
        convictions of the officer or employee,                  contraception, and other health care             they mould be applied in a particular
                                                                 services and practices.                          health care context. We do not suggest
        or if the employee is a medical
        professional who considers such                          F. Founding Principles                           that the specific protections offered in
                                                                                                                  this rule mould also be required or
           » See, for example. 42 CFR 422.206 (declaring            The Departments also look to                  necessarily appropriate in any other
        that the general Medicare Advautage rule "does not
                                                                 guidance from the broader history of             context that does not raise the specific
        require the MA plan to cover. furnish, or pay for                                                         concerns implicated by this Ivlandate.
        a particular counseling ot referral. seridce if the MA     ss See also 18 CFR 214.11 (ivhere a law
                                                                                                                  These interim final rules do not address
        organization that offers the plan— (1) Objects to the    enforcement agency (LEA) seeks assistance in the
                                                                                                                  in any way hom the Government woulrl
        prnvision of that service on moral nr religious          investigation or prosecution of trafficking of
        gmunds."): 42 CFR 438.102 (declaring that                persons, the reasonableness of the LEA's request balance its interests with respect to
        information requirements do not apply "'if the           will depend in part on "[c]ultural, religinus. nr
        MCO, PIHP, or PAHP objects to the seridce on             moral objections to the request").                         "-'rom George Washington to the Hebrew
        moral or religious pounds"); 48 CFR 1609.7001               as According to the Guttmacher Institute, 45 states   Congregation in Newport, Rhode Islancl (Aug. 18,
        (" health plan sponsoring organizationr are not          have conscience statutes pertaining to abortion (43      1790], available at https:,afounders.archives.gov/
        required to discuss treatment options that they          of ivhich cover institutions). 'I 8 have conscience      docuai eats/LVashington/06-06-D2-D131L
        would not ordinarily discuss in their custoinary         statutes pertaining to sterilization (16 of which          '" Letter to the Society of the Methodist Episcapal
        course of practice because such options are              cover institutions), and 12 have conscience statutes     Clnuch at New London, Connecticut (February 4,
        inconsistent with their professional judgment or         pertaining to contraception (8 of which cover            1809). available at litt ps:,'/founders.archi ves.gov/
        ethical, moral or religious beliefs."): 48 CFR           institutions). "Refusing to Provide Health Services"     documents/Jefferson/9901 %2-971 4,
        352.270-9 ("Nnn-Discrimination for Conscience"           (June I, 2017), available at https//                       ir James Madison, "Essay on Propertv" (March
        clause fnr organizatinns receiving HIV nr Malaria        isxmv guttmarher.org/state-polici explore/refasiag-      29. 1792); First draft of the First Amendment. 1
        relief funds).                                           pravi de-health-senices.                                 Annals of Congress 434 (luna 8. 1789).




Exhibit 5                                                                                                                                                                  JA-00001 51
                    Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 152 of 187
        47848            Federal Register/Vol. 62, No, 197/Friday. October                   '13,   2017/Rules and Regulations

        other health services not encompassed            H. Litigation Concerning the Atandate               organizations that have sued seeking a
        by the contraceptive Mandate.za Instead                  The sensitivity of certain health care      moral   exemption have all adopted moral
        we highlight this tradition of respect for            matters makes it particularly important        tenets opposed to contraception and
        conscience from our Founding Era to                   for the Govermnent to tread carefully          hire only employees who share this
        provide background support for the                    when engaging in regulation concerning view. It is reasonable to conclude that
        Departments'ecision to implement                      those areas, and to respect individuals        employees of these organizations would
        section 2713(a)(4) of the PHS Act, while              and organizations whose moral                  therefore not benefit from the Mandate.
        protecting conscience in the exercise of              convictions are burdened by                    As a result, subjecting this subset of
        moral convictions. We believe that these              Govertunent regulations, Providing             organizations to the Mandate does not
        interim final rules are consistent both               conscience protections advances the            advance any governmental interest. The
        with the American tradition of respect                Affordable Care Act's goal of expanding need to resolve this litigation and the
        for conscience and w;ith
               Congress'istory                                health coverage among entities and             potential concerns of similar entities.
                of provicling conscience                      individuals that might otherwise be            and our requirement to comply with
        protections in the kinds of health care               reluctant to participate in the market.        permanent injunctive relief cutTently
        matters involvecl in this Mandate.                    For example, the Supreme Court in              imposed    in March for Life, provide
        G. Executive Orders Relevant to These                 Hobby Lobby declared that, if HHS              substantial reasons for the Departments
                                                                                                             to protect moral convictions through
        Expanded Exemption.&                                  requires owners of businesses to cover         these interim final rules, Even though,
            Protecting moral convictions, as set              procedures that the owners "could not
                                                              in       conscience"    cover, such   as       as discussed below, we assume the
        forth in the expanded exemptions and                      good                                       number of entities encl individuals that
        accommodations of these rules, is                     abortion,  "HHS    would  effectively
                                                                                                             may seek exemption from the Mandate
        consistent w;ith recent executive orders. exclude these people from full                             on the basis of moral convictions, as
        President Trump's Executive Order                     participation  in  the economic   life of  the these  two sets of litigants did, will be
        concerning this Mandate directed the                  Nation.'"  134 S. Ct. at 2763. That w"ould
                                                                                                             small, we know from the litigation that
        Departments to consider providing                     be a serious outcome. As demonstrated          it will not be zero. As a result, the
        protections. not specifically for                     by litigation and public comments,             Deparnnents have taken these types of
        "religious" beliefs, but for                          various citizens sincerely hold moral          objections into consideration in
        "conscience."* We interpret that tenn to              convictions. which are not necessarily         reviewing our regulations. Having done
        include moral convictions and not just                r.ligious. against providing   or              so, we consider it appropriate to issue
        religious beliefs. Likewise, President                participating in coverage of                   the protections set forth in these interim
        Trump's first Executive Order, EO                     contraceptive   items  included  in  the       final rules. Just as Congress, in adopting
        13765, declared that "the Secretary of                Mandate. and some believe that some of the early provisions of the Church
        Health and Human Services (Secretary)                 those items may cause early abortions.         Amendments. viewed it as necessary
        and the heads of all other executive                  The Departments wish to implement the and appropriate to protect those
        departments and agencies (agencies)                   contraceptive coverage Guidelines              organizations and individuals with
        with authorities and responsibilities                 issued under section 2713(a)(4) of the         objections to certain. health care services
        under the [ACA] shall exercise all                    PHS Act in a way that respects the             on the basis of moral convictions. so we,
        authority and discretion available to                 moral convictions of our citizens so that too. believe that "our moral convictions
        them to wraive, defer, grant exemptions               they are tnore free to engage in "full         as vvell as our religious beliefs, warrant
        from. or delay the implementation of                  participation in the economic life of the protection from this intrusion by the
        any provision or requirement of the Act Nation." These expandecl exemptions                          Government" in this situation.
        that vvould impose a fiscal burden on                 clo so by removing an obstacle that
        any State or a cost, fee, tax. penalty, or            might otherwise lead entities or               I. The Departments'ebalancing of
        regulatory burden on individuals,                     individuals  with   moral  objections   to     Government Interests
        families, healthcare providers, health                contraceptive coverage to choose not to           For additional discussion of the
        insurers, patients, recipients of                     sponsor or participate in health plans if Governnlent's balance of interests
        healthcare sertrices, purchasers of health they include such coverage.                               concerning religious beliefs issued
        insurance, or makers of medical derdces,                 Among the lawsuits challenging the          contemporaneously with these interim
        products, or medications." This                       Mandate, two have been filed based in          final rules, see the related document
        I fandate imposes both a cost, fee, tax,              part on non-religious moral convictions. published by the Department elsewhere
        or penalty, and a regulatory burden, on               In one case, the Departments are subject in this issue of the Federal Register.
        individuals and purchasers of health                  to a permanent injunction requiring us         There, we acknowledge that the
        insurance that have moral convictions                 to respect the non-religious moral             Departments have changed the policies
        opposed to providing contraceptive                    objections of an employer, See inarch          and interpretations we previously
        coverage. These interim final rules                   for Life v. Buni'elh 128 F. Supp. 3d 116       adopted with respect to the Mandate
        exercise the Departments'iscretion to                 (D.D.C, 2015), In the other case, an           and the governmental interests that
        grant exemptions from the Mandate to                  appeals court recently affirmed a district underlying it, and we assert that we
        reduce and relieve regulatory burdens                 court ruling that allows the previous          now believe the Government's
        and promote freedom in the health care regulations to be imposed in a way that legitimate interests in providing for
        market,                                               violates the moral convictions of a small contraceptive coverage do not require us
                                                              nonprofit pro-life organization and its        to violate sincerely held religious beliefs
           ss As the
                     Supreme Court stated in Hobby bobby.     employees. See Real Alternatives, 2017         while implementing the Guidelines. For
        the  Court's decision concerns only the               WL 3324690. Our litigation of these            parallel  reasons, the Departments
        contraceptive Mandate. snd should not be
        understood to lmld that all insurance-coverage        cases has led to inconsistent court            believe Congress did not set forth— and
        mandatee. for example, for vaccinations or blood      rulings, consumed substantial                  we do not possess— interests that
        transfusions. must necessarily fail if they conflict  governmental resources, and created            require us to violate sincerely held
        with an employer's religious beliefs. Nor does the
        Court's opinion provide a shield for employers u ho uncertainty for objecting organizations,         moral convictions in the course of
        might cloak illegal discrimination as a religious (or issuers, third party administrators, and       generally requiring contraceptive
        moral) practice. 134 S. Ct. at 3783.                  employees and beneficiaries. The               coverage. These changes in policy at~




Exhibit 5                                                                                                                                          JA-00001 52
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 153 of 187
                            Federal Register/Vol. 82, No, 197/Friday. October                                '13,   2017/Rules anrj Regulations                         47849

        within the Departments'uthority, As                    Government is under no constitutional                       III. Provisions of the Interim Final
        the Suprente Court has acknovs ledged,                 obligation to fund contraception, cf.                       Rules With Comment Period
        "[ajgencies are free to change their                   Harris v. McRae, 448 U.S, 297 (1980),                          The Departments are issuing these
        existing policies as long as they provide              even more so may the Government                             interim final rules in light of the full
        a reasoned explanation for the change."                refrain from requiring private citizens to
        Encino Alotorcars, LLC v. ¹varro. 136                                                                              history of relevant rulemaking
                                                               cover contraception for other citizens in                   (including 3 previous interim final
        S. Ct. 2117, 2125 (2016). This "reasoned               violation of their moral convictions. Cf.
        analysis" requirement does not demand                                                                              rules), public comments, and the long-
                                                               Rust v. Sulli van. 500 U.S. 173, 192-93                     running litigation from non-religious
        that an agency '"demonstrate to a court's              (1991) ("A refusal to fund protected                        moral objectors to the Mandate, as well
        satisfaction that the reasons for the new              activity, without more, cannot be                           as the infortnatiun contained in the
        policy are better than the reasons for the             equated with the imposition of a                            companion interim final rules issued
        old oi1e; it suffices that the new policy              'penalty'n that activity,").
        is permissible under the statute, that                                                                             elsewhere in this issue of the Federal
        there are good reasons for it„and that                    The Departments acknowledge that                         Register. These interim final rules seek
        the agency believes it to be better, which             coverage of contraception is an                             to resolve these matters by directing
        the conscious change of course                         important and highly controversial                          HRSA, to the extent it requires coverage
        adequately indicates." United Student                  issue, implicating many different views.                    for certain contraceptive services in its
        Aid Funds, Inc. v. King, 200 F. Supp. 3d               as reflected for example in the public                      Guidelines, to afford an exemption to
        163,, 169 — 70 (D.D.C. 2016) (citing FCC v. comments received on multiple                                          certain entities and individuals with
        Fox Television Stations, Inc.. 556 U,S.                rulemakings over the course of                              sincerely held moral convictions by
        502, 515 (2009)); see also         ¹w     Edge         implementation of section 2713(a)(4) of
                                                               the PHS Act. Our expansion of
                                                                                                                           which they object to contraceptive or
                                                                                                                           sterilization coverage, and by making
        ¹ttvork, Inc. v. FCC, 461 F.3d 1105,
        1112-13 (9th Cir. 2006) (rejecting an                  conscience protections for moral                            the accommodation process available
        argument that "an agency changing its                  convictions. sitnilar to protections                        for certain organizations with such
        course by rescinding a rule is obligated               contained in numerous statutes                              convictions.
        to supply a reasoned analysis for the                  governing health care regulation. is not                       For all of the reasons discussed and
        change beyond that which may be                        taken lightly. However, after                               referenced above, the Departments have
        required vvhen an agency does not act in reconsidering the interests served by the                                 determined that the Government's
        the first instance" ).ro                               Mandate in this particular context, the                     interest in applying contraceptive
           The Departments note that the                       objections raised, and the relevant                         coverage requirements to the plans of
        exemptions created here, like the                      Federal law, the Departments have                           certain entities and individuals does not
        exemptions created by the last                         determined that expanding the                               outweigh the sincerely held moral
        Administration, do not burden third                    exemptions to include protections for                       objections of those entities and
        parties to a degree that counsels against moral convictions is a more appropriate                                  individuals. Thus, these interim final
        providing the exemptions. In addition to administrative response than continuing                                   rules amend the regulations amended in
        the apparent fact that many entities with to refuse tu extend the exemptions and                                   both the Departmetrts'uly 2015 final
        non-religious moral objections to the                  accommodations to certain entities and                      regulations and in the companion
        Mandate appear to only hire persons                    individuals for whom the Mandate                            interim final rules concerning religious
        that share those objections, Congress did violates their sincerely held moral                                      beliefs Issued contemporaneously with
        not create a right to receive                          convictions. Although the number of                         these interim final rules and published
        contraceptive coverage, and Congress                   organizations and individuals that may                      elsewhere in this issue of the Federal
        explicitly chose not to impose the                     seek tu take advantage of these                             Register.
        section 2?13 requirements on                           exemptions and accommodations may                              These interim final rules expand
        grandfathered plans benefitting millions be small, we believe that it is important                                 those exemptions to include additional
        of people. Individuals who are unable to formally to codify such protections for                                   entities and persons that object based on
        obtain contraceptive coverage through                  objections based on moral conviction,                       sincerely held moral convictions. These
        their employer-sponsored health plans                  given the long-standing recognition of                      rules leave in place HRSA's discretion
        because of the exemptions created in                   such protections in health care and                         to continue to require contraceptive and
        these interim final rules, or because of               health insurance context in law and                         sterilization coverage where no
        other exemptions to the Mandate, have                  regulation and the particularly sensitive                   objection specified in the regulations
        other avenues for obtaining                            nature of these issues in the health care                   exists, and if section 2713 of the PHS
        contraception, including through                       context. These interim final rules leave                    Act otherwise applies. These interim
        various other mechanisms by which the unchanged HRSA's authority to decide                                         final rules also maintain the existence of
        Government advances contraceptive                      whether to include contraceptives in the                    an accommodation process as a
        coverage, particularly for low-income                  women's preventive services Guidelines                      voluntary option for organizations with
        women, and which these interim final                   for entities that are not exempted by                       moral objections to contraceptive
        rules leave unchanged.ao As the                        law, regulation, or the Guidelines. These                   coverage, but consistent with our
                                                               rules also do not change the many other                     expansion of the exemption, we expand
          » See aLso Chesson, LLS..4.. Inc. v. Natuml          mechanisms by which the Government                          eligibility for the accommodation to
        Resources f)a/ense Council, fnc, 467 I).S. 837, 863— advances contraceptive coverage,                              include organizations with sincerely
        64 (1084) (" The fact that the agency has adopted
        different definitions in different contexts adds force particularly for
                                                                                 low-income women.                         held moral convictions concerning
        to the argument that the definition itself is flexible,                                                            contraceptive coverage. HRSA is
        particularly since Congress has never indicated any       and Chi(d Health Block Grants. 42 L(.S.(:. 703; 42       simultaneously updating its Guidelines
        disapproval of a flexible reading of the statute."]       U.S.C. 247b-12; Title XIX of the Social Security         to reflect the requirements of these
           se See, for example, Family Planning grants in 42      Act, 42 U.S.C. 1306, et seqa the Indian Health           interim final rules.»
        U.S.C. 300, et seqa the Teenage Pregnancy                 Service, 25 U.S.C. 13, 42 U.S.C. 2001(a), a 25 U.S.C.
        Prevention Program, Public Lars 112 — 74 ('l25 Stat       1601. et seqa Health center g'ants. 42 L(.S.C.
                                                    I
        786, 1080); the Healthy Start Program, 42 L...
        254c— 8; the Maternal, Infant. and Early Childhood
                                                                  254b(e), (g). (h). 8: (i): the NIH Clinical Center. 42
                                                                  U.S.C. 248; and the Personal Responsibility
                                                                                                                              s'ee h ttps iqrveoi .hrsa.govrivomensgui d elis as/
                                                                                                                            and https hsassvhrsa.govrivrmensguideiines2016!
        Home Visiting Propain. 42 U.S.C. 711; Maternal            Education Program, 42 Il.S.C. 713.                       index. html.




Exhibit 5                                                                                                                                                                   JA-00001 53
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 154 of 187
        47850          Federal Register/Vol. 82, No, 197/Friday. October                      '13,   2017/Rules anr) Regulations

        1. Exemption for Objecting Entities          document provides vt hat benefits are                with reference to nonprofit status as
        Based on Moral Convictions                   provided to participants and                         previous rules have done. Many of the
           In the new 45 CFR 147.133 as created      beneficiaries under the plan and,                    federal health care conscience statutes
        by these interim final rules, we expand
                                                     therefore. if an objecting employer                  cited above offer protections for the
        the exemption that tvas previously           would like to exclude all or a subset of             moral convictions of entities without
        located in td 147.131(a). and that was       contraceptive services, it must ensure               regard to whether they operate as
        expanded in ti 147.132 by the                that the exclusion is clear in the plan              nonprofits or for-profit entities. In
        companion interim final rules                document. Moreover, if there is a                    addition, a significant majority of states
        concerning religious beliefs issued          reduction in a covered service or                    either iinpose no contraceptive coverage
        conteinporaneously with these interim        benefit, the plan has to disclose that               requirement, or offer broader
        final rules and published elsewhere in       change to plan pat1icipants.ax Thus,                 exemptions than the exemption
        this issue of the Federal Register.          where an exemption applies and all or                contained in the July 2015 final
                                                     a subset of contraceptive services are               regulations.» States also generally
           With respect to employers that
        sponsor group health plans.                  omitted from a plan's coverage,                      protect moral convictions in health care
                                                     otherwise applicable ERISA disclosures               conscience laws, and they often offer
        I) 147.133(a)(1) and (a)(1)(i) provide
        exemptions for certain employers that        should reflect the omission of coverage              those protections whether or not an
        object to coverage of all or a subset of     in ERISA plans. These existing                       entity operates as a nonprofit.aa
        contraceptives or sterilization and          disclosure requirements serve to help                Although the practice of states is by no
        related patient education and                provide notice to participants anrl                  means a limit on the discretion
                                                     beneficiaries of what ERISA plans do                 delegated to HRSA by the Affordable
        counseling based on sincerely held           anrl do not cover. The Departments
        moral con~victions.                                                                               Care Act, nor is it a stateinent about
           For avoidance of doubt, the               invite public comment on whether                     what the Federal Government may do
        Departments wish to make clear that the      exempt entities, or others, would find               consistent with other protections or
        expanded exemption in Ii 147.133(a)          value either in being able to maintain or            limitations in federal law, such state
        applies to several distinct entities         submit a specific form of certification to           practice can be informative as to the
        involved in the provision of coverage to     claim their exemption, or in otherwise               viability of offering protections for
        the objecting employer's employees.          receiving guidance on a way to                       conscientious objections in particularly
        This explanation is consistent with how      rlocument their exemption.                           sensitive health care contexts, In this
                                                        The exemptions in Ij 147.133(a) apply             case, the existence of many instances
        prior rules have worked by means of          "to the extent" of the objecting
        similar language. Section 147.133(a)(1)                 entities'incerely                         where conscience protections are
                                                                held moral convictions. Thus,             offered, or no underlying mandate of
        and (a)(1)(i), by specifying that "[a]       entities that hold a requisite objection to
        group health plan and health insurance                                                            this kind exists that could violate moral
        coverage provided in connection with a       covering some, but not all, contraceptive            convictions, supports the
                                                     items would be exempt with respect to                            Departments'ecision
                                                                                                                    to expand the Federal
        group health plan" is exempt "to the         the items to w'hich they object. but not
        extent the plan sponsor objects as                                                                exemption concerning this Mandate as
                                                     with respect to the items to which they              set forth in these interim final rules.
        specified in paragraph (a)(2)," exempt       do not object. Likewise, the requisite
        the group health plans the sponsors of                                                               Section 147.133(a)(1)(i)(A) of the rules
                                                     objection of a plan sponsor or                       specifies that the exemption includes
        which object, and exen1pt their health       institution of higher education in
        insurance issuers in providing the                                                                the plans of a plan sponsor that is a
                                                     Ii 147.133(a)(1)(i) and (ii) exempts its             nm1profit organization with sincerely
        coverage in those plans (whether or not
        the issuers have their own objections).      group health plan, health insurance                  held moral convictions.
                                                     coverage offered by a health insurance                  Section 147.133(a)(1)(i)(B) of the rules
        Consequently, with respect to                issuer in connection with such plan,
        Guidelines issued under                                                                           specifies that the exemption includes
                                                     and its issuer in its offering of such               the plans of a plan sponsor that is a for-
        Ij 147.130(a)(1)(iv), or the parallel
        provisions in 26 CFR 54.9815—                coverage. but that exemption does not                profit entity that has no publicly traded
                                                     extend to coverage provided by that                  ownership interests (for this purpose, a
        2713T(a)(1)(ivj and 29 CFR 2590.715—         issuer to other group health plans where
        2713(a)(1)(iv), the plan sponsor, issuer,                                                         publicly traded ownership interest is
                                                     the plan sponsors have no qualifying                 any class of common equity securities
        and plan covered in the exemption of         objection, The objection of a health
        that paragraph would face no penalty as                                                           required to be registered under section
                                                     insurance issuer in tj 147.133(a)(1)(iii)            12 of the Securities Exchange Act of
        a result of omitting contraceptive
        coverage from the benefits of the plan       similarly operates only to the extent of             1934).
                                                     its objection, and as otherwise limited                Extending the exemption to certain
        participants and beneficiaries.              as described below.                                  for-profit entities is consistent with the
           Consistent with the restated
        exemption, exempt entities will not be       2. Exemption of Certain Plan Sponsors
                                                                                                          Supreme Court's ruling in Hobby Lobby.
        required to coniply with a self-                                                                  which declared that a corporate entity is
                                                        The rules cover certain kinds of non-             capable of possessing and pursuing non-
        certification process. Although exempt       governmental employer plan sponsors
        entities do not need to file notices or                                                           pecuniary goals (in Hobby Lobby,
                                                     with the requisite objections, and the               religion), regardless of whether the
        certifications of their exemption, and       rules specify which kinds of entities
        these interim final rules do not impose                                                           entity operates as a nonprofit
                                                     qualifv for the exemption.                           organization. and rejecting the
        any new notice requirements on them.            Under these interim final rules, the
        existing ERISA rules governing group         Departments do not limit the exemption                      See Cuttmacher Institute, "Insurance Coverage
        health plans require that, with respect to                                                        of Contraceptives" (Aug. 1. 2017), available at
        plans subject to ERISA, a plan                 ss See, for example. 29 U.S.C. 1022, 1024(b), 29   h tt pat! Avuav guttmarher.org/state-poli cy/exp)ore/
        document must include a                      CFR 2520.102-2, 2520.102-3, a 2520.104b —3(rl),      insurane-ccoverag-coontraceptive.
        comprehensive summary of the benefits        and 29 CFR 2590.715 — 2715. See also 45 CFR             '" See, for example. Cuttmacher Institute,
                                                     147.200 (requiring disclosure of the "exceptions,    "Refusing to Provide Health Services" (Aug. I,
        covered by the plan and a statement of       reductions, and limitations of the                   2017], available at https://aarcesguttmacher.org/
        the conditions for eligibility to receive             coverage,'ncluding
                                                               group health plans and group a              state-poli cy/explore/re/usi ng-provi de-health-
        benefits. Under ERISA, the plan              individual issuers).                                 services.




Exhibit 5                                                                                                                                                 JA-00001 54
                     Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 155 of 187
                          Federal Register/Vol. 82, No, 197/Friday. October                             '13,   2017/Rules anrj Regulations                      47851

        Departments'rgument to the contrary,                 v, hether the exen1ption in                             furnished for the purpose of causing or
         134 S, Ct. 2768-75. Some reports and                rt147.133(a)(1)(i) for plan sponsors with               assisting in causing assisted suicide,
        industry experts have indicated that not             moral objections to the lvlandate should                euthanasia, or mercy killing, and the
        many for-profit entities beyond those                be finalized to encompass all of the                    statute similarly does not limit those
        that had originally brought suit have                types of plan sponsors covered by                       protections based on whether the entity
        sought relief from the Mandate after                 $ 147.132(a)(1)(i), including publicly                  is publicly traded or governmental. (42
        Hobby Lobbv.as The mechanisms for                    traded corporations vvith objections                    U.S.C. 18113).sa
        determining whether a company has                    based on sincerely held moral                             Sections 1395vv-22(j)(3)(B) and
        adopted and holds certain principles or              convictions. and also non-federal                       1396u-2(b)(3) of 42 U.S.C. protect
        views, such as sincerely held moral                  governmental plan sponsors that may                     organizations that offer Medicaid and
        convictions, is a matter of vvell-                   have objections based on sincerely held                 Medicare Advantage managed care
        established State lavv with respect to               moral convictions.                                      plans from being required to provide,
        corporate decision-making,'e and the                   In the case of particularly sensitive                 reimburse for„or provide coverage of a
        Departments expect that application of               health care matters, several significant                counseling or referral service if they
        such laws mould cabin the scope of this              federal health care conscience statutes                 object to doing so on moral grounds,
        exemption.                                           protect entities'oral objections                        and those paragraphs do not further
           The July 2015 final regulations                   without precluding publicly traded and                  specify that publicly traded entities do
        extended the accommodation to for-                   governmental entities from using those                  not qualify for the protections. Congress*
        profit entities only if they are closely             protections. For example, the first                     most recent statement on Government
        held, by positively defining mhat                    paragraph of the Church Amendments                      requirements of contraceptive coverage
        constitutes a closely held entity. Any               provides certain protections for entities               specified that, if the District of
        such positive definition runs up against             that object based on moral convictions                  Columbia requires "the provision of
        the myriad state differences in defining             to making their facilities or personnel                 contraceptive coverage by health
        such entities, and potentially intrudes              available to assist in the performance of               insurance plans," "it is the intent of
        into a traditional area of state regulation          abortions or sterilizations, and the                    Congress that any legislation enacted on
        of business organizations. The                       statute does not limit those protections                such issue should include a 'conscience
        Departments implicitly recognized the                based on whether the entities are                       clause* which provides exceptions for
        difficulty of defining closely held                  publicly traded or governnental. (42                    religious beliefs and moral convictions."
        entities in the July 2015 final                      U.S.C. 300a-7(b)). Thus, under section                  Consolidated Appropriations Act of
        regulations when we adopted a                        300a-7(b), a hospital in a publicly                     2017, Division C, Title VIII, Sec. 808.
        definition that included entities that are           traded health system, or a local                        Congress expressed no intent that such
        merely "substantially similar" to certain            governmental liospital, could adopt                     a conscience should be limited based on
        specified parameters, and we allowed                 sincerely held moral convictions by                     whether the entity is publicly traded.
        entities that mere not sure if they met              which it objects to providing facilities or                At the same time, tl1e Departments
        the definition to inquire with HHS: HHS              personnel for abortions or sterilizations,              lack significant inforlnation about the
        mas permitted to decline to answer the               and if the entity receives relevant funds               need to extend the expanded exemption
        inquiry, at vvhich time the entity mould             from HHS specified by section 300a—                     further, tiVe have been subjected to
        be deemed to qualify as an eligible                  7(b). the protections of that section                   litigation by nonprofit entities
        organization. Instead of attempting to               mould apply, The Coats-Snome                            expressing objections to the Mandate
        positively define closely held                       Amendment likewise provides certain                     based on non-religious moral
        businesses for the purpose of this rule,             protections for health care entities and                convictions, and we have been sued by
        the Departments consider it much more                postgoraduate physician training                        closely held for-profit entities
        clear, effective. and preferable to define           programs that choose not to perfornn                    expressing religious objections. This
        the category negatively by reference to              refer for, or provide training for                      combination of different types of
        one element of our previous definition,              abortions, and the statute does not lin1it              plaintiffs leads us to believe that there
        namely, that the entity has no publicly              those protections based on whether the                  may be a small number of closely held
        traded ovvnership interest (that is, any             entities are publicly traded or                         for-profit entities that mould seek to use
        class of common equity securities                    governmental, (42 U,S.C. 238n).                         an exemption to the contraceptive
        required to be registered under section                 The 1/vteldon Amendment az provides                  Mandate based on moral convictions.
        12 of the Securities Exchange Act of                 certain protections for health care                     The fact that many closely held for-
         1934).                                              entities, hospitals, provider-sponsored                 profit entities brought challenges to the
           In this way, these interim final rules            organizations, health maintenance                       Mandate has led us to offer protections
        differ from the exemption provided to                organizations, and health insurance                     that woulcl include publicly traded
        plan sponsors smith objections based on              plans that do not provide, pay for,                     entities with religious objections to the
        sincerely held religious beliefs set forth           provide coverage of, or refer for                       Mandate if such entities exist, But the
        in 147.132(a)(1) —those extend to for-
            bg                                               abortions, and the statute does not limit               combined lack of any lawsuits
        profit entities whether or not they are              those protections based on whether the                  challenging the Mandate by for-profit
        closely held or publicly traded. The                 entity is publicly traded or                            entities mith non-religious moral
        Departments seek public comntent on                  governmental, The Affordable Care Act                   convictions, and of any lawsuits by any
                                                             provides certain protections for any                    kind of publicly traded entity, leads us
          » See Jennifer Haberkorn, "Two years later, few    institutional health care entity, hospital,             to not extend the expanded exemption
        Hobby Lobby copvcats emerge," Politico (Oct. 11.                                                             in these interim final rules to publicly
        201SJ, available at httpoviwiawpoiitico,com/story/
                                                             provider-sponsored organization, health
        201 6/1 0/o ham a care-birth-con troi-man date-      maintenance organization, health                        traded entities, but rather to invite
        etnp foyers-229627.                                  insurance plan, or any other kind of                    public conunent on whether to do so in
          as Although the Departments do not prescribe any
                                                             health care facility, that does not                       's The lack of the linutation in this proidsion nmy
        form or noti5cation, they woulit expect that such
        principles or idews would have been adopted and      provide any health care item or setmice                 be particularly relevant smce it is contained in the
        documented in accordance with the laws of the                                                                same statute, the ACA, as the provision under
        jurisdiction under which they are incorporated or         sr Consolidated Appropriations Act of 2017, Div.   which the lvlandate —and these exemptions to the
        organized.                                           H. Title   y, Sec. S07fd]. Pub. L. 115 —31.             Mandate — are promulgated.




Exhibit 5                                                                                                                                                            JA-00001 55
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 156 of 187
        47852          Federal Register/Vol. 82, No, 197/Friday. October               '13,   2017/Rules and Regulations

        a vvay parallel to the protections set       accommodation process does not                 4. Exeinption for Issuers
        forth in g 147.132(a)(1)(i). We agree with   actually accommodate the objections of             These interim final rules extend the
        the Suprenie Court that it is improbable     many entities. This has led many               exemption, in g 147.133 fa)(1)(iii), to
        that many publicly traded companies          religious groups to challenge the              health insurance issuers offering group
        with numerous "unrelated                     acconlnloclatloli ill court, allcl we expect   or individual health insurance coverage
        shareholders — including institutional       similar challenges vl, ould come from          that sincerely hold their own moral
        investors with their own set of              organizations objecting to the                 convictions opposecl to providing
        stakeholders —would agree to run a           accommodation based on moral                   coverage for contraceptive services.
        corporation under the same religious         convictions if we offered them the                As discussed above, where the
        beliefs" {or moral convictional and          accommodation. but not an exemption,           exelnption for plan sponsors or
        thereby qualify for the exemption.           When we took that narrow approach              institutions of higher education applies,
        Hobby Lobby, 134 S. Ct. at 2774, We are      with religious nonprofit entities it led to    issuers are exempt under those sections
        also not aware of other types of plan                                                       with respect to providing coverage in
                                                     multiple cases in many courts that we
        sponsors (such as non-Federal                needed to litigate to the Supreme Court        those plans. The issuer exemption in
        governmental entities) that might                                                           sj 147.133(a)(1)(iii) adds to that
        possess moral objections to compliance       various times. Although objections to
                                                     the acconunodation vvere not                   protection. but the additional protection
        with the Mandate, including whether                                                         operates in a different way than the plan
        some might consider certain                  specifically litigated in the tvvo cases
        contraceptive methods as having a            brought by nonprofit non-religious             sponsor exemption operates, The only
        possible abortifacient effect.               organizations (because vve have not even       plan sponsors, or in the case of
                                                     made them eligible for the                     individual insurance coverage.
        Nevertheless, we would welcome any                                                          individuals, who are eligible to
        comments on whether such                     accommodation), those organizations
        corporations or other plan sponsors          made it clear that they and their              purchase or enroll in health insurance
        exist and would benefit from such an         employees strongly oppose coverage of          coverage offered by an exempt issuer
        exemption.                                   certain contraceptives in their plans and      that does not cover some or all
          Despite our a lack of complete             in connection lvith their plans.               contraceptive services are plan sponsors
        information, the Departments know that                                                      or indivicluals who themselves object
        nonprofit entities have challenged the       3. Exemption for Institutions of Higher        and are other&vise exempt based on their
        Mandate, and we assume that a closely        Education                                      objection (vvhether the objection is
        held business might wish to assert noix-                                                    based on moral convictions, as set forth
                                                       The plans of institutions of higher          in these rules, or on religious beliefs, as
        religious moral convictions in objecting     education that arrange student health
        to the Mandate (although v e anticipate                                                     set forth in exemptions created by the
                                                     insurance coverage will be treated             companion interim final rules publishecl
        very few if any will do so). Thus we
        have chosen in these interim final rules     similarly to the way that plans of             elsewhere in this issue of the Federal
        to include them in the expanded              employers are treated for the purposes         Register). Thus, the issuer exemption
        exemption and thereby remove an              of such plans being exempt or                  specifies that where a health insurance
        obstacle preventing such entities from       accommodated based on moral                    issuer providing group health insurance
        claiming an exemption based on non-          convictions. These interim final rules         coverage is exempt uncler paragraph
        religious moral convictions. But we are      specify, in f 147.133(a)(1)(ii), that the      (a)(1)(iii), the plan remains subject to
        less certain that we need to use these       exemption is extended. in the case of          any requirement to provide coverage for
        interim final rules to extend the            institutions of higher education (as           contraceptive services under Guidelines
        expanded exenlption for moral                defined in 20 U.S.C. 1002), to their           issued under g 147.130(a)(1)(iv) unless
        convictions to encompass other kinds of      arrangement of student health insurance        the plan is otherwise exempt from that
        plan sponsors not incluclecl in the          coverage. in a manner comparable to the        requirement, Accordingly, the only plan
        protections of these interim final rules.    applicability of the exemption for group       sponsors„or in the case of individual
        Therefore, with respect to plan sponsors     health insurance coverage provided in          insurance coverage. individuals, who
        not included in the expanded                 connection with a group health plan            are eligible to purchase or enroll in
        exemptions of S 147.133(a)(1) fi), and       established or maintained by a plan            health insurance coverage offered by an
        non-federal governmental plan sponsors       spollsol'.                                     issuer that is exempt under this
        that might have moral objections to the        The Departments are not aware of
                                                                                                    paragraph (a)(1)(iii) that does not
        Mandate. we invite public comment on                                                        include some or all contraceptive
                                                     institutions of higher education that          services are plan sponsors or
        whether to include such entities when        arrange student coverage ancl object to
        we finalize these rules at a later date.                                                    individuals who themselves object and
           The Departments further conclude          the Mandate based on non-religious             are exempt.
        that it would be inadequate to merely        moral convictions. We have been sued              Under the rules as amencled, issuers
        provide entities access to the               by several institutions of higher              w;ith objections based on sincerely held
        accommodation process instead of to          education that arrange student coverage        moral convictions could issue policies
        the exemption where those entities           and object to the Mandate based on             that omit contraception to plan sponsors
        object to the Mandate based on sincerely     religious beliefs. We believe the              or inclividuals that are otherwise exempt
        held moral convictions. The                  existence of such entities with non-           based on either their religious beliefs or
        Departments have stated in our               religious moral objections, or the             their moral convictions, and issuers
        regulations and court briefings that the     possible forlnation of such entities in        with sincerely held religious beliefs
        existing accommodation with respect to       the future, is sufficiently possible so        could likevvise issue policies that omit
        self-insured plans requires                  that we should provide protections for         contraception to plan sponsors or
        contraceptive coverage as part of the        them in these interim final rules. But         individuals that are otherwise exempt
        same plan as the coverage provided by        based on a lack of information about           based on either their religious beliefs or
        the emplover, and operates in a way          such entities, vve assume that none will       their moral convictions.
        "seamless" to those plans. As a result,      use the exemption concerning student              Issuers that hold moral objections
        in significant respects, the                 coverage at this time.                         should identify to plan sponsors the




Exhibit 5                                                                                                                                 JA-00001 56
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 157 of 187
                          Federal Register/Vol. 82, No, 197/Friday. October                   '13,   2017/Rules and Regulations                       47853

        lack of contraceptive coverage in any         else@, here in this issue of the Federal              This individual exeniption allows
        health insurance coverage being offered       Register. The Departments solicit public           plan sponsors and issuers that do not
        that is based on the issuer's exemption,      comment; however, on whether there                 specifically object to contraceptive
        and communicate the group health              are situations where there may be an               coverage to offer morally acceptable
        plan's inrlependent obligation to             additional need to provide distinct                coverage to their participants or
        provide contraceptive coverage, unless        protections for third party                        subscribers who do object, while
        the group health plan itself is exempt        administrators that may have moral                 offering coverage that inclurles
        under regulations governing the               convictions implicated by the                      contraception to participants or
        Mandate.                                      Mandatecm                                          subscribers vvho do not object. This
           In this way, the issuer exemption                                                             individual exemption can apply i&4th
        serves to protect objecting issuers both      5. Scope of Objections Needed for the              respect to individuals in plans
        from being asked or required to issue         Objecting Entity Exemption                         sponsored by private employers or
        policies that cover contraception in              Exemptions for objecting entities              governmental employers. For example„
        violation of the issuers'incerely held        specify that they apply where the                  in one case brought against the
        moral convictions, and from being asked       entities object as specifierl in                   Departments, the State of Missouri
        or required to issue policies that omit       ti 147.133(a)(2). That section specifies           enacterl a law under which the State is
        contraceptive coverage to non-exempt          that exemptions for objecting entities             not permitted to discriminate against
        entities or individuals, thus subjecting      will apply to the extent that an entity            insurance issuers that offer health plans
        the issuers to potential liability if those   rlescribed in ti 147.133(a)(1) objects to its without coverage for contraception
        plans are not exempt from the                 establishing, maintaining, providing,              based on employees'oral convictions,
        Guidelines. At the same time, the issuer      offering, or arranging (as applicable) for or against the individual employees
        exemption will not serve to remove            coverage, payments, or a plan that                 who accept such offers, See IVieland.
        contraceptive coverage obligations from       provides coverage or payments for some 196 F. Supp. 3d at 1015 — 16 (quoting
        any plan or plan sponsor that is not also     or all contraceptive services, based on            Mo. Rev. Stat. 191.724). Under the
        exempt, nor will it prevent other issuers     its sincerely held moral convictions.              individual exemption of these interim
        from being required to provide                                                                   final rules, employers sponsoring
        contraceptive coverage in inrlividual         6. Individual Exemption                            governmental plans would be free to
        insurance coverage. Protecting issuers            These interim final rules include a            honor the sincerely held moral
        that object to offering contraceptive         special rule pertaining to individuals             objections of individual employees by
        coverage based on sincerely held moral        (referrerl to here as the "individual              offering them plans that omit
        convictions will help preserve space in       exemption"). Section 147,133(b)                    contraception, even if those
        the health insurance market for certain       provides that nothing in                           grsvernmental entities do not object to
        issuers so that exempt plan sponsors          Ii 147.130(a)(1)(iv), 26 CFR 54.9815—              offering contraceptive coverage in
        and individuals will be able to obtain        2713T(a)(1)(iv) and 29 CFR 2590.715-               general.
        coverage.                                     2713(a)(1)(iv), tnay be construed to                  This '"individual exemption" cannot
           The Departments are not currently          prevent a willing plan sponsor of a                be used to force a plan (or its sponsor)
        aware of health insurance issuers that        group health plan and/or a willing                 or an issuer to provirle coverage
        possess their own religious or moral          health insurance issuer offering group or omitting contraception, or. with respect
        objectioiis to offering c~ontraceptive        individual health insurance coverage,              to health insurance coverage, to prevent
        coverage, Nevertheless, many Federal          from offering a separate benefit package the application of state law that requires
        health care conscience laws and               option, or a separate policy, certificate,         coverage of such contraceptives or
        regulations protect issuers or plans          or contract of insurance, to any                   sterilization. Nor can the individual
        specifically. For example„as discussed        individual who objects to coverage or              exeinption be construed to require the
        above, 42 U.S.C. 1395w-22(j)(3)(B) and        payments for some or all contraceptive             guaranteed availability of coverage
        1396u-2(b)(3) protect plans or managed        services based on the individual's                 omitting contraception to a plan sponsor
        care organizations in Medicaid or                                                                or individual who does not have a
        Medicare Advantage. The Weldon                sincerely held moral convictions. The
                                                      individual exemption extends to the                sincerely held moral objection. This
        Amenrlment protects HMOs, health                                                                 individual exemption is limited to the
        insurance plans, and any other health         coverage unit in which the plan
                                                      participant, or subscriber in the                  requirement to provide contraceptive
        care organizations from being required                                                           coverage under section 2713(a)(4) of the
        to provide coverage or pay for abortions.
                                                      individual market, is enrolled (for
                                                      instance, to family coverage covering              PHS Act, and does not affect any other
        See, for example, Consolidated                                                                   federal or state law governing the plan
        Appropriations Act of 2017, Div. H,           the participant and his or her
                                                      beneficiaries enrolled under the plan),            or coverage. Thus, if there are other
        Title V, Sec. 507(d), Public Law 115 —31.                                                        applicable laws or plan terins governing
        The most recently enacted Consolidated        but does not relieve the plan's or
                                                      issuer's obligation to comply with the             the benefits, these interim final rules do
        Appropriations Act declares that                                                                 not affect such other laws or terms.
        Congress supports a "conscience               Mandate with respect to the group
                                                      health plan at large or, as applicable, to            The Departments believe the
        clause" to protect moral convictions                                                             individual exemption will help to meet
        concerning "the provision of                  any other individual policies the issuer
                                                      offers,                                            the Affordable Care Act's goal of
        contraceptive coverage by health                                                                 increasing health coverage because it
        insurance plans." See id. at Div. C, Title                                                       will reduce the incirlence of certain
        VIII, Sec. 808,                                  seThe exemption for issuers, as outlined here„
                                                      does not make a distinction among issuers based on individuals choosing to forego health
           The issuer exemption does not
        specifically include third party
                                                      tvhether they are publicly traded, unlike the plan coverage because the only coverage
                                                      sponsor exentption for bttsiness entities, Because available would violate their sincerely
        arlininistrators, for the reasons             the issuer exemption operates more narrotvly than
                                                                                                         held nioral corn ictions.ao At the same
        discussed in the companion interim            the exemption for business plan sponsors operates,
                                                      in the ways described here, and exists in part to
        final rules concerning religious beliefs
        issued contemporaneously with these
                                                      help preserve market options for objecting plan       'his    prospect has been raised in cases of
                                                      sponsors, the Departments consider it appropriate   religious individuals — see, for example. 1Viefnnd,
        interim final rules and published             to not dratv such a distinction among issuers.                                                  Continued




Exhibit 5                                                                                                                                                 JA-00001 57
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 158 of 187
        47854               Federal Register/Vol. 82, No, 197/Friday. October 'l3, 2017/Rules ancj Regulations

        time, this individual exemption "does                     on moral bases from those who object          section 2713(a) and (a)(4) of the PHS
        not undermine the governmental                            on religious bases, That is, a willing        Act, contained in 26 CFR 54,9815-
        interests furthered by the contraceptive                  employer or issuer may offer the seine        2713T(a)(1) introductory text and
        coverage requirement," "I because,                        benefit package option or policy,             (a)(1)(iv), 29 CFR 2590.715-2713(a)(1)
        when the exemption is applicable, the                     certificate, or contract of insurance-        introductory text and (a)(1)(iv). and 45
        indivirlual cloes not want the coverage,                  ivhlch excludes the salne scope of soine      CFR 147.130(a)(1) and (a) f1)(iv).
        and therefore would not use the                           or all contraceptive coverage —to             9. Conclusion
        objectionable items even if they were                     individuals who are exempt from the
        covered. In addition, because the                         Mandate because of their moral                   The Departments believe that the
        incliviclual exemption only operates                      convictions (uncler these rules) or their     Guidelines, and the expanded
        when the employer and/or issuer, as                       religious beliefs (under the regulations      exemptions and accommoclations set
        applicable„are vvilling, the exemption                    as amended by the interim final rules         forth in these interim final rules, will
        will not unclermine any governinental                     pertaining to religious beliefs).             advance the legitimate but limited
        interest in the workability of the                                                                      purposes for which Congress imposed
                                                                  7. Optional Accoinmodation                    section 2713 of the PHS Act, while
        insurance market, because we expect
        that any workability concerns will be                        In adclition to expanding the              acting consistently with Congress'ell-
        taken into account in the decision of                     exemption to those with sincerely held        established record of allowing for moral
        whether to be willing to offer the                        moral convictions, these rules also           exemptions with respect to various
        individual morally acceptable coverage.                   expand eligibilitv for the optional           health care matters. These interim final
           For similar reasons, we have changed                   accommoclation process to inclucle            rules maintain HRSA's discretion to
        our position and now believe the                          employers Ivdth objections based on           decide whether to continue to require
        individual exemption will not                             sincerely held moral convictions. This        contraceptive coverage under the
        undermine any Govermnent interest in                      is accomplishecl by inserting references      Guidelines if no regulatorily recognized
        uniformity in the health insurance                        to the newly added exemption for moral        exemption exists (and in plans where
        market. At the level of plan offerings,                   convictions. 45 CFR 147.133, into the         Congress applied section 2713 of the
        the extent to which plans cover                           regulatory sections where the                 PHS Act). As cited above, these interim
        contraception under the prior rules is                    accommodation process is codified, 45         final rules also leave fully in place over
        already far from uniform. The Congress                    CFR 147.131, 26 CFR 54.9815 — 2713AT,         a dozen Federal programs that provide,
        did not require compliance with section                   and 29 CFR 2590.715 —2713A. In all            or subsidize, contraceptives for women.
        2713 of the PHS Act by all entities— in                   other respects the accommodation              including for low income women based
        particular by grandfathered plans. The                    process works the same as it does for         on financial need. The Depattments
        Departments'revious exemption for                         entities with objections based on             believe this array of programs and
        houses of Ivorship and integrated                         sincerely held religious beliefs, as          requirements better serves the interests
        auxiliaries, and our accommodation of                     described in the companion interim            of providing contraceptive coverage
        self-insured church plans, show that the                  final rules concerning religious beliefs      while protecting the moral convictions
        importance of a uniform health                            issued contemporaneously with these           of entities and individuals concerning
        insurance system is not significantly                     interim final rules and published             coverage of some or all contraceptive or
        hartned by allov, ing plans to omit                       else@, here in this issue of the Federal      sterilization services.
        contraception in many
                 contexts.4'ith                                   Register.                                        The Departments request and
                 respect to operationalizing this                    The Departments are not aware of           encourage public comments on all
        provision of these rules, as well as the                  entities with objections to the Mandate       matters addressed in these interim final
        similar provision protecting individuals                  based on sincerely held moral                 rules.
        with religious objections to purchasing                   convictions that wish to make use of the
                                                                  optional accommodation, and our               IV. Interim Final Rules, Request for
        insurance that covers some or all                                                                       Comments and Waiver of Delay of
        contraceptives. in the interim final rules                present assumption is that no such            EA'ective Date
        published elsewhere in this issue of the                  entities mill seek to use the
        Federal Register, the Departments note                    accommodation rather than the                    Section 9833 of the Code, section 734
        that a plan sponsor or health insurance                   exemption. But if such entities do wish       of ERISA, and section 2792 of the PHS
        issuer is not required to offer separate                  to use the accolllIliodatioil, Iilakiilg it   Act authorize the Secretaries of the
        and different benefit package options, or                 available to them will both provide           Treasury, Labor, and HHS (collectively,
        separate and different forms of policy,                   contraceptive coverage to their plan          the Secretaries) to promulgate any
        ceiqificate, or contract of insurance with                participants and respect those                interim final rules that they determine
        respect to those individuals who object
                                                                             entities'bjections.
                                                                               Because entities with            are appropriate to carry out the
                                                                  objections to the Mandate based on            provisions of chapter 100 of the Code,
        106 F. Supp. 3d at 1017. and larch for Li fe. 128         sincerely held non-religious moral            part 7 of subtitle B of title I of ERISA,
        F. Supp. 3d at 130 —where the courLs noted that the       convictions have not previously had           and part A of title XXVII of the PHS Act,
        individual employee plaintiffs indicated that they                                                      which include sections 2701 through
        viewed the Mandate as pressuring them to "forgo           access to the accommodation, they
        health insurance altogether."                             would not be in a position to revoke          2728 of the PHS Act and the
          sr 78 FR 30874.                                         their use of the accommodation at the         incorporation of those sections into
           sr See also Baal Alt em ati vr s, 2017 trtrL 3324600   time these interim final rules are issued,    section 715 of ERISA ancl section 9815
        at '36 (3d Cir. Aug. 4, 2017) (Jordan. J., concurring     but could do so in the future under the       of the Code. These interim final rules
        in part and dissenting in part) (" Because insurance                                                    fall under those statutory authorized
        companies would offer such plans as a result of           same parameters set forth in the
        market forces, doing so svould not undermine the          accommodation regulations.                    justifications, as dicl previous rules on
        government's interest in a sustainable and                                                              this matter (75 FR 41726;?6 FR 46621;
        functioning market.... Because the goverrunent            8, Regulatory Restatements of Section         and 79 FR 51092),
        has failed to demonstrate why allosving such a            2713(a) and (a) f4) of the PHS Act               Section 553(b) of the APA requires
        systenr (not unlike the one that allosved wdder
        choice before the ACA) svould be unworkable, it has          These interim final rules insert           notice and comment rulemaking,
        not satisfied strict scrutinv." (citation and internal    references to 45 CFR 147.133 into the         involving a notice of proposed
        quotation nmrks omitted)).                                restatements of the requirements of           rulemaking ancl a comment period prior




Exhibit 5                                                                                                                                              JA-00001 58
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 159 of 187
                                Federal Register/Vol. 62, No, 197/Friday. October              '13,   2017/Rules anrj Regulations                        47855

        to finalization of regulatory                        serious disincentive— indeed a crisis of       that the exemptions be expanded to
        requirements—exce~pt when an agency,                 conscience—betlveen participating in or        include those who oppose the Mandate
        for good cause, finds that notice and                providing quality and affordable health        for either religious or "moral" t~asons.as
        public comment thereon are                           insurance coverage and being forced to         In connection with past regulations, the
        impracticable, unnecessary, or contrary              violate their sincerely held moral             Departments have offered or expanded a
        to the public interest. These provisions             convictions. The existence of                  temporary safe harbor allowing
        of the APA do not apply here because                 inconsistent court rulings in multiple         organizations that were not exempt from
        of the specific authority granted to the             proceedings has also caused confusion          the HRSA Guidelines to operate out of
        Secretaries by section 9833 of the Code,             and uncertainty that has extended for          compliance with the Guidelines. The
        section 734 of ERISA, and section 2792               several years, Ivith different federal         Departments Ivill fully consider
        of the PHS Act.                                      courts taking different positions on           colnnlents submitted ln response to
           Even if these provisions of the APA               whether entities with moral objections         these interim final rules, but believe that
        applied, they would be satisfied: The                are entitled to relief from the Mandate,       good cause exists to issue the rules on
        Departments have deternlined that it                 Delaying the availability of the               an interim final basis before the
        would be impracticable and contrary to               expanded exemption vvould require              comments are submitted ancl reviewed.
        the public interest to delay putting these           entities to bear these burdens for many        Issuing interim final rules with a
        provisions in place until a full public              more months. Continuing to apply the           comment periocl provides the public
        notice-and-conunent process is                       Mandate's regulatory burden on                 with an opportunity to comment on
        completed. As discussed earlier, the                 individuals and organizations with             whether these regulations expanding the
        Departments have issued three interim                moral convictions objecting to                 exemption should be made permanent
        final rules implementing this section of             compliance vdth the Mandate also               or subject to modification without
        the PHS Act because of the immediate                 serves as a deterrent for citizens who         delaying the effective date of the
        needs of coverecl entities and the                   might consider fornling new entities           regulations.
        Iveighty matters implicated by the                   consistent with their moral convictions          As the I.).S, Court of Appeals for the
        HRSA Guidelines. As recently as                      and offering health insurance through          D.C. Circuit stated with respect to an
        December 20, 2016, HRSA updated                      those entities,                                earlier IFR promulgated Ivith respect to
        those Guidelines without engaging in                    Moreover, we separately expanded            this issue in Priests for Life v, V.S.
        the regulatory process (because doing so             exemptions to protect religious beliefs        Department of Health and Human
        is not a legal requirement), and                     in the companion interim final rules           Se!vices, 772 F.3d 229, 276 (D.C. Cir.
        announced that it plans to so continue               issued contemporaneously with these            2014), vacated on other grounds, Zuhilc
        to update the Guidelines.                            interim final rules and published              v. Bur(pell„136 S. Ct. 1557 (2016),
           Two lawsuits have been pending for                elsewhere in this issue of the Federal         "[S) everal reasons support HHS's
        several years by entities raising non-               Register. Because Congress has                 decision not to engage in notice and
        religious moral objections to the                    provided many statutes that protect            comment here." Among other things,
        Mandate.aa In one of those cases, the                religious beliefs and moral convictions        the Court noted that "the agency macle
        Departments are subject to a permanent               similarly in certain health care contexts,     a good cause finding in the rule it
        injunction and the appeal of that case               lt ls tinpot'tant not to delay the             issued"; that "the regulations the
        has been stayed since February 2016. In              expansion of exemptions for moral              interim final rule modifies were recently
        the other case, Federal clistrict and                convictions set forth in these rules,          enacted pursuant to notice and
        appeals courts ruled in favor of the                 since the companion rules provide              comment rulemaking, and presented
        Departments, denying injunctive relief               protections for religious beliefs on an        virtually identical issues"; that "HHS
        to the plaintiffs, and that case is also             interim final basis. Otherwise, our            Ivi)1 expose its interim rule to notice
        still pending. Based on the public                   regulations would sinlultaneously              and comment before its permanent
        comments the Departments have                        provide and deny relief to entities and        implementation"; and that not
        received, we have reason to believe that             indivicluals that are, in the
                                                                  Departments'iew,                          proceecling under interim final rules
        some similar nonprofit entities might                        similarly deserving of exemptions      would "delay the implementation of the
        exist, even if it is likely a small                  and accommodations consistent, Ivith           alternative opt-out for religious
        number.a'or
                                                             similar protections in other federal la+, s.   objectors." Id. at 277. Similarly, not
              entities and individuals facing a              This could cause similarly situated
                                                             entities and individuals to be burdened        proceecling with exemptions and
        burden on their sincerely held moral                                                                accommodations for moral objectors
        convictions, providing them relief from              unequally.                                     here would delay the implementation of
        Government regulations that impose                      In response to several of the previous
                                                             rules on this issue— including three           those alternative opt-outs for moral
        such a burden is an important and                                                                   objectors.
        urgent matter, and delay in doing so                 issued as interim final rules under the
                                                             statutory authority cited above —the              Delaying the availability of the
        injures those entities in ways that                                                                 expanded exemption could also
        cannot be repaired retroactively. The                Departments received more than
                                                             100,000 public comments on multiple            increase the costs of health insurance
        burdens of the existing rules undermine                                                             for some entities. As reflected in
        these entities'nd                                    occasions, Those comments included
                                                             extensive cliscussion about whether and        litigation pertaining to the Mandate,
                      in the health care market                                                             some entities are in grandfathered
                        individuals'articipation


                                                             to what extent to expand the exemption.
        because they provide them v, ith a                   Most recently, on July 26, 2016, the           health plans that do not cover
           ss March for Life, 128 F. Supp. 3d 116: Real      Departments issued a request for                 "s See. for exeat pie. httpti!axvxv.regulationsgov/
        Alternatives, 867 F.3d 338.                          information (81 FR 47741) and received         tt! documentDetail;D=HHS-0$ -201!-0023-59496'.
           '" See. for example. Americans United for Life    over 54,000 public comments about              h ttp:/iuanvregul at/ one.gov/
        ("AUL") Comment on CMA-9992-IFC2 at 10 (Nov,         clifferent possible ways to resolve these      ¹! documentDetaihD=C!(lS-20!2-0031-79115,
        1. 2011). available at httpi/tcxnvtegulations.gov/   issues. As notecl above, the public            httpst//uanv regtdations.gov/document?D=ChfS-
        ¹!docura entDetai!; D=HHS-OS-201 1-0023-59496,                                                      2016'-0123-54142. https Vuusv.regulations.gas /
        and AUL Comment on CMS —9968 — P at 5 (Apr. 8,
                                                             comments in response to both the RFI           documen t: D=CMS-201 6-01235 4218. and ht tps://
        2013), available at http://nirxvregulations gov/     and various prior rulemaking                   nxnvregulati one.gov/document?D=CMS-2016-0123-
        ¹! documentDetail;D= CMS-201 2-0031-79115.           proceedings included specific requests         46220.




Exhibit 5                                                                                                                                                    JA-00001 59
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 160 of 187
        47856           Federal Register/Vol. 82, No, 197/Friday. October                   '13,   2017/Rules anrj Regulations

        contraception, As such, they may wish               Regulatory Flexibility Act (RFA)             Executive Order 12866. However, OMB
        to make changes to their health plans               (Septenlber 19, 1980, Pub. L. 96-354,        has determined that the actions are
        that will reduce the costs of insurance             section 1102(b) of the Social Security       significant within the meaning of
        coverage for their beneficiaries or                 Act, section 202 of the Unfunded             section 3(f)(4) of the Executive Order.
        policyholders, but which would cause                Mandates Reform Act of 1995 (March           Therefore, OMB has reviewed these
        the plans to lose grandfathered status.             22, 1995; Pub. L. 104—4). Executive          final regulations and the Departments
        To the extent that entities with                    Order 13132 on Federalism (August 4.         have provided the following assessment
        objections to the Mandate based on                  1999), the Congressional Review Act (5       of their impact.
        moral convictions but not religious                 U.S.C. 804(2) and Executive Order
                                                                                                         1. Need for Regulatory Action
        beliefs fall into this category, they may           13771 on Reducing Regulation and
        be refraining from making those                     Controlling Regulatory Costs (January           These interim final rules amend the
        changes— and therefore may be                       30„2017).                                    Departments'uly 2015 final regulations
        continuing to incur and pass on higher                                                           and do so in conjunction lsdth the
                                                            A. Executive Orders 12666 and 13563—         amendments made in the companion
        insurance costs —to prevent the                     Department of HHS and Departlnent of
        Mandate from applying to their plans in                                                          interim final rules concerning religious
        violation of their consciences. We are              Labor                                        beliefs issued contemporaneously with
        not aware of the extent to which such                  Executive Orders 12866 and 13563          these interim final rules and published
        entities exist, but 17 percent of all               direct agencies to assess all costs and      elsewhere in this issue of the Federal
        covered workers are in grandfathered                benefits of available regulatory             Register. These interim final rules
        health plans, encompassing tens of                  alternatives and, if regulatioll is          expand the exemption from the
        millions of people.s" Issuing these rules           necessary, to select regulatory              requirement to provide coverage for
        on an interim final basis reduces the               approaches that maximize net benefits        contraceptives and sterilization,
        costs of health insurance and regulatory            (including potential economic,               established under the HRSA Guidelines,
        burdens for such entities and their plan            environmental, and public health and         promulgated under section 2713(a)(4) of
        participants.                                       safety effects; distributive impacts".and    the PHS Act, section 715(a)(1) of the
          These interim final rules also expand             equity). Executive Order 13563               ERISA, and section 9815(a)(1) of the
        access to the optional accommodation                emphasizes the importance of                 Code, to include certain entities and
        process for certain entities with                   quantifying both costs and benefits,         individuals with objections to
        objections to the Mandate based on                  reducing costs, harmonizing rules. and       compliance with the Mandate based on
        moral convictions. If entities exist that           promoting flexibility.                       sincerely held moral convictions, and
        wish to use that process. the                          Section 3(f) of Executive Order 12866     they revise the accommodation process
        Departments believe they should be able             defines a "significant regulatory action"    to make entities with such convictions
        to do so without the delay that would               as an action that is likely to result in a   eligible to use it. The expanded
        be involved by not offering them the                r.gulation: (1) Having an annual effect      exemption would apply to certain
        optional accommodation process by use               on the economy of $ 100 lnillion or more     individuals, nonprofit entities,
        of interim final rules. Proceeding                  in any 1 year, or adversely and              institutions of higher education, issuers,
        otherwise could delay the provision of              materially affecting a sector of the         and for-profit entities that do not have
        contraceptive coverage to those                     economy, productivity, competition.          publicly traded ownership interests,
                    entities'mployees.                      jobs, the environment, public health or      that have a moral objection to providing
           For the foregoing reasons, the                   safety, or State, local, or tribal           coverage for some (or all) of the
        Departments have determined that it                 gavel'nnlents ol'onlnlunltles (also          contraceptive and/or sterilization
        would be impracticable and contralay to referred to as "economically                             services covered by the Guidelines.
        the public interest to engage in full               significant"); (2) creating a serious        Such action is taken, among other
        notice and comment rulemaking before                inconsistency or otherwise interfering       reasons, to provide for conscientious
        putting these interim final rules into              with an action taken or planned by           participation in the health insurance
        effect, and that it is in the public interest another agency: (3) materially altering            market free from penalties for violating
        to promulgate interim final rules. For              the budgetary impacts of entitlement         sincerely held moral convictions
        the same reasons, the Departments have grants, user fees, or loan programs or the                opposed to providing or receiving
        determined, consistent with section                 rights and obligations of recipients         coverage of contraceptive services, to
        553(d) of the APA (5 U.S.C. 553(d)), that thereof; or (4) raising novel legal or                 resolve lawsuits that have been filed
        there is good cause to make these                   policy issues arising out of legal           against the Departments by some such
        interim final rules effective immediately mandates, the President's priorities, or               entities, and to avoid similar legal
        upon filing for public inspection at the            the principles set forth in the Executive    challenges.
        Office of the Federal Register.                     Order.
                                                               A regulatory inlpact analysis must be     2, Anticipated Effects
        V. Economic ltnpact and Paperwork
                                                            prepared for major rules with                   The Departments acknowledge that
        Burden                                              economically significant effects ($ 100      expanding the exemption to include
           We have examined the impacts of the million or more in any one year), and                     objections based on moral convictions
        interim final rules as required by                  an "economically significant"                might result in less insurance coverage
        Executive Order 12866 on Regulator                  regulatory action is subject to review by    of contraception for some women who
        Planning and Review (September 30,                  the Office of Management and Budget          may vvant the coverage. Although the
        1993), Executive Order 13563 on                     (OMB). As discussed belovv regarding         Departments do not know the exact
        Improving Regulation and Regulatory                 anticipated effects of these rules and the   scope of that effect attributable to the
        Review (January 18, 2011). the                      Papervvork Reduction Act, these interim      moral exemption in these interim final
                                                            final rules are not likely to have           rules, they believe it to be small.
          se Kaiser Fanuly Foundation a Health Research a
                                                            economic impacts of $ 100 million or            With respect te the expanded
        Educational Trust, "Employer Health Benefits. 2017
        Annual Survev," available at httpr//files.i ff org/
                                                            more in any one year, and therefore do       exemption for nonprofit organizations,
        attachment/Report-Employer-Health-Ben efits-        not meet the definition of                   as noted above the Departments an.
        Annual-Survey-201 7.                                "economically significant" under             aware of two small nonprofit




Exhibit 5                                                                                                                                      JA-0000160
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 161 of 187
                           Federal Register/Vol. 82, No, 197/Friday. October                                '13,   2017/Rules anc( Regulations                          47857

        organizations that have filed lawsuits                   is possible that the exemption for                      come into existence, based on similar
        raising non-religious moral objections to                nonprofit organizations with moral                      reasons to those given above for why the
        coverage of some contraceptives. Both of                 convictions in these interim final rules                exemptions and accommodations are
        those entities have fewer than five                      could be used by a nonprofit                            extended to other entities. 1Ve invite
        employees enrolled in health coverage,                   organization that employs persons who                   public comment on w;hether and horv
        and both require all of their employees                  do not share the organization's viervs on               many such entities will make use of
        to agree rvith their opposition to the                   contraception, but it was also possible                 these interim final rules.
        coverage.4'ased on comments                              uncler our previous rules that a house of                   The expanded exemption for issuers
        submitted in response to prior                           rvorship or integrated auxiliary could                  vr ill not result in a clistinct effect on
        ruleniakings on this subject, we believe                 employ persons rvho do not share their                  contraceptive coverage for women rvho
        that at least one other similar entity                   views on contraception.ae Although rve                  wish to receive it because that
        exists. Horvever, we do not knovv how                    are unable to find sufficient data on this              exemption only applies in cases rvhere
        many similar entities exist. Lacking                     issue, we believe that there are far fewer              plan sponsor& or individuals are also
        other inforination we assume that the                    non-religious moral nonprofit                           otherwise exempt, and the effect of
        number is small. Without data to                         organizations opposed to contraceptive                  those exemptions is discussed
        estimate the number of such entities, rve                coverage than there are churches with                   elservhere herein. The expanded
        believe it to be less than 10, and assume                religious objections to such coverage,                  exemption for individuals that oppose
        the exemption rvill be usecl by nine                     Basecl on our limited data, rve believe                 contraceptive coverage based on
        nonprofit entities.                                      the most likely effect of the expanded                  sincerely held moral convictions rvill
           We also assume that those nine                        exemption for nonprofit entities is that                provide coverage that omits
        entities will operate in a fashion similar               it rvill be used by entities similar to the             contraception for indivicluals that object
        to the two similar entities of rvhich we                 trvo entities that have sought an                       to contraceptive coverage,
        are aware, so that their employees rrdll                 exemption through litigation. ancl                          The expanded moral exeniption
        likely share their viervs against coverage               rvhose employees also oppose the                        rvould also cover for-profit entities that
        of certain contraceptives. This is                       coverage. Therefore, rve expect that the                do not have publicly traclecl orvnership
        consistent with our conclusion in                        expanded exemption for nonprofit                        interests, and that have non-religious
        previous rules that no significant                       entities will have no effect of reducing                moral objections to the Mandate. The
        burden or costs rvould result from                       contraceptive coverage to employees                     Departments are not aw are of any for-
        exempting houses of rvorship and                         who want that coverage.                                 profit entities that possess non-religious
        integrated auxiliaries. (See 76 FR 46625                    These interim final rules expand the                 moral objections to the Mandate.
        and 78 FR 39889j. 1Ve reached that                       exemption to include institutions of                    However, scores of for-profit entities
        conclusion rvithout ultimately requiring                 higher education that arrange student                   have filed suit challenging the Mandate.
        that houses of worship ancl integrated                   coverage and have non-religious moral                   Among the over 200 entities that
        auxiliaries only hire persons who agree                  objections to the Mandate, and they                     brought legal challenges, only two
        rvith their views against contraception,                 make exempt entities with moral                         entities (less than 1 percent) raised non-
        and rvithout even requiring that such                    objections eligible to use the                          religious moral objections —both were
        entities actually oppose contraception                   accommodation. The Departments are                      nonprofit. Among the general public
        in order to be exempt (in contrast, the                  not aware of either kind of entity. We                  polls vary about religious beliefs, but
        expanded exenrption here requires the                    believe the number of entities that                     one prominent poll shows that 89
        exempt entity to actually possess                        object to the IVIandate based on non-                   percent of Americans say they believe in
        sincerely held moral convictions                         religious moral convictions is already                  God.so Ainong non-religious persons,
        objecting to the coveragej. In concluding                very small. The only entities of which                  only a very small percentage appears to
        that the exemption for houses of                         rve are arvare that have raised such                    hold moral objections to contraception.
        rvorship and integrated auxiliaries                      objections are not institutions of higher               A recent study found that only 2 percent
        rvould result in no significant burden or                education, and appear to hold                           of religiously unaffiliated persons
        costs, we relied on our assumption that                  objections that we assume rvould likely                 believed using contraceptives is morally
        the employees of exempt houses of                        leacl them to reject the accommodation                  wrong.-"" Combined, this suggests that
        rvorship and integrated auxiliaries likely               process. Therefore, for the purposes of                 0.2 percent of Americans at most »
        share their employers'pposition to                       estimating the anticipatecl effect of these             might believe contraceptives are morally
        contraceptive coverage.                                  interim final rules on contraceptive                    wrong based on moral convictions but
           A similar assumption is supported                     coverage of rvomen who v,ish to receive                 not religious beliefs. We have no
        rvith respect to the expanded exemption                  such coverage, we assume that —at this                  information about horv many of those
        for nonprofit organizations. To our                      time —no entities rvith non-religious                   persons run closely held businesses,
        knowledge, the vast majority of                          moral objections to the Mandate vvill be                            corn/poll/1
                                                                                                                         offer etnployer    sponsorecl health
        organizations objecting to the Mandate                   institutions of higher education that                   insurance. and would make use of the
        assert religious beliefs, The only                       arrange student coverage, and no                        expanded exemption for moral
        nonprofit organizations of which we are                  entities rvith non-religious moral
        aware that possess non-religious moral                   objections will opt into the                              as Gallup. "Most Ainericans Still Believe in God"
        convictions against some or all                          accommodation. We wish to make the                      (huis 14 — 23, 2016), available at http: //
                                                                 expanded exemption and                                  «rmv gall u p.           99271,'americans-bali ei e-
        contraceptive methods only hire                                                                                  gad.aspx.
        persons rvho share their convictions. It                 accommodation available to such                            so Pew Research Center, "Where the Public
                                                                 entities in case they do exist or might                 Stands on Religious Liberty vs. Nondiscrimination"
          sr Non-re)igious nonprofit organizations that                                                                  at page 26 (Sept. 26, 2016). available at li1 tp://
        engage in expressive activity generally have a First       is Cf.. for example. Gallup, "Americans.              assets,peivresearcli,org!ivp-content/uplands/sites/
        Amendment right to hire only people who share            Including Catholics. Say Birth Control Is Morallv       11/201 9/09/Religious-Liberty-full-for-iveb.p df.
        their moral convictions or will be respectful of         OK." (May 22, 20'1 2) ("'Eighty-two percent of U.S.       -"'he study defined religiously "unaffiliated" as
        them — includinv, their convictions on whether the       Catholics say birth control is morally acceptable" ),   agnostic, atheist or "nothing in particular" (1 d. at 6),
        organization or others provide health coverage of        available at http//iirwrogallup,com/po))1154799/        as distinct from several versians of Protestants, or
        contraception, or of certain items thev vderv as being   americans-including-catholics-say-birth-control-        Catholics. "Nothing in particular" might have
        abortifacient.                                           aiorally.aspx.                                          included some theii ts.




Exhibit 5                                                                                                                                                                    JA-0000161
                             Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 162 of 187
        47858                             Federal Register/Vol. 82, No, 197/Friday. October 'l3, 2017/Rules anr) Regulations

        convictions set forth in these interim                                                                  covered persons. Census data indicate                     its plan participants and beneficiaries.
        final rules. Given the large number of                                                                  that women of childbearing age —that is,                  Finally. because the accommodation
        closely held entities that challenged the                                                               women aged 15-44 —comprise 20,2                           process was not previously available to
        Mandate based on religious objections,                                                                  percent of the general population.ss                      entities that possess non-religious moral
        we assume that some similar for-profit                                                                  This amounts to approximately 33                          objections to the Mandate, we do not
        entities with non-religious moral                                                                       svomen of childbearing age for this                       anticipate that these interin1 final rules
        objections exist. But v,e expect that it                                                                group of individuals covered by group                     vill result in any burden from such
        will be a comparatively small number of                                                                 plans sponsored by for-profit moral                       entities revoking their accommodated
        entities, since among the nonprofit                                                                     objectors. Approximately 44.3 percent                     status.
        litigants, only two were non-mligious.                                                                  of women currently use contraceptives                        The Departments believe the
        Without data available to estimate the                                                                  covered by the Guidelines.ss Thus we                      foregoing analysis represents a
        actual number of entities that 1vill make                                                               estimate that 15 women may incur                          reasonable estimate of the likely impact
        use of the expanded exemption for for-                                                                  contraceptive costs due to for-profit                     under the rules expanded exemptions.
        profit entities that do not have publicly                                                               entities using the expanded exemption                     The Departments acknowledge
        traded ownership interests and that                                                                     provided in these interim final rules.'"                  uncertainty in the estimate and
        have objections to the Mandate based on                                                                 In the companion interim final rules                      therefore conducted a second analysis
        sincerely held moral convictions, we                                                                    concerning religious beliefs issued                       using an alternative framework, which
        expect that fewer than 10 entities, if                                                                  contemporaneously with these interim                      is set forth in the companion interim
        any, will do so—we assume nine for-                                                                     final rules and published elsewhere in                    final rule concerning religious beliefs
        profit entities will use the exemption in                                                               this issue of the Federal Register, we                    issued contemporaneously vith this
        these interim final rules.                                                                              estimate that the average cost of                         interim final rule and published
           The expanded exemption                                                                               contraception per year per vvoman of                      elsewhere in this issue of the Federal
        encompassing certain for-profit entities                                                                childbearing age that use contraception                   Register. I.lnder either estimate, this
        could result in the removal of                                                                          covered by the Guidelines, within                         interim final rule is not economically
        contraceptive coverage frmn yvomen                                                                      health plans that cover contraception, is                 significant,
        who do not share their
                  employers'iews.                                                                               $ 584. Consequently, 14e estimate that                       We reiterate the rareness of instances
                The Departments used data from                                                                  the anticipated effects attributable to the               in which we are aware that employers
        the Current Population Survey (CPS)                                                                     cost of contraception from for-profit                     assert non-religious objections to
        and the Medical Expenditure Panel                                                                       entities using the expanded exemption                     contraceptive coverage based on
        Survey-Insurance Component (MEPS-                                                                       in these interim final rules is                           sincerely held moral convictions, as
        IC) to obtain an estimate of the number                                                                 approximately $ 8,760.                                    discussed above, and also that in the
        of policyholders that will be covered by                                                                   The Departments estimate that these                    few instances where such an objection
        the plans of the nine for-profit entities                                                               interim final rules will not result in any                has been raised, employees of such
        we assume may make use of these                                                                         additional burden or costs on issuers or                  employers also opposed contraception.
        expanded exetnptions.sa The average                                                                     third party administrators. As discussed                     We request comment on all aspects of
        number of policyholders (9) in plans                                                                    above, we assume that no entities with                    the preceding regulatory impact
        with under 100 employees was                                                                            non-religious moral convictions vs ill use                analysis.
        obtained. It is not knoyyq1 v;hat size the                                                              the accommodation, although we v, ish
                                                                                                                to make it available in case an entity
                                                                                                                                                                          B. Special Analyses —Depattmenf of the
        for-profit employers will be that might                                                                                                                           Treasury
        claim this exemption, but as discussed                                                                  voluntarily opts into it in order to allow
        above these interim final ntles do not                                                                  contraceptive coverage to be provided to                     For purposes of the Department of the
        include publicly traded companies (and                                                                                                                            Treasury, certain Internal Revenue
        we invite public comments on vvhether                                                                       "U,S. Census Bureau, "Age and Sex                     Service (IRS) regulations, including this
                                                                                                                Composition: 2010" [May 2011), available at               one, are exempt from the requirements
        to do so in the final rules), and both of                                                               https:/iwsnv.census.gov/prod/cen2010/briefs/
        the two nonprofit entities that                                                                         c201ttbr-02.pdf. The Guidelines'equirement of
                                                                                                                                                                          in Executive Order 12866, as
        challenged the Mandate included fev,er                                                                  contraceptive coverage only applies "for all women        supplentented by Executive Order
        than five policyholders in each entity.                                                                 svith reproductive capacitv." https:ilsvrvw.hrsa.gov/     13563. The Departments estimate that
                                                                                                                t ram ensgui de)in as/; see also 80 FR 40818. In          the likely effect of these interim final
        Therefore we assume the for-profit                                                                      addition. studies conamonly consider the 15-44 age
        entities that may claim this expanded                                                                   range to assess contraceptive use by women of
                                                                                                                                                                          rules will be that entities will use the
        exemption vill have fe1ver than 100                                                                     childbearing age. See. Guttmacher Institute.              exemption and not the accommodation.
        employees and an average of 9                                                                           "Contraceptive Use in the United States" (Sept.           Therefore, a regulatory assessment is not
                                                                                                                2018). available at https://tvtsw.guttntaeher.org/fact-   required.
        policyholders, For nine entities, the                                                                   sheet!contiuceptive-use-united-states.
        total number of policyholders would be                                                                      "" See httpsayuassvguttmacher.org/fact-sheet/         C. Regulatory Flexibility Act
        81. DOL estimates that for each                                                                         contraceptive-use-united-states,
                                                                                                                                                                             The Regulatory Flexibility Act (5
        policyholder, there is approximately                                                                           We note that many non-religious for-profit
                                                                                                                                                                          U.S.C. 601 et seq.) (RFA) imposes
        one dependent."'his amounts to 162                                                                      entities which sued the Departments challenging
                                                                                                                the Mandate, including some of the largest                certain requirements vrith respect to
                                                                                                                emplovers, only objected to coverage of 4 of the 18       Federal rules that are subject to the
          '-"Health Insurance Coverage Bulletin" Table 4.                                                       types of contraceptives required to be covered by
        page 21. Using Marrh 2015 Annual Social and                                                             the Mandate —namely. those contraceptives svhich          notice and comment requirements of
        Economic Supplement to the Current Population                                                           they sdewed as abortifacients. and akin to abortion       section 553(b) of the APA (5 II.S.C. 551
        Survey, https: //wasw.dot.govisi tes/default/fitesi                                                     — and they were wdlling to provide coverage for           et seq.) and that are likely to have a
        shan/researchers/data/heatth-and-tv'vtfareihealth-                                                      other types of contraception. It is reasonable to         significant economic impact on a
        insurancs-cos erage-bulletin-2015.pdfEstimates of                                                       assume that this would also be the case with respect
        the number of ERISA Plans based on 2015 Medical                                                         to some for-profits that object to the Mandate on the
                                                                                                                                                                          substantial number of small entities.
        Expenditure Survey— Insurance                                                                           basis of sincerely held moral convdctions,                Under Section 553(b) of the APA, a
           s "Health Insurance Coverage Bulletin" Table 4.                                                      Accordingly, it is possible that even fesver svomen       general notice of proposed rulemaking
        page 21. Using March 2015 Annual Social and                                                             beneficiaries under such plans woulcl bear out-of-        is not required svhen an agency. for
        Economic Supplement to the Current Population                                                           pocket expenses in order to obtain contraceptives,
        Survey.                                                                                                 and that those who might do so would bear lower           good cause, finds that notice and public
                  https://navw.dot.gov'sites,'default/files,"'bsalresearchersldataiheatth-and-welfare/heatth-
                                                                                                                costs due to many contraceptive itents being              comment thereon are impracticable,
        insurance-coverage-bulletin-2015.pdf.                                                                   covprecL                                                  unnecessary, or contrary to the public




Exhibit 5                                                                                                                                                                                                       JA-0000162
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 163 of 187
                       Federal Register/Vol. 82, No, 197/Friday. October 'l3, 2017/Rules and Regulations                              47859

        interest. The interim final rules are      contemporaneously vith these interim              3. Call the Reports Clearance Office at
        exempt from the APA, both because the      final rules and published elsewhere in          (410) 786-1326.
        PHS Act, ERISA, and the Code contain       this issue of the Federal Register. As            If you comment on these information
        specific provisions under which the        discussed there, regulations covering           collections, that is, reporting,
        Secretaries may adopt regulations by       the accommodation include provisions            recordkeeping or third-party disclosure
        interim final rule and because the         regarding self-certification or notices to      requirements, please submit your
        Departments have made a good cause         HHS from eligible organizations                 comments electronically as specified in
        finding that a general notice of proposed  (ti 147.131(c)(3)), notice of availability of   the ADDRESSES section of these interim
        rulemaking is not necessary earlier in     separate payments for contraceptive             final rules with conunent period.
        this preamble. Therefore, the RFA does     services (g 147.131(f)), and notice of          E. Paperwork Reduction Act-
        not apply and the Departments are not      revocation of accommodation                     Department of Labor
        required to either certify that the        (g 147.131(c)(4)), The burdens related to
        regulations or this amendment would        those ICRs are currently approved under            Under the Paperwork Reduction Act,
        not have a significant economic impact     OMB Control Numbers 0938— 1248 and              an agency may not conduct or sponsor,
        on a substantial number of small entities  0938— 1292. These interim final rules           and an individual is not required to
        or conduct a regulatory flexibility        amend the accommodation regulations             respond to, a collection of information
        analysis.                                  to make entities with moral objections          unless it displays a valid OMB control
           Nevertheless, the Departments           to the Mandate eligible to use the same         number. In accordance with the
        carefully considered the likely impact of  accommodation processes, The                    requirements of the PRA, the ICR for the
        the rule on small entities in connection   Departments will update the forms and           EBSA Form 700 and alternative notice
        with their assessment under Executive      model notices regarding these processes         have previously been approved by OKIB
        Order 12866. The Departments do not        to reflect that entities with sincerely         under control numbers 1210-0150 and
        expect that these interim final rules will held moral convictions are eligible             1210 —0152. A copy of the ICR may be
        have a significant economic effect on a    organizations.                                  obtained by contacting the PRA
        substantial number of small entities.          As discussed above, hovvever, we            addressee shown belov; or at http: //
        because they mill not result in any        assume that no entities with non-               ws~~v.Regin fo.gov. PRA ADDRESSEE: G.
        additional costs to affected entities.     religious moral objections to the               Christopher Cosby, Office of Policy and
        Instead, by exempting from the Mandate     Mandate will use the accommodation,             Research, U.S. Department of Labor,
        small businesses and nonprofit             and we know that no such entities vvere         Employee Benefits Security
        organizations with moral objections to     eligible for it until now, so that they do      Administration. 200 Constitution
        some or all contraceptives and/or          not possess accommodated status to              Avenue NW., Room N—5718,
        sterilization, the Departments have        revoke. Therefore we believe that the           Washington, DC 20210. Telephone:
        reduced regulatory burden on small         burden for these ICRs is accounted for          202-693-8410; Fax: 202-219-4745.
        entities. Pursuant to section 7805(fl of   in the collection approved under OMB            These are not toll-fiv numbers.
        the Code, these regulations have been      Control Numbers 0938 — 1248 and 0938—              Consistent with the analysis in the
        submitted to the Chief Counsel for         1292, as described in the interim final         HHS PRA section above, although these
        Advocacy of the Small Business             rules concerning religious beliefs issued       interim final rules make entities with
        Administration for comment on their        contemporaneously vith these interim            certain moral corn ictions eligible for the
        impact on small business,                  final rules.                                    accommodation, we assume that no
                                                       We are soliciting comments on all of        entities will use it rather than the
        D. Papertvork Reduction Act-                                                               exemption, and such entities were not
                                                   the possible information collection
        Department of Health and Human             requirements contained in these interim         previously eligible for the
        Services                                   final rules, including those discussed in       accommodation so as to revoke it.
           Under the Paperwork Reduction Act       the companion interim final rules               Therefore we believe these interim final
        of 1995 (the PRA)„ federal agencies are    concerning religious beliefs issued             rules do not involve additional burden
        required to publish notice in the          contemporaneously with these interim            not accounted for under OMB control
        Federal Register concerning each           final rules and published elsewhere in          number 1210 —0150.
        proposed collection of information.        this issue of the Federal Register, for            Regarding the ICRs discussed in the
        Interested persons are invited to send     which these interim final rules provide         companion interim final rules
        comments regarding our burden              eligibility to entities with objections         concerning religious beliefs issued
        estimates or any other aspect of this      based on moral convictions. In addition.        contemporaneously vdth these interim
        collection of information, including any we are also soliciting comments on all            final rules and published elsevvhere in
        of the following subjects: (1) The         of the related information collection           this issue of the Federal Register, the
        necessity and utility of the proposed      requirements crtrrently approved under          forms for which v;ould be used if any
        information collection for the proper      0938— 1292 and 0938— 1248.                      entities with moral objections used the
        performance of the agency's functions;         To obtain copies of a supporting            accommodation process in the future,
        (2) the accuracy of the estimated          statement and any related forms for the         DOL submitted those ICRs in order to
        burclen; (3) ways to enhance the quality, proposed collection(s) sutnmarized in            obtain OMB approval under the PRA for
        utility, and clarity of the information to this notice, you may make your request          the regulatory revision. The request was
        be collected; and (4) the use of           using one of follov;ing:                        made under emergency clearance
        automated collection techniques or             1. Access CMS'eb site address at            procedures specified in regulations at 5
        other forms of information technology to https://in' .crns.gov/Regulations-and-            CFR 1320.13. OMB approved the ICRs
        minimize the information collection        Gui dan ce/Legi sla ti on/                      under the emergency clearance process.
        burden.                                    PaperworkRed u cti on Act of 1 995/PRA-         In an effort to consolidate the number of
          We estimate that these interim final     Listing. html.                                  information collection requests, DOL
        rules will not result in additional            2. Email your request, including your       indicated it vill combine the ICR
        burdens not accounted for as set forth in address, phone number, OlvtB number,             related to the OMB control number
        the companion interim final rules          and CMS document identifier. to                 1210-0152 with the ICR related to the
        concerning religious beliefs issued        Paperavork@cms.hhs.gov.                         OMB control number 1210— 0150. Once




Exhibit 5                                                                                                                                JA-0000163
                    Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 164 of 187
        47860             Federal Register/Vo]. 82, No, 197/Friday. October 'l3, 2017/Ru]es anc] Regulations

        the ICR is approved. DOL indicated it               is considered an EO 13771 deregulatory              concerns of state and local officials in
        will discontinue 1210-0152. OMB                     action.                                             the preamble to the regulation,
        approved the ICR under control nuinber              G.  Unfunded Mandates Reform Act                      These interim final rules do not have
        1210-0150 through [DATE]. A copy of
                                                               The Unfunded Mandates Reform Act                 any Fecleralism implications, since they
        the information collection request may
        be obtained free of charge on the                   of 1995 (section 202(a) of Pub. L. 104—             only provide exemptions from the
        Regin fo.gov Web site at http: //                                                                       crantraceptive and sterilization coverage
                                                            4), requires the Departments to prepare
        rvrvlv.regin fo.gov/p ubli c/do/                    a written statement, which includes an              requirement in HRSA Guidelines
        PR/ir Vi eivICRyref n br=201 705-1210-001.          assessment of anticipated costs and                 supplied under section 2713 of the PHS
        This approval allows respondents                    benefits, before issuing "any rule that             Act.
        temporarily to utilize the additional               includes any Federal mandate that may               VI. Statutory Authority
        flexibility these interim final regulations         result in the expenditure by State, local,
        provide, while DOL seeks public                     and tribal governments, in the aggregate,             The Department of the Treasury
        comment on the collection methods—                  or by the private sector, of $ 100,000,000          temporary regulations are adopted
        including their utility and burden.                 or more (adjusted annually for inflation)           pursuant to the authority containecl in
        Contemporaneously with the                          in any one year." The current threshold             sections 7805 and 9833 of the Code.
        publication of these interim final rules,           after adjustment for inflation is $ 148               The Department of Labor regulations
        DOL will publish a notice in the Federal            million, using the most current (2016)
        Register informing the public of its                                                                    are aclopted pursuant to the authority
                                                            Implicit Price Deflator for the Gross               contained in 29 U.S,C. 1002(16), 1027.
        intention to extend the OMB approval.               Domestic Product. For purposes of the
                                                            Unfunded Mandates Reform Act, these                 1059. 1135, 1161-1168, 1169, 1181-
        F. Regulatory Reform Executive Orders                                                                   1183, 1181 note. 1185. 1185a, 1185b,
        13765. 13771 and 13777                              interim final rules do not include any
                                                            Federal mandate that may result in                  1185cl, 1191, 1191a, 1191b, and 1191c,"
           Executive Order 13765 (]anuary 20,               expenditures by State, local, or tribal             sec. 101(g). Public Law 104— 191, 110
        2017) directs that, "[t]o the maximum               governments, nor do they include any                Stat. 1936; sec. 401(b), Public Law 105-
        extent permitted by law, the Secretary of           Fecleral mandates that may impose an                200. 112 Stat. 645 (42 U.S.C. 651 note)".
        Health and Human Services (Secretary)               annual burden of $ 100 million, adjusted            sec. 512(d), Public Law 110— 343, 122
        and the heads of all other executive                for inflation, or more on the private               Stat. 3881; sec. 1001, 1201, and 1562(e),
        departments and agencies (agencies)                 sector,                                             Public Law 111-148, 124 Stat. 119, as
        with authorities and responsibilities                                                                   amended by Public Lavv 111-152, 124
        under the Act shall exercise all                    H. Federalism                                       Stat, 1029; Secretary of Labor's Orcler 1—
        authority and discretion available to                  Executive Order 13132 outlines                   2011, 77 FR 1088 (Jan. 9, 2012).
        them to wa(ve, defer, grant exemptions              fundamental principles of federalism,
        from. or delay the implementation of                                                                      The Department of Health and Human
                                                            ancl requires the adherence to specific             Services regulations are adoptecl
        any provision or requirement of the Act             criteria by Federal agencies in the
        that would impose a fiscal burden on                                                                    pursuant to the au'thol'ltv contalnecl ln
                                                            process of their formulation and                    sections 2701 through 2763, 2791, and
        any State or a cost, fee, tax, penalty, or          implementation of policies that have
        regulatory burden on individuals,                   "substantial direct effects*'n States,              2792 of the PHS Act (42 U.S.C. 300gg
        families, healthcare providers, health              the relationship between the Federal                through 300gg-63, 300gg-91, and
        insurers, patients, recipients of                   Government and States, or the                       300gg— 92), as amended; and Title I of
        healthcare services. purchasers of health           distribution of power and                           the Affordable Care Act, sections 1301-
        insurance, or makers of medical devices,            responsibilities among the various                  1304, 1311-1312, 1321-1322, 1324,
        products, or medications." In addition,             levels of Government. Federal agencies              1334, 1342-1343, 1401-1402, and 1412,
        agencies are directed to "take all actions          promulgating regulations that have                  Pub. L. 111 — 148, 124 Stat. 119 (42
        consistent with law to lninimize the                these federalism implications must                  U,S.C. 18021-18024, 18031-18032,
        unwarranted economic and regulatory                 consult with state and local officials,             18041-18042, 18044,18054. 18061,
        burdens of the [Affordable Care Act],               and describe the extent of their                    18063.18071, 18082. 26 U.S.C, 36B, and
        and prepare to afford the States more               consultation and the nature of the                  31 U.S.C. 9701).
        flexibility and control to create a more
        free and open healthcare market." These including potential decreased expenditures on                   List of Subjects
        interim final rules exercise the            contraceptive derdces and durga and potential               26 CFR Part 54
        discretion provided to the Departments      increased expenditures on pregnancy-related
                                                             serrdres. OMBcs grddsnce on E.O. 13771
        under the Affordable Care Act and other medical
                                                    implementation (htt ps://rvrrsv rvhi t shou segov/t jr e-     Excise taxes, Health care, Health
        law;s to grant exemptions and thereby       press-office/201 7/04/OS/nr emoron dum-                     insurance, Pensions, Reporting and
        minimize regulatory burdens of the          implementing-executive-order-13771-titled-                  recordkeeping requirements.
        Affordable Care Act on the affected         reducinrvregulotion j states that impacts should be
        entities and recipients of health care      categorized as consistently as possible rvithin             29 CFR Part 2590
                                                    Departments. The Food and Drug Administration,
        services.                                   within HHS. and the Occupational Safely and                   Continuation coverage, Disclosure,
           Consistent with Executive Order          Health Administration (OSHAj and Mine Safely
        13771 (82 FR 9339, February 3, 2017),       and Health Administration (MSHAj. rvithin DOL,              Employee benefit plans, Group health
        we have estimated the costs and cost        regularly estimate medical expenditure impacts in           plans, Health care, Health insurance,
                                                    the analyses that accompany their regulations, rvith        Medical child support, Reporting and
        savings attributable to this interim final the results being categorized as benegts (positive
        rule. As discussed in more detail in the    benefits if expenditures are reduced, negative              recordkeeping requirements,
        preceding analysis, this interim final      benefits if expenditures are raisedj. Following lhe         45 CFR Part 147
        rule lessens incremental reporting          FDA. OSHA and MSHA accounting corn en(ion
                                                          to this interim final rule's medical
        costs." Therefore, this interim final rule leads
                                                    expenditure impacts being categorized as (positive            Health care, Health insurance,
                                                            or negative) benefits, rather than as costs, thus   Reporting and recordkeeping
          sr Other noteworthy potential impacts encompass   placing them outside of consideration for E.O.
        potential changes irr nredical experldrlures.       13771 designation purposes.




Exhibit 5                                                                                                                                             JA-0000164
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 165 of 187
                          Federal Register/Vo]. 82, No, 197/Friday. October               '13,   2017/Rules anc] Regulations                47861

        requirements, State regulation of health     ~ f. In paragraph (c)(1](ii)(B) by                adding in its place the reference
        insurance.                                   removing the reference "147.132" and              "147.132 or 147,133"; and
                                                     adding in its place the reference                 ~ g. In paragraph (c)(2) introducton text
        Kirsten 8. Wiejobob,                         "147.132 or 147.133". and                         by removing the reference "147.132"
        Deputy Commissioner for Services and         ~ g. In paragraph (c)(2) introductory text        and adding in its place the reference
        Enforcement.
          Approved: October 2. 2017.
                                                     by removing the reference "147.132"               "147.132 or 147,133".
                                                     and adding in its place the reference             DEPARTMENT OF HEALTH AND
        David I, Kautter,                            "147.132 or 147.133".
        Assistant Secretars for Tax Policy.                                                            HUMAN SERVICES
                                                     DEPARTMENT OF LABOR                                 For the reasons set forth in the
          Signed this 4th day of October, 2017.
        Timothy D. Hauser.                           Employee Benefits Security                        preamble. the Department of Health and
        Deputy Assistant Secretary for Program       Administration                                    Human Sen ices amends 45 CFR part
        Operations, Employee Benefit.& Security        For the reasons set forth in the                147 as follows:
        Administration. Department of Labor.         preamble, the Department of Labor                 PART 147 —HEALTH INSURANCE
          Dated: October 4, 2017.                    amends 29 CFR part 2590 as fo]iowa:               REFORM REQUIREMENTS FOR THE
        Seema Verma,                                                                                   GROUP AND INDIVIDUAL HEALTH
                                                     PART 2590— RULES AND
        Administrator, Centersfar Afedirare &                                                          INSURANCE MARKETS
        Medi cai cl Sendces.                         REGULATIONS FOR GROUP HEALTH
                                                     PLANS                                             ~ 6. The authority citation for part 147
          Approved: October 4, 2017.
        Donald Wright.                               ~ 3, The authority citation for part 2590
                                                                                                       continues to read as follows:
        Acting Secretary. Department of Health and   continues to read as follows:                       Authority: Secs 27Q1 through 2763, 2791,
        Human Services.                                                                                and 2792 of the Public Health Service Act (42
                                                       Authority: 29 U.S.C. 1027, 1059, 1135.          U.S.C. 300gg through 300gg-63, 300gg-91,
            DEPARTMENT OF THE TREASURY               1161-1168. 1169, 1181-1183, 1181 note.            and 300gg—9Z), as amended.
                                                     1185, 1185a„ 1185b, 1191, 1191a, 1191b„ and
        Internal Revenue Service                     1191c: sec. 101(gj, Pub. L. 104 —191, 110 Stat.   si   147.130 [Amended]
          For the reasons set forth in this          1936: sec. 401(h), Pub. L. 105 — 200, 112 Stat.
                                                     645 (42 U.S.C. 651 note); sec. 512(d), Pub. L.    ~ 7. Section 147.130, as amended
        preamble, 26 CFR part 54 is amended as       110-343, 122 Stat. 3881; sec. 1001, 1201, and     elsewhere in this issue of the Federal
        fol]ows:                                     1562(e), Pub. L. 111 — 148, 124 Stat. 119, as     Register, is further amended in
                                                     cnnended by Pub. L. 11'1 — 15Z. 124 Stat. 1029;   paragraphs (a)(1) introductory text and
         PART 54 — PENSION EXCISE TAXES              Division M, Pub. L. 113—235, 128 Stat. 2130;      (a)(1)(iv) by removing the reference
                                                     Secretary of Labor's Order 1-2011, 77 FR          "rtrt 147,131 and 147.132" and adding in
        ~ 1, The authority citation for part 54      1088 (Jan. 9, Z012).
        continues to read, in part, as follows:                                                        its place the reference "tJti 147.131,
                                    '    *           II 2590.715-2713   [Amended]                      147.132. and 147.133",
          Authority: 26 U.S.C. 7805.
                                                     ~ 4. Section 2590.715 — 2713, as                  II 147.131  [Amended]
        g 54.9815-2713T    [Amended]               amended elsewhere in this issue of the              ~ 8. Section 147.131, as revised
        ~ 2. Section 54.9815 — 2713T, as added     Federal Register], is further amended in            elsewhere in this issue of the Federal
        elsewhere in this issue of the Federal     paragraph (a)(1)(iv) by removing the                Register, is further amencled-
        Register, is amended in paragraph          reference "147,131 ancl 147.132" and                ~ a. In paragraph (c)(1) by removing the
        (a](1) (iv) by removing the reference      adding in its place the reference                   reference "(ii)" and adding in its place
        "147.131 and 147.132" and adding in its "147,131, 147.132, and 147.133".                       the reference "(ii), or 45 CFR
        place the reference "147.131, 147.132,                                                         147.133(a)(1)(i) or (ii)".
        and 147,133",                              II 2590.715-2713A [Amended]
                                                                                                       ~ b. In paragraph (c)(2) by removing the
                                                   ~ 5. Section 2590.715 — 2713A, as revised           reference "g 147.132(a)" and adding in
        tl 54.9815-2713AT [Amended]
                                                   elsewhere in this issue of the Federal              its place the reference "rt 147.132(a) or
        ~ 3. Section 54.9815 — 2713AT, as added    Register], is further amendecl-                     147.133"; ancl
        elsewhere in this issue of the Federal     ~ a. In paragraph (a)(1) by removing                ~ c. In paragraphs (d)(1)(ii) introductory
        '.
        Register], is amended-
              In paragraph (a)(1) by removing "or
        (ii)" and adding in its place "or (ii], or
                                                   "(ii)" and adding in its place "(ii), or 45
                                                   CFR 147.133(a)(1)(i) or (ii)";
                                                   ~ b. In paragraph (a)(2) by removing the
                                                                                                       text, (d)(1)(ii)(B) and (d)(2) by removing
                                                                                                       the reference "g 147.132" and to aclding
                                                                                                       in its place the reference "e) 147.132 or
        45 CFR 147.133(a)(1)(i) or (ii)";          reference "147.132(a)*'nd adding in its             147.133".
        ~ b, hi para~mph (a)(2) by removing the    place the reference "147.132(a) or                  ~ 9. Add r3 147.133 to read as fol]ows:
        reference "147.132(a)" and adding in its 147.133(a)";
        place the reference "147.132(a) or         ~ c. In paragraph (b)(1)(ii) introductory           II147A33 Moral exemptions in connection
        147.133 (a) ";                             text by removing the reference                      with coverage of certain preventive health
        ~ c. In paragraph (b)(1)(ii) introductory  "147.132" and adding in its place the               Services.
        text by removing the reference             reference "147.132 or 147,133";                       (a) Objecting entities. (1) Guidelines
        "147.132" ancl adding in its place the     ~ d, In paragraph (b)(1) (ii) (8) by                issued under g 147,130(a)(1)(iv) by the
        reference "147.132 or 147.133";            removing the reference "147.132" and                Health Resources and Services
        ~ d. In paragraph (b)(1)(ii)(B) by         adcling in its place the reference                  Administration must not provide for or
        removing the reference "147.132" and       "147.132 or 147.133";                               support the requirement of coverage or
        aclding in its place the reference         ~ e. In paragraph (c)(1)(ii) introductory           payments for contraceptive services
        "147.132 or 147.133";                      text by removing the reference                      with respect to a group health plan
        ~ e. In paragraph (c)(1)(ii) introcluctory "147.132" and adcling in its place the              established or maintained by an
        text by removing the reference             reference "147.132 or 147.133";                     objecting organization. or health
        "147.i32" ancl adding in its place the     ~ f. In paragraph (c](1)(ii)(B) by                  insurance coverage offered or arrangecl
        reference "147.132 or. 147.133";           removing the reference "147.132" and                by an objecting organization, and thus




Exhibit 5                                                                                                                                      JA-0000165
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 166 of 187
        47862          Federal Register/Vol. 82, No, 197/Friday. October              '13,   2017/Rules and Regulations

        the Health Resources and Service            to the extent the issuer objects as           construed to prevent a willing health
        Administration vill exempt from any         specified in paragraph (a)(2) of this         insurance issuer offering group or
        guidelines'equirements that relate to       section. Where a health insurance issuer      individual health Insulance covel'age.
        the provision of contraceptive sera ices:   providing group health insurance              and as applicable, a willing plan
           (i) A group health plan and health       coverage is exempt under paragraph            sponsor of a group health plan, from
        insurance coverage provided in              (a)(1)(iii) of this section. the group        offering a separate policy. certificate or
        connection with a group health plan to      health plan established or maintained         contract of insurance or a separate group
        the extent one of the fol]OIving non-       by the plan sponsor with which the            health plan or benefit package option, to
        governmental plan sponsors object as        health insurance issuer contracts             any individual who objects to coverage
        specified in paragraph (a)(2) of this       remains subject to any requirement to         or payments for some or all
        section:                                    provide coverage for contraceptive            contraceptive seI&vices based on
           (A) A nonprofit organization; or         services under Guidelines issued under        sincerely held moral convictions.
           (8) A for-profit entity that has no      Ii 147.130(a)(1)(iv) unless it is also
        publicly traded O14nership interests (for exempt from that requirement.                     (c) Definition. For the purposes of this
        this purpose, a publicly traded                                                           section. reference to "contraceptive"
                                                       (2) The exemption of this paragraph        services, benefits, or coverage includes
        ownership interest is any class of              will apply to the extent that an entity   contraceptive or sterilization items,
        common equity securities required to be     (a)
        registered under section 12 of the          described in paragraph (a)(1) of this         procedures, or services. or related
        Securities Exchange Act of 1934):           section objects to its establishing,          patient education or counseling, to the
           (ii) An institution of higher education maintaining, providing, offering,
                                                                                          or      extent specified for purposes of
        as defined in 20 U.S.C. 1002 in its         arranging (as applicable) coverage or         Ii147.130(a) (1)(iv).
        arrangement of student health insurance payments for some or all contraceptive               (d) Severability. Any provision of this
        coverage, to the extent that institution    services, or for a plan. issuer. or third     section held to be invalid or
        objects as specified in paragraph (a)(2)    party administrator that provides or          unenforceable by its terms, or as applied
        of this section. In the case of student     arranges such coverage or payments,           to any person or cir:umstance, shall be
        health insurance coverage, this section     based on its sincerely held moral             construed so as to continue to give
        is applicable in a manner comparable to convI.ct Ious.                                    maximum effect to the provision
        its applicability to group health              (b) Objecting individuals. Guidelines      permitted by la1v, unless such holding
        insurance coverage provided in              issued under rl 147.130(a)(1)(iv) by the      shall be one of utter invalidity or
        connection with a group health plan         Health Resources and Services                 unenforceability, in which event the
        established or maintained by a plan         Administration nnlst not provide for or       provision shall be severable from this
        sponsor that is an employer, and            support the requirement of coverage or        section and shall not affect the
        references to "plan participants and        payments for contraceptive services           remainder thereof or the application of
        beneficiaries" will be interpreted as       with respect to individuals who object        the provision to persons not similarly
        references to student enrollees and their as specified in this paragraph (b), and         situated or to dissimilar circumstances.
        covered dependents; and                     nothing in g 147.130(a)(1)(iv), 20 CFR        [FR Doc. 2017 — 21852 Filed 10-8— 17: I I:15 am]
           (iii) A health insurance issuer offering 54.9815-2713(aj(1)(iv), or 29 CFR             BILLING CODE   4830-01-P; 4510-029-P; 4120-01-P;
        group or individual insurance coverage      2590.715 —2713(a)(1)(iv) may be               6325-54-P




Exhibit 5                                                                                                                                        JA-0000166
            Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 167 of 187
                Federal Register/ Vol. 82. No. 88 I Tuesday. May 9. 2017 / Presidential Documents           21675

                                   Presidential Documents


                                   Executive Order 13798 of May 4, 2017

                                   Promoting Free Speech and Religious Liberty

                                   By the authority vested in me as President by the Constitution and the
                                   laws of the United States of America. in order to guide the executive branch
                                   in formulating and implementing policies with implications for the religious
                                   liberty of persons and organizations in America. and to further compliance
                                   with the Constitution and with applicable statutes and Presidential Directives.
                                   it is hereby ordered as follows:
                                   Section 1. Policy. It shall be the policy of the executive branch to vigorously
                                   enforce Federal law's robust protections for religious freedom. The Founders
                                   envisioned a Nation in which religious voices and views were integral
                                   to a vibrant public square. and in which religious people and institutions
                                   were free to practice their faith without fear of discrimination or retaliation
                                   by the Federal Government. For that reason. the United States Constitution
                                   ei1shrines and protects the fundamental right to religious liberty as Ameri-
                                   cans' first freedom. Federal law protects the freedom of Americans and
                                   their organizations to exercise religion and participate fully in civic life
                                   without undue interference by the Federal Government. The executive branch
                                   will honor and enforce those protections.
                                   Sec. 2. Respecting Religious and Political Speech. All executive departments
                                   and agencies (agencies) shall. to the greatest extent practicable and to the
                                   extent permitted by law. respect and protect the freedom of persons and
                                   organizations to engage in religious and political speech. In particular. the
                                   Secretary of the Treasury shall ensure. to the extent permitted by law.
                                   that the Department of the Treasury does not take any adverse action against
                                   any individual. house of worship. or other religious organization on the
                                   basis that such individual or organization speaks or has spoken about moral
                                   or political issues from a religious perspective. where speech of similar
                                   character has. consistent with law. not ordinarily been treated as participation
                                   or intervention in a political campaign on behalf of (or in opposition to)
                                   a candidate for public office by the Department of the Treasury. As used
                                   in this section. the term "adverse action" means the imposition of any
                                   tax or tax penalty: the delay or denial of tax-exempt status: the disallowance
                                   of tax deductions for contributions made to entities exempted from taxation
                                   under section 501(c)(3) of title 26. United States Code; or any other action
                                   that makes unavailable or denies any tax deduction, exemption. credit. or
                                   benefit.
                                   Sec. 3. Conscience Protections with Respect to Preventive-Care Mandate.
                                   The Secretary of the Treasury. the Secretary of Labor. and the Secretary
                                   of Health and Human Services shall consider issuing amended regulations.
                                   consistent with applicable law, to address conscience-based objections to
                                   the preventive-care mandate promulgated under section 300gg-13(a)(4) of
                                   title 42. United States Code.
                                   Sec. 4. Religious Liberty Guidance. In order to guide all agencies in complying
                                   with relevant Federal law. the Attorney General shall. as appropriate. issue
                                   guidance interpreting religious liberty protections in Federal law.
                                   Sec. 5. Severabilitv, If any provision of this order. or the application of
                                   any provision to any individual or circumstance. is held to be invalid.
                                   the remainder of this order and the application of its other provisions
                                   to any other individuals or circumstances shall not be affected thereby.




Exhibit 6                                                                                                      JA-0000167
                    Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 168 of 187
         21676               Federal Register/ Vol. 82. No. 88 I Tuesday. May 9. 2017 / Presidential Documents

                                                Sec. 6. General Provisions. (a) Nothing in this order shall be construed
                                                to impair or otherwise affect:
                                                   (i) the authority granted by law to an executive department or agency.
                                                   or the head thereof: or
                                                   (ii) the functions of the Director of the Office of Management and Budget
                                                   relating to budgetary. administrative. or legislative proposals.
                                                   (b) This order shall be implemented consistent with applicable law and
                                                subject to the availability of appropriations.
                                                  (c) This order is not intended to. and does not. create any right or benefit,
                                                substantive or procedural. enforceable at law or in equity by any party
                                                against the United States. its departments. agencies, or entities. its officers.
                                                employees. or agents. or any other person.




                                                THE vVHITE HOUSE.
                                                May 4, 2011.

        [FR Doc. 2017-09574
        Filed 5-8-17: 11:15 am]
        Billing code 3295-F7-P




Exhibit 6                                                                                                                   JA-0000168
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 169 of 187



            FAQs ABOUT AFFORDABLE                                                      CARE ACT
            IMPLEMENTATION PART                                               36
                U.S.   Department ofLabor
                Employee Benefits Security Administration
                January 9, 2017

            Set out below is an additional Frequently Asked Question (FAQ) regarding implementation of the
            Affordable Care Act. This FAQ has been prepared jointly by the Departments of Labor (DOL), Health
            and Human Services (HHS), and the Treasury (collectively, the Departments). Like previously issued
            FAQs (available at www.dol.gov/ebsa/healthreform/index.html and www.cms.gov/cciio/resources/fact-sheets-
            and-faqs/index.html), this FAQ answers a question from stakeholders to help people understand the
            law and benefit from it, as intended.

            COVERAGE OF PREVENTIVE SERVICES

            Section 2713 of the Public Health Service Act (PHS Act), as added by the Affordable Care Act and
            incorporated into the Employee Retirement Income Security Act (ERISA) and the Internal Revenue
            Code (the Code), requires that non-grandfathered group health plans and health insurance issuers
            offering non-grandfathered group or individual health insurance coverage provide coverage of certain
            specified preventive services without cost sharing.

            As originally drafted, the bill that became the Affordable Care Act would not have covered additional
            preventive services that "many women's health advocates and medical professionals believe are
            critically important" to meeting women's unique health needs. 155 Cong. Rec. 28,841 (2009) (Sen.
            Boxer). To address that concern, the Senate adopted a "Women's Health Amendment," adding a new
            category of preventive services specific to women's health. This provision requires coverage without
            cost sharing of preventive care and screenings for women provided for in comprehensive guidelines
            supported by the Health Resources and Services Administration (HRSA). Supporters of the Women's
            Health Amendment emphasized that it would reduce unintended pregnancies by ensuring that
            women receive coverage for "contraceptive services" without cost-sharing. 155 Cong. Rec. at 29,768
            (Sen. Durbin).'

            On August 1, 2011, the Departments issued amended regulations requiring coverage of women's
            preventive services provided for in the HRSA guidelines.' and HRSA adopted and released such
            guidelines, which were based on recommendations of the independent organization, the National
            Academy of Medicine (formerly Institute of Medicine).' The preventive services identified in the HRSA
            guidelines include all Food and Drug Administration (FDA)-approved contraceptives, sterilization

            '
                See also, e.g 155 Cong. Rec. at 28.841 (Sen. Boxer) ("family planning services"): id. at 28,843 (Sen. Cillibrand) ("family
                             ..
                planning"): id. at 28.844 (Sen. Mikulski) (same): id. at 28,869 (Sen. Franken) ("contraception"): id. at 29.070 (Sen.
                Feinstein) ("family planning services"): id. at 29,307 (Sen. Murray) (same).
                26 CFR 54.9815-2713. 29 CFR 2590.715-2713. 45 CFR 147.130.
            3
                The 2011 amended regulations were issued and effective on August 1, 2011. and published on August 3, 2011 (76 FR
                46621).




Exhibit 7                                                                                                                                    JA-0000169
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 170 of 187
                                                                           2
            procedures, and patient education and counseling for women with reproductive capacity, as
            prescribed by a health care provider (collectively, contraceptive services)." Under the regulations
            issued in August 2011 and the contemporaneously issued HRSA guidelines, group health plans of
            "religious employers" (organizations that are organized and operate as nonprofit entities and are
            referred to in section 6033(a)(3)(A)(i) or (iii) of the Code) are exempt from the requirement to provide
            contraceptive coverage. That exemption reflects "the longstanding governmental recognition of a
            particular sphere of autonomy for houses of worship." 80 FR 41318, 41325 Uuly 15, 2015): see 26
            U.S.C. 6033(a)(3)(A)(i) or (iii) (referring to "churches, their integrated auxiliaries, conventions or
            associations of churches, and the exclusively religious activities of any religious order").

            Subsequently, on July 2, 2013, the Departments published regulations that provide an
            accommodation for eligible organizations" that object on religious grounds to providing coverage for
            contraceptive services, but are not eligible for the exemption for religious employers (78 FR 39870).6
            Under the accommodation, an eligible organization is not required to contract, arrange, pay, or
            provide a referral for contraceptive coverage. At the same time, the accommodation generally
            ensures that women enrolled in the health plan established by the eligible organization, like women
            enrolled in health plans maintained by other employers, receive contraceptive coverage seamlessly-
            that is, through the same issuers or third patty administrators that provide or administer the health
            coverage furnished by the eligible organization, and without financial, logistical, or administrative
            obstacles.' Minimizing such obstacles is essential to achieving the purpose of the Affordable Care
            Act's preventive services provision, which seeks to remove barriers to the use of preventive services
            and to ensure that women receive full and equal health coverage appropriate to their medical needs.

            In Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751 (2014), which addressed claims brought
            under the Religious Freedom Restoration Act (RFRA), the Supreme Court held that the contraceptive-
            coverage requirement substantially burdened the religious exercise of the closely held for-profit
            corporations that had religious objections to providing contraceptive coverage, and that the
            accommodation was a less restrictive means of providing coverage to their employees. In light of the
            Hobby Lobby decision, the Departments extended the accommodation to closely held for-profit
            entities."




            4
                On December :w, 2016. HRSA updated the women's preventive services guidelines, which go into effect for non-
                grandfathered group health plans and health insurance coverage for plan years (in the individual market. policy years)
                beginning on or after December 20.2017. The HRSA guidelines exclude services relating to a man's reproductive
                capacity. such as vasectomies and male condoms.
            5
                An eligible organization. which may seek the accommodation based on its sincerely held religious objection to
                providing contraceptive coverage. is defined at 26 CFR 54.9815-2713A(a). 29 CFR 2590.715-2713A(a). and 45 CFR
                147.131(b),
            6
                26 CFR 54.9815-2713A, 29 CFR 2590.715-2713A, 45 CFR 147.131.
                An accommodation is also available with respect to student health insurance coverage arranged by eligible
                organizations that are institutions of higher education. 45 CFR 147.131 (f). For ease of use. this FAQ refers only to
                "employers" with religious objections to the contraceptive-coverage requirement. but references to employers with
                respect to insured group health plans should also be considered to include institutions of higher education that are
                eligible organizations with respect to student health insurance coverage.
            8
                26 CFR 54.9815-2713A(b)(2)(ii): 29 CFR 2590.715-2713A(b)(2)(ii): 45 CFR. 147.131 (b)(2)(ii).




Exhibit 7                                                                                                                                JA-0000170
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 171 of 187
                                                                            3
            Under the accommodation, an eligible organization that objects to providing contraceptive coverage
            for religious reasons may either:

                                (   1)   self-certify its objection to its health insurance issuer (to the
                                         extent it has an insured plan) or third party administrator (to the
                                         extent it has a self-insured plan) using a form provided by the
                                         Department of Labor (EBSA Form 700);9 or

                                (2) self-certify its   objection and provide certain information to HHS
                                         without using any particular form."

            In Zubik v. Burwell, 136 S. Ct. 1557 (2016), the Supreme Court considered claims by a number of
            employers that, even with the accommodation provided in the regulations, the contraceptive-
            coverage requirement violates RFRA. Following oral argument, the Court issued an order requesting
            supplemental briefing from the parties. The Court's order noted that under the existing regulations,
            an objecting employer with an insured plan that seeks to invoke the accommodation by contacting its
            issuer must use a form of written notice stating that the employer objects on religious grounds to
            providing contraceptive coverage .11 The Court directed the parties to file supplemental briefs
            addressing "whether contraceptive coverage could be provided to [the objecting employers']
            employees, through [the employers'] insurance companies, without any such notice.':" After
            consideration of the supplemental briefing, the Supreme Court vacated the judgments of the lower
            courts and remanded Zubik and several other cases raising parallel RFRA challenges to the
            accommodation. 136 S. Ct. at 1560-1561. The Court emphasized that it "expressejd] no view on the
            merits of the cases" and, in particular, that it did not "decide whether [the employers'] religious
            exercise has been substantially burdened, whether the Government has a compelling interest, or
            whether the current regulations are the least restrictive means of serving that interest." Id. at 1560.
            The Court, however, stated that in light of what it viewed as "the substantial clarification and
            refinement in the positions of the parties" in their supplemental briefs, the parties "should be
            afforded an opportunity to arrive at an approach going forward that accommodates [the objecting
            employers'] religious exercise while at the same time ensuring that women covered by [the
            employers'] health plans 'receive full and equal health coverage, including contraceptive coverage."
            Id. (citation omitted)."



            9
               The EBSA Form 700 serves as a certification that the organization is an "eligible organization" (as described in 26 CFR
               54.9815-2713A(a), 29 CFR 2590.715-2713A(a), and 45 CFR 147.131(b)) that has a religious objection to providing
               coverage for some or all of any contraceptive services that would otherwise be required to be covered. The EBSA Form
               700 is available at: lmps://wv.r,v.dol.gov/ebsa/pdf/prevemiveserviceseligibleorganizationcerrificationform.pdf.
            10
               A model notice to HHS that eligible organizations may use. but are not required to use, is available at:
                 hrtp://\\'\V\v.cms.gov/cciio/resources/Regulations-and-Gnidance/index.html#Prevention.
            11
                 Zubik  v. Burwell. Nos. 14-1418 et al., 2016 WL 1203818, at *2 (Mar. 29.2016).
            i2   Id.
            13
                 The Supreme Court specified that, while the RFRA litigation remains pending. "the Government may not impose taxes
                 or penalties on [the plaintiffs] for failure to provide the ... notice" required under the existing accommodation
                 regulations. Zubik. 136 S. Ct. at 1561. At the same time, the Court also emphasized that "[nlothing in [its] opinion, or in
                 the opinions or orders of the courts below. is to affect the ability of the Government to ensure that women covered by
                 [plaintiffs'] health plans 'obtain. without cost, the full range of FDA approved contraceptives." Id. at 1560-1561 (quoting
                 wneaton College v. Burwell, 134 S. Ct. 2806, 2807 (2014)).




Exhibit 7                                                                                                                                 JA-0000171
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 172 of 187
                                                                       4
            On July 22, 2016, the Departments published a request for information (RFI) (81 FR 47741) seeking
            input from interested parties to determine, as contemplated by the Supreme Court's opinion in Zubik,
            whether modifications to the existing accommodation procedure could resolve the objections
            asserted by the plaintiffs in the pending RFRA cases, while still ensuring that the affected women
            receive full and equal health coverage, including contraceptive coverage.

            The Departments explained that they were using the RFI procedure because the issues addressed in
            the supplemental briefing in Zubik affect a wide variety of stakeholders, including many who are not
            parties to the cases that were before the Supreme Court. Other employers also have brought RFRA
            challenges to the accommodation, and their views may differ from the views held by the employers in
            Zubik and the consolidated cases. In addition, any change to the accommodation could have
            implications for the rights and obligations of issuers, group health plans, third party administrators,
            and women enrolled in health plans established by objecting employers. The RFI was intended to
            assist the Departments in determining whether there are modifications to the accommodation that
            would be available under current law and that could resolve the pending RFRA claims brought by
            objecting organizations. The Departments sought feedback from all interested stakeholders,
            including objecting organizations, and specifically requested that such organizations address the
            particular issues outlined in the RFI.

            In response to the RFI, the Departments received over 54,000 public comments by the comment
            closing date of September 20, 2016. Commenters included the plaintiffs in Zubik and other religiously
            affiliated organizations, consumer advocacy groups, women's organizations, health insurance issuers,
            third party administrators and pharmaceutical benefit managers, other industry representatives,
            employers, members of the public, and other interested stakeholders." The Departments are issuing
            this FAQ after consideration of comments submitted by a broad array of stakeholders, including the
            Zubik plaintiffs and similar religious organizations, issuers or third party administrators, and
            commenters representing women's and consumer advocacy organizations.

            Q: ARE THE DEPARTMENTS                   MAKING CHANGES TO THE ACCOMMODATION AT THIS TIME?

            No. As described in more detail below, the comments reviewed by the Departments in response to
            the RFI indicate that no feasible approach has been identified at this time that would resolve the
            concerns of religious objectors, while still ensuring that the affected women receive full and equal
            health coverage, including contraceptive coverage. The comments demonstrate that a process like
            the one described in the Court's supplemental briefing order would not be acceptable to those with
            religious objections to the contraceptive-coverage requirement. Further, a number of comments
            illustrate that the administrative and operational challenges to a process like the one described in the
            Court's order are more significant than the Departments had previously understood and would
            potentially undermine women's access to full and equal coverage. For these reasons, the
            Departments are not modifying the accommodation regulations at this time.

            As the government explained in its briefs in Zubik, the Departments continue to believe that the
            existing accommodation regulations are consistent with RFRA for two independent reasons. First, as
            eight of the nine courts of appeals to consider the issue have held, by virtue of objecting employers'

            14
                 The public comments are accessible at hrtps://w,vw.regnlations.gov/docket?D=CMS-2016-0123.




Exhibit 7                                                                                                          JA-0000172
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 173 of 187
                                                                   5
            ability to avail themselves of the accommodation, the contraceptive-coverage requirement does not
            substantially burden their exercise of religion. Second, as some of those courts have also held, the
            accommodation is the least restrictive means of furthering the government's compelling interest in
            ensuring that women receive full and equal health coverage, including contraceptive coverage.

            NOTIFICATION TO ISSUERS WITHOUT SELF-CERTIFICATION

            In itsrequest for supplemental briefing in Zubik, the Supreme Court asked the parties to address
            "whether and how contraceptive coverage may be obtained by [objecting employers'] employees
            through [the employers'] insurance companies, but in a way that does not require any involvement of
            [the employers] beyond their own decision to provide health insurance without contraceptive
            coverage to their employees.':" Specifically, the Court described-

                                asituation in which [objecting employers] would contract to provide health
                               insurance for their employees, and in the course of obtaining such
                               insurance, inform their insurance company that they do not want their
                               health plan to include contraceptive coverage of the type to which they
                               object on religious grounds. [The employers] would have no legal
                               obligation to provide such contraceptive coverage, would not pay for such
                               coverage, and would not be required to submit any separate notice to their
                               insurer, to the Federal government, or to their employees. At the same
                               time, [the employers'] insurance compan[iesJ-aware that [the employers]
                               are not providing certain contraceptive coverage on religious grounds-
                               would separately notify [the employers'] employees that the insurance
                               company will provide cost-free contraceptive coverage, and that such
                               coverage is not paid for by [the employers] and is not provided through [the
                               employers'] health plan]s]."

            The Departments sought comments on whether this alternative would be acceptable to objecting
            organizations, and if not, whether further procedures or systems could resolve their RFRA concerns.
            The Departments asked if organizations specifically object on RFRA grounds to informing their issuers
            that they object to contraceptive coverage "on religious grounds," or to a requirement that the
            request by an eligible organization to its issuer be made in writing or through use of a particular
            form. The Departments also sought comments on whether it would be feasible for issuers to
            implement the accommodation without the written notification requirement and what effect this
            alternative procedure would have on the access of women to seamless contraceptive coverage.

            In light of the comments received, the Departments have determined not to amend the regulations at
            this time. On the one hand, comments from parties before the Supreme Court (and other objecting
            employers) do not suggest that the change identified by the Supreme Court would resolve their
            concerns. On the other hand, the Departments received comments stating that eliminating written
            notification would create significant administrative problems and potential legal liabilities for issuers,
            and would hinder women's access to care. As described in greater detail below, these comments

            15
                 Zubik, 2016 WL 1203818, at "2.
            16
                 Id.




Exhibit 7                                                                                                            JA-0000173
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 174 of 187
                                                                           0r
            have shown that the elimination of the written notification requirement would raise complications
            that would undermine the statute's goal of ensuring full and equal health coverage for women, the
            extent of which were not known to the Departments at the time the government filed its
            supplemental briefs in Zubik.

            First, comments on behalf of issuers stated that eliminating written notifications would impose
            administrative costs by forcing them to create new systems to distinguish and track different
            employers, employees, and the coverage to be provided." For example, comrnenters stated that
            issuers currently rely on the written notifications to track the differences between eligible
            organizations that are seeking an accommodation due to their religious objections -- organizations
            that the Supreme Court has said are "effectively exempt" from the contraceptive-coverage
            requirement -- and religious employers that are automatically exempt under the HRSA guidelines.
            These comments asserted that eliminating written notifications would burden issuers with creating
            new systems to distinguish and track these two categories of employers.

            Given the different ways in which issuers must treat and respond to these two types of entities, the
            Departments understand that issuers must be able to easily and separately track the coverage issued
            to the plans sponsored by these different organizations. With respect to exempt organizations,
            issuers merely need to eliminate contraceptive benefits from the group health insurance policy.
            However, with respect to eligible organizations that avail themselves of the accommodation, issuers
            must take the additional step of making separate payments for contraceptive services, along with
            providing notice of the availability of such payments. Furthermore, some eligible organizations may
            object to covering all forms of contraceptive services in their group health coverage while others may
            object only to certain types of contraceptive services. The Departments conclude therefore that
            written notification from employers significantly improves issuers' ability to appropriately identify and
            administer coverage for each of these two categories of employers. The cornmenrers also said that
            issuers might be subject to legal risks if written notification were eliminated, because they would
            have no written record to demonstrate compliance with applicable law and regulations to the extent
            they relied on an organization's oral representation of its eligibility for the accommodation that was
            later determined to be incorrect. Such legal risks would be magnified, according to the cornmenters,
            in circumstances in which issuers would have to rely on agents and brokers to verify eligibility.

            Based on these concerns, comments indicated that, even without a legal requirement to use a
            required form, issuers would likely seek written documentation, such as an attestation, from
            objecting employers to confirm the employer's eligibility as a condition of administering the
            accommodation. For example, an issuer might demand written documentation as a pre-condition for
            entering into a contract with an organization seeking the accommodation. The commenters
            indicated that if the written notification requirement were eliminated, employers might object to
            providing this type of verification, which is currently commonplace for certain purposes, such as
            communicating grandfathered status. The Departments note that, under the current accommodation,

            17
                 Related to these comments with respect to the administrative costs of distinguishing and tracking different coverage to
                 be provided. the Departments note that an eligible organization may seek an accommodation so that it need not
                 contract, arrange. pay, or provide a referral for all otherwise required contraceptive services. or any subset of such
                 services. Thus. there could be many different combinations of contraceptive services that an issuer must cover. and
                 within each such combination. some such benefits must be provided by the group health insurance policy, and others
                 for which the issuer must make separate payments.




Exhibit 7                                                                                                                              JA-0000174
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 175 of 187
                                                                            7

            once an issuer has been provided the documentation specified in the accommodation regulations, it
            may not require any further documentation from an eligible organization regarding its status as
            such.18

            Second, several commenters suggested that the lack of written notice would create confusion and
            miscommunication, which in turn would lead to disputes between the patties, billing problems, and
            reduced access to care for women. For example, comments from women's advocacy organizations
            stated that lack of written notice could have repercussions for processing payments to a provider.
            This could disrupt continuity of care and burden women seeking to resolve any miscommunication
            between the objecting entity and the issuer. Further, according to these commenters, it could also
            impose the additional burden of affected women having to affirmatively assert their eligibility in
            situations where an employer has not timely provided its oral objection.

            One commenter stated that, without a written notification, an eligible employer's representative may
            misstate an employer's wishes or incorrectly assert eligibility for the accommodation, resulting in a
            dispute that delays the process of arranging contraceptive coverage for women.

            Several commenters representing women's and consumer advocacy organizations stressed the
            importance of written documentation for verifying compliance and ensuring that women are able to
            obtain direct, continuous access to the full range of contraceptive methods without cost. These
            cornmenters also suggested that eliminating written documentation could hamper the Departments'
            oversight and enforcement efforts,

            Third, as noted above, the Departments have not identified any comments from objecting employers,
            including any of the Zubik plaintiffs, stating that eliminating the written notification requirement
            would be sufficient to satisfy their RFRA concerns. For example, one comment indicate that
            employers would object to "any requirement . . . that has the purpose or effect of providing access
            to or increasing the use of contraceptive services."

            The Departments agree that written documentation establishing that a given employer requested the
            accommodation, and that it satisfies the definition of an eligible organization, is of value to document
            the legal responsibilities and rights of employees, issuers, and beneficiaries, as well as to minimize
            the number of disputes between employers and issuers regarding the accommodation. In turn, the
            Departments conclude that, by minimizing such disputes and providing certainty regarding which
            organizations have and have not requested the accommodation, the written notice requirement
            minimizes the potential number of employers that will be in violation of the contraceptive-coverage
            requirement. By helping to define which organizations have and have not availed themselves of the
            accommodation, written documentation also ensures that women receive timely access to
            contraceptive coverage, as it will help issuers to quickly and effectively determine the appropriate
            source of payment for such services, i.e., payment through the group health insurance policy, or
            separate payment for contraceptive services. And as the government explained in its Supreme Court
            briefs, the regulatory requirement for eligible organizations to provide written notification of their
            objection is consistent with         RFRA.




            18
                 26 CFR 54.8815-2713A(c)(l)(i). 29 CFR 2590.715-2713A(c)(l)(i). 45 CFR 147.131(c)(l)(i).




Exhibit 7                                                                                                         JA-0000175
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 176 of 187
                                                                             0u

            OTHER APPROACHES WITH RESPECT TO INSURED PLANS DESCRIBED                                                IN   THE
            SUPPLEMENTAL BRIEFING

            The Zubik plaintiffs proposed that when an eligible employer with an insured plan requests insurance
            coverage that excludes contraceptive coverage to which it objects on religious grounds, the
            employer's issuer should be required to provide the required coverage through separate insurance
            policies that cover only contraceptives and in which women should have to affirmatively enroll. Pet.
            Supp. Br. 3-12.19 The Departments sought comments on whether this alternative procedure would
            resolve the RFRA claims of objecting organizations; whether it would be feasible for health insurance
            issuers and consistent with State insurance laws; what effect this approach would have on the ability
            of women enrolled in group health plans established by objecting employers to obtain seamless
            coverage for contraceptive services; and whether there might be alternatives other than
            contraceptive-only policies or affirmative enrollment requirements that would resolve the RFRA
            objections of objecting organizations.

            In response to the RFI, objecting employers argued that to be truly independent, contraceptive
            coverage must be provided to women enrolled in health plans of objecting employers through
            separate insurance policies. The Departments identified no comments indicating that eliminating
            written notification by itself would be sufficient. In fact, several comm enters stated that, even if the
            government were to eliminate the written notice requirement, the accommodation would have to be
            modified in other ways to satisfy their concerns. One commenter, quoting from the petitioners' brief
            in Zubik, stated that there must be an enrollment process that is distinct from (and not an automatic
            consequence of) enrolling in the employer's plan. Another commenter stated that the issuer or third
            party administrator should be required to provide eligible participants and beneficiaries with a
            separate enrollment card for contraceptive coverage that would require activation by each participant
            or beneficiary. The commenter stated that this should replace the current requirement that
            participants automatically receive coverage for contraceptive services. (For further discussion of this
            issue, see section below titled "Separate Enrollment Cards and Activation.")

            A number of cornmenrers emphasized the significant problems posed by requiring separate
            contraceptive-only coverage. Commenters identified several obstacles under State contract and
            insurance law. Comments submitted on behalf of issuers asserted that some State insurance
            regulators do not have authority under State law to approve single-benefit policies (other than dental
            or vision). The cornmenters also explained that cost-free contraception policies would not satisfy
            laws conditioning policy approval on a "reasonable premium" or constitute valid contracts because
            the prospective policyholder would not provide consideration. In addition, they commented that
            under State licensure laws, issuers that sell group coverage could not offer contraceptive-only policies
            to individual women because they are not licensed to offer coverage in the individual market and that
            State laws would prevent issuers licensed to issue group coverage in one State from issuing individual
            policies to employees of an eligible organization residing in other States.




            19
                 As of the date of publication of this FAQ. petitioners' supplemental brief is available at http://w,v,v.scotusblog.com/,vp-
                 contenr/uploads/2016/04/Non-profits-response-ro-Zubik-order-4-12-16.pdf. Petitioners' supplemental reply brief is
                 available at hnp://wv,,rw.scotusblog.com/wp-conrenr/nploads/2016/04/Zubik-order-non-profits-reply-brief-4-20-161.pdf.




Exhibit 7                                                                                                                                  JA-0000176
                       Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 177 of 187
                                                                   9
            In addition, several commenters stated that separate contraceptive coverage policies may have a
            different provider network from that of the group health plan that provides the women's other health
            benefits, which would mean that the separate contraceptive policies would not necessarily include
            women's regular doctors. One commenter stated that it would be costly and administratively
            burdensome for issuers to develop and implement new eligibility, enrollment, and claims-adjudication
            systems for contraception-only coverage, as they would differ from their existing systems. Several
            comrnenters also maintained that requiring women to seek out separate contraceptive coverage
            would create the same barriers in access that the Affordable Care Act's preventive services provision
            was designed to eliminate. The Departments agree these approaches would potentially undermine
            women's access to full and equal coverage, contrary to the statutory objective of reducing barriers to
            the use of important preventive services.

            SELF-INSURED PLANS

            The Supreme Court's supplemental briefing order in Zubik addressed only employers with "insured
            plans.'?" In its supplemental brief, the government described the operation of the accommodation for
            self-insured plans and explained that an alternative process like the one the Coult posited for insured
            plans could not work for the many employers with self-insured plans:

                               If an employer has a self-insured plan, the statutory obligation to provide
                               contraceptive coverage falls only on the plan-there is no insurer with a
                               preexisting duty to provide coverage. Accordingly, to relieve self-insured
                               employers of any obligation to provide contraceptive coverage while still
                               ensuring that the affected women receive coverage without the employer's
                               involvement, the accommodation establishes a mechanism for the
                               government to designate the employer's TPA [third party administrator] as a
                               'plan administrator' responsible for separately providing the required
                               coverage under IERISA]. That designation is made by the government, not
                               the employer, and the employer does not fund, control, or have any other
                               involvement with the separate portion of the ERISA plan administered by
                               the TPA.

                               The government's designation of the TPA must be reflected in a written plan
                               instrument. To satisfy that requirement, the accommodation relies on
                               either 1) a written designation sent by the government to the TPA, which
                                      (


                               requires the government to know the TPA's identity, or (2) the self-
                               certification form, which the regulations treat as a plan instrument in which
                               the government designates the TPA as a plan administrator. There is no
                               mechanism for requiring TPAs to provide separate contraceptive coverage
                               without a plan instrument; self-insured employers could not opt out of the
                               contraceptive-coverage requirement by simply informing their TPAs that
                               they do not want to provide coverage for contraceptives. Gov't Supp. Br.
                               16-17 (citations omitted).



            w Zubik.   2016 WL 1203818. at *2.




Exhibit 7                                                                                                        JA-0000177
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 178 of 187
                                                                 10
            The Zubik plaintiffs also stated that an arrangement like the one posited in the Supreme Court's
            briefing order for insured plans could not work for self-insured plans. See Pet. Supp. Br. 16-17.

            The RFI sought comment on any possible modifications to the current accommodation for self-
            insured plans, including self-insured church plans, which would resolve objecting organizations' RFRA
            objections while still providing women full and equal access to coverage. Specifically, the RFI asked
            whether there are any reasonable alternative means available under existing law by which the
            Departments could ensure that women enrolled in self-insured plans maintained by objecting
            employers receive separate contraceptive coverage that is not contracted, arranged, paid, or referred
            for by the objecting organization but that is provided through the same third party administrators
            that administer the rest of their health benefits.

            The Departments did not identify any comments in response to the RFI that described a feasible
            pathway for oral notification to third party administrators with respect to self-insured plans to allow
            full and equal provision of contraceptive services to the women enrolled in those plans.

            Some cornmenters noted that third party administrators often do not require separate notification,
            written or oral, that a self-insured plan will not be providing contraceptive coverage because other
            documentation, such as summary plan descriptions or provider contracts, will indicate that such
            coverage is not provided under the plan. However, without a written plan instrument, which is
            provided for in the current accommodation, there is no mechanism to designate a third party
            administrator as the ERISA plan administrator for purposes of arranging or providing separate
            payments for contraceptive services.

            Many commenrers suggested that cost-free contraception should be provided by the federal
            government through mechanisms that differ substantially from the procedure for insured plans
            described in the Supreme Court's supplemental briefing order. For example, some cornmeuters
            suggested that for those self-insured plans that have third party administrators that are not able to
            provide separate cost-free contraceptive coverage to covered employees, the objecting employer
            could simply inform such third party administrators of the employer's objection and the government
            would "exempt" such self-insured plans and third party administrators from the requirement to
            provide separate cost-free contraceptive coverage. In those cases, cornmenters proposed that the
            government could provide coverage by having the employer notify HHS that the employer will not
            provide coverage and HHS would then coordinate with IRS to determine the identity of that
            employer's employees through W-2 or other tax information otherwise supplied by the objecting
            employer. These cornmenrers suggest that such a program could be paid for by using credits against
            Federally-facilitated Exchange (FFE) user fees (which are already being used for the existing
            accommodation).

            One commenter asserted that the federal government could directly subsidize the cost of purchasing
            contraceptive items and services for those employees who participate in an eligible organization's
            group health plan. However, as the Departments have previously indicated in rulernaking in response
            to comments suggesting that the government reimburse plan participants for the costs of
            contraceptive services." and in its briefs to the Supreme Court, this approach raises legal and


            ?180FR41317.41328Uuly 14,2015).




Exhibit 7                                                                                                             JA-0000178
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 179 of 187
                                                              11
            practical obstacles to access to seamless coverage. Consistent with the statutory objective of
            promoting access to preventive services, such as contraceptive coverage, without cost-sharing, plan
            participants and beneficiaries should not be required to incur additional costs or burdens to receive
            access. Therefore, they should not be required to enroll in new programs or to surmount other
            hurdles to receive access to coverage.

            SEPARATE ENROLLMENT CARDS AND ACTIVATION

            As stated above, several objecting organizations have suggested that some of their objections to the
            accommodation could be alleviated by providing a separate enrollment card for contraceptive
            coverage. Under this approach, women would not enroll in a separate insurance policy for
            contraceptive coverage, but would receive a separate enrollment card that would be automatically
            activated only when a woman who is enrolled in the group health plan attempts to obtain
            contraceptive benefits.

            If objecting employers prefer the use of a separate enrollment card for contraceptive coverage, the
            Departments note that under the current accommodation regulations, issuers or third party
            administrators could provide a separate enrollment card for contraceptive coverage. The current
            regulations do not specify the manner in which an issuer or third party administrator provides
            "enrollment cards" or other means of providing similar, relevant information to enrollees, as long as
            the manner in which the card or other information is provided does not unduly inhibit or hamper
            access to the benefit. See 29 CFR 2560.503-1, which is applicable to ERISA plans and incorporated in
            26 CFR 54.9815-2719(b)(2)(i), 29 CFR 2590. 715-2719(b)(2)(i), and 45 CFR 147.136(b)(2)(i), which are
            applicable to non-grandfathered health plans and coverage. As stated above, under current rules, the
            issuer or third party administrator could provide a separate enrollment card for contraceptive
            coverage." The card could bear a different design to distinguish it from enrollment cards used to
            access services covered by the employer's group health plan, and could omit the name of the
            employer and/or the plan as well. The card could use the same identification number as is used on
            the enrollment card for services covered by the group health plan, or could have a different number
            provided there is a mechanism in place (such as by linking the two numbers in the issuer's or third
            party administrator's processing systems) that enables the issuer or third party administrator to easily
            identify enrollees. The foregoing arrangements are permissible if they are not used as an impediment
            to obtaining benefits and do not unduly inhibit or hamper a plan participant or beneficiary from
            accessing benefits provided pursuant to the accommodation [e.g.. a plan procedure providing for the
            denial of benefits based on failure to present or "activate" the enrollment card or "opt in," even when
            the provider has otherwise verified participant status).




            ?'.!
                   Id.




Exhibit 7                                                                                                           JA-0000179
                             Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 180 of 187
        95148                                    Federal Register/Vol. 81. No. 248/Tuesday. December 27. 2016/Notices

          Abstract: Currentlv HRSA is cleared                                            own research and training grant                             project. The modified Statement of
        to use the National Iiistitutes of Health's                                      programs.                                                   Appointment form is used to document
        (NIH) Biographical Sketch and Public                                                In MCHB's research grant programs,                       the appointment of individuals
        Health Service (PHS) Inclusion                                                   the modified Biographical Sketch form                       supported by the award to applicable
        Enrollment forms (0925-0001) for                                                 will be used by applicants to summarize                     institutional research and training
        HRSA's SF424 Research & Related                                                  the qualifications of key personnel on                      programs. BHW does not use the PHS
        (R&R) application package research                                               their proposed research team; the grant                     Inclusion Enrollment form, as it does
        grants. However, both of these                                                   reviewers will use this information to                      not pertain to the BHW training and
        documents contain NIH-specific                                                   assess the capabilities of the research                     research programs.
        references. To use the forms, HRSA                                               team to carry out the research project.                        Likely Respondents: Respondents are
        plans to remove the NIH-specific                                                 MCHB's modified PHS Inclusion
        references and obtain its own 0MB                                                Enrollment form will be used bv                             applicants to HRSA's research programs
        control number for the collection of this                                        applicants to summarize their expected                      in MCHB and research and training
        information.                                                                     population of research study                                programs in BHW.
           The current Statement of                                                      participants at the time of submission of                      Burden Statement: Burden in this
        Appointment (form PHS-2271) is also                                              their proposal: it will also be used for                    context means the time expended by
        tailored to NIH programs. HRSA plans                                             Enrollment Reporting during the annual                      persons to generate, maintain, retain,
        to remove references to NIH and where                                            Noncompeting Continuation Award.                            disclose or provide the information
        appropriate replace them with                                                    Monitoring Incl us ion Enrollment is one                    requested. This includes the time
        references to HRSA for use in the SF 4 24                                        important component of ensuring                             needed to review instructions: to
        R&R application package.                                                         statistically meaningful demographics                       develop, acquire, install, and utilize
           Need and Proposed Use of the                                                  (race, ethnicity, and gender) among                         technology and systems for the purpose
        Information: Currently, there are two                                            research study participants in MCHB's                       of collecting, validating and verifying
        Bureaus within HRSA, the Maternal and                                            research grant portfolio. MCHB does not                     information, processing and
        Child Health Bureau (MCHB) and the                                               use the Statement of Appointment form,                      maintaining information, and disclosing
        Bureau of Health Workforce (BHW), that                                           as it does not pertain to the MCHB                          and providing information; to train
        use the Biographical Sketch. In addition                                         research program.                                           personnel and be able to respond to a
        to the Biographical Sketch, MCHB also                                               Similarly, in BHW the modified                           collection of information: to search data
        uses the PHS Inclusion Enrollment                                                Biographical Sketch form will be used                       sources: to complete and review the
        form, and BHW uses the Statement of                                              by applicants to summarize the                              collection of information: and to
        Appointment form as required elements                                            qualifications of key personnel                             transmit or otherwise disclose the
        of the SF424 Research & Related                                                  proposed as project staff; the grant                        information. The total annual burden
        application package. These Bureaus                                               reviewers will use this information to                      hours estimated for this Information
        plan to modify these forms in slightly                                           assess the capabilities of the applicant                    Collection Request are summarized in
        different ways to meet the needs of their                                        organization to carry out the proposed                      the table below.
                                                                                 TOTAL ESTIMATED ANNUALIZED BURDEN HOURS


                                                                                                                            Number of                                       Average
                                                Form name                                                   Number of                                  Total               burden per               Total burden
                                                                                                            respondents   responses per              responses               response                  hours
                                                                                                                            respondent                                       (in hours)

            Biographical Sketch for MCHB research grant applicants ..                                               200                         5              1000                            2            2000
            PHS Inclusion Enrollment form for MCHB research grant
              applications                                                                                          200                         1
                                                                                                                                                                200                           .5               100
                           .......................................................................
            Biographical Sketch      for BHW training and research grant
           applicants                                                                                              1000                         5              5000                            2          10,000
                      .........................................................................
         Statement of Appointment          form for BHW training grantees                                           800                         7              5600                           .5           2,800
                  Total                                                                                            2200                                   11,800                                          14,900
                           ..............................................................................                 ........................                    .
                                                                                                                                                                          .......................


          HRSA specifically requests comments                                             DEPARTMENT OF HEAL TH AND                                  Services Guidelines for purposes of
        on 1) the necessi tv and u tili tv of the                                                                                                    health insurance coverage for preventive
            (                                                                             HUMAN SERVICES
        proposed information collecdon for the                                                                                                       services that address health needs
        proper performance of the agency's                                                Health Resources and Services                              specific to women based on clinical
        functions; (2) the accuracy of the                                               Administration                                              recommendations from the Women's
        estimated burden: (3) wavs to enhance                                                                                                        Preventive Services Initiative. This
        the quality, utility, and clarity of the                                         Updating the HRSA-Supported                                 notice serves as an announcement of the
        information to be collected: and (4) the                                         Women's Preventive Services                                 decision to update the guidelines as
                                                                                         Guidelines                                                  listed below. Please see https :II
        use of automated collection techniques
        or other forms of information                                                    AGENCY: Health Resources and Services                       www.hrsa.gov!womensguidelines2016
        technology to minimize the information                                           Administration, HHS.                                        for additional information.
        collection burden.                                                               ACTION:        Notice.                                      FOR FURTHER INFORMATION CONTACT:
        Jason E. Bennett.                                                                                                                            HRSA, Maternal and Child Health
                                                                                         SUMMARY:  Effective December 20, 2016,                      Bureau at email: wellwomancare@
        Director, Division of the Executive Secretariat.                                 the Health Resources and Services
         [FR Doc. 2016-31080 Filed 12-23-16: 8:45 am]
                                                                                                                                                     hrsa.gov.
                                                                                         Administration (HRSA) updated the
         BILLING CODE 4165-15--P                                                         HRSA-supported Women's Preventive                           SUPPLEMENTARY INFORMATION:




Exhibit 8                                                                                                                                                                                                      JA-0000180
                  Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 181 of 187
                            Federal Register/Vol. 81. No. 248/Tuesday. December 27. 2016/Notices                                   95149

        Breast Cancer Screening for Average-       effective family planning practices, and      and women with an increased risk of
        Risk Women                                 sterilization procedures be available as      HIV infection.
           The \Vomen's Preventive Services        part of contraceptive care.                      Screening for HIV is recommended for
        Initiative recommends that average-risk      The full range of contraceptive             all pregnant women upon initiation of
                                                   methods for women currentlv? identified       prenatal care with retesting during
        women initiate mammography
        screening no earlier than age 40 and no    by the U.S. Food and Drug                     pregnancy based on risk factors. Rapid
        later than age 50. Screening               Administration include: (1) Sterilization     HIV testing is recommended for
        mammography should occur at least          surgery for women, (2) surgical               pregnant women who present in active
        biennially and as frequently as            sterilization via implant for women, (3)      labor with an undocumented HIV status.
        annually. Screening should continue        implantable rods, (4) copper                  Screening during pregnancy enables
        through at least age 74 and age alone      intrauterine devices, (5) intrauterine        prevention of vertical transmission.
        should not be the basis to discontinue     devices with progestin (all durations         Screening for Interpersonal and
        screening.                                 and closes), (6) the shot or injection, (7)   Domestic Violence
           These screening recommendations are     oral contraceptives (combined pill), 8)
        for women at average risk of breast        oral contraceptives (progestin only,             The Women's Preventive Services
                                                                                                 Initiative recommends screening
        cancer. Women at increased risk should     and), (9) oral contraceptives (extended
                                                                                                 adolescents and women for
        also undergo periodic mammography          or continuous use), (10) the
        screening, however, recommendations        contraceptive patch, (11) vaginal             interpersonal and domestic violence, at
        for additional services are bevond the                                                   least annuallv, and, when needed,
                                                   contraceptive rings, (12) diaphragms,         providing or referring for initial
                       recommendatioi:i.
        scope of this                              (13) contraceptive sponges, (14) cervical
                                                                                                 intervention services. Interpersonal and
        Breastfeeding Services and Supplies        caps, (15) female condoms, (16)               domestic violence includes physical
                                                   spermicides, and (17) emergency
           The \Vomen's Preventive Services        contraception (levonorgestrel), and (18)      violence, sexual violence, stalking and
        Initiative recommends comprehensive                                                      psychological aggression (including
        lactation support services (including      emergency contraception (ulipristal           coercion), reproductive coercion,
                                                   acetate), and additional methods as
        counseling, education, and                 identified bv the FDA. Adclitionallv,         neglect, and the threat of violence,
                                                                                                 abuse, or both. Intervention services
        breastfeeding equipment and supplies)      instruction in fertilitv awareness-b?sed
        during the antenatal, perinatal, and       methods, including the lactation              include, but are not limited to,
        postpartum periods to ensure the           amenorrhea method, although less              counseling, education, harm reduction
        successful initiation and maintenance of   effective, should be provided for women       strategies, and referral to appropriate
        breastfeeding.                             desiring an alternative method.               supportive services.
        Screening for Cervical Cancer              Screening for Gestational Diabetes            Counseling for Sexually Transmitted
           The \Vomen's Preventive Services        Mellitus                                      Infections
        Initiative recommends cervical cancer                                                       The Women's Preventive Services
                                                      The Women's Preventive Services            Initiative recommends directed
        screening for average-risk women aged
        21 to 65 years. For women aged 21 to       Initiative recommends screening               behavioral counseling by a health care
        29 vears, the Women's Preventive           pregnant women for gestational diabetes       provider or other appropriately trained
        Ser\rices Initiative recommends cervical   mellitus after 24 weeks of gestation          individual for sexually active adolescent
                                                   (preferably between 24 and 28 weeks of        and adult women at an increased risk
        cancer screening using cervical cytology   gestation) in order to prevent adverse
        (Pap test) every 3 years. Cotesting with                                                 for sexuallv.. transmitted infections
        cytology and human papillomavirus          birth outcomes. Screening with a 50-g         (STis).
        testing is not recommended for women       oral glucose challenge test [followed by         The Women's Preventive Services
                                                   a 3-hour 100-g oral glucose tolerance         Initiative recommends that health care
        younger than 30 years. Women aged 30       test if results on the initial oral glucose
        to 65 vears should be screened with                                                      providers use a woman's sexual history
        cytology and human papillomavirus          challenge test are abnormal) is preferred     and risk factors to help identify those at
                                                   because of its high sensitivity and
        testing every 5 years or cytology alone                                                  an increased risk of STis. Risk factors
                                                   specificity.                                  may include age younger than 25, a
        every 3 years. Women who are at
        average .risk should not be screened          The Women's Preventive Services            recent historv of an STI, a new sex
        more than once every 3 years.              Initiative suggests that women with risk      partner, multiple partners, a partner
                                                   factors for diabetes mellitus be screened     with concurrent partners, a partner with
        Contraception                              for preexisting diabetes before 24 weeks      an STI, and a lack of or inconsistent
           The Women's Preventive Services         of gestation-ideally at the first prenatal    condom use. For adolescents and
        Initiative recommends that adolescent      visit, based on current clinical best         women not identified as high risk,
        and adult women have access to the full    practices.                                    counseling to reduce the risk of STis
        range of female-controlled                 Screening for Human                           should be considered, as determined bv
        contraceptives to prevent unintended       Immunodeficiency Virus Infection              clinical judgement.                      ·

        pregnancy and improve birth outcomes.                                                    Well-Woman Preventive Visits
        Contraceptive care should include            The Women's Preventive Services
        contraceptive counseling, initiation of    Initiative recommends prevention                 The Women's Preventive Services
        contraceptive use, and follow-up care      education and risk assessment for             Initiative recommends that women
        (e.g., management, and evaluation as       human immunodeficiencv virus (HIV)            receive at least one preventive care visit
        well as changes to and removal or          infection in adolescents ai1d women at        per year beginning in adolescence and
        discontinuation of the contraceptive       least annually throughout the lifespan.       continuing across the lifespan to ensure
        method). The Women's Preventive            All women should be tested for HIV at         that the recommended preventive
        Services Initiative recommends that the    least once during their lifetime.             services including preconception, and
        full range of female-controlled U.S.       Additional screening should be based          many services necessary for prenatal
        Food and Drug Administration-              on risk, and screening annually or more       and interconception care are obtained.
        approved contraceptive methods,            often may be appropriate for adolescents      The primary purpose of these visits




Exhibit 8                                                                                                                              JA-0000181
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 182 of 187
        95150                  Federal Register/Vol. 81. No. 248/Tuesday. December 27. 2016/Notices

        should be the deliverv and coordination insurance coverage provided in                         Dated: December 21, 2016.
        of recommended preventive services as       connection with such plans) are exempt           Daniel R. Levinson.
        determined by age and risk factors.         from the requirement to cover                    Inspector General.
           The HRSA-supported Women's               contraceptive services under section             [FR Doc. 2016-31182 Filed 12-23-16: 8:45 am]
        Preventive Services Guidelines were         2713 of the Public Health Service Act,           BILLING CODE   4152-01-P
        originally established in 2011 based on     as incorporated into the Emplovee
        recommendations from a Department of Retirement Income Securitv Act and the
        Health and Human Services'                  Internal Revenue Code. HRSA also notes           DEPARTMENT OF HEALTH AND
        commissioned studv bv the Institute of      that,                                            HUMAN SERVICES
                                                          as of January 1, 2014,
        Medicine (IOM), na'w kno\'\Tl1 as the       accommodations· are available to group
        National Academy of Medicine (NAM).         health plans established or maintained           National Institutes of Health
        Since then, there have been                 by certain eligible organizations (and
        advancements in science and gaps                                                             Office of the Director, National
        identified in the existing guidelines,      group health insurance coverage                  Institutes of Health; Notice of Meeting
                                                    provided in connection with such
        including a greater emphasis on             plans), as well as student health                   Pursuant to section 10(d) of the
        practice-based clinical considerations.                                                      Federal Advisorv Committee Act as
                                                    insurance coverage arranged by eligible
        To address these, HRSA awarded a 5-
                                                    organizations,   with respect to the             amended (5 U.S?C:. Appendix 2), ?otice
        year cooperative agreement in    March                                                       is hereby given of the meeting of the
        2016 to convene a coalition of clinician.   contraceptive    coverage   requirement. See
                                                                                                     Council of Councils.
        academic, and consumer-focused health Coverage of Certain Preventive Services                   The meeting will be open to the
        professional organizations and conduct      Under the Affordable Care Act (78 FR
                                                    39870, July 2, 2013).                            public as indicated below, with
        a scientifically rigorous review to                                                          attendance limited to space available.
        develop recommendations for updated         James Macrae,                                    Individuals who plan to attend and
        Women's Preventive Services                 Acting Administrator.                            need special assistance, such as sign
        Guidelines in accordance with the           [FR Doc. 2016-31129 Filed 12-23-16: 8:45 am]     language interpretation or other
        model created bv the NAM Clinical                                                            reasonable accommodations, should
        Practice  Guideli?es  We  Can Trust. The    BILLING CODE 4165-15-P
                                                                                                     notify the Contact Person listed below
        American College of Obstetricians and                                                        in advance of the meeting. The open
        Gynecologists was awarded the                                                                session will be videocast and can be
        cooperative agreement and formed an         DEPARTMENT OF HEAL TH AND
                                                    HUMAN SERVICES                                   accessed from the NIH Videocastinz0 and
        expert panel called the Women's                                                              Podcasting Web site (http://
        Preventive Services Initiative.                                                              videocast.nih .gov).
           Under section 2713 of the Public         Office of Inspector General
                                                                                                        A portion of the meeting will be
        Health Service Act, non-grandfathered                                                        closed to the public in accordance with
                                                    Announcement of Updated
        group health plans and issuers of non-      Requirements and Registration for                the provisions set forth in sections
        grandfathered group and individual                                                           552b(c)(4), and 552b(c)(6), Title 5
        health insurance coverage are required      "The Simple Extensible Sampling Tool
                                                    Challenge''                                      U.S.C., as amended. The grant
        to cover  specified preventive services                                                      applications and the discussions could
        without a copayment, coinsurance,                                                            disclose confidential trade secrets or
                                                    AGENCY: Office of Inspector General
        deductible, or other cost sharing,                                                           commercial property such as patentable
        including preventive care   and             (OIG), HHS.
                                                                                                     material, and personal information
        screenings for women as provided for in ACTION: Notice.
        comprehensive guidelines supported by                                                        concerning individuals associated with
        HRSA for this purpose. Non-
                                                                                                     the grant applications, the disclosure of
                                                    SUMMARY: On September 29, 2016, OIG              which would constitute a clearlv
        grandfathered plans and coverage
        (generally, plans or policies created or
                                                    announced "The Simple Extensible                 unwarranted invasion of personal
                                                    Sampling Tool Challenge". This notice            privacy.
        sold after March 23, 2010, or older plans
                                                    serves  as an update to the original               Name of Committee: Council of Councils.
        or policies that have been changed in       notice which stated that upon receipt of
        certain ,vays since that date) are                                                             Open: January 27. 2017.
        required to provide coverage without        an updated submission the previous                 Time: 8:15 a.in. to 11:30 a.m.
                                                    submission would be excluded in its                Agenda: Call to Order and Introductions:
        cost sharing consistent with these
        guidelines beginning with the first plan entirety from the competition. This                 A?1?ouncements and Updates: Tracking
                                                                                                     Utility of Common Fund Data Sets: Small
                                                    updated notice removes this restriction
        year (in the individual market, policy      for entries from teams that have been            Molecules from the Human Microbiota;
        year) that begins on or after December                                                       Invited Speaker: NIH Update: Discussion:
        20, 2017.                                   previously identified as finalists. Anv
                                                                                                     2017 Biennial Advisory Council Report-
           The guidelines concerning                finalist may update their entrv ,vitho\1t        Compliance with the NIH Policy on the
        contraceptive methods and counseling        losing their finalist designation. Updates       Inclusion of Women and :tvlinorities in
        do not apply to women who are               from the finalists will be accepted until        Clinical Research.
        participants or beneficiaries in group      5 :00
                                                          p.m. EST on the fourteenth dav               Place: National Institutes of Health. 9000
        health plans sponsored by religious         after the fifth finalist has been identified     Rockville Pike. Building 31, C Wing, 6th
                                                                                                     Floor, Conference Room 10, Bethesda. MD
        employers. Effective August 1, 2013, a      or May 15, 2017, 5:00 p.m. EST,                  20892.
        religious employer is defined as an         whichever comes first. The newest entrv
                                                                                                 ·     Closed: January 27. 2017.
        employer that is organized and operates from each team will be used for all                    Time: 12:00 p.in. to 1:00 p.m.
        as a non-profit entity and is referred to   judging   purposes   unless   otherwise            Agenda: Review of grant applications.
        in section 6033(a)(3)(A)(i) or (iii) of the requested by the team. Other than the              Place: National Institutes of Health. 9000
        Internal Revenue Code. HRSA notes           above change, all rules and                      Rockville Pike, Building 31. C Wing, 6th
        that, as of August 1, 2013, group health    requirements outlined in the September           Floor, Conference Room 10, Bethesda, MD
        plans established or maintained bv          29, 2016, Federal Register notice remain         20892.
        religious employers (and group he'alth      in effect.                                         Open: January 27, 2017.




Exhibit 8                                                                                                                                           JA-0000182
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 183 of 187
                             Federal Register/ Vol. 81. No. 141 / Friday. July 22. 2016 / Proposed Rules                            47741

        elsewhere in this issue of the Federal         You rnav submit comments in one of        of Health and Human Services, at ( 410)
        Register].                                  four ways ··(please choose only one of the 786-1565.
                                                    wavs    listed):                                Elizabeth Schumacher or Suzanne
        John Dalrymple.                                i'. Electronicallv. You                   Adelman, Employee Benefits Security
                                                                                  mav  submit
        Deputy Commissioner for Services and        electronic comments on thi; regulation       Administration, Department of Labor, at
        Enforcement.                                                                             (202) 693-8335.
        [FR Doc. 2016-16561 Filed 7-21-16: 8:45 am]
                                                    to  http://www.regulations.gov.      Follow
                                                    the "Submit a comment" instructions.            Karen Levin, Internal Revenue
        BILLING CODE 4830--01--f>                      2. By regular mail. You may mail          Service, Department of the Treasury, at
                                                    written comments to the following            (202) 317-6846.
                                                    address    ONLY: Centers for Medicare &         Customer Service Information:
        DEPARTMENT OF THE TREASURY                                                               Individuals interested in obtaining
                                                    Medicaid Services, Department of
                                                    Health and Human Services, Attention:        information from the Department of
        Internal Revenue Service                                                                 Labor concerning employment-based
                                                    CMS-9931-NC, P.O. Box 8010,
                                                    Baltimore, MD 21244-8010. Please             health coverage laws may call the EBSA
        26 CFR Part 54                                                                           Toll-Free Hotline at 1-866-444-EBSA
                                                    allow sufficient time for mailed
                                                                      be received  before the    (3272) or visit the Department of Labor's
        DEPARTMENT OF LABOR                         comments      to
                                                                                                 Web
                                                    close of the comment period.                        site (http://wwr,v.dol.gov/ebsa). In
                                                       3.  By              overnight  mail. You  addition, information from HHS on
        Employee Benefits Security                             express or                        private health insurance for consumers
        Administration                              mav send written comments to the                  be found on the CMS Web site
                                                    following address ONLY: Centers for          can
                                                    Medicare     & Medicaid Services,
                                                                                                 ( www.cciio.cms.gov),
                                                                                                                          and information
        29 CFR Part 2590                                                                         on  health   reform can be found at http://
                                                    Department       of Health  and Human
                                                    Services, Attention: CMS-9931-NC,            wwwHealtlrCare.gov.
        DEPARTMENT OF HEALTH AND                                                                 SUPPLEMENTARY INFORMATION:
        HUMAN SERVICES                              Mail    Stop  C4-26-05,    7500 Security
                                                    Boulevard, Baltimore, MD 21244-1850.            Inspection of Public Comments: All
                                                       4.  Bv  hand      courier. Alternatively, comments received before the close of
        45 CFR Part 147                                               or
                                                           mav deliver [bv hand or courier)      the comment period are available for
                                                    vou
                                                    ?'our written comn{ents ONLY to the          viewing by the public, including any
        [CMS-9931-NC]                               following addresses prior to the close of personally identifiable or confidential
                                                    the comment period:                          business information that is included in
        Coverage for Contraceptive Services                                                      a comment. We post all comments
                                                       a. For delivery in Washington, DC-        received before the close of the
        AGENCY: Internal Revenue Service,           Centers for Medicare & Medicaid
        Department of the Treasury; Employee        Services, Department of Health and           comment period on the following Web
        Benefits Securitv Administration,           Human Services, Room 445-G, Hubert           site as soon as possible after they have
        Department of L?bor; Centers for            H. Humphrey Building, 200                    been received: http://
        Medicare & Medicaid Services,                                                            www.tegulations.gov. Follow the search
                                                    Independence Avenue SW.,
        Department of Health and Human              Washington, DC 20201.                        instructions on that Web site to view
        Services.                                      (Because access to the interior of the    public comments.
                                                                                                    Comments received timely will also
        ACTION: Request for information.            Hubert H. Humphrey Building is not           be available for public inspection as
                                                    readily available to persons without         they are received, generally beginning
        SUMMARY: This document is a request for Federal
                                                               government identification,        approximately 3 weeks after publication
        information on whether there are            commenters are encouraged to leave
        alternative wavs (other than those                                                       of a document, at the headquarters of
                                                    their comments in the CMS drop slots         the Centers for Medicare & Medicaid
        offered in current regulations) for         located in the main lobbv of the             Services, 7500 Securitv Boulevard,
        eligible organizations that object to       building. A stamp-in clo?k is available      Baltimore, Maryland 21244, Monday
        providing coverage for contraceptive        for persons wishing to retain a proof of
        services on religious grounds to obtain                                                  through Friday of each week from 8:30
                                                    filing by stamping in and retaining an
                                                                                                       to 4 p.m. To schedule an
        an accommodation, while still ensuring extra copy of the comments being filed.) a.m.     appointment to view public comments,
        that women enrolled in the                     b. For deliverv in Baltimore, MD-
                                                                                                 phone 1-800-743-3951.
        organizations' health plans have access     Centers for Medicare & Medicaid
        to seamless coverage of the full range of Services, Department of Health and             I. Background
        Food and Drug Administration-               Human Services, 7500 Security                   The Patient Protection and Affordable
        approved contraceptives without cost        Boulevard, Baltimore, MD 21244-1850.         Care Act (Pub. L. 111-148) was enacted
        sharing. This information is being             If vou intend to deliver your             on March 23, 2010. The Health Care and
        solicited in light of the Supreme Court's comments to the Baltimore address, call Education            Reconciliation Act of 2010
        opinion in Zubik v. Burwell, 136 S. Ct.     telephone number (410) 786-9994 in           (Pub. L. 111-152) was enacted on March
        1557 (2016). The Departments of Health advance to schedule vour arrival with             30. 2010. These statutes are collectively
        and Human Services (HHS), Labor, and one of our staff members.                           known as the Affordable Care Act. The
        the Treasurv (collectivelv, the                Comments erroneouslv mailed to the        Affordable Care Act reorganizes,
        Departments) invite public comments         addresses indicated as appropriate for       amends, and adds to the provisions of
        via this request for information.           hand or courier deliverv mav be delaved part A of title XXVII of the Public
        DATES: Comments must be submitted on        and received after the comment period, Health Service Act (PHS Act) relating to
        or before  September      20, 2016.            For information on viewing public         group health plans and health insurance
        ADDRESSES: In commenting, please refer      comments, see the beginning of the           issuers in the group and individual
        to file code CMS-9931-NC. Because of        SUPPLEMENTARY INFORMATION section.           markets. The Affordable Care Act adds
        staff and resource limitations, we cannot FOR FURTHER INFORMATION CONTACT:               section 715(a)(1) to the Employee
        accept comments by facsimile (FAX)             David Mlawskv, Centers for Medicare Retirement Income Securitv Act of 1974
        transmission.                               & Medicaid Services (CMS), Department        (ERISA) and section 9815(?)(1) to the




Exhibit 9                                                                                                                              JA-0000183
                     Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 184 of 187
        47742                     Federal Register/ Vol. 81. No. 141 / Friday. July 22. 2016 / Proposed Rules

        Internal Revenue Code (Code) to                      logistical, or administrative obstacles.4              judgments of the courts below and
        incorporate the provisions of part A of              Minimizing such obstacles is essential                 remanded Zubik and several other cases
        title XXVII of the PHS Act into ERISA                to achieving the purpose of the                        raising parallel RFRA challenges to the
        and the Code, and to make those                      Affordable Care Act's preventive                       accommodation. 136 S. Ct. at 1560-
        provisions applicable to group health                services provision, which seeks to                     1561. The Court emphasized that it
        plans and health insurance issuers                   remove barriers to the use of preventive               "expresse[d] no view on the merits of
        providing health insurance coverage in               services and to ensure that women                      the cases" and, in particular, that it did
        connection with group health plans.                  receive full and equal health coverage                 not "decide whether [the employers']
        The sections of the PHS Act                          appropriate to their medical needs.                    religious exercise has been substantially
        incorporated into ERISA and the Code                    Under the Departments' regulations,                 burdened, whether the Government has
        are sections 2701 through 2728.                      an eligible organization may invoke the                a compelling interest, or whether the
           Section 2713 of the PHS Act, as added             accommodation by self-certifying its                   current regulations are the least
        bv the Affordable Care Act and                       eligibility using a form provided by the               restrictive means of serving that
        incorporated into ERISA and the Code,                Department of Labor, EBSA Form 700,                    interest." Id. at 1560. The Court,
        requires that non-grandfathered group                and providing the form to its health                   however, stated that in light of what it
        health plans and health insurance                    insurance issuer (to the extent it has an              viewed as "the substantial clarification
        issuers offering non-grandfathered                   insured plan) or third party                           and refinement in the positions of the
        group or individual health insurance                 administrator ( to the extent it has a self-           parties" in their supplemental briefs,
        coverage provide coverage of certain                 insured plan).5 Alternatively, instead of              the parties "should be afforded an
        specified preventive services without                sending the self-certification form to its             opportunity to arrive at an approach
        cost sharing. These preventive services              issuer or third party administrator, the               going forward that accommodates [the
        include preventive care and screenings               regulations allow an eligible                          objecting employers'] religious exercise
        for women provided for in                            organization to invoke the                             while at the same time ensuring that
        comprehensive guidelines supported by                accommodation by providing certain                     women covered by [the employers']
        the Health Resources and Services                    information to HHS, without using any                  health plans 'receive full and equal
        Administration (HRSA). On August 1,                  particular form.6                                      health coverage, including contraceptive
        2011, the Departments amended                           In Zubik v. Burwell, 136 S. Ct. 1557                coverage."' Id. (citation omitted).
        regulations to cover women's preventive              (2016), the Supreme Court considered                     As the government explained in its
        services provided for in HRSA                        claims by a number of employers that,                  briefs in Zubik, the Departments
        guidelines, 1 and HRSA adopted and                   even with the accommodation provided                   continue to believe that the existing
        released such guidelines, which wore                 in the regulations, the contraceptive-                 accommodation regulations are
        based on recommendations of the                      coverage requirement violates the                      consistent with RFRA for two
        independent organization, the National               Religious Freedom Restoration Act of                   independent reasons. First, as eight of
        Academy of Medicine (formerlv                        1993 (RFRA). Following oral argument,                  the nine courts of appeals to consider
        Institute· of Medicine). The preventive              the Court requested supplemental                       the issue have held, the accommodation
        services identified in the HRSA                      briefing from the parties. The Court's                 does not substantially burden objecting
        guidelines include all Food and Drug                 order noted that under the existing                    employers' exercise of religion. Second,
        Administration (FDA)-approved                        regulations, an objecting employer with                as some of those courts have also held,
        contraceptives, sterilization procedures,            an insured plan that seeks to invoke the
                                                                                                                    the accommodation is the least
        and patient education and counseling                 accommodation by contacting its issuer                 restrictive means of furthering the
        for women with reproductive capacity,                                                                       government's compelling interest in
                                                             must use a form of notice provided by
        as prescribed by a health care provider              the government. 7 The Court directed the               ensuring that women receive full and
        (collectively, contraceptive services).2             parties to file supplemental briefs                    equal health coverage, including
           The Departments issued regulations                addressing "whether contraceptive                      contraceptive coverage. Nevertheless,
        that provide an accommodation for                                                                           the Departments also are committed to
                                                             coverage could be provided to the
                                                                                               [
        eligible organizations that object on                objecting employers'] employees,                       respecting the beliefs of religious
        religious grounds to providing coverage              through [the employers'] insurance                     employers that object to providing
        for contraceptive services.3 Under the                                                                      contraceptive coverage, and the
        accommodation, an eligible organization              companies, without any such notice." 8
                                                             After consideration of the supplemental                Departments have consistently sought to
        does not have to contract, arrange, pay,             briefing, the Supreme Court vacated the                accommodate religious objections to the
        or provide a referral for contraceptive                                                                     contraceptive-coverage requirement
        coverage. At the same time, the                         4 An accommodation is also available with           even where not required to do so by
        accommodation generally ensures that                 respect to student health insurance coverage           RFRA. Consistent with that approach,
        women enrolled in the health plan                    arranged by eligible organizations that are            the Departments are issuing this Request
        established by the eligible organization,            institutions of higher education. 45 CFR 147.131([).   for Information (RFI) to determine, as
        like women enrolled in health plans                  For ease of use. this RF1 refers only to "employers"
                                                             with religious objections to the contraceptive-
                                                                                                                    contemplated by the Supreme Court's
        maintained by other employers, receive               coverage requirement. but references to employers      opinion in Zubik, whether
        contraceptive coverage seamlessly-that               with respect to insured group health plans should      modifications to the existing
        is, through the same issuers or third                also be considered to include institutions of higher   accommodation procedure could
        party administrators that provide or                 education that are eligible organizations with         resolve the objections asserted by the
                                                             respect to student health insurance coverage.
        administer the rest of their health                     5 The EBSA form 700 is available at: https:II       plaintiffs in the pending RFRA cases
        coverage, and without financial,                     wn·w.dol.gov!ebsalpdflpreventiveserviceseligible       while still ensuring that the affected
                                                             organizationcertificationform .pdf                     women seamlesslv     receive full and
            1
             26 CFR 54.9815-2713, 29 CFR 2590.715-2713.         6 A model notice to HHS that eligible
                                                                                                                    equal health coverage, including
        45 CFR 147.130.                                      organizations may. but are not required to. use is     contraceptive coverage.
           2 The HRSA guidelines exclude services relating   available at: http://www.ctus.gov/cciio/resources/       The Departments are using the RFI
        to a man's reproductive capacity. such as            Regulations-and-Gui dance/index.h tml# Proven tion.
        vasectomies and condoms.                                7 Zubik
                                                                        v. Burwell. Nos. 14-1418 et al.. 2016 WL
                                                                                                                    procedure because the issues addressed
          3 26 CFR 54.9815-2713A. 29 CFR 2590.715-           1203818. at •2 (Mar.29.2016).                          in the supplemental briefing in Zubik
        2713A. 45 CFR 147.131.                                 B[d.                                                 affect a wide variety of stakeholders,




Exhibit 9                                                                                                                                                JA-0000184
                      Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 185 of 187
                                    Federal Register/ Vol. 81. No. 141 / Friday. July 22. 2016 / Proposed Rules                                                     47743

        including many who are not parties to                      employers] would contract to provide            together with the rest of their health
        the cases that were before the Supreme                     health insurance for their employees,           coverage." Id. at 14-15. The government
        Court. Other employers also have                           and in the course of obtaining such             also noted, however, that the current
        brought RFRA challenges to the                             insurance, inform their insurance               requirement of a written self-
        accommodation, and their views rnav                        company that they do not want their             certification plays an important role in
                                              ·
        differ from the views held bv the                          health plan to include contraceptive            effectuating the accommodation, and
        employers in Zubik and     the··                                                                           therefore cautioned that such a
                                                                   coverage of the type to which they
        consolidated cases. In addition, anv                       object on religious grounds. [The               modification could "impose real costs
        change to the accommodation could                          employers] would have no legal                  on the parties whose rights and duties
        have implications for the rights and                       obligation to provide such contraceptive        are affected-including objecting
        obligations of issuers, third party                        coverage, would not pay for such                employers." Id. at 14: see id. at 8-11
        administrators, and women enrolled in                      coverage, and would not be required to
                                                                                                                   ( describing
                                                                                                                                the function of the self-
        health plans established by objecting                      submit any separate notice to their             certification requirement).
        employers. RFis are commonly used to                       insurer, to the Federal government, or to          The Departments seek comments from
        solicit public comments on potential                       their employees. At the same time, [the         all interested stakeholders, including all
        rulemaking in a transparent and open                       employers'] insurance compan[ies]-              objecting employers, on the procedure
        way. Information gathered through this                     aware that [the employers] are not              for invoking the accommodation
        RFI will be used to determine whether                      providing certain contraceptive                 described above, including with respect
        changes to the current regulations                         coverage on religious grounds-c-would           to the following:
        should be made and, if so, to inform the                   separately notify [the employers']                 1. The Departments ask objecting
        nature of those changes. The                               employees that the insurance company            organizations with insured plans to
        Departments welcome comments from                          will provide cost-free contraceptive            indicate whether the alternative
        all stakeholders. A principal purpose of                   coverage, and that such coverage is not         procedure described above would
        this RFI is to determine whether there                     paid for by [the employers] and is not          resolve their RFRA objections to the
        are modifications to the accommodation                     provided through [the employers']               accommodation. If it would not resolve
        that would be available under current                      health plan]s]." 11                             a particular organization's RFRA
        law and that could resolve the RFRA                          In response, the government                   objection, the Departments ask the
        claims raised by organizations that                        explained:                                      organization to indicate whether its
        object to the existing accommodation on                       For employers with insured plans, the        RFRA objection could be resolved by
        religious grounds. The Departments                         Court described an arrangement very similar     any procedure(s) or system(s) in which
        invite all such organizations to submit                    to the existing accommodation. The              the organization's issuer provides
        comments, and request that their                           accommodation already relieves [employers       contraceptive coverage to the women
        submissions include specific responses                     with religious objections] of any obligation to enrolled in the organization's health
        to the questions posed below.?                             provide contraceptive coverage and instead      plan, and, if so, describe the
                                                                   requires insurers to provide coverage           procedure(s) or system(s) with
        II. Solicitation of Comments                               separately. The only difference is the way the
                                                                                                                   specificity.
                                                                   accommodation is invoked. Currently, an            2. The Supreme Court's supplemental
        A. Notification to Issuers lVitlwut Self-                  employer that chooses to opt out by notifying
        Certification                                              its insurer (rather than HHS) must use a        briefing order appears to contemplate
                                                                   written form self-certifying its religious      that, in requesting insurance coverage
           In its request for supplemental
        briefing in Zubik, the Supreme Court                       objection and eligibility for the               that excludes contraceptive coverage, an
                                                                   accommodation. The Court's order posited an employer would inform its issuer that it
        asked the parties to address whether                       alternative procedure in which the employer objects to providing contraceptive
        and how "contraceptive coverage may                        could opt out by asking an insurer for a
        be obtained by [ objecting employers']                                                                     coverage "on religious grounds." 13 The
                                                                   policy that excluded contraceptives to which Departments       ask objecting organizations
        employees through [the employers']                         it objects. That request would not need to
                                                                                                                   to  indicate whether  thev would have
        insurance companies, but in a way that                     take any particular form, but the employer
        does not require any involvement of [the                   and the insurer would be in the same            any RFRA objection to informing their
                                                                   position as after a self-certification: The     issuers that they object to providing
        employers] beyond their own decision                       employer's obligation to provide                contraceptive coverage "on religious
        to provide health insurance without                        contraceptive coverage would be                 grounds," or to a further requirement
        contraceptive coverage to their                            extinguished, and the insurer would instead     that the request by an eligible
        employees." 10 In particular, the Court                    be required to provide the coverage             organization 14 to its issuer be made in
        posited "a situation in which [objecting                   separately." Cov't Supp. Brief 2 (citation      writing, or to a further requirement that
                                                                   omitted); see id. 3-7Y·
                                                                                                                   the request be made via a particular
           9Consistent with the Supreme Court's decision in           The government explained that                form.
        Zubik. the Departments seek to determine whether
        changes to the existing accommodation could                because "[i]nsurers have an                        3. The government's supplemental
        resolve the pending RFRA claims brought by                 independent statutory obligation to             brief explained that eliminating the
        objecting employers. The Supreme Court separately          provide contraceptive coverage," "the           written notification requirement in the
        specified that. while the RFRA litigation remains          accommodation for employers with                existing accommodation could impose
        pending. "the Government may not impose taxes or
        penalties on [the plaintiffs] for failure to provide the   insured plans could be modified to              additional burdens on objecting
        . .  . notice" required under the existing
                                                                   operate in the manner posited in the            employers, issuers, and regulators. Cov't
        accommodation regulations. Zubik. 136 S. Ct. at            Court's order while still ensuring that         Supp. Br. 8-10, 14-15. The Departments
        1561. At the same time. the Court also emphasized          the affected women receive                      seek comment on the extent of those
        that "[n]othing in [its] opinion. or in the opinions
        or orders of the courts below. is to affect the abilitv
                                                                   contraceptive coverage seamlessly,              burdens and what steps could be taken
        of the Government to ensure that women covered·
        by [plaintiffs'] health plans 'obtain. without cost.         =t«                                                       13 Zubik. 2016 WL 1203818. at • 2.
        the full range of FDA approved contraceptives .... Id.       12The government's supplemental brief is                  H An eligible organization. which may seek the
        at 1560-1561 (quoting iVheaton College v. Burwell.         available at https://w1nv.justice.gov/osglbrief!zubik-   accommodation based on its sincerelv held
        134 S. Ct. 2806. 2807 (2014)). As such. those              v-butwell-D, The government's supplemental reply         religious objection to providing contraceptive
        interim matters are not within ilie scope of this RFI.     brief is available at https://www.iustice.gov/osg/       coverage. is defined at 26 CFR 54.9815-2713A(a).
            =zcui: 2016 1NL 1203818. at •2.                        btiej/zubik-v-butwell-l .                                29 CFR 2590.715-2713A(a). and 45 CFR 147.131(b).




Exhibit 9                                                                                                                                                               JA-0000185
                         Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 186 of 187
        47744                         Federal Register/ Vol. 81. No. 141 / Friday. July 22. 2016 / Proposed Rules

        to mitigate them. The Departments ask                  objecting employers to receive seamless            contraceptive-coverage requirement by
        health insurance issuers. as well as                   coverage for contraceptive services?               simply informing their TPAs that they do not
        other commenters, to indicate whether                    3. Is this approach feasible for health          want to provide coverage for contraceptives.
        it is feasible for issuers to implement the            insurance issuers?                                 Cov't Supp. Br. 16-17 (citations omitted).
        accommodation without the written                        4. Relying on the record developed in
        notification requirement.                              the prior rulemaking proceedings, the              The Zubik plaintiffs also stated that an
           4. What impact would the alternative                government's supplemental reply brief              arrangement like the one posited in the
        procedure described above have on the                  in Zubik explained that contraceptive-             Supreme Court's briefing order for
        ability of women enrolled in group                     only insurance policies would be                   insured plans could not work for self-
        health plans established by objecting                  inconsistent with state laws regulating            insured plans. See Pet. Supp. Br. 16-17.
        employers to receive seamless coverage                 insurance and that an affirmative                     Although the Departments have not
        for contraceptive services?                            enrollment requirement would impose a              identified any viable alternative to the
        B. Other Approaches With Respect to
                                                               barrier to access to preventive services.          existing accommodation for self-insured
        Insured Plans Described in the                         Cov't Supp. Reply Br. 3-6. The                     plans, they seek comment on any
        Supplemental Briefing                                  Departments seek further comment on                possible modifications to the
                                                               those issues in this RFI.                          accommodation for self-insured plans,
           In their supplemental brief, the                      5. Are there alternative procedure(s)
        plaintiffs in Zubik and the consolidated                                                                  including self-insured church plans that
                                                               or systems (without relying on                     would resolve objecting organizations'
        cases proposed additional modifications                contraceptive-only policies or imposing
                                                                                                                  RFRA objections while still providing
        to the existing accommodation for                      an affirmative enrollment requirement)
        insured plans, beyond those described                  that would resolve objecting                       seamless access to coverage, including
        in the Supreme Court's supplemental                    organizations' RFRA objection to the               with respect to the following:
        briefing order and discussed above. As                 accommodation? If so, please describe                 1. Are any reasonable alternative
        in the alternative described above, the                the procedure(s) or system(s) with                 means available under existing law by
        Zubik plaintiffs proposed that when an                 specificity.                                       which the Departments could ensure
        eligible employer with an insured plan                                                                    that women enrolled in self-insured
                                                               C.  Self-Insured Plans
        requests insurance coverage that                                                                          plans maintained by objecting
        excludes contraceptive coverage to                        The Supreme Court's supplemental                employers receive separate
        which the employer objects on religious                briefing order in Zubik addressed only
                                                               employers with "insured plans." 16 In              contraceptive coverage that is not
        grounds, the employer's issuer should                                                                     contracted, arranged, paid, or referred
        be required to provide the required                    its supplemental brief, the government             for by the objecting organization but that
        coverage separately. However, the Zubik                described the operation of the
                                                               accommodation for self-insured plans               is provided through the same third party
        plaintiffs further proposed that the                                                                      administrators that administer the rest
        separate coverage provided by the issuer               and explained that an alternative
                                                                                                                  of their health benefits?
        should differ from the separate coverage               process like the one the Court posited
        required under the existing                            for insured plans could not work for the              2. The Departments ask objecting
        accommodation in two respects. First,                  many employers with self-insured                   organizations with self-insured plans to
        the Zubik plaintiffs proposed that the                 plans:                                             indicate whether their RFRA objections
        issuer be required to offer women the                    If an employer has a self-insured plan, the      to the existing accommodation could be
        opportunity to enroll in contraceptive-               statutory obligation to provide contraceptive       resolved by any alternative procedure or
        only insurance policies, rather than the              coverage falls only on the plan-there is no         system in which the objecting
        issuer providing separate direct                      insurer with a preexisting duty to provide          organization's third party administrator
        payments for contraceptive services.                  coverage. Accordingly. to relieve self-insured      provides contraceptive coverage to the
                                                              employers of any obligation to provide
        Second, the Zubik plaintiffs proposed                 contraceptive coverage while still ensuring         women enrolled in the organization's
        that the affected women should be                     that the affected women receive coverage            health plan, and, if so, to describe the
        required to take affirmative steps to                 without the employer's involvement, the             procedure(s) or system(s) with
        enroll in those contraceptive-only                    accommodation establishes a mechanism for           specificity.
        policies, rather than being automatically             the government to designate the employer's
        eligible for payments by the issuer for               TPA as a 'plan administrator' responsible for       III. Collection of Information
        contraceptive services. Pet. Supp. Br.                separately providing the required coverage          Requirements
        3-12.15                                               under [ERISA]. That designation is made by
            The Departments seek comments on                  the government. not the employer, and the             This document does not impose
                                                              employer does not fund, control, or have any        information collection requirements,
        this approach, including with respect to other involvement                with the separate portion
        the following:                                        of the ERISA plan administered by the TPA.          that is, reporting, recordkeeping or
            1. The Departments ask objecting                     The government's designation of the TPA          third-party disclosure requirements.
        organizations with insured plans to                   must be reflected in a written plan                 Consequently, it need not be reviewed
        indicate whether this alternative                     instrument. To satisfy that requirement. the        by the Office of Management and
        procedure would resolve their RFRA                    accommodation relies on either (1) a written        Budget under the authority of the
        objections to the accommodation.                      designation sent by the government to the           Paperwork Reduction Act of 1995 ( 44
            2. What impact would this approach                TPA, which requires the government to know
                                                              the TPA's identity, or (2) the self-certification   U.S.C. 3501 et seq.).
        have on the ability of women enrolled                 form, which the regulations treat as a plan
        in group      health  plans   established     by      instrument in which the government
                                                              designates the TPA as a plan administrator.
           15 Petitioners· supplemental brief is available at
                                                              There is no mechanism for requiring TP As to
        http://innv.scotusblog.comhip-contentluploads/        provide separate contraceptive coverage
        2016/04/Non-profi ts-response-to-Zubik-order-4-12-    without a plan instrument; self-insured
        16.pdf. Petitioners· supplemental reply brief is
        available at http:llivn1v.scotusblog.comlnp-content/ employers could not opt out of the
            u ploads/2016/04/Z ubik-order-non-profits-reply-
         brief-4-20-161.pdf.                                        16Zubik, 2016 \'VL 1203818. at •z.




Exhibit 9                                                                                                                                                 JA-0000186
                   Case 2:17-cv-04540-WB Document 169-1 Filed 05/15/19 Page 187 of 187
                               Federal Register/ Vol. 81. No. 141 / Friday. July 22. 2016 / Proposed Rules                                 47745
        Signed at Washington, DC, this 18th day of   the revisions to these regulations are      submissions, and general guidance on
        July, 2016.                                  mainly administrative in nature, but        making effective comments, please visit
        Victoria A. Judson.                          also include technical corrections and a    http :llwww2.epa.gov/ dockets/
        Associate Chief Counsel (Tax: Exempt and     few substantive changes to several of the   comm en ting-epa-dockets.
        Government Entities). Internal Revenue       rules. In addition, EPA is proposing a      FOR FURTHER INFORMATION CONTACT:
        Service. Department of the Treasury.         correction to the Rhode Island SIP to       Susan Lancev, Air Permits, Toxics and
           Signed this 18th day of July, 2016.       remove Rhode Island's odor regulation       Indoor Programs Unit, Office of
        Robert J. Neis.                              because it was previously erroneously       Ecosvstem Protection, 5 Post Office
        Benefits Ta.Y Counsel. Department of the     approved into the SIP. The intended         Square=-Suite 100, (Mail code OEP05-
        Treasury.                                    effect of this action is to propose to      2), Boston, MA 02109-3912, telephone
           Signed this 18th day of July, 2016.       approve Rhode Island's fifteen revised      617-918-1656, fax 617-918-0656, email
        Phyllis C. Borzi,                            regulations into the Rhode Island SIP       lancey.susan@epa.gov.
        Assistant Secretary. Employee Benefits       and correct the Rhode Island SIP bv··       SUPPLEMENTARY INFORMATION: In the
        Security Administration Department of Labor. removing Rhode Island's odor                Rules and Regulations section of this
           Dated: July 14. 2016.                     regulation. This action is being taken in
                                                     accordance with the Clean Air Act.          Federal Register, EPA is approving the
        Andrew M. Slavitt,                                                                       State's SIP submittal as a direct final
                                                     DATES: Written comments must be
        Acting Administrator. Centers for Medicate                                               rule without prior proposal because the
        & Medicaid Services.                         received on or before August 22, 2016.      Agency views this as a noncontroversial
           Approved: July 15, 2016.                  ADDRESSES: Submit vour comments,            submittal and anticipates no adverse
        Sylvia M. Burwell.                           identified bv Docket ID No. EP A-ROl-       comments. A detailed rationale for the
                                                     OAR-2015_:0306 at http://
        Secretary. Department of Health and Human                                                approval is set forth in the direct final
        Services.                                    www.regulations.gov. or via email to        rule. If no adverse comments are
        [FR Doc. 2016-17242 Filed 7-21-16: 8:45 am]  mcdonnell.ida@epa.gov. For comments         received in response to this action rule,
        BILLING CODE 4120--01--f'
                                                     submitted at Hegulatiotis.gov, follow the   no further activity is contemplated. If
                                                     online instructions for submitting          EPA receives adverse comments, the
                                                     comments. Once submitted, comments          direct final rule will be withdrawn and
        EN?RONMENTALPROTECTION                       cannot be edited or removed from            all public comments received will be
                                                     Begulatiotis.gov. For either manner of      addressed in a subsequent final rule
        AGENCY
                                                     submission, the EPA may publish any         based on this proposed rule. EPA will
        40 CFR Part 52                               comment received to its public docket.      not institute a second comment period.
                                                     Do not submit electronicallv anv··          Any parties interested in commenting
        [E PA-R01-0AR-2015-0306; A-1-FR L-           information vou consider t? be              on this action should do so at this time.
        9949-31-Region 1]                            Confidentiai'Business Information (CBI)     Please note that if EPA receives adverse
        Air Plan Approval; Rhode Island;             or other information whose disclosure is    comment on an amendment, paragraph,
        Correction, Administrative and               restricted bv statute. Multimedia           or section of the rule and if that
                                                     submissions (audio, video, etc.) must be    provision may be severed from the
        Miscellaneous Revisions                      accompanied by a written comment.           remainder of the rule, EPA may adopt
        AGENCY: Environmental Protection             The written comment is considered the       as final those provisions of the rule that
        Agency.                                      official comment and should include
                                                                                                 are not the subject of an adverse
        ACTION: Proposed rule.                       discussion of all points you wish to        comment.
                                                     make. The EPA will generally not               For additional information, see the
        SUMMARY: The Environmental Protection consider comments or comment
                                                                                                 direct final rule which is located in the
        Agency (EPA) is proposing to approve a contents located outside of the primary           Rules and Regulations section of this
        State Implementation Plan (SIP)              submission (i.e. on the web, cloud, or      Federal Register.
        revision submitted bv the State of Rhode other file sharing system). For                   Dated: July 5, 2016.
        Island. This SIP revi?ion includes           additional submission methods, please
        fifteen revised Rhode Island Air                                                         H. Curtis Spalding.
                                                     contact the person identified in the "For
        Pollution Control Regulations. These         Further Information Contact" section.       Regional Administrator. EPA New England.
        regulations have been previously             For the full EPA public comment policy,     [FR Doc. 2016-17183 Filed   7-21-16: 8:45 am]
        approved into the Rhode Island SIP and information about CBI or multimedia               BILLING CODE   6560-50-P




Exhibit 9                                                                                                                                        JA-0000187
